Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 1 of 271 PageID #: 30




                 EXHIBIT A
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 2 of 271 PageID #: 31
                                                                                    I 11111 1 111111 1 1 1111 1111 11111 11111 I III 111 1 111 1 11111 1 11111111 1 111111
                                                                                                                       US007725671B2


c12)   United States Patent                                                                       (IO)   Patent No.:     US 7,725,671 B2
       Prahlad et al.                                                                             (45)   Date of Patent:     May 25, 2010

(54)    SYSTEM AND METHOD FOR PROVIDING                                                      (56)                       References Cited
        REDUNDANT ACCESS TO METADATA OVER
        A NETWORK                                                                                               U.S. PATENT DOCUMENTS
                                                                                                    4,686,620    A       8/1987   Ng
(75)    Inventors: Anand Prahlad, East Brunswick, NJ                                                4,995,035    A       2/1991   Cole et al.
                   (US); Jeremy A. Schwartz, Red Bank,                                              5,005,122    A       4/1991   Griffin et al.
                   NJ (US); David Ngo, Shrewsbury, NJ                                               5,093,912    A       3/1992   Dong et al.
                   (US); Brian Brockway, Shrewsbury, NJ                                             5,133,065    A       7/1992   Cheffetz et al.
                   (US); Marcus S. Muller, Tinton Falls,                                            5,193,154    A       3/1993   Kitajima et al.
                   NJ (US)                                                                          5,212,772    A       5/1993   Masters

(73) Assignee: Comm Vault Systems, Inc., Oceanport,                                                                       (Continued)
               NJ (US)
                                                                                                          FOREIGN PATENT DOCUMENTS
( *) Notice:           Subject to any disclaimer, the term ofthis
                       patent is extended or adjusted under 35                               EP                   0259912           3/1988
                       U.S.C. 154(b) by 711 days.
                                                                                                                          (Continued)
(21) Appl. No.: 11/564,194
                                                                                                                  OTHER PUBLICATIONS
(22) Filed:            Nov. 28, 2006                                                         International Search Report and Written Opinion, PCT Application
                                                                                             No. PCT/US2006/61304, Applicant: Cornmvault Systems, Inc, Date
(65)                      Prior Publication Data                                             of Mailing: Mar. 17, 2008, 17 pages.
        US 2007/0198601 Al                Aug. 23, 2007                                                                   (Continued)
                  Related U.S. Application Data                                              Primary Examiner-Hiep T Nguyen
(60)    Provisional application No. 60/740,686, filed on Nov.                                (74) Attorney, Agent, or Firm-Perkins Coie LLP
        28, 2005, provisional application No. 60/752,203,
                                                                                             (57)                         ABSTRACT
        filed on Dec. 19, 2005, provisional application No.
        60/752,198, filed on Dec. 19, 2005, provisional appli­
        cation No. 60/752,196, filed on Dec. 19, 2005, provi­                                Systems and methods for data classification to facilitate and
        sional application No. 60/752,202, filed on Dec. 19,                                 improve data management within an enterprise are described.
        2005, provisional application No. 60/752,201, filed on                               The disclosed systems and methods evaluate and define data
        Dec. 19, 2005, provisional application No. 60/752,                                   management operations based on data characteristics rather
        197, filed on Dec. 19, 2005.                                                         than data location, among other things. Also provided are
                                                                                             methods for generating a data structure of metadata that
(51) Int. Cl.                                                                                describes system data and storage operations. This data struc­
     G06F 12100                  (2006.01)                                                   ture may be consulted to determine changes in system data
(52) U.S. Cl. ...................................................... 711/162                 rather than scanning the data files themselves.
(58) Field of Classification Search ....................... None
     See application file for complete search history.                                                      20 Claims, 22 Drawing Sheets

                                                                                                                1400




                                                       ,--------� 1410

                                                                     ID query




                                                        analyze first metabase to identify
                                                         data objects in first data store
                                                           satisfying selection criteria




                                                       ,------'----� 1430
                                                        copy identffied data objects from
                                                         first data store to second data
                                                                      store




                                                          copy metadata assoc. with
                                                        identified data objects from first
                                                        metabase to second metabase
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 3 of 271 PageID #: 32


                                                    US 7,725,671 B2
                                                         Page 2


               U.S. PATENT DOCUMENTS                                  6,418,478   Bl    7/2002   Ignatius et al.
                                                                      6,421,683   Bl    7/2002   Lamburt
   5,226,157   A     7/1993   Nakano et al.                           6,421,711   Bl    7/2002   Blumenau et al.
   5,239,647   A     8/1993   Anglin et al.                           6,421,779   Bl    7/2002   Kuroda et al.
   5,241,668   A     8/1993   Eastridge et al.                        6,430,575   Bl    8/2002   Dourish et al.
   5,241,670   A     8/1993   Eastridge et al.                        6,438,586   Bl    8/2002   Hass et al.
   5,276,860   A     1/1994   Fortier et al.                          6,487,561   Bl   11/2002   Ofek et al.
   5,276,867   A     1/1994   Kenley et al.                           6,487,644   Bl   11/2002   Huebsch et al.
   5,287,500   A     2/1994   Stoppani, Jr.                           6,519,679   B2    2/2003   Devireddy et al.
   5,321,816   A     6/1994   Rogan et al.                            6,538,669   Bl    3/2003   Lagueux, Jr. et al.
   5,333,315   A     7/1994   Saether et al.                          6,542,909   Bl    4/2003   Tamer et al.
   5,347,653   A     9/1994   Flynn et al.                            6,542,972   B2    4/2003   Ignatius et al.
   5,410,700   A     4/1995   Fecteau et al.                          6,564,228   Bl    5/2003   O'Connor
   5,448,724   A     9/1995   Hayashi et al.                          6,581,143   B2    6/2003   Gagne et al.
   5,491,810   A     2/1996   Allen                                   6,625,623   Bl    9/2003   Midgley et al.
   5,495,607   A     2/1996   Pisello et al.                          6,658,436   B2   12/2003   Oshinsky et al.
   5,504,873   A     4/1996   Martin et al.                           6,658,526   B2   12/2003   Nguyen et al.
   5,519,865   A     5/1996   Kondo et al.                            6,732,124   Bl    5/2004   Koseki et al.
   5,544,345   A     8/1996   Carpenter et al.                        6,772,164   B2    8/2004   Reinhardt
   5,544,347   A     8/1996   Yanai et al.                            6,775,790   B2    8/2004   Reuter et al.
   5,559,957   A     9/1996   Balk                                    6,836,779   B2   12/2004   Poulin
   5,619,644   A     4/1997   Crockett et al.                         6,847,984   Bl    1/2005   Midgley et al.
   5,638,509   A     6/1997   Dunphy et al.                           6,886,020   Bl    4/2005   Zahavi et al.
   5,673,381   A     9/1997   Huai et al.                             6,947,935   Bl    9/2005   Horvitz et al.
   5,699,361   A    12/1997   Ding et al.                             6,983,322   Bl    1/2006   Tripp et al.
   5,729,743   A     3/1998   Squibb                                  6,996,616   Bl    2/2006   Leighton et al.
   5,737,747   A     4/1998   Vishlitzky et al.                       7,035,880   Bl    4/2006   Crescenti et al.
   5,751,997   A     5/1998   Kullick et al.                          7,047,236   B2    5/2006   Conroy et al.
   5,758,359   A     5/1998   Saxon                                  7,085,787    B2    8/2006   Beier et al.
   5,761,677   A     6/1998   Senator et al.                          7,103,740   Bl    9/2006   Colgrove et al.
   5,764,972   A     6/1998   Crouse et al.                           7,130,860   B2   10/2006   Pachet et al.
   5,778,395   A     7/1998   Whiting et al.                          7,130,970   B2   10/2006   Devassy et al.
   5,812,398   A     9/1998   Nielsen                                 7,167,895   Bl    1/2007   Connelly
   5,813,009   A     9/1998   Johnson et al.                          7,181,444   B2    2/2007   Porter et al.
   5,813,017   A     9/1998   Morris                                  7,197,502   B2    3/2007   Feinsmith
   5,829,046   A    10/1998   Tzelnic et al.                         7,240,100    Bl    7/2007   Wein et al.
   5,832,510   A    11/1998   Ito et al.                              7,246,207   B2    7/2007   Kottomtharayil et al.
   5,875,478   A     2/1999   Blumenau                                7,246,211   Bl    7/2007   Beloussov et al.
   5,887,134   A     3/1999   Ebrahim                                 7,330,997   Bl    2/2008   Odom
   5,892,917   A     4/1999   Myerson                                 7,346,623   B2    3/2008   Prahlad et al.
   5,901,327   A     5/1999   Ofek                                    7,346,676   Bl    3/2008   Swildens et al.
   5,907,621   A     5/1999   Bachman et al.                          7,356,660   B2    4/2008   Matsunami et al.
   5,924,102   A     7/1999   Perks                                   7,386,663   B2    6/2008   Cousins
   5,950,205   A     9/1999   Aviani, Jr.                             7,440,966   B2   10/2008   Adkins et al.
   5,953,721   A     9/1999   Doi et al.                              7,454,569   B2   11/2008   Kavuri et al.
   5,974,563   A    10/1999   Beeler, Jr.                             7,533,103   B2    5/2009   Brendle et al.
   6,021,415   A     2/2000   Cannon et al.                           7,583,861   B2    9/2009   Hanna et al.
   6,026,414   A     2/2000   Anglin                                  7,590,997   B2    9/2009   Diaz Perez
   6,052,735   A     4/2000   Ulrich et al.                       2002/0069324    Al    6/2002   Gerasimov et al.
   6,061,692   A     5/2000   Thomas et al.                       2002/0087550    Al    7/2002   Carlyle et al.
   6,076,148   A     6/2000   Kedem et al.                        2003/0018607    Al    1/2003   Lennon et al.
   6,094,416   A     7/2000   Ying                                2003/0115219    Al    6/2003   Chadwick
   6,131,095   A    10/2000   Low et al.                          2003/0130993    Al    7/2003   Mendelevitch et al.
   6,131,190   A    10/2000   Sidwell                             2003/0182583    Al    9/2003   Turco
   6,148,412   A    11/2000   Cannon et al.                       2004/0010493    Al    1/2004   Kojima et al.
   6,154,787   A    11/2000   Urevig et al.                       2004/0015514    Al    1/2004   Melton et al.
   6,154,852   A    11/2000   Amundson et al.                     2004/0254919    Al   12/2004   Giuseppini
   6,161,111   A    12/2000   Mutalik et al.                      2004/0260678    Al   12/2004   Verbowski et al.
   6,167,402   A    12/2000   Yeager                              2005/0050075    Al    3/2005   Okamoto et al.
   6,212,512   Bl    4/2001   Barney et al.                       2005/0114406    Al    5/2005   Borthakur et al.
   6,260,069   Bl    7/2001   Anglin                              2005/0154695    Al    7/2005   Gonzalez et al.
   6,269,431   Bl    7/2001   Dunham                              2005/0188248    Al    8/2005   O'Brien et al.
   6,275,953   Bl    8/2001   Vahalia et al.                      2005/0193128    Al    9/2005   Dawson et a!.
   6,301,592   Bl   10/2001   Aoyama et al.                       2005/0216453    Al    9/2005   Sasaki et al.
   6,324,581   Bl   11/2001   Xu et a!.                           2005/0228794    Al   10/2005   Navas et al.
   6,328,766   Bl   12/2001   Long                                2005/0262097    Al   11/2005   Sim-Tang et al.
   6,330,570   Bl   12/2001   Crighton et al.                     2006/0004820    Al    1/2006   Claudatos et al.
   6,330,642   Bl   12/2001   Carteau                             2006/0010227    Al    1/2006   Atluri
   6,343,324   Bl    1/2002   Hubis et al.                        2006/0031225    Al    2/2006   Palmeri et al.
   RE37,601    E     3/2002   Eastridge et al.                    2006/0031263    Al    2/2006   Arrouye et al.
   6,356,801   Bl    3/2002   Goodman et al.                      2006/0101285    Al    5/2006   Chen et al.
   6,374,336   Bl    4/2002   Peters et al.                       2006/0106814    Al    5/2006   Blumenau et al.
   6,389,432   Bl    5/2002   Pothapragada et al.                 2006/0253495    Al   11/2006   Png
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 4 of 271 PageID #: 33


                                                          US 7,725,671 B2
                                                                   Page 3


 2006/0259468    Al     11/2006   Brooks et al.                         U.S. Appl. No. 12/058,487, filed Mar. 28, 2008, Prahlad.
 2006/0294094    Al     12/2006   King et al.                           U.S. Appl. No. 12/058,575, filed Mar. 28, 2008, Prahlad et al.
 2007/0033191    Al      2/2007   Hornkvist et al.                      U.S. Appl. No. 12/058,589, filed Mar. 28, 2008, Prahlad et al.
 2007/0112809    Al      5/2007   Arrouye et al.                        Arneson, David A., "Development of Ornniserver," Control Data
 2008/0021921    Al      1/2008   Horn                                  Corporation, Tenth IEEE Symposium on Mass Storage Systems,
 2008/0091655    Al      4/2008   Gokhale et al.                        May 1990, 'Crisis in Mass Storage' Digest of Papers, pp. 88-93,
                                                                        Monterey, CA.
             FOREIGN PATENT DOCUMENTS                                   PCT International Search Report and Written Opinion for Interna­
                                                                        tional Application No. PCT/US07/81681, Mail Date Oct. 20, 2008,
EP              0405926             1/1991
                                                                        11 pages.
EP             0467546              1/1992
EP             0774715              5/1997                              U.S. Appl. No. 11/563,940, Prahlad et al.
                                                                        U.S. Appl. No. 11/564,119, Prahlad et al.
EP             0809184             11/1997
EP              0899662             3/1999                              U.S. Appl. No. 11/564,130, Prahlad et al.
                                                                        U.S. Appl. No. 11/564,136, Prahlad et al.
EP             0981090              2/2000
                                                                        U.S. Appl. No. 11/564,153, Prahlad et al.
EP             1174795              1/2002
WO         WO-95/13580              5/1995                              U.S. Appl. No. 11/564,163, Prahlad et al.
                                                                        U.S. Appl. No. 11/564,170, Prahlad et al.
WO         WO-99/12098              3/1999
WO         WO-99/14692              3/1999                              U.S. Appl. No. 11/564,174, Prahlad et al.
                                                                        U.S. Appl. No. 11/564,177, Prahlad et al.
WO         WO-03060774              7/2003
WO       WO-2005/055093             6/2005                              U.S. Appl. No. 11/564,180, Prahlad et al.
                                                                        U.S. Appl. No. 11/564,197, Prahlad et al.
WO       W02007/062254              5/2007
                                                                        U.S. Appl. No. 11/564,215, Prahlad et al.
WO       WO-2007062254              5/2007
WO       WO-2007062429              5/2007                              U.S. Appl. No. 11/564,220, Prahlad et al.
                                                                        U.S. Appl. No. 11/564,221, Prahlad et al.
WO       WO-2008049023              4/2008
                                                                        U.S. Appl. No. 11/564,233, Prahlad et al.
                   OTHER PUBLICATIONS                                   U.S. Appl. No. 11/605,931, Prahlad et al.
                                                                        U.S. Appl. No. 11/605,932, Prahlad et al.
EMC Corporation, "Today's Choices for Business Continuity," 2004,       U.S. Appl. No. 11/605,944, Prahlad et al.
12 pages.                                                               Armstead et al., "Implementation of a Campus-wide Distributed
Microsoft Developer Network, "Win32_File_Attribute_Data,"               Mass Storage Service: The Dream vs. Reality," IEEE, 1995, pp.
online library article, [accessed on Nov. 10, 2005], 3 pages.           190-199.
Microsoft Developer Network, "GetFileAttributesEx," online library      Arneson, "Mass Storage Archiving in Network Environments,"
article, [accessed on Nov. 10, 2005], 2 pages.                          Digest of Papers, Ninth IEEE Symposium on Mass Storage Systems,
Microsoft Developer Network, "GetFileAttributes," online library        Oct. 31, 1988-Nov. 3, 1988, pp. 45-50, Monterey, CA.
article, [accessed on Nov. 10, 2005], 3 pages.                          Cabrera et al., "ADSM: A Multi-Platform, Scalable, Backup and
Jeffrey Richter and Luis Felipe Cabrera, "A File System for the 21st
                                                                        Archive Mass Storage System," Digest of Papers, Compcon '95,
Century: Previewing the Windows NT 5.0 File System," and attached
                                                                        Proceedings of the 40th IEEE Computer Society International Con­
text figures, Microsoft Systems Journal, Nov. 1998, 24 pages.           ference, Mar. 5, 1995-Mar. 9, 1995, pp. 420-427, San Francisco, CA.
Jeffrey Cooperstein and Jeffrey Richter, "Keeping an Eye on Your
                                                                        Eitel, "Backup and Storage Management in Distributed Heteroge­
NTFS Drives: the Windows 2000 Change Journal Explained,"
                                                                        neous Environments," IEEE, 1994, pp. 124-126.
Microsoft Systems Journal, Sep. 1999, 17 pages.
                                                                        Jander, M., "Launching Storage-Area Net," Data Communications,
Jeffrey Cooperstein and Jeffrey Richter, "Keeping an Eye on Your
                                                                        US, McGraw Hill, NY, vol. 27, No. 4 (Mar. 21, 1998), pp. 64-72.
NTFS Drives, Part II: Building a Change Journal Application,"
Microsoft Systems Journal, Oct. 1999, 14 pages.                         Jason Gait, "The Optical File Cabinet: A Random-Access File Sys­
Brad O'Neill, "New Tools to Classify Data," Storage Magazine, Aug.      tem For Write-Once Optical Disks," IEEE Computer, vol. 21, No. 6,
2005, 4 pages.                                                          pp. 11-22 (1988) (see in particular figure 5 in p. 15 and recitation in
Karl Langdon and John Merryman, "Data Classification: Getting           claim 5).
Started," Storage Magazine, Jul. 2005, 3 pages.                         Rosenblum et al., "The Desi gn and Implementation of a Log-Struc­
Non-Final Office Action for U.S. Appl. No. 11/564,153, Mail Date        tured File System," Operating Systems Review SIGOPS, vol. 25, No.
Nov. 14, 2008, 22 pages.                                                5, New York, US, pp. 1-15 (May 1991).
Final Office Action for U.S. Appl. No. 11/931,034, Mail Date Dec.       Partial International Search Results, mailed May 25, 2007, Interna­
29, 2008, 18 pages.                                                     tional Application No. PCT/US2006/045556, 2 pages.
Supplementary European Search Report for European Application           "Text Figures", retrieved from http://www.microsoft.com/msj/1198.
EP06846386, Dated Dec. 30, 2008, European Patent Office, 6 pages.       ntfs/ntfstextfigs.htm on Nov. 10, 2005, 7 pages.
European Patent Office Examination Report for EP application            U.S. Appl. No. 12/548,953, filed Aug. 27, 2009, Ahn et al.
06846386.8, Mail Date Apr. 29, 2009, 6 pages.                           International Search Report and Written Opinion for International
Non-Final Office Action for U.S. Appl. No. 11/564,215, Mail Date        Application No. PCT/US07/81681, Mail Date Nov. 13, 2009, 8
May 8, 2009, 39 pages.                                                  pages.
Non-Final Office Action for U.S. Appl. No. 11/564,136, Mail Date        U.S. Appl. No. 12/511,653, filed Jul. 29, 2009, Prahlad et al.
May 15, 2009, 25 pages.                                                 Communication with extended European Search Report for Appli­
U.S. Appl. No. 11/931,034, filed Oct. 31, 2007, Kottomtharayil et al.   cation No. PCT/US2006/061304, dated Dec. 30, 2008.
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 5 of 271 PageID #: 34


U.S. Patent           May 25, 2010          Sheet 1 of 22   US 7,725,671 B2

                                                             100


                                                     1 02
                       Install DC Agent            _../




                               ''                   104
                  Initialize Monitor Program       v

                               ,,                   106
                  Scan client files ( optional)   l...,/




                              r1
                                                    108
                Populate metabase with data
                   obtained by DC Agent


                               ,,                   11 0
               Detect and record changes with
                      monitor program


                               1,


               Update metabase with DC agent 11 2
                 based on information from  ...-/
                      monitor program




                          FIG. 1
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 6 of 271 PageID #: 35


U.S. Patent               May 25, 2010       Sheet 2 of 22                    US 7,725,671 B2



                                          200



                                                    ,------
                                                    I
                                                                                        202
               C1ient                                        Classification
                                                                Agent                   204

                                                    I
                                                    I                                       206
                    208                                        Monitor
                     '-       OatastorB             I          Program
                               Agent                l
                                                    L-----�


                    207
                            File System




  209                                              210                                212
            Data
                                   Metabase                           Changed
            Store
                                                                       Record




                                    FIG. 2
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 7 of 271 PageID #: 36


U.S. Patent                  May 25, 2010          Sheet 3 of 22              US 7,725,671 B2




                                       302
               Memory


                                             304
    r------ -------7
 306, .----_}_____                 V                                          310
    I
             Monitor agent       -------i�
                                   I



                                                     Monitor program index

          Classification agent
                                                                              312b
                                                       Classification agent
             Content agent
                                                         I
                                                         I
                                                         I
                                                         I
                                  316                    I
                                                         I
          File system manager                            I
                                                         I                          314
                                                         I
                                                         I             Metabase
                                                         I
                                                         I
                                                         I
    318                                                  I
                                                         I
                Mass             ____________ J
               Storage




                                             FIG. 3a
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 8 of 271 PageID #: 37


U.S. Patent             May 25, 2010                   Sheet 4 of 22                         US 7,725,671 B2

                                                                                                    350




                                                                                       355
                                 Initialize monitor program                         L,J


                                              ,,
                                                                                       60
               --        Monitor data interactions of client (filter)               __,)


                                              ,,
                                                                                      365
          No
                      Determine if interactions satisfy a definition?               LJ
                                                   Yes
                                                                                      3 70

                    Identify data object identifier associated with data            ___)



                                              ,                                       375

                                Assign a record identifier                          _../


                                                   . - . ---           -· ···�---
                                                                                      380
                     Create record associating metadata and other
                                     information



                                             1'
                                                                                      385
                                        Close entry                                 _../




                                        FIG. 3b
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 9 of 271 PageID #: 38


U.S. Patent               May 25, 2010               Sheet 5 of 22                  US 7,725,671 B2

                                                                                           400
                                                                        410
                             Initialize classification agent           LJ

                -
                                           +
                          Scan entries in change journal with
                                                                        420
                                                                       _/
                                 classification agent



           No
                                           i                            430
                              Compare record identifiers               _/

                                           i Yes
                                                                        440
                                  Identify new entries                 _)


                                           +
                        Does metabase record for data object
                                                                        450
                                                                       _)
                -    associated with data object identifier exist in
                                     metabase?                                Yes

                                               No
                                           i                           460
                            Create new metabase record                 �



                                           i
                    L
                                                                        470

                            Parse journal entry information



                                           �                            480
                    Associate parsed journal entry information and
                                  other information


                                           i
                                                                ----




          Yes
                                                                       490
                                  More new entries                     _/

                                           + No                         495

                                 Continue to monitor




                                           FIG.4
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 10 of 271 PageID #: 39


U.S. Patent                 May 25, 2010      Sheet 6 of 22                     US 7,725,671 B2



                                                                                                   500




                                                           505
                                              Manager



                                               Index


                                                                                                    540
           515
                                      530         510
     520     Computing Device 1                                               Computing Device 2

                         Journal


                          DCA


                                                                 535   I              I
                                       ------------------�---�--�      I

                                                                       l
                                                                                I

                                                                                I
                                                                                      l

                                                                       I        I
                                                                       I        I
                                                                       I        I
                                                                       I
    550                                 560                            I
                                                                                I
           Data             Change                                              I

                                                                               f
                                                                       I
           Store            Journal


                                                                                      555
                                                                           Metabase




                                                       FIG. 5
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 11 of 271 PageID #: 40


U.S. Patent           May 25, 2010            Sheet 7 of 22     US 7,725,671 B2

                                                                      600
                                                          610
                         Receive query




                                •
                                                          620
            Process and analyze query with secondary
                           processor




                               .,
                                                          630
                    ID appropriate metabase              _/



                               ,,
                                                         40
             ID appropriate data set with secondary
                   processor to satisfy query




                               ,.
                                                          650
                         Return results                  _/




                              FIG. 6
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 12 of 271 PageID #: 41


U.S. Patent                May 25, 2010       Sheet 8 of 22            US 7,725,671 B2


                                                                                         700




                                          .--------, 705
                                            Mana
                                                         710

                                             Index




        �---1----730                    �  __.____ 735                r----'--�            740
        Computing device                Computing device              Computing device
  715                             720                           725
                                               Journal

                                                   DCA




                                           Centralized
                                           Metabase

                                                               760




                                              FIG. 7
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 13 of 271 PageID #: 42


U.S. Patent                   May 25, 2010          Sheet 9 of 22               US 7,725,671 B2

                                                                                           800




                                                                                  10

                                       Instantiate central metabase            l.-J

                                                     1"
                                                                                 820
                                Identify clients to use centralized metabase   _)



                                                                                 825
                                     Scan existing data on each client         l-,)


                                                                                 8 30
                        ...      Scan and monitor journals on each client      _)



                                                     ,�
                                                                                 840
                                     Assign client ID to identified data       _)




                                                                                 850
                                 Populate centralized metabase with data




                                                     ,,                          860
        more clients?
                                             Monitor client list               _)

                                               FIG.8
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 14 of 271 PageID #: 43


U.S. Patent          May 25, 2010               Sheet 10 of 22                       US 7,725,671 B2




                                                                                              900

                                                          905
                                     i                l
                                   c-------------------




                                   '':                 ;--" 910
                                         Manager          J
                                                      '''
               ,-----------.i:                        'I--      -------I
                                   '     ,---�


               1                   :      Index       :                        1

                                   [_______l _____ __:
               I                                      :
                                                          925
                                   :: ._______,       :
               I
               :                                                  Computing device
                                                                           9   0
                                                                       f
                            920                                       �



                                                                      e
                                                                           955
                                                                      �

                                                                  r----            -----7
                                                                  I     r----'---�    985 I
 960
                                                                  I                       I
                      970                                                                 I
                                                                  I     L.--�--1
                                                                                          I
                                                                                          I
                                                                                          I
                                                                                          I
       Data                                       Data                                    I

                                                                                      9901
       Store                  Metabas                                                     I
                                                  Store
                                                                            NAS           1
                                                                                          I




                                                                      r-- ------
                                                                                          I
                                                                                          I
                             975              965                                         I
                                                                                          I
                                                                                        _I


                                                                  995




                                           FIG. 9
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 15 of 271 PageID #: 44


U.S. Patent             May 25, 2010             Sheet 11 of 22      US 7,725,671 B2

                                                                          1000

                                                             1010
               Initiate copy operation to NAS device       l)

                                 ,�                         1020

                    Data routed through proxy



                                 ,.                          10 30
                  Filter driver detects interaction        LJ

                                   r
                                                              1040

                           Identify files                   _)

                                                             1050

            Update or create journal records reflecting
                                                            _)
                           interaction


                                 H
                                                             1060
           Classification agent analyzes journal records   LJ

                                 ,,                          10 70


                  Perform classification process



                                 1lr                         1080

                   Update/Populate metabase
                                                           l)




                                FIG.10
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 16 of 271 PageID #: 45


U.S. Patent             May 25, 2010            Sheet 12 of 22                 US 7,725,671 B2

                                                                                       1100




                                                                              1110

                                     Retrieve/Analyze query



                                                                              1120
                       Identify metabase(s) likely to contain relevant data
                                        based on query


                                                    '                         11 30
                       Search metabase to obtain data satisfying search
                                          criteria
                                                                              L)

                                                ,r
                                                                               1140

                                      Optionally normalize                    _)

                                                ,                             11 50

                 ...                     Return results                       _)




                                      FIG. 11
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 17 of 271 PageID #: 46


U.S. Patent             May 25, 2010        Sheet 13 of 22           US 7,725,671 B2




                                         1174                                   1160
                1172                                          1176

                                         NETWORK
                 INSTANT               APPLICATIONS           INTERNET
                MESSAGING/
                   CHAT
  1170                                                                   1178


         MULTIMEDIA                                                   GAMING




                 1162
                               □
                               �




                                                      _/168


                                       DATABASE




                                  Figure 11a
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 18 of 271 PageID #: 47


U.S. Patent             May 25, 2010          Sheet 14 of 22           US 7,725,671 B2




                                                                1210
                              Identify user



                                                                1220
            Identify data items associated with interactions


                                                                1230
             Analyze interactions and update appropriate
                 metabase related to each data item


                                                                1240
           Identify metabases associated with identified data
                                items


                                                                1250

            Associate group/user with identified metabases




                              FIG.12
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 19 of 271 PageID #: 48


U.S. Patent             May 25, 2010      Sheet 15 of 22               US 7,725,671 B2




                                                                                     1300




                                   1310                                                1320



          first computing device                           second computing device




  1330                             1350         1360                                   1340
          data             meta                             meta            data
          store            base                             base            store




                                          FIG. 13
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 20 of 271 PageID #: 49


U.S. Patent           May 25, 2010          Sheet 16 of 22   US 7,725,671 B2

                                                             1400




                                                    1410

                           ID query                 l)


                                                    1420
               analyze first metabase to identify
                data objects in first data store    l)
                  satisfying selection criteria



                                                    1430
               copy identified data objects from
                first data store to second data     l)
                              store



                                                    1440
                 copy metadata assoc. with
               identified data objects from first   l)
               metabase to second metabase




                          FIG. 14
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 21 of 271 PageID #: 50


 U.S. Patent                     May 25, 2010          Sheet 17 of 22                          US 7,725,671 B2




                                                                                                            1550
                                                           1501
                                                                   1530
                                                                  - - , 1525
                                                 storager.    mgmt.
                                                 managerI
                                                      -�      agent


                        1585                                                                         1585
       1525   ""'                                                                                                  1525
            -...c lie-nt� ---,                                                              client
                                                                  \
     meta            data                                             \                          data         meta
     base           agent                                                                        agent        base




                    1590                                                   \                                       1590
                                             I                                 \
                                            I                                      \
                                           I                                        \
                                          I                                             \
                                         I                                              \
                                                                                \
      primary storage
     secondary storage                 -,-
                                        I                                      -\-

      1560 ....__....                                                                                       1505
               ss           secondary storage                     ss               secondary storage
               MB           computing device                      MB               computing device


                                                                                                               1525




                                           1515                                                 1515
                             storage                                      storage
                             device                                       device



                                                     FIG. 15
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 22 of 271 PageID #: 51


 U.S. Patent         May 25, 2010        Sheet 18 of 22         US 7,725,671 B2

                                                                  1600




                                                           1610

                                header                    _)
                                                           1620

                              index data                  I_)

                               payload




                                                           1630




                               FIG.16
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 23 of 271 PageID #: 52


 U.S. Patent                 May 25, 2010            Sheet 19 of 22                 US 7,725,671 B2



                                       ...------------,1702
                                                                                                1700
                                                ID query


                                       ,-------'-------,1704
                                        analyze first primary metabase
                                          to determine data (objects)
                                                satisfying query


   1708...-----------,                                           ndary r - - - - _ - - 1722
                                                                       1 create archive file and I )
           copy data items from
          first CD to second CD
                                                                 �--�      containerize data       f""'
                                                                       L _  object�o  _£Oe}:'._ _ J
                                                                                                        1724
   1110--- -- --- ---­
        copy first CD metabase                                              ID appropriate second
         records to second CD                                                   storage device
        metabase and populate
                                                                                                         1728
                                                                           transfer archive file/data
                                                                             objects to secondary
                                  No
                                                                                    storage
                                                                                                         1730
                                                                           ID appropriate storage
   1714r---------.                                                                 media
            delete objects

                                                                            copy archive file/data
   1716 _____.,______,                                                     object to storage media
           delete metabase                                                                              1733
               records
                                                                               update indices

                                                                                                        1734
           update SM index                                                 update second storage
                                                                                 metabase

   1720r--- ------.                           1744
                 exit                                    exit
                                                                      No



                                                                               delete objects

                                                                              delete metabase
                                                                                  records
                                                                                                        1742
                                         FIG.17                               update SM index
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 24 of 271 PageID #: 53


 U.S. Patent                 May 25, 2010       Sheet 20 of 22           US 7,725,671 B2



                                                                                   1800




                                                      1835


                                      Master Storage Manager



                   1840
                                                                                    1845


    Storage operation cell
                                                                    Storage operation cell




                                        Storage operation cell




                                                                 Storage operation cell




                                            FIG. 18
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 25 of 271 PageID #: 54


 U.S. Patent              May 25, 2010           Sheet 21 of 22             US 7,725,671 B2

                                                 1905                              1900
                            ID query

                                                 1910

                       ID client for search




                     consult SM index to ID
                          archive files


                       ID approp media
                    management component




                    data from archive file to



              Yes


                                                                                          1960
                                                           query databases associate
                    add MMC to list of query                 with identified client(s)
                          devices                                and/or MMC(s}

                                                                                          1965
                    add client to lot of query
                                                                  return results
                            devices



        Yes


                                                             FIG.19
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 26 of 271 PageID #: 55


 U.S. Patent                  May 25, 2010          Sheet 22 of 22                 US 7,725,671 B2


                                                                                                 2000
                                                                  2002

                                                ID query

                              2022                                2004                            2038
    1--;:e-package archiv; �                                                 re orma
    I           file                         ID point-in-time                data objects from
    L--------'                                                                   arc    file
                               2024                               2006                            2040
      copy archive file to                                                 copy          cs 0
                                         ID appropriate archive              primary storage
         destination                             files                       cm ut      evice
                               2026                               2008                            2042
                                                                               copy
                                          ID appropriate MA                metadata to primary
                                                                           sto             ate




                                                                                           Yes
                                                                                                  2046
         delete object                   load index data from
                                                                               delete copies
                                         archive file to cache
                              2032                                                                2048
        delete records                                                      delete MB records

                               2034                                                               2050
       update SM index                                                       update SM index
                                           ID data object(s)
                               2036         satisfying query

              exit                                                2018
                                                                                   exit
                                             ID destination



                             secondary                                   primary




                                               FIG. 20
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 27 of 271 PageID #: 56


                                                   US 7,725,671 B2
                              1                                                                      2
     SYSTEM AND METHOD FOR PROVIDING                                   Application Ser. No. 60/752,201, entitled "Systems and
    REDUNDANT ACCESS TO METADATA OVER                                    Methods for Resynchronizing Storage Operations" filed
                A NETWORK                                                Dec. 19, 2005,
                                                                       Application Ser. No. 60/752,197, entitled "Systems and
           CROSS-REFERENCE TO RELATED                                    Methods for Hierarchical Client Group Management"
                  APPLICATION(S)                                         filed Dec. 19, 2005,

    This application claims the benefit of U.S. Provisional                                 BACKGROUND
 Application No. 60/740,686, entitled SYSTEMS AND
 METHODS FOR CLASSIFYING INFORMATION IN A                       10      Aspects of the invention disclosed herein relate generally
 STORAGE NETWORK, filed Nov. 28, 2005, and U.S. Pro­                 to performing operations on electronic data in a computer
 visional Application No. 60/752,203, entitled SYSTEMS               network. More particularly, aspects of the present invention
 AND METHODS FOR CLASSIFYING AND TRANSFER­                           relate to detecting data interactions within a computer net­
 RING INFORMATION IN A STORAGE NETWORK, filed                        work and/or performing storage-related operations for a com-
 Dec. 19, 2005, both of which are hereby incorporated herein    15   puter network according to a specified classification para­
 by reference in their entirety.                                     digm.
    This application is related to the following patents and            Current storage management systems employ a number of
 pending U.S. applications, each of which is hereby incorpo­         different methods to perform storage operations on electronic
 rated herein by reference in its entirety:                          data. For example, data can be stored in primary storage as a
    application Ser. No. 09/354,058, titled HIERARCHICAL        20   primary copy or in secondary storage as various types of
      BACKUP AND RETRIEVAL SYSTEM, filed Jul. 15,                    secondary copies including, as a backup copy, a snapshot
      1999,                                                          copy, a hierarchical storage management copy ("HSM"), as
    U.S. Pat. No. 6,418,478, titled PIPELINED HIGH SPEED             an archive copy, and as other types of copies.
      DATA TRANSFER MECHANISM, issued Jul. 9, 2002,                     A primary copy of data is generally a production copy or
    application Ser. No. 09/610,738, titled MODULAR             25   other "live" version of the data which is used by a software
      BACKUP AND RETRIEVAL SYSTEM USED IN                            application and is generally in the native format of that appli­
      CONJUNCTION WITH A STORAGE AREA NET­                           cation. Primary copy data may be maintained in a local
      WORK, filed Jul. 6, 2000,                                      memory or other high-speed storage device that allows for
    U.S. Pat. No. 6,542972 titled LOGICAL VIEW AND                   relatively fast data access if necessary. Such primary copy
      ACCESS TO PHYSICAL STORAGE IN MODULAR                     30   data is typically intended for short term retention (e.g., several
      DATA AND STORAGE MANAGEMENT SYSTEM,                            hours or days) before some or all of the data is stored as one
      issued Apr. 1, 2003,                                           or more secondary copies, for example to prevent loss of data
                                                                     in the event a problem occurred with the data stored in pri­
    U.S. Pat. No. 6,658,436, titled LOGICAL VIEW AND
      ACCESS TO DATA MANAGE BY A MODULAR                             mary storage.
                                                                35      Secondary copies include point-in-time data and are typi-
      DATA AND STORAGE MANAGEMENT SYSTEM,
      issued Dec. 2, 2003,                                           cally for intended for long-term retention ( e.g., weeks,
                                                                     months or years depending on retention criteria, for example
    application Ser. No. 10/658,095, titled DYNAMIC STOR­
                                                                     as specified in a storage policy as further described herein)
      AGE DEVICE POOLING IN A COMPUTER SYS­
                                                                     before some or all of the data is moved to other storage or
      TEM, filed Sep. 9, 2003,
                                                                40   discarded. Secondary copies may be indexed so users can
    application Ser. No. 10/262,556, titled METHOD FOR
                                                                     browse and restore the data at another point in time. After
      MANAGING SNAPSHOTS GENERATED BY AN                             certain primary copy data is backed up, a pointer or other
      OPERATING SYSTEM OR OTHER APPLICATION,
                                                                     location indicia such as a stub may be placed in the primary
      filed Sep. 30, 2002,                                           copy to indicate the current location of that data.
    application Ser. No. 10/818,749, SYSTEM AND
                                                                45      One type of secondary copy is a backup copy. A backup
      METHOD FOR DYNAMICALLY PERFORMING
                                                                     copy is generally a point-in-time copy of the primary copy
      STORAGE OPERATIONS IN A COMPUTER NET­
                                                                     data stored in a backup format as opposed to in native appli­
      WORK, filed Apr. 5, 2004,
                                                                     cation format. For example, a backup copy may be stored in
    application Ser. No. 10/877,831, HIERARCHICAL SYS­               a backup format that is optimized for compression and effi-
      TEM AND METHOD FOR PERFORMING STOR­                       50   cient long-term storage. Backup copies generally have rela­
      AGE OPERATIONS IN A COMPUTER NETWORK,                          tively long retention periods and may be stored on media with
      filed Jun. 25, 2004,                                           slower retrieval times than other types of secondary copies
    Application entitled SYSTEM AND METHOD FOR                       and media. In some cases, backup copies may be stored at on
      CONTAINERIZED DATA STORAGE AND TRACK-                          offsite location.
      ING, filed Dec. 19, 2005,                                 55      Another form of secondary copy is a snapshot copy. From
    application Ser. No. 60/752,198, entitled "Systems and           an end-user viewpoint, a snapshot may be thought as an
      Methods for Granular Resource Management in a Stor­            instant image of the primary copy data at a given point in time.
      age Network" filed Dec. 19, 2005,                              A snapshot generally captures the directory structure of a
    application Ser. No. 11/313,224, entitled "Systems and           primary copy volume at a particular moment in time, and also
      Methods for Performing Multi-Path Storage Opera­          60   preserves file attributes and contents. In some embodiments,
      tions" filed Dec. 19, 2005,                                    a snapshot may exist as a virtual file system, parallel to the
    Application Ser. No. 60/752,196, entitled "Systems and           actual file system. Users typically gain a read-only access to
      Methods for Migrating Components in a Hierarchical             the record of files and directories of the snapshot. By electing
      Storage Network" filed Dec. 19, 2005,                          to restore prim ary copy data from a snapshot taken at a given
    Application Ser. No. 60/752,202, entitled "Systems and      65   point in time, users may also return the current file system to
      Methods for Unified Reconstruction of Data in a Storage        the prior state of the file system that existed when the snapshot
      Network" filed Dec. 19, 2005,                                  was taken.
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 28 of 271 PageID #: 57


                                                       US 7,725,671 B2
                                3                                                                       4
    A snapshot may be created instantly, using a minimum of              patent application Ser. No. 10/818,749 which is hereby incor­
 file space, but may still function as a conventional file system        porated herein by reference in its entirety. The QiNetix sys­
 backup. A snapshot may not actually create another physical             tem also may be hierarchically configured into backup cells to
 copy of all the data, but may simply create pointers that are           store and retrieve backup copies of electronic data as further
 able to map files and directories to specific disk blocks.         5    described in U.S. patent application Ser. No. 09/354,058
    In some embodiments, once a snapshot has been taken,                 which is hereby incorporated by reference in its entirety.
 subsequent changes to the file system typically do not over­               Regardless of where data is stored, conventional storage
 write the blocks in use at the time of snapshot. Therefore, the         management systems perform storage operations associated
 initial snapshot may use only a small amount of disk space              with electronic data based on location-specific criteria. For
 needed to record a mapping or other data structure represent­      10   example, data generated by applications running on a particu­
 ing or otherwise tracking the blocks that correspond to the             lar client is typically copied according to location-specific
 current state of the file system. Additional disk space is usu­         criteria, such as from a certain location such as a specific
 ally only required when files and directories are actually              folder or subfolder, according to a specified data path, etc. A
 modified later. Furthermore, when files are modified, typi­             module installed on the client or elsewhere in the system may
 cally only the pointers which map to blocks are copied, not        15   supervise the transfer of data from the client to another loca­
 the blocks themselves. In some embodiments, for example in              tion in a primary or secondary storage. Similar data transfers
 the case of copy-on-write snapshots, when a block changes in            associated with location-specific criteria are performed when
 primary storage, the block is copied to secondary storage               restoring data from secondary storage to primary storage. For
 before the block is overwritten in primary storage and the              example, to restore data, a user or system process must
 snapshot mapping of file system data is updated to reflect the     20   specify a particular secondary storage device, piece of media,
 changed block(s) at that particular point in time. An HSM               archive file, etc. Thus, the precision with which conventional
 copy is generally a copy of the primary copy data, but typi­            storage management systems perform storage operations on
 cally includes only a subset of the primary copy data that              electronic data is generally limited by the ability to define or
 meets a certain criteria and is usually stored in a format other        specify storage operations based on data location rather than
 than the native application format. For example, an HSM            25   information relating to or describing the data itself.
 copy might include only that data from the primary copy that               Moreover, when identifying data objects, such as files
 is larger than a given size threshold or older than a given age         associated with performing storage operations, conventional
 threshold and that is stored in a backup format. Often, HSM             storage systems often scan the file system of a client or other
 data is removed from the primary copy, and a stub is stored in          computing device to determine which data objects on the
 the primary copy to indicate its new location. When a user         30   client should be associated with the storage operation. This
 requests access to the HSM data that has been removed or                may involve collecting file and/or folder attributes by travers­
 migrated, systems use the stub to locate the data and often             ing the file system of the client prior to performing storage
 make recovery of the data appear transparent even though the            operations. This process is typically time-consuming and
 HSM data may be stored at a location different from the                 uses significant client resources that might be more desirably
 remaining primary copy data.                                       35   spent performing other tasks associated with production
    An archive copy is generally similar to an HSM copy,                 applications. There is thus a need for systems and methods for
 however, the data satisfying criteria for removal from the              performing more precise and efficient storage operations.
 primary copy is generally completely removed with no stub
 left in the primary copy to indicate the new location (i.e.,                   BRIEF DESCRIPTION OF THE DRAWINGS
 where it has been moved to). Archive copies of data are            40
 generally stored in a backup format or other non-native appli­             The invention is illustrated in the figures of the accompa­
 cation format. In addition, archive copies are generally                nying drawings which are meant to be exemplary and not
 retained for very long periods of time (e.g., years) and in some        limiting, in which like references are intended to refer to like
 cases are never deleted. Such archive copies may be made and            or corresponding parts, and in which:
 kept for extended periods in order to meet compliance regu-        45      FIG. 1 is a flow chart in accordance with an embodiment of
 lations or for other permanent storage applications.                    the present invention;
    In some embodiments, application data over its lifetime                 FIG. 2 is a system constructed in accordance with an
 moves from more expensive quick access storage to less                  embodiment of the present invention;
 expensive slower access storage. This process of moving data               FIG. 3a is a system constructed in accordance with an
 through these various tiers of storage is sometimes referred to    50   embodiment of the present invention;
 as information lifecycle management ("ILM"). This is the                   FIG. 3b is a flow chart in accordance with an embodiment
 process by which data is "aged" from more forms of second­              of the present invention;
 ary storage with faster access/restore times down through less             FIG. 4 is a flow chart in accordance with an embodiment of
 expensive secondary storage with slower access/restore                  the present invention;
 times, for example, as the data becomes less important or          55
                                                                            FIG. 5 is a system constructed in accordance with an
 mission critical over time.
                                                                         embodiment of the present invention;
    Examples of various types of data and copies of data are
 further described in the above-referenced related applications             FIG. 6 is a flow chart in accordance with an embodiment of
 that are hereby incorporated by reference in their entirety.            the present invention;
 One example of a system that performs storage operations on        60      FIG. 7 is a system constructed in accordance with an
 electronic data that produce such copies is the QiNetix stor­           embodiment of the present invention;
 age management system by CommVault Systems of Ocean­                       FIG. 8 is a flow chart in accordance with an embodiment of
 port, N.J.                                                              the present invention;
    The QiNetix system leverages a modular storage manage­                  FIG. 9 is a system constructed in accordance with an
 ment architecture that may include, among other things, star-      65   embodiment of the present invention;
 age manager components, client or data agent components,                   FIG. 10 is a flow chart in accordance with an embodiment
 and media agent components as further described in U.S.                 of the present invention;
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 29 of 271 PageID #: 58


                                                      US 7,725,671 B2
                               5                                                                       6
   FIG. 11 is a flow chart in accordance with an embodiment             mation regarding the network data and may be referred to
 of the present invention;                                              herein as a "metabase." Generally, metadata refers to data or
   FIG. lla is a system constructed in accordance with an               information about data, and may include, for example, data
 embodiment of the present invention;                                   relating to storage operations or storage management, such as
   FIG. 12 is a flow chart in accordance with an embodiment        5    data locations, storage management components associated
 of the present invention;                                              with data, storage devices used in performing storage opera­
   FIG. 13 is a system constructed in accordance with an                tions, index data, data application type, or other data.
 embodiment of the present invention;                                      With this arrangement, ifit is desired to obtain information
   FIG. 14 is a flow chart in accordance with an embodiment             regarding network data, a system administrator or system
 of the present invention;                                         10   process may simply consult the metabase for such informa­
   FIG. 15 is a system constructed in accordance with an                tion rather than iteratively access and analyze each data item
 embodiment of the present invention;                                   in the network. Thus, this significantly reduces the amount of
   FIG. 16 is a data arrangement in accordance with an                  time required to obtain data object information by substan­
 embodiment of the present invention;                                   tially eliminating the need to obtain information from the
   FIG. 17 is a flow chart in accordance with an embodiment        15   source data, and furthermore minimizes the involvement of
 of the present invention;                                              network resources in this process, substantially reducing the
   FIG. 18 is a system constructed in accordance with an                processing burden on the host system.
 embodiment of the present invention;                                      Various embodiments of the invention will now be
   FIG. 19 is a flow chart in accordance with an embodiment             described. The following description provides specific details
 of the present invention; and                                     20   for a thorough understanding and enabling description of
   FIG. 20 is a flow chart in accordance with an embodiment             these embodiments. One skilled in the art will understand,
 of the present invention.                                              however, that the invention may be practiced without many of
                                                                        these details. Additionally, some well-known structures or
                    COPYRIGHT NOTICE
                                                                        functions may not be shown or described in detail, so as to
                                                                25      avoid unnecessarily obscuring the relevant description of the
     A portion of the disclosure of this patent document con­
                                                                        various embodiments.
 tains material that is subject to copyright protection. The
 copyright owner has no objection to the facsimile reproduc­               The terminology used in the description presented below is
 tion by anyone of the patent document or the patent disclo­            intended to be interpreted in its broadest reasonable manner,
 sures, as it appears in the Patent and Trademark Office patent 30      even though it is being used in conjunction with a detailed
 files or records, but otherwise reserves all copyright rights          description of certain specific embodiments of the invention.
 whatsoever.                                                            Certain terms may even be emphasized below; however, any
                                                                        terminology intended to be interpreted in any restricted man­
                 DETAILED DESCRIPTION                                   ner will be overtly and specifically defined as such in this
                                                                   35   Detailed Description section.
     Aspects of the present invention are generally concerned              A flow chart 100 illustrating some of the steps associated
 with systems and methods that analyze and classify various             with one embodiment of the present invention is shown in
 forms of data that, among other things, facilitates identifica­        FIG. 1. In order to perform some of the functions described
 tion, searching, storage and retrieval of data that satisfies          herein, it may be necessary at the outset to install certain data
 certain criteria. Although described in connection with cer­      40   classification software or data classification agents on com­
 tain specific embodiments, it will be understood that the              puting devices within at least parts of the network (step 102).
 inventions disclosed herein have broad-based applicability to          This may be done, for example, by installing classification
 any wireless or hard-wired network or data transfer system             software on client computers and/or servers within a given
 that stores and conveys data from one point to another, includ­        network. In some embodiments, classification agents may be
 ing communication networks, enterprise networks, storage          45   installed globally on a computing device or with respect to
 networks, and the like.                                                certain subsystems on a computing device. The classification
     Aspects of the present invention provide systems and               software may monitor certain information regarding data
 methods for data classification to facilitate and improve data         objects generated by the computers and classify this informa­
 management within an enterprise. The disclosed systems and             tion for use as further described herein.
 methods evaluate and define data management operations            50      Next, at step 104, a monitor agent may be initialized. Such
 based on data characteristics rather than data location, among         a monitoring agent may be resident or installed on each com­
 other things. Also provided are methods for generating a data          puting device similar to the deployment of classification
 structure of metadata that describes system data and storage           agents described above and may be configured to monitor and
 operations. This data structure may be consulted to determine          record certain data interactions within each machine or pro­
 changes in system data rather than scanning the data files        55   cess. For example, the monitor agent may include a filter
 themselves.                                                            driver program and may be deployed on an input/output port
    Generally, the systems and methods described in detail              or data stack and operate in conjunction with a file manage­
 below are for analyzing data and other information in a com­           ment program to record interactions with computing device
 puter network (sometimes referred to herein as a "data                 data. This may involve creating a data structure such as a
 object") and creating a database or index of information          60   record or journal of each interaction. The records may be
 which may describe certain pertinent aspects of the data               stored in a journal data structure and may chronicle data
 objects that allow a user or system process to consult the             interactions on an interaction by interaction basis. The journal
 database to obtain information regarding the network data.             may include information regarding the type ofinteraction that
 For example, a data collection agent may traverse a network            has occurred along with certain relevant properties ofthe data
 file system and obtain certain characteristics and other          65   involved in the interaction. One example of such a monitor
 attributes of data in the system. In some embodiments, such a          program may include Microsoft's Change Journal or similar
 database may be a collection of metadata and/or other infor-           program.
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 30 of 271 PageID #: 59


                                                       US 7,725,671 B2
                                7                                                                        8
     Prior to populating a metabase with metadata, the portions           that a certain user has interacted with that contain certain
 of the network or subject system may be quiesced such that no            content or other characteristics. Rather than search each file in
 data interactions are permitted prior to completing an                   each directory, a very time consuming process, the adminis-
 optional scan of system files as described in conjunction with           trator may simply search the metabase to identify such data
 step 106 below. This may be done in order to obtain an              5    objects and any properties associated with those objects,
 accurate point in time picture of the data being scanned and to          (e.g., metadata, which may include location, size, etc.),
 maintain referential integrity within the system. For example,           resulting in si gnificant time savings.
 if the system were not quiesced, data interactions would con­               Moreover, use of the metabase for satisfying data queries
 tinue and be allowed to pass through to mass storage and thus            also minimizes the involvement of network resources in this
 data would change. However, in some embodiments, the sub-           10   process, substantially reducing any processing burden on the
 ject system may be allowed to continue to operate, with                  host system. For example, as described above, if an adminis­
 operations or instructions queued in a cache. These opera­               trator desires to identify certain data objects, querying the
 tions are typically performed after the scan is complete so that         metabase rather than the file system virtually removes the
 any such data interactions occur based on the cached opera­              host system from the query process (i.e., no brute force scan-
 tions are captured by the monitor agent.                            15   ning of directories and files required), allowing host comput­
     Generally, the file scanning of step 106 may be performed            ing devices to continue performing host tasks rather than be
 by a data classification agent and may include traversing the            occupied with search tasks.
 file system of a client to identify data objects or other files,            FIG. 2 shows one embodiment of a client 200 constructed
 email or other information currently stored or present in the            in accordance with principles of the present invention. As
 system and obtain certain information regarding the informa-        20   shown, client 200 may include a classification agent 202 and
 tion such as any available metadata. Such metadata may                   a monitor agent 206, which, in some embodiments, may be
 include information about data objects or characteristics                combined as an update agent 204, and which may be a single
 associated with data objects such as the data owner (e.g., the           module encompassing the functionality of both agents. Client
 client or user that generates the data or other data manager),           200 may also include an internal or external data store 209,
 the last modified time (e.g., the time of the most recent modi-     25   metabase 210, and change record 212.
 fication), the data size (e.g., number of bytes of data), infor­            Generally, client 200 may be a computing device, or any
 mation about the data content (e.g., the application that gen­           portion of a computing device that generates electronic data.
 erated the data, the user that generated the data, etc.), to/from        Data store 209 generally represents application data such as
 information for email (e.g., an email sender, recipient or               production volume data used by client 200. Metabase 210,
 individual or group on an email distribution list), creation date   30   which may be internal or external to client 200 may contain
 (e.g., the date on which the data object was created), file type         information generated by classification agent 202 as
 (e.g., format or application type), last accessed time (e.g., the        described above. Similarly, change journal 212, which also
 time the data object was most recently accessed or viewed),              may be internal or external to client 200, may contain infor­
 application type (e.g., the application which generated the              mation generated by monitor agent 206 as described above.
 data object), location/network (e.g., a current, past or future     35      In operation, data interactions occurring within client 200
 location of the data object and network pathways to/from the             may be monitored with update agent 204 or monitor agent
 data object), frequency of change (e.g., a period in which the           206. Any relevant interaction may be recorded and written to
 data object is modified), business unit (e.g., a group or depart­        change record 206. Data classification agent 202 may scan or
 ment that generates, manages or is otherwise associated with             receive entries from monitor agent 206 and update metabase
 the data object), and aging information (e.g., a schedule,          40   210 accordingly. Moreover, in the case where update agent
 which may include a time period, in which the data object is             204 is present, monitored data interactions may be processed
 mi grated to secondary or long term storage), etc. The infor­            in parallel with updates to change record 212 and written to
 mation obtained in the scarming process may be used to                   data store 208 and metabase 210 occurring accordingly. A file
 initially populate the metabase of information regarding net­            system 207 may be used to conduct or process data from the
 work data at step 108.                                              45   client to a data store 209.
     After the metabase has been populated, the network or                   FIG. 3a provides a more detailed view of the journaling and
 subject system may be released from the quiesced state and               classification mechanisms of client 200 generally shown in
 normal operation may resume. Next, at step 110, the monitor              FIG. 2. As shown, system 300 may include a memory 302, an
 agent may monitor system operations to record changes to                 update agent 304 which may include a separate or integrated
 system data in the change journal database as described             50   monitor agent 306, classification agents 312a and 312b, a
 above. The change journal database may include a database of             content agent 315, a monitor program index 310, metabase
 metadata or data changes and may comprise log files of the               314 and mass storage device 318.
 data or metadata changes. In some embodiments, the data                     In operation, data interactions that occur between memory
 classification agent may periodically consult the change jour­           302 and mass storage device 318 may be monitored by moni­
 nal database for new entries. If new entries exist, these entries   55   tor agent 306. In some embodiments, memory 302 may
 may be examined, and if deemed relevant, then analyzed,                  include random access memory (RAM) or other memory
 parsed, and written to the metabase as an update (step 112). In          device employed by a computer in client 200 in performing
 other embodiments, change journal entries may be supplied                data processing tasks. Certain information from memory 302
 substantially in parallel to the journal database and data clas­         may be periodically read or written to mass storage device
 sification agent. This allows the metabase to maintain sub-         60   318 which may include a magnetic or optical disk drive such
 stantially current information regarding the state of system             as a hard drive or other storage device known in the art. Such
 data at any given point in time.                                         data interactions are monitored by monitoring agent 306
     As mentioned above, one benefit of such a metabase is it             which, in some embodiments, may include any suitable
 significantly reduces the amount of time required to obtain              monitoring or journaling agent as further described herein.
 information by substantially eliminating the need to obtain         65      As shown, system 300 may also include an administrative
 information directly from the source data. For example,                  file system program 316, such as a file system program known
 assume a system administrator desires to identify data objects           in the art, which may include operating system programs, a
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 31 of 271 PageID #: 60


                                                      US 7,725,671 B2
                               9                                                                      10
 FAT, an N TFS, etc. that may be used to manage data move­                 Moreover, such content metadata may be generated and
 ment to and from mass storage device 318. Thus, in operation,          used in locating data based on content features throughout a
 data may be written from memory 302 to mass storage device             hierarchy within a storage operation system (e.g., content
 318 via file system program 316. Such an operation may                 metadata may be generated and stored at each or certain levels
 occur, for example, to access data used to service an applica­    5    of storage within the system (primary secondary, terti ary,
 tion running on a computing device. During this operation,             etc.) to facilitate location and retrieval of data based on con­
 monitor agent 306 may capture this interaction and generate            tent). As will be understood by one of skill in the art, the
 a record indicating that an interaction has occurred and store         functionality provided by the content agent 315, classification
 the record in index 310. The data may be stored in mass                agent 312a & band monitor agent 306 may be provided by
 storage 318 under the supervision of file system manager 316.     10   one or more modules or components such that the modules
    As shown in FIG. 3a, monitor agent 306 may analyze data             may be integrated into a single module providing the
 interactions such as interactions between memory 302 and               described functions, or may be implemented in one more
 mass storage 318 via the file system manager 316, and record           separate modules each providing some of the functions.
 any such interactions in monitor index 310. Thus, as                      FIG. 3bis a flow chart 350 illustrating some of the steps
 described above, monitor index 310 may represent a list of        15   that may be involved in the journaling process described
 data interactions wherein each entry represents a change that          above. At step 355, the monitor program may be initialized,
 has occurred to client data along with certain information             which may include instantiating a data structure or index for
 regarding the interaction. In embodiments where Microsoft              recording interaction entries, and the assignment of a unique
 Change Journal or other similar software is used, such entries         journal ID number which allows the system to differentiate
 may include a unique identifier such as an update sequence        20   between various journaling data structures that may be oper­
 number (USN), certain change journal reason codes identi­              ating within the system. As mentioned above, the monitor
 fying information associated with a reason(s) for the change           program may include a filter driver or other application that
 made, along with data or metadata describing the data and              monitors data operations (step 360). During the monitoring
 certain data properties, data copy types, etc.                         process, the monitor agent may observe data interactions
                                                                   25   between memory and mass storage to determine that certain
    Thus, in operation, as data moves from memory 302 to                data interactions have occurred. Information relating to the
 mass storage 318 (or vice versa), monitor agent 304 may                interactions may be captured and used to populate the meta­
 create and write an entry to index 310 which may in turn, be           base. In some instances, interaction types or certain aspects of
 analyzed and classified by classification agent 312b for entry         interactions are captured. Such types or aspects may be
 in metabase 314. In some embodiments, classification agent        30   defined in an interaction definition, which may be a change
 312a may be coupled with mass storage device (either                   journal reason codes as used by Microsoft's Change Journal
 directly or through file system manager 316) and write meta­           program, or be defined by a user or network administrator to
 data entries to both metabase 314 and mass storage device              capture some or all data interactions in order to meet user
 318. In some embodiments, the metabase information may be              needs. For example, certain change definitions may record
 stored on mass storage device 318. Moreover, in an alternate      35   every data interaction that occurs regardless of whether any
 embodiment, classification agent 312b may periodically copy            data actually changes or not. Such information may be useful,
 or backup metabase 314 to the storage device under the direc­          for example, to determine users or processes that have
 tion of a storage manager and/or pursuant to a storage policy          "touched scanned or otherwise accessed data without actually
 (not shown) such that the information in metabase 314 may be           changing it.
 quickly restored if lost, deleted or is otherwise unavailable.    40      Thus, it is possible to employ interaction definitions that
    In some embodiments, optional classification agent 312a             may capture a relatively broad or narrow set of operations,
 may operate in conjunction with monitor agent 306 such that            allowing a user to customize the monitor program to meet
 data moving to mass storage device 318 is classified as further        certain goals. Such interaction definitions may define or
 described herein and written to device 318. With this arrange­         describe data movement, changes, manipulations or other
 ment, the data, along with the processed metadata describing      45   operations or interactions that may be of interest to a system
 that data, is written to mass storage device 318. This may             user or administrator (e.g., any operation that "touches" data
 occur, for example in embodiments in which monitor agent               may be recording along with the action or operation that
 306 and classification agent 312a are combined into update             caused the interaction (e.g. read, write, copy, parse, etc.)
 agent 304. Writing metadata in this way allows it to be recov­         Moreover, change definitions may evolve over time or may be
 ered or accessed from mass storage device 318 if necessary,       50   dynamic based on the entries sent to the index. For example,
 for example, when metabase 314 is missing certain informa­             if expected results are not obtained, change definitions may
 tion, busy, or otherwise inaccessible.                                 be modified or additional definitions used until appropriate or
    Content agent 315 may be generally used to obtain or filter         desired results are obtained. This may be accomplished, for
 data relating to content of the data moving from memory 302            example by globally linking certain libraries of interaction
 to mass storage 318. For example, content agent 315 may read      55   definitions and selectively enabling libraries on a rolling basis
 data payload information and generate metadata based on the            until acceptable results are achieved. This process may be
 operation for storage in metabase 314 and may include a                performed after the initial activation of the monitor agent and
 pointer to the data item in mass storage 318. The pointer              periodically thereafter, depending on changing needs or
 information may optionally be stored in an index. This meta­           objectives.
 data may also be stored with the data item in mass storage 318    60      Moreover, in some embodiments, the system may support
 or as an entry functioning in place of or in addition to meta­         the use of "user tags" that allow certain types of information
 base 314. Storing metadata relating to data content in meta­           to be tagged so they may be identified and tracked throughout
 base 314 provides the capability to perform content searches           the system. For example, a user may designate a particular
 for data in the metabase 314, instead of searching entries in          type of data or information such as project information, or
 mass storage 318. This allows the system to quickly locate        65   information shared between or accessed by particular group
 information satisfying a content query that may be retrieved           of users to be tracked across the system or through various
 from mass storage 318, if necessary.                                   levels of storage. This may be accomplished through a user
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 32 of 271 PageID #: 61


                                                        US 7,725,671 B2
                                11                                                                       12
 interface (not shown) that allows a user to define certain                expected format or may be written to the record "as received"
 information to be tagged, for example, by using any available             and include metadata or other information, such as a header
 attribute within the system such as those specified above with            describing that information such that adherence to a strict
 respect to the classification agent or filter used in the system.         data format is not required. For example, some records may
 In some embodiments, the user may define one or more tags            5    contain more or less information than other records, as appro­
 using these or other attributes which may be further refined by           priate. After the record has been constructed and deemed
 combining them through the use of logical or Boolean opera­               complete, the record may be "closed" by the system at step
 tors to a define a certain tag expression.                                385 and the system may then assign another USN to the next
    For example, a user may define a certain tag by specifying             detected change. However, if the record is determined to be
 one or more criteria to be satisfied such as certain system          10   incomplete, the monitor agent or update agent may request
 users, a certain data permission level, a certain project, etc.           any missing information to complete the entry. If such infor­
 These criteria may be defined using a logical operators such              mation is not received, the monitor agent may set a flag within
 as an AND or OR operators to conditionally combine various                the record to indicate it contains incomplete information and
 attributes to create a condition that defines a tag. All informa­         the record may then be closed.
 tion satisfying those criteria may be tagged and tracked within      15      FIG. 4 is a flow chart 400 illustrating some of the steps that
 the system. For example, as data passes through the monitor               may be involved in a data classification process. At step 410,
 agent 306 (or other module within update agent 304), the data             the classification agent may be initialized, which may include
 satisfying these criteria may be identified and tagged with a             activating, reserving and/or clearing certain buffers and/or
 header or a flag or other identifying information as is known             linking to libraries associated with deployment of the classi­
 in the art. This information may be copied or otherwise noted        20   fication agent. Prior to scamiing the interaction records gen­
 by metabase 314 and mass storage 318 so that the information              erated by the monitor agent as described above, the classifi-
 may be quickly identified. For example, the metabase may                  cation agent may classify existing stored data by, for example,
 contain entries keeping track of all entries satisfying the tag           traversing the file and directory structure of an object system
 criteria along with information relating to the types of opera­           to initially populate the metabase as described herein.
 tions performed on the information as well as certain meta-          25      Next, at step 420, during normal operation, the classifica­
 data relating to the data content and its location in mass                tion agent may scan the entries in the interaction journal to
 storage 318. This allows the system to search the metabase at             determine whether new entries exist since any previous clas­
 a particular level of storage for the information, and quickly            sification processing was performed, for example, by deter-
 locate it within mass storage device for potential retrieval.             mining whether the most recent entry currently in the journal
    Next, a step 365, the monitor agent may continue to moni-         30   is more or less recent than the last journal entry analyzed. This
 tor data interactions based on change definitions until an                may be accomplished in several ways. One method may
 interaction satisfying a definition occurs. Thus, a system                include scanning a time or date information associated with
 according to one embodiment of the present invention may                  the last journal entry examined and comparing it to the most
 continue to monitor data interactions at steps 360 and 365                recent time or date information than the entry currently
 until a defined interaction, such as an interaction satisfying or    35   present in the journal. If it is determined that the most recent
 corresponding to a selection criterion, such as an interaction            journal entry occurred after a previous classification process,
 definition, etc., occurs. If a defined interaction does occur, the        this process may be performed iteratively by "walking back­
 monitor agent may create a record, which may be stored in a               wards" through the journal entries until the last entry previ-
 monitor program index, and in some embodiments, assign an                 ously analyzed by the classification agent is found. All entries
 interaction code that describes the interaction observed on the      40   with time information after that point may be considered new
 data object. Next, a step 370, the monitor program may iden­              or unprocessed by the classification agent (step 440). If the
 tify a data object identifier associated with the data and that is        last entry analyzed has the same time stamp as the most recent
 associated with the data interaction, such as a file reference            entry in the journal, no new entries exist and the system may
 number (FRN) related to the data object. The FRN may                      return to step 420 to continue monitoring, etc.
 include certain information such as the location or path of the      45
 associated data object. Any additional information (e.g., data               Another method of identifying new journal entries may
 properties, copy properties, storage policy information, etc.)            include comparing record identifiers such as USN numbers
 associated with the FRN may also be obtained in order to                  assigned to each journal entry (step 430). Journal entries with
 enrich or enhance the record. In some embodiments, this may               a larger USN number than the last entry previously analyzed
 further involve obtaining information from other system files        50   may be considered new or unprocessed. If the last entry
 including master file tables (MFTs) to further enhance the                analyzed has the same USN number as the current entry, no
 metabase entries. Additional processing or formatting of the              new entries exist and the system may return to step 420 to
 metabase entries may also occur in accordance with certain                continue monitoring, etc. This comparison may be performed
 defined classification paradigms in order to populate the                 until new entries are located (step 440) or until it is deter-
 metabase with optimal or preferred information.                      55   mined that no new entries exist.
    Next, at step 375 the record may be assigned record iden­                 In other embodiments, rather than scamiing the journal
 tifier such as a unique update sequence number (USN) that                 data structure for new entries, any entries created by the
 may be used to uniquely identify the entry within the index,              journal agent may be automatically sent to the classification
 and, in some embodiments, act as an index memory location.                agent and the identification process may be largely unneces-
 Thus a particular record may be quickly located with a data          60   sary (except for the case where such scanning is necessary or
 structure based on the USN. Next at step 380, the information             desirable, for example, to repopulate the journal or verify
 described above may be concatenated or otherwise combined                 certain information, etc.).
 with other data or metadata data obtained by the monitor                     Next, at step 450, assuming new journal entries are identi­
 agent and arranged in an appropriate or expected format to                fied, the system may determine if a metabase record already
 create the record that may be written to the monitor index.          65   exists for the data object associated with those entries. This
    In alternate embodiments, the information described above              may be accomplished by comparing data object identifiers,
 may be written to the index and arranged at the index into an             such as FRNs of metabase entries with data object identifiers
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 33 of 271 PageID #: 62


                                                        US 7,725,671 B2
                               13                                                                       14
 such as FRNs of journal entries. Matching these and other                   However, certain of the functions may be initiated or per­
 unique data characteristics may be used to match or correlate            formed in whole or in part by second processor 545. Com­
 metabase and journal entries.                                            puting operations associated with journal agent 530 and/or
    If no corresponding metabase record is identified, a new              classification agent 535 may run on or be directed by second
 record may be created at step 460. This may involve creating        5    processor 545 and may also utilize support resources located
 a new metabase entry ID, analyzing the journal entry and                 on or associated with computing device 540 such that the
 parsing the entry into a predetermined format, and copying               resources on computing device 515 are substantially unim­
 certain portions of the parsed data to the new metabase entry            pacted by these operations. This may serve to offload certain
 (steps 460 and 470), as further described herein. Any addi­              non-critical tasks from the host system (515) and have them
 tional metadata or file system information may also be asso-        10   performed by a secondary computing device 545.
 ciated with the new entry to enhance its content, including                 For example, in some embodiments, the processing burden
 information from an FRN or information derived from an                   associated with some or all of the following tasks normally
 interaction code present in the journal entry, file system, e.g.,        performed by first computing device 515 may be performed
 MFT, etc. (step 480).                                                    by processor 545 and associated resources in second comput-
    On the other hand, if a corresponding metadata entry is          15   ing device 540: (1) the initial scan of client files by the
 identified, the new journal entry may be processed as                    classification agent 535 and population of metabase 555, (2)
 described above and may overwrite some or all of the corre­              the ongoing monitoring of data interactions of computing
 sponding entry. Such an updated pre-existing entry may                   device (e.g., 515) and generation of interaction records for
 receive an updated time stamp to indicate a current revision.            storage in journal 560, (3) processing and classification of
 However, in some embodiments, even if a corresponding               20   journal information for updating metabase 555; and (4)
 entry is located, a new entry may be created and written to the          searching or otherwise analyzing or accessing metabase 555
 metabase and optionally associated with the existing record.             and/or journal 560 for certain information. However, in some
 In such a system, the older related record may be maintained,            embodiments it may be preferred to assi gn the secondary
 for example, archival, recreation, historical or diagnostic pur­         computing device the certain tasks such as those associated
 poses, and in some embodiments, may be marked or indicated          25   with searching metabase 555, while other tasks such as updat­
 as outdated or otherwise superseded. Such corresponding                  ing the journal and metabase may be performed by the pri­
 entries may be linked to one another via a pointer or other              mary computing device.
 mechanism such that entries relating to the history of a par­               Performing such operations using a secondary or other
 ticular data object may be quickly obtained.                             processor may be desirable, for example, when the primary
    Next, at step 490 the system may process any additional          30   processor (e.g., processor 520) is unavailable, over utilized,
 new journal entries detected by returning to step 450, where             unavailable or otherwise heavily used, or when it is otherwise
 those additional new entries may be processed as described               desired to remove the primary processor and other primary
 above. Ifno new entries are detected, the system may return to           system resources from performing certain tasks such as the
 step 420 to perform additional scans on the journal data                 ones described above. For example, in the case where it is
 structure and continue monitoring.                                  35   desired to search or access metabase 555 for certain informa­
    FIG. 5 illustrates an embodiment ofthe present invention in           tion, it may be preferable to avoid using processor 520 for this
 which a secondary processor performs some or all of func­                task so it remains free to perform other tasks associated with
 tions associated with the data classification process described          programs operating on computing device 515 (e.g., when
 herein, including certain search functions. As shown, system             computing device 515 is busy performing other network or
 500 may include a manager module 505 which may include              40   application -related functions).
 an index 510, a first computing device 515, (which may                      In some embodiments, the secondary processor may be
 include a first processor 520, a journal agent 530, and a data           located on computing device 515 (e.g., processor 525) and
 classification agent 535), and a second computing device 540             may perform the operations described herein in connection
 which may include a second processor 545 and a data classi­              with processor 545. Moreover, some embodiments may
 fication agent 535. System 500 may also include data store          45   include a manager module 505 which may coordinate overall
 550, a metabase 555 and change journal 560.                              operations between the various computing devices. For
    Computing devices 515 and 544 may be any suitable com­                example, manager module 505 may monitor or otherwise be
 puting device as described herein and may include clients,               cognizant of the processing load on each computing device
 servers or other network computers running software, such as             and may assign processing tasks based on availability (e.g.,
 applications or programs that create, transfer, and store elec­     50   load balance). For example, if processor 520 is idle or oper­
 tronic data. In some embodiments, metabase 555 and journal               ating at a low capacity, a request to search metabase 555 may
 560 may be physically located within computing device 515,               be handled by processor 520. However, if processor 520 is
 e.g., stored on local mass storage. In other embodiments the             busy or scheduled to perform or is performing priority work,
 metabase 555 and journal 560 may be external to computing                manager 505 may assi gn the task to processor 545. Manager
 device 515 (or distributed between the two). In yet other           55   505 may act as a general arbiter for such processor assign­
 embodiments, metabase 555 is accessible via a network and                ments to ensure system 500 is making efficient use of system
 journal 560 is a local device.                                           resources.
    In operation, computing device 515 may operate in a sub­                 FIG. 6 is flow chart 600 illustrating some of the steps
 stantially similar manner as system 300 shown in FIG. 3 with             involved in performing a query on a metabase in a multiple
 second processor 545 in second computing device 540 per-            60   processor system similar to the system shown in FIG. 5. At
 forming certain functions. For example, as shown, data clas­             step 610, a query may be received by the system for certain
 sification agent 535 and journaling agent 530 may operate                information. This request may be processed and analyzed by
 substantially as described in connection with FIG. 3, i.e.,              a manager module or other system process that determines or
 journaling agent monitors data interactions on computing                 otherwise identifies which metabase or metabases within the
 device 515 and records the interactions in journal 535 and          65   system likely include at least some of the requested informa­
 classification agent processes journal entries and populates             tion, step 630. For example, the query itself may suggest
 metabase 555, etc.                                                       which metabases to search and/or the management module
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 34 of 271 PageID #: 63


                                                      US 7,725,671 B2
                              15                                                                      16
 may consult an index that contains information regarding                   In some embodiments, system 700 may include manager
 metabase content within the system as further described                module 705 that may be responsible for assigning or remov­
 herein. It will be understood that the identification process          ing associations between certain computing devices 715-725
 may require searching and identifying multiple computing               and a particular centralized metabase 760. For example, in
 devices within an enterprise or network that may contain          5    accordance with certain system preferences defined in index
 information satisfying search criteria.                                710, manager 705 may direct certain computing devices 715-
    In other embodiments, search requests may be automati­              725 to write classification entries to a particular centralized
 cally referred to a secondary processor to minimize process­           metabase 760. Information indicating an association of the
 ing demands on the computing device that may have created              metabase 760 and the computing devices 715-725 may be
 or is otherwise associated with the identified metabase(s ). In   10   stored in the index 710. This allows system 700 to reassi gn
 some embodiments, it is preferable that the computing device           resources (globally or locally) to optimize system perfor­
 that created or is otherwise associated with the identified            mance without the need to change device pointers or code
 metabase(s) not be involved in processing search operations            associated with each computing device 715-725 that may be
 as further described herein. Thus, the secondary computing             affected by a particular reallocation. For example, manager
 device may consult with a manager or index associated with        15   705 may reassign certain computing devices 715-725 to
 other computing devices to identify metabases with respon­             another metabase by changing a destination address in an
 sive information.                                                      appropriate index.
    Next at step 640, the secondary processor may search                    FIG. 8 is flow chart 800 illustrating some of the steps
 metabases to identify appropriate data set that may poten­             involved in using a centralized metabase with multiple com-
 tially have information related to the query. This may involve    20   puting devices similar to the one shown in FIG. 7. At step 810,
 performing iterative searches that examine results generated           a centralized metabase may be instantiated by a manager
 by previous searches and subsequently searching additional,            module or in accordance with certain system management or
 previously unidentified metabases to find responsive infor­            provisioning policies. This may involve securing certain pro­
 mation that may not have been found during the initial search.         cessing, storage, and management resources for performing
 Thus the initial metabase search may serve as a starting point    25   the task, loading certain routines into various memory buffers
 for searching tasks that may be expanded based on returned or          and informing the management module that the metabase is
 collected results. Next, at step 650, the returned results may         ready for operation.
 be optionally analyzed for relevance, arranged, and placed in              Next, at step 820, the management module may review
 a format suitable for subsequent use (e.g., with another appli­        system resources, management policies, operating trends,
 cation), or suitable for viewing by a user and reported (step     30   and other information, for example, to identify computing
 650).                                                                  devices to associate with the instantiated centralized meta­
                                                                        base. This may further involve identifying pathways to the
    FIG. 7 presents a system 700 constructed in accordance              metabase from the various computing devices, locating
 with the principles of the present invention employing a cen­          operational policies governing the computing devices and,
 tralized metabase 760 that may serve multiple computing           35   creating certain logical associations between the centralized
 devices 715-725. For example, as shown, system 700 may                 metabases and the identified computing devices. These asso­
 include computing devices 715-725, each of which may                   ciations, once created, may be stored in an index or database
 include a journaling agent (730-740 respectively), a classifi­         for system management purposes.
 cation agent (745-755 respectively), and centralized meta­                 After the metabase has been instantiated and associated
 base 760, and in some embodiments, a manager module 705           40   with computing devices, classification agents within each
 with an index 710.                                                     associated computing device may scan existing files or data
    In operation, system 700 may operate substantially simi­            on the computing devices or clients (step 825) and populate
 larly to system 300 shown in FIG. 3 with each computing                the centralized metabase as further described herein (step
 device 715-725 storing classification entries in centralized           830). During the scanning process, a computing device iden-
 metabase 760 rather than each computing device having its         45   tifier or other indicia may be appended or otherwise associ­
 own dedicated metabase. For example, as shown, data clas­              ated with the entry prior to transmission to the metabase such
 sification agents 745-755 may operate substantially as                 that each entry in the metabase can be tracked to its associated
 described herein and communicate results to centralized                source computing device (step 840). Next, the centralized
 metabase 760. That is, analyze and process entries within the          metabase may be populated with entries (step 850) and may
 respective journals associated with journaling agents 730-        50   communicate with the management module to establish and
 740, and report results to metabase 760. With this arrange­            monitor a list of computing devices serviced by the central­
 ment, the classification agent may provide each metabase               ized metabase and return to step 83 0. At this point, the system
 entry with an ID tag or other indicia that identifies which            continues to monitor the associated computing devices for
 computing device 715-725 the entry originated from to facili­          data interactions, which may be reported to the centralized
 tate future searches and efficiently designate entry ownership,   55   metabase on an ongoing, periodic, or rolling basis.
 or other associations between entries and computing devices.               In certain circumstances, the centralized metabase may
    Moreover, each entry to metabase 760 may be assi gned a             need to assimilate or otherwise integrate existing entries with
 unique identifier for management purposes. As mentioned                new entries reported by the computing devices. For example,
 above, this number may represent the index location or offset          the centralized metabase may become disconnected or
 of the entry within centralized metabase 760. In some             60   unavailable for a period of time and subsequently be required
 embodiments, entries may be communicated to metabase 760               to integrate a large number of queued entries. In this case, the
 from the computing devices 715-725 on a rolling basis and              metabase or management module may examine existing
 may be arranged and formatted for storage by the metabase              metabase entries as described herein and communicate with
 760. For example, metabase 760 may receive multiple entries            computing devices to identify: (1) the amount of time the
 at substantially the same point in time from multiple comput­     65   object computer and the metabases have been disconnected,
 ing devices 715-725 and may be responsible for queuing and             (2) the number of queued entries at the computing devices
 arranging such entries for storage within the metabase 760.            that need to be processed (for example, entries cached once
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 35 of 271 PageID #: 64


                                                      US 7,725,671 B2
                               17                                                                       18
 the centralized metabase was inaccessible for write opera­              format. Data classification agent 940 may analyze journal
 tions), (3) whether there are any duplicative entries, and (4)          entries and populate metabase 980 initially and periodically
 which entries need to be integrated and in what order of                as further described herein.
 preference (assuming multiple computing devices contain                    Once initially populated, it may be desired to search the
 queued entries).                                                   5    metabases of system 900 for certain information. This is
    Based on these criteria, the management module or cen­               discussed in more detail below in connection with the flow
 tralized metabase may assimilate the relevant entries into the          chart 1100 of FIG. 11. In some embodiments, this may be
 metabase in the appropriate order until the backlog is elimi­           handled by manager 905 or other system process which may
 nated and the system returns to normal operation. If it is              initially evaluate any search request and consult index 910 or
 determined during this process that certain information is lost    10   other information stores to determine which metabases
 to cache overflow, accidental deletion, corruption, or other            within the system are likely to include responsive informa-
 reasons, the metabase and/or manager module may indicate                tion. The results of this evaluation may be provided to the
 such a discontinuity with the metadata or index associated              computing device handling the search request and may be in
 with the centralized storage device or management module.               the form of pointers or other indicia or identifiers identifying
 In this case, clients, computing devices or other data sources     15   a metabase such as a metabase ID. This may allow the com­
 may be rescanned to replace or repair the faulty entries. In            puting device posing the search request to contact and search
 other embodiments,the points of discontinuity may be noted              the identified metadata directly. In other embodiments man­
 and interpolation or other data healing techniques may be               ager 905 may process the request and provide substantially
 employed to provide derived information for the unknown                 complete results to the computing device that submitted the
 points based on known information.                                 20   query.
    FIG. 9 presents a system 900 constructed in accordance                  FIG.10 is flow chart 1000 illustrating some of the steps that
 with the principles of the present invention including a com­           may be involved in using the NAS system similar to or the
 puting device that interacts with a network attached storage            same as the one shown of FIG. 9.At step 1010 a copy opera­
 device (NAS). As shown,system 900 may include a manage­                 tion may be initiated that directs data from computing device
 ment module 905 and index 910, computing devices 915-925,          25   to a NAS device. This may involve identifying certain data to
 each of which may include a journaling agent (945-955                   moved, for example, based on a data management or storage
 respectively), a classification agent (930-940 respectively),           policy. Other factors that may also be considered may include
 data stores 960 and 965, and metabases 970-980.System 900               data size,the last time the data was moved to the NAS device,
 may also include NAS device 995 which may include NAS                   the file owner, application type, etc.
 storage device 990 and NAS file system manager 985.More-           30      It will be understood that in some embodiments it may be
 over, computing device 925 may be configured to operate as              preferred to use computing device 925 as a NAS proxy that
 a NAS proxy device supervising the transfer of data to and              routes data from other network computing devices (not
 from NAS device 995.                                                    shown) to NAS device 995 with the computing device 925
    In operation, system 900 may operate substantially similar           supervising the data movement using certain specialized
 to system 300 shown in FIG. 3a with exception of the NAS           35   transfer programs to assist in the effort (step 1020). As the
 portion shown on the right-hand side. For example,as shown,             data is routed though computing device 925,journaling agent
 data classification agents 930-940 may operate substantially            955 may monitor interactions with NAS device 995 and cre­
 as described herein and communicate results to their respec­            ate interaction entries for an interaction journal (step 1030).
 tive metabases 970-980. That is, analyze and process entries            This may be accomplished by consulting with NAS file man-
 within the respective journals associated with journaling          40   ager 985 and identifying which files in NAS 995 that have
 agents 945-955, and report results to metabases 970-980                 been involved in a data interaction as further described herein
 which may be supervised in whole or in part by management               (step 1040). Next, journal entries may be created or updated
 module 905.                                                             to reflect data interactions currently detected as previously
    Data from computing device 925 may be journaled and                  described herein (step 1050). The interaction journal may
 classified using methods similar to those described herein.        45   then be scanned to analyze the journal records (step 1060) and
 For example, journaling agent 955 may reside on computing               perform the classification process as further described herein
 device 925 and track each or certain data interactions between          to create metabase entries (step 1070).At this point metabase
 NAS device 995 and external applications. The location of the           entries may be assigned an identifier and used to populate
 journaling agent 955 may be external to the NAS device 995              metabase 980 (step 1080).
 due, at least in part, to its proprietary nature (i.e., a closed   50      As mentioned above, under certain circumstances, it may
 system) and the difficulty associated with attempting to run            be desired to search a system that includes multiple meta­
 other programs on the NAS device 995 itself.                            bases for certain information such as system 900 shown in
    The NAS portion 995 of system 900 may operate some­                  FIG. 9 whether or not NAS included. FIG. 11 includes a flow
 what differently. For example computing device 925 may                  chart 1100 illustrating some of the steps that may be per­
 operate as a NAS proxy for moving data files to and from NAS       55   formed in searching a multiple metabase system in accor­
 device 995 using a specialized protocol such as the Network             dance with certain aspects of the present invention.
 Data Management Protocol (NDMP) that is an open network                    Assume, for example, a user wants to locate and copy all
 protocol designed to perform data backnps over heteroge­                data relating to a certain specified criteria such as data relating
 neous networks. NDMP may be used to enhance performance                 to a specific marketing project created and edited by a specific
 by transferring data over a network by separating data and         60   group of users over a certain period of time. First, the
 control paths, while maintaining centralized backnp admin-              requestor may formulate such a request through a user inter-
 istration.                                                              face (not shown) using techniques known in the art and sub­
    Journaling agent 955 may record any interactions between             mit the request to the system for processing. This may also be
 NAS data and external applications and record those interac­            accomplished by an automated computerized process, for
 tions in computing device 925 as described herein. In some         65   example, when the system is performing certain management
 embodiments, such a journaling agent may include special­               functions. Next the system may receive and analyze this
 ized routines for interpreting and processing data in NAS               query (step 1110). In some embodiments, this may be per-
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 36 of 271 PageID #: 65


                                                       US 7,725,671 B2
                               19                                                                       20
 formed by a computing device configured to support the user                 In operation computing device 1162 may be coupled to or
 interface. In other embodiments, the computing device may                interact with various other applications, networks, and elec­
 simply pass the request to the system where a management                 tronic information such as, for example multimedia applica­
 module or other system process computing device may per­                 tions 1170, instant messaging/chat applications 1172, net-
 form the analysis. The analysis may include determining             5    work applications 1174 such as an enterprise WAN or LAN,
 characteristics of data in the metabase that may satisfy the             Internet 1176, and gaming applications 1178. It will be under­
 selected criteria.                                                       stood, however, that these are only examples and that any
    Once the search request or query has been analyzed or                 other network, application, or type of electronic information
 parsed, the system may identify all metabases likely to con­             suitable for the purposes described herein may be added if
 tain records related to relevant data objects based on a query.     10   desired.
 This may be accomplished by using information obtained                      Journaling agents 1165 and classification agents 1164 may
 from analyzing or parsing the request as well as consulting              operate in conjunction with one another to detect and record
 with a management module that may have a substantially                   data interactions as further described herein. For example,
 global view of metabases within the system that includes                 each type of electronic data interaction (e.g. - instant messag-
 index information or a general overview of the information          15   ing, web surfing, Internet search activities, electronic gaming,
 the metabases contain. After a set of metabases have been                multimedia usage, etc.) may be identified, captured, classi­
 identified, the management module or other computing                     fied, and otherwise tracked by a different journaling agent
 device may perform the search to identify a data set satisfying          1165 and classification agent 1164, for example an interac­
 a query as further described herein and return a set of results          tion-specific journaling agent 1165 or classification agent
 (step 1130). At step 1140 the results may optionally be nor­        20   1164 dedicated to processing a single type of interaction with
 malized. If normalization is not required, the results may be            electronic data. Thus, the system may have a first journaling
 reported at step 1150. If normalization is desired, the system           agent 1165 and a first classification agent 1164 monitoring
 may analyze the results for both content and completeness. If,           network traffic on a given network interface (not shown)
 based on the returned results, other unsearched metabases are            directed to interactions associated with Internet usage, and a
 implicated as potentially having information that satisfies the     25   second journaling agent 1165 and a second classification
 search criteria, those metabases may be searched as well. This           agent 1164 monitoring a different system resource directed to
 process may continue in an iterative fashion until a substan­            interactions associated with electronic gaming (e.g.-record­
 tially complete set of results is obtained. Even if no additional        ing and classifying gaming interactions such as recording
 metabases are implicated, these results may then be option­              games played, opponents played, win/loss records, etc.) or
 ally normalized by performing certain functions such as             30   directed to interactions associated with use of an Internet
 locating and removing duplicative results, identifying net­              browser to "surf' web (e.g.-tracking pages visited, content,
 work pathways to data objects identified in the search, and              use patterns, etc.) In some embodiments, journaling agent
 formatting or arranging the results for further processing               1165 and classification agent 1164 may function as a single
 (whether another computing process or for a user). For                   module capable of performing some or all functions associ-
 example, the returned results may be used to locate and             35   ated with journaling agent 1165 and a classification agent
 retrieve the responsive data objects that may include infor­             1164.
 mation located on primary or second ary storage devices                     Thus, as a user or group interacts with various types of
 within the system or for other purposes as further described             electronic information, some or all of those interactions may
 herein.                                                                  be captured and recorded in database 1168. Change record
    In some embodiments, the systems and methods of the              40   1167 and metabase 1166 may record certain aspects of the
 present invention may be employed to identify and track some             interactions as further described herein and may represent an
 or all data interactions on a user or group basis. For example,          interaction by interaction log of the user's computing activi­
 a system administrator or user may wish to record and keep               ties.
 track of all data interactions involving some or all system                 For example, in operation, a user of computing device 1162
 groups or users. This may include, for example, read and            45   may interact with certain applications such as multimedia
 write operations performed on the user's or group's behalf,              application 1170 and instant messaging application 1172.
 information and applications used or accessed, viewed web                This may include sending, receiving, viewing and responding
 pages, electronic gaming interactions, chat, instant messages,           to various audio/video files in any suitable format and may
 and other communication interactions, multimedia usage,                  include instant, text or email messages. Journaling agent
 and other Internet or network based electronic interactions as      50   1165 may detect the interactions between these applications
 known in the art. Thus, the system identifies, captures, clas­           and computing device 1162 and classification agent 1164
 sifies, and may otherwise track user and group interactions              may classify and record information (e.g., metadata) associ­
 with electronic data creating a data store or other repository of        ated with these interactions in metabase 1166 as further
 these interactions and metadata associated with these inter-             described herein.
 actions. In some embodiments, this repository may serve as a        55      Moreover, in some embodiments, some or all the content
 "digital or electronic life record" that effectively chronicles          being exchanged or otherwise associated with these interac­
 and catalogues some or all user or group interactions with               tions may be captured and stored in database 1168 or other
 electronic information and data during a given time period as            storage locations in the system. This may include capturing
 further described herein.                                                screen shots or summaries of information exchanges during
    For example, FIG. lla illustrates a system constructed in        60   data interactions. For example, the system may download all
 accordance with the principles of the present invention that             content associated with web pages viewed thus being able to
 identifies, captures, classifies, and otherwise tracks user and          recreate the original page content and interaction without
 group interactions with electronic data. As shown, the system            access to the original or source version of the page on the
 may generally include computing device 1162, one or more                 Internet or other network. This may be advantageous, for
 classification agents 1164, one or more journaling agents           65   example, if a user wishes to interact with content associated
 1165, metabase 1166, change record 1167, and database                    with a previous interaction when that content is no longer
 1168.                                                                    available, as is common with web pages and other network
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 37 of 271 PageID #: 66


                                                        US 7,725,671 B2
                               21                                                                       22
 resources over time. As another example, the system may also             a user or group member. These characteristics may be com­
 capture or otherwise store data associated with other interac­           bined together or associated with one another to create a user
 tions, for example chat transcripts, video game replays,                 or group profile. Such profiles may be stored in a database or
 search queries, search results, and associated search content,           index within a management module of the system and may be
 songs accessed, movies accessed, stored songs and movies, in        5    used as classification definitions within the system. When it is
 addition to metadata, etc.                                               desired to identify or classify data items associated with a
    Moreover, in some embodiments, specialized classifica­                particular interaction, the system may compare certain
 tions agents may be employed for some or all of the applica­             attributes of the data involved in a detected interaction and
 tions that a user or administrator desires to track and record.          associate that interaction with a particular group or user based
 For example, the multimedia and instant messaging applica-          10   on profile information (step 1220).
 tions described above may each have a dedicated classifica­                 Such associations may be stored in a metabase created to
 tion agent that analyzes journal records to create entries for           keep track of user or group interactions. Thus, in one embodi­
 metabase 1166. Further still, each classification agent may              ment, the metabase essentially represents a list of all data
 have its own associated metabase and or repository for source            interaction for a particular group or user. If desired, a list or
 data (not shown), so application histories and content may be       15   copy of all the data items touched (e.g., interacted with) by a
 quickly indexed and searched. In other embodiments, how­                 group or user may be quickly obtained.
 ever, a "universal" classification agent may be used that rec­              In operation, the system may, through the use of a journal-
 ognizes the application type (e.g., based on the journaling              ing agent or the like, monitor data interactions for a particular
 agent entries) and process interactions accordingly (which               computing device as described herein. The interactions may
 may include routing metadata to one or more specialized             20   be analyzed by a classification agent as described herein and
 metabases).                                                              associated with one or more profiles (step 1230). The asso-
    As shown in FIG. lla, computing device 1162 may also                  ciation may be recorded in an identified metabase(s) that
 interact with various network applications 1174 such as LAN              keeps track of a user's or group's interactions (step 1240)
 or WAN applications. These may include interaction with                  which may include references to the data object(s) identified,
 certain distributed programs such as Microsoft Word or Out-         25   the attributes compared, and the basis for the association, etc.
 look. Users may also interact with Internet 1176 and down­               As discussed herein, the journaling agent may continue to
 load various web pages and other information. In accordance              monitor data interactions throughout operation, so that each
 with an aspect of the present invention, interactions with these         metabase is updated and continues to accurately represent the
 networks/applications may also be journaled as described                 data touched by a particular group or user. The identified
 above with certain information regarding these interactions         30   metabases are associated with an identified group or user
 stored in metabase 1166. Portions of exchanged content may               (step 1250), such as by storing an indication of the association
 also be stored in database 1166. For example, Word docu­                 in an index.
 ments, emails, web pages, web addresses and HTML content                    FIG. 13 presents a system 1300 constructed in accordance
 may be captured and stored on database 1168 such that it                 with the principles of the present invention for communicat­
 substantially represents a record of all user interactions with     35   ing metadata and/or data objects between two or more com­
 computing device 1162, or other system devices. For                      puting devices. As shown, system 1300 may generally
 example, user interactions may be recorded with respect to               include first and second computing devices 1310 and 1320,
 any identified user based on identifiers and tracked at any              respectively, associated data stores 1330 and 1340, and meta­
 network computing device.                                                bases 1350 and 1360. Computing devices in system 1300 may
    Thus, if desired a user may retrieve captured data and           40   store data objects and metadata in their respective metabases
 review or replay certain data exchanges or save such records             and data stores as further described herein. In certain situa-
 for future reference. For example, a user may store all instant          tions, however, it may be desired to transfer certain metadata
 messaging interactions for replay or transmission to another.            between metabases 1350 and 1360 and certain data objects
 In some instances, it may be desirable to not record certain             between data stores 1330 and 1340. This may be desirable for
 interactions, such as personal or private information. In some      45   example, to move certain data from one computing device to
 embodiments, this may be accomplished by "disabling" the                 another, to recreate a certain application at another location,
 appropriate classification agent for a certain period of time,           or to copy or backup certain data objects and associated
 etc.                                                                     metadata.
    Likewise, interactions with gaming applications (network                 FIG. 14 presents a flow chart 1400 illustrating some of the
 or stand alone) may also be recorded stored with appropriate        50   steps associated with moving data between the computing
 information stored in database 1168 and metabase 1166.                   devices described above. First, at step 1410, data objects
 Thus, a user may have the ability to retrieve, replay and                and/or associated metadata may be identified for movement
 transmit certain saved gaming sequences to third parties.                from one computing device to another. This may be accom­
    In some embodiments, database 1168 may become large                   plished by forming a query for certain data, such as a search
 and thus some information stored thereon may be moved to            55   for data that may be to be moved or copied pursuant to a data
 single instance storage from database 1168 with a pointer                management or storage policy, or in response to a request to
 placed in the logical address of the instanced information (not          move data relating to certain processes or applications from
 shown). This may be performed as a memory saving measure                 one computing device to another, for any other suitable pur­
 as at least some of the entries in database 1168 are likely to be        pose such as disaster recovery, resource reallocation or reor-
 duplicative.                                                        60   ganization, load balancing, etc.
    Some of the steps associated with the method generally                   At step 1420, the query may be analyzed and a first data
 described above are illustrated in chart 1200 of FIG. 12 and             store associated with a first computer may be searched for
 may include the following. At the outset, a group or user of             data objects satisfying the search criteria. Data objects iden­
 interest may be identified based on certain user related infor­          tified during this process may then be transferred to a second
 mation or other network characteristics (step 1210). Such           65   data store associated with a second computing device (step
 characteristics may include Active Directory privileges, net­            1430). Metadata associated with the transferred data objects
 work login, machine ID, or certain biometrics associated with            may also be identified in a first metabase associated with the
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 38 of 271 PageID #: 67


                                                       US 7,725,671 B2
                               23                                                                      24
 first computing device and transferred to an appropriate sec­           storage, copied to secondary storage using a specified number
 ond metabase associated with the second computing device                of streams, etc. A storage policy may be stored in a storage
 (step 1440). Such a transfer may involve copying data objects           manager database 1511, to archive media as metadata for use
 and metadata from one data store and metabase to another, or            in restore operations or other storage operations, or to other
 in some embodiments, may involve migrating the data from           5    locations or components of the system.
 its original location to a second location and leaving a pointer           A schedule policy may specify when to perform storage
 or other reference to the second location so the moved infor­           operations and how often and may also specify performing
 mation may be quickly located from information present at               certain storage operations on sub-clients of data and how to
 the original location.                                                  treat those sub-clients. A sub-client may represent static or
    FIG. 15 illustrates a one arrangement of resources in a         10   dynamic associations of portions of data of a volume and are
 computing network in accordance with the principles of the              typically mutually exclusive. Thus, a portion of data may be
 present invention. As shown, storage operation cell 1550 may            given a label and the association is stored as a static entity in
 generally include a storage manager 1501, a data agent 1595,            an index, database or other storage location used by the sys­
 a media agent 1505, a storage device 1515, and, in some                 tem. Sub-clients may also be used as an effective administra-
 embodiments, may include certain other components such as          15   tive scheme of organizing data according to data type, depart­
 a client 1585, a data or information store 1590, database 1511,         ment within the enterprise, storage preferences, etc.
 jobs agent 1520, an interface module 1525, and a manage­                   For example, an administrator may find it preferable to
 ment agent 1530. Such system and elements thereof are                   separate e-mail data from financial data using two different
 exemplary of a modular storage system such as the Com­                  sub-clients having different storage preferences, retention
 mVault QiNetix system, and also the CommVault GALAXY               20   criteria, etc. Storage operation cells may contain not only
 backup system, available from CommVault Systems, Inc. of                physical devices, but also may represent logical concepts,
 Oceanport, N.J., and further described in U.S. patent appli­            organizations, and hierarchies. For example, a first storage
 cation Ser. No. 09/610,738 which is incorporated herein by              operation cell 1550 may be configured to perform a first type
 reference in its entirety.                                              of storage operations such as HSM operations, which may
    A storage operation cell, such as cell 1550, may generally      25   include backup or other types of data migration, and may
 include combinations of hardware and software components                include a variety of physical components including a storage
 associated with performing storage operations on electronic             manager 1501 (or management agent 1530), a media agent
 data. According to some embodiments of the invention, stor­             1505, a client component 1585, and other components as
 age operations cell 50 may be related to backup cells and               described herein. A second storage operation cell may contain
 provide some or all of the functionality of backup cells as        30   the same or similar physical components, however, it may be
 described in application Ser. No. 09/354,058, which is hereby           configured to perform a second type of storage operations
 incorporated by reference in its entirety. However, in certain          such as SRM operations, and may include as monitoring a
 embodiments, storage operation cells may also perform addi­             primary data copy or performing other kuown SRM opera­
 tional types of storage operations and other types of storage           tions.
 management functions that are not generally offered by             35      Thus, as can be seen from the above, although the first and
 backup cells.                                                           second storage operation cells are logically distinct entities
    In accordance with certain embodiments of the present                configured to perform different management functions (i.e.,
 invention, additional storage operations performed by storage           HSM and SRM respectively), each cell may contain the same
 operation cells may include creating, storing, retrieving, and          or similar physical devices in both storage operation cells.
 mi grating primary storage data (e.g., 1590) and secondary         40   Alternatively, in other embodiments, different storage opera­
 storage data (which may include, for example, snapshot cop­             tion cells may contain some of the same physical devices and
 ies, backup copies, HSM copies, archive copies, and other               not others. For example, a storage operation cell 1550 con­
 types of copies of electronic data) stored on storage devices           figured to perform SRM tasks may contain a media agent
 1515. In some embodiments, storage operation cells may also             1505, client 1585, or other network device connected to a
 provide one or more integrated management consoles for             45   primary storage volume, while a storage operation cell 1550
 users or system processes to interface with in order to perform         configured to perform HSM tasks may instead include a
 certain storage operations on electronic data as further                media agent 1505, client 1585, or other network device con­
 described herein. Such integrated management consoles may               nected to a secondary storage volume and not contain the
 be displayed at a central control facility or several similar           elements or components associated with and including the
 consoles distributed throughout multiple network locations to      50   primary storage volume. These two cells, however, may each
 provide global or geographically specific network data stor­            include a different storage manager 1501 that coordinates
 age information.                                                        storage operations via the same media agents 1505 and stor­
    In some embodiments, storage operations may be per­                  age devices 1515. This "overlapping" configuration allows
 formed according to various storage preferences, for example            storage resources to be accessed by more than one storage
 as expressed by a user preference or storage policy. A storage     55   manager 1501 such that multiple paths exist to each storage
 policy is generally a data structure or other information               device 1515 facilitating failover, load balancing and promot-
 source that includes a set of preferences and other storage             ing robust data access via alternative routes.
 criteria associated with performing a storage operation. The               Alternatively, in some embodiments, the same storage
 preferences and storage criteria may include, but are not               manager 1501 may control two or more cells 1550 (whether
 limited to, a storage location, relationships between system       60   or not each storage cell 1550 has its own dedicated storage
 components, network pathway to utilize, retention policies,             manager 100). Moreover, in certain embodiments, the extent
 data characteristics, compression or encryption require­                or type of overlap may be user-defined (through a control
 ments, preferred system components to utilize in a storage              console (not shown)) or may be automatically configured to
 operation, and other criteria relating to a storage operation.          optimize data storage and/or retrieval.
 Thus, a storage policy may indicate that certain data is to be     65      Data agent 1595 may be a software module or part of a
 stored in a specific storage device, retained for a specified           software module that is generally responsible for copying,
 period of time before being aged to another tier of secondary           archiving, migrating, and recovering data from client com-
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 39 of 271 PageID #: 68


                                                      US 7,725,671 B2
                              25                                                                     26
 puter 1585 stored in an information store 1590 or other                1525 (typically a software module or application). Interface
 memory location. Each client computer 1585 may have at                 agent 1525 may include information processing and display
 least one data agent 1595 and the system can support multiple          software, such as a graphical user interface ("GUI"), an appli­
 client computers 1585. In some embodiments, data agents                cation program interface ("API"), or other interactive inter-
 1595 may be distributed between client 1585 and storage           5    face through which users and system processes can retrieve
 manager 1501 (and any other intermediate components (not               information about the status of storage operations. Through
 shown)) or may be deployed from a remote location or its               interface 1525, users may optionally issue instructions to
 functions approximated by a remote process that performs               various storage operation cells 1550 regarding performance
 some or all of the functions of data agent 1595.                       of the storage operations as described and contemplated by
    Embodiments of the present invention may employ mul­           10   the present invention. For example, a user may modify a
 tiple data agents 1595 each of which may backup, migrate,              schedule concerning the number of pending snapshot copies
 and recover data associated with a different application. For          or other types of copies scheduled as needed to suit particular
 example, different individual data agents 1595 may be                  needs or requirements. As another example, a user may
 designed to handle Microsoft Exchange data, Lotus Notes                employ the GUI to view the status of pending storage opera-
 data, Microsoft Windows 2000 file system data, Microsoft          15   tions in some or all of the storage operation cells in a given
 Active Directory Objects data, and other types of data kuown           network or to monitor the status of certain components in a
 in the art. Other embodiments may employ one or more                   particular storage operation cell (e.g., the amount of storage
 generic data agents 1595 that can handle and process multiple          capacity left in a particular storage device).
 data types rather than using the specialized data agents                  Storage manager 1501 may also include a management
 described above.                                                  20   agent 1530 that is typically implemented as a software mod­
    If a client computer 1585 has two or more types of data, one        ule or application program. In general, management agent
 data agent 1595 may be required for each data type to copy,            1530 provides an interface that allows various management
 archive, migrate, and restore the client computer 1585 data.           components 1501 in other storage operation cells 1550 to
 For example, to backup, migrate, and restore all of the data on        communicate with one another. For example, assume a cer-
 a Microsoft Exchange 2000 server, the client computer 1585        25   tain network configuration includes multiple cells 1550 adja­
 may use one Microsoft Exchange 2000 Mailbox data agent                 cent to one another or otherwise logically related in a WAN or
 1595 to backup the Exchange 2000 mailboxes, one Microsoft              LAN configuration (not shown). With this arrangement, each
 Exchange 2000 Database data agent 1595 to backup the                   cell 1550 may be connected to the other through each respec­
 Exchange 2000 databases, one Microsoft Exchange 2000                   tive interface agent 1525. This allows each cell 1550 to send
 Public Folder data agent 1595 to backup the Exchange 2000         30   and receive certain pertinent information from other cells
 Public Folders, and one Microsoft Windows 2000 File Sys­               1550 including status information, routing information,
 tem data agent 1595 to backup the client computer's 1585 file          information regarding capacity and utilization, etc. These
 system. These data agents 1595 would be treated as four                communication paths may also be used to convey information
 separate data agents 1595 by the system even though they               and instructions regarding storage operations.
 reside on the same client computer 1585.                          35      For example, a management agent 1530 in first storage
    Alternatively, other embodiments may use one or more                operation cell 1550 may communicate with a management
 generic data agents 1595, each of which may be capable of              agent 1530 in a second storage operation cell 1550 regarding
 handling two or more data types. For example, one generic              the status of storage operations in the second storage opera­
 data agent 1595 may be used to back up, migrate and restore            tion cell. Another illustrative example includes the case where
 Microsoft Exchange 2000 Mailbox data and Microsoft                40   a management agent 1530 in first storage operation cell 1550
 Exchange 2000 Database data while another generic data                 communicates with a management agent 1530 in a second
 agent may handle Microsoft Exchange 2000 Public Folder                 storage operation cell to control the storage manager 1501
 data and Microsoft Windows 2000 File System data, etc.                 (and other components) of the second storage operation cell
    Data agents 1595 may be responsible for arranging or                via the management agent 1530 contained in the storage
 packing data to be copied or migrated into a certain format       45   manager 100.
 such as an archive file which is discussed in more detail in              Another illustrative example is the case where manage­
 connection with FIG.16 herein. Nonetheless, it will be under­          ment agent 130 in the first storage operation cell 1550 com­
 stood this represents only one example and any suitable pack­          municates directly with and controls the components in the
 ing or containerization technique or transfer methodology              second storage management cell 1550 and bypasses the stor-
 may be used if desired. Such an archive file may include a list   50   age manager 1501 in the second storage management cell. If
 of files or data objects copied in metadata, the file and data         desired, storage operation cells 1550 can also be organized
 objects themselves. Moreover, any data moved by the data               hierarchically such that hierarchically superior cells control
 agents may be tracked within the system by updating indexes            or pass information to hierarchically subordinate cells or vice
 associated appropriate storage managers or media agents.               versa.
    Generally speaking, storage manager 1501 may be a soft-        55      Storage manager 1501 may also maintain an index, a data­
 ware module or other application that coordinates and con­             base, or other data structure 1511.The data stored in database
 trols storage operations performed by storage operation cell           1511 may be used to indicate logical associations between
 1550. Storage manager 1501 may communicate with some or                components of the system, user preferences, management
 all elements of storage operation cell 1550 including client           tasks, media containerization and data storage information or
 computers 1585, data agents 1595, media agents 1505, and          60   other useful data. For example, the storage manager 1501
 storage devices 1515, to initiate and manage system backups,           may use data from database 1511 to track logical associations
 mi grations, and data recovery.                                        between media agent 1505 and storage devices 1515 (or
    Storage manager 1501 may include a jobs agent 1520 that             movement of data as containerized from primary to second­
 monitors the status of some or all storage operations previ­           ary storage).
 ously performed, currently being performed, or scheduled to       65      Generally speaking, a media agent, which may also be
 be performed by storage operation cell 1550.Jobs agent 1520            referred to as a secondary storage computing device, 1505
 may be communicatively coupled with an interface agent                 may be implemented as software module that conveys data, as
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 40 of 271 PageID #: 69


                                                       US 7,725,671 B2
                               27                                                                      28
 directed by storage manager 1501, between a client computer             ondary storage, tertiary storage, etc., may have multiple meta­
 1585 and one or more storage devices 1515 such as a tape                bases or a centralized metabase, as described herein. For
 library, a magnetic media storage device, an optical media              example, in FIG. 15, rather than a separate metabase 1525
 storage device, or any other suitable storage device. In one            associated with each client 1585, the metabases on this stor-
 embodiment, secondary computing device 1505 may be com­            5    age tier may be centralized as discussed further herein. Simi­
 municatively coupled with and control a storage device 1515.            larly, second and other tiers of storage may have either cen­
 A secondary computing device 1505 may be considered to be               tralized or distributed metabases. Moreover, mixed
 associated with a particular storage device 1515 if that sec­           architectures systems may be used if desired, that may
 ondary computing device 1505 is capable of routing and                  include a first tier centralized metabase system coupled to
 storing data to particular storage device 1515.                    10   with a second tier storage system having distributed meta­
    In operation, a secondary computing device 1505 associ­              bases and vice versa, etc.
 ated with a particular storage device 1515 may instruct the                Moreover, in operation, a storage manager 1501 or other
 storage device to use a robotic arm or other retrieval means to         management module may keep track of certain information
 load or eject a certain storage media, and to subsequently              that allows the storage manager to select, desi gnated or oth-
 archive, migrate, or restore data to or from that media. Sec­      15   erwise identify metabases to be searched in response to cer­
 ondary computing device 1505 may communicate with a                     tain queries as further described herein. Movement of data
 storage device 1515 via a suitable communications path such             between primary and secondary storage may also involve­
 as a SCSI or fiber channel communications link. In some                 ment movement of associated metadata and other tracking
 embodiments, the storage device 1515 may be communica­                  information as further described herein.
 tively coupled to a data agent 105 via a Storage Area Network      20      FIG. 16 is a diagram illustrating one arrangement of data
 ("SAN").                                                                that may be used in constructing an archive file according to
    Each secondary storage computing device 1505 may main­               one aspect of the invention. As shown, archive file 1600 may
 tain a index, a database, or other data structure 1506 which            include header section 1610, index section 1620 and payload
 may store index data generated during backup, migration, and            section 1630. Such an archive file may be constructed by a
 restore and other storage operations as described herein. For      25   data agent at a client computing device when migrating data,
 example, performing storage operations on Microsoft                     for example, from primary to secondary storage, primary
 Exchange data may generate index data. Such index data                  storage to other primary storage, etc. The payload section
 provides a secondary computing device 1505 or other exter­              1610 may include the data objects that are to be moved from
 nal device with a fast and efficient mechanism for locating             a first location to a second location within the system (e.g.,
 data stored or backed up. Thus, in some embodiments, a             30   primary to secondary storage). These data objects may be
 secondary storage computing device index 1506, or a storage             identified by a data agent and desi gnated to be moved pursu-
 manager database 1511, may store data associating a client              ant to a storage preference such as a storage policy, a user
 1585 with a particular secondary computing device 1505 or               preference, etc. Header 1610 may include routing and path
 storage device 1515, for example, as specified in a storage             information that identifies the origin and destination of the
 policy, while a database or other data structure in secondary      35   payload data and may include other information such as a list
 computing device 1505 may indicate where specifically the               of files copied, checksums, etc. Index section 1620 may
 client 1585 data is stored in storage device 1515, what specific        include certain other information regarding the payload data
 files were stored, and other information associated with stor­          objects such as size, file type, and any offset or other logical
 age of client 1585 data. In some embodiments, such index                indexing information that may been tracked by a storage
 data may be stored along with the data backed up in a storage      40   management component or other component previously
 device 1515, with an additional copy of the index data written          managing the data objects in the payload.
 to index cache in a secondary storage device. Thus the data is             In some embodiments, storage managers may index infor­
 readily available for use in storage operations and other               mation regarding archive files and related payload by time
 activities without having to be first retrieved from the storage        and storage on certain media so the archive files can be
 device 1515.                                                       45   quickly located and/or retrieved. For example, it may be
    Generally speaking, information stored in cache is typi­             desired to identify certain data based on a query. The query
 cally recent information that reflects certain particulars about        may be analyzed and a certain time frame of interest may be
 operations that have recently occurred. After a certain period          identified. The system may use this information as a basis for
 of time, this information is sent to secondary storage and              a query search of certain index information (e.g., only search
 tracked. This information may need to be retrieved and             50   for records concerning operations that occurred during a spe­
 uploaded back into a cache or other memory in a secondary               cific time). This streamlines the search and retrieval process
 computing device before data can be retrieved from storage              by narrowing the universe of data needs to be searched to
 device 1515. In some embodiments, the cached information                locate responsive information.
 may include information regarding format or containeriza­                  FIG. 17 presents a flow chart 1700 that illustrates some of
 tion of archive or other files stored on storage device 1515.      55   the steps that may be performed in moving data from primary
    In some embodiments, certain components may reside and               storage to other storage devices within the system. First, at
 execute on the same computer. For example, in some embodi­              step 1702, a query seeking certain data may be identified. The
 ments, a client computer 1585 such as a data agent 1595, or a           query may include aspects of data such as a schedule policy,
 storage manager 1501 coordinates and directs local                      storage policy, storage preference or other preference. The
 archiving, mi gration, and retrieval application functions as      60   query may be analyzed and a prim ary metabase searched to
 further described in U.S. patent application Ser. No. 09/610,           identify data objects that satisfy the query (step 1704). This
 738. This client computer 1585 can function independently or            may include parsing the query into constituent parts and
 together with other similar client computers 1585.                      analyzing each part alone or in combination with other por­
    Moreover, as shown in FIG. 15, clients 1585 and secondary            tions as part of the evaluation process. At step 1706, it may be
 computing devices 1505 may each have associated metabases          65   determined, whether data objects satisfying the query are to
 (1525 and 1560, respectively). However in some embodi­                  be copied to other primary storage devices, to secondary
 ments each "tier" of storage, such as primary storage, sec-             storage devices or both (pursuant to a storage policy, etc.).
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 41 of 271 PageID #: 70


                                                      US 7,725,671 B2
                              29                                                                   30
     If at least some data objects satisfying the search criteria     tion being transferred by certain media agent or other
 are to be copied to other primary storage devices, those data        resources, etc, to meet system or transfer requirements (e.g.,
 objects may be identified as further described herein and the        a time window).
 target primary storage device(s) identified. This may involve           Next, the appropriate media within the target storage
 consulting a storage policy or storage manager to determine 5 device may be identified (step 1730) and the archive files may
 the destination point. In some embodiments, destination              be transferred from the media management device to the
 maybe determined dynamically, such that it is selected based         secondary storage device (step 1732). Such media may be
 on certain system preferences or optimization routines that          selected from available media already associated with a simi­
 select a storage device based on storage capacity, availability,     lar data transfer or may be selected and reserved from an
 data paths to the destination, etc.                               10 available media pool or scratch pool within the storage
     At step 1708 the identified data objects may be copied from      device. During or after the transfer, a media agent index or
 primary storage of a first computing device (the source) to          storage manager index associated with the secondary storage
 primary storage of a second computing device (the target or          device may be updated to reflect the transfer (step 1733). This
 destination). Any metadata associated with the first comput­         may include copying the appropriate management files to the
 ing device describing the copied data may also be copied to a 15 media management index such as offset, media ID file name
 metabase associated with the second computing device such            or other management information.
 that this description information is not abandoned or lost, but         At step 1734, any metadata stored in a first metabase asso-
 rather travels with the copied data for subsequent use (step         ciated with the transferred data objects may also be trans­
 1710).                                                               ferred and used to update a second metabase associated with
     Next, at step 1712, it may be determined whether the cop- 20 the target secondary storage device. Such metadata may be
 ied data objects and associated metadata are to be deleted           copied from the first metabase to the second metabase using
 from the source computing device. For example, this may be           network transmission resources. In some embodiments, the
 done in order to free storage space on the source computer or        metadata in the first metabase may be deleted after it is con­
 in accordance with certain data aging or migration criteria. If      firmed the metadata has been copied to the second metabase.
 it is decided to delete the data objects (and associated meta- 25 In other embodiments, the metadata may remain in both first
 data) the memory locations which include the data may be             and second metabases.
 erased or designated for overwrite (step 1714 and 1716).                At step 1736, it may be determined whether the data
     In some embodiments the data objects may be deleted but          objects transferred from the primary storage device are to be
 certain metadata may be retained. If it is decided not delete the    deleted. If so, the data objects and associated metadata in a
 data objects, the data is retained and an index in an associated 30 first metabase may be erased or otherwise designated for
 storage manager may be updated (step 1718), for example by           overwrite (steps 1738 and 1740). In some cases, a pointer or
 updating an index to reflect a new location, data object status,     other reference such as a file stub may be left in the original
 any changes, etc., and return to step 1702. In other embodi­         data location
 ments, if data is deleted from the system, for example, a user          FIG. 18 presents a generalized block diagram of a hierar­
 permanently deletes certain data from an application, that 35 chically organized group of storage operation cells in a sys­
 associated data may also be deleted from both primary and            tem to perform storage operations on electronic data in a
 secondary storage devices and associated metabases to free           computer network in accordance with an embodiment of the
 storage space within the system.                                     present invention. It will be understood that although the
     Returning to step 1706, it is also determined whether cer­       storage operation cells generally depicted in FIG. 18 have
 tain data objects currently stored in primary storage are to be 40 different reference numbers than the storage operation cell
 migrated to one or more secondary storage devices. If so, an         1550 shown in FIG. 15, these cells may be configured the
 archive file similar to the one described in FIG. 16 or other        same as or similar to the storage cell 1550 as depicted in FIG.
 data structure suitable for transport may be constructed or          15.
 created by the source computing device with identified data             As shown, the system illustrated in FIG. 18 may include a
 objects placed in the payload section and header and index 45 master storage manager component 1835 and various other
 information added (step 1722). Data may be moved from                storage operations cells. As shown, the illustrative embodi­
 primary to secondary storage in predefined chunks which are          ment in FIG. 18 includes a first storage operation cell 1840, a
 constructed from such archive files, for example, using a data       second storage operation cell 1845, a third storage operation
 pipe, such as the data pipe described in Pat. No. 6,418,478          cell 1850, a fourth storage operation cell 1855, and may be
 titled PIPELINED HIGH SPEED DATA TR ANSFER 50 extended to include nth storage operation cell, if desired (not
 MECH ANISM.                                                          shown). However, it will be understood this illustration is
     Next, at step 1724 one or more target secondary storage          only exempl ary and that fewer or more storage operation cells
 devices may be identified. This may involve consulting a             may be present or interconnected differently if desired.
 storage policy or storage manager to determine the destina­             Storage operation cells, such as the ones shown in FIG. 18
 tion point. In some embodiments, destination maybe deter­ 55 may be communicatively coupled and hierarchically orga­
 mined dynamically, such that it is selected based on certain         nized. For example, a master storage manager 1835 may be
 system preferences or optimization routines that select a stor­      associated with, communicate with, and direct storage opera­
 age device based on storage capacity, availability, data paths       tions for a first storage operation cell 1840, a second storage
 to the destination, etc. Once the secondary storage device(s)        operation cell 1845, a third storage operation cell 1850, and
 are identified, the archive files may be routed to a media agent, 60 fourth storage operation cell 1855. In some embodiments, the
 storage manager, or other system component that supervises           master storage manager 1835 may not be part of any particu­
 the transfer to the target secondary storage device (steps 1724      lar storage operation cell. In other embodiments (not shown),
 and 1728). This may involve selecting and appropriate data           master storage manager 1835 may itself be part of a certain
 transfer route and ensuring the proper resources and are avail­      storage operation cell. This logical organization provides a
 able (e.g., bandwidth) such that the data may be copied with 65 framework in which data objects, metadata and other man­
 a certain period of time. Supervision may further include            agement data may be hierarchically organized and associated
 parsing a copy operation into several portions with each por-        with appropriate devices components (e.g., storage devices).
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 42 of 271 PageID #: 71


                                                       US 7,725,671 B2
                               31                                                                      32
    The storage operation cells may be configured in any suit­           cific storage operation cell or cells based on the cell's func­
 able fashion, including those which involve distributed or              tion, past involvement, routing or other information main­
 centralized metabases. For example, storage operation cell              tained within the storage manager or other management
 1840 may include a centralized primary storage metabase and             component.
 a centralized secondary storage metabase, storage operation        5       As mentioned above, storage operation cells may be orga­
 cell 1845 may include a centralized primary storage metabase            nized hierarchically. With this configuration, storage opera­
 and multiple secondary storage metabases, storage operation             tion cells may inherit properties from hierarchically superior
 cell 1850 may include multiple primary storage metabases                storage operation cells or be controlled by other storage
 and a centralized secondary storage metabase, and storage               operation cells in the hierarchy ( automatically or otherwise).
 operation cell 1855 may include multiple primary storage           10   Thus, in the embodiment shown in FIG. 18, storage operation
 metabases and multiple secondary storage metabases (not                 cell 1845 may control or is otherwise hierarchically superior
 shown). However, it will be understood that this is merely              to storage operation cells 1850 and 1855. Similarly, storage
 illustrative, and any other suitable configuration may be used          operation cell 1850 may control storage operation cells 1855.
 if desired.                                                             Alternatively, in some embodiments, storage operation cells
    Thus, in operation, master storage manager 1835 may             15   may inherit or otherwise be associated with storage policies,
 communicate with a management agent of the storage man­                 storage preferences, storage metrics, or other properties or
 ager of the first storage operation cell 1840 (or directly with         characteristics according to their relative position in a hierar­
 the other components of first cell 1840) with respect to stor­          chy of storage operation cells.
 age operations performed in the first storage operation cell               Storage operation cells may also be organized hierarchi-
 1840. For example, in some embodiments, master storage             20   cally according to function, geography, architectural consid­
 manager 1835 may instruct the first storage operation cell              erations, or other factors useful or desirable in performing
 1840 with certain commands regarding a desired storage                  storage operations. For example, in one embodiment, storage
 operation such as how and when to perform particular storage            operation cell 1840 may be directed to create snapshot copies
 operations including the type of operation and the data on              of primary copy data, storage operation cell 1845 may be
 which to perform the operation.                                    25   directed to create backup copies of primary copy data or other
    Moreover, metabases associated with each storage opera­              data. Storage operation cell 1840 may represent a geographic
 tion cell may contain information relating to data and storage          segment of an enterprise, such as a Chicago office, and stor­
 operations as described herein. In some embodiments, master             age operation cell 1845 may represents a different geographic
 storage manager 1835 may include a master metabase index                segment, such as a New York office. In this example, the
 or database (not shown) that reflects some or all of the meta­     30   second storage operation cells 1845, 1850 and 1855 may
 data information from the hierarchically subordinate storage            represent departments within the New York office. Alterna­
 operation cells within the system. This allows the system to            tively, these storage operation cells could be further divided
 consult the master storage index or database for information            by function performing various types of copies for the New
 relating to data within those storage operation cells rather            York office or load balancing storage operations for the New
 than requiring each cell be contacted of polled directly for       35   York office.
 such information.                                                          As another example, and as previously described herein,
    In other embodiments, master storage manager 1835 may                different storage operation cells directed to different func­
 track the status of its associated storage operation cells, such        tions may also contain the same or a subset of the same set of
 as the status of jobs, system components, system resources,             physical devices. Thus, one storage operation cell in accor­
 and other items, by communicating with manager agents (or          40   dance with the principles of the present invention may be
 other components) in the respective storage operation cells.            configured to perform SRM operations and may contain the
 Moreover, master storage manager 1835 may track the status              same, similar or a subset ofthe same physical devices as a cell
 of its associated storage operation cells by receiving periodic         configured to perform HSM or other types of storage opera­
 status updates from the manager agents (or other compo­                 tions. Each storage operation cell may, however, share the
 nents) in the respective cells regarding jobs, system compo-       45   same parent or, alternatively, may be located on different
 nents, system resources, and other items. For example, master           branches of a storage operation cell hierarchy tree. For
 storage manager 1835 may use methods to monitor network                 example, storage operation cell 1845 may be directed to SRM
 resources such as mapping network pathways and topologies               operations whereas storage operation cell 1855 may be
 to, among other things, physically monitor storage operations           directed to HSM operations. Those skilled in the art will
 and suggest, for example, alternate routes for storing data as     50   recognize that a wide variety of such combinations and
 further described herein.                                               arrangements of storage operation cells are possible to
    In some embodiments, master storage manager 1835 may                 address a broad range of different aspects of performing
 store status information and other information regarding its            storage operations in a hierarchy of storage operation cells.
 associated storage operation cells and other system informa­               In some embodiments, hierarchical organization of storage
 tion in an index cache, database or other data structure acces­    55   operation cells facilitates, among other things, system secu­
 sible to manager 1835. A presentation interface included in             rity and other considerations. For example, in some embodi­
 certain embodiments of master storage manager 1835 may                  ments, only authorized users may be allowed to access or
 access this information and present it to users and system              control certain storage operation cells. For example, a net­
 processes with information regarding the status of storage              work administrator for an enterprise may have access to many
 operations, storage operation cells, system components, and        60   or all storage operation cells including master storage man­
 other information of the system.                                        ager 1835. But a network administrator for only the New York
    In some embodiments, master storage manager 1835 may                 office, according to a previous example, may only have access
 store and/or track metadata and other information regarding             to storage operation cells 1845-1855, which form the New
 its associated storage operation cells and other system infor­          York office storage management system.
 mation in an index cache, database or other data structure         65      Moreover, queries performed by the system may be subject
 accessible to manager 1835. Thus, during a search procedure             to similar restrictions. For example, depending on access
 as further described herein, queries can be directed to a spe-          privileges, users may be limited or otherwise excluded from
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 43 of 271 PageID #: 72


                                                       US 7,725,671 B2
                               33                                                                      34
 searching a certain cell or cells. For example, a user may be              Moreover, in some embodiments searches may be per­
 limited to searching information in cells or metabases within           formed across a numerous storage cells within the hierarchy.
 the system that are unrestricted or to those which specific             For example, a query may be posed to master storage manager
 access rights have been granted. For example, certain users             1835 that may pass the query down through the hierarchy
 may not have privileges to all information within the system.      5    from cells 1840 to 1845 to 1850 and 1855, etc. This may be
 Accordingly, in some embodiments, as a default setting, users           accomplished by passing the query form one manager com­
 may have access privileges to information in cells that they            ponent of each cell to another, or from one data classification
 interact with. Thus, confidential and sensitive information             agent to another, one metabase to another etc. The results may
 may be selectively restricted except only to certain users with         be passed upward through the hierarchy and compiled with
 express privileges (e.g., financial or legal information, etc.).   10   other results such that master storage manager 1835 has a
 For example, certain classification information within the              complete set of results to report. In other embodiments, each
 metabases in the system may be restricted and therefore                 storage manager cell may report results directly to the
 accessed only by those with the proper privileges.                      requestor or to a desi gnated location.
    Other restrictions on search criteria may include the scope             FIG. 19 presents a flow chart 1900 that illustrates some of
 of the search. For example, in a large network with many           15   the steps that may be involved in performing searches for data
 storage cells may require dedicating significant amounts of             objects across systems that include multiple primary and
 resources to perform go global or comprehensive searches.               secondary storage devices. First, at step 1905, a query seeking
 Thus, if a certain resource threshold is exceeded by a pro­             certain data may be identified (e.g., from a storage policy, user
 posed search, the system may prompt that search to be modi­             preference, other process, etc.). The query may be analyzed to
 fied or otherwise cancelled.                                       20   identify system components, such as clients potentially hav­
                                                                         ing information such as certain data objects or metadata that
    In other embodiments master storage manager 1835 may                 may satisfy the query (e.g., by excluding certain clients that
 alert a user such as a system administrator when a particular           are unlikely to have data being sought based on certain query
 resource is unavailable or congested. For example, a particu­           parameters such as location, time frame, client or other com-
 lar storage device might be full or require additional media.      25   ponent, department, application type, or any other criteria
 For example, a master storage manager may use information               used to classify data as described herein, etc. (step 1910)).
 from an HSM storage operation cell and an SRM storage                   Results may be presented based on a confidence factor indi­
 operation cell to present indicia or otherwise alert a user or          cating the likelihood that the results meet the specified param­
 otherwise identify aspects of storage associated with the stor­         eters. For example, results substantially satisfying most or all
 age management system and hierarchy of storage operation           30   criteria may be listed first with the confidence factors pro­
 cells.                                                                  vided based on a percentage of the criteria satisfied (e.g., a
    Alternatively, a storage manager in a particular storage             query that returned results having three out of four criteria
 operation cell may be unavailable due to hardware failure,              satisfied may be represented with a 75% confidence factor
 software problems, or other reasons. In some embodiments,               etc.). Less relevant results may be listed subsequently with
 master storage manager 1835 (or another storage manager            35   the confidence factor provided based on any suitable relevant
 within the hierarchy of storage operation cells) may utilize the        factor such as number of parameters satisfied, how close the
 global data regarding its associated storage operation cells to         match is, etc.
 suggest solutions to such problems when they occur (or act as              The search process may further involve consulting one or
 a warning prior to occurrence). For example, master storage             more indexes associated with the clients to identify where
 manager 1835 may alert the user that a storage device in a         40   responsive data objects or other copies of client data, etc.,
 particular storage operation cell is full or otherwise con­             may be located within the system. At step 1915, it may be
 gested, and then suggest, based on job and data storage infor­          determined whether client data objects satisfying the query
 mation contained in its database, or associated metabase, or            are located in primary storage, secondary storage, or both
 an alternate storage device. Other types of corrective actions          (e.g., based on index information in a storage manager). This
 based an such information may include suggesting an alter­         45   may be based on polling various storage managers or a master
 nate data path to a particular storage device, or dividing data         storage manager that includes information the covers or rep­
 to be stored among various available storage devices as a load          resents whole system or the portion of system specified for
 balancing measure or to otherwise optimize storage or                   search.
 retrieval time. In some embodiments, such suggestions or                   If it is determined that responsive data objects are only
 corrective actions may be performed automatically, if              50   located on client(s) in primary storage, that client may be
 desired. This may include automatically monitoring the rela­            added to the list of clients to be searched (step 1955). If it is
 tive health or status of various storage operation cells and            determined that responsive data objects are located in second­
 searching for information within the cells of the system relat­         ary storage devices (or other primary storage locations that
 ing to systems or resource performance within that cell (e.g.,          may be identified), the system may consult a storage manager
 index, metabase, database, etc.) for use in diagnostics or for     55   index to identify archive files (or other files) based on certain
 suggesting corrective action.                                           query parameters such as a specified point in time, origination
    In alternate embodiments, HSM and SRM components                     point, etc., or on index data stored in a storage manager index
 may be aware of each other due to a common database or                  identifying archive files or other file associated with the data
 metabase of information that may include normalized data                objects.
 from a plurality of cells. Therefore, in those embodiments         60      Next at step 1920, storage managers may be consulted to
 there is no need for such information to pass through a master          identify responsive archive files. At step 1925, media man­
 storage manager as these components may be able to com­                 agement components that may have handled responsive data
 municate directly with one another. For example, storage                objects are be identified. This may be based on information
 operation cell 1845 may communicate directly with storage               retrieved from the storage manager index regarding archive
 operation cell 1855 and vice versa. This may be accomplished       65   files, e.g., an association of archive files with media agents
 through a direct communications link between the two or by              and media items. It may then be determined whether the
 passing data through intermediate cells.                                identified media management components have metadata
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 44 of 271 PageID #: 73


                                                        US 7,725,671 B2
                               35                                                                        36
 relating to the identified archive files available readily avail­        The system however, may assign a certain time limit based on
 able in an index cache (step 1930).                                      the query ( e.g., such as based on the specifics of the query
    This may be accomplished by searching for reference                   (e.g., only have data relating to a certain time frame)), and
 information relating to the identified archive files. If such            may limit the search to the time frame of information present
 information is already present in the cache, responsive data        5    in certain metabases, master storage manager, or index within
 objects may be identified and retrieved using the index cache            the system, and/or poll or otherwise communicate with stor­
 information, which may include, offsets and any file identi­             age devices within the system to determine the range or time
 fiers, etc., by the media management component, and the                  frame of available data within the system and present the user
 system may proceed to step 1940 (determine whether another               with options for retrieving it (e.g., some, all within a time
 media management component needs to be analyzed).                   10   frame, etc.)
    If not, the index information may need to be loaded from                 Next, at step 2006 certain archive files may be identified
 the secondary storage device so archive files may be retrieved           and associated media agents (step 2008) that may have been
 and accessed. This may involve identifying the particular                involved in transferring responsive data objects. This may be
 media on which the index data is stored and upload it to the             determined by consulting a master storage manager or other
 media management component cache (step 1935). In some               15   media management component index or metabase to deter­
 embodiments, a master storage manager or other component                 mine whether the archive files have been handled by such
 with information relating to files may be consulted to identify          components. Once the appropriate media agents have been
 media containing the responsive information. These media                 identified, it may be determined whether information regard­
 may be mounted in drive or other input/output device and                 ing the identified archive files is present in a cache or index
 examined to locate the proper files or data structures. Index       20   associated with the media agents (step 2010). If not, the index
 information may then be located and uploaded to an index or              information may need to be uploaded so the appropriate
 database associated with the appropriate media management                archive files may be retrieved and accessed. This process may
 component (e.g., media agent). This allows the media man­                be performed until all identified media agents have the appro­
 agement component to locate and retrieve specific data                   priate index information loaded and/or until it is determined
 objects on the media that satisfy the search criteria.              25   that no responsive information has been handled by the media
    Next, if no further media management components have                  agents and therefore no index information need be uploaded.
 been identified, a list of media management components to be                Next, at step 2016 data objects satisfying the query criteria
 searched may be compiled (step 1945). At step 1950, a list of            may be identified by searching metabases and/or indexes. In
 clients identified as potentially having responsive data objects         some embodiments, such data objects may be compiled into
 may also be compiled. After a complete list of secondary            30   a list of data objects for present or subsequent retrieval. For
 storages devices and clients potentially having responsive               example, such a list of responsive data objects may be pro­
 data objects is identified, the associated metabases are que­            vided to the user (which may itself satisfy the query) and then
 ried for these components, step 1960, and results are returned           provide the user with the option to actually retrieve all or
 indicating data objects that may satisfy the search criteria,            certain selected identified data objects.
 step 1965. In some embodiments, these results may be                35      At step 2018, the new destination for the data objects may
 reviewed and analyzed to ensure relevance, with only reason­             be determined. For example, if certain data objects are being
 ably relevant or responsive data objects actually being                  migrated off as part of an ILM operation, the query or other
 retrieved.                                                               information may indicate the intent or reason for the search
    FIG. 20 presents a flow chart 2000 that illustrates some of           and the data object's destination. This may be useful in deter-
 the steps that may be involved in retrieving data objects from      40   mining whether certain data objects are responsive to search
 secondary storage (or other tiers or other storage locations) in         criteria or query. At step 220 it may be determined whether the
 accordance with principles of the present invention. This may            new destination is primary storage (a restore operation) or
 be accomplished generally as follows. Certain data (e.g. data            secondary or other tier of storage (ILM). Such information
 objects or associated metadata) from the system may need to              may be further useful in determining whether the data objects
 be retrieved. That data may be requested and communicated           45   are likely to fall within a time frame or category of interest and
 to the system in the form of a query. The query may be used              thus may be useful in further identifying data objects of
 to search the system and identify media on which responsive              interest.
 data may be located. Once located, data satisfying the selec­               If the identified data objects are moving to other secondary
 tion criteria may be uploaded and retrieved and analyzed for             storage tiers, the data objects may be repackaged into form
 relevance, or other action may be taken. Or, alternatively, the     50   suitable for secondary storage, which may include repackag­
 identified data may be moved to other tiers of storage. More             ing into an archive file, converting to a new format, compress­
 specific steps involved in this process may be as follows.               ing of the data objects and associated files, encryption, or any
    First, at step 2002, a query seeking certain data may be              other containerization technique known in the art (step 2022).
 identified. The query may be analyzed to ascertain certain                  Once the data objects are in a suitable format, they may be
 additional information that may assist in identifying respon­       55   copied to the appropriate storage destination by the system.
 sive information such as identifying a certain point in time to          This may be accomplished by a media agent or media com­
 search (step 2004). This may involve consulting storage man­             ponent in conjunction with a storage manager or other media
 ager and/or media agent index or database for responsive                 management component that coordinate routing and the spe­
 information relating to a certain point in time. This may also           cifics involved with file transfer (step 2024), as further
 involve consulting certain metabases for similar information        60   described herein. Metadata relating to the copied data objects
 that may be associated with these or other media management              may then be copied to a metabase associated with a comput­
 components providing copy and management functions.                      ing device at the destination (step 2026).
 Point in time information may be specified by the user or may               For example, metadata relating to the data being copied
 be assigned by the system absent a specific time frame estab­            may be copied along with the data to the secondary storage
 lished by the user. For example, a user may specify a certain       65   device and may be copied to an index in the media agent or
 time range within the query (e.g., a time range, a certain date,         other media management component involved in the data
 all information related to a project since its inception etc.).          transfer. This allows the media management component to
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 45 of 271 PageID #: 74


                                                        US 7,725,671 B2
                                37                                                                       38
 locate and retrieve and otherwise manage the stored data.                 age managers, media agents may also be updated to reflect the
 Such metadata may also useful when performing searches of                 removal or deletion of such information (step 2050).
 secondary storage devices (or other tiers) as further described              Systems and modules described herein may comprise soft­
 herein. Metadata stored along with the data on the secondary              ware, firmware, hardware, or any combination( s) of software,
 storage device may be useful to restore or refresh the media         5    firmware, or hardware suitable for the purposes described
 agent index in the case of lost or corrupt data and also may be           herein. Software and other modules may reside on servers,
 transferred along with the data on storage media in the case              workstations, personal computers, computerized tablets, per­
 whether it is necessary to copy all such data (or actually                sonal digital assistants (PDAs ), and other devices suitable for
 physically relocate) to another storage device. A master stor­            the purposes described herein. In other words, the software
 age manager index or metabase associated with destination            10   and other modules described herein may be executed by a
 computing device may be updated reflecting the arrival and                general-purpose computer, e.g., a server computer, wireless
 new location of the transferred data objects and/or archive file          device or personal computer. Those skilled in the relevant art
 for system management purposes (step 2034).                               will appreciate that aspects of the invention can be practiced
    In some embodiments, the copied data objects and meta­                 with other communications, data processing, or computer
 data may be deleted from the source location (steps 2028-            15   system configurations, including: Internet appliances, hand­
 2032). For example, at step 2028, it may be determined                    held devices (including PD As), wearable computers, all man­
 whether the copied data objects should be deleted based user              ner of cellular or mobile phones, multi-processor systems,
 preferences, storage policy requirements or other system con­             microprocessor-based or programmable consumer electron­
 straints such has diminished storage capacity, etc. At steps              ics, set-top boxes, network PCs, mini-computers, mainframe
 2030 and 2032 the data objects and records may be deleted.           20   computers, and the like. Indeed, the terms "computer,"
 However, a stub, pointer or other referential element may be              "server,""host,""host system," and the like are generally used
 placed at the same logical location to act as a marker for the            interchangeably herein, and refer to any of the above devices
 moved data. This allows subsequent operations to quickly                  and systems, as well as any data processor. Furthermore,
 track down and locate the moved data at its new location.                 aspects of the invention can be embodied in a special purpose
                                                                      25   computer or data processor that is specifically progranimed,
    If, however, at step 2020, it is determined that the identified        configured, or constructed to perform one or more of the
 data objects are moving to primary storage, accordingly, the              computer-executable instructions explained in detail herein.
 data objects may be reformatted (e.g., unpacked from archive                 Software and other modules may be accessible via local
 file format) for copying to a computing device (step 2038).               memory, via a network, via a browser or other application in
 Next the unpacked data may be copied to a target computing           30   an ASP context, or via other means suitable for the purposes
 device along with any associated metadata (steps 2040 and                 described herein. Aspects of the invention can also be prac­
 2042). For example, this may involve reading metadata and/                ticed in distributed computing environments where tasks or
 or index information from the archive file and repopulating               modules are performed by remote processing devices, which
 the metabase and/or management component indexes with                     are linked through a communications network, such as a
 this information as further described herein. For example,           35   Local Area Network (LAN), Wide Area Network (WAN), or
 metadata from the archive file may be retrieved and integrated            the Internet. In a distributed computing environment, pro­
 into a metabase associated with the target computing device               gram modules may be located in both local and remote
 including information relating to data management and as                  memory storage devices. Data structures described herein
 well as certain content and storage information as further                may comprise computer files, variables, programming arrays,
 described herein with respect to the classification process and      40   programming structures, or any electronic information stor­
 metabase population. Thus, such archive information may be                age schemes or methods, or any combinations thereof, suit­
 fully restored to primary storage and any associated informa­             able for the purposes described herein. User interface ele­
 tion, such as metabase information may be searched and                    ments described herein may comprise elements from
 retrieved accordingly.                                                    graphical user interfaces, command line interfaces, and other
    Moreover, information relating to system management               45   interfaces suitable for the purposes described herein. Screen­
 may be uploaded and used to repopulate storage management                 shots presented and described herein can be displayed differ­
 components within the system such as a storage manager or                 ently as known in the art to input, access, change, manipulate,
 master storage manager reflecting the return of the retrieved             modify, alter, and work with information.
 data to primary storage (step 2050). For example, a storage                  Aspects of the invention may be stored or distributed on
 manager index may be updated to reflect the presence of the          50   computer-readable media, including magnetically or opti­
 retrieved data along with certain management information                  cally readable computer discs, hard-wired or preprogrammed
 such as logical offsets and location of the retrieved informa­            chips (e.g., EEPROM semiconductor chips), nanotechnology
 tion such that the retrieved information may be located and               memory, biological memory, or other data storage media.
 accessed. Other management components, such as a master                   Indeed, computer implemented instructions, data structures,
 storage manager may also be updated with the appropriate             55   screen displays, and other data under aspects of the invention
 identification and location information to reflect the return of          may be distributed over the Internet or over other networks
 the retrieved data within the system.                                     (including wireless networks), on a propagated si gnal on a
    In certain embodiments, the copied data and metadata may               propagation medium (e.g., an electromagnetic wave(s), a
 be deleted from the source location (steps 2044-2048). For                sound wave, etc.) over a period of time, or they may be
 example, at step 2044, it may be determined whether the              60   provided on any analog or digital network (packet switched,
 copied data objects in secondary storage should be deleted                circuit switched, or other scheme).
 based user preferences, storage policy requirements or other                 Unless the context clearly requires otherwise, throughout
 system constraints such has diminished storage capacity, etc.             the description and the claims, the words "comprise," "com­
 At steps 2046 and 2048 the data objects and records may be                prising," and the like are to be construed in an inclusive sense,
 deleted within the system including any metabase or other            65   as opposed to an exclusive or exhaustive sense; that is to say,
 system management information associated with the                         in the sense of"including, but not limited to." As used herein,
 retrieved data. Storage management components such as star-               the terms "connected," "coupled," or any variant thereof,
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 46 of 271 PageID #: 75


                                                         US 7,725,671 B2
                                39                                                                        40
 means any connection or coupling, either direct or indirect,                 6. The method of claim 1 wherein the selection criteria is
 between two or more elements; the coupling of connection                   based on information within the metadata.
 between the elements can be physical, logical, or a combina­                  7. The method of claim 1 wherein sending the selection
 tion thereof. Additionally, the words "herein," "above,"                   criteria is based on a migration policy.
 "below," and words of similar import, when used in this               5
 application, shall refer to this application as a whole and not               8. The method of claim 1 wherein the first data store and
 to any particular portions of this application. Where the con­             first metabase are associated with a first computing device
 text permits, words in the above Detailed Description using                and the second data store and second metabase are associated
 the singular or plural number may also include the plural or               with a second computing device.
 singular number respectively. The word "or," in reference to a        10      9. The method of claim 1 wherein a computing device
 list of two or more items, covers all of the following interpre­           accesses data at the second data store when the first data store
 tations of the word: any of the items in the list, all of the items        is unavailable.
 in the list, and any combination of the items in the list.                    10. The method of claim 1 wherein copying metadata
    The above detailed description of embodiments of the                    includes adding one or more data classifications describing an
 invention is not intended to be exhaustive or to limit the            15   availability of the copied data at the first data store and the
 invention to the precise form disclosed above. While specific              second data store.
 embodiments of, and examples for, the invention are                           11. The method of claim 1 wherein copying metadata
 described above for illustrative purposes, various equivalent              includes adding one or more data classifications describing
 modifications are possible within the scope of the invention,              the copy operation.
 as those skilled in the relevant art will recognize. For              20      12. A system of distributing metadata throughout a net­
 example, while processes or blocks are presented in a given                work, comprising:
 order, alternative embodiments may perform routines having
                                                                               a primary data store that contains a production copy of
 steps, or employ systems having blocks, in a different order,
                                                                                  stored data;
 and some processes or blocks may be deleted, moved, added,
 subdivided, combined, and/or modified to provide alternative          25      a primary metabase component that stores metadata asso­
 or subcombinations. Each of these processes or blocks may                        ciated with the primary data store, wherein the metadata
 be implemented in a variety of different ways. Also, while                       contains information about data stored at the primary
 processes or blocks are at times shown as being performed in                     data store and describes characteristics of the data that
 series, these processes or blocks may instead be performed in                    are not stored with the data;
 parallel, or may be performed at different times.                     30      a secondary data store that contains one or more secondary
    The teachings of the invention provided herein can be                         copies of the data;
 applied to other systems, not necessarily the system described                a secondary metabase that stores metadata associated with
 above. The elements and acts of the various embodiments                          the secondary data store; and
 described above can be combined to provide further embodi­                    a data management operation component that performs
 ments. Any patents and applications and other references              35         data management operations on the stored data and uses
 noted above, including any that may be listed in accompany­                      the primary and secondary metabases to facilitate per­
 ing filing papers, are incorporated herein by reference.                         forming data management operations.
 Aspects of the invention can be modified, if necessary, to                    13. The system of claim 12 further comprising a metadata
 employ the systems, functions, and concepts of the various                 migration component that migrates metadata from the pri­
 references described above to provide yet further embodi-             40
                                                                            mary metabase to the secondary metabase when data is cop­
 ments of the invention.                                                    ied from the primary data store to the secondary data store.
                                                                               14. The system of claim 12 further comprising a data res­
    We claim:                                                               toration component that copies a subset of the stored data
    1. A method of distributing metadata throughout a network,         45   from the secondary data store to the primary data store upon
 comprising:                                                                the occurence of an event, wherein the subset of the stored
    receiving an indication to perform a copy operation on one              data is determined using the metadata stored at the primary
       or more data objects;                                                and secondary metabases.
    analyzing a first metabase to identify data objects in a first             15. A computer-readable medium encoded with instruc­
       data store associated with the first metabase that satisfy      50   tions, which when executed by a computer system, perform a
       a selection criteria;                                                method of moving data objects from a primary data store to a
    copying the identified data objects from the first data store           secondary data store, the method comprising:
       to a second data store; and                                             analyzing a primary metabase to determine data objects
    copying metadata associated with the identified data                          stored within a primary data store satisfying a data
       objects from the first metabase to a second metabase,           55         object query;
       wherein the second metabase is associated with the sec­                 identifying a secondary data store based on metadata
       ond data store.                                                            stored within a secondary metabase to receive the deter­
    2. The method of claim 1 further comprising, after copying                    mined data objects;
 the identified data objects, updating the first metabase with                 copying the data objects from the primary data store to the
                                                                       60
 information describing the copied data objects.                                  secondary data store; and
    3. The method of claim 1 wherein the selection criteria is                 updating the secondary metabase with information
 based on a type of the identified data objects.                                  describing the copied data objects.
    4. The method of claim 1 wherein the selection criteria is                 16. The computer-readable medium of claim 15, wherein
 based on a source of the identified data objects.                     65   the method further comprises, after copying the data objects
    5. The method of claim 1 wherein the selection criteria is              from the primary data store, deleting the data objects from the
 based on a topology of the network.                                        primary data store.
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 47 of 271 PageID #: 76


                                                    US 7,725,671 B2
                             41                                                                42
   17. The computer-readable medium of claim 15, wherein            a means for selecting one of multiple distributed secondary
 the method further comprises, after copying the data objects          storage metabases to store a copy of at least some of the
 from the primary data store, deleting metadata describing the         metadata stored at the centralized primary storage meta­
 data objects from the primary metabase.                               base; and
    18. The computer-readable medium of claim 15, wherein 5         a means for storing metadata at the selected one of multiple
 the method further comprises, after copying the data objects
                                                                       distributed secondary storage metabases via the net­
 from the primary data store, updating the primary metabase
                                                                       work.
 with information describing the copied data objects.
    19. A system for providing redundant access to metadata         20. The system of claim 19 further comprising a means for
 over a network, comprising:                                   10 determining which of the centralized primary storage meta­
    a means for storing at a centralized primary storage meta­    bases and the one of multiple distributed secondary storage
      base, metadata that contains information about data         metabases to use to access the metadata.
      stored at a computing device and describes characteris­
      tics of the data that are not stored with the data;                               * * * * *
       Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 48 of 271 PageID #: 77
                           UNITED STATES PATENT AND TRADEMARK OFFICE
                                 CERTIFICATE OF CORRECTION
PATENT NO.             : 7,725,671 B2                                                                               Page 1 of 1
APPLICATION NO.         : 11/564194
DATED                  : May 25, 2010
INVENTOR(S)            : Anand Prahlad et al.
It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:



         On the Title Page, Item 60, under "Related U.S. Application Data", line 3-9, after "2005," delete
         "provisional application No. 60/752,198, filed on Dec. 19, 2005, provisional application No.
         60/752,196, filed on Dec. 19, 2005, provisional application No. 60/752,202, filed on Dec. 19, 2005,
         provisional application No. 60/752,201, filed on Dec. 19, 2005, provisional application No.
         60/752,197, filed on Dec. 19, 2005.".

         In column 10, line 5, delete "(primary" and insert -- (primary, --, therefor.

         In column 40, line 46, in claim 14, delete "occurence" and insert -- occurrence --, therefor.




                                                                                     Signed and Sealed this

                                                                          Twenty-fourth Day of August, 2010




                                                                                               David J. Kappos
                                                                            Director ofthe United States Patent and Trademark Office
      Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 49 of 271 PageID #: 78

                                UNITED STATES PATENT AND TRADEMARK OFFICE
                                     CERTIFICATE OF CORRECTION
PATENT NO.                  :   7,725,671 B2                                                                                   Page 1 of 1
APPLICATION NO.             :   11/564194
DATED                       :   May 25, 2010
INVENTOR(S)                 :   Anand Prahlad et al.

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:


         Title page, Item (73), Assignee: delete "Comm Vault" and insert-- CommVault-- , therefor.




                                                                                      Signed and Sealed this
                                                                                      Fifth Day of July, 2011


                                                                                f)w:.13:•k�
                                                                                                  David J. Kappos
                                                                              Director ofthe United States Patent and Trademark Office
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 50 of 271 PageID #: 79




                  EXHIBIT B
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 51 of 271 PageID #: 80
                                                                                I 11111 1 111111 1 1 1111 1111 11111 111 1 1111 111111111111 11 I I II IIII I II IIII
                                                                                                                 US007840533B2


 c12)   United States Patent                                                              (IO)   Patent No.:     US 7,840,533 B2
        Prahlad et al.                                                                    (45)   Date of Patent:    *Nov. 23, 2010

 (54)    SYSTEM AND METHOD FOR PERFORMING                                            (56)                         References Cited
         AN IMAGE LEV EL SNAPSHOT AND FOR
         RESTORING PARTIAL VOLUME DATA                                                                   U.S. PATENT DOCUMENTS
                                                                                            4,686,620     A        8/1987    Ng
 (75) Inventors: Anand Prahlad, East Brunswick, NJ                                          4,995,035     A        2/1991    Cole et al.
                 (US); David Ngo, Shrewsbury, NJ (US);                                      5,005,122     A        4/1991    Griffin et al.
                 Prakash Varadharajan, Oldbridge, NJ                                        5,093,912     A        3/1992    Dong et al.
                 (US); Rahual Pawar, Ocean, NJ (US);
                 Avinash Kumar, Ocean, NJ (US)
                                                                                                                        (Continued)
 (73) Assignee: CommVault Systems, Inc., Oceanport,
                NJ (US)                                                                              FOREIGN PATENT DOCUMENTS
                                                                                     EP                    0259912             3/1988
 ( *)    Notice:      Subject to any disclaimer, the term ofthis
                      patent is extended or adjusted under 35
                      U.S.C. 154(b) by 58 days.                                                                         (Continued)
                      This patent is subject to a terminal dis­                                              OTHER PUBLICATIONS
                      claimer.
                                                                                     Jason Gait, "The Optical File Cabinet: A Random-Access File Sys­
                                                                                     tem for Write-Once Optical Disks," IEEE Computer, vol. 21, No. 6,
 (21) Appl. No.: 12/433,238                                                          pp. 11-22 (1988) (see in particular figure 5 in p. 15 and recitation in
                                                                                     claim 5).
 (22) Filed:          Apr. 30, 2009
                                                                                                                        (Continued)
 (65)                    Prior Publication Data
                                                                                     Primary Examiner-Jean M Corrielus
         US 2009/0240748 Al            Sep. 24, 2009                                 (74) Attorney, Agent, or Firm-Perkins Coie LLP
                   Related U.S. Application Data                                     (57)                           ABSTRACT
 (63)   Continuation of application No. 10/990,353, filed on
        Nov. 15, 2004, now Pat. No. 7,539,707.                                       The present invention relates to a method for performing an
 (60) Provisional application No. 60/519,876, filed on Nov.                          image level copy ofan information store. The present inven­
      13, 2003, provisional application No. 60/519,576,                              tion comprises performing a snapshot ofan information store
      filed on Nov. 13, 2003.                                                        that indexes the contents ofthe information store, retrieving
                                                                                     data associated with the contents of the information store
 (51) Int. Cl.                                                                       from a file allocation table, copying the contents ofthe infor­
      G06F 17130                  (2006.01)                                          mation store to a storage device based on the snapshot, and
 (52) U.S. Cl. ....................................... 707/610; 707/639              associating the retrieved data with the copied contents to
 (58) Field of Classification Search ................. 707/609,                      provide file system information for the copied contents.
                                                           707/610, 639
      See application file for complete search history.                                                  14 Claims, 6 Drawing Sheets


                                                                          300
                                                  MAKE INITIAL lo                            READ CHANGED         314
                                                   SNAPSHOT                                 CLUSTERS FROM
                                                                                          INFORMATION STORE
                                                                                            AND STORE WITH
                                              DETERMINE STORAGE                               SNAPSHOT!,,
                                                DEVICE TO STORE
                                                  SNAPSHOT lo
                                                 AND DATA FROM                                 DETERMINE          316
                                              INFORMATION STORE                               DESTINATION
                                                                                          STORAGE DEVICE FOR
                                                                                            SNAPSHOT t,, AND
                                                WRITE SNAPSHOT lo                            CHANGED DATA
                                                                          304
                                                 AND DATA FROM
                                               INFORMATION STORE                                                  318
                                                   TO SELECTED                              WRITE SNAPSHOT t,,
                                                 STORAGE DEVICE                             AND CHANGED DATA
                                                                                               TO SELECTED
                                                                        306                  STORAGE DEVICE

                                                   FOR EACH!,,

                                                                                              END FOR LOOP

                                               COMPARE SNAPSHOT           310
                                               t,, WITH SNAPSHOT t,.,
                                                    TO DETERMINE
                                                    CHANGED DATA
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 52 of 271 PageID #: 81


                                                  US 7,840,533 B2
                                                       Page 2


                U.S. PATENT DOCUMENTS                               6,275,953   Bl      8/2001   Vahalia et al.
                                                                    6,301,592   Bl     10/2001   Aoyama et al.
    5,133,065   A     7/1992   Cheffetz et al.                      6,311,193   Bl     10/2001   Sekido
    5,193,154   A     3/1993   Kitajima et al.                      6,324,581   Bl     11/2001   Xu et a!.
    5,212,772   A     5/1993   Masters                              6,328,766   Bl     12/2001   Long
    5,226,157   A     7/1993   Nakano et al.                        6,330,570   Bl     12/2001   Crighton et al.
    5,239,647   A     8/1993   Anglin et al.                        6,330,642   Bl     12/2001   Carteau
    5,241,668   A     8/1993   Eastridge et al.                     6,343,324   Bl      1/2002   Hubis et al.
    5,241,670   A     8/1993   Eastridge et al.                    RE37,601     E       3/2002   Eastridge et al.
    5,263,154   A    11/1993   Eastridge et al.                     6,356,801   Bl      3/2002   Goodman et al.
    5,276,860   A     1/1994   Fortier et al.                       6,366,986   Bl      4/2002   St. Pierre et al.
    5,276,867   A     1/1994   Kenley et al.                        6,366,988   Bl      4/2002   Skiba et al.
    5,287,500   A     2/1994   Stoppani, Jr.                        6,374,363   Bl      4/2002   Wu et al.
    5,317,731   A     5/1994   Dias et al.                          6,389,432   Bl      5/2002   Pothapragada et al.
    5,321,816   A     6/1994   Rogan et al.                         6,418,478   Bl      7/2002   Ignatius et al.
    5,333,315   A     7/1994   Saether et al.                       6,421,711   Bl      7/2002   Blumenau et al.
    5,347,653   A     9/1994   Flynn et al.                         6,434,681   Bl      8/2002   Armangau
    5,369,757   A    11/1994   Spiro et al.                         6,473,775   Bl     10/2002   Kusters et al.
    5,403,639   A     4/1995   Belsan et al.                        6,487,561   Bl     11/2002   Ofek et al.
    5,410,700   A     4/1995   Fecteau et al.                       6,519,679   B2      2/2003   Devireddy et al.
    5,448,724   A     9/1995   Hayashi et al.                       6,538,669   Bl      3/2003   Lagueux, Jr. et al.
    5,491,810   A     2/1996   Allen                                6,564,228   Bl      5/2003   O'Connor
    5,495,607   A     2/1996   Pisello et al.                       6,604,118   B2      8/2003   Kleiman et al.
    5,504,873   A     4/1996   Martin et al.                        6,631,477   Bl     10/2003   LeCrone et al.
    5,544,345   A     8/1996   Carpenter et al.                     6,643,671   B2     11/2003   Milillo et al.
    5,544,347   A     8/1996   Yanai et al.                         6,647,473   Bl     11/2003   Golds et al.
    5,559,957   A     9/1996   Balk                                 6,651,075   Bl     11/2003   Kusters et al.
    5,559,991   A     9/1996   Kanfi                                6,658,526   B2     12/2003   Nguyen et al.
    5,604,862   A     2/1997   Midgely et al.                       6,662,198   B2     12/2003   Satyanarayanan et al.
    5,619,644   A     4/1997   Crockett et al.                      6,665,815   Bl     12/2003   Goldstein et al.
    5,638,509   A     6/1997   Dunphy et al.                        6,721,767   B2      4/2004   De Meno et a!.
    5,642,496   A     6/1997   Kanfi                                6,728,736   B2      4/2004   Hostetter et al.
    5,673,381   A     9/1997   Huai et al.                          6,732,125   Bl      5/2004   Autrey et al.
    5,699,361   A    12/1997   Ding et al.                          6,760,723   B2      7/2004   Oshinsky et al.
    5,720,026   A     2/1998   Uemura et al.                        6,792,518   B2      9/2004   Armangau et al.
    5,729,743   A     3/1998   Squibb                               6,799,258   Bl      9/2004   Linde
    5,751,997   A     5/1998   Kullick et al.                       6,871,271   B2      3/2005   Ohran et al.
    5,758,359   A     5/1998   Saxon                                6,880,051   B2      4/2005   Timpanaro-Perrotta
    5,761,677   A     6/1998   Senator et al.                       6,898,688   B2      5/2005   Martin et al.
    5,764,972   A     6/1998   Crouse et al.                        6,938,135   Bl      8/2005   Kekre et al.
    5,765,173   A     6/1998   Cane et al.                          6,948,038   B2      9/2005   Berkowitz et al.
    5,778,395   A     7/1998   Whiting et al.                       6,948,089   B2      9/2005   Fujibayashi
    5,790,114   A     8/1998   Geaghan et al.                       6,954,834   B2     10/2005   Slater et al.
    5,812,398   A     9/1998   Nielsen                              6,981,177   B2     12/2005   Beattie
    5,813,009   A     9/1998   Johnson et al.                       6,993,539   B2      1/2006   Federwisch et al.
    5,813,017   A     9/1998   Morris                               7,003,641   B2      2/2006   Prahlad et al.
    5,875,478   A     2/1999   Blumenau                             7,035,880   Bl      4/2006   Crescenti et al.
    5,878,408   A     3/1999   Van Ruben et al.                     7,165,079   Bl*     1/2007   Chen et al. ......................... 1/1
    5,887,134   A     3/1999   Ebrahim                              7,174,352   B2      2/2007   Kleiman et al.
    5,901,327   A     5/1999   Ofek                                7,209,972    Bl      4/2007   Ignatius et al.
    5,907,672   A     5/1999   Matze et al.                         7,225,204   B2      5/2007   Manley et al.
    5,924,102   A     7/1999   Perks                                7,225,208   B2      5/2007   Midgley et al.
    5,950,205   A     9/1999   Aviani, Jr.                          7,225,210   B2      5/2007   Guthrie, II
    5,974,563   A    10/1999   Beeler, Jr.                          7,231,544   B2      6/2007   Tan et al.
    6,021,415   A     2/2000   Cannon et al.                        7,234,115   Bl      6/2007   Sprauve et al.
    6,021,475   A     2/2000   Nguyen et al.                        7,237,075   B2      6/2007   Welsh et al.
    6,026,414   A     2/2000   Anglin                               7,275,177   B2 *    9/2007   Armangau et al. ............. 714/5
    6,052,735   A     4/2000   Ulrich et al.                        7,296,125   B2     11/2007   Ohran
    6,072,490   A     6/2000   Bates et al.                         7,346,623   B2      3/2008   Prahlad et al.
    6,076,148   A     6/2000   Kedem et al.                         7,383,538   B2      6/2008   Bates et al.
    6,094,416   A     7/2000   Ying                                 7,395,282   Bl      7/2008   Crescenti et al.
    6,131,095   A    10/2000   Low et al.                           7,412,583   B2      8/2008   Burton et al.
    6,131,148   A    10/2000   West et al.                          7,529,782   B2 *    5/2009   Prahlad et al. ..................... 1/1
    6,131,190   A    10/2000   Sidwell                              7,539,707   B2 *    5/2009   Prahlad et al. ..................... 1/1
    6,148,412   A    11/2000   Cannon et al.                        7,567,991   B2 *    7/2009   Armangau et al. ................. 1/1
    6,154,787   A    11/2000   Urevig et al.                        7,620,666   Bl*    11/2009   Root et al. .. ... ........ ... ... ... ... 1/l
    6,161,111   A    12/2000   Mutalik et al.                       7,734,578   B2 *    6/2010   Prahlad et al. .............. 707/609
    6,167,402   A    12/2000   Yeager                           2002/0107877    Al      8/2002   Whiting et al.
    6,195,695   Bl    2/2001   Cheston et al.                   2003/0167380    Al      9/2003   Green et al.
    6,205,450   Bl    3/2001   Kanome                           2003/0177149    Al      9/2003   Coombs
    6,212,512   Bl    4/2001   Barney et al.                    2004/0139128    Al      7/2004   Becker et al.
    6,260,069   Bl    7/2001   Anglin                           2004/0236958    Al     11/2004   Teicher et al.
    6,269,431   Bl    7/2001   Dunham                           2004/0250033    Al     12/2004   Prahlad et al.
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 53 of 271 PageID #: 82


                                                        US 7,840,533 B2
                                                                 Page 3


  2004/0260678   Al    12/2004   Verbowski et al.                     Arneson, "Mass Storage Archiving in Network Environments,"
  2004/0267836   Al    12/2004   Armangau et al.                      Digest ofPapers, Ninth IEEE Symposium on Mass Storage Systems,
  2007/0185940   Al     8/2007   Prahlad et al.                       Oct. 31, 1988-Jan. 3, 1988, pp. 45-50, Monterey, CA.
  2008/0183775   Al     7/2008   Prahlad et al.                       Eitel, "Backup and Storage Management in Distributed Heteroge­
                                                                      neous Environments," IEEE, 1994, pp, 124-126.
             FOREIGN PATENT DOCUMENTS                                 Jander, M., "Launching Storage-Area Net," Data Communications,
                                                                      US, McGraw Hill, NY, vol. 27, No. 4 (Mar. 21, 1998), pp. 64-72.
 EP             0405926            1/1991                             Cabrera et al., "ADSM: A Multi-Platform, Scalable, Backup and
 EP             0467546            1/1992                             Archive Mass Storage System," Digest of Papers, Compcon '95,
 EP             0774715            5/1997                             Proceedings of the 40th IEEE Computer Society International Con­
 EP             0809184           11/1997                             ference, Mar. 5, 1995-Mar. 9, 1995, pp. 420-427, San Francisco, CA.
 EP             0899662            3/1999                             Armstead et al., "Implementation of a Campus-wide Distributed
 EP             0981090            2/2000                             Mass Storage Service: The Dream vs. Reality," IEEE, 1995, pp.
 EP             1349088           10/2003                             190-199.
 EP             1579331            9/2005                             Non-Final Office Action for U.S. Appl. No. 10/990,353, Mail Date
 GB             2256952           12/1992                             Sep. 15, 2008, 8 pages.
 GB             2411030            8/2005                             Non-Final Office Action for U.S. Appl. No. 10/681,386, Mail Date
 JP            05189281            7 /1993                            Oct. 28, 2008, 16 pages.
 JP            06274605            9/1994                             Non-Final Office Action for U.S. Appl. No. 11/672,926, Mail Date
 JP            09016463            1/1997                             Nov. 25, 2008, 21 pages.
 JP            11259348            9/1999                             Examiner's Report for Australian Application No. 2003279847,
 JP          2000347811           12/2000                             Dated Dec. 9, 2008, 4 pages.
 WO         WO-9303549             2/1993                             Notice of Allowance for U.S. Appl. No. 10/990,353, Mail Date Apr.
 WO        WO-95/13580             5/1995                             7, 2009, 11 pages.
 WO        WO-99/12098             3/1999                             Notice of Allowance for U.S. Appl. No. 10/681,386, Mail Date Apr.
 WO        WO-03028183             4/2003                             21, 2009, 10 pages.
 WO       WO-2004034197            4/2004                             First Office Action for Japanese Application No. 2003-531581, Mail
                                                                      Date Jul. 8 2008, 8 pages.
                                                                      Final Office Action for Japanese Application No. 2003-531581, Mail
                   OTHER PUBLICATIONS                                 Date Mar. 24, 2009, 6 pages.
 Rosenblum et al., "The Desi gn and Implementation of a Log-Struc­    Veritas Software Corporation, "Veritas Volume Manager 3.2, Admin­
 tured File System," Operating Systems Review SIGOPS, vol. 25, No.    istrator's Guide," Aug. 2001, 360 pages.
 5, New York, US, pp. 1-15 (May 1991).                                * cited by examiner
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 54 of 271 PageID #: 83


 U.S. Patent           Nov. 23, 2010     Sheet 1 of 6                      US 7,840,533 B2




                      w
                      N
                                l....
                                  co                    r--
                                                        0
                                                              LO
                                                              ..-          l
                                                                           N
                      en
                                                              .....
                                 )                                         )
                                                              '<t




                      (.)   N      '<t
                                ._ ..-
                            0
                                                        co
                                                        0
                                                              N
                      0         _N



                      I-        ,_o
                                   ..-
                                                        LO
                                                              ..-
                                                              .....   LL
                                                                      LL   l
                                                                           co
                                                                           N
                                I"-
                                                        0

                                                              .....
                                                                           )
                                                              0       LL
                                                                      LL


                                                              C')


                      w                                 0

                      w                                       00




                                                        (")
                                                        0
                                                              r--          l
                                                                           N
                                                                           N


                                                                           )
                                                              co
                                [/
                      <{


                      I-
                                '"
                                ,_co
                                             .-    (
                                                  co
                                                  ..-   0
                                                              LO      LO
                                                                      0
                                                                           I_/

                                                                           I
                      w                                       '<t     0


                                                                      LL
                                                              ct)
                                                                      LL

                                                        0
                                  '<t
                                                              N
                      w                                               LL



                                                              ....

                                                                       jI
                                                                      LL
                                                                      LL
                                                        0
                                                        0
                                                                      co


                                         (
                                                              0       LL




                    Cl::
                                                         I
                                                        Cl::
                                                        w
                                                               I
                                                        I- �
                    0 N                                 (/)
                                                        3 >-ID
                    w                                   (.)
                    Cl::
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 55 of 271 PageID #: 84


 U.S. Patent             Nov. 23, 2010           Sheet 2 of 6                     US 7,840,533 B2




            85
     ..-------,
      client
                95                                                         100

                                               storage manager
                 data
                 agent                                    replication    102
                                                            volume
                                                             table




                 media             media                    media                   media
                 agent     105     agent           105      agent         105       agent    105

      110        index    110      index          110      index          110       index
                 cache             cache                   cache                    cache




                                         115                                           115
                         storage                                        storage
                         device                                         device




                                      Fig. 2
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 56 of 271 PageID #: 85


 U.S. Patent           Nov. 23, 2010        Sheet 3 of 6              US 7,840,533 B2




                                      300
               MAKE INITIAL t0                           READ CHANGED       314
                SNAPSHOT                                CLUSTERS FROM
                                                      INFORMATION STORE
                                                        AND STORE WITH
            DETERMINE STORAGE         302                 SNAPSHOT41
              DEVICE TO STORE
                SNAPSHOT to
               AND DATA FROM                              DETERMINE         316
            INFORMATION STORE                            DESTINATION
                                                     STORAGE DEVICE FOR
                                                       SNAPSHOT tn AND
             WRITE SNAPSHOT t0        304               CHANGED DATA
              AND DATA FROM
            INFORMATION STORE
                                                      WRITE SNAPSHOT tn     318
                TO SELECTED
              STORAGE DEVICE                          AND CHANGED DATA
                                                        TO SELECTED
                                    306                STORAGE DEVICE

                FOR EACH tn

                                                           END FOR LOOP
            COMPARE SNAPSHOT          310
            tn WITH SNAPSHOT tn-1
                TO DETERMINE
                CHANGED DATA

                                                            Fig. 3
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 57 of 271 PageID #: 86


 U.S. Patent               Nov. 23, 2010                         Sheet 4 of 6                                           US 7,840,533 B2




                                             350
                                                    ,


                                                                          \                                            \
              352                       354                    356                         358                   360
                 \                         \                                                     \

                                                                                    20       0               1
         Orioinal Disk Cluster         File Name/Folder                   TaoeOffset File Part Last Snapshot

                                                                                             0               0
                                 2     Peterman Folder
                                                                              •••• 987
                                                                            : .··2001        0
                                 3     Peterman Letter.doc


                              ......
                                 4     Sales Chart.xis
                                                                  ·-·-           . ..
                                                                                  3009       1               5
                                                                                                             2
                                 5     Peterman Letter.doc                  :
                                                                                  .. :.          ...                         -·•••
                              ...-·
                                                                                                                             ***
                                                                                            \***           ***
                                                                  ...·-
                                                                                             �·· ...
                                                                                            f**

                                                                                   .. �.
                                                                                   :
                                                                                  ' '        t; ••         •••

                                                                                 . .                                         •••


                                                                         _,,.·
                                                              ·   · ··
                                           ....•······ ···· ·· ···
                                                           ·
                                                                                                                       372
                                                                                                                        z


                                                                            I
                                                                                                          t·: :·
                       987                  988                                         2001          2002




                                              �I
                                                         372                               ;·······..
                                                           z                      L

         I
        370
                                                                                 C US
                                                                                           ,ER
                                                                                                     51
                                                   3008                      3009



                        115
                                                 Fig. 4
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 58 of 271 PageID #: 87


 U.S. Patent         Nov. 23, 2010       Sheet 5 of 6                US 7,840,533 B2


                         -------- 400
                          DISPLAY RESTORE i J
                             INTERFACE    L/


                           SELECT SNAPSHOT 402
                            FROM SELECTION
                          MENU OF SNAPSHOTS


                          QUERY REPLICATION
                           VOLUME TABLE FOR
                             ALL PREVIOUS
                          SNAPSHOTS FOR THE I
                                               4
                                                        jo
                          INFORMATION STORE L/
                              FROM WHICH
                          SELECTED SNAPSHOT
                               WAS TAKEN

                                     .
                                                               406
                      FOR THE ORIGINAL SNAPSHOT,
                    AND GOING FORWARD IN TIME TO
                     THE SELECTED SNAPSHOT, FOR
                     EACH SUBSEQUENT SNAPSHOT
                        FROM THE SAME VOLUME

                                     .
                             OVERWRITING                 408
                          CLUSTERS FROM THE
                           PRIOR SNAPSHOT               _)
                            WITH CHANGED
                            CLUSTERS FROM
                          CURRENT SNAPSHOT


                              END FOR LOOP




                                 Fig. 5
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 59 of 271 PageID #: 88


 U.S. Patent         Nov. 23, 2010     Sheet 6 of 6           US 7,840,533 B2



                          PRESENT FILES AND
                             FOLDERS OF
                              CHANGED                   500
                         INFORMATION THAT IS
                             INDEXED BY
                             SNAPSHOTS


                              RETRIEVE
                           SNAPSHOTS THAT               502
                         INDEX GIVEN VERSION
                             OF FILES AND
                               FOLDERS


                               FOR EACH               506
                               SNAPSHOT
                             INDEXING DATA
                             SELECTED FOR
                              RESTORATION



                          RESTORE SELECTED
                                                        508
                          CLUSTERS INDEXED
                             BY SNAPSHOT



                              END FOR LOOP




                                     Fig. 6
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 60 of 271 PageID #: 89


                                                     US 7,840,533 B2
                               1                                                                       2
     SYSTEM AND ME T HOD FOR PERFORMING                                operating system's (OS) file system for the information store
      AN IMAGE LEVEL SNAPSHOT AND FOR                                  to be backed-up, such as the Windows NTFS file system. The
       RESTORING PARTIAL VOLUME DATA                                   file allocation system ofthe operating system typically uses a
                                                                       file allocation table to keep track of the physical or logical
    This is a continuation ofU.S. application Ser. No. 10/990,    5    clusters across which each file in the information store is
 353, filed on Nov. 15, 2004 now U.S. Pat. No. 7,539,707,              stored. A lso called an allocation unit, a cluster is a given
 which is herein incorporated by reference in its entirety, and        number of disk sectors that are treated as a unit, each disk
 which claims the benefit ofprovisional patent application Ser.        sector storing a number ofbytes ofdata. This unit, the cluster,
 Nos. 60/519,876 and 60/519,576, entitled "SYSTEM AND                  is the smallest unit ofstorage the operating system can man­
 METHOD FOR PERFORMING A SNAPSHOT AND FOR                         10   age. For example, on a computer running Microsoft's Win­
 RESTORING DATA ," and "SYSTEM AND METHOD FOR                          dows 95 operating system, the OS uses the Windows FAT32
 PERFORMING AN I MAGE LEVEL SNAPSHOT AND                               32-bit file allocation table having a cluster size to 4K. The
 FOR RESTORING PARTI AL VOLUME DATA ," respec­                         number ofsectors is determined when the disk is formatted by
 tively, each filed on Nov. 13, 2003. These applications are           a formatting program, generally, but not necessarily, when the
 incorporated by reference herein in their entirety.              15   OS is installed.
                                                                          The operating system allocates disk space for a file only
                   COPYRIGHT NOTICE                                    when needed. That is, the data space is not preallocated but
                                                                       allocated dynamically. The space is allocated one cluster at a
    A portion of the disclosure of this patent document con­           time, where a cluster is a given number of consecutive disk
 tains material which is subject to copyright protection. The     20   sectors. The clusters for a file are chained together, and kept
 copyright owner has no objection to the facsimile reproduc­           track of, by entries in a file allocation table (FAT).
 tion by anyone ofthe patent document or the patent disclo­               The clusters are arranged on the disk to minimize the disk
 sures, as it appears in the Patent and Trademark Office patent        head movement. For example, all of the space on a track is
 files or records, but otherwise reserves all copyright rights         allocated before moving on to the next track. This is accom-
 whatsoever.                                                      25   plished by using the sequential sectors on the lowest-num­
                                                                       bered cylinder ofthe lowest numbered platter, then all sectors
                RELATED APPLICATI ONS                                  in the cylinder on the next platter, and so on, until all sectors
                                                                       on all platters of the cylinder are used. This is performed
   This application is related to the following patents and            sequentially across the entire disk, for example, the next
 pending patent applications, each of which is hereby incor­      30   sector to be used will be sector 1 on platter O of the next
 porated herein by reference in its entirety:                          cylinder.
   U.S. Pat. No. 6,418,478, entitled "PIPELINED HIGH                      For a hard (fixed) disk, FAT, sector, cluster, etc. size is
      SPEED DATA TRANSFER MECHANI SM," issued                          determined when a disk formatting program formats the disk,
      Jul. 9, 2002;                                                    and are based on the size ofthe partition. To locate all ofthe
   application Ser. No. 09/610,738, entitled "MODULAR             35   data that is associated with a particular file stored on a hard
      BACKUP AND RETRIEVAL SYSTEM USED IN                              disk, the starting cluster ofthe file is obtained from the direc­
     CONJUNCTI ON WITH A STORAGE AREA NET­                             tory entry, then the FAT is referenced to locate the next cluster
      WORK," filed Jul. 6, 2000;                                       associated with the file. Essentially, the FAT is a linked list of
   application Ser. No. 09/744,268, entitled "LOGICAL                  pointers to clusters on the disk, e.g., each 16-bit FAT entry for
      VIEW AND ACCESS TO PHYSICAL STORAGE IN                      40   a file points to the next sequential cluster used for that file. The
      MODULAR DATA AND STORAGE MANAGEMENT                              last entry for a file in the FAT has a number indicating that no
      SYSTEM," filed Jan. 30, 2001;                                    more clusters follow. This number can be from FFF8 to FFFF
   A pplication Ser. No. 60/409,183, entitled "DYNAMIC                 (base 16) inclusive.
      STORAGE DEVICE POOLING IN A COMPUTER                                FIG. 1 shows an example directory entry 2 ofa Windows-
      SYSTEM," filed Sep. 9, 2002;                                45   formatted hard disk and accompanying FAT 20. The exem­
   application Ser. No. 10/681,386 entitled "SYSTEM AND                plary directory entry 2 consists of32 bytes ofdata. The name
      METHOD FOR MANAGING STORED DATA ," filed                         ofthe file and its extension are stored in the first eleven bytes
      Oct. 7, 2003; and                                                4 ofthe directory entry 2 and a file attribute byte 6 is provided.
   A pplication Ser. No. 60/460,234, entitled "SYSTEM AND              By definition, ten bytes 8 are reserved for future use and four
      METHOD FOR PERFORMING STORAGE OPERA­                        50   bytes are provided to store time 10 and date 12 information
      TI ONS IN A COMPUTER NETWORK," filed A pr. 3,                    (two bytes each). Two cluster bytes 14 point to the first cluster
      2003.                                                            ofsectors used to store the file information. The last four bytes
                                                                       18 ofthe directory entry 2 are used to store the size ofthe file.
          BACKGROUND OF THE INVENTI ON                                    A sixteen-byte section of a FAT 20 is depicted. The first
                                                                  55   four bytes 21 store system information. A two-byte pair, bytes
    The invention disclosed herein relates generally to a sys­         four and five (16), are the beginning bytes ofthe FAT 20 used
 tem and method for performing a snapshot and for restoring            to track file information. The first cluster for data space on all
 data. More particularly, the present invention relates to a           disks is cluster "02." Therefore, bytes four and five (16) are
 system and method for performing snapshots ofan informa­              associated with the first cluster ofdisk sectors "02" used to
 tion store, which are stored across multiple storage devices,    60   store file information. Bytes six and seven (22) are associated
 and for restoring partial or full snapshots.                          with cluster "03" . . . and bytes fourteen and fifteen (24) are
    To obtain a more thorough understanding of the present             associated with cluster "07."
 invention, the following discussion provides additional                  This example illustrates how sectors associated with a file
 understanding regarding the manner is which magnetic media            referenced in a directory are located. The cluster information
 is used to store information. Using traditional techniques,      65   bytes 14 in the directory 2 point to cluster number "02." The
 copies ofan information store are performed using the oper­           sectors in cluster "02" (not shown), contain the initial sector
 ating system's file system. Copying is done by accessing the          ofdata for the referenced file. Next, the FAT is referenced to
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 61 of 271 PageID #: 90


                                                       US 7,840,533 B2
                                3                                                                        4
 see ifadditional clusters are used to store the file information.           Systems and methods are needed, therefore, that overcome
 FAT bytes four and five (16) were pointed to by the cluster              problems associated with currently kuown techniques for
 information bytes 14, and the information stored in bytes four           taking, maintaining and restoring snapshots.
 and five (16) in the FAT 20 point to the next cluster used for
 the file. Here, the next cluster is "05". Accordingly, cluster      5                SUMMARY OF THE INVEN TION
 "05" contains the next sector of data for the referenced file.
 FAT bytes ten and eleven (26) contain an end-of-file flag,
                                                                           The present invention addresses, among other things, the
 "FFFF," indicating there are no more clusters associated with
                                                                        problems discussed above with copying up data using sys­
 the referenced file. All of the information comprising the
                                                                     10 tems and methods known to those of skill in the art. The
 referenced file, therefore, is contained in clusters "02" and
 "05" on the disk.                                                      invention provides systems and methods for performing n
                                                                        snapshots of an information store, without requiring n times
    As with other applications rumiing on the computer, a
                                                                        the space ofthe information store, and storing those snapshots
 typical backup application provides a read request to the
                                                                        in multiple destinations across a network.
 operating system, which handles interpretation of the infor-        15
 mation contained in the FAT and reading of each file for the              One embodiment of the system of the present invention
 backup application. A file system is provided on the storage           creates the snapshots by taking a snapshot that indexes only
 device that is used by the backup application to write files that      clusters for files that were created or changed since the last
 are copied to the device. Similarly, the recovery portion ofthe        snapshot. A snapshots, tm is restored by restoring the clusters
 backup application, or a separate recovery application, may         20 from the snapshot tn. The clusters that were not restored from
 read files from the storage device for recovery of the infor­          snapshot tn are restored from snapshot tn-1' etc., until the
 mation.                                                                remaining clusters are restored from the first snapshot, snap­
    Inherent problems and disadvantages have been discov­               shot t0 •
 ered with currently available systems and methods for                     In accordance with some aspects of the present invention,
                                                                     25
 archiving data contained in an information store. One tech­            multiple snapshots are kept on a storage device, without
 nique is to perform a full copy of the data contained in the           requiring n times the space of the total volume of the infor­
 information store. Utilizing this technique results in two sepa­       mation store. The system creates snapshots at various points
 rate copies of the information store, and the length of time it
                                                                        in time that index only clusters for files that were created or
 takes to make this kind ofcopy is related to the amount ofdata      30 changed since the last snapshot, and creates a copy of the data
 copied and the speed of the disk subsystem. For example,
 assuming a transfer rate of 25 MB/sec, the approach will take          that has been changed or created. This allows users to keep
 one hour to copy 90 GB of data. These techniques, however,             several snapshots without requiring n times the space of the
 in addition to other disadvantages, require the applications on        total volume of the information store.
 the information store to be quiesced during the copy routine.       35    In some embodiments, the system stores a map, which may
  This places a significant burden on system administrators to          be part of a snapshot, to track specific files and folders with
 complete copying and get critical systems back into the pro­           their corresponding copied clusters. The map created by read­
 duction environment as, absent a high-speed data bus, the
                                                                        ing data from the file allocation table of the information store
 copying may consume a significant amount of time to com­
 plete.                                                                 and associates files and folders with the clusters stored in the
                                                                     40 snapshots. In this way, even though the snapshot was per­
    Administrators typically keep multiple copies of a given
 information store. Unfortunately, this has the drawback of             formed at the cluster level, individual or groups offiles and/or
 requiring n times the amount ofspace of the information store          folders may be restored without urmecessarily restoring the
 to maintain n copies, which can be quite expensive to store, in        entire information store.
 addition to requiring complex and time consuming tech-              45
 niques for restoration of the copied data.                                      BRIEF DESCRIPTION OF THE DR AWINGS
    One currently available alternative is to perform snapshots
 of an information store. With current snapshot systems and                  The invention is illustrated in the figures of the accompa­
 methods, administrators create an incremental copy that is an            nying drawings which are meant to be exempl ary and not
 exact point-in-time replica of the source volume each time a        50   limiting, in which like references are intended to refer to like
 snapshot is taken. A series of snapshot are stored locally on            or corresponding parts, and in which:
 the information store from which it was taken and track
                                                                             FIG. 1 is an example directory entry for a file in a prior art
 incremental changes to the data in the information store.
 Furthermore, changed data is written to a new location in the            FAT of a Windows-formatted hard disk;
 information store as tracked by the snapshot. With knowledge        55      FIG. 2 is a block diagram illustrating a network architec­
 regarding the change, as well as the changed data, the snap­             ture for performing snapshot operations according to one
 shot can be used to "roll back" changes to an information                embodiment of the present invention;
 store to the point in time when the snapshot was taken. Ifthere             FIG. 3 is a flow diagram illustrating a method for creating
 should be any logical corruption in the information store's              a snapshot according to one embodiment ofthe present inven-
 data that went un-detected for a period of time, however, these     60   tion;
 incremental updates faithfully replicate that logical corrup­
                                                                             FIG. 4 is a block diagram illustrating the relationship
 tion to the data when copying. Additionally, other drawbacks
 are associated with currently kuow snapshot techniques,                  between a map and a snapshot according to one embodiment
 including the significant drawback of preventing restoration             of the present invention;
 from the snapshot in the event that the information store fails,    65      FIG. 5 is a flow diagram illustrating a method for restoring
 as both the snapshot and the information store become                    a snapshot according to one embodiment ofthe present inven­
 unavailable.                                                             tion; and
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 62 of 271 PageID #: 91


                                                      US 7,840,533 B2
                               5                                                                        6
   FIG. 6 is a flow diagram illustrating a method for restoring         storage operations to be performed, storage patterns such as
 specific files or folders from a snapshot according to one             media use, storage space growth, network bandwidth, service
 embodiment of the present invention.                                   level agreement ("SLA") compliance levels, data protection
                                                                        levels, storage policy information, storage criteria associated
    DETAILED DESCRIPTION OF THE PREFERRED                          5    with user preferences, data retention criteria, storage opera­
                EMBODIMENTS                                             tion preferences, and other storage-related information.
                                                                           A media agent 105 is a software module that transfers data
    With reference to FIGS. 2 through 6, embodiments of the
                                                                        in conjunction with one or more data agents 95, as directed by
 present invention are shown. FIG. 2 presents a block diagram
                                                                        the storage manager 100, between an information store 90
 illustrating the components of a system for performing stor­      10   and one or more storage devices 115, such as a tape library, a
 age and restoration operations on electronic data in a com­
                                                                        magnetic media storage device, an optical media storage
 puter network according to one embodiment of the invention.
                                                                        device, or other storage device. The media agent 105 com­
 It should be understood that the invention is not limited to
                                                                        municates with and controls the one or more storage devices
 networked environments, and may also be implemented on a
                                                                        115. According to one embodiment, the media agent 105 may
 stand-alone computer or electronic device.                        15   communicate with the storage device 115 via a local bus, such
     As shown, the system of FIG. 2 includes a storage manager
                                                                        as a SCSI adaptor. Alternatively, the storage device 115 may
 100, including a volume replication table 102 and a storage
                                                                        communicate with the data agent 105 via a Storage Area
 manager index cache 120, and one or more of the following:
                                                                        Network ("S AN"). Other types of communication tech­
 a client 85, an information store 90, a data agent 95, a media
                                                                        niques, protocols and media are contemplated as falling
 agent 105, a media agent index cache 110, and a storage           20   within the scope of the invention.
 device 115. One exemplary embodiment of the present sys­
 tem is the CommVault QuNetix three-tier system available                  The media agent 105 receives snapshots, preferably with
 from CommVault Systems, Inc. of Oceanport, N.J., further               the changed data that is tracked by the snapshot, from one or
 described in U.S. patent application Ser. No. 09/610,738 and           more data agents 95 and determines one or more storage
 hereby incorporated by reference in its entirety.                 25   devices 115 to which it should write the snapshot. According
     A data agent 95 is a software module that is generally             to one embodiment, the media agent 105 applies load-balanc­
 responsible for retrieving data from an information store 90           ing algorithms to select a storage device 115 to which it writes
 for copies, snapshots, archiving, mi gration, and recovery of          the snapshot. Alternatively, the storage manager 100 instructs
 data stored in an information store 90 or other memory loca­           the media agent 105 as to which storage device 115 the
 tion, e.g., hard disc drive. Each client computer 85 preferably   30   snapshot should be written. In this mamier, snapshots from a
 has at least one data agent 95 and the system can support many         given information store 90 may be written to one or more
 client computers 85. The data agent 95 provides an interface           storage devices 115, ensuring data is available for restoration
 to an information store 90 to execute copies, snapshots,               purposes in the event that the information store fails. Either
 archiving, migration, recovery and other storage operations            the media agent or the storage manager 100 records the stor-
 on data in conjunction with one or more media agents 105.         35   age device on which the snapshot is written in a replication
 According to one embodiment, each client 85 runs a number              volume table 102, thereby allowing the snapshot to be located
 of data agents 95, wherein each data agent is configured to            when required for restoring the information store 90.
 interface with data generated by or from a specific applica­              A media agent 105 maintains a media agent index cache
 tion, e.g., a first data agent to interface with Microsoft             110 that stores index data the system generates during snap­
 Exchange data and a second data agent to interface with           40   shot, migration, and restore operations. For example, storage
 Oracle database data. As is explained in greater detail herein,        operations for Microsoft Exchange data generate application
 a data agent 95 is in communication with one or more media             specific index data regarding the substantive Exchange data.
 agents 105 to effect the distributed storage of snapshots on           Similarly, other applications may be capable of generating
 one or more storage devices 115 that are remote from the               application specific data during a copy or snapshot. This data
 information store that is the source of the snapshot 90.          45   is generally described as metadata, and may be stored in the
    The storage manager 100 is a software module or applica­            media agent index cache 110. The media agent index cache
 tion that coordinates and controls other components compris­           110 may track data that includes, for example, information
 ing the system, e.g., data and media agents, 95 and 105,               regarding the location of stored data on a given volume. The
 respectively. The storage manager 100 communicates with                media agent index cache 110 may also track data that
 data 95 and media 105 agents to control and manage snapshot       50   includes, but is not limited to, file names, sizes, creation dates,
 creation, mi gration, recovery and other storage operations.           formats, application types, and other file-related information,
 According to one embodiment, the storage manger 100 main­              information regarding one or more clients associated stored
 tains data in a storage manager index cache 120 that instructs         data, information regarding one or more storage policies,
 a given data agent 95 to work in conjunction with a specific           storage criteria, storage preferences, compression informa­
 media agent 105 to store snapshots on one or more storage         55   tion, retention-related information, encryption related infor­
 devices 115.                                                           mation, and stream related information. Index data provides
    The storage manager 100 maintains a storage manager                 the system with an efficient mechanism for locating user files
 index cache 120. Data in the storage manager index cache               during storage operations such as copying, performing snap­
 120, which the storage manager 100 collects from data agents           shots and recovery.
 95, media agents 105, user and other applications, is used to     60      This index data is preferably stored with the snapshot that
 indicate, track and associate: logical relationships and asso­         is backed up to the storage device 115, although it is not
 ciations between components of the system, user preferences,           required, and the media agent 105 that controls the storage
 management tasks, and other data that is useful to the system.         operation may also write an additional copy of the index data
 For example, the storage manager index cache 120 may con­              to its media agent index cache 110. The data in the media
 tain data that tracks logical associations between media          65   agent index cache 110 is thus readily available to the system
 agents 105 and storage devices 115. The storage manager                for use in storage operations and other activities without
 index cache 120 may also contain data that tracks the status of        having to be first retrieved from the storage device 115.
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 63 of 271 PageID #: 92


                                                        US 7,840,533 B2
                                 7                                                                      8
    In order to track the location of snapshots, the system uses       position of a given snapshot in hierarchy of snapshots taken
 a database table or similar data structure, referred to herein as     from a given information store 90 (e.g. first (t0), second (tl),
 a replication volume table 102. The replication volume table          t2, t3, etc.)
 102, among other advantages, facilitates the tracking of mul­            In some embodiments, components of the system may
 tiple snapshots across multiple storage devices 115. For 5 reside on and be executed by a single computer. According to
 example, the system might, as directed by a policy or a user,         this embodiment, a data agent 95, media agent 105 and stor­
 store a first snapshot t0on first storage device A, such as a tape    age manager 100 are located at the client computer 85 to
 drive or library, and then store subsequent snapshots contain­        coordinate and direct local copying, archiving, migration, and
 ing only the changed culster(s), tm on a second storage device        retrieval application functions among one or more storage
 B, such as an optical drive or libr ary. Alternatively, instruc- 10 devices 115 that are remote or distinct from the information
 tions may be stored within system components, e.g., a storage         store 90. This embodiment is further described in U.S. patent
 manger 100 or media agent 105, directing the storage devices          application Ser. No. 09/610,738.
 115 used to store snapshots. Information regarding the stor­             One embodiment of a method for using the system of the
 age device 115 to which the snapshot is written, as well as           present invention to perform snapshots is illustrated in the
 other information regarding the snapshot generally, is written 15 flow diagram of FIG. 3. When the system is initialized, or at
 to the replication volume table 102. An exemplary structure           other times as directed by a user or rules, e.g., policies or other
 according to one embodiment is as follows:                            instructions, the storage manager directs the data agent to
                                                                       perform an initial full snapshot of the data stored in the
                                                                       information store, e.g., indexing the location of all data in the
                                                                    20 information store, in conjunction with one or more media

     id                    serial,         II PRIMARY KEY FOR
                                                                       agents. The system copies all of the data on the information
                                              THIS TABLE               store with the initial snapshot to a storage device, step 300.
      PointlnTime          integer,        II                             Advantageously, the snapshot and data copied from the
      Creation Time        integer,        II Timestamp of RV
                                              creation              25 information store may be written to a storage device that is
     ModifyTime            integer,        II Timestamp of last        remote or different from the information store, step 302, e.g.,
                                              RV update                local data from a given information store is written to a
     CurrentState          integer,        II Current state of RV      storage device attached to a network. The selection of a des­
     CurrentRole           integer,        II Current role of RV
                                                                       tination storage device for the snapshot may be accomplished
      PrimaryVolumeid      integer,        II FOREIGN KEY FOR
                                              SNRVolume TABLE       30 using one or more techniques known to those of skill in the
      PhysicalVolumeid     integer,        II FOREIGN KEY FOR          art. For example, a fixed mapping may be provided indicating
                                              SNRVolume TABLE          a storage device for which all snapshots and copied or
      ReplicationPolicyid  integer,        II FOREIGN KEY FOR
                                              ReplicationPolicy        changed data should be written. Alternatively, an algorithm
                                              TABLE                    may be implemented to dynamically select a storage device
      RVScratch Volumeid   integer,        II FOREIGN KEY FOR
                                                                    35 from among a number of storage devices available on a net­
                                              RVScratch Volume         work. For example, a storage manager may select a media
                                              table
     Flags                 integer,
                                                                       agent  to handle the transfer of the snapshot and copied data to
     Jobid                 LONGLONG,                                   a specific storage device based on criteria such as available
     Snap Volumeid         integer,        II FOREIGN KEY FOR          bandwidth, other scheduled storage operations, media avail­
                                              SNRVolume TABLE
                                                                    40 ability, storage policies, storage preferences, or other con­
                                                                       sider considerations. The snapshot, preferably along with the
                                                                       data from the information store, is written to the selected
    In the exempl ary replication volume table, id is a unique         destination storage device, step 304. According to certain
 identification number assigned by the system to the snapshot;         embodiments, the snapshot contains information regarding
 PointlnTime represents the date and time that the snapshot 45 the files and folders that are tracked by the snapshot. Alter­
 was created; CreationTime represents the date and time that           natively, the information regarding the files and folders that
 the snapshot was completed; ModifyTime is the recorded                are indexed by the snapshot, e.g., file system information, are
 date and time of the snapshot taken prior to the current snap­        stored on the storage device.
 shot; CurrentState is an identifier used to indicate a current           One embodiment of a snapshot used to track clusters read
 status of the snapshot (e.g. pending, completed, unfinished, 50 from the information store to clusters in a snapshot, as well as
 etc.); Prim ary Volumeid is the identifier for the information        to map file and folder names corresponding to the snapshot
 store 90 from which the snapshot is being made; Physical­             clusters, is illustrated in FIG. 4. It should be noted that clus­
 Volumeid is a hardware identifier for the information store           ters are but one level of granularity that may be indexed by a
 90; RV Scratch Volumeid is an identifier for a scratch volume,        snapshot, e.g., blocks, extents, etc. During the scan, the data
 which in some embodiments may be used to buffer additional 55 agent creates a snapshot 350 and writes data, e.g., new or
 memory as known to those of skill in the art; Flags contains a        changed data, to a storage device 115. According to the
 32 bit word for various settings such as whether a snapshot           present embodiment, the snapshot is illustrated as a flat file
 has been taken previously, etc.; Jobid stores the identifier for      data structure, although those of skill in the art will recognize
 the job as assigned by a storage management module; and the           that the snapshot may be embodied in a number of disparate
 Snap Volumeid points to the physical destination storage 60 types of data structures.
 device 115 to which the snapshot is written.                             The snapshot 350 is used to associate the original cluster
    As each snapshot indexes an information store at a given           numbers from an information store with clusters on a storage
 point in time, a mechanism must be provided that allows the           device, which in the present embodiment is a magnetic tape.
 snapshots taken of an information store to be chronologically         It should be appreciated by those of skill in the art that the
 related so that they are properly used for restoring an infor­ 65 present invention is not limited to magnetic tape, and that the
 mation store 90. According to the replication volume table            systems and methods described herein may be applicable to
 102, the CurrentRole integer may store a value for the relative       using snapshots with other storage technologies, e.g., storing
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 64 of 271 PageID #: 93


                                                         US 7,840,533 B2
                                 9                                                                        10
 disk geometry data to identify the location of a cluster on a              niques such as those described in conjunction with storage of
 storage device, such as a hard disk drive.                                 the initial snapshot, steps 302 and 304, may also be employed
     The tape offsets 356 for the clusters 372 in the snapshot 370          regarding storage of subsequent snapshots. Advantageously,
 are mapped to original disk cluster information 352. File and              the initial snapshot and any subsequent snapshot may written
 folder names 354 may be scanned from the information                  5    to any storage device available in the network. Furthermore,
 store's FAT and also mapped to the tape offsets 356. A file part           there is no limitation to the combination of devices used to
 colunm 358 in the snapshot tracks the clusters 372 for each                store the snapshots for a given information store. For
 file and folder where each file and folder contains an entry for           example, an initial snapshot may be written to storage device
 the first cluster 372. For files or folders that are stored in more        A, a second and third snapshots may be written to storage
 than one cluster, sometimes not in contiguous clusters, the           10   device B, and a fourth snapshot may be written to storage
 offset table entry for each further cluster is numbered con­               device C. Regardless of the storage device that is selected,
 secutively 358.                                                            step 316, the replication volume table is updated to reflect the
    In order to identify the files and folders represented by the           location, step 318, allowing snapshots to be located when a
 stored clusters 372, e.g., changed data, in the snapshot 370,              user requests to restore the information store from which the
 the map may exclude data from colunms relating to the origi­          15   snapshots were taken.
 nal disc clusters 352 and last snapshot 360. In order to keep                 System administrators use stored snapshots, in conjunction
 track of changed verses unchanged clusters, however, the                   with the changed data that the snapshot indexes or tracks, to
 original disk cluster information 352 is stored in the map 350.            recover lost or corrupted information. FIG. 5 presents a flow
 Other information may also be stored in the map 350, such as               diagram illustrating one embodiment of a method for restor-
 timestamps for last edit and creation dates of the files.             20   ing an information store from one or more snapshots. If the
    For each snapshot, even though only clusters that have                  user or a system process wants to restore an information store
 been changed or created since a previous snapshot are tracked              from one or more snapshots, an interface is presented to
 in a given snapshot after the initial snapshot t0 , the snapshot           restore the snapshot, step 400. The interface may be, for
 may be provided with the data from all previous snapshots to               example, a graphical user interface ("GUI"), and Application
 provide the latest snapshot with folder and file information          25   Programming Interface ("API") or other interface known to
 such that an index of the entire information store is main­                those of skill in the art. The storage manager scans the repli­
 tained concurrently each snapshot. Alternatively, this may be              cation volume table to identify available snapshots for pre­
 bypassed in favor of creating a snapshot that indexes all data             sentation in a menu that allows selection of an available
 at a given point in time in the information store and copying              snapshot, step 402.
 only changed data.                                                    30      When the user selects a snapshot, the storage manager
    Entries from each snapshot 350 may also contain a last­                 performs a query of the replication volume table to identify all
 snapshot field 360 that holds an identifier for the last snapshot          previous snapshots for an information store from which the
 containing the cluster indexed by the entry at the time the                selected snapshot was taken, step 404. This may be accom­
 current snapshot was created. According to an alternative                  plished by performing a search on the replication volume
 embodiment, e.g., for snapshots that do not store the infor­          35   table for all snapshots with the same PrimaryVolumeid or
 mation from the information store's FAT, the snapshot only                 PhysicalVolumeid. Starting with the selected snapshot, for
 tracks clusters stored in the information store with the clusters          each snapshot in the query result, loop 406, the storage man­
 indexed by the snapshot. For those embodiments, the snap­                  ager directs a given media agent, in conjunction with a given
 shot 350 contains neither file and folder information 345 nor              data agent, to read and restore all clusters of changed data not
 file part information 358.                                            40   already restored from clusters indexed by a prior snapshot,
    Returning to FIG. 3, once the first full snapshot t0 has been           e.g., the latest version of each cluster, step 408. According to
 taken, step 300, the storage manager may implement a rule,                 one embodiment, this is accomplished by restoring the clus­
 policy, or similar set of instructions that require snapshots to           ters indexed by each of the snapshots in the query result,
 be taken at certain time intervals. Accordingly, at each time              starting with the original snapshot, and overwriting clusters
 interval where a subsequent snapshot tn is taken, the data            45   indexed by the original snapshot with changed clusters
 agent works in conjunction with one or more of the media                   indexed by subsequent snapshots up to the snapshot repre­
 agents to perform and store snapshot and accompanying data                 senting the point in time selected by the user or system pro­
 that changed since the subsequent snapshot, tn-1' loop 306.                cess. As an alternative, the last snapshot field of the selected
    For each snapshot, tn, that is taken of the information store,          snapshot may be utilized to determine the snapshots that
 a comparison is performed such that only the clusters which           50   should be utilized in the restore operation. The latest version
 have changed or been created since the last snapshot, tn_1, was            of each cluster, starting with those indexed by the selected
 taken of that volume are stored, step 310. For example, in                 snapshot, is then restored, step 408.
 some embodiments the data agent employs a block filter or                     As discussed above, embodiments of the invention are
 similar construct known to those of skill in the art to compare            contemplated wherein FAT information of the information
 snapshot tn with tn-l and thereby detect changed clusters on an       55   store is stored in conjunction with a given snapshot, e.g. the
 information store. Alternatively, the data agent may use other             file and folder information corresponding to the clusters of
 techniques know in the art, such as Copy on Write ("COW"),                 changed data indexed by a given snapshot. Accordingly, the
 to identify changed data on an information store. If a given               storage manager may allow the user to select individual files
 cluster in the information store has changed since the last                and/or folders to be selected for restoration from a snapshot.
 snapshot in which the cluster appears, or if the cluster from         60   With reference to FIG. 6, a flow diagram is presented illus­
 the information store was created subsequent to the last snap­             trating one embodiment of a method for restoring individual
 shot, then the cluster is read from information store and stored           files and/or folders indexed by a snapshot.
 with the new snapshot being written to the storage device,                     When the user desires to restore the information store to a
 step 314.                                                                  given point in time, the user interface allows the user to view
     A determination is made regarding the given storage device        65   the files and folders indexed by a snapshot representing the
 to which the snapshot and changed data (which may also                     point in time as if the user were viewing a folder structure on
 include newly created data) is to be written, step 316. Tech-              a storage device, step 500. The storage manager retrieves the
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 65 of 271 PageID #: 94


                                                        US 7,840,533 B2
                                11                                                                        12
 file and folder information for changed data that is indexed by                  ment component directs storage operations associated
 one or more snapshots for display. Once one or more files                        with multiple storage media; and
 and/or folders are selected, step 502, the storage manager                   communicating with the identified media management
 selects those snapshots that index the given version of the files                component to select a storage medium among the mul­
 and/or folders using the replication volume table, step 502.         5           tiple storage media according to a second selection cri­
 Each snapshot indexing data for the one or more files to be                      teria,
 restored are opened serially, loop 506. The changed data for                 wherein the first selection criteria is related to available
 the selected files and folders that are indexed by the snapshots                 bandwidth, other storage operations, storage media
 are restored from clusters indexed by each snapshot, step 508,                   availability, storage policies, or storage preferences.
 but not overwriting clusters indexed by prior snapshots.             10      6. The method of claim 1, wherein the steps of selecting the
    While the invention has been described and illustrated in              first storage medium or selecting the second storage medium
 connection with preferred embodiments, many variations and                comprises:
 modifications as will be evident to those skilled in this art may            communicating with a storage management component to
 be made without departing from the spirit and scope of the                       identify a media management component among mul­
 invention, and the invention is thus not to be limited to the        15          tiple media management components according to a first
 precise details of methodology or construction set forth above                  selection criteria, wherein the identified media manage-
 as such variations and modification are intended to be                           ment component directs storage operations associated
 included within the scope of the invention.                                      with multiple storage media; and
                                                                              communicating with the identified media management
    What is claimed is:
    1. A computer-implemented method of creating snapshots            20          component to select a storage medium among the mul­
                                                                                  tiple storage media according to a second selection cri­
 for an information store, wherein the information store is
                                                                                  teria.
 coupled via a computer network to at least a first storage
                                                                              7. A system for creating snapshots, wherein the system is
 medium and a second storage medium, the method compris­
                                                                           coupled via a computer network to at least a first storage
 ing:
    performing a first snapshot of data in an information store       25   medium and a second storage medium, the system compris­
                                                                           ing:
        at a first time;
                                                                              at least one processor;
    selecting the first storage medium for storage of the data
                                                                              an information store coupled to the processor;
        associated with the first snapshot;
                                                                              means for performing a first snapshot of data in the infor­
    copying the data associated with the first snapshot to the        30          mation store at a first time;
        first storage medium, wherein the first storage medium is
                                                                              means for selecting the first storage medium for storage of
        different from the information store;
                                                                                  the data associated with the first snapshot;
    tracking changes to the data associated with the first snap­              means for copying the data associated with the first snap­
        shot, the changes occurring between the first time and a                  shot to the first storage medium, wherein the first storage
        second time occurring after the first time;                   35          medium is different from the information store;
    performing at least a second snapshot of the data in the                  means for tracking changes to the data associated with the
        information store at the second time;                                     first snapshot, the changes occurring between the first
    selecting the second storage medium for storage of the                        time and a second time occurring after the first time;
        tracked changes to the data associated with the first                 means for performing at least a second snapshot of the data
        snapshot, wherein the second storage medium is differ-        40          in the information store at the second time;
        ent from the information store; and                                   means for selecting the second storage medium for storage
    copying to the second storage medium the tracked changes                      of the tracked changes to the data associated with the
        to the data associated with the first snapshot, wherein the               first snapshot, wherein the second storage medium is
        copying comprises using the second snapshot to identify                   different from the information store; and
        a location in the information store of the changes to the     45      means for copying to the second storage medium the
        data associated with the first snapshot.                                  tracked changes to the data associated with the first
    2. The method of claim 1, wherein tracking changes to the                     snapshot, wherein the copying comprises using the sec­
 data associated with the first snapshot comprises tracking                       ond snapshot to identify a location in the information
 changes to the data associated with the first snapshot using a                   store of the changes to the data associated with the first
 block filter to identify changes to the data associated with the     50          snapshot.
 first snapshot and then storing data identifying a state of the              8. The system of claim 7, further comprising:
 data associated with the first snapshot in a data structure.                 means for communicating with a storage management
    3. The method of claim 1, wherein tracking changes to the                     component to identify a media management component
 data associated with the first snapshot comprises tracking                       among multiple media management components
 changes to the data associated with the first snapshot using a       55          according to a first selection criteria, wherein the iden­
 block filter to identify changes to the data associated with the                 tified media management component directs storage
 first snapshot.                                                                  operations associated with multiple storage media; and
    4. The method of claim 1, wherein the first storage medium                means for communicating with the identified media man­
 and the second storage medium comprise the same physical                         agement component to select a storage medium among
 storage medium.                                                      60          the multiple storage media according to a second selec­
    5. The method of claim 1, wherein the steps of selecting the                  tion criteria.
 first storage medium or selecting the second storage medium                  9. A computer-readable storage medium carrying instruc­
 comprises:                                                                tions, which when performed by a processor, perform a
    communicating with a storage management component to                   method of creating snapshots for an information store,
        identify a media management component among mul­              65   wherein the information store is coupled via a computer net­
        tiple media management components according to a first             work to at least a first storage medium and a second storage
        selection criteria, wherein the identified media manage-           medium, the method comprising:
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 66 of 271 PageID #: 95


                                                      US 7,840,533 B2
                               13                                                                  14
    at a first time, performing a first snapshot of data in an           12. The computer-readable storage medium of claim 9,
       information store;                                             wherein the first storage medium and the second storage
    selecting the first storage medium for storage of the data        medium comprise the same physical storage medium.
       associated with the first snapshot;                               13. The computer-readable storage medium of claim 9,
    copying the data associated with the first snapshot to the 5 wherein the steps of selecting the first storage medium or
       first storage medium, wherein the first storage medium is      selecting the second storage medium comprises:
       different from the information store;                             communicating with a storage management component to
    tracking changes to the data associated with the first snap­           identify a media management component among mul­
       shot, the changes occurring between the first time and a            tiple media management components according to a first
       second time occurring after the first time;                 10      selection criteria, wherein the identified media manage­
    at the second time, performing at least a second snapshot of           ment component directs storage operations associated
       the data in the information store;                                  with multiple storage media; and
    selecting the second storage medium for storage of the               communicating with the identified media management
       tracked changes to the data associated with the first               component to select a storage medium among the mul­
       snapshot, wherein the second storage medium is differ- 15           tiple storage media according to a second selection cri­
       ent from the information store; and                                 teria,
                                                                         wherein the first selection criteria is related to available
    copying to the second storage medium the tracked changes
                                                                           bandwidth, other storage operations, storage media
       to the data associated with the first snapshot, wherein the
                                                                           availability, storage policies, or storage preferences.
       copying comprises using the second snapshot to identify
                                                                   20    14. The computer-readable storage medium of claim 9,
       a location in the information store of the changes to the
                                                                      wherein the steps of selecting the first storage medium or
       data associated with the first snapshot.
                                                                      selecting the second storage medium comprises:
    10. The computer-readable storage medium of claim 9,                 communicating with a storage management component to
 wherein tracking changes to the data associated with the first            identify a media management component among mul­
 snapshot comprises tracking changes to the data associated 25             tiple media management components according to a first
 with the first snapshot using a block filter to identify changes          selection criteria, wherein the identified media manage-
 to the data associated with the first snapshot and then storing           ment component directs storage operations associated
 data identifying a state of the data associated with the first            with multiple storage media; and
 snapshot in a data structure.                                          communicating with the identified media management
    11. The computer-readable storage medium of claim 9, 30                component to select a storage medium among the mul­
 wherein tracking changes to the data associated with the first            tiple storage media according to a second selection cri­
 snapshot comprises tracking changes to the data associated                teria.
 with the first snapshot using a block filter to identify changes
 to the data associated with the first snapshot.                                              * * * * *
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 67 of 271 PageID #: 96




                  EXHIBIT C
                                                                        I 11111 1 111111 1 1 1111 11111111 1 llll llll 11111 11111 1 111 111 111111 1 111111
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 68 of 271 PageID #: 97
                                                                                                       US008447728B2


 c12)   United States Patent                                                      (10)   Patent No.:     US 8,447,728 B2
        Prahlad et al.                                                            (45)   Date of Patent:    *May 21, 2013

 (54)   SYSTEM AND METHOD FOR STORAGE                                       (56)                        References Cited
        OPERATION ACCESS SECURITY
                                                                                                U.S. PATENT DOCUMENTS
 (75) Inventors: Anand Prahlad, East Brunswick, NJ                                 4,296,465     A      10/1981     Lemak
                 (US); Srinivas Kavuri, Hyderabad (IN)                             4,686,620     A       8/1987     Ng
                                                                                   4,995,035     A       2/1991     Cole et al.
                                                                                   5,005,122     A       4/1991     Griffin et al.
 (73)   Assignee: CommVault Systems, Inc., Oceanport,                              5,093,912     A       3/1992     Dong et al.
                  NJ (US)                                                          5,133,065     A       7/1992     Cheffetz et al.
                                                                                   5,193,154     A       3/1993     Kitajima et al.
 ( *)   Notice:      Subject to any disclaimer, the term ofthis                    5,212,772     A       5/1993     Masters
                     patent is extended or adjusted under 35                       5,226,157     A       7/1993     Nakano et al.
                                                                                   5,239,647     A       8/1993     Anglin et al.
                     U.S.C. 154(b) by O days.
                                                                                                             (Continued)
                     This patent is subject to a terminal dis­
                     claimer.                                                               FOREIGN PATENT DOCUMENTS
                                                                             EP                     0259912 Al         3/1988
 (21) Appl. No.: 13/250,997                                                  EP                     0405926 A2         1/1991
                                                                                                        (Continued)
 (22)   Filed:       Sep. 30, 2011
                                                                                                    OTHER PUBLICATIONS
 (65)                    Prior Publication Data                             "Associate", Collins English Dictionary, London: Collins, 2000,
        US 2012/0023140 Al            Jan. 26, 2012                         Credo Reference [online)[retrieved on Jul. 30, 2009], available at
                                                                            <http://wNw.credoreference.com/entry/hcengdicVassociate>,       1
                                                                            page.
                  Related U.S. Application Data                                                              (Continued)
 (63)   Continuation of application No. 12/058,511, filed on                Primary Examiner -Amy Ng
        Mar. 28, 2008, now Pat. No. 8,108,427, which is a                   (74) Attorney, Agent, or Firm -Perkins Coie LLP
        continuation of application No. 11/694,784, filed on
        Mar. 30, 2007.                                                      (57)                      ABSTRACT
 (60) Provisional application No. 60/852,584, filed on Oct.                 A method and system for controlling access to stored data is
      17, 2006.                                                             provided. The storage access control system leverages a pre­
                                                                            existing security infrastructure of a system to inform the
 (51) Int. Cl.                                                              proper access control that should be applied to data stored
      G06F 7100                     (2006.01)                               outside of its original location, such as a data backup. The
 (52) U.S. Cl.                                                              storage access control system may place similar access con­
      USPC .............................. 707/627; 707/785; 726/27          trol restrictions on the backup files that existed on the original
                                                                            files. In this way, the backed up data is given similar protec­
 (58) Field of Classification Search
                                                                            tion as that ofthe original data.
      USPC ..................................... 707/627, 785; 726/27
      See application file for complete search history.                                         22 Claims, 5 Drawing Sheets


                                                                                                       100
                                                        110                 140

                                                 Receive             Index
                                                 storage         storage data
                                                 request


                                                        120                 150                  170

                                                  Query                                   Apply
                                                                    Search               content
                                                preexisting      storage data
                                                 security                                security


                                                        130                 160

                                                   Set             Provide
                                                destination        search
                                                 security          results
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 69 of 271 PageID #: 98


                                                  US 8,447,728 B2
                                                       Page 2


                U.S. PATENT DOCUMENTS                               6,356,801   Bl    3/2002   Goodman et al.
                                                                    6,381,331   Bl    4/2002   Kato
    5,241,668   A     8/1993   Eastridge et al.                     6,389,432   Bl    5/2002   Pothapragada et al.
    5,241,670   A     8/1993   Eastridge et al.                     6,418,478   Bl    7/2002   Ignatius et al.
    5,276,860   A     1/1994   Fortier et al.                       6,421,711   Bl    7/2002   Blumenau et al.
    5,276,867   A     1/1994   Kenley et al.                        6,487,561   Bl   11/2002   Ofek et al.
    5,287,500   A     2/1994   Stoppani, Jr.                        6,519,679   B2    2/2003   Devireddy et al.
    5,301,351   A     4/1994   Jippo et al.                         6,538,669   Bl    3/2003   Lagueux, Jr. et al.
    5,311,509   A     5/1994   Heddes et al.                        6,542,972   B2    4/2003   Ignatius et al.
    5,321,816   A     6/1994   Rogan et al.                         6,564,228   Bl    5/2003   O'Connor
    5,333,315   A     7/1994   Saether et al.                       6,577,734   Bl    6/2003   Etzel et al.
    5,347,653   A     9/1994   Flynn et al.                         6,604,149   Bl    8/2003   Deo et al.
    5,410,700   A     4/1995   Fecteau et al.                       6,654,825   B2   11/2003   Clapp et al.
    5,448,724   A     9/1995   Hayashi                              6,658,526   B2   12/2003   Nguyen et al.
    5,491,810   A     2/1996   Allen                                6,772,332   Bl    8/2004   Boebert et al.
    5,495,607   A     2/1996   Pisello et al.                       6,898,286   B2    5/2005   Murray
    5,504,873   A     4/1996   Martin et al.                        6,973,621   B2   12/2005   Sie et al.
    5,544,345   A     8/1996   Carpenter et al.                     7,035,880   Bl    4/2006   Crescenti et al.
    5,544,347   A     8/1996   Yanai et al.                         7,130,970   B2   10/2006   Devassy et al.
    5,559,957   A     9/1996   Balk                                 7,209,972   Bl    4/2007   Ignatius et al.
    5,559,991   A     9/1996   Kanfi                                7,213,269   B2    5/2007   Orthlieb et al.
    5,598,546   A     1/1997   Blomgren                             7,277,941   B2   10/2007   Ignatius et al.
    5,619,644   A     4/1997   Crockett et al.                      7,287,045   B2   10/2007   Saika et al.
    5,638,509   A     6/1997   Dunphy et al.                        7,287,047   B2   10/2007   Kavuri
    5,673,381   A     9/1997   Huai et al.                          7,315,923   B2    1/2008   Retnannna et al.
    5,683,513   A    11/1997   Fujimaki                             7,320,068   B2    1/2008   Zirnniewicz et al.
    5,699,361   A    12/1997   Ding et al.                          7,328,189   B2    2/2008   Ling
    5,729,743   A     3/1998   Squibb                               7,360,252   Bl    4/2008   Torrubia-Saez et al.
    5,751,997   A     5/1998   Kullick et al.                       7,389,273   B2    6/2008   Irwin et al.
    5,752,041   A     5/1998   Fosdick                              7,395,282   Bl    7/2008   Crescenti et al.
    5,758,068   A     5/1998   Brandt et al.                        7,401,154   B2    7/2008   Ignatius et al.
    5,758,359   A     5/1998   Saxon                                7,506,102   B2    3/2009   Lev-Ran et al.
    5,761,677   A     6/1998   Senator et al.                       7,519,827   B2    4/2009   Anderson et al.
    5,761,734   A     6/1998   Pfeffer et al.                       7,581,077   B2    8/2009   Ignatius et al.
    5,764,972   A     6/1998   Crouse et al.                        7,620,976   B2   11/2009   Low et al.
    5,778,395   A     7/1998   Whiting et al.                       7,627,569   B2   12/2009   Gafter
    5,805,920   A     9/1998   Sprenkle et al.                      7,627,776   B2   12/2009   Petruzzo
    5,812,398   A     9/1998   Nielsen                              7,702,693   Bl    4/2010   Aiyagari et al.
    5,813,009   A     9/1998   Johnson et al.                       7,739,381   B2    6/2010   Ignatius et al.
    5,813,017   A     9/1998   Morris                               7,748,027   B2    6/2010   Patrick
    5,860,104   A     1/1999   Witt et al.                          7,761,713   B2    7/2010   Baar
    5,875,478   A     2/1999   Blumenau                             7,782,742   B2    8/2010   Park
    5,887,134   A     3/1999   Ebrahim                              7,805,600   B2    9/2010   Bucher et al.
    5,901,327   A     5/1999   Ofek                                 7,818,262   B2   10/2010   Kavuri et al.
    5,924,102   A     7/1999   Perks                                7,840,537   B2   11/2010   Gokhale et al.
    5,950,205   A     9/1999   Aviani, Jr.                          7,882,315   B2    2/2011   Tsai et al.
    5,956,519   A     9/1999   Wise et al.                          7,926,087   Bl    4/2011   Holl, II et al.
    5,970,233   A    10/1999   Liu et al.                           8,108,427   B2    1/2012   Prahlad et al.
    5,970,255   A    10/1999   Tran et al.                          8,131,648   B2    3/2012   Barton
    5,974,563   A    10/1999   Beeler, Jr.                          8,165,221   B2    4/2012   Zheng et al.
    5,999,629   A    12/1999   Heer et al.                          8,200,191   Bl    6/2012   Belser et al.
    6,003,089   A    12/1999   Shaffer et al.                   2002/0007347    Al    1/2002   Blumenthal et al.
    6,009,274   A    12/1999   Fletcher et al.                  2002/0007351    Al    1/2002   Hillegass et al.
    6,012,090   A     1/2000   Chung et al.                     2002/0077988    Al    6/2002   Sasaki et al.
    6,021,415   A     2/2000   Cannon et al.                    2002/0120726    Al    8/2002   Padole et al.
    6,026,414   A     2/2000   Anglin                           2002/0128976    Al    9/2002   O'Connor et al.
    6,052,735   A     4/2000   Ulrich et al.                    2002/0147734    Al   10/2002   Shoup et al.
    6,076,148   A     6/2000   Kedem                            2002/0174011    Al   11/2002   Sanchez et al.
    6,094,416   A     7/2000   Ying                             2003/0005428    Al    1/2003   Roman
    6,094,684   A     7/2000   Pallmann                         2003/0200104    Al   10/2003   Heming et al.
    6,105,129   A     8/2000   Meier et al.                     2004/0093229    Al    5/2004   Plain
    6,131,095   A    10/2000   Low et al.                       2004/0210509    Al   10/2004   Eder
    6,131,190   A    10/2000   Sidwell                          2004/0249759    Al   12/2004   Higashi et al.
    6,148,412   A    11/2000   Cannon et al.                    2004/0255143    Al   12/2004   Wemyss et a!.
    6,154,787   A    11/2000   Urevig et al.                    2005/0027657    Al    2/2005   Leontiev et al.
    6,161,111   A    12/2000   Mutalik et al.                   2005/0091655    Al    4/2005   Probert et al.
    6,167,402   A    12/2000   Yeager                           2005/0097440    Al    5/2005   Lusk et al.
    6,169,976   Bl    1/2001   Colosso                          2005/0108526    Al    5/2005   Robertson
    6,212,512   Bl    4/2001   Barney et al.                    2006/0224846    Al   10/2006   Amarendran et al.
    6,260,069   Bl    7/2001   Anglin                           2006/0242296    Al   10/2006   Woolard et al.
    6,269,431   Bl    7/2001   Dunham
    6,275,953   Bl    8/2001   Vahalia et al.                   2007/0198421    Al    8/2007   Muller et al.
    6,292,783   Bl    9/2001   Rohler et al.                    2007/0198422    Al    8/2007   Prahlad et al.
    6,301,592   Bl   10/2001   Aoyarna et al.                   2008/0005380    Al    1/2008   Kawasaki et al.
    6,324,581   Bl   11/2001   Xu et a!.                        2008/0091747    Al    4/2008   Prahlad et al.
    6,328,766   Bl   12/2001   Long                             2008/0229037    Al    9/2008   Bunte et al.
    6,330,570   Bl   12/2001   Crighton                         2008/0243795    Al   10/2008   Prahlad et al.
    6,330,642   Bl   12/2001   Carteau                          2008/0307020    Al   12/2008   Ko et al.
    6,343,324   Bl    1/2002   Hubis et al.                     2008/0320319    Al   12/2008   Muller et al.
    RE37,601    E     3/2002   Eastridge et al.                 2009/0222907    Al    9/2009   Guichard
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 70 of 271 PageID #: 99


                                                          US 8,447,728 B2
                                                                   Page 3


  2009/0319534    Al    12/2009   Gokhale                               CommVault, "Firewall Considerations," <http://documentation.
  2009/0319585    Al    12/2009   Gokhale                               commvault.corn/commvault/release 8 0 0/books_online 1/
  2010/0031017    Al     2/2010   Gokhale et al.                        english_us/features/firewall/firewall.htm>, internet accessed on
  2010/0242096    Al     9/2010   Varadharajan et al.                   Feb. 27, 2009, 8 pages.
  2010/0313039    Al    12/2010   Ignatius et al.
                                                                        Eitel, "Backup and Storage Management in Distributed Heteroge­
              FOREIGN PATENT DOCUMENTS                                  neous Environments," IEEE, 1994, pp. 124-126.
 EP              0467546     A2      1/1992                             Jander, M., "Launching Storage-Area Net," Data Communications,
 EP              0774715     Al      5/1997                             US, McGraw Hill, NY, vol. 27, No. 4 (Mar. 21, 1998), pp. 64-72.
 EP              0809184     Al     11/1997                             Jason Gait, "The Optical File Cabinet: A Random-Access File Sys­
 EP              0862304     A2      9/1998                             tem for Write-Once Optical Disks," IEEE Computer, vol. 21, No. 6,
 EP              0899662     Al      3/1999                             pp. 11-22 (1988) (see in particular figure 5 in p. 15 and recitation in
 EP              0981090     Al      2/2000                             claim 5).
 WO           WO-9513580     Al      5/1995
 WO           WO-9912098             3/1999                             Kwok, S. H., Digital rights management for the online music busi­
                                                                        ness, SlGecom Exch. 3, 3 (Jun. 2002), available at <http://doi.acm.
                   OTHER PUBLICATIONS                                   org/10.1145/844339.844347>, 8 pages.
                                                                        Microsoft SQL Server Documentation, "Adding a Member to a Pre­
 "Right", Chambers 21st Century Dictionary, London: Chambers
                                                                        defined Role," 1988-2000, accessed Apr. 18, 2008, 3 pages.
 Harrap, 2001, Credo Reference [online }[retrieved on Jul. 30, 2009],
                                                                        Microsoft SQL Server Documentation, "Adding a Member to a SQL
 available at <http://wNw.credoreference.com1entry/chambdict/
                                                                        Server Database Role," 1988-2000, accessed Apr. 18, 2008, 2 pages.
 right>, 1 page.
 Armstead et al., "Implementation of a Campus-wide Distributed          Microsoft SQL Server Documentation, "Adding a Windows User or
 Mass Storage Service: The Dream vs. Reality," IEEE, 1995, pp.          Group," 1988-2000, accessed Apr. 18, 2008, 2 pages.
 190-199.                                                               Microsoft SQL Server Documentation, "Authentication Modes,"
 Arneson, "Mass Storage Archiving in Network Environments,"             1988-2000, accessed Apr. 18, 2008, 4 pages.
 Digest of Papers, Ninth IEEE Symposium on Mass Storage Systems,        Microsoft SQL Server Documentation, "Creating User-Defined SQL
 Oct. 31, 1988-Nov. 3, 1988, pp. 45-50, Monterey, CA.                   Server Database Roles," 1988-2000, accessed Apr. 18, 2008, 2 pages.
 Cabrera et al., "ADSM: A Multi-Platform, Scalable, Backup and          Microsoft SQL Server Documentation, "Granting a Windows User or
 Archive Mass Storage System," Digest of Papers, Compcon '95,           Group Access to a Database," 1988-2000, accessed Apr. 18, 2008, 2
 Proceedings of the 40th IEEE Computer Society International Con­       pages.
 ference, Mar. 5, 1995-Mar. 9, 1995, pp. 420-427, San Francisco, CA.    Microsoft SQL Server Documentation, "Security Architecture,"
 CommVault Systems, Inc., " QiNetix Books Online Documentation,"        1988-2000, accessed Apr. 18, 2008, 1 page.
 submitted on CD-ROM, released Dec. 2005.                               Ron White, "How Computers Work", Sixth Edition, Que Corpora­
 CommVault, "Firewall Considerations-How to," <http://documen­          tion, Jun. 26, 2002, 7 pages.
 tation.commvault.com/commvault/release_8_0_0/books                     Rosenblum et al., "The Design and Implementation of a Log-Struc­
 online_l /english_us/features/firewall/firewall_how _to.htrn>,         tured File System," Operating Systems Review SIGOPS, vol. 25, No.
 internet accessed on Feb. 27, 2009, 11 pages.                          5, New York, US, pp. 1-15 (May 1991).
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 71 of 271 PageID #: 100


 U.S. Patent          May 21, 2013         Sheet 1 of 5                     US 8,447,728 B2




                                                                      100
                            110              140

                     Receive             Index
                     storage         storage data
                     request


                            120              150                170

                      Query             Search             Apply
                    preexisting      storage data         content
                     security                             security


                            130              160

                       Set             Provide
                    destination        search
                     security          results




                                     FIG. I
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 72 of 271 PageID #: 101


 U.S. Patent          May 21, 2013        Sheet 2 of 5      US 8,447,728 B2




                                 Apply preexisting    200
                                     security

                                                      210
                             Receive storage operation


                                                      220
                            Query source access control
                                    information

                                                      230
                             Perform storage operation


                                                      240
                                Apply access control
                             information to destination



                                       Done




                                     FIG. 2
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 73 of 271 PageID #: 102


 U.S. Patent          May 21, 2013        Sheet 3 of 5         US 8,447,728 B2




                                                         300
                                     Secure search

                                           I             310
                                Receive search query


                                           I             320
                                  Search data store


                                           I             330
                               Identify matching entries


                                           I             340
                                Apply access control


                                           I             350
                                Provide search results


                                           I
                                         Done



                                     FIG. 3
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 74 of 271 PageID #: 103


 U.S. Patent          May 21, 2013         Sheet 4 of 5      US 8,447,728 B2




                                                       400
                                     Migrate users

                                                       410
                             Create storage component
                                       group

                                                       420
                              Identify preexisting users


                                                       430
                                Add users to group


                                                       440
                             Apply group access control
                                      to users



                                         Done




                                     FIG.4
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 75 of 271 PageID #: 104


  U.S. Patent               May 21, 2013    Sheet 5 of 5    US 8,447,728 B2




                                                              �500




       51 o----._ Security Descriptor
                     ACL...._,,,r' 520
                     ACE1...._,,,r' 530
                     ACE2...._,,,r'540

       550----._ Backup Data




                                           FIG.5
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 76 of 271 PageID #: 105


                                                        US 8,447,728 B2
                                1                                                                     2
        SYSTEM AND METHOD FOR STORAGE                                  erly limit access to data throughout a network, once the data
           OPERATION ACCESS SECURITY                                   is stored as one or more secondary copies it is often more
                                                                       accessible than originally intended. For example, the CEO of
              CROSS-REFERENCE TO RELATED                               a company may have many sensitive files on a computer
                          APPLICATIONS                              5 system that only he can access, but if that computer system is
                                                                       backed up, then the backup files may allow unauthorized
    The present application is a continuation of U.S. applica­         users to have access to data that they would not normally be
 tion Ser. No. 12/058,511 entitled "SYSTEM AND METHOD                  able to access. In addition, some systems provide searches
 FOR STORAGE OPERATION ACCESS SECURITY" and                            based on backup data in which the backup data is indexed.
 filed on Mar. 28, 2008, now U.S. Pat. No. 8,108,427 which is 10 Indexed content does not have the protections imposed on the
 a continuation of U.S. application Ser. No. 11/694 ,784               original files.
 entitled "SYSTEM AND METHOD FOR STORAGE                                  There is a need for a system that overcomes the above
 OPERATION ACCESS SECURITY" and filed on Mar. 30 ,                     problems, as well as providing additional benefits.
 2007, which claims priority to U.S. Provisional Application
 No. 60/852 ,584 entitled "METHOD AND SYSTEM FOR 15                            BRIEF DESCRIPTION OF THE DRAWINGS
 COLLABORATIVE SEARCHING," and filed on Oct. 17,
 2006 , each of which is hereby incorporated by reference.                FIG. 1 is a block diagram that illustrates components of a
                                                                       storage access control system in one embodiment.
                          BACKGROUND                                      FIG. 2 is a flow diagram that illustrates processing of the
                                                                    20 system to apply preexisting security to data objects in one
    Traditional security systems operate on the principal of           embodiment.
 limiting access to data. Each user of the system is generally            FIG. 3 is a flow diagram that illustrates processing of the
 identified with a user name, and access rights are assigned to        system to perform a secure search in one embodiment.
 each user. For example, users may be permitted or prevented              FIG. 4 is a flow diagram that illustrates processing of the
 from accessing certain files or adding new hardware to a 25 system to migrate users from a preexisting security infra­
 computer system. Users may also be assigned to groups                 structure to a storage component security infrastructure in
 where each member of the group is given common access                 one embodiment.
 rights. Often a great amount of administrative effort has been           FIG. 5 is a data structure diagram that illustrates storing of
 put into creating users and groups and assigning them appro­          access control information with storage data in one embodi-
 priate access rights in a traditional computer security system. 30 ment.
 For example, Microsoft Windows provides Active Directory                 In the drawings, the same reference numbers and acronyms
 for creating users and groups and assigning access to                 identify elements or acts with the same or similar functional­
 resources throughout a computer network. File systems also            ity for ease of understanding and convenience. To easily
 often provide access control. For example, the NT File Sys­           identify the discussion of any particular element or act, the
 tem (NTFS) provides folder and file access based on user and 35 most significant digit or digits in a reference number refer to
 group identifiers and the type of access requested such as            the Figure number in which that element is first introduced
 read, write, execute, and other operations. An organization           (e.g., element 1104 is first introduced and discussed with
 may have an extensive scheme of groups and access rights.             respect to FIG. 11).
 For example, there may be a group of accounting department               The headings provided herein are for convenience only and
 users that have different rights than engineering department 40 do not necessarily affect the scope or meaning of the claimed
 users. The organization may also have identified certain users        invention.
 as administrators that have additional rights to administer the
 system.                                                                                DETAILED DESCRIPTION
    Computer systems contain large amounts of personal data,
 such as financial data, names, addresses, telephone numbers, 45 Overview
 bank account information, photographs and much more. Cor­                A method and system for controlling access to stored data
 porate computer systems often contain confidential informa­           described below leverages a preexisting security infrastruc­
 tion, such as trade secrets, manufacturing processes, business        ture to inform proper access control that should be applied to
 strategy, and so on. With the increased reliance on computer          data stored outside of its original location, such as a data
 systems to store critical information, the importance of pro- 50 backup. In one embodiment, the storage access control sys­
 tecting this data against loss has grown. For example, tradi­         tem receives a request to perform a storage operation that
 tional storage management systems receive an identification           makes data at a source location available at a destination
 of a file location of an original file and then create one or more    location. For example, the request may indicate that data
 secondary copies, such as backup files, containing the con­           stored on one computer should be copied stored on a second
 tents of the original file. These secondary copies can then later 55 computer. A storage operation may include many types of
 be used to restore the original data should anything happen to        operations such as backup, migration, replication, snapshot,
 the original data. Secondary copies of data are often stored in       hierarchical storage management (HSM), and so on. For
 a publicly accessible location for quick restoration of data in       example, the storage operation may be a request to make a
 the event of a disaster or other data loss event. For example,        snapshot copy of data at the source location. The source
 backup files may be stored on a widely accessible server, and 60 location may contain electronic information such as file sys­
 tapes and other media used for storing backup files may be            tem data objects, application data objects, or other types of
 physically accessible to many users.                                  storage data objects. Upon receiving the request, the storage
    Backed up data may contain sensitive information that is           access control system queries the source or other location for
 more widely accessible than the original data. Backing up             access control information. For example, if the data includes
 data often removes the data from the well-plarmed security 65 one or more files, then the storage access control system may
 environment in which it was originally stored. Even though a          examine the file system to determine what access control
 system administrator may have gone to great lengths to prop-          scheme is currently in place for the data. The file system may
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 77 of 271 PageID #: 106


                                                        US 8,447,728 B2
                                 3                                                                        4
 contain access information that identifies the users and                  not write to it, then the storage access control system may
 groups that have access to the data. One manner in which the              permit the user to receive the file in search results, read from
 access information may be associated with the data is by                  the file, but not make modifications to the file.
 storing the access information along with the file. Then, the                In some embodiments, the storage access control system
 storage access control system applies the access control infor­      5    stores access control information as metadata that identifies
 mation to the data stored at the destination location. For                users or groups authorized to perform storage operations. For
 example, the storage access control system may associate the              example, backup files may contain metadata that lists the
 access control information with the data stored at the desti­             users that can access the data contained in the backup file.
 nation location in a different manner, such as by storing                 Alternatively or additionally, backup data that is indexed for
 metadata describing the access control information in a con­         10   searching may be associated with metadata stored with the
 tent indexing system. In the example of backing up files, the             index to apply access control information in response to
 storage access control system may place similar access con­               search queries. For example, a user that does not have per­
 trol restrictions on the backup files that existed on the original        mission to access a particular backup data object may be
 files. In this way, the backed up data is given similar protec­           prevented from receiving that data object in a list of results
 tion as that of the original data.                                   15   from a search query, even though the backup data object may
    The invention will now be described with respect to various            satisfy the search criteria. Alternatively or additionally, the
 embodiments. The following description provides specific                  user may be able to receive the data object in a list of search
 details for a thorough understanding of, and enabling descrip­            results, but not be able to open or view the data object. A data
 tion for, these embodiments of the invention. However, one                object could be a file system object (e.g., a file or folder), an
 skilled in the art will understand that the invention may be         20   application data object (e.g., an email mailbox, word process­
 practiced without these details. In other instances, well­                ing document, etc.), or other object containing data.
 kuown structures and functions have not been shown or                        In some embodiments, the storage access control system
 described in detail to avoid unnecessarily obscuring the                  stores access control information as an Access Control List
 description of the embodiments of the invention.                          (ACL) containing Access Control Entries (ACE). The ACL
    The terminology used in the description presented below is        25   contains a list of users and/or groups that are allowed to
 intended to be interpreted in its broadest reasonable manner,             access a data object, type of data object, or resource contain­
 even though it is being used in conjunction with a detailed               ing a data object. Each ACE may specify a user, group, or
 description of certain specific embodiments of the invention.             other entity that has access to the data object associated with
 Certain terms may even be emphasized below; however, any                  the ACL. In some embodiments, anACL may contain a list of
 terminology intended to be interpreted in any restricted man­        30   users or groups that are specifically denied access to a data
 ner will be overtly and specifically defined as such in this              object. In this way, administrators can apply access control
 Detailed Description section.                                             rights in the marmer that is most logical for their organization.
 Improving Security with ACLs and Active Directory                         For example, if everyone in the accounting department except
    In some embodiments, the storage access control system                 User A should have access to a particular data object, then an
 determines the access control information stored by the pre­         35   administrator may create an ACL associated with the data
 existing security infrastructure based on an offline or second­           object containing an ACE that allows access to the accounting
 ary copy of the data. An offline copy can be a backup, snap­              department group, and another ACE that denies access to
 shot, or other copy of the data that is not actively being used           User A. The ACL may also contain Boolean operators that
 by a live data server or other computers system. By using a               describe combinations of permissions and users that should
 secondary copy, the storage access control system can avoid          40   be applied to a data object.
 interrupting user access to the live data by not consuming                   When a user, system, or process attempts to access a data
 additional resources on the server or other computer system               object, such as to perform a storage operation on the data
 storing the live copy of the data.                                        object, the storage access control system accesses the ACL
    When a live or production copy of the source data is used to           and associated ACEs related to the data object to determine
 create a secondary copy, the preexisting security information        45   whether the user has the appropriate access to perform the
 associated with the data may also be associated with the                  operation on the data object. If the user has the appropriate
 secondary copy. For example, if the source data is a file, then           access, then permission to perform the operation is granted,
 the security information associated with the file may be cap­             and the operation proceeds. If the user does not have the
 tured when the secondary copy is created and stored with the              appropriate access, then the storage access control system
 file or in another location that is associated with the secondary    50   denies permission to perform the operation, and an error or
 copy. For example, many file systems contain hierarchical                 other information may be conveyed to the user indicating that
 security schemes such that access control information applied             the operation was not performed.
 to a parent file system object (e.g., a folder) is applied to each           In some embodiments, the storage access control system
 of the child file system objects (e.g., files in the folder). The         further protects secondary copies of data, such as by encrypt-
 storage access control system captures this information so           55   ing the data. This may be useful when the backup data is
 that the access control information applied to source data can            expected to be stored offsite, such as by a public remote
 also be applied to secondary copies of the source data. For               backup provider. The data may be encrypted such that it can
 example, if the user later performs a search and the storage              only be decrypted by those users or groups with access to the
 access control system searches offline copies of data, then the           original data. For example, the data may be encrypted using a
 storage access control system can ensure that the user has           60   key that is associated with a particular group of users that has
 similar access (both permitting allowed operations and deny­              access to the data. Users that are not part of the group will not
 ing excluded operations) to the offline data that the user had to         kuow or be associated with the key and therefore will not be
 the original live data from which the offline data was created.           able to decrypt the data, while users within the group will
 For example, if the user could not browse particular source               kuow the key and can decrypt and access the data.
 data, then the storage access control system may exclude             65      In some embodiments, the storage access control system
 references to secondary copies of the source data from search             assigns access rights based on the content of or metadata
 results. Similarly, if the user could browse and read a file but          associated with a data object, such as by querying a content or
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 78 of 271 PageID #: 107


                                                         US 8,447,728 B2
                                 5                                                                         6
 metadata indexing system. For example, some users may be                   this way, an organization can leverage the investment in an
 denied access to files that contain the word "confidential." An            existing security infrastructure to provide similar security for
 access group of company executives can be granted exclusive                content accessible via a search facility.
 access to files that contain the term "board of directors." The            Figures
 system may apply such content filtering to the data directly, or      5       Unless described otherwise below, aspects of the invention
 the system can filter searches for data objects such that the              may be practiced with conventional systems. Thus, the con­
 search results do not contain content to which the searching               struction and operation of the various blocks shown in FIG.1
 user has not been granted the right to access.                             may be of conventional design, and need not be described in
 Active Directory Integration for User Creation                             further detail herein to make and use the invention, because
    In some embodiments, the storage access control system             10   such blocks will be understood by those skilled in the relevant
 provides a separate security infrastructure, but recognizes                art. One skilled in the relevant art can readily make any
 users and groups created in the preexisting security infra­                modifications necessary to the blocks in FIG. 1 (or other
 structure. For example, server systems running Microsoft                   embodiments or Figures) based on the detailed description
 Windows often use Active Directory or other systems to cre-                provided herein.
 ate users and groups and assign access rights to those users          15      FIG. 1 is a block diagram that illustrates components of the
 and groups. The storage access control system may allow                    storage access control system in one embodiment. The stor­
 creating a separate set of users and groups that are assi gned             age access control system 100 contains a receive storage
 various storage operation rights. However, rather than recre­              request component 110, a query preexisting security compo­
 ating each user from the Active Directory in the storage                   nent 120, a set destination security component 130, an index
 access control system, the storage access control system may          20   storage data component 140, a search storage data component
 allow adding an Active Directory user or group to a storage                150, a provide search results component 160, and an apply
 access control system group. For example, when an Active                   content security component 170. The receive storage request
 Directory user is added to a storage access control system                 component 110 handles incoming storage requests. For
 group, the storage access control system may query theActive               example, a storage request may include a request to copy data
 Directory to determine information about the user and the             25   from a source location to a destination location. The query
 access rights associated with the user. Thus, it is not necessary          preexisting security component 120 queries access control
 to give storage system operators permissions to create new                 information from an existing security provider external to the
 storage access control system users, and it is not necessary to            storage access control system. For example, files stored in an
 duplicate the users in both security systems. Similarly, other             NTFS file system contain or are otherwise associated with
 preexisting security infrastructures could be used with the           30   access control information that specifies the users that are
 storage access control system.                                             allowed to access the file.
    The storage access control system may also retrieve other                  The set destination security component 130 applies access
 information from the preexisting security system. For                      control information identified from an external security pro­
 example, the preexisting security system may maintain a list               vider to data managed by the storage access control system.
 of computers associated with a particular user, and the storage       35   For example, during a backup operation, access control infor­
 access control system can grant the user access, for example,              mation from a source file is associated with secondary copies
 to backup computers in that list. The preexisting security                 that store information from the source file, such that a user has
 system may contain other supplemental information, such as                 similar access rights to the source file and the backup data.
 the user's email address that the storage access control system            The index storage data component 140 creates an index of
 may use, for example, to email the user if a storage operation        40   storage data managed by the storage access control system.
 fails. The integration and connection of the storage access                For example, the system 100 can maintain an index of data
 control system with the preexisting security system allows the             present in a set of files that have been backed up.
 storage access control system to provide a system adminis­                    The search storage data component 150 performs searches
 trator with additional value in the administrator's investment             of indexed storage data to identify matching data objects. The
 of time and resources in the preexisting security system and          45   provide search results component 160 prepares identified
 reduces the need for a redundant investment of time and                    matching data objects for display to a user. For example, data
 resources in another security system.                                      objects for which the searching user does not have access
 Security-Based Queries and Access Filtering                                rights may be removed from the search results before the
    In some embodiments, the storage access control system                  results are returned to the user. The apply content security
 provides an indexing and search facility that allows searching        50   component 170 applies security to a data object based on the
 based on keywords within backed up documents. The storage                  content of the data object. For example, if a user has not been
 access control system stores access control information for                granted access to documents containing the word "confiden­
 indexed files and applies access control to search queries                 tial," then the apply content security component 170 prevents
 initiated by a user, system, or process. For example, an admin­            the user from accessing a document containing "confiden-
 istrator may be able to search backup data for all users,             55   tial."
 whereas another user may only be able to search her own                       FIG.1 and the following discussion provide a brief, general
 backup data. Likewise, an executive of a company may be                    description of a suitable computing environment in which the
 able to search for and view content containing sensitive busi­             invention can be implemented. Although not required,
 ness plans or trade secrets, but other employees may not.                  aspects of the invention are described in the general context of
    Such access control may be applied usingACLs andActive             60   computer-executable instructions, such as routines executed
 Directory groups as described above. For example, a user                   by a general-purpose computer, e.g., a server computer, wire­
 with anACL on an original file that allows the user to view the            less device or personal computer. Those skilled in the relevant
 file can also view search results containing the file, whereas a           art will appreciate that the invention can be practiced with
 user without access to the original file cannot view the file by           other communications, data processing, or computer system
 opening it from a list of search results. Similarly, a user that is   65   configurations, including: Internet appliances, hand-held
 a member of anActive Directory group that has access to a file             devices (including personal digital assistants (PDAs)), wear­
 will have access to view search results containing the file. In            able computers, all manner of cellular or mobile phones,
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 79 of 271 PageID #: 108


                                                       US 8,447,728 B2
                                7                                                                        8
 multi-processor systems, microprocessor-based or program­               example, ACLs andACEs associated with files may be stored
 mable consumer electronics, set-top boxes, network PCs,                 in the content indexing system or otherwise associated with
 mini-computers, mainframe computers, and the like. Indeed,              secondary copies of the files. After step 240, these steps
 the terms "computer," "host," and "host computer" are gen­              conclude.
 erally used interchangeably herein, and refer to any of the        5       FIG. 3 is a flow diagram that illustrates the processing of
 above devices and systems, as well as any data processor.               the system to perform a secure search in one embodiment.
    Aspects of the invention can be embodied in a special                These steps are invoked when a user attempts to search for
 purpose computer or data processor that is specifically pro­            data objects matching specified criteria. In step 310, the sys­
 grammed, configured, or constructed to perform one or more              tem receives a search query specifying the criteria ( e.g., of the
 of the computer-executable instructions explained in detail        10   data objects) for which the user is searching. For example, the
 herein. Aspects of the invention can also be practiced in               criteria may contain a file name or the contents of a file that the
 distributed computing environments where tasks or modules               user is seeking. In step 320, the system searches one or more
 are performed by remote processing devices, which are                   data stores or an index of content of the data stores using the
 linked through a communications network, such as a Local                received query. The system may only search certain data
 Area Network (LAN), Wide Area Network (WAN), or the                15   stores based on the access permitted to the user. The data store
 Internet. In a distributed computing environment, program               may be a destination location where the data objects were
 modules may be located in both local and remote memory                  copied following a storage operation, or the data store may
 storage devices.                                                        contain metadata about the data objects, which may be stored
    Aspects of the invention may be stored or distributed on             elsewhere. In step 330, the system identifies matching data
 computer-readable media, including magnetically or opti­           20   object entries in the data store that satisfy the received search
 cally readable computer discs, hard-wired or preprogrammed              criteria. In step 340, the system applies access control settings
 chips (e.g., EEPROM semiconductor chips), nanotechnology                to the search results. For example, certain users may not have
 memory, biological memory, or other data storage media.                 access to documents from a certain location or containing
 Indeed, computer implemented instructions, data structures,             certain keywords. As another example, the access control
 screen displays, and other data under aspects of the invention     25   information may be used to decrypt an encrypted search
 may be distributed over the Internet or over other networks             result. The system may perform the search in two passes.
 (including wireless networks), on a propagated signal on a              During the first pass, the system performs a coarse search in
 propagation medium (e.g., an electromagnetic wave(s), a                 which all data stores to which the user has accessed are
 sound wave, etc.) over a period of time, or they may be                 searched to create a list of search results. During the second
 provided on any analog or digital network (packet switched,        30   pass, a finer grained search of the individual results is per­
 circuit switched, or other scheme). Those skilled in the rel­           formed to determine which search results the user has access
 evant art will recognize that portions of the invention reside          to receive. Search results that the user does not have access to
 on a server computer, while corresponding portions reside on            receive may be removed or replaced with a no access indica­
 a client computer such as a mobile or portable device, and              tor (e.g., an icon) before the search results are displayed to the
 thus, while certain hardware platforms are described herein,       35   user. In step 350, the system provides the search results to the
 aspects of the invention are equally applicable to nodes on a           querying user. After step 350, these steps conclude.
 network.                                                                   FIG. 4 is a flow diagram that illustrates the processing of
    FIGS. 2-4 are representative flow diagrams that depict               the system to migrate users or security information associated
 processes used in some embodiments. These flow diagrams                 with users from a preexisting security infrastructure to a
 do not show all functions or exchanges of data, but instead        40   storage application (or component) in one embodiment.
 they provide an understanding of commands and data                      These steps are invoked when, for example, an administrator
 exchanged under the system. Those skilled in the relevant art           manages storage access control for a storage application. In
 will recognize that some functions or exchange of commands              step 410, the system creates a group within the storage appli­
 and data may be repeated, varied, omitted, or supplemented,             cation. For example, the administrator may create a group of
 and other (less important) aspects not shown may be readily        45   users called "Backup Users" that have the necessary access
 implemented.                                                            rights to perform a backup of certain data within the system.
    FIG. 2 is a flow diagram that illustrates the processing of          Alternatively, the system may import whole groups from the
 the system to apply preexisting security to data objects in one         preexisting security infrastructure and assign access rights to
 embodiment. These steps are invoked when a storage opera­               the groups and entities within the groups. In step 420, the
 tion is performed that results in data being moved or copied       50   system identifies preexisting users that are external to the
 from a source location to a destination location. In step 210,          storage application. For example, an administrator may have
 the system receives a storage operation, such as a request to           previously defined the users in the Windows Active Directory
 copy data from a source location to a destination location. In          or in another external security component.
 step 220, the system queries the source location for access                In step 430, the system adds the external users to the
 control information. For example, if the source information is     55   storage application group, such that the storage application
 a file, then the storage access control system queries access           group contains users that were not created using the storage
 control information from the file system. In step 230, if the           application. For example, a user "Bob Jones" created in the
 access control information indicates that the requestor of the          Active Directory may be added to a group "System Admin­
 storage operation has permission to perform the operation,              istrators" within the storage application. The external users
 then the system performs the requested storage operation. For      60   may also be user groups, such that group previously created
 example, if the operation is a backup, then the system backs            by the administrator using Windows Active Directory is
 up data from the source location to the destination location. In        added to the storage application group. In step 440, the system
 step 240, the system applies the access control information to          applies the access control rights of the storage application
 the destination data objects, such as backup files or folders.          group to the added external users. The system is more secure
 Access control information captured from a file system may         65   than traditional systems because each administrator is not
 be stored as metadata in a content indexing system that con­            given access to create new users within the storage applica­
 trols access to secondary copies of the source data. For                tion. By allowing an administrator to add external users to the
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 80 of 271 PageID #: 109


                                                         US 8,447,728 B2
                                 9                                                                        10
 storage application, the system does not need to allow most                invention to the precise form disclosed above. While specific
 administrators to have the access rights necessary to create               embodiments of, and examples for, the invention are
 new users within the storage application. For example, an                  described above for illustrative purposes, various equivalent
 administrator may only be able to add existing users or groups             modifications are possible within the scope of the invention,
 to the storage application. Thus, an administrator of the pre-        5    as those skilled in the relevant art will recognize. For
 existing security system can restrict the entities to which an             example, while processes or blocks are presented in a given
 administrator of the storage application can assign rights.                order, alternative embodiments may perform routines having
 Storage system administrators often have access to some of a               steps, or employ systems having blocks, in a different order,
 corporation's most important data, so the ability to control               and some processes or blocks may be deleted, moved, added,
 which users can perform storage operations can significantly          10   subdivided, combined, and/or modified. Each of these pro­
 enhance data security. After step 440, these steps conclude.               cesses or blocks may be implemented in a variety of different
    FIG. 5 is a data structure diagram that illustrates access              ways. Also, while processes or blocks are at times shown as
 control information metadata that may be stored with storage               being performed in series, these processes or blocks may
 data in one embodiment. The data structure 500 contains a                  instead be performed in parallel, or may be performed at
 security descriptor 510 and secondary data 550. The security          15   different times.
 descriptor 510 contains an access control list 520 that speci­                The teachings of the invention provided herein can be
 fies the entities that have access to the backup data. The                 applied to other systems, not necessarily the system described
 security descriptor 510 may contain multiple access control                above. The elements and acts of the various embodiments
 lists that define different types of access such as read, write, or        described above can be combined to provide further embodi­
 execute permissions. The access control list 510 contains             20   ments.
 access control entries ACEl and ACE2 (shown with respec­                      These and other changes can be made to the invention in
 tive reference numerals 530 and 540). Each access control                  light of the above Detailed Description. While the above
 entry refers to a different entity, such as a user, group,                 description details certain embodiments of the invention and
 resource, or other entity, that has some type of access or lack            describes the best mode contemplated, no matter how
 of access to the secondary data 550. Altematively or addition-        25   detailed the above appears in text, the invention can be prac­
 ally, the access control entries 530 and 540 may specify                   ticed in many ways. Details of the system may vary consid­
 different entries that are denied access to the secondary data             erably in implementation details, while still being encom­
 550. The security descriptor 510 may contain other informa­                passed by the invention disclosed herein. As noted above,
 tion such as keywords that members of the specified access                 particular terminology used when describing certain features
 control list have access rights to. For example, the security         30   or aspects of the invention should not be taken to imply that
 descriptor 510 may indicate that a particular entity does not              the terminology is being redefined herein to be restricted to
 have access to documents containing the keyword "confiden­                 any specific characteristics, features, or aspects of the inven­
 tial."                                                                     tion with which that terminology is associated. In general, the
 Conclusion                                                                 terms used in the following claims should not be construed to
    From the foregoing, it will be appreciated that specific           35   limit the invention to the specific embodiments disclosed in
 embodiments of the storage access control system have been                 the specification, unless the above Detailed Description sec­
 described herein for purposes of illustration, but that various            tion explicitly defines such terms. Accordingly, the actual
 modifications may be made without deviating from the spirit                scope of the invention encompasses not only the disclosed
 and scope of the invention. For example, although certain                  embodiments, but also all equivalent ways of practicing or
 preexisting security systems have been described, the storage         40   implementing the invention under the claims.
 access control system is compatible with any preexisting                      While certain aspects of the invention are presented below
 security system, such as Linux Kerberos, Lightweight Direc­                in certain claim forms, the inventors contemplate the various
 tory Access Protocol (LDAP)-based systems, and others.                     aspects of the invention in any number of claim forms. For
 Although backups have been described, the storage access                   example, while only one aspect of the invention is recited as
 control system can be applied to other storage operations such        45   embodied in a computer-readable medium, other aspects may
 as mi grating data from one system to another. Accordingly,                likewise be embodied in a computer-readable medium.
 the invention is not limited except as by the appended claims.             Accordingly, the inventors reserve the right to add additional
    Unless the context clearly requires otherwise, throughout               claims after filing the application to pursue such additional
 the description and the claims, the words "comprise," "com­                claim forms for other aspects of the invention.
 prising," and the like are to be construed in an inclusive sense,     50      We claim:
 as opposed to an exclusive or exhaustive sense; that is to say,               1. A non-transitory computer-readable storage medium
 in the sense of "including, but not limited to." The word                  storing instructions, which when executed by at least one
 "coupled", as generally used herein, refers to two or more                 computer, performs a method of managing users in a data
 elements that may be either directly connected, or connected               management system that is configured to manage secondary
 by way of one or more intermediate elements. Additionally,            55   copies of data files, the method comprising:
 the words "herein," "above," "below," and words of similar                    receiving a request from an identified preexisting user to
 import, when used in this application, shall refer to this appli­                perform a storage operation that would create a second­
 cation as a whole and not to any particular portions of this                     ary copy of a particular production data file;
 application. Where the context permits, words in the above                    querying a security system to determine certain access
 Detailed Description using the singular or plural number may          60         rights of the identified preexisting user,
 also include the plural or singular number respectively. The                     wherein the certain access rights relate to the preexisting
 word "or" in reference to a list of two or more items, that word                    user's rights to access the particular production data
 covers all of the following interpretations of the word: any of                     file,
 the items in the list, all of the items in the list, and any                     wherein querying the security system to determine the
 combination of the items in the list.                                 65            certain access rights includes determining one or
    The above detailed description of embodiments of the                             more computers to which the identified preexisting
 invention is not intended to be exhaustive or to limit the                          user has access permission, and
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 81 of 271 PageID #: 110


                                                        US 8,447,728 B2
                                11                                                                        12
       wherein the certain access rights permit the identified                      to the new security entity in the data management
          preexisting user to perform the requested storage                         system includes associating the new security entity
          operation if the particular production data file is asso­                 with a reference to the selected preexisting security
          ciated with one of the determined one or more com­                        entity in the security infrastructure; and
          puters; and,                                                        performing a storage operation requested by a selected
    performing the requested storage operation to create a sec­                  preexisting security entity,
       ondary copy of the particular production data file when                   wherein the storage operation creates a secondary copy
       the certain access rights permit the identified preexisting                  of a particular production data file,
       user to perform the requested storage operation,                          wherein the storage operation is performed after a que-
       wherein the secondary copies are useable to restore pro-       10
                                                                                    rying of the security infrastructure has been per­
          duction data from which the secondary copies are
                                                                                    formed to determine that the selected preexisting
          created and wherein the secondary copies are not
                                                                                    security entity has sufficient access rights with respect
          actively used by a live data server or other computer
          system; and,                                                              to the particular production data file to perform the
       wherein the certain access rights determine which cop-         15            requested data management operation,
          ies of source data stored in multiple copies a user                    wherein querying the security infrastructure to deter­
          within a group can access.                                                mine that the selected preexisting security entity has
    2. The method of claim 1, further comprising permitting a                       sufficient access comprises determining one or more
 user of the data management system, who does not have                              computers to which the selected preexisting security
 privileges to create new users within the data management            20            entity has access,
 system, to add the identified preexisting user to the group                     wherein the selected preexisting security entity has suf­
 within the data management system.                                                 ficient access rights when the particular production
    3. The method of claim 1, wherein the particular produc­                        data file is associated with one of the determined one
 tion data file includes textual content, and the certain access                    or more computers, and,
 rights are determined in part by evaluating the textual content.     25         wherein the at least one privilege for performing storage
    4. The method of claim 1, further comprising:                                   management operations determines which copies of
    querying the security system to determine an electronic                         source data stored in multiple copies can be accessed
       address associated with the identified preexisting user;                     by the new security entity.
       and,                                                                   9. The method of claim 8 wherein migrating the selected
    notifying the identified preexisting user at the determined       30   preexisting security entity further includes determining infor­
       electronic address that the requested storage operation             mation about the preexisting security entity and associating at
       failed.                                                             least a portion of the information with the new security entity.
    5. The method of claim 1, wherein performing the                          10. The method of claim 8 wherein the external security
 requested storage operation comprises creating a secondary                infrastructure includes a directory provided by an operating
 copy of the particular production data file and applying access      35   system.
 rights that the security system associates with the particular               11. The method of claim 8 wherein providing a list of one
 production data file to the created secondary copy.                       or more preexisting security entities defined by a security
    6. The method of claim 1, further comprising querying the              infrastructure external to the data management system
 security system to determine an email address associated with             includes retrieving information from a first external security
 the identified preexisting user.                                     40   infrastructure provided by a first operating system.
    7. The method of claim 1, further comprising:                             12. The method of claim 8 wherein providing a list of one
    identifying the preexisting user created in the security sys­          or more preexisting security entities defined by a security
       tem, wherein the security system is external to the data            infrastructure external to the data management system further
       management system, and wherein the identified preex­                includes retrieving information from a second external secu-
       isting user has the certain access rights defined by the       45   rity infrastructure provided by a second operating system.
       security system;                                                       13. The method of claim 8 wherein the selected preexisting
    creating the group within the data management system that              security entity is an individual user.
       associates one or more users with the at least one access              14. The method of claim 8 wherein the external security
       right for performing storage operations that create sec­            infrastructure provides one or more access control lists that
       ondary copies of data files from source production data        50   define one or more access rights assigned to each preexisting
       files;                                                              security entity.
    adding the identified preexisting user to the group within                15. The method of claim 8, further comprising:
       the data management system before receiving the                        receiving a request to create the new security entity in the
       request from the identified preexisting user to perform a                 data management system, wherein the new security
       storage operation.                                             55         entity is associated with at least one privilege for per­
    8. A method for controlling a computer system to mi grate                    forming storage management operations to create sec-
 users from a preexisting security system to a data manage­                      ondary copies of data files from source production data
 ment system that is configured to manage secondary copies of                    files;
 data files, wherein the secondary copies are useable to restore              providing a list of one or more preexisting security entities
 production data from which the secondary copies are created          60         defined by the security infrastructure external to the data
 and are not actively used by a live data server or other com­                   management system; and,
 puter system, by a method comprising:                                        receiving a selection of a preexisting security entity defined
    migrating a selected preexisting security entity defined by                  by the external security infrastructure.
       an external security infrastructure to a new security                  16. A system for securing storage operations in a storage
       entity in the data management system; and,                     65   management system, wherein the storage management sys­
       wherein migrating the selected preexisting security                 tem interfaces with an external security component config­
          entity defined by the external security infrastructure           ured to store data regarding one or more external users and
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 82 of 271 PageID #: 111


                                                       US 8,447,728 B2
                               13                                                                       14
 one or more access rights that indicate how the one or more               18. The _ sys!em _of claim 16 wherein the storage manage­
 external users are permitted to access production data files,           ment apphcat10n 1s further configured to store, with each
 the system comprising:                                                  storage management user, privileges information describing
    a memory;                                                            storage management operations that each storage manage-
    means for managing data storage, wherein the means for          s    ment user is allowed to perform.
                                                                            19. The s!'stem of claim 16 wherein the external security
      managing data storage is configured to perform storage
                                                                         component mcludes a Lightweight Directory Access Proto­
      operations on behalf of one or more storage manage­                col (LDAP) directory.
      ment users,                                                           20. One or more computer memories storing a data struc-
      wherein some of the storage operations performed cre­              ture for associating access control information in a data man­
                                                                    10
         ate secondary copies of data files from source produc­          agement system with backup data, comprising:
         tion data files, and                                               a security descriptor having one or more access control
      wherein the secondary copies are useable to restore pro­                 lists,
         duction data from which the secondary copies are                      wherein each access control list contains one or more
         created and are not actively used by a live data server                  access control entries,
                                                                    15            wherein the access control entries contain users and
         or other computer system;
    means for creating storage management users based on                              groups defined by a security system that is external
      selected external users, and for determining whether a                          to the data management system,
      storage management user has sufficient access rights to                  wherein the access control list and the access control
      perform a storage operation to create a secondary copy                      entities enable the users and the groups to have access
                                                                    20            rights to perform management storage operations
      of a data file from a particular production data file,
      wherein this determination is made by querying the                          with the backup data,
         external security component to determine one or more                     wherein the backup data is used, via the management
         access rights that indicate how the particular selected                      storage operations, to restore production data from
         external user is permitted to access the particular pro-                     which the backup data is created and the backup
                                                                    25                data is not actively used by a live data server or
         duction data file;
      wherein determining whether a storage management                                other computer system,
         user that was created based on a particular selected                  wherein the one or more access control list include vary­
         external user has sufficient access rights to perform a                  ing types of access control lists that provide the users
         storage operation includes determining one or more                       and the groups with varying levels of security permis­
                                                                    30            sions; and
         computers to which the particular selected external
         user has access,                                                   a backup data reference that specifies the backup data for
      wherein the particular selected external user has suffi­                 which the security descriptor specifies access control
         cient access rights when the particular production                    information.
         data file is associated with one of the determined one             21. The computer memories of claim 20, wherein the
                                                                    35   access control lists identify one or more computers to which
         or more computers;
      wherein creating storage management users based on                 the users and the groups have access, and
         selected external users includes associating one or                wherein the access control list permits the users and the
         more storage management users with a reference to                     groups to perform management storage operations on
         one or more of the selected external users· and                       the one or more computers using the backup data if the
                                                                    40         backup data is associated with the one or more comput­
      wherein the access rights to perform a storag� operation
         determine which copies of source data stored in mul­                  ers to which the users and the groups have access.
         tiple copies a storage management user can access.                 22. The computer memories of claim 20, wherein the
    17. The system of claim 16 wherein the privileges migra­             access rights to perform management storage operations with
 tion component is further configured to determine at least a            the backup data is based on content of or metadata associated
                                                                    45   with a data object in the backup data.
 name and an email address associated with each of the
 selected external users.                                                                       *   *    *   *   *
      Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 83 of 271 PageID #: 112

                             UNITED STATES PATENT AND TRADEMARK OFFICE
                                   CERTIFICATE OF CORRECTION
PATENT NO.                  : 8,447,728 B2                                                                                      Page 1 of 1
APPLICATION NO.             : 13/250997
DATED                       : May 21, 2013
INVENTOR(S)                 : Anand Prahlad et al.

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:


         In the Specification

         In column 2, line 54, delete "copied" and insert -- copied and --, therefor.




                                                                                     Signed and Sealed this
                                                                                 Third Day of September, 2013



                                                                                                  Teresa Stanek Rea
                                                                           Acting Director ofthe United States Patent and Trademark Office
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 84 of 271 PageID #: 113




                  EXHIBIT D
                                                                   I 11111 1 111111 1 1 1111 11111 111 1 11111 1111 1111 11111 1 111 1 1 111111 1 111111
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 85 of 271 PageID #: 114
                                                                                                     US009740723B2


 c12)   United States Patent                                                 (IO)   Patent No.:     US 9,740,723 B2
        Prahlad et al.                                                       (45)   Date of Patent:     Aug. 22, 2017

 (54)   SYSTEMS AND METHODS FOR                                         (56)                            References Cited
        MANAGEMENT OF VIRTUALIZATION
        DATA                                                                                U.S. PATENT DOCUMENTS

 (71) Applicant: CommVault Systems, Inc., Oceanport,                           4,686,620 A                 8/1987 Ng
                 NJ (US)                                                       4,995,035 A                 2/1991 Cole et al.
                                                                                                                (Continued)
 (72)   Inventors: Anand Prahlad, Bangalore (IN); Rahul
                   S. Pawar, Marlboro, NJ (US); Prakash                                FOREIGN PATENT DOCUMENTS
                   Varadharajan, Manalapan, NJ (US);
                   Pavan Kumar Reddy Bedadala,                          EP                     0259912 Al                3/1988
                                                                        EP                     0405926 A2                1/1991
                   Piscataway, NJ (US)
                                                                                                                (Continued)
 (73) Assignee: Commvault Systems, Inc., Tinton
                Falls, NJ (US)                                                                  OTHER PUBLICATIONS

 ( *)   Notice:      Subject to any disclaimer, the term of this       Commvault, "Automatic File System Multi-Streaming," http://
                     patent is extended or adjusted under 35           documentation.commvault.com/hds/release 7 0 0/books online
                     U.S.C. 154(b) by 331 days.                        1/english us/feature, downloaded Jun. 4, 2015, 4 pages.
                                                                                                                (Continued)
 (21) Appl. No.: 14/275,381

 (22)   Filed:      May 12, 2014                                       Primary Examiner - Charles Rones
                                                                       Assistant Examiner - Sidney Li
 (65)                  Prior Publication Data                          (74) Attorney, Agent, or Firm - Perkins Coie LLP
        US 2014/0250093 Al            Sep. 4, 2014
                                                                        (57)                                    ABSTRACT
                 Related U.S. Application Data
                                                                       Described in detail herein is a method of copying data of one
 (62) Division of application No. 13/667,890, filed on Nov.
                                                                       or more virtual machines being hosted by one or more
      2, 2012, now Pat. No. 8,725,973, which is a division
                                                                       non-virtual machines. The method includes receiving an
                       (Continued)                                     indication that specifies how to perform a copy of data of
                                                                       one or more virtual machines hosted by one or more virtual
 (51) Int. Cl.                                                         machine hosts. The method may include determining
      G06F 12100                (2006.01)                              whether the one or more virtual machines are managed by a
      G06F 13/00                (2006.01)                              virtual machine manager that manages or facilitates man­
                          (Continued)                                  agement of the virtual machines. If so, the virtual machine
 (52) U.S. Cl.                                                         manager is dynamically queried to automatically determine
      CPC ........ G06F 17/30336 (2013.01); G06F 9/455                 the virtual machines that it manages or that it facilitates
                      (2013.01); G06F 1111453 (2013.01);               management of. If not, a virtual machine host is dynamically
                       (Continued)                                     queried to automatically determine the virtual machines that
 (58) Field of Classification Search                                   it hosts. The data of each virtual machine is then copied
      CPC .. G06F 9/455; G06F 11/1453; G06F 11/1458;                   according to the specifications of the received indication.
                                          G06F 11/1469
                       (Continued)                                                        21 Claims, 21 Drawing Sheets

                                                                                       virtJalmactiinestorage
                                                                                             m«n..igcr145




                                  v,rtuaimachine
                                      host105a




                                                                                                                   175




                                     �---�
                                                          r�,
                                                         180




                                                     ------f   -=�/,__-�---�
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 86 of 271 PageID #: 115


                                                                US 9,740,723 B2
                                                                           Page 2


                  Related U.S. Application Data                                        6,131,190    A     10/2000   Sidwell
                                                                                       6,148,412    A     11/2000   Cannon et al.
         of application No. 12/553,294, filed on Sep. 3, 2009,                         6,154,787    A     11/2000   Urevig et al.
         now Pat. No. 8,307,177.                                                        6,161,111   A     12/2000   Mutalik et al.
                                                                                       6,167,402    A     12/2000   Yeager
                                                                                       6,212,512    Bl     4/2001   Barney et al.
 (60) Provisional application No. 61/169,515, filed on Apr.                            6,260,069    Bl     7/2001   Anglin
      15, 2009, provisional application No. 61/121,383,                                6,269,431    Bl     7/2001   Dunham
      filed on Dec. 10, 2008, provisional application No.                              6,275,953    Bl     8/2001   Vahalia et al.
      61/094,753, filed on Sep. 5, 2008.                                               6,301,592    Bl    10/2001   Aoyarna et al.
                                                                                       6,324,581    Bl    11/2001   Xu et al.
                                                                                       6,328,766    Bl    12/2001   Long
 (51) Int. Cl.                                                                         6,330,570    Bl    12/2001   Crighton
      G06F 13/28                    (2006.01)                                          6,330,642    Bl    12/2001   Carteau
      G06F 17130                    (2006.01)                                           6,343,324   Bl     1/2002   Hubis et al.
      G06F 11114                    (2006.01)                                          RE37,601     E      3/2002   Eastridge et al.
      G06F 9/455                    (2006.01)                                          6,356,801    Bl     3/2002   Goodman et al.
                                                                                        6,389,432   Bl     5/2002   Pothapragada et al.
 (52) U.S. Cl.                                                                          6,421,711   Bl     7/2002   Blumenau et al.
      CPC ...... G06F 1111458 (2013.01); G06F 1111469                                  6,487,561    Bl    11/2002   Ofek et al.
                (2013.01); G06F 11/1456 (2013.01); G06F                                6,519,679    B2     2/2003   Devireddy et al.
            2201/815 (2013.01); G06F 2201/84 (2013.01)                                 6,538,669    Bl     3/2003   Lagueux, Jr. et al.
                                                                                       6,564,228    Bl     5/2003   O'Connor
 (58) Field of Classification Search                                                   6,581,076    Bl     6/2003   Ching et al.
      USPC .......................................................... 711/162          6,658,526    B2    12/2003   Nguyen et al.
      See application file for complete search history.                                7,035,880    Bl     4/2006   Crescenti et al.
                                                                                       7,076,270    B2     7/2006   Jaggers et al.
 (56)                      References Cited                                            7,219,162    B2     5/2007   Donker et al.
                                                                                       7,246,207    B2     7/2007   Kottomtharayil et al.
                                                                                       7,395,282    Bl     7/2008   Crescenti et al.
                    U.S. PATENT DOCUMENTS                                              7,448,079    B2    11/2008   Tremain
                                                                                       7,631,351    B2    12/2009   Erofeev
        5,005,122   A       4/1991    Griffin et al.                                   7,730,035    B2     6/2010   Berger et al.
        5,093,912   A       3/1992    Dong et al.                                      7,756,835    B2     7/2010   Pugh
        5,133,065   A       7/1992    Cheffetz et al.                                  7,756,964    B2     7/2010   Madison, Jr. et al.
        5,193,154   A       3/1993    Kitajima et al.                                  7,840,537    B2    11/2010   Gokhale et al.
        5,212,772   A       5/1993    Masters                                          7,882,077    B2     2/2011   Gokhale et al.
        5,226,157   A       7/1993    Nakano et al.                                    7,899,788    B2     3/2011   Chandhok et al.
        5,239,647   A       8/1993    Anglin et al.                                    7,937,421    B2     5/2011   Mikesell et al.
        5,241,668   A       8/1993    Eastridge et al.                                  8,069,271   B2    11/2011   Brunet et al.
        5,241,670   A       8/1993    Eastridge et al.                                  8,140,786   B2     3/2012   Bunte et al.
        5,276,860   A       1/1994    Fortier et al.                                    8,219,524   B2     7/2012   Gokhale
        5,276,867   A       l/1994    Kenley et al.                                     8,307,177   B2    11/2012   Prahlad et al.
        5,287,500   A       2/1994    Stoppani, Jr.                                     8,396,838   B2     3/2013   Brockway et al.
        5,321,816   A       6/1994    Rogan et al.                                      8,407,190   B2     3/2013   Prahlad et al.
        5,333,315   A       7/1994    Saether et al.                                    8,433,679   B2     4/2013   Crescenti et al.
        5,347,653   A       9/1994    Flynn et al.                                      8,434,131   B2     4/2013   Varadharajan et al.
        5,410,700   A       4/1995    Fecteau et al.                                    8,473,594   B2     6/2013   Astete et al.
        5,448,724   A       9/1995    Hayashi                                           8,620,870   B2    12/2013   Dwararnpudi et al.
        5,491,810   A       2/1996    Allen                                         2003/0037211    Al*    2/2003   Winokur ............. G06F 11/1456
        5,495,607   A       2/1996    Pisello et al.
                                                                                                                                                  711/162
        5,504,873   A       4/1996    Martin et al.
                                                                                    2005/0060704 Al*       3/2005   Bulson .................. G06F 9/5077
        5,544,345   A       8/1996    Carpenter et al.
        5,544,347   A       8/1996    Yanai et al.                                                                                                   718/1
        5,559,957   A       9/1996    Balk                                          2005/0108709 Al*       5/2005   Sciandra ................. G06F 9/505
        5,619,644   A       4/1997    Crockett et al.                                                                                                718/1
        5,638,509   A       6/1997    Dunphy et al.                                 2006/0224846    Al 10/2006      Amarendran et al.
        5,673,381   A       9/1997    Huai et al.                                   2007/0203938    Al   8/2007     Prahlad et al.
        5,699,361   A      12/1997    Ding et al.                                   2007/0234302    Al 10/2007      Suzuki et al.
        5,729,743   A       3/1998    Squibb                                        2008/0028408    Al * 1/2008     Day ...................... G06F 9/5077
        5,751,997   A       5/1998    Kullick et al.                                                                                              718/104
        5,758,359   A       5/1998    Saxon                                         2008/0134175 Al*       6/2008   Fitzgerald ........... G06F 9/45533
        5,761,677   A       6/1998    Senator et al.                                                                                                 718/1
        5,764,972   A       6/1998    Crouse et al.                                 2009/0144416    Al     6/2009   Chatley et al.
        5,778,395   A       7/1998    Whiting et al.                                2009/0319534    Al    12/2009   Gokhale
        5,812,398   A       9/1998    Nielsen                                       2011/0087632    Al     4/2011   Subramanian et al.
        5,813,009   A       9/1998    Johnson et al.                                2012/0254364    Al    10/2012   Vijayan
        5,813,017   A       9/1998    Morris                                        2013/0061014    Al     3/2013   Prahlad et al.
        5,875,478   A       2/1999    Blumenau                                      2013/0262390    Al    10/2013   Kumarasarny et al.
        5,887,134   A       3/1999    Ebrahim
                                                                                    2013/0262638    Al    10/2013   Kumarasarny et al.
        5,901,327   A       5/1999    Ofek
        5,924,102   A       7/1999    Perks                                         2013/0262801    Al    10/2013   Sancheti et al.
        5,950,205   A       9/1999    Aviani, Jr.                                   2013/0290267    Al    10/2013   Dwararnpudi et al.
        5,974,563   A      10/ 1999   Beeler, Jr.
        6,021,415   A       2/2000    Cannon et al.                                           FOREIGN PATENT DOCUMENTS
        6,026,414   A       2/2000    Anglin
        6,052,735   A       4/2000    Ulrich et al.                             EP                  0467546   A2      1/1992
        6,076,148   A       6/2000    Kedem                                     EP                  0774715   Al      5/1997
        6,094,416   A       7/2000    Ying                                      EP                  0809184   Al     11/1997
        6,131,095   A      10/2000    Low et al.                                EP                  0899662   Al      3/1999
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 87 of 271 PageID #: 116


                                                          US 9,740,723 B2
                                                                   Page 3


 (56)                   References Cited                                Microsoft Corporation, "How NTFS Works," Windows Server
                                                                        TechCenter, updated Mar. 28, 2003, internet accessed Mar. 26,
              FOREIGN PATENT DOCUMENTS                                  2008, 26 pages.
                                                                        Rosenblum et al., "The Desi gn and Implementation of a Log­
 EP              0981090 Al          2/2000                             Structured File System," Operating Systems Review SIGOPS, vol.
 WO           WO-9513580 Al          5/1995                             25, No. 5, New York, US, pp. 1-15 (May 1991).
 WO           WO-9912098 Al          3/1999                             Sanbarrow.com, "Disktype-table," <http://sanbarrow.com/vmdk/
                                                                        disktypes.html>, internet accessed on Jul. 22, 2008, 4 pages.
                   OTHER PUBLICATIONS                                   Sanbarrow.com, "Files Used by a VM," <http://sanbarrow.com/
                                                                        vmx/vmx-files-used-by-a-vm.html>, internet accessed on Jul. 22,
 Hitachi, "Create a Virtual Machine-VM Lifecycle Management­            2008, 2 pages.
 V mware,"             http://documentation.commvault.com/hds/v 10/     Sanbarrow.com, "Monolithic Versus Split Disks," <http://sanbar­
                                                                        row.com/vmdk/monolithicversusspllit.html>, internet accessed on
 article?p�-products/vs vmware/vm provisio . . . , downloaded Apr.
                                                                        Jul. 14, 2008, 2 pages.
 28, 2015, 2 pages.                                                     VMware, Inc., "Open Virtual Machine Format," <http://www.
 Hitachi, "Frequently Asked Questions-Virtual Server Agent for          vmware.com/appliances/learn/ovf.html>, internet accessed on May
 V mware,"             http://documentation.commvault.com/hds/v 10/     6, 2008, 2 pages.
 article?p�roducts/vs vmware/faqs.htm, downloaded Apr. 28, 2015,        VMware, Inc., "OVF, Open Virtual Machine Format Specification,
 11 pages.                                                              version 0.9," White Paper, <http://www.vmware.com>, 2007, 50
 Hitachi, "Overview-Virtual Server Agent for VMware," http://           pages.
 documentation.commvault.com/hds,vl           0/artide?p�products/vs    VMware, Inc., "The Open Virtual Machine Format Whitepaper for
 vmware/overview.htm, downloaded Apr. 28, 2015, 3 pages.                OVF Specification, version 0.9," White Paper, <http://www.
 Hitachi, "Recover Virtual Machines or VM Files-Web Console,"           vmware.com>, 2007, 16 pages.
 http://documentation.commvault.com/hds/v 10/ article?p+products/       VMware, Inc., "Understanding VMware Consolidated Backup,"
 vs vmware/vm archivin . . . , downloaded Apr. 28, 2015, 2 pages.       White Paper, <http://www.vmware.com>, 2007, 11 pages.
 U.S. Appl. No. 13/765,389, filed Feb. 12, 2013, Kripalani.             VMware, Inc., "Using VMware Infrastructure for Backup and
 Armstead et al., "Implementation of a Carnpwide Distributed Mass       Restore," Best Practices, <http://www.vmware.com>, 2006, 20
 Storage Service: The Dream vs. Reality," IEEE, Sep. 11-14, 1995,       pages.
                                                                        VMware, Inc., "Virtual Disk API Programming Guide," <http://
 pp. 190-199.
                                                                        www.vmware.com>, Revision 20080411, 2008, 44 pages.
 Arneson, "Mass Storage Archiving in Network Environments,"
                                                                        VMware, Inc., "Virtual Disk Format 1.1," VMware Technical Note,
 Digest of Papers, Ninth IEEE Symposium on Mass Storage Sys­
                                                                        <http://www.vmware.com>, Revision 20071113, Version 1.1, 2007,
 tems, Oct. 31-Nov. 3, 1988, pp. 45-50, Monterey, CA.                   18 pages.
 Brandon, J., "Virtualization Shakes Up Backup Strategy," <http://      VMware, Inc., "Virtual Machine Backup Guide, ESX Server 3.0.1
 www.computerworld.com>, internet accessed on Mar. 6, 2008, 3           and VirtualCenter 2.0.1," <http://www.vmware.com>, updated Nov.
 pages.                                                                 21, 2007, 74 pages.
 Cabrera et al., "ADSM: A Multi-Platform, Scalable, Backup and          VMware, Inc., "Virtual Machine Backup Guide, ESX Server 3.5,
 Archive Mass Storage System," Digest of Papers, Compcon '95,           ESX Server 3i version 3.5, Virtua!Center 2.5," <http://www.
 Proceedings of the 40th IEEE Computer Society International            vmware.com>, updated Feb. 21, 2008, 78 pages.
 Conference, Mar. 5-9, 1995, pp. 420-427, San Francisco, CA.            VMware, Inc., "Virtualized iSCSI SANS: Flexible, Scalable Enter­
 CommVault Systems, Inc., "A CommVault White Paper: VMware              prise Storage for Virtual Infrastructures," White Paper, <http://
 Consolidated Backup (VCB) Certification Information Kit," 2007,        www.vmware.com>, Mar. 2008, 13 pages.
 23 pages.                                                              VMware, Inc., "VMware Consolidated Backup, Improvements in
 CommVault Systems, Inc., "CommVault Solutions-VMware,"                 Version 3.5," Information Guide, <http://www.vmware.com>,
 <http://www.commvault.com/solutions/vmware/>,               internet   2007, 11 pages.
 accessed Mar. 24, 2008, 2 pages.                                       VMware, Inc., "VMware Consolidated Backup," Product
 CommVault Systems, Inc., "Enhanced Protection and Manageabil­          Datasheet, <http://www.vmware.com>, 2007, 2 pages.
 ity of Virtual Servers," Partner Solution Brief, 2008, 6 pages.        VMware, Inc., "VMware ESX 3.5," Product Datasheet, <http://
 Davis, D., "3 VMware Consolidated Backup (VCB) Utilities You           www.vmware.com>, 2008, 4 pages.
 Should Know," Petri IT Knowlegebase, <http://www.petri.co.il/          VMware, Inc., "VMware GSX Server 3.2, Disk Types: Virtual and
 vmware-consolidated-backup-utilities.htm>, internet accessed on        Physical,"      <http://www.vmware.com/support/gsx3/doc/disks_
 Jul. 14, 2008, 7 pages.                                                types_gsx.html>, internet accessed on Mar. 25, 2008, 2 pages.
 Davis, D., "Understanding VMware VMX Configuration Files,"             VMware, Inc., "VMware OVF Tool," Technical Note, <http://www.
 Petri IT Knowledgebase, <http://www.petri.co.il/virtual_vmware_        vmware.com>, 2007, 4 pages.
 vmx_confi guration_files.htm>, internet accessed on Jun. 19, 2008,     VMware, Inc., "VMware Workstation 5.0, Snapshots in a Linear
 6 pages.                                                               Process,"      <http:/www.vmware.com/support/ws5/doc/ws_pre­
 Davis, D., "VMware Server & Workstation Disk Files Explained,"         serve_sshot_linear.html>, internet accessed on Mar. 25, 2008, 1
 Petri IT Knowledgebase, <http://www.petri.co.il/virtual_vmware_        page.
 files_explained.htm>, internet accessed on Jun. 19, 2008, 5 pages.     VMware, Inc., "VMware Workstation 5.0, Snapshots in a Process
 Davis, D., "VMware Versions Compared," Petri IT Knowledgebase,         Tree," <http://www.vmware.com/support/ws5/doc/ws_preserve_
 <http://www. petri .co.ii/virtual_vmware_versions_compared.            sshot_tree.html>, internet accessed on Mar. 25, 2008, 1 page.
 htm>, internet accessed on Apr. 28, 2008, 6 pages.                     VMware, Inc., "VMware Workstation 5.5, What Files Make Up a
 Eitel, "Backup and Storage Management in Distributed Heteroge­         Virtual Machine?" <http://www.vmware.com/support/ws55/doc/
 neous Environments," IEEE, Jun. 12-16, 1994, pp. 124-126.              ws_learning_files_in_a_vm.html>, internet accessed on Mar. 25,
 Gait, J., "The Optical File Cabinet: A Random-Access File System       2008, 2 pages.
 for Write-Once Optical Disks," IEEE Computer, vol. 21, No. 6, pp.      Wikipedia, "Cluster (file system)," <http://en.wikipedia.org/wiki/
 11-22 (Jun. 1988).                                                     Cluster_%28file_system%29>, internet accessed Jul. 25, 2008, 1
 International Preliminary Report on Patentability and Written Opin­    page.
 ion for PCT/US2011/054374, dated Apr. 11, 2013, 6 pages.               Wikipedia, "Cylinder-head-sector," <http://en.wikipedia.org/wiki/
 International Search Report and Written Opinion for PCT/US2011/        Cylinder-head-sector>, internet accessed Jul. 22, 2008, 6 pages.
 054374, dated May 2, 2012, 9 pages.                                    Wikipedia, "File Allocation Table," <http://en.wikipedia.org/wiki/
 Jander, M., "Launching Storage-Area Net," Data Communications,         File_Allocation_Table>, internet accessed on Jul. 25, 2008, 19
 US, McGraw Hill, NY, vol. 27, No. 4 (Mar. 21, 1998), pp. 64-72.        pages.
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 88 of 271 PageID #: 117


                                                        US 9,740,723 B2
                                                                 Page 4


 (56)                   References Cited

                   OTHER PUBLICATIONS
 Wikipedia, "Logical Disk Manager," <http://en.wikipedia.org/wiki/
 Logical_Disk_Manager>, internet accessed Mar. 26, 2008, 3
 pages.
 Wikipedia, "Logical Volume Management," <http://en.wikipedia.
 org/wiki/Logical_volume_management>, internet accessed on
 Mar. 26, 2008, 5 pages.
 Wikipedia, "Storage Area Network," <http://en.wikipedia.org/wiki/
 Storage_area_network>, internet accessed on Oct. 24, 2008, 5
 pages.
 Wikipedia,        "Virtualization,"      <http://en.wikipedia.org/
 wikiNirtualization>, internet accessed Mar. 18, 2008, 7 pages.

 * cited by examiner
       Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 89 of 271 PageID #: 118




                                                                                                                    e•
                                                                                                                    00
                                                                                                                    •
                                                               virtual machine storage
                                                                     manager 145                        �100        �
        virtual machine host 105                                virtual machine storage                             �
                                                                                                                    �
                                                               operation component 150                              �

                                                                I                           I
         virtual machine 110a I     135
                                                                                                                    �
                                                                     VLUN driver 152
115a - I�         app
                                                                 virtual machine mount
120a                                                                 component 154
                                   140a
                                                                                                                    �
                                                                               data aqenl 155                       �
                                                                        integration                                 N
                                                                      comeonent 157                                 '"N
115b                                                                                                                N
                                   140b   virtual disk              virtual disk analyzer                           ....
                                                                                                                    0

                                                                       comf)_onent 160                              -....J


                                                         165
                                                                                                                    =­
                                                                                                                    rJJ
                                                                                                                    ('D

                                                                                                                    .....
                                                                                                                    ....
                                                                                                                    ('D



                                                                                                 175
                                                                                                                    ....
                                                                                                                    0

125                                                                                             170                 ....
                                                                                                                    N

                                                                                                       secondary
                                                                                                        storage
                                                                         ==
                                                                                                       data store
                                                                     i;;; --


                                                                                                                    d
                                                                                                                    r.,;_



                                                                                                                    =
                                                                                                                    _."-0
                                                                                                                    -....l
                                                                                                                    �

                                                    FIG. IA                                                         N
                                                                                                                    w
                                                                                                                    =
                                                                                                                    N
      Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 90 of 271 PageID #: 119




                                                                                            e•
                                                                                            00
                                                                                            •


                                                                                            =
                                                                                            �
                                              virtual machine storage                       �
      virtual machine host 105                                                  ,.)101      �
                                                    manager145                              �
         virtual machine 11 0 a                virtual machine storage
                                                                                            �

                                               I                     I
                                              operation component150

                                                   VLUN driver 152

                                               virtual machine mount                        �
                                                   component154                             �
                                                                                            N
                                                       data aqent 155                       '"N
                                                                                            N

135
                                                     integration
                                                   com2_onent157
                                                                                            ....
                                                                                            0
                                                                                            -....J




                                                                                            =­
                                                                                            rJJ
                                                                                            ('D

                                        165                                                 .....
                                                                                            ('D


                                                                                            N

                                                                                            ....
                                                                                            0


                                                                         175
                                                                                            ....
                                                                                            N



 125�-
                                                                         170
                                                                               secondary
                                                                                storage
                                                                               data store   d
                                                                                            r.,;_



                                                                                            =
                                                                                            _."-0
                                                                                            -....l
                                      FIG.1B                                                �

                                                                                            N
                                                                                            w
                                                                                            =
                                                                                            N
               Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 91 of 271 PageID #: 120




                                                                                                                                                                                         •
                                                                                                                                              virtual machine storage
                                                                                                                                                    manager 145
                                                                                                                                                                                         •
                                                                                                                                               virtual machine storage                   �
                                                                                                                                              operation component 150                    �
                                                                                                                                                                                         �

        virtual machine                         virtual machine                                     virtual machine
                                                                                                                                               I    VLUN driver 152
                                                                                                                                                                      I                  �
                                                                                                                                                                                         �
           host 105a                               host 105b             primary storage             manager 202                                virtual machine mount
                                                                                                                                               ! component 154 l
                                                                         data store 135
           vm 110a                                 vm 110c                                               virtual
115a
     ---v� app          I                115c
                                                                                           205
                                                                                                        machine
                                                                                                        manage­
                                                                                                         ment
120a --1--+[�J                           120c
                                                                                                                                                                                         N
                                                                                                       component                                                                         N
                                                                                                                                                                                         N
           vm 110b                                                                                                                                                                       ....
115b
           1 app        I                115d
                                                                                           210
                                                                                                           API
                                                                                                         compo­
                                                                                                          nent
                                                                                                                                                                          165
120b
           0                             120d
                                                                                                                                                                                175
125a                                     125b                                                                                                 170
                                                                                                                                                                                         ('D




       □�I;�, , CIJli�',-                                                                        □�1. . /
                                                                                                                                                                                         ('D


  \_.                                      \_.                                                                                                                                           (,H




       •=i·-,;· -,:,·, ,:J hl1' %1 •- -, . . . lL�H                                                                   - l�J
                                                                                                                           :,.......;,•!:

                                                                                                                                                                           secondary I
                                                                                                                                                                            storage
                                                                                                                                                                                         ....
                                                                                                                                                                                         N


                                                                                                                                                                           data store
                  ...
                                                                                                 ...,.,..,.,....,....,..1 �'- . :; •
                            :: '.,.:�:                   -   :: •, .::

                                                                                                 ♦ ;_;_;,, ' '.' < ' '      •• ·�




                                                                                                                                                                                         d
                                                                                                                                                                                         rJl.
                                                                                                                                                                                         '""-0
                                                                                                                                                                                         -....l
                                                                                                                                                                                         �
                                                                                                                                            FIG.2
                                                                                                                                                                                         N
                                                                                                                                                                                         w
                                                                                                                                                                                         =
                                                                                                                                                                                         N
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 92 of 271 PageID #: 121


 U.S. Patent                 Aug. 22, 2017               Sheet 4 of 21               US 9,740,723 B2



                                Copy

                                                  305
                     Receive indication to perform
                                 copy




                                                     y



                                                                                     325
                      Select next virtual machine
                                 host                      Query virtual machine manager
                                                            to determine virtual machines
                                                  320
                     Query virtual machine host to
                      determine virtual machines


                                                  330
                      Select next virtual machine


                                                  335
                      Copy virtual machine data
                       according to indication

                                                  337
                     Perform other processing of
                        virtual machine data




                 y           More virtual
                             machines?




                                If there
                            is not a virtual
             y           machine manager,
                        are there other virtual
                           machine hosts?




                                Done
                                                            FIG. 3
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 93 of 271 PageID #: 122


 U.S. Patent           Aug. 22, 2017               Sheet 5 of 21            US 9,740,723 B2




                                                                             400




       41 Oa        Match virtual machine names by regular expression
                                                                Configure          415a
       410b       • I Virtual machine host affinity I
                                                                Configure          415b




                              OK      II   Cancel       II   Help


                                             418


                                        FIG. 4
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 94 of 271 PageID #: 123


 U.S. Patent                 Aug. 22, 2017                Sheet 6 of 21                         US 9,740,723 B2




                                                               530                       540                500
            ,------------------r-------+----=-1
                Backupset Property of ManualBS                                                        IBJ
      510        General             Virtual Machine Configuration                Security

      512          Virtual Machine Storage Manager:        burnout
      514          Application:                            Virtual Machine Host
      516          Instance Name:                          vsDefaultlnstance
      518          Backup Set Name:                        ManualBS


      520    .._____..,,.,, Automatically add new virtual machines that don't
                            qualify for membership in any of the sub-client



               522
              524a                Match virtual machine names by regular expression
                                                                                   Configure                526a
              524b           O Virtual machine host affinity
                                                                                   Configure                 526b



                                                          � O_K- �I I           Cancel   I I   Help


                                                                                 528

                                                 FIG. SA
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 95 of 271 PageID #: 124


 U.S. Patent                               Aug. 22, 2017               Sheet 7 of 21                            US 9,740,723 B2




                                                                             530                    540                           500
                                                                              )                      )                        �
                     Backup Set Property of defaultBackupSet             /
                                                                         I
                                                                                               /                        [8J
                                       ir                                          1r
                                                                                               I
     510 .,--I',c...,'    General            Virtual Machine Configuration               Security
                                      542                      544                                  546
                                    r__J                    r__J                                   ,-J
                                                                                                                  V
                                                                                                                  •
                          Virtual machine host       Virtual machine                 Sub-client name
                                       rack0102
                                       rack0102
                                                  TESTVM79
                                                  TESTVM99
                                                                                  Subclient_test
                                                                                  Subclient_test
                                                                                                                  =
                                       rack0102   TESVM91
                                                                                                                  -
                           560         rack0102   rack0102-rh3


                                                                                                                -------
                                       rack0102   TESTVM92                        Subclient_test                  -
                                       rack0102   TESTVM92                        Subclient test
                                      rack0102    rack0102rh4x64                                           I•                     570
                                  rrack0202       rack0102vm2                  Subclient test     i
                                       rack0202   TESTVM2459                   Default -          !§]
                                       rack0202   VM1                          Marketing_Sales_SC !


                                                                                                            -
                                       rack0202   TESTVM_ESX1                  Subclient_test

                                                                                                                     ,--
                           562
                                       rack0202   rack0202su1 0x64
                                       rack0202   VM2                             Database_SC-                                    572


                                                                                                                  ----
                                       rack0202   VM3                             Filesrv_SC -                                    574
                                  \....rack0202   VM4 x64
                                       rack0302   SG111                           Marketing_Sales_SC----                          576
                                       rack0302   SG3(1)                          Marketing_Sales_SC


                                                                                                           -
                                       rack0302   VM6
                                       rack0302
                                                                                                                              -
                                                                                                                  ..
                           564                    SG_W2K8_X64
                                       rack0302   W2K8_SC                         Filesrv_SC                                      574
                                       rack0302   W2K8_SC_X64(1)                                                  -
                                       rack0302   rack0302vm1

                                                                                                     I Discover � / -.. 552
                         Change all selected virtual machines to sub-client:
     554
           _,,.-r--_Lj                                                                   lvl         I    Apply
                                                                                                                       f-.-/-..556
                                                                   I     OK
                                                                                    11   Cancel
                                                                                                     11     Help
                                                                                                                        I
                                                                                          578


                                                         FIG. 5B
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 96 of 271 PageID #: 125


 U.S. Patent             Aug. 22, 2017       Sheet 8 of 21                      US 9,740,723 B2




                                                                                             600

           J;,
          ...;;:::; --
                     _                                                                 [8]
   610 �I-' Virtual machine name I   userName
                                                  I   password    V
                                                                  V
                                                                          I    Add
                                                                                        f--V'612
                                                                          I    Edit
                                                                                        f--v-----614
                                                                          I   Remove
                                                                                        f--V'616




                           I   OK
                                      11   Cancel
                                                      11   Help
                                                                      I
                                            618

                                         FIG.6
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 97 of 271 PageID #: 126


 U.S. Patent                      Aug. 22, 2017                    Sheet 9 of 21                   US 9,740,723 B2




                                                Copy virtual machine data                                      700
                                                 according to indication                                 /
                                                                                    705
                                          Quiesce virtual machine file systems
                                                                                    710
                                          Create snapshot�f virtual machine

                                                                                    715
                                         Unquiesce virtual machine file systems

                                                                                    720
                                     Determine how to copy according to indication:
                                          file-level, volume-level of disk-level

                                                             :
                                                     I volume-level I
                                                                                                    I
             I   file-level   I                                                            I disk-level

          Determine mount point on
                                   722                      i
                                                  Determinemount point on
                                                                          722                      ,l,           746
                                                                                     Determine copy point on virtual


                                                                                                   •
         virtual machine storage                 virtual machine storage              machine stor ge manager
                 man13ger                                man;:lger                                 �
                     +             724                      ,..,          724
                                                                                     Determine virtual disk and
                                                                                                                 748
       Determine volumes of virtual             Determine volumes of virtual        configuration files for virtual
                machine                                 machine                              machine

                     �
      Mount determined volumes at
                                   726                      i
                                            Mount determined volumes at
                                                                          726                      i             750
                                                                                       Copy virtual disk and
      mount point on virtual machine        mount point on virtual machine           configuration files lo virtual
            storage manager                       storage manager                    machine storage manager
                                                            i
                                           11                               11
                     �
        Copy files on determined
       volumes at mount point on
                                   728                                    754
                                                                                                   i             752
                                                    Extract metadata                 Remove snapshot of virtual
        virtual machine storage                                                             machine
      manager to secondary storage
                data store                                  i             734                      +             754
                                             Copy determined volumes at
                     �             730      mount point on virtual machine                Extract metadata
      Unmount determined volumes            storage manager to secondary

                                                                                                   l
                                                  storage data store

                     �             732                      i             730           Copy virtual disk and
                                                                                                                 756

       Remove snapshot of virtual                                                  configuration files to secondary
              machine                        Unmount determined volumes                  storage data store

                                                                                                   �             758
                                                            �             732
                                                                                   Remove copied virtual disk and
                                              Remove snapshot of virtual            configuration files from virtual
                                                     machine                         machine storage manager
                                                             I                                      I


                                                    Done
                                                 (�_ �)
                                                                                      FIG. 7
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 98 of 271 PageID #: 127


 U.S. Patent         Aug. 22, 2017           Sheet 10 of 21   US 9,740,723 B2




                            Extract metadata

                                                     805
                      Access configuration files to
                         determine parent-child
                      relationships between virtual
                                disk files

                                                     810
                        Determine relationships
                        between virtual disk files


                                                     815
                      Determine how volumes are
                       structured on virtual disks


                                                     820
                      Determine location of master
                               file table


                                                     825
                     Store determined relationships,
                          determined structure of
                         volumes and determined
                       location of master file table



                                  Done




                              FIG. 8
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 99 of 271 PageID #: 128


 U.S. Patent                     Aug. 22, 2017                          Sheet 11 of 21                  US 9,740,723 B2




                                     (        Restore

                                                  i                    905                        �900
                                 Receive indication to restore
                                  file, volume, virtual disk or
                                         virtual machine

                                                  i                910
                                  Determine how copy was
                                    performed: file-level,
                                  volume-level or disk-level


                 I                                I                                                 I
             file-level
                                                  +                                                +
        I                  I               I volume-level I                                  I disk-level   I
                 i'        915                                    915                                              915
        Mount copy set                     Mount copy set                                    Mount copy set


                 i         920                    i      945                                       i               945
            Restore file                   Access stored                                 Access stored metadata
                                             metadata

                                                  i      960                                       i
                                                                                   Reconstruct virtual disk using
                                                                                                                   950
                                       Reconstruct files
                                       using master file                           relationships between virtual
                                             table                                           disk files

                                                  i                                                i               955
                                 930   I                      I   920
                                                                                    Reconstruct volumes using
                                                                                   determination of how volumes
                                   Restore              Restore                    are structured on virtual disks
                                   volume                 file
                                                                                                   i               960
                                       I                      I                          Reconstruct files using
                                                                                           master file table

                                                                                                    I
                                                                   I    965         930             I 920             I   970
                                                              Restore                           Restore         Restore one
                                                               virtual         Restore                            or more
                                                                               volume             file
                                                              machine                                           virtual disks
                                                                   I                                I
                                                                                                    I
                                                  ,
                                                Done



                                                              FIG. 9
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 100 of 271 PageID #: 129


  U.S. Patent                    Aug. 22, 2017                                          Sheet 12 of 21                                                                          US 9,740,723 B2




                                                                                                                                                                                    1050

                                                                                                                                                                     5"
                                                              1005
                                                               (                                1031
                                                                                            1---                  --
                                                          storage                               mgmt.
                                                          manager                           :
                                                                                            1   agent
                                     1411                                                                                                       1025
                     1030                                                           jobs interface                                                               1130
                                                 index
                                                                                   agent   agent
                              1095                                                 - -------                                                                             1095
                     client                                                       I
                                                                                                 I
                                                                                                                                                ''              client
                                                                                  ,' 1020         I
                                                                                                      \
                         data                                                                             I                                                         data
                                                                              I
                        agent                                                I                            \                                                        agent
                                                                         I                                    \
                                                                                                                  \
                                                                         I                                            I
                                                                        I                                                 I
                                                                    !
                                                                                                                           \
                                                                    I
                                                                   I                                                           \
                                                                                                                                   I
                         1060                                  I                                                                                                                           1062
                                                                                                                                                                            jscl
                                                                                                                                    \
                                                              I                                                                        \
           primary                                        I                                                                             \
            data                                          I
                                                                                                                                                                            jsc
                                                      I
                                                      I
                                                                                                                                            \
                                                                                                                                             \                                  l
                                                     I                                                                                        \
                                                 I                                                                                               \
             primary storage                     I

                                                          -
                                                                                                                  __ _______                         \
                                                                                                                                                  _\__
                                                                                                                                                         \
          �econdary storag;- - - ,'
                                                                                                                                                          \
                                             I                                                                                                             \
                                            I                                                                                                               \
                                                                                                                                                                                 1065

                                secondary storage                                                                                               secondary storage
                                computing device                                                                                                computing device                           1023



                        1015                                                                                                                                                    1015

                                      storage                                                                                                               storage
                                      device                                                                                                                 device



                                                                              FIG. 10
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 101 of 271 PageID #: 130


  U.S. Patent                  Aug. 22, 2017                   Sheet 13 of 21                          US 9,740,723 B2




                                                                                                         1100


        Browse Options                                                                                            X

                  @ !Browse the Latest Data I
         1105
                  O Specify Browse Time----------------�

                   Browse Data Before:

                         IWed 01/21/2009 I       ...,.         05:24 PM        EB
                         Time Zon e:        l(GMT-05:00) Eastern Time (US & Canada)             I• I
                Virtual Machine                                                                                : f 1110
                Storage Manager:                  n================================i=--"'�r1
                                          j=or=d=a=                                                                 I
                                                                                                                   1115
                                     :1



                Secondary Storage
                                            d   s
                Computing Device: <Any secon ary torage compu
                                                              ting device>                               ..,
                [Z! Image Browsing

                --Type of Intended Restore----------------�

                    @ Individual files/folders

      1120          0 Entire Volume

                    0 Virtual Machines/Virtual Disks




                      �-O_K_�I I             Cancel       11   Advanced   11   List Media
                                                                                            I   �I   _H_ elp
                                                                                                          _ _�



                                                         FIG. Ji
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 102 of 271 PageID #: 131


  U.S. Patent                 Aug. 22, 2017               Sheet 14 of 21                    US 9,740,723 B2




                                                                                                        1200
                                � Job C ontroller           c;Q Vir tual Machine Storage . .
              ..i:::> REGULAR X l!!..'.:!J
              CJ                                             ',i{] Manager: jordan (L atest D . X
           � Virtual Machine Storage Manager: jordan (Latest Data)
           Current Selected: \502088ad-e01e-d723-0dc4-79927234bd3b\Volume1\Documents and Settings




              I
           B-01NST007                                            Name                   Size            Type
              D defaultBackupSet                   101   Administrator           O Bytes            Folder
                  □   PERFM3
                                                   101 Administrator.GALAX... 0 Bytes
                  □   PERFOM2
                                                   l0J All Users              O Bytes
                                                                                                    Folder
                                                                                                    Folder
              0 PERFORMANCE
    1205      l:;.iil REGULAR
                                                   101 Default User           O Bytes               Folder

               El--      TESTVM1 11                101 Lo calService          O Bytes               Folder
                                                   101 NetworkService         O Bytes               Folder
              1208               Documents and     101 wmpub                  O Bytes               Folder
                                ume2
                                                                                                        1250
                             Volume3
                Restore Options for All Selected Items

                  General Job Initiati on




                        Unconditional Overwrite

                       Restore Destination------------------�

                          Destination Computer:     ....1 jo_r_d_a____
                                                                  n    ______�l_..,.�I

                          Destination folder:                                          Browse


                       Preserve Source Paths----------------�

                         @ Preserve ....__
                                        I _.1I� level from the end of the source path
                         0 Remove     .______,oj� level from the beginning of the source path

                               ,_____o_K____,11....__
                                                    c_a_n_ce_l __,I I    Advanced      I L...I __H_e_lP___,




                                                FIG.12
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 103 of 271 PageID #: 132


  U.S. Patent                     Aug. 22, 2017                 Sheet 15 of 21                       US 9,740,723 B2




                                                                                                  1300

          Restore Options for All Selected Items
                                                                                                      I
                                                                                           IX
           General I Job Initiation I

                   Restoce as                                                                             I      Type

                   I
                                                                                                              File
                       ® Physloal volume                                                                      File

         1305 {0 VHD files
                                                                                                              File
                                                                                                              File

                       0 VMDKfiles



                   Destination Computer: I amber                                   I• f..-/ """1310

                          Source Volume             I        Destination Volume                                       1340
           ,,.. B-0 TESTVM111
                        H--,volume1                 I                              I ...
                                                         Browse mount points on amber
                                                                                           --   _.--._ 1320            \    IX
     131 5 �            � Volume2
                        f-o Volume3                        Select a mount point and click OK
               -        Lovolume4
                                                            c:\[14.65 GB]                                              "'
                                                            d:\[1.95 GB]
                                                            e:\[117.2 GB]
                                                            f:\[17.11 GB]
                                                 1325 �
                                                            h:\[136.73 GB]

                                                                                                                       �
                                                            j:\[30.01 GB]
                                                            l:\[19.23 GB]
                                                            m:\[19.53 GB]


                           I    OK
                                           II   Cancel
                                                                         I   OK
                                                                                    11     Cancel
                                                                                                      11             Help
                                                                                                                             I
                                                    FIG.13A
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 104 of 271 PageID #: 133


  U.S. Patent                    Aug. 22, 2017          Sheet 16 of 21            US 9,740,723 B2




                                                                                                    1300

      Restore Options for All Selected Items                                                 Ix
        General   I Job Initiation I
             Restore as

         !
         I '    0 Phys;cal volume


       1305 < @ VHD files


                0 VMDK files

         �-----------------------�1310

           Destination Computer:       �Ia-m-ber- ----------�I"'-;�Joi
           Destination Folder:         I                                                I
                                                                                               II
                                                                                            133s

                                       �-------------Br- o-se
                                                           w- - �I




                                O_K_
                           ._____          __,11   Cancel
                                                            11   Advanced
                                                                            I '-1 __
                                                                                   H_el_ P_____,



                                               FIG.13B
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 105 of 271 PageID #: 134


  U.S. Patent                      Aug. 22, 2017                 Sheet 17 of 21                  US 9,740,723 B2



                                                                                                                 1400
        Restore Options for Al l Se l ected Items                                                          X

        Genera l Job Initiation




           I{
            Restore as
           !

                       ® Virtua l Machines
        1405
                       0 Virtua l Disks

           '----------------------------' 1410
                                             ,---------T"""""i ,----,, 1 I
            Destination Computer:

            Destination F ol der:
                                             I
                                             jordan

                                             �, D:
                                                          I,..
                                                           _ - - - _ _ __________
                                                 - \- M_ _ n
                                                        ou tF o l der
                                                                                                     __,�k�
                                                                                                      I 1430




                                                                                  ,___B r ow_se _ _,(
                                                                                       _ _

                         h' Restore opt1ons
           - V1rtua IM acme            ·                                                                  1415
                                                                                                       LJ 11
                 Virtua l Machine Name                                 I TESTVM100                        1420
                                                                                                      f

                                                                                                      I
                                                                                                      r
                 Server Name                                           I Virtua l CenterServer.doml

                       @ Virtua l Machine Manager                                                         1440
                r



                          Virtua l Machine Host managed by
                                                                                                      r
       1425-<                                                          I ESXServer.commvau t.cl
                          Virtua l Machine Manager
                                                                                                 l



                '-..
                       0 Virtual Machine Host

                     - Authentication
                ,-




                         User Name:            I root
                                                                                             I
       1445-<             Password:            I *************
                                                                                             I
                         Confirm Password: I *************
                                                                                             I
                -

                                 __�I �I __c_a _nc_e_ l _�I I
                          ,____o_K                                    Advanced          __He_ l _P_�
                                                                                   I �I


                                                FIG.14A
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 106 of 271 PageID #: 135


  U.S. Patent                 Aug. 22, 2017           Sheet 18 of 21            US 9,740,723 B2




                                                                                                     1400

       Restore Options for All Selected Items                                                 Ix
        General I Job Initiation   I
            Restore as
           !
                0 Wtual Machines
       1405 {
                @ Virtual Disks

                                                                                              1410

                                        I amber                                           r-111
            Destination Computer:                                                    1,.. I1430

            Destination Folder:         I D:\MountFolder                                  (::��
                                                                       I    Browse




                  I      OK
                                       11   Cancel
                                                       11   Advanced
                                                                       11      Help
                                                                                              I
                                            FIG.14B
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 107 of 271 PageID #: 136


  U.S. Patent                                 Aug. 22, 2017                     Sheet 19 of 21                              US 9,740,723 B2




                                                                                                                                              1500
                                                                                                                                              __,I

             Sub-client Properties of default                                                                                                            X

                   C::tr,r,:,r,,:, nAvir.P.       I   l>.r.tivitv r:ontml   I   F---
                                                                                   l\,IV )I
                                                                                            ·-- I �   "'"""'   I       ll.11tr, ni!':r.OVP.r
                      General                 I       Filters      I            Pre/Post Process                   I       Security

                   Virtual Machine Storage Manager: jordan
                   iDataAgent:                                          Virtual Server
      1505
                   Backup Set:                                          REGULAR

              '-
                   Sub-client name:                                     I default                                                                    I
                   Number of Data Readers:                  D�� 1510
                   Note: This is a default sub-client
              r
                   - Copy Type

                           0 File level

      1515                 @ Volume level

                           0 Disk Level

              -                12] Keep snaps between failed attempts for Disk level restartability
                                                                                                                                 1520-

                      Use Virtual Machine Storage Manager                                                                            , ....
                                                                                amber
                    -· Description                                              jordan
                                                                                sg-vm2
                                                                                sg9-vm3
                                                                                s09024
                                                                                water
                                                                                wind
                                                                                                                                              �
                                                                                         .____o K__,II Cancel 11                    Help
                                                                                               _



                                                                       FIG.15
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 108 of 271 PageID #: 137


  U.S. Patent         Aug. 22, 2017          Sheet 20 of 21    US 9,740,723 B2


                                                              ;;1600
                                     Copy

                                                     1605
                          Access virtual disk internal
                               data structures

                                                     1610
                           Determine blocks used in
                                 virtual disk

                                                     1615
                          Access block identifier data
                                  structure


                                                     1620
                          Generate identifier for used
                                    block


                                                    25
                               of block different         N




                                                     1630
                                  Copy block


                                                     1635
                          Update block identifier data
                          structure with new identifier




                      y




                                     Done



                                FIG.16
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 109 of 271 PageID #: 138


  U.S. Patent         Aug. 22, 2017            Sheet 21 of 21               US 9,740,723 B2




                                                                     1700
                                                      Substantially
                            Block Identifier
                                                     Unique Identifier

                                 490                   OxA1B3FG

              1706               491                   OxFG329A

                                 492                   OxC1D839

                                   ...
                      ,J
                     1702                                                1704
                                          FIG.17
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 110 of 271 PageID #: 139


                                                       US 9,740,723 B2
                                1                                                                       2
           SYSTEMS AND METHODS FOR                                       machines. VCB consists of a set of utilities and scripts that
         MANAGEMENT OF VIRTUALIZATION                                    work in conjunction with third-party backup software to
                     DATA                                                backup virtual machine data. VCB and the third-party
                                                                         backup software are typically installed on a backup proxy
             CROSS-REFERENCE TO RELATED                             5    server that uses the Microsoft Windows Server 2003 oper­
                    APPLICATIONS                                         ating system by Microsoft Corporation. VCB supports file­
                                                                         level backups (backups at the level of files and directories)
      This application is a divisional of U.S. patent application        for virtual machines using Microsoft Windows operating
  Ser. No. 13/667,890 filed Nov. 2, 2012 (entitled SYSTEMS               systems. In a file-level backup, the granularity of the backup
  AND ME THODS FOR MANAGEMENT OF VIRTUAL-                           10   is at the level of individual files and/or directories of the
  IZATION DATA), now U.S. Pat. No. 8,725,973, which is a                 virtual machine. A file-level backup allows copies of indi-
  divisional of U.S. patent application Ser. No. 12/553,294              vidual files on virtual disks to be made. File-level backups
  filed Sep. 3, 2009 (entitled SYSTEMS AND ME THODS                      can be full backups, differential backups, or incremental
  FOR MANAGEMEN T OF VIRTUALIZATION DATA),                               backups.
  now U.S. Pat. No. 8,307,177, which claims priority to U.S.        15      VCB also supports image-level backups for virtual
  Provisional Patent Application No. 61/094,753 filed Sep. 5,            machines using any operating system (e.g., Microsoft Win­
  2008 (entitled SYSTEMS AND METHODS FOR MAN­                            dows operating systems, Linux operating systems, or other
  AGEMEN T OF VIRTUALIZATION DATA), U.S. Provi­                          operating systems that may be installed upon ESX Server).
  sional Patent Application No. 61/121,383 filed Dec. 10,                In an image-level backup, the granularity of the backup is at
  2008 (entitled SYSTEMS AND METHODS FOR MAN­                       20   the level of a virtual machine (i.e., the entire virtual machine,
  AGEMEN T OF VIRTUALIZATION DATA) and U.S. Pro­                         including its current state is backed up). For an image-level
  visional Patent Application No. 61/169,515 filed Apr. 15,              backup, typically the virtual machine is suspended and all
  2009 (entitled SYSTEMS AND METHODS FOR MAN­                            virtual disk and configuration files associated with the
  AGEMEN T OF VIRTUALIZATION DATA), each of which                        virtual machine are backed up, and then the virtual machine
  is incorporated by reference herein in its entirety.              25   is resumed.
                                                                            An administrator would typically choose to perform a
                        BACKGROUND                                       file-level backup of a Microsoft Windows virtual machine
                                                                         because of the potential need to restore individual files or
     In general, virtualization refers to the simultaneous host­         directories from the backed-up Microsoft virtual machine.
  ing of one or more operating systems on a physical com­           30   However, VCB may not perform a file-level backup of a
  puter. Such virtual operating systems and their associated             Microsoft Windows virtual machine as quickly as an image­
  virtual resources are called virtual machines. Virtualization          level backup. Accordingly, a system that enables a backup of
  software sits between the virtual machines and the hardware            a Microsoft Windows virtual machine to be performed at
  of the physical computer. One example of virtualization                least as quickly as a file-level backup and enables granular
  software is ESX Server, by VMware, Inc. of Palo Alto, Calif.      35   restoration of any data (e.g., individual files or directories)
  Other examples include Microsoft Virtual Server and Micro­             from the backed-up Microsoft virtual machine would have
  soft Windows Server Hyper-\!, both by Microsoft Corpora­               significant utility.
  tion of Redmond, Wash., and Sun xVM by Sun Microsys­                      Because VCB only supports file-level backups for virtual
  tems Inc. of Santa Clara, Calif.                                       machines using Microsoft Windows operating systems, a
     Virtualization software provides to each virtual operating     40   file-level backup cannot be performed using VCB for virtual
  system virtual resources, such as a virtual processor, virtual         machines using operating systems other than Microsoft
  memory, a virtual network device, and a virtual disk. Each             Windows (e.g., Linux operating systems). An administrator
  virtual machine has one or more virtual disks. Virtualization          must back up a non-Microsoft Windows virtual machine
  software typically stores the data of virtual disks in files on        using an image-level backup. Therefore, in order to granu-
  the filesystem of the physical computer, called virtual           45   larly restore data (e.g., an individual file or directory) from
  machine disk files (in the case of VMware virtual servers) or          the backed-up non-Microsoft Windows virtual machine, the
  virtual hard disk image files (in the case of Microsoft virtual        entire non-Microsoft Windows virtual machine must be
  servers). For example, VMware's ESX Server provides the                restored. This may require overwriting the original virtual
  Virtual Machine File System (VMFS) for the storage of                  machine with the backed-up virtual machine, or re-creating
  virtual machine disk files. A virtual machine reads data from     50   the original virtual machine on a different physical machine.
  and writes data to its virtual disk much the same way that an           This may be a laborious and time-intensive process, and may
  actual physical machine reads data from and writes data to             result in loss of virtual machine data. Accordingly, a system
  an actual disk.                                                        that enables the granular restoration of any data (e.g.,
     Traditionally, virtualization software vendors have                 individual files or directories) within a virtual machine using
  enabled the backup of virtual machine data in one of two          55   any type of operating system would have significant utility.
  ways. A first method requires the installation of backup                  Another challenge posed by the use of VCB to perform
  software on each virtual machine having data to be backed              backups of virtual machines is that such backups require an
  up and typically uses the same methods used to back up the             administrator to manually identify or specify the virtual
  data of physical computers to back up the virtual machine              machines that are to be backed up, typically via a script
  data. A second method backs up the files that store the virtual   60   created in advance of the backup operation. However,
  disks of the virtual machines, and may or may not require the          because virtual machines may be easily set up and tom
  installation of backup software on each virtual machine for            down, virtual machines may be less permanent in nature
  which the data is to be backed up.                                     than actual physical machines. Due to this potential tran­
     As an example of the second method, VMware Consoli­                 sience of virtual machines, it may be more difficult for the
  dated Backup (VCB), also by VMware, Inc., enables the             65   administrator to identify all of the virtual machines which
  backup of the data of virtual machines on ESX Server                   are to be backed up in advance of the backup operation.
  without having to install backup software on the virtual               Accordingly, a system that provides automatic identification
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 111 of 271 PageID #: 140


                                                       US 9,740,723 B2
                                3                                                                   4
  of virtual machines that are to be backed up at the time of        virtual machine, mounting the volumes on a proxy server,
  the backup operation would have significant utility.               and copying the volumes mounted on the proxy server to the
     The need exists for a system that overcomes the above           secondary storage data store. Performing a disk-level copy
  problems, as well as one that provides additional benefits.        involves determining virtual disk and configuration files of
  Overall, the examples herein of some prior or related sys­ 5 the virtual machine, copying the virtual disk and configu­
  tems and their associated limitations are intended to be           ration files to the proxy server, extracting metadata from the
  illustrative and not exclusive. Other limitations of existing      virtual disk and configuration files, and copying the virtual
  or prior systems will become apparent to those of skill in the     disk and configuration files and the extracted metadata to the
  art upon reading the following Detailed Description.               secondary storage data store.
                                                                  10    Various examples of aspects of the invention will now be
         BRIEF DESCRIPTION OF THE DRAWINGS                           described. The following description provides specific
                                                                     details for a thorough understanding and enabling descrip­
     FIGS. lA and 1B are block diagrams illustrating envi­           tion of these examples. One skilled in the relevant art will
  ronments in which aspects of the invention may be config­          understand, however, that aspects of the invention may be
  ured to operate.                                                15 practiced without many of these details. Likewise, one
     FIG. 2 is a block diagram illustrating another environment      skilled in the relevant art will also understand that aspects of
  in which aspects of the invention may be configured to             the invention may have many other obvious features not
  operate.                                                           described in detail herein. Additionally, some well-known
     FIG. 3 is a flow diagram illustrating a process for dis­        structures or functions may not be shown or described in
  covering one or more virtual machines.                          20 detail below, so as to avoid unnecessarily obscuring the
     FIGS. 4-6 are display diagrams illustrating example inter­      relevant description.
  faces provided by aspects of the invention.                           The terminology used below is to be interpreted in its
     FIG. 7 is a flow diagram illustrating a process for copying     broadest reasonable marmer, even though it is being used in
  virtual machine data.                                              conjunction with a detailed description of certain specific
     FIG. 8 is a flow diagram illustrating a process for extract­ 25 examples of aspects of the invention. Indeed, certain terms
  ing metadata from virtual volumes and/or virtual disk and          may even be emphasized below; however, any terminology
  configuration files.                                               intended to be interpreted in any restricted manner will be
     FIG. 9 is a flow diagram illustrating a process for restor­     overtly and specifically defined as such in this Detailed
  ing virtual machine data.                                          Description section.
     FIG. 10 is a block diagram illustrating an example of a 30         Unless described otherwise below, aspects of the inven-
  data storage enterprise that may employ aspects of the             tion may be practiced with conventional data processing
  invention.                                                         systems. Thus, the construction and operation of the various
     FIGS. 11-15 are display diagrams illustrating example           blocks shown in FIGS. lA, 1B and 2 may be of conventional
  interfaces provided by aspects of the invention.                   design, and need not be described in further detail herein to
     FIG. 16 is a flow diagram illustrating a process for 35 make and use aspects of the invention, because such blocks
  copying virtual machine data.                                      will be understood by those skilled in the relevant art. One
     FIG. 17 is a diagram illustrating a suitable data structure     skilled in the relevant art can readily make any modifications
  that may be employed by aspects of the invention.                  necessary to the blocks in FIGS. lA, 1B and 2 (or other
                                                                     embodiments or figures) based on the detailed description
                   DETAILED DESCRIPTION                           40 provided herein.
                                                                        Aspects of the invention will now be described in detail
     The headings provided herein are for convenience only           with respect to FIGS. 1 through 17. FIGS. lA, 1B and 2 are
  and do not necessarily affect the scope or meaning of the          block diagrams illustrating various environments in which
  claimed invention.                                                 aspects of the invention may be configured to operate. FIG.
  Overview                                                        45 lA illustrates aspects of the invention interacting with
     Described in detail herein is a method of copying data of       virtual machines (e.g., VMware virtual machines or Micro­
  one or more virtual machines being hosted by one or more           soft virtual machines) storing data on a storage device
  non-virtual machines. The method includes receiving an             connected to the virtual machine via a Storage Area Network
  indication that specifies how to perform a copy of data of         (SAN), and FIG. 1B illustrates aspects of the invention
  one or more virtual machines hosted by one or more virtual 50 interacting with virtual machines storing data locally. FIG. 2
  machine hosts. The method further includes determining             illustrates aspects of the invention interacting with a virtual
  whether the one or more virtual machines are managed by a          machine manager (e.g., a VMware Virtual Center server or
  virtual machine manager that manages or facilitates man­           a Microsoft System Center Virtual Machine Manager),
  agement of the virtual machines. If so, the virtual machine        which manages virtual machines. FIG. 3 is a flow diagram
  manager is dynamically queried to automatically determine 55 illustrating a process for discovering one or more virtual
  the virtual machines that it manages or that it facilitates        machines in one or more of the environments illustrated in
  management of. If not, a virtual machine host is dynamically       FIGS. lA, 1B and 2 (or in other environments).
  queried to automatically determine the virtual machines that          FIGS. 4-6 are display diagrams illustrating example inter­
  it hosts. The data of each virtual machine is then copied          faces provided by aspects of the invention. An administrator
  according to the specifications of the received indication. 60 (or other user) may use the example interfaces to administer
     Under one example of the method, a file-level, volume­          storage operations, such as the copying of data of virtual
  level or disk-level copy of a virtual machine is performed.        machines. FIG. 7 is a flow diagram illustrating a process
  Performing a file-level copy involves determining volumes          used by aspects of the invention to copy data of a virtual
  of the virtual machine, mounting the volumes on a proxy            machine. FIG. 8 is a flow diagram illustrating a process for
  server, and copying files from the volumes mounted on the 65 extracting metadata from virtual volumes and/or virtual disk
  proxy server to a secondary storage data store. Performing         and configuration files. FIG. 9 is a flow diagram illustrating
  a volume-level copy involves determining volumes of the            a process for restoring virtual machine data. FIG. 10 is a
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 112 of 271 PageID #: 141


                                                      US 9,740,723 B2
                                5                                                                     6
  block diagram illustrating an example of a data storage                  FIG. lA is a block diagram illustrating an environment
  enterprise in which aspects of the invention may be config­           100 in which aspects of the invention may be configured to
  ured to operate.                                                      operate. The environment 100 includes a virtual machine
     FIGS. 11, 12, 13A, 13B, 14A, and 14B are display                   host 105 operating on or being hosted by a computing device
  diagrams illustrating example interfaces provided by aspects     5    125, which may be a server. The environment 100 also
  of the invention. The administrator may also use these                includes a primary storage data store 135 connected to the
  example interfaces to administer storage operations, such as          computing device 125 via a SAN 130. The environment 100
  the restoration of data previously copied from virtual                also includes a virtual machine storage manager 145 oper­
  machines. FIG. 3 is a flow diagram illustrating a process that        ating on or being hosted by another computing device 170,
                                                                   10   which may be another server, and a secondary storage data
  may be used in a storage operation to perform incremental
                                                                        store 175 connected to the computing device 170. The
  copies of blocks of virtual machine data. FIG. 17 is a
                                                                        computing devices 125 and 170 are connected to each other
  diagram illustrating a suitable data structure that may be
                                                                        via a network 180, which may be a LAN, a WAN, the public
  used during the process of FIG. 16.                                   Internet, some other type of network, or some combination
  Suitable Environments                                            15   of the above.
     FIGS. lA, 1B and 2 and the discussion herein provide a                The virtual machine host 105 hosts one or more virtual
  brief, general description of certain exempl ary suitable com­        machines 110 (shown individually as virtual machines 110a
  puting environments in which aspects of the invention can             and 110b). Each virtual machine 110 has its own operating
  be implemented. Although not required, aspects of the                 system 120 (shown individually as operating systems 120a
  invention are described in the general context of computer-      20   and 120b) and one or more applications 115 executing on the
  executable instructions, such as routines executed by a               operating system or loaded on the operating system (shown
  general-purpose computer, e.g., a server computer, wireless           individually as applications 115a and 115b). The operating
  device, or personal computer. Those skilled in the relevant           systems 120 may be any type of operating system 120 (e.g.,
  art will appreciate that aspects of the invention can be              Microsoft Windows 95/98/NT/2000/XP/2003/2008, Linux
  practiced with other communications, data processing, or         25   operating systems, Sun Solaris operating systems, UNIX
  computer system configurations, including: Internet appli­            operating systems, etc.) that can be hosted by the virtual
  ances, hand-held devices (including personal digital assis­           machine host 105. The applications 115 may be any appli­
  tants (PDAs)), wearable computers, all manner of wireless             cations (e.g., database applications, file server applications
  devices, multi-processor systems, microprocessor-based or             mail server applications, web server applications, transac­
  programmable consumer electronics, set-top boxes, network        30   tion processing applications, etc.) that may run on the
  PCs, mini-computers, mainframe computers, and the like.               operating systems 120. The virtual machines 110 are also
  Indeed, the terms "computer," "host," and "host computer"             connected to the network 180.
  are generally used interchangeably herein, and refer to any              The computing device 125 is connected to the primary
  of the above or similar devices and systems, as well as any           storage data store 135 via the SAN 130, which may be any
  data processor.                                                  35   type of SAN (e.g., a Fibre Channel SAN, an iSCSI SAN, or
     Aspects of the invention can be embodied in a special              any other type of SAN). The primary storage data store 135
  purpose computer or data processor that is specifically               stores the virtual disks 140 (shown individually as virtual
  programmed, configured, or constructed to perform one or              disks 140a and 140b) of the virtual machines 110 hosted by
  more of the computer-executable instructions explained in             the virtual machine host 105. Virtual disk 140a is used by
  detail herein. Aspects of the invention can also be practiced    40   virtual machine 110a, and virtual disk 140b is used by
  in distributed computing environments where tasks or mod­             virtual machine 110b. Although each virtual machine 110 is
  ules are performed by remote processing devices, which are            shown with only one virtual disk 140, each virtual machine
  linked through a communications network, such as a Local              110 may have more than one virtual disk 140 in the primary
  Area Network (LAN), a Wide Area Network (WAN), a                      storage data store 135. As described in more detail herein, a
  SAN, a Fibre Channel network, or the Internet. In a distrib-     45   virtual disk 140 corresponds to one or more files (e.g., one
  uted computing environment, program modules may be                    or more * .vmdk or * .vhd files) on the primary storage data
  located in both local and remote memory storage devices.              store 135. The primary storage data store 135 stores a
     Aspects of the invention may be stored or distributed on           primary copy of the data of the virtual machines 110.
  tangible computer-readable media, including magnetically              Additionally or alternatively, the virtual disks 140 may be
  or optically readable computer discs, hard-wired or prepro-      50   stored by other storage devices in the environment 100.
  grammed chips (e.g., EEPROM semiconductor chips),                        A prim ary copy of data generally includes a production
  nanotechnology memory, biological memory, or other tan­               copy or other "live" version of the data that is used by a
  gible or physical data storage media. In some aspects of the          software application and is generally in the native format of
  system, computer implemented instructions, data structures,           that application. Primary copy data may be maintained in a
  screen displays, and other data under aspects of the inven-      55   local memory or other high-speed storage device (e.g., on
  tion may be distributed over the Internet or over other               the virtual disks 140 located in the primary storage data store
  networks (including wireless networks), on a propagated               135) that allows for relatively fast data access if necessary.
  signal on a propagation medium (e.g., an electromagnetic              Such primary copy data may be intended for short-term
  wave(s), a sound wave, etc.) over a period of time, or they           retention (e.g., several hours or days) before some or all of
  may be provided on any analog or digital network (packet         60   the data is stored as one or more secondary copies, for
  switched, circuit switched, or other scheme). Those skilled           example, to prevent loss of data in the event a problem
  in the relevant art will recognize that portions of aspects of        occurs with the data stored in primary storage.
  the invention may reside on a server computer, while cor­                In contrast, secondary copies include point-in-time data
  responding portions reside on a client computer such as a             and are typically intended for long-term retention (e.g.,
  mobile or portable device, and thus, while certain hardware      65   weeks, months, or years depending on retention criteria, for
  platforms are described herein, aspects of the invention are          example, as specified in a storage or retention policy) before
  equally applicable to nodes on a network.                             some or all of the data is moved to other storage or
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 113 of 271 PageID #: 142


                                                       US 9,740,723 B2
                                7                                                                       8
  discarded. Secondary copies may be indexed so users can                devices 125a and 125b ), each hosting a virtual machine host
  browse and restore the data at another point in time. After            105 (shown individually as virtual machine hosts 105a and
  certain primary copy data is backed up, a pointer or other             105b). The primary storage data store 135 includes two
  location indicia, such as a stub, may be placed in the primary         additional virtual disks 140c and 140d that store the data of
  copy to indicate the current location of that data. The           5    virtual machines 110c and 110d, respectively.
  secondary storage data store 175 stores one or more sec­                  The environment 200 also includes a virtual machine
  ondary copies of the data of the virtual machines 110.                 manager 202 operating on a computing device 215 (e.g., a
     The virtual machine storage manager 145 includes a                  server). The virtual machine manager 202 includes a virtual
  virtual machine storage operation component 150, which                 machine management component 205 which enables admin­
  includes a Virtual Logical Unit Number (VLUN) driver 152          10
                                                                         istrators (or other users with the appropriate permissions; the
  (for accessing virtual disks 140, described in more detail
                                                                         term administrator is used herein for brevity) to manage the
  herein) and a virtual machine mount component 154 (for
                                                                         virtual machines 110. The virtual machine manager 202 also
  mounting virtual machines, described in more detail herein).
  The virtual machine storage manager 145 also includes a                includes an Application Programming Interface (API) com-
  data agent 155. The data agent 155 includes an integration        15   ponent 210, which provides functions that enable the data
  component 157 that provides functionality for the virtual              agent 155 to programmatically interact with the virtual
  machine storage operation component 150. The data agent                machine manager 202 and the virtual machines 110. The
  155 also includes a virtual disk analyzer component 160 that           virtual machine hosts 105 may also each include an API
  examines the virtual disk and configuration files correspond­          component. The virtual machine manager 202 and/or the
  ing to the virtual disks 140 and extracts metadata from the       20   virtual machine hosts 105 may expose or provide other APis
  virtual disk and configuration files. For example, the inte­           not illustrated in FIG. lA, 1B or 2, such as an API for
  gration component 157 may include a set of scripts that the            accessing and manipulating virtual disks 140, and APis for
  data agent 155 causes to be run prior to, during, and/or               performing other functions related to management of virtual
  following a copy of virtual machine data. As another                   machines 110.
  example, the integration component 157 may be a compo-            25      The environments 100, 101 and 200 may include com­
  nent that encapsulates or wraps the virtual machine mount              ponents other than those illustrated in FIGS. lA, 1B and 2,
  component 154 and provides an Application Progranmiing                 respectively, and the components illustrated may perform
  Interface (API) with functions for accessing the virtual               functions other than or in addition to those described herein.
  machine mount component 154. The virtual machine storage               For example, the virtual machine storage manager 145 may
  manager 145 also includes a data store 165 that maintains         30   include a public key certificate (e.g., an X.509 public key
  data used by the virtual machine storage manager 145, such
                                                                         certificate) that the virtual machine storage manager 145
  as data used during storage operations, and configuration
                                                                         provides to the virtual machine host 105 or the virtual
  data.
                                                                         machine manager 202. The virtual machine host 105 or the
     The secondary storage data store 175 is connected to the
  computing device 170. The secondary storage data store 175        35   virtual machine manager 202 can then use the X.509 public
  may be any type of storage suitable for storing one or more            key of the certificate to encrypt data that is to be transmitted
  secondary copies of data, such as Directly-Attached Storage            to the virtual machine storage manager 145. As another
  (DAS) such as hard disks, storage devices connected via                example, the network 180 may include a firewall that sits
  another SAN (e.g., a Fibre Channel SAN, an iSCSI SAN, or               between the virtual machine host 105 and the virtual
  any other type of SAN), Network-Attached Storage (NAS),           40   machine storage manager 145, and data being copied may
  a tape libr ary, optical storage, or any other type of storage.        have to pass through the firewall. If this is the case, the
  The secondary storage data store 175 stores virtual machine            virtual machine storage manager 145 may use the systems
  data that is copied by the virtual machine storage manager             and methods described in commonly-assigned U.S. patent
  145. Accordingly, the secondary storage data store 175                 application Ser. No. 10/818,747 (entitled SYSTEM AND
  stores one or more secondary copies, of the data of the           45   METHOD FOR PERFORMING STORAGE OPERA­
  virtual machines 110. A secondary copy can be in one or                TIONS THROUGH A FIREWALL), the entirety of which is
  more various formats (e.g., a copy set, a backup set, an               incorporated by reference herein.
  archival set, a migration set, etc.).                                     As another example, a secondary storage computing
     FIG. 1B is a block diagram illustrating another environ­            device (which is described in more detail herein, e.g., with
  ment 101 in which aspects of the invention may be config-         50   reference to FIG. 10) may be connected to the virtual
  ured to operate. The environment 101 is substantially the              machine storage manager 145 and to the secondary storage
  same as the environment 100 illustrated in FIG. lA, except             data store 175. The secondary storage computing device
  that primary storage data store 135 resides in the computing           may assist in the transfer of copy data from the virtual
  device 125 hosting the virtual machine host 105 (the prim ary          machine storage manager 145 to the secondary storage data
  storage data store 135 is local storage). The local prim ary      55   store 175. The secondary storage computing device may
  storage data store 135 includes a virtual disk 140a for use by         perform functions such as encrypting, compressing, single
  virtual machine 110a, and a virtual disk 140b for use by               or variable instancing, and/or indexing data that is trans­
  virtual machine 110b. In addition to or as an alternative to           ferred to the secondary storage data store 175. As another
  the primary storage data stores 135 illustrated in FIGS. lA            example, one or more agents (e.g., a file system agent and/or
  and 1B, the virtual machine host 105 may use other methods        60   a proxy host agent) as well as a set of utilities (e.g., VMware
  of storing data, such as Raw Device Mapping (RDM) on a                 Tools if the virtual machines 110 are VMware virtual
  local or network-attached device (NAS) or on storage                   machines) may reside on each virtual machine 110 to
  devices connected via another SAN.                                     provide functionality associated with copying and restoring
     FIG. 2 is a block diagram illustrating yet another envi­            virtual machine data. As another example, the environments
  ronment 200 in which aspects of the invention may be              65   100, 101 and 200 may include components or agents that
  configured to operate. The environment 200 includes two                perform various functions on virtual machine and other data,
  computing devices 125 (shown individually as computing                 such as classifying data, indexing data, and single or vari-
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 114 of 271 PageID #: 143


                                                       US 9,740,723 B2
                                 9                                                                        10
  able instancing or deduplicating data at different phases of                A virtual machine host 105 may support snapshotting, or
  storage operations performed on virtual machine and other               taking a snapshot of a virtual machine 110. The virtual
  data.                                                                   machine host 105 can snapshot a virtual machine 110 in a
      As another example, the secondary storage data store 175            linear fashion (in which there is only one branch of snap­
  may include one or more single instance storage devices that       5    shots from the original state of the virtual machine 110, and
  store only a single instance of multiple instances of data              each snapshot in the branch linearly progresses from prior
  (e.g., only a single instance of multiple instances of identical        snapshots) or in a process tree (in which there are multiple
  files or data objects stored on one or more computing                   branches of snapshots from the original state of the virtual
  devices). If this is the case, the secondary storage data store         machine 110, and two snapshots may or may not be in the
                                                                     10   same branch from the original state of the virtual machine
  175 may include one or more single instance storage devices
                                                                          110). When a snapshot is taken of a virtual machine 110, the
  as described in one or more of the following commonly­
                                                                          virtual machine 110 stops writing to its virtual disks 140
  assigned U.S. patent applications: 1) U.S. patent application
                                                                          (e.g., stops writing to the one or more *.vmdk files). The
  Ser. No. 11/269,512 (entitled SYSTEM AND METHOD TO                      virtual machine 110 writes future writes to a delta disk file
  SUPPORT SINGLE INSTANCE STORAGE OPERA-                             15   (e.g., a *delta.vmdk file) using, for example, a copy-on-write
  TIONS); 2) U.S. patent application Ser. No. 12/145,347                  (COW) semantic. As the virtual machine host 105 can
  (entitled APPLICATION-AWARE AND REMOTE                                  snapshot a virtual machine 110 repeatedly, there can be
  SINGLE INSTANCE DATA MANAGEMENT); or 3) U.S.                            multiple delta disk files. The virtual disk and delta disk files
  patent application Ser. No. 12/145,342 (entitled APPLICA­               can be analogized to links in a chain. Using this analogy, the
  TION- AWARE AND REMOTE SINGLE INSTANCE                             20   original disk file is a first link in the chain. A first child delta
  DATA MANAGEMENT), 4) U.S. patent application Ser.                       disk file is a second link in the chain, and a second child
  No. 11/963,623 (entitled SYSTEM AND METHOD FOR                          delta disk file is a third link in the chain, and so forth.
  STORING REDUNDANT INFORMATION); 5) U.S. pat­                                Also as previously described, a virtual machine 110
  ent application Ser. No. 11/950,376 (entitled SYSTEMS                   generally has associated configuration files that a virtual
  AND METHODS FOR CREATING COPIES OF DATA                            25   machine host 105 uses to store configuration data about the
  SUCH AS ARCHIVE COPIES); or 6) U.S. Pat App. No.                        virtual machine 110. These configuration files may include
  61/100,686 (entitled SYSTEMS AND METHODS FOR                            a *.vmx file, which stores data about the parent-child
  MANAGING SINGLE INSTANCING DATA), each of                               relationships created between virtual disk files and delta disk
  which is incorporated by reference herein in its entirety.              files when a snapshot of a virtual machine 110 is taken.
      As a further example, the secondary storage data store 175     30   These configuration files may also include a disk descriptor
  may include one or more variable instance storage devices               file (e.g., a *.vmdk file). In some embodiments, instead of
  that store a variable number of instances of data (e.g., a              using a disk descriptor file, the disk descriptor is embedded
  variable number of instances of identical files or data objects         into a virtual disk file (e.g., embedded in a *.vmdk file).
  stored on one or more computing devices). If this is the case,             The disk descriptor file generally stores data about the
  the secondary storage data store 175 may include one or            35   virtual disk files that make up a virtual disk 140. This data
  more variable instance storage devices as described in the              includes information about the type of the virtual disk 140.
  following commonly-assigned U.S. Pat. App. No. 61/164,                  For example, the virtual disk 140 may be a monolithic flat
  803 (entitled STORING A VARIABLE NUMBER OF                              virtual disk, a monolithic sparse virtual disk, a split flat
  INSTANCES OF DATA OBJECTS).                                             virtual disk, a split sparse virtual disk or another type of a
  Example Layouts of Virtual Disks                                   40   virtual disk. This data also includes an identifier of the parent
     Virtual disks 140, as used in the systems described in               of the virtual disk file, if it has one (if the virtual machine
  FIGS. lA, lB and 2, may have various configurations. As                 110 has been snapshotted, its original virtual disk file will
  previously described, a virtual disk 140 corresponds to one             have a child virtual disk file), a disk database describing
  or more virtual disk files (e.g., one or more *.vmdk or * .vhd          geometry values for the virtual disk 140 (e.g., cylinders,
  files) on the primary storage datastore 135. A virtual             45   heads and sectors) and information describing the extents
  machine host 105 may support several types of virtual disks             that make up the virtual disk 140. Each extent may be
  140. For example, a virtual disk 140 may be either: 1) a                described by a line in the disk descriptor file having the
  growable virtual disk 140 contained in a single virtual disk            following format:
  file that can grow in size (e.g., a monolithic sparse virtual           [type of access] [size] [type] [file name of extent]
  disk that starts at 2 GB and grows larger); 2) a growable          50   Following is an example of a line in the disk descriptor file
  virtual disk 140 split into multiple virtual disk files (e.g., a        describing an extent:
  split sparse virtual disk comprising multiple 2 GB virtual              RW 16777216 VMFS "test-flat.vmdk"
  disk files), the aggregation of which can grow in size by                  This line describes an extent for which read/write access
  adding new virtual disk files; 3) a preallocated virtual disk           is allowed, of size 16777216 sectors, of type VMFS ( e.g., for
  140 contained in a single virtual disk file (e.g., a monolithic    55   use on a primary storage data store 135), and the filename of
  flat virtual disk, the size of which does not change); or 4) a          the virtual disk file-"test-flat.vmdk."
  preallocated virtual disk 140 split into multiple virtual disk              A virtual machine host 105 provides an abstraction layer
  files (e.g., a split flat virtual disk comprising multiple 2 GB         such that the one or more virtual disks files (and any delta
  virtual disk files, the number of which and the size of each            disk files) of the virtual disks 140 appear as one or more
  of which does not change). Where a virtual disk 140 is split       60   actual disks (e.g., one or more hard disk drives) to a virtual
  into multiple virtual disk files, each individual virtual disk          machine 110. Because the virtual machine host 105 abstracts
  file is called an extent. A virtual machine host 105 may also           the virtual disk 140 so that it appears as an actual disk to an
  support types of virtual disks 140 other than these types.              operating system 120 executing on the virtual machine 110,
  Those of skill in the art will understand that a virtual disk           the operating system 120 can generally use its standard file
  140 can be structured in a wide variety of configurations,         65   system for storing data on a virtual disk 140. The various
  and that virtual disks 140 are not limited to the configura­            structures used by the file system and the operating system
  tions described herein.                                                 120 (e.g., the partition table(s), the volume manager data-
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 115 of 271 PageID #: 144


                                                         US 9,740,723 B2
                                 11                                                                       12
  base(s) and the file allocation table(s)) are stored in the one           other storage operations, or to other locations or components
  or more virtual disk files that make up a virtual disk 140.               of the system. The storage manager may include a jobs agent
     For example, a virtual machine host 105 may store a                    that monitors the status of some or all storage operations
  single virtual disk file (e.g., a single * .vmdk file) that is a          previously performed, currently being performed, or sched-
  preallocated virtual disk 140 (a monolithic flat virtual disk)       5    uled to be performed.
  for each virtual disk used by a virtual machine 110 operating                For example, an administrator may create a storage policy
  on the virtual machine host 105. The single virtual disk file             for copying data of virtual machines 110 and perform the
  may be named <virtual machine name>-flat.vmdk. There                      copying of their data to the secondary storage data store 175
  would also be a disk descriptor file for the single virtual disk          according to the storage policy. This storage policy may
  file that would typically be named <virtual machine                  10
                                                                            specify that the virtual machine storage manager 145 is to
  name>-.vmdk. A snapshot taken of the virtual machine 110
                                                                            perform a file-level copy of certain files (e.g., all files in a
  would result in an additional delta disk file being created that
                                                                            specific directory or satisfying selection criteria) on multiple
  is a single virtual disk file (e.g., a single * .vmdk file), which
  is a growable virtual disk 140 (a monolithic sparse virtual               virtual machines 110. As yet another example, the storage
  disk). The delta disk file would typically be named <virtual         15   policy may specify that the virtual machine storage manager
  disk name>-<#######>-delta.vmdk, where <#######> is a                     145 is to perform a volume-level copy of all virtual
  number indicating the sequence of the snapshot. There                     machines 110 on multiple virtual machine hosts 105. As
  would also be a disk descriptor file for the single virtual disk          another example, the storage policy may specify that the
  file that would typically be named <virtual disk name>­                   virtual machine storage manager 145 is to perform a disk-
  <#####/#>-.vmdk, again, where <#######> is a number                  20   level copy of all virtual machines 110 on all virtual machine
  indicating the sequence of the snapshot.                                  hosts 105 associated with a virtual machine manager 202.
  Process for Discovering Virtual Machines                                  File-level, volume-level and disk-level copying is discussed
     FIG. 3 is a flow diagram illustrating a process for dis­               in more detail herein, for example, with reference to FIG. 7.
  covering one or more virtual machines 110 (e.g., for an                      At decision step 310 the data agent 155 determines (e.g.,
  operation to copy their data). In general, for ease in describ­      25   by reading a stored indication of the virtual machine man­
  ing features of the invention, aspects of the invention will              ager 202, or by scanning a network for a virtual machine
  now be described in terms of a user (e.g., an administrator)              manager 202) whether there is a virtual machine manager
  interacting with the server computer via his or her user                  202 managing the virtual machine hosts 105 and associated
  computer. As implemented, however, the user computer                      virtual machines 110. If there is a virtual machine manager
  receives data input by the user and transmits such input data        30   202, the process 300 continues at step 325, where the data
  to the server computer. The server computer then queries the              agent 155 queries the virtual machine manager 202 to
  database, retrieves requested pages, performs computations                determine the virtual machines 110 that it manages and to
  and/or provides output data back to the user computer,                    receive an ordered or unordered list of virtual machines 110.
  typically for visual display to the user. Thus, for example,              The data agent 155 may call a function of the API compo-
  under step 305, a user provides input specifying that a copy         35   nent 210 to determine the virtual machines 110 managed by
  operation is to be performed and how to perform the copy                  the virtual machine manager 202 and receive an ordered or
  operation. The data agent 155 receives this input and per­                unordered list of virtual machines 110.
  forms the copy operation according to the input.                             If there is not a virtual machine manager 202, the process
     The process 300 begins at step 305 when the data agent                 300 continues at step 315, where the data agent 155 selects
  155 receives an indication specifying that the data agent 155        40   the next virtual machine host 105, which, on the first loop,
  is to perform a copy operation and how to perform the copy                is the first determined virtual machine host 105. The virtual
  operation. The indication may be received from the admin­                 machine hosts 105 may be dynamically determined (e.g., by
  istrator (e.g., a manually-specified indication to perform a              scanning the network 180) or determined statically (e.g., by
  copy operation) or be triggered automatically (e.g., by an                reading a stored indication of the virtual machine hosts 105).
  automated schedule). The indication may be received as a             45   More details as to the detection of virtual machine hosts 105
  result of a storage policy that specifies how and/or when to              and virtual machines 110 are described herein for example,
  copy data from one or more virtual machines 110 to the                    with reference to FIGS. 4-6. The steps 325 and 320 are not
  secondary storage data store 175.                                         to be understood as mutually exclusive. For example, the
     A storage policy is generally a data structure or other                data agent 155 may determine a first set of virtual machines
  information source that includes a set of preferences and            50   110 by accessing the virtual machine manager 202, and a
  other storage criteria associated with performing a storage               second set of virtual machines by accessing one or more
  operation. The preferences and storage criteria may include,              virtual machine hosts 105.
  but are not limited to, a storage location, relationships                    At step 320 the data agent 155 queries the virtual machine
  between system components, network pathways to utilize in                 host 105 to determine the virtual machines 110 that it hosts.
  a storage operation, retention policies, data characteristics,       55   The data agent 155 may call a function of the API compo­
  compression or encryption requirements, preferred system                  nent 210 to determine the virtual machines 110 hosted by the
  components to utilize in a storage operation, a single­                   virtual machine host 105 and to receive an ordered or
  instancing or variable instancing policy to apply to the data,            unordered list of virtual machines 110. At step 330, the data
  and other criteria relating to a storage operation. For                   agent 155 begins looping through the list of virtual machines
  example, a storage policy may indicate that certain data is to       60   110 that it determined in either or both of steps 320 or 325
  be stored in the secondary storage data store 175, retained               and selects the next virtual machine 110 on the list, which,
  for a specified period of time before being aged to another               on the first loop, is the first determined virtual machine 110.
  tier of secondary storage, copied to the secondary storage                At step 335 the data agent 155 copies the data of the virtual
  data store 175 using a specified number of data streams, etc.             machine, for example, according to the indication received
  A storage policy may be stored in a database of a storage            65   in step 305, or according to a storage policy. This process is
  manager (see, e.g., FIG. 10 and accompanying description),                described in more detail herein, for example, with reference
  to archive media as metadata for use in restore operations or             to FIG. 7.
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 116 of 271 PageID #: 145


                                                      US 9,740,723 B2
                               13                                                                     14
     At step 337, other processing of virtual machine data may           "link" refers to any resource locator identifying a resource
  be performed. For example, the data agent 155 (or another              on a network, such as a display description provided by an
  agent, such as a data classification agent) may analyze and            organization having a site or node on the network. A "display
  classify the virtual machine data. To do so, the data agent            description," as generally used herein, refers to any method
  155 may use techniques such as those described in com­            5    of automatically displaying information on a computer
  monly assigned U.S. patent application Ser. No. 11/564,119             screen in any of the above-noted formats, as well as other
  (entitled SYSTEMS AND METHODS FOR CLASSIFY­                            formats, such as email or character/code-based formats,
  ING AND TR ANSFERRING INFORM ATION IN A STOR­                          algorithm-based formats (e.g., vector generated), or matrix
  AGE NETWORK), the entirety of which is incorporated by                 or bit-mapped formats. While aspects of the invention are
  reference herein. As another example, the data agent 155 (or      10   described herein using a networked environment, some or
  another agent, such as an indexing agent) may create an                all features may be implemented within a single-computer
  index of the virtual machine data. To do so, the data agent            environment.
  155 may use techniques such as those described in com­                    FIG. 4 is a display diagram illustrating an example
  monly-assigned U.S. patent application Ser. No. 11/694,869             interface 400 provided by aspects of the invention. The
  (entitled METHOD AND SYSTEM FOR OFFLINE                           15   interface 400 enables an administrator to specify options for
  INDEXING OF CONTENT AND CLASSIFYING                                    the data agent 155 to discover virtual machines 110 for
  STORED DATA), the entirety of which is incorporated                    purposes of adding them to a sub-client. Clients and sub­
  herein. As a final example, the data agent 155 may single or           clients are discussed in more detail with respect to FIGS. SA
  variable instance or de-duplicate the virtual machine data.            and 5B. The administrator can specify that the data agent
  To do so, the data agent 155 may use techniques described         20   155 is to automatically discover virtual machines 110 by
  in one or more of previously-referenced U.S. patent appli­             selecting check box 405, which enables two options. The
  cation Ser. Nos. 11/269,512, 12/145,347, 12/145,342,                   first option, which can be chosen by selecting radio button
  11/963,623, 11/950,376, 61/100,686, and 61/164,803. At                 410a and using the button 415a labeled "Configure," speci­
  decision step 340, the data agent 155 determines whether               fies that the data agent 155 is to discover virtual machine
  there are more virtual machines 110 for which the data is to      25   hosts 105 or virtual machines 110 that match a regular
  be copied. If so, the data agent 155 returns to step 330, where        expression (e.g., an expression that describes a set of
  the next virtual machine 110 is selected.                              strings). The second option, which can be chosen by select­
     If there are no more virtual machines 110 for which the             ing radio button 410b and using the button 415b labeled
  data is to be copied (e.g., if the data agent 155 has looped           "Configure," specifies that the data agent 155 is to discover
  through the list of all the virtual machines 110 determined in    30   virtual machines 110 associated with one or more specified
  either or both of steps 320 or 325), the process continues at          virtual machine hosts 105. The two options allow the
  step 345. At decision step 345, if there is not a virtual              administrator to specify one or more criteria (e.g., based on
  machine manager 202 (e.g., as determined in decision step              names of the virtual machines 110) that discovered virtual
  310), the data agent 155 determines whether there are more             machine 110 should meet in order to be associated with a
  virtual machine hosts 105 (e.g., if more than one virtual         35   storage policy, and this to have storage operations performed
  machine hosts 105 was specified in the indication received             upon their data. Additionally or alternatively, data of virtual
  in step 305). If there are more virtual machine hosts 105, the         machines 110 can be classified or categorized (e.g., using
  data agent 155 returns to step 315. If not, the process 300            techniques described in the previously referenced U.S. pat­
  concludes.                                                             ent application Ser. No. 11/564,119) and the one or more
  Interfaces for Configuring Storage Operations for Virtual         40   criteria can use these classifications or categorizations.
  Machine Data                                                           Detected virtual machines 110 that meet these one or more
     Referring to FIGS. 4 through 6, representative computer             criteria (or having data that meets these one or more criteria)
  displays or web pages for configuring storage operations to            can be associated with a storage policy. This allows storage
  be performed for virtual machine data will now be                      operations to be performed upon their data.
  described. The screens of FIGS. 4 through 6 may be imple-         45      Buttons 418 enable the administrator to confirm or cancel
  mented in any of various ways, such as in C++ or as web                the selections and/or view help regarding the interface 400.
  pages in XML (Extensible Markup Language), HTML (Hy­                   The interface 400 may enable discovery of virtual machines
  per Text Markup Language), or any other scripts or methods             110 by both regular expression matching and by association
  of creating displayable data, such as the Wireless Access              with one or more specified virtual machine hosts 105. For
  Protocol ("WAP"). The screens or web pages provide facili-        50   example, the interface 400 could be configured to discover
  ties to present information and receive input data, such as a          all virtual machines 110 associated with a specific virtual
  form or page with fields to be filled in, pull-down menus or           machine host 105, as well as an additional number of virtual
  entries allowing one or more of several options to be                  machines 110 having names that match a regular expression
  selected, buttons, sliders, hypertext links or other known             (e.g., "virtual/ A").
  user interface tools for receiving user input. While certain      55      FIG. SA is a display diagram illustrating another example
  ways of displaying information to users is shown and                   interface 500 provided by aspects of the invention. Tab 510
  described with respect to certain Figures, those skilled in the        specifies general options that may be configurable by an
  relevant art will recognize that various other alternatives            administrator. Tab 510 also specifies a virtual machine
  may be employed. The terms "screen," "web page" and                    storage manager 145, name 512, an application 514, an
  "page" are generally used interchangeably herein.                 60   instance name 516, and a backup set name 518. The name
     When implemented as web pages, the screens are stored               512 corresponds to the virtual machine storage manager 145
  as display descriptions, graphical user interfaces, or other           that hosts the data agent 155. The administrator can establish
  methods of depicting information on a computer screen                  one or more sub-clients for the virtual machine storage
  (e.g., commands, links, fonts, colors, layout, sizes and               manager 145. A sub-client is a portion of a client, and can
  relative positions, and the like), where the layout and           65   contain either all of the client's data or a designated subset
  information or content to be displayed on the page is stored           thereof. A default sub-client may be established for the data
  in a database typically connected to a server. In general, a           agent 155 that provides for protection of substantially all of
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 117 of 271 PageID #: 146


                                                      US 9,740,723 B2
                               15                                                                     16
  the client's data (e.g., the data of the virtual machines 110).        with each virtual machine 110. The virtual machine hosts
  Protection of data generally refers to performing a storage            105 are divided into three groups 560, 562, and 564. Several
  operation on a primary copy of data to produce one or more             of the virtual machines 110 hosted by the first group of
  secondary copies of the data. Storage operations performed             virtual machines servers 105 have sub-client names of
  to protect data may include copy operations, backup opera-        5    "Sub-client_test," indicating that they are part of this sub­
  tions, snapshot operations, Hierarchical Storage Manage­               client. The last virtual machine 110 in group 560 displays a
  ment (HSM) operations, migration operations, archive                   list box 570 listing three different sub-clients that may be
  operations, and other types of storage operations kuown to             selected for the virtual machine 110 named
  those of skill in the art.                                             "rack0102rh4x64." The virtual machine 110 is currently part
     An administrator can also establish additional sub-clients     10   of the sub-client"Sub-client_test," but other sub-clients may
  to provide a further level of protection of virtual machine            be selected. The virtual machines 110 that are part of the
  data. For example, for a virtual machine 110 upon which is             same sub-client have the same storage policy applied to
  loaded a mail application (e.g., a Microsoft Exchange mail             protect their data.
  server) and a database application (e.g., an Oracle database              Other virtual machines 110 that are part of the groups 562
  application), the administrator could establish one sub-client    15   or 564 are shown as being part of other sub-clients, such as
  for protection of the data of the mail application (e.g., user         the virtual machine 110 named "VM2" that is part of a
  mailboxes) and one sub-client for protection of the data of            sub-client 572 named "Database_SC," which may be a
  the database application (e.g., databases, datafiles and/or            sub-client directed toward protecting data of a database
  tablespaces). As another example, the administrator could              application, and the virtual machine 110 named "VM3" that
  establish sub-clients for organizational groupings (e.g., a       20   is part of a sub-client 574 named "Filesrv_SC," which may
  sub-client for a marketing group, a sub-client for a sales             be a sub-client directed toward protecting data on a file
  group, etc.) and/or for virtual machines 110 based upon their          server. Similarly, the virtual machines 110 named "SGlll"
  purpose (e.g., a sub-client for virtual machines 110 used in           and "SG3(1)" are both part of a sub-client 576 named
  production settings, a sub-client for virtual machines 110             "Marketing_Sales_SC," which may be a sub-client directed
  used in test and/or development settings, etc.). Those of skill   25   toward protecting data of marketing and sales organizations.
  in the art will understand that an administrator may establish         The virtual machine 110 named "W2K8_SC" is also part of
  sub-clients according to various groupings.                            the sub-client 574. Accordingly, two different virtual
     An administrator can specify that any newly discovered              machines 110 on two different virtual machine hosts 105
  virtual machines 110 that do not qualify for membership in             may be part of the same sub-client.
  an established sub-client group are to be added to the default    30      The sub-client 574 may also include other, non-virtual
  sub-client by selecting check box 520. The administrator can           machines. (Non-virtual machines can be defined broadly to
  also select that the data agent 155 is to discover virtual             include operating systems on computing devices that are not
  machines 110 and add them to particular sub-clients based              virtualized. For example, the operating systems of the virtual
  upon rules by selecting check box 522. Since check box 522             machine hosts 105, the virtual machine manager 202, and
  is not selected, the options below it may not be selectable.      35   the virtual machine storage manager 145 can be considered
  However, selecting check box 522 allows the administrator              to be non-virtual machines.) In this case, the same storage
  to select radio buttons 524 (shown individually as radio               policy would be applied to protect data of both the associ­
  buttons 524a and 524b) and buttons 526 (shown individually             ated virtual machines 115 and the non-virtual machines. An
  as buttons 526a and 526b), which enable functionality                  administrator can select one or more virtual machine hosts
  similar to that discussed with reference to the interface 400     40   105 and select a sub-client using the listbox 554, and then
  of FIG. 4. For example, selection of the radio button 524a             select the button 556 labeled "Apply" to change all of the
  and the button 526a can enable the administrator to specify            selected virtual machine hosts 105 to a selected sub-client.
  that all virtual machines 110 that match a regular expression          When the administrator selects the button 552 labeled "Dis-
  (e.g., the regular expression "'[a-g]" could be used to match          cover," an automated process for discovering virtual
  any virtual machines 110 (or any virtual machine hosts 105)       45   machine hosts 105 and/or virtual machines 110 is started.
  beginning with names for which the first character begins              When it concludes, the interface 550 displays any virtual
  with any character in the range of"a" to"g"), are to be added          machine hosts 105 and/or virtual machines 110 discovered
  to a particular sub-client. As another example, selection of           by the process. Buttons 578 enable the administrator to
  the radio button 524b and the button 526b can enable the               confirm or cancel the selections and/or view help regarding
  administrator to specify that all virtual machines 110 that are   50   the interface 550.
  associated with a particular virtual machine host 105 (that is            FIG. 6 is a display diagram illustrating another example
  identified by e.g., name, IP address, and/or other identifier)         interface 600 provided by aspects of the invention. The
  are to be added to a particular sub-client. Buttons 528 enable         interface 600 enables the administrator to specify virtual
  the administrator to confirm or cancel the selections and/or           machine hosts 105 and/or virtual machines 110 and security
  view help regarding the interface 500.                            55   credentials for the data agent 155 to use when accessing the
     FIG. 5B is a display diagram illustrating another example           virtual machines 110. For example, the virtual machine hosts
  interface 550 provided by aspects of the invention that is             105 and/or the virtual machines 110 may use well-kuown
  shown when tab 530 is selected. Tab 530 specifies the                  authentication and authorization technicians (e.g., usemame
  configurations of virtual machine hosts 105, virtual                   and password, and/or access control lists (ACLs)) to control
  machines 110, and sub-clients. The tab 530 displays three         60   access to virtual machine data. The interface 600 includes a
  colunms, column 542, labeled "Virtual machine host," col­              region 610 in which a listing of virtual machine hosts 105
  unm 544, labeled "Virtual machine," and colunm 546,                    and/or virtual machines 110 can be shown. The administra­
  labeled"Sub-client name." Colunm 542 contains a listing of             tor can add, edit and/or remove virtual machine hosts 105
  discovered virtual machine hosts 105. Column 544 contains              and/or virtual machines 110 by selecting buttons 612, 614
  a listing of discovered virtual machines 110, grouped by          65   and/or 616, respectively. Buttons 618 enable the adminis­
  their associated virtual machine hosts 105. Column 546                 trator to confirm or cancel the selections and/or view help
  contains a listing of sub-client names that are associated             regarding the interface 600.
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 118 of 271 PageID #: 147


                                                      US 9,740,723 B2
                               17                                                                         18
  Process for Copying Virtual Machine Data                               file-level copy branch. For example, an administrator may
     FIG. 7 is a flow diagram illustrating a process 700 for             provide that a file-level copy is to be performed if the
  copying data of a virtual machine 110. (E.g., according to the         administrator wishes to copy only certain files on a volume
  indication received in step 305 of the process 300 of FIG. 3,          of a virtual disk 140 (e.g., only files within a certain
  or according to a storage policy.) One or more of the entities    5    directory or files that satisfy certain criteria).At step 722, the
  illustrated in the figures (e.g., FIGS. lA, 18, 2, and/or 10)          data agent 155 determines a mount point of the data store
  may perform different aspects of the process 700. In some              165 on the virtual machine storage manager 145 (e.g., by
  examples, a storage manager 1005 instigates the process 700            dynamically determining an available mount point or by
  by sending an indication specifying the storage operation to           reading a stored indication of a mount point to use). For
  the data agent 155 on the virtual machine storage manager         10   example, the mount point may be C:\mount\<virtual
  145. The data agent 155 performs the copying of the data of            machine name>\ on the data store 165. At step 724 the data
  the virtual machine 110. The data agent 155 sends the data             agent 155 determines the volumes of the virtual machine 110
  to a secondary storage computing device 1065, which then               (e.g., by calling an API function of the integration compo­
  stores the data on one or more storage devices 1015 (e.g., the         nent 157 or by calling a function of theAPI component 210).
  secondary storage data store 175). In some examples, less         15   For example, a virtual machine 110 using a Microsoft
  than all of these entities may be involved in performing the           Windows operating system may have a C:\volume, a D:\vol­
  storage operation. The processes described herein are indi­            ume, and so forth.At step 726 the data agent 155 mounts the
  cated as being performed by the data agent 155, although               determined volumes containing files at the determined
  those of skill in the art will understand that aspects of the          mount point of the data store 165 (e.g., by again calling an
  process 700 may be performed by any one of the entities           20   API function of the integration component 157 or by calling
  described herein (e.g., the storage manager 1005, the sec­             a function of the API component 210).
  ondary storage computing device 1065, etc.).                              As previously described, a virtual disk 140 corresponds to
     As previously described, the integration component 157              one or more files (e.g., one or more *.vmdk or *.vhd files),
  encapsulates the virtual machine mount component 154 and               called virtual disk files, on the primary storage datastore
  provides an API for accessing the virtual machine mount           25   135. A volume may span one or more virtual disks 140, or
  component 154. For example, if the virtual machines 110 are            one or more volumes may be contained within a virtual disk
  VMware virtual machines, the virtual machine mount com­                140. When the data agent 155 mounts the determined
  ponent 154 may be VMware's vcbMounter command-line                     volumes, the primary storage data store 135 sends to the
  tool, and the integration component 157 may encapsulate the            VLUN driver 152 a block list of the virtual disk files
  functionality provided by vcbMounter into an API and              30   corresponding to the virtual disks 140 of the determined
  redirect the output of the vcbMounter tool. At step 705, the           volumes. The VLUN driver 152 uses the block list infor-
  data agent 155 calls an API function of the integration                mation to present the determined volumes (e.g., as read-only
  component 157 to quiesce the file systems of the virtual               volumes or as read-write volumes) to the operating system
  machine 110. Quiescing the file systems ensures that no file           of the virtual machine storage manager 145. The data agent
  system writes are pending at the time a snapshot of a virtual     35   155 communicates with the VLUN driver 152 to mount the
  machine 110 is taken, thereby allowing the creation of                 determined volumes at the mount point of the virtual
  filesystem-consistent copies. The data agent 155 may, prior            machine storage manager 145. Using the previous examples
  to quiescing the file systems in step 705, also quiesce                of a virtual machine 110 with a C:\volume and a D:\volume,
  applications that are executing on the virtual machine 110 or          the data agent 155 would mount these volumes at the
  are loaded on the virtual machine 110.                            40   following respective locations:
     At step 710, the data agent 155 calls an API function of
  the integration component 157 to put the virtual machine
  110 into snapshot mode. Alternatively, the data agent 155                           C:lrnount\<virtual machine name>\letters\C
                                                                                      C:lrnount\<virtual machine name>\letters\D
  may call a function of the API component 210 to put the
  virtual machine 110 into snapshot mode. When the virtual          45
  machine 110 is put into snapshot mode, the virtual machine               After mounting the determined volumes, the data agent
  110 stops writing to its virtual disks 140 (e.g., stops writing        155 can present to an administrator an interface displaying
  to the one or more *.vmdk files or *.vhd files) on the prim ary        the mounted volumes and the directories and files on the
  storage data store 135. The virtual machine 110 writes future          mounted volumes, to enable the administrator to select
  writes to a delta disk file (e.g., a *delta.vmdk file) on the     50   which files and/or directories are to be copied. Alternatively,
  primary storage data store 135. Putting the virtual machine            files and/or directories can be automatically selected in
  110 into snapshot mode enables the virtual machine 110 to              accordance with a storage policy determined by the virtual
  continue operating during the process 700. At step 715 the             machine's 110 membership in a sub-client, or in accordance
  data agent 155 calls an API function of the integration                with a set of criteria or rules. At step 728 the data agent 155
  component 157 to unquiesce the file systems of the virtual        55   copies the selected files and/or directories on the determined
  machine 110. The data agent 155 may, subsequent to unqui­              volumes to the secondary storage data store 175 (e.g., via a
  escing the file systems in step 705, also unquiesce any                secondary storage computing device). The data agent 155
  applications that were previously quiesced.                            does so by providing an indication of a file and/or directory
     At step 720 the data agent 155 determines (e.g., based              that is to be copied to the VLUN driver 152, which requests
  upon the indication received in step 305 of the process 300       60   the blocks corresponding to the selected file and/or directory
  of FIG. 3), how to copy the data of the virtual machine 110.           in the virtual disk files 140 on the primary storage datastore
  For example, the data agent 155 may copy the data of the               135. The mapping between blocks and files/directories may
  virtual machine 110 in one of three ways: 1) a file-level              be maintained by the primary storage data store 135 (e.g., in
  copy; 2) an image-level copy; or 3) a disk-level copy.                 a table or other data structure).
  File-Level Copy                                                   65      After completing the copy, the data agent 155 at step 730
     If the indication specifies that the data agent 155 is to           unmounts the determined volumes from the virtual machine
  perform a file-level copy, the process 700 branches to the             storage manager 145 (e.g., by calling anAPI function of the
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 119 of 271 PageID #: 148


                                                         US 9,740,723 B2
                                 19                                                                       20
  integration component 157 or by calling a function of the                 encrypt it, etc.), and stream the virtual machine data to the
  API component 210). At step 732 the data agent 155 calls an               secondary storage data store 175 (e.g., via a secondary
  API function of the integration component 157 to take the                 storage computing device 1065), without staging or caching
  virtual machine 110 out of snapshot mode.Alternatively, the               the data at the virtual machine storage manager 145. This
  data agent 155 may call a function of the API component              5    allows the data agent 155 to copy the data directly to the
  210 to take the virtual machine 110 out of snapshot mode.                 secondary storage data store 175, without first copying it to
  Taking the virtual machine 110 out of snapshot mode                       an intermediate location. Accordingly, the data agent 155
  consolidates the writes from the delta disk file (e.g., any               can quickly and efficiently perform file-level and volume­
  intervening write operations to the virtual disk 140 between              level copies of data of virtual machines 110.
  the time the virtual machine 110 was put into snapshot mode          10   Disk-Level Copy
  and the time it was taken out of snapshot mode) to the virtual               The file-level copy and the volume-level copy can be
  disk file of the virtual disk 140. In this way, performing a              thought of as operating at the virtual level. In other words,
  copy operation on a primary copy of virtual machine data                  the data agent 155 may have to utilize data structures,
  does not affect the virtual machine's 110 use of the data.                functions or other information or aspects exposed or pro-
  Rather, operations can pick up at the point where they left          15   vided by a virtual machine 110 (or the virtual machine host
  off. The process 700 then concludes.                                      105) in order to copy the data of the virtual machine 110 to
  Volume-Level Copy                                                         the secondary storage data store 175. For example, in order
     If the indication specifies that the data agent 155 is to              to perform a file-level or volume-level copy of the data of a
  perform a volume-level copy, the process 700 branches to                  virtual machine 110, the data agent 155 utilizes some
  the volume-level copy branch. The process for performing a           20   information or aspect of the virtual machine 110 to deter­
  volume-level copy is similar to that for performing a file­               mine its files and directories and/or volumes. The data agent
  level copy, and steps 722 through 726 are effectively the                 155 does so in order to present the determined files and
  same for this second branch of the process 700. At step 754               directories or volumes for their selection by an administra­
  the data agent 155 analyzes the virtual volume and extracts               tor, or in order to apply, implement or execute storage
  metadata from the virtual volume. This process is described          25   operations according to a storage policy. In contrast, a
  in more detail herein, e.g., with reference to FIG. 8.                    disk-level copy can be thought of as operating at a non­
     After mounting the determined volumes (step 726 of the                 virtual level (e.g., at a level of the physical computer hosting
  volume-level copy branch), the data agent 155 can present                 the virtual machine 110 and/or the physical storage media
  to an administrator an interface displaying the mounted                   upon which the virtual machine data is stored). In other
  volumes (optionally, the files and/or directories on the             30   words, the data agent 155 can directly access the physical
  mounted volumes can also be displayed) to enable the                      storage media storing the data of the virtual machine 110
  administrator to select which volumes are to be copied.                   (e.g., the primary storage data store 135 connected via the
  Alternatively, volumes can be automatically selected in                   SAN 130) to copy the virtual disks 140 of the virtual
  accordance with a storage policy determined by the virtual                machine 110. Because the data agent 155 is copying the
  machine's 110 membership in a sub-client, or in accordance           35   virtual disks 140 without necessarily determining files and
  with a set of criteria or rules. At step 734 the data agent 155           directories or volumes of the virtual machine 110, the data
  copies the selected volumes at the mount point on the virtual             agent 155 does not necessarily have to utilize information or
  machine storage manager 145 to the secondary storage data                 aspects of the virtual machine 110 or the virtual machine
  store 175 (e.g., via a secondary storage computing device).               host 105.
  The data agent 155 does so by providing an indication of a           40      If the indication specifies that the data agent 155 is to
  volume that is to be copied to the VLUN driver 152, which                 perform a disk-level copy, the process branches to the
  requests the blocks corresponding to the selected volumes in              disk-level copy branch. At step 746, the data agent 155
  the virtual disk files 140 on the primary storage datastore               determines a copy point on the data store 165. For example,
  135. The mapping between blocks and volumes may be                        the copy point may be C:\copy \<virtual machine name>­
  maintained by the primary storage data store 135 (e.g., in a         45   copyvirtualmachine\ on the data store 165. At step 748 the
  table or other data structure).                                           data agent 155 determines the virtual disk and any associ-
     After copying, the data agent 155 at step 730 unmounts                 ated configuration files (e.g., the *.vmx file and/or the disk
  the determined volumes from the virtual machine storage                   descriptor files) of the virtual machine 110 (e.g., by calling
  manager 145 (e.g., by calling an API function of the inte­                an API function of the integration component 157 or by
  gration component 157 or by calling a function of the API            50   calling a function of the API component 210). The primary
  component 210). At step 732 the data agent 155 calls anAPI                storage data store 135 sends to the VLUN driver 152 a block
  function of the integration component 157 to take the virtual             list of the virtual disk and configuration files.At step 750, the
  machine 110 out of snapshot mode. Alternatively, the data                 data agent 155 copies these files to the copy point on the
  agent 155 may call a function of the API component 210 to                 datastore 165 on the virtual machine storage manager 145.
  take the virtual machine 110 out of snapshot mode. Taking            55   The data agent 155 does so by providing an indication of the
  the virtual machine 110 out of snapshot mode consolidates                 virtual disk and configuration files to the VLUN driver 152,
  the writes to the delta disk file to the virtual disk file of the         which requests the blocks corresponding to the virtual disk
  virtual disk 140. The process 700 then concludes.                         and configuration files from the primary storage datastore
     One advantage of performing copy operations at the                     135. The mapping between blocks and files/directories may
  file-level or the volume-level is that the data agent 155 can        60   be maintained by the primary storage data store 135 (e.g., in
  copy the virtual machine data from the primary storage                    a table or other data structure).
  datastore 135 to the secondary storage data store 175 with­                  At step 752 the data agent 155 calls anAPI function of the
  out having to copy it to the datastore 165 on the virtual                 integration component 157 to take the virtual machine 110
  machine storage manager 145. S tated another way, the data                out of snapshot mode (or calls a function of the API
  agent 155 can obtain the virtual machine data from the               65   component 210). At step 754 the data agent 155 analyzes the
  primary storage datastore 135, perform any specified opera­               virtual disk and configuration files and extracts metadata
  tions upon it ( e.g., compress it, single or variable instance it,        from the virtual disk and configuration files. This process is
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 120 of 271 PageID #: 149


                                                       US 9,740,723 B2
                               21                                                                       22
  described in more detail herein, e.g., with reference to FIG.           may be named "basedisk.vmdk." The parent virtual disk 140
  8. At step 756 the data agent 155 copies the virtual disk and           may have a * .vmdk disk descriptor file with an entry that
  configuration files to the secondary storage data store 175.            uniquely identifies the parent virtual disk 140 having the
  At step 758 the data agent 155 removes the copied virtual               following syntax:
  disk and configuration files from the data store 165 on the        5    [identifier-name] =[identifier-value]
  virtual machine storage manager 145. The process 700 then                  For example, the entry CID=daf6cf!0 comports with this
  concludes.                                                              syntax. A first child virtual disk 140 (e.g., a first snapshot)
     Because a disk-level copy operates essentially at a non­             may be named "basedisk-000001.vmdk." The first child
  virtual level, it may not have to utilize information or aspects        virtual disk 140 may have a * .vmdk disk descriptor file with
  ofthe virtual machine 110 (or the virtual machine host 105)        10
                                                                          an entry that uniquely identifies its parent having the fol­
  in order to copy its data to the secondary storage data store
                                                                          lowing syntax:
  175. Therefore, a disk-level copy may not necessarily
                                                                          [parentidentifier-name] =[parentidentifier-value]
  involve much of the overhead involved in a file-level copy
  or a volume-level copy. Rather, a disk-level copy can                      For example, the entry parentCID=daf6cf!0 comports
  directly access the physical storage media storing the data of     15   with this syntax. The virtual disk analyzer component 160
  the virtual machine 110 (e.g., the primary storage data store           may identify parent-child relationships between virtual disk
  135) to copy the virtual disks 140 ofthe virtual machine 110.           files in other ways, such as by observing access to virtual
  Because a disk-level copy can directly access the primary               disk files and inferring the relationships by such observa­
  storage data store 135, the volumes on the virtual disks 140            tions. At step 810 the virtual disk analyzer component 160
  do not need to be mounted. Accordingly, a disk-level copy          20   determines the relationships between virtual disk files (the
  may be performed faster and more efficiently than a file­               virtual disk analyzer component 160 determines how the
  level copy or a volume-level copy.                                      virtual disk 140 is structured-how many extents make up
  Process for Extracting Metadata                                         each link in the chain). The virtual disk analyzer component
     Certain steps in the following process for extracting                160 performs this step by reading and analyzing the disk
  metadata from the virtual volumes and/or the virtual disk          25   descriptor file if it is a separate file or by reading the disk
  and configuration files are described below using a configu­            descriptor information if it is embedded into the virtual disk
  ration of a virtual machine 110 having a single virtual disk            file. The virtual disk analyzer component 160 may determine
  140 comprised in a single virtual disk file. Those of skill in          the relationships between virtual disk files in other ways,
  the art will understand that the process is not limited in any          such as by observing access to virtual disk files and inferring
  way to this configuration. Rather, the following process may       30   the relationships from such observations.
  be used to extract metadata from virtual disk and configu­
                                                                             At step 815 the virtual disk analyzer component 160
  ration files that are arranged or structured in a wide variety
                                                                          determines how the partitions and volumes are structured on
  of configurations, such as multiple virtual disks 140 span­
                                                                          the virtual disks 140. The virtual disk analyzer component
  ning multiple virtual disk files. Generally, metadata refers to
  data or information about data. Metadata may include, for          35   160 does this by reading the sectors of the virtual disks 140
  example, data relating to relationships between virtual disk            that contain the partition tables to determine how the virtual
  files, data relating to how volumes are structured on virtual           disk 140 is structured (e.g., whether it is a basic or a dynamic
  disks 140, and data relating to a location of a file allocation         disk). The virtual disk analyzer component 160 also reads
  table or a master file table. Metadata may also include data            the sectors of the virtual disks 140 that contain the logical
  describing files and data objects (e.g., names of files or data    40   volume manager databases. Because the locations of these
  objects, timestamps offiles or data objects, ACL entries, and           sectors (e.g., the sectors ofthe partition tables and the logical
  file or data object summary, author, source or other infor­             volume manager databases) are well-known and/or can be
  mation). Metadata may also include data relating to storage             dynamically determined, the virtual disk analyzer compo­
  operations or storage management, such as data locations,               nent 160 can use techniques that are well-known to those of
  storage management components associated with data, stor­          45   skill in the art to read those sectors and extract the necessary
  age devices used in performing storage operations, index                data. The virtual disk analyzer component 160 is thus able
  data, data application type, or other data. Those ofskill in the        to determine how the virtual disks 140 is partitioned by the
  art will understand that metadata may include data or                   operating system 120 of the virtual machine 110 and how
  information about data other than the examples given herein.            volumes are laid out in the virtual disks 140 (e.g., ifthere are
      FIG. 8 is a flow diagram illustrating a process 800            50   simple volumes, spanned volumes, striped volumes, mir­
  performed by the virtual disk analyzer component 160 for                rored volumes, and/or RAID-5 volumes, etc.)
  extracting metadata (e.g., file location metadata and meta­
                                                                             At step 820 the virtual disk analyzer component 160
  data describing virtual disks 140 and/or files and/or volumes
                                                                          determines the location of the Master File Table (MFT) or
  within virtual disks 140) from virtual volumes and/or virtual
                                                                          similar file allocation table for each volume. As with the
  disk and configuration files. The process 800 begins at step       55
  805, where the virtual disk analyzer component 160 of the               partition tables and the logical volume manager databases,
  data agent 155 accesses the configuration files to determine            the locations of the sectors containing the MFT are well­
  if there are any parent-child relationships between virtual             known and/or can be dynamically determined. Therefore,
  disk files (e.g., the virtual disk analyzer component 160               the virtual disk analyzer component 160 can use techniques
  determines how many links in a chain of virtual disk files         60   that are well-known to those of skill in the art to determine
  there are). The virtual disk analyzer component 160 per­                the location ofthe MFT. At step 825 the virtual disk analyzer
  forms this step by reading and analyzing the virtual disk               component 160 stores the determined parent-child relation­
  and/or configuration files.                                             ships and relationships between virtual disk files, the deter­
      For example, for a VMware virtual machine 110, the                  mined structure of volumes ofthe virtual disks 140, and the
  virtual disk analyzer component 160 may read and analyze           65   determined location of the MFT in a data structure, such as
  the * .vmx configuration files and/or the * .vmdk disk                  a table. For example, a table having the following schema
  descriptor files. In this example, the parent virtual disk 140          may be used to store this information:
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 121 of 271 PageID #: 150


                                                                   US 9,740,723 B2
                                          23                                                                     24
                                                                                    and/or directories out of the copy set. At step 920 the
  Virtual             Virtual disk file                          Location of        secondary storage computing device 1065 restores one or
  Machine ID          relationships            Volume structures MFT                more files or directories (e.g., a single file) out of the copy
  E.g., a             E.g., description        E.g., partition   E.g., the          set. For example, the secondary storage computing device
  substantially       of the parent-child      information and   location of   5    1065 can call a function of an API exposed by a virtual
  unique identifier   relationships, such  how virtual           the MFT            machine 110 or its hosting virtual machine host 105 to
  for the virtual     as by a hierarchical volumes are laid      within each        restore the one or more files or directories to the virtual
  machine 110         description              out on virtual    volwne
                                               disks                                machine 110. As another example, the secondary storage
                                                                                    computing device 1065 can copy the one or more files or
                                                                               10   directories to the primary storage data store 135. The sec­
     The virtual disk analyzer component 160 may use other                          ondary storage computing device 1065 can restore the one or
  data structures to store this information in addition or as an                    more files or directories to the original virtual machine 110
  alternative to the preceding table. The virtual disk analyzer                     from which they were originally copied, to a different virtual
  component 160 may store this information in the secondary                         machine 110, to a non-virtual machine, and/or to another
  storage data store 175 or in another data store. The virtual                 15   storage device 1015. The process 900 then concludes.
  disk analyzer component 160 may also collect other meta­                          Restore from a Volume-Level Copy
  data, such as metadata describing virtual disks 140 and/or                           If the data agent 155 originally performed a volume-level
  metadata describing files and/or data objects within virtual                      copy, the process 900 branches to the volume-level restore
  disks 140. For example, instead of storing the determined                         branch. At step 915, the secondary storage computing device
  location of the MFT, the virtual disk analyzer component                     20   1065 mounts a copy set corresponding to the files or
  160 could store the locations of files or data objects within                     volumes to be restored from the secondary storage data store
  virtual disks 140. After storing this metadata, the process                       175. The copy set may be manually selected by an admin­
  800 then concludes.                                                               istrator or automatically selected based on an association
  Process for Restoring Data of Virtual Machines                                    between the copy set and the virtual machine 110 from
     FIG. 9 is a flow diagram illustrating a process 900                       25   which the data in the copy set came. Additionally or alter­
  performed by the secondary storage computing device 1065                          natively, the copy set may be automatically determined
  for restoring virtual machine data. One or more of the                            based upon the metadata extracted and stored ( described
  entities illustrated in the figures (e.g., FIGS. lA, lB, 2,                       with reference to, e.g., FIG. 8) or based upon other metadata
  and/or 10) may perform different aspects of the process 900.                      (e.g., metadata stored in index 1061).
  In some examples, an administrator at a management con-                      30      At step 945 the secondary storage computing device 1065
  sole instigates the process 900 by sending an indication to                       accesses metadata corresponding to the data that is to be
  restore virtual machine data to the secondary storage com­                        restored (e.g., the determined location of the MFT). This is
  puting device 1065. The secondary storage computing                               the metadata that was stored in step 825 of the process 800.
  device 1065 accesses the index 1061 to locate the virtual                         At step 960 the secondary storage computing device 1065
  machine data, and accesses the storage devices 1015 (e.g.,                   35   uses the determined location of the MFT to access the MFT
  the secondary storage data store 175) upon which the virtual                      and use the entries in the MFT to determine where the files
  machine data is located. The secondary storage computing                          and directories on the virtual disk 140 are located (e.g., on
  device 1065 restores the data from the storage devices 1015                       which sectors of the virtual disk 140 a particular file is
  to a specified location (e.g., a location specified by the                        located).
  administrator).                                                              40      Because the data agent 155 originally performed a vol-
     The process 900 begins at step 905 where the secondary                         ume-level copy (of selected volumes including files and/or
  storage computing device 1065 receives an indication to                           directories within the volumes), the secondary storage com­
  restore data of one or more virtual machines 110. The                             puting device 1065 can generally restore both files and/or
  indication can be to restore one or more files, one or more                       directories and entire volumes (e.g., an entire C:\volume, an
  volumes, one or more virtual disks of a virtual machine 110,                 45   entire D:\volume, etc.) out of the copy set. If the secondary
  or an entire virtual machine 110. At step 910 the secondary                       storage computing device 1065 is to restore a file, the
  storage computing device 1065 determines how (e.g., by                            process 900 branches to step 920. At this step the secondary
  analyzing the index 1061) the data agent 155 originally                           storage computing device 1065 restores one or more files or
  copied the virtual machine data, either: 1) a file-level copy;                    directories out of the copy set (e.g., a single file). The
  2) an image-level copy; or 3) a disk-level copy.                             50   secondary storage computing device 1065 can restore the
  Restore from a File-Level Copy                                                    one or more files or directories to the original virtual
     If the data agent 155 originally performed a file-level                        machine 110 from which they were originally copied, to a
  copy, the process 900 branches to the file-level restore                          different virtual machine 110, to a non-virtual machine,
  branch. At step 915, the secondary storage computing device                       and/or to another storage device 1015. For example, if the
  1065 mounts a copy set corresponding to the files to be                      55   original virtual machine 110 no longer exists, the one or
  restored from the secondary storage data store 175. The copy                      more files or directories may be restored to its replacement.
  set may be manually selected by an administrator or auto­                            If instead, the secondary storage computing device 1065
  matically selected based on an association between the copy                       is to restore a volume, the process 900 branches to step 930.
  set and the virtual machine from which the data in the copy                       At this step the secondary storage computing device 1065
  set came. Additionally or alternatively, the copy set may be                 60   restores one or more volumes out of the copy set. The data
  automatically determined based upon the metadata extracted                        agent 155 secondary storage computing device 1065 can
  and stored (described with reference to, e.g., FIG. 8) or                         restore the one or more volumes to the original virtual
  based upon other metadata (e.g., metadata stored in index                         machine 110 from which they were originally copied up, to
  1061).                                                                            a different virtual machine 110, or to a non-virtual machine
    Because the data agent 155 originally performed a file­ 65                      and/or to another storage device 1015. For example, a
  level copy (of selected files and/or directories), the second­                    C:\volume may be restored out of a copy set to the original
  ary storage computing device 1065 generally restores files                        virtual machine 110 from which it was copied, thus over-
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 122 of 271 PageID #: 151


                                                       US 9,740,723 B2
                               25                                                                      26
  wntmg its ex1stmg C:\volume. As another example, a                     of the MFT to access the MFT and uses the entries in the
  D:\volume may be restored out of a copy set to another                 MFT to determine where the files and directories on the
  virtual machine 110, thus replacing its current D:\volume.             virtual disk 140 are located (e.g., on which sectors of the
     The secondary storage computing device 1065 may                     virtual disk 140 a particular file is located).
  restore the files, directories and/or volumes to various loca-    5       Because the data agent 155 originally performed a disk­
  tions. For example, the secondary storage computing device             level copy (of virtual disk and configuration files), the
  1065 can copy the files, directories and/or volumes to the             secondary storage computing device 1065 can restore files
  primary storage data store 135. The secondary storage                  or directories, entire volumes (e.g., an entire C:\volume, an
  computing device 1065 can restore the one or more volumes              entire D:\volume, etc.) as well as an entire virtual machine
  to the original virtual machine 110 from which they were          10   110 out of the copy set. If an entire virtual machine 110 is
  originally copied up, to a different virtual machine 110, to a         to be restored, the process 900 branches to step 965. The
  non-virtual machine (e.g., to a physical machine), and/or to           secondary storage computing device 1065 can copy all the
  another storage device 1015. For example, an entire D:\vol­            virtual disk and configuration files to the location where the
  ume from an original virtual machine 110 may be restored               entire virtual machine 110 is to be restored. This can be the
  to the original virtual machine 110, to another virtual           15   original location of the virtual machine 110 (on the original
  machine 110 and/or to a non-virtual machine (e.g., to a                virtual machine host 105), or it can be a new location where
  physical machine). As described in more detail herein, a               the virtual machine had not originally been located (e.g., on
  volume of a virtual machine 110 may be restored in its                 a new virtual machine host 105.) If the virtual disk and
  original format (e.g., if the volume came from a VMware                configuration files are copied to the original virtual machine
  virtual machine 110, it can be restored as a volume in the        20   host 105, the virtual machine host 105 should be able to
  VMware format, such as a *.vmdk file) or converted to                  restart the virtual machine 110, which can then recommence
  another format (e.g., if the volume came from a VMware                 operating in the state it existed in when its virtual disk and
  virtual machine 110, it can be restored as a volume in the             configuration files were originally copied.
  Microsoft format, such as a *.vhd file). The secondary                    Similarly, if the virtual disk and configuration files are
  storage computing device 1065 can also restore the volume         25   copied to a new virtual machine host 105, the new virtual
  as a container file, from which the volume can be extracted.           machine host 105 should be able to start the virtual machine
  After steps 920 and/or 930, the process 900 then concludes.            110, which can then commence operating in the state it
  Restore from a Disk-Level Copy                                         existed in when its virtual disk and configuration files were
     If the data agent 155 originally performed a disk-level             originally copied. The ability to restore a virtual machine
  copy, the process 900 branches to the disk-level restore          30   110 to a new virtual machine host 105 other than its original
  branch. At step 915, the secondary storage computing device            virtual machine host 105 allows virtual machines 110 to be
  1065 mounts a copy set corresponding to the virtual disks,             moved or "floated" from one virtual machine host 105 to
  files, volumes, and/or virtual machines 110 to be restored             another. The secondary storage computing device 1065 can
  from the secondary storage data store 175. The copy set may            also restore the entire virtual machine 110 as a container file,
  be manually selected by an administrator or automatically         35   from which the entire virtual machine 110 can be extracted.
  selected based on an association between the copy set and              After step 965, the process 900 then concludes.
  the virtual machine from which the data in the copy set                   If instead of restoring an entire virtual machine 110, the
  came. Additionally or alternatively, the copy set may be               secondary storage computing device 1065 is to restore a
  automatically determined based upon the metadata extracted             volume, the process 900 branches to step 930. At this step
  and stored (described herein, e.g., with reference to FIG. 8)     40   the secondary storage computing device 1065 restores one
  or based upon other metadata (e.g., metadata stored in index           or more volumes out of the copy set. After step 930, the
  1061).                                                                 process 900 then concludes.
     At step 945 the secondary storage computing device 1065                If instead of restoring an entire virtual machine 110 or a
  accesses metadata corresponding to the data that is to be              volume, the secondary storage computing device 1065 is to
  restored (e.g., the determined parent-child relationships and     45   restore a file, the process 900 branches to step 920. At this
  relationships between virtual disk files, the determined               step the secondary storage computing device 1065 restores
  structure of volumes of the virtual disks 140, and the                 one or more files or directories out of the copy set (e.g., a
  determined location of the MFT). This is the metadata that             single file). The secondary storage computing device 1065
  was stored in step 825 of the process 800. At step 950 the             can restore the one or more files or directories to the original
  secondary storage computing device 1065 uses the deter-           50   virtual machine 110 from which they were originally copied,
  mined parent-child relationships and relationships between             to a different virtual machine 110, to non-virtual machine,
  virtual disk files to reconstruct the virtual disks 140. For           and/or to another storage device 1015. The process 900 then
  example, if a virtual disk 140 is comprised of numerous                concludes.
  virtual disk files, the secondary storage computing device                If instead of restoring an entire virtual machine 110, a
  1065 uses the determined relationships between them to link       55   volume, or a file, the secondary storage computing device
  them together into a single virtual disk file. In so doing, the        1065 is to restore one or more virtual disks, the process 900
  secondary storage computing device 1065 may access grain               branches to step 970. At this step the secondary storage
  directories and grain tables within virtual disk files. Grain          computing device 1065 restores the virtual disk and con­
  directories and grain tables are data structures located within        figuration files corresponding to the one or more virtual
  virtual disk files that specify the sectors (blocks) within       60   disks to be restored out of the copy set. The secondary
  virtual disks 140 that have been allocated for data storage.           storage computing device 1065 can restore the one or more
  The secondary storage computing device 1065 may access                 virtual disks to the original virtual machine host 105 from
  these data structures to locate data within virtual disks 140.         which they were originally copied. Additionally or alterna­
     At step 955 the secondary storage computing device 1065             tively, the secondary storage computing device 1065 can
  uses the determined structure of volumes of the virtual disks     65   restore the one or more virtual disks to the original virtual
  140 to reconstruct the volumes. At step 960 the secondary              machine 110 from which they were originally copied, to a
  storage computing device 1065 uses the determined location             different virtual machine 110, to a non-virtual machine,
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 123 of 271 PageID #: 152


                                                       US 9,740,723 B2
                                27                                                                      28
  and/or to another storage device 1015. If the one or more                  The system 1050 may generally include combinations of
  virtual disks are to be restored to the virtual machine 105,            hardware and software components associated with per­
  they may overwrite, replace and/or supplement the existing              forming storage operations on electronic data. Storage
  virtual disks of a virtual machine 110. The process 900 then            operations include copying, backing up, creating, storing,
  concludes.                                                         5    retrieving, and/or migrating primary storage data (e.g., data
      Depending upon what the secondary storage computing                 stores 1060 and/or 1062) and secondary storage data (which
  device 1065 is to restore, certain steps in the process 900             may include, for example, snapshot copies, backup copies,
  may not need to be performed. For example, if the secondary             HSM copies, archive copies, and other types of copies of
  storage computing device 1065 is to restore an entire virtual           electronic data stored on storage devices 1015). The system
  machine 110 out of a disk-level copy, the data agent 155 may       10   1050 may provide one or more integrated management
  not need to access the stored metadata (step 945) or recon­             consoles for users or system processes to interface with in
  struct the virtual disk 140, volumes and files (steps 950, 955          order to perform certain storage operations on electronic
  and 960). The data agent 155 can simply mount the copy set              data as further described herein. Such integrated manage­
  and copy the virtual disk and configuration files to the                ment consoles may be displayed at a central control facility
  appropriate location. As another example, if the secondary         15   or several similar consoles distributed throughout multiple
  storage computing device 1065 is to restore a volume out of             network locations to provide global or geographically spe­
  a disk-level copy, the secondary storage computing device               cific network data storage information.
  1065 may not need to reconstruct files using the MFT, as                   In one example, storage operations may be performed
  mentioned above. The secondary storage computing device                 according to various storage preferences, for example, as
  1065 can simply reconstruct the volumes and then copy the          20   expressed by a user preference, a storage policy, a schedule
  volumes to the appropriate location. Those of skill in the art          policy, and/or a retention policy. A "storage policy" is
  will understand that more or fewer steps than those illus­              generally a data structure or other information source that
  trated in the process 900 may be used to restore data of                includes a set of preferences and other storage criteria
  virtual machines 110.                                                   associated with performing a storage operation. The prefer-
      As previously described, one advantage of performing a         25   ences and storage criteria may include, but are not limited to,
  disk-level copy is that it may be quicker and more efficient            a storage location, relationships between system compo­
  than file-level or volume-level copying. Also as previously             nents, network pathways to utilize in a storage operation,
  described, the process of extracting metadata from the                  data characteristics, compression or encryption require­
  virtual disk and configuration files enables the ability to             ments, preferred system components to utilize in a storage
  restore individual files, directories and/or volumes to the        30   operation, a single instancing or variable instancing policy
  virtual machine 110 or to other locations (e.g., to other               to apply to the data, and/or other criteria relating to a storage
  virtual machines 110 to non-virtual machines, and/or to                 operation. For example, a storage policy may indicate that
  other storage devices 1015). The combination of a disk-level            certain data is to be stored in the storage device 1015,
  copy and the capability to restore individual files, directories        retained for a specified period of time before being aged to
  and/or volumes of a virtual machine 110 provides for a fast        35   another tier of secondary storage, copied to the storage
  and efficient process for duplicating primary copies of data,           device 1015 using a specified number of data streams, etc.
  while still enabling granular access (e.g., at the individual              A "schedule policy" may specify a frequency with which
  file or data object level) to the duplicated primary data               to perform storage operations and a window of time within
  ( granular access to the secondary copies of data is enabled).          which to perform them. For example, a schedule policy may
  This combination optimizes the aspect of virtual machine           40   specify that a storage operation is to be performed every
  data management that is likely performed most frequently                Saturday morning from 2:00 a.m. to 4:00 a.m. In some cases,
  (duplication of primary copies of data), but not at the                 the storage policy includes information generally specified
  expense of the aspect that is likely performed less often               by the schedule policy. (Put another way, the storage policy
  (restoration of secondary copies of data), because granular             includes the schedule policy.) Storage policies and/or sched-
  access to duplicated primary copies of data is still enabled.      45   ule policies may be stored in a database of the storage
  Suitable Data Storage Enterprise                                        manager 1005, to archive media as metadata for use in
      FIG. 10 illustrates an example of one arrangement of                restore operations or other storage operations, or to other
  resources in a computing network, comprising a data storage             locations or components of the system 1050.
  system 1050. The resources in the data storage system 1050                 The system 1050 may comprise a storage operation cell
  may employ the processes and techniques described herein.          50   that is one of multiple storage operation cells arranged in a
  The system 1050 includes a storage manager 1005, one or                 hierarchy or other organization. Storage operation cells may
  more data agents 1095, one or more secondary storage                    be related to backup cells and provide some or all of the
  computing devices 1065, one or more storage devices 1015,               functionality of backup cells as described in the assi gnee's
  one or more clients 1030, one or more data or information               U.S. patent application Ser. No. 09/354,058, now U.S. Pat.
  stores 1060 and 1062, a single instancing database 1023, an        55   No. 7,395,282, which is incorporated herein by reference in
  index 1011, a jobs agent 1020, an interface agent 1025, and             its entirety. However, storage operation cells may also
  a management agent 1031. The system 1050 may represent                  perform additional types of storage operations and other
  a modular storage system such as the CommVault QiNetix                  types of storage management functions that are not generally
  system, and also the CommVault GALAXY backup system,                    offered by backup cells.
  available from CommVault Systems, Inc. of Oceanport, N.J.,         60      Storage operation cells may contain not only physical
  aspects of which are further described in the commonly­                 devices, but also may represent logical concepts, organiza­
  assigned U.S. patent application Ser. No. 09/610,738, now               tions, and hierarchies. For example, a first storage operation
  U.S. Pat. No. 7,035,880, the entirety of which is incorpo­              cell may be configured to perform a first type of storage
  rated by reference herein. The system 1050 may also rep­                operations such as HSM operations, which may include
  resent a modular storage system such as the CommVault              65   backup or other types of data mi gration, and may include a
  Simpana system, also available from CommVault Systems,                  variety of physical components including a storage manager
  Inc.                                                                    1005 (or management agent 1031), a secondary storage
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 124 of 271 PageID #: 153


                                                       US 9,740,723 B2
                               29                                                                     30
  computing device 1065, a client 1030, and other components             storage operations on the data of the client 1030. For
  as described herein. A second storage operation cell may               example, to back up, migrate, and restore all the data on a
  contain the same or similar physical components; however,              Microsoft Exchange 2000 server, the client 1030 may use
  it may be configured to perform a second type of storage               one Microsoft Exchange 2000 Mailbox data agent 1095 to
  operations, such as storage resource management ("SRM")           5    back up the Exchange 2000 mailboxes, one Microsoft
  operations, and may include monitoring a primary data copy             Exchange 2000 Database data agent 1095 to back up the
  or performing other known SRM operations.                              Exchange 2000 databases, one Microsoft Exchange 2000
     Thus, as can be seen from the above, although the first and         Public Folder data agent 1095 to back up the Exchange 2000
  second storage operation cells are logically distinct entities         Public Folders, and one Microsoft Windows 2000 File
  configured to perform different management functions              10   System data agent 1095 to back up the file system of the
  (HSM and SRM, respectively), each storage operation cell               client 1030. These data agents 1095 would be treated as four
  may contain the same or similar physical devices. Alterna­             separate data agents 1095 by the system even though they
  tively, different storage operation cells may contain some of          reside on the same client 1030.
  the same physical devices and not others. For example, a                  Alternatively, the overall system 1050 may use one or
  storage operation cell configured to perform SRM tasks may        15   more generic data agents 1095, each of which may be
  contain a secondary storage computing device 1065, client              capable of handling two or more data types. For example,
  1030, or other network device connected to a primary                   one generic data agent 1095 may be used to back up, migrate
  storage volume, while a storage operation cell configured to           and restore Microsoft Exchange 2000 Mailbox data and
  perform HSM tasks may instead include a secondary storage              Microsoft Exchange 2000 Database data while another
  computing device 1065, client 1030, or other network device       20   generic data agent 1095 may handle Microsoft Exchange
  connected to a secondary storage volume and not contain the            2000 Public Folder data and Microsoft Windows 2000 File
  elements or components associated with and including the               System data, etc.
  primary storage volume. (The term "connected" as used                     Data agents 1095 may be responsible for arranging or
  herein does not necessarily require a physical connection;             packing data to be copied or migrated into a certain format
  rather, it could refer to two devices that are operably coupled   25   such as an archive file. Nonetheless, it will be understood
  to each other, communicably coupled to each other, in                  that this represents only one example, and any suitable
  communication with each other, or more generally, refer to             packing or containerization technique or transfer methodol­
  the capability of two devices to communicate with each                 ogy may be used if desired. Such an archive file may include
  other.) These two storage operation cells, however, may each           metadata, a list of files or data objects copied, the file, and
  include a different storage manager 1005 that coordinates         30   data objects themselves. Moreover, any data moved by the
  storage operations via the same secondary storage comput­              data agents may be tracked within the system by updating
  ing devices 1065 and storage devices 1015. This "overlap­              indexes associated with appropriate storage managers 1005
  ping" configuration allows storage resources to be accessed            or secondary storage computing devices 1065. As used
  by more than one storage manager 1005, such that multiple              herein, a file or a data object refers to any collection or
  paths exist to each storage device 1015 facilitating failover,    35   grouping of bytes of data that can be viewed as one or more
  load balancing, and promoting robust data access via alter-            logical units.
  native routes.                                                            Generally speaking, storage manager 1005 may be a
     Alternatively or additionally, the same storage manager             software module or other application that coordinates and
  1005 may control two or more storage operation cells                   controls storage operations performed by the system 1050.
  (whether or not each storage operation cell has its own           40   Storage manager 1005 may communicate with some or all
  dedicated storage manager 1005). Moreover, in certain                  elements of the system 1050, including clients 1030, data
  embodiments, the extent or type of overlap may be user­                agents 1095, secondary storage computing devices 1065,
  defined (through a control console) or may be automatically            and storage devices 1015, to initiate and manage storage
  configured to optimize data storage and/or retrieval.                  operations (e.g., backups, migrations, data recovery opera-
     Data agent 1095 may be a software module or part of a          45   tions, etc.).
  software module that is generally responsible for performing              Storage manager 1005 may include a jobs agent 1020 that
  storage operations on the data of the client 1030 stored in            monitors the status of some or all storage operations previ­
  data store 1060/1062 or other memory location. Each client             ously performed, currently being performed, or scheduled to
  1030 may have at least one data agent 1095 and the system              be performed by the system 1050. Jobs agent 1020 may be
  1050 can support multiple clients 1030. Data agent 1095           50   communicatively coupled to an interface agent 1025 (e.g., a
  may be distributed between client 1030 and storage manager             software module or application). Interface agent 1025 may
  1005 (and any other intermediate components), or it may be             include information processing and display software, such
  deployed from a remote location or its functions approxi­              as a graphical user interface ("GUI"), an application pro­
  mated by a remote process that performs some or all of the             gramming interface ("API"), or other interactive interface
  functions of data agent 1095.                                     55   through which users and system processes can retrieve
     The overall system 1050 may employ multiple data agents             information about the status of storage operations. For
  1095, each of which may perform storage operations on data             example, in an arrangement of multiple storage operations
  associated with a different application. For example, differ­          cell, through interface agent 1025, users may optionally
  ent individual data agents 1095 may be designed to handle              issue instructions to various storage operation cells regard-
  Microsoft Exchange data, Lotus Notes data, Microsoft Win­         60   ing performance of the storage operations as described and
  dows 2000 file system data, Microsoft Active Directory                 contemplated herein. For example, a user may modify a
  Objects data, and other types of data known in the art. Other          schedule concerning the number of pending snapshot copies
  embodiments may employ one or more generic data agents                 or other types of copies scheduled as needed to suit particu­
  1095 that can handle and process multiple data types rather            lar needs or requirements. As another example, a user may
  than using the specialized data agents described above.           65   employ the GUI to view the status of pending storage
     If a client 1030 has two or more types of data, one data            operations in some or all of the storage operation cells in a
  agent 1095 may be required for each data type to perform               given network or to monitor the status of certain components
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 125 of 271 PageID #: 154


                                                      US 9,740,723 B2
                               31                                                                     32
  in a particular storage operation cell (e.g., the amount of           communicate with a storage device 1015 via a suitable
  storage capacity left in a particular storage device 1015).           communications path such as a SCSI or Fibre Channel
     Storage manager 1005 may also include a management                 communications link. In some embodiments, the storage
  agent 1031 that is typically implemented as a software                device 1015 may be communicatively coupled to the storage
  module or application program. In general, management            5    manager 1005 via a SAN.
  agent 1031 provides an interface that allows various man­                Each secondary storage computing device 1065 may
  agement agents 1031 in other storage operation cells to               maintain an index, a database, or other data structure 1061
  communicate with one another. For example, assume a                   that may store index data generated during storage opera-
  certain network configuration includes multiple storage               tions for secondary storage (SS) as described herein, includ­
  operation cells hierarchically arranged or otherwise logi-       10   ing creating a metabase (MB). For example, performing
  cally related in a WAN or LAN configuration. With this                storage operations on Microsoft Exchange data may gener-
  arrangement, each storage operation cell may be connected             ate index data. Such index data provides a secondary storage
  to the other through each respective interface agent 1025.            computing device 1065 or other external device with a fast
  This allows each storage operation cell to send and receive           and efficient mechanism for locating data stored or backed
  certain pertinent information from other storage operation       15   up. Thus, a secondary storage computing device index 1061,
  cells, including status information, routing information,             or a database 1011 of a storage manager 1005, may store
  information regarding capacity and utilization, etc. These            data associating a client 1030 with a particular secondary
  communications paths may also be used to convey infor­                storage computing device 1065 or storage device 1015, for
  mation and instructions regarding storage operations.                 example, as specified in a storage policy, while a database or
     For example, a management agent 1031 in a first storage       20   other data structure in secondary storage computing device
  operation cell may communicate with a management agent                1065 may indicate where specifically the data of the client
  1031 in a second storage operation cell regarding the status          1030 is stored in storage device 1015, what specific files
  of storage operations in the second storage operation cell.           were stored, and other information associated with storage
  Another illustrative example includes the case where a                of the data of the client 1030. In some embodiments, such
  management agent 1031 in a first storage operation cell          25   index data may be stored along with the data backed up in
  communicates with a management agent 1031 in a second                 a storage device 1015, with an additional copy of the index
  storage operation cell to control storage manager 1005 (and           data written to index cache in a secondary storage device.
  other components) of the second storage operation cell via            Thus the data is readily available for use in storage opera­
  management agent 1031 contained in storage manager 1005.              tions and other activities without having to be first retrieved
     Another illustrative example is the case where manage-        30   from the storage device 1015.
  ment agent 1031 in a first storage operation cell communi­               Generally speaking, information stored in cache is typi­
  cates directly with and controls the components in a second           cally recent information that reflects certain particulars
  storage operation cell and bypasses the storage manager               about operations that have recently occurred. After a certain
  1005 in the second storage operation cell. If desired, storage        period of time, this information is sent to secondary storage
  operation cells can also be organized hierarchically such that   35   and tracked. This information may need to be retrieved and
  hierarchically superior cells control or pass information to          uploaded back into a cache or other memory in a secondary
  hierarchically subordinate cells or vice versa.                       computing device before data can be retrieved from storage
     Storage manager 1005 may also maintain an index, a                 device 1015. In some embodiments, the cached information
  database, or other data structure 1011. The data stored in            may include information regarding format or containeriza­
  database 1011 may be used to indicate logical associations       40   tion of archives or other files stored on storage device 1015.
  between components of the system, user preferences, man­                 One or more of the secondary storage computing devices
  agement tasks, media containerization and data storage                1065 may also maintain one or more single instance data­
  information or other useful data. For example, the storage            bases 1023. Single instancing (alternatively called data
  manager 1005 may use data from database 1011 to track                 deduplication) generally refers to storing in secondary stor­
  logical associations between secondary storage computing         45   age only a single instance of each data object (or data block)
  device 1065 and storage devices 1015 (or movement of data             in a set of data (e.g., prim ary data). More details as to single
  as containerized from prim ary to secondary storage).                 instancing may be found in one or more of the following
     Generally speaking, the secondary storage computing                previously-referenced U.S. patent application Ser. Nos.
  device 1065, which may also be referred to as a media agent,          11/269,512, 12/145,347, 12/145,342, 11/963,623, 11/950,
  may be implemented as a software module that conveys             50   376, and 61/100,686.
  data, as directed by storage manager 1005, between a client              In some examples, the secondary storage computing
  1030 and one or more storage devices 1015 such as a tape              devices 1065 maintain one or more variable instance data­
  library, a magnetic media storage device, an optical media            bases. Variable instancing generally refers to storing in
  storage device, or any other suitable storage device. In one          secondary storage one or more instances, but fewer than the
  embodiment, secondary storage computing device 1065 may          55   total number of instances, of each data object (or data block)
  be communicatively coupled to and control a storage device            in a set of data (e.g., primary data). More details as to
  1015. A secondary storage computing device 1065 may be                variable instancing may be found in the previously-refer­
  considered to be associated with a particular storage device          enced U.S. Pat. App. No. 61/164,803.
  1015 if that secondary storage computing device 1065 is                  In some embodiments, certain components may reside
  capable of routing and storing data to that particular storage   60   and execute on the same computer. For example, in some
  device 1015.                                                          embodiments, a client 1030 such as a data agent 1095, or a
     In operation, a secondary storage computing device 1065            storage manager 1005, coordinates and directs local
  associated with a particular storage device 1015 may instruct         archiving, migration, and retrieval application functions as
  the storage device to use a robotic arm or other retrieval            further described in the previously-referenced U.S. patent
  means to load or eject a certain storage media, and to           65   application Ser. No. 09/610,738. This client 1030 can func­
  subsequently archive, migrate, or restore data to or from that        tion independently or together with other similar clients
  media. Secondary storage computing device 1065 may                    1030.
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 126 of 271 PageID #: 155


                                                      US 9,740,723 B2
                               33                                                                     34
     As shown in FIG. 10, secondary storage computing                   been taken down or removed from its virtual machine host
  devices 1065 each has its own associated metabase 1061.               105. Alternatively or additionally, the data agent 155 could
  Each client 1030 may also have its own associated metabase            periodically poll virtual machines 110 to determine if the
  1070. However in some embodiments, each "tier" of stor­               virtual machines 110 are still functioning. If a virtual
  age, such as primary storage, secondary storage, terti ary       5    machine 110 does not respond after a certain number of
  storage, etc., may have multiple metabases or a centralized           polling attempts, the data agent 155 may assume that the
  metabase, as described herein. For example, rather than a             virtual machine 110 is no longer functioning and thus
  separate metabase or index associated with each client 1030           remove its identifier from the database. Alternatively or
  in FIG. 10, the metabases on this storage tier may be                 additionally, the virtual machines 110 could periodically
  centralized. Similarly, second and other tiers of storage may    10   notify the data agent 155 that they are still functioning (e.g.,
  have either centralized or distributed metabases. Moreover,           by sending heartbeat messages to the data agent 155). Upon
  mixed architecture systems may be used if desired, that may           a failure to receive notifications from a virtual machine 110
  include a first tier centralized metabase system coupled to a         within a certain time period, the data agent 155 could
  second tier storage system having distributed metabases and           remove its identifier from the database. The data agent 155
  vice versa, etc.                                                 15   may use other methods and/or combinations of these meth­
     Moreover, in operation, a storage manager 1005 or other            ods to maintain an up-to-date listing of virtual machine
  management module may keep track of certain information               identifiers in the database.
  that allows the storage manager 1005 to select, designate, or            These techniques for detecting virtual machines 110 and
  otherwise identify metabases to be searched in response to            maintaining identifiers thereof may also be used to detect
  certain queries as further described herein. Movement of         20   virtual resources of virtual machines 110 and maintain
  data between primary and secondary storage may also                   identifiers thereof. For example, a virtual machine 110 may
  involve movement of associated metadata and other tracking            be coupled to a virtual storage device such as a virtual NAS
  information as further described herein.                              device or a virtual optical drive. The data agent 155 could
     In some examples, primary data may be organized into               detect these virtual resources and maintain identifiers for
  one or more sub-clients. A sub-client is a portion of the data   25   them in a database or other data structure. The virtual
  of one or more clients 1030, and can contain either all of the        resources may then be addressed as if they were actual
  data of the clients 1030 or a designated subset thereof. As           resources. Once detected or identified, storage operations
  depicted in FIG. 10, the data store 1062 includes two                 related to the virtual resources could be performed according
  sub-clients. For example, an administrator (or other user             to non-virtualized storage policies or preferences, according
  with the appropriate permissions; the term administrator is      30   to storage policies or preferences directed specifically to
  used herein for brevity) may find it preferable to separate           virtual resources, and/or to combinations of non-virtualized
  email data from financial data using two different sub-clients        and virtualized storage policies and preferences. As another
  having different storage preferences, retention criteria, etc.        example, a virtual machine 110 may be coupled to a virtual
  Detection of Virtual Machines and Other Virtual Resources             tape libr ary (YTL). The data agent 155 may perform addi-
     As previously noted, because virtual machines 110 may         35   tional analysis on the nature and structure of the virtual
  be easily set up and tom down, they may be less permanent             resource which underlies the YTL (e.g., a virtual disk 140).
  in nature than non-virtual machines. Due to this potential            This may allow the data agent 155 to realize additional
  transience of virtual machines 110, it may be more difficult          optimizations relating to storage operations associated with
  to detect them, especially in a heterogeneous or otherwise            the data of the YTL. For example, even though the virtual
  disparate environment. For example, a virtual machine host       40   resource is a YTL (necessitating sequential access), storage
  105 may host a number of different virtual machines 110.              operations might be able to be performed non-linearly or in
  Virtual machines 110 may be discovered using the tech­                a random access fashion since the underlying virtual
  niques previously described herein. Alternatively or addi­            resource allows random access. Therefore, rather than
  tionally, virtual machines 110 could be detected by periodi­          sequentially seeking through the YTL data to arrive at a
  cally performing dynamic virtual resource detection routines     45   particular point, the data agent 155 could simply go directly
  to identify virtual machines 110 in the network 180 (or some          to the relevant data on the virtual disk 140 that is the subject
  subset thereof, such as a subnet). For example, the data agent        of the storage operation.
  155 (or other agent) could analyze program behaviors cor­             Indexing Virtual Machine Data
  responding to known virtual resource behaviors, perform                  In traditional copy or backup of virtual machines 110, an
  fingerprint, hash, or other characteristic-based detection       50   indexing agent is typically located at each virtual machine
  methods or routines, query a system datastore (e.g., the              110 or is otherwise associated with each virtual machine
  Windows registry) or other data structure of the virtual              110. The indexing agent indexes data on the virtual machine
  machine host 105 for keys or other identifiers associated             110. This results in the creation of one index per virtual
  with virtual resources. The data agent 155 may use other              machine 110. This facilitates searching of data on a per
  methods and/or combinations of these methods to detect           55   virtual machine 110 basis, but may make it difficult to search
  virtual machines 110.                                                 data across multiple virtual machines 110. Moreover, the
     Once detected, the data agent 155 could maintain virtual           indexing is performed on the virtual machine 110 and thus
  machine identifiers in a database or other data structure and         uses its resources, which may not be desirable.
  use associated program logic to track existing virtual                   In contrast, copying of data of virtual machines 110 using
  machines 110 in the network 180. Alternatively or addition­      60   the techniques described herein may use one indexing agent
  ally, an administrator could manually populate the database,          that is associated with multiple virtual machines 110. The
  or it could be populated as part of an install or virtual             sole indexing agent thus indexes multiple virtual machines
  resource creation process, or by an agent or other software           110. This results in the creation of one index for the multiple
  module directed to detecting installation of virtual machines.        virtual machines 110. The one indexing agent can subdivide
  The data agent 155 could update the database to remove a         65   or logically separate the single index into multiple sub­
  virtual machine identifier upon receiving an affirmative              indexes for each virtual machine 110. This technique facili­
  indication that the corresponding virtual machine 110 has             tates searching of data using one index across multiple
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 127 of 271 PageID #: 156


                                                        US 9,740,723 B2
                                35                                                                      36
  virtual machines 110 and also allows searching on a per                  Searching Virtual Machine Data
  virtual machine 110 basis. The sole indexing agent may                      Once virtual machine data has been indexed and/or clas­
  create the single index using secondary copies of virtual                sified, users can search for virtual machine data using
  machine data so as not to impact the primary copies or                   techniques known to those of skill in the art. The system may
  utilize virtual machine resources. The indexed data may be          5    provide a single interface directed to enabling the search for
                                                                           virtual machine data (as well as non-virtual machine data).
  tagged by users. More details as to indexing data are
                                                                           A user can utilize the interface to provide a query which is
  described in the previously-referenced U.S. patent applica­              used to search metabases and/or indices of virtual machine
  tion Ser. No. 11/694,869.                                                data (as well as non-virtual machine data). The system can
  Classification of Virtual Machine Data                                   in return provide results from the metabases and/or indices
                                                                      10
     As shown in FIG. 10, clients 1030 and secondary storage               relevant to the query that may be segregated based upon
  computing devices 1065 may each have associated meta­                    their origin (e.g., based upon whether they came from virtual
  bases (1070 and 1061, respectively). Each virtual machine                machines or non-virtual machines). The returned results
  110 may also have its own metabase containing metadata                   may be optionally analyzed for relevance, arranged, and
  about virtual machine data. Alternatively, one or more                   placed in a format suitable for subsequent use (e.g., with
                                                                      15   another application), or suitable for viewing by a user and
  virtual machines 110 may be associated with one or more
                                                                           reported. More details as to techniques for searching data
  metabases. A classification agent may analyze virtual                    and providing results may be found in commonly-assigned
  machines 110 to identify data objects or other files, email, or          U.S. patent application Ser. No. 11/931,034 (entitled
  other information currently stored or present by the virtual             METHOD AND SYSTEM FOR SEARCHING STORED
  machines 110 and obtain certain information regarding the           20   DATA), the entirety of which is incorporated by reference
  information, such as any available metadata. Such metadata               herein.
  may include information about data objects or characteris­               Single or Variable Instancing Virtual Machine Data
  tics associated with data objects, such as data owner ( e.g.,               Virtual machine data may be single or variable instanced
  the client or user that generates the data or other data                 or de-duplicated in order to reduce the number of instances
  manager), last modified time (e.g., the time of the most            25   of stored data, sometimes to as few as one. For example, a
  recent modification), data size (e.g., number of bytes of                virtual machine host 105 may host numerous virtual
  data), information about the data content (e.g., the applica­            machines 110 configured identically or with slight variations
  tion that generated the data, the user that generated the data,          (e.g., the virtual machines have the same operating system
  etc.), to/from information for email (e.g., an email sender,             files, but different application data files). As another
  recipient, or individual or group on an email distribution          30   example, a virtual machine 110 may store substantially the
                                                                           same data in a virtual disk 140 that a non-virtual machine
  list), creation date (e.g., the date on which the data object
                                                                           stores on its storage devices (e.g., both a virtual machine 110
  was created), file type (e.g., the format or application type),
                                                                           and a non-virtual machine may have a C:\ Windows directory
  last accessed time (e.g., the time the data object was most
                                                                           and corresponding system files, and only one instance of
  recently accessed or viewed), application type (e.g., the           35   each system file may need to be stored). If only a single
  application that generated the data object), location/network            instance of each data object in this data (the data of both the
  (e.g., a current, past, or future location of the data object and        virtual machines and the non-virtual machines) can be stored
  network pathways to/from the data object), frequency of                  on a single instance storage device, significant savings in
  change (e.g., a period in which the data object is modified),            storage space may be realized.
  business unit (e.g., a group or department that generates,          40      To single or variable instance virtual machine data, an
  manages, or is otherwise associated with the data object),               agent (e.g., a media agent) may generate a substantially
  and aging information (e.g., a schedule, which may include               unique identifier (for example, a hash value, message digest,
  a time period, in which the data object is migrated to                   checksum, digital fingerprint, digital si gnature or other
  secondary or long-term storage), etc. The information                    sequence of bytes that substantially uniquely identifies the
  obtained in this analyzing process may be used to initially         45   file or data object) for each virtual data object. The word
  create or populate the metabases.                                        "substantially" is used to modify the term "unique identifier"
     Alternatively or additionally, a journaling agent may                 because algorithms used to produce hash values may result
  populate the metabase with content by accessing virtual                  in collisions, where two different files or data objects result
  machines 110, or by directly accessing virtual resources                 in the same hash value. However, depending upon the
  (e.g., virtual disks 140). The journaling agent may include a       50   algorithm or cryptographic hash function used, collisions
  virtual filter driver program and may be deployed on a                   should be suitably rare and thus the identifier generated for
  virtual input/output port or data stack and operate in con­              a virtual file or data object should be unique throughout the
  junction with a virtual file management program to record a              system.
  virtual machine's interactions with its virtual data. This may              After generating the substantially unique identifier for the
  involve creating a data structure such as a record or journal       55   virtual data object, the agent determines whether it should be
  of each interaction. The records may be stored in a journal              stored on the single instance storage device. To determine
  data structure and may chronicle data interactions on an                 this, the agent accesses a single instance database to deter­
  interaction-by-interaction basis. The journal may include                mine if a copy or instance of the data object has already been
  information regarding the type of interaction that has                   stored on the single instance storage device. The single
  occurred along with certain relevant properties of the data         60   instance database utilizes one or more tables or other data
  involved in the interaction. The classification agent may                structures to store the substantially unique identifiers of the
  analyze and process entries within respective journals asso­             data objects that have already been stored on the single
  ciated with journaling agents, and report results to the                 instance storage device. If a copy or instance of the data
  metabase. More details as to techniques used in the classi­              object has not already been stored on single instance storage
  fication of data and journaling of changes to data may be           65   device, the agent sends the copy of the virtual data object to
  found in the previously-referenced U.S. patent application               the single instance storage device for storage and adds its
  Ser. No. 11/564,119.                                                     substantially unique identifier to the single instance data-
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 128 of 271 PageID #: 157


                                                       US 9,740,723 B2
                               37                                                                     38
  base. If a copy or instance of the data object has already been        virtual machine 110 operating on Microsoft Virtual Server or
  stored, the agent can avoid sending another copy to the                Microsoft Windows Server Hyper-V. The secondary storage
  single instance storage device. In this case, the agent may            computing device 1065 can thus convert data in the VMware
  add a reference (e.g., to an index in the single instance              *.vmdk format to data in the Microsoft *.vhd format. This
  database, such as by incrementing a reference count in the        5    conversion process can also be performed in the opposite
  index) to the already stored instance of the data object.              direction, e.g., from the Microsoft *.vhd format to the
  Adding a reference to the already stored instance of the data          VMware *.vmdk format.
  object enables storing only a single instance of the data                 Similarly, in restoring an entire virtual machine 110 (e.g.,
  object while still keeping track of other instances of the data        step 965 of the process 900), the secondary storage com-
  object that do not need to be stored.                             10   puting device 1065 can restore the entire virtual machine
     Redundant instances of data objects may be detected and             110 as a virtual machine 110 operating on a Microsoft
  reduced at several locations or times throughout the opera­            platform. The secondary storage computing device 1065
  tion of the system. For example, the agent may single or               does so by converting the data in the *.vmdk format to data
  variable instance virtual machine data prior to performing             in the *.vhd format (and associated configuration files). The
  any other storage operations. Alternatively or additionally,      15   secondary storage computing device 1065 can thus convert
  the agent may single instance virtual machine data after it            a virtual machine 110 operating on an ESX Server to a
  has been copied to the secondary storage data store 175. The           virtual machine 110 operating on Microsoft Virtual Server or
  agent may generate a substantially unique identifier and send          Microsoft Windows Server Hyper-V. This conversion pro­
  it across the network 180 to the single instance database to           cess can also be performed in the opposite direction, e.g.,
  determine if the corresponding virtual data object should be      20   from the Microsoft *.vhd format to the VMware *.vmdk
  stored, or the agent may send the virtual data object to the           format. The conversion process enables virtual machine data
  single instance database, which then may generate a sub­               originating on VMware platforms to be migrated to other
  stantially unique identifier for it. More details as to single         platforms, and for virtual machine data originating on non­
  instancing data may be found in one or more of the previ­              VMware platforms to be migrated to the VMware platform.
  ously-referenced described in one or more of previously-          25   Similar conversions can also be performed for virtual disks
  referenced U.S. patent application Ser. Nos. 11/269,512,               140.
  12/145,347, 12/145,342, 11/963,623, 11/950,376, 6 1/100,                  To perform the conversion, the secondary storage com­
  686, and 61/164,803.                                                   puting device 1065 may use APis or other programmatic
  Protecting Virtual Machine Data in Homogenous and Het­                 techniques. For example, to convert a *.vhd file to a *.vmdk
  erogeneous Environments                                           30   file, the secondary storage computing device 1065 may
     The techniques described herein are applicable in both              create the *.vmdk file, create necessary data structures (e.g.,
  homogenous and heterogeneous environments. For                         grain directories and grain tables) within the *.vmdk file,
  example, the techniques described herein can be used to                and copy sectors of the volume of the *.vhd file to the
  copy and restore data from and to virtual machines 110                 *.vmdk file, going extent by extent and creating necessary
  operating solely on VMware virtual machine hosts (e.g.,           35   entries in the data structures (e.g., entries in the grain
  VMware ESX servers) or on solely Microsoft virtual                     directories and grain tables) along the way. The secondary
  machine hosts (e.g., on a Microsoft Virtual Server or a                storage computing device 1065 may perform a similar
  Microsoft Windows Server Hyper-V). As another example,                 process to convert a *.vmdk file to a *.vhd file. As another
  the techniques described herein can be used to copy and                example, the secondary storage computing device 1065 may
  restore data from and to virtual machines 110 that are            40   analyze a *.vmdk file using an API function, determine its
  operating in a mixed-vendor environment (e.g., virtual                 sectors using another API function, and copy each sector of
  machines from VMware, Microsoft, and/or other vendors).                to a *.vhd file using a third API function. As another
  The data agent 155 can perform file-level, volume-level,               example, the secondary storage computing device 1065 may
  and/or disk-level copies of virtual machines 110 operating             analyze a *.vhd file using an API function, determine its
  on these Microsoft platforms, and perform restores out of         45   sectors using another API function, and copy each sector of
  file-level, volume-level and disk-level copies.                        to a*.vmdk file using a third API function. The secondary
     For example, virtual machines 110 operating on these                storage computing device 1065 may use other techniques
  Microsoft platforms have their virtual disks 140 in *.vhd              (e.g., third-party toolkits) to perform conversions between
  files. In performing a disk-level copy of a virtual machine            *.vmdk and *.vhd formats.
  110 operating on a Microsoft platform, the data agent 155         50      Conversion between other formats is also possible. For
  copies the *.vhd files, extracts metadata (e.g., file, volume,         example, the secondary storage computing device 1065 can
  disk relationships metadata) from the *.vhd files and stores           convert data between the VMware format and an Open
  this metadata. In restoring out of a disk-level copy, the data         Virtual Machine Format (OVF) and vice-versa. Those of
  agent 155 uses the stored metadata to reconstruct the virtual          skill in the art will understand that a wide variety of
  disks 140, volumes and files to allow the data agent 155 to       55   conversions are possible, and the techniques are not limited
  restore files, volumes or entire virtual machines 110. The             to the conversions described herein.
  techniques described herein can also be used to copy and               Secondary Storage Computing Device Index
  restore data from and to virtual machines 110 operating on                As described herein, a secondary storage computing
  virtual machine hosts 105 from other vendors.                          device may maintain an index, a database, or other data
  Conversion Between Differing Virtual Machine Formats              60   structure that it uses to store index data generated during
     In the context of a VMware virtual machine 110, in                  storage operations. The secondary storage computing device
  restoring a volume of a virtual machine 110 (e.g., step 930            may use this index data to quickly and efficiently locate data
  of the process 900), the secondary storage computing device            that has been previously copied. This index data may be used
  1065 restores the volume as a VMware volume, e.g., to a                for various purposes, such as for browsing by an adminis-
  virtual machine 110 operating on a virtual machine host 105.      65   trator and/or for restoring the previously copied data.
  However, the secondary storage computing device 1065 can                  During a storage operation involving multiple virtual
  also restore the volume as a Microsoft volume, e.g., to a              machines 110, the secondary storage computing device
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 129 of 271 PageID #: 158


                                                       US 9,740,723 B2
                               39                                                                     40
  populates one index with metadata corresponding to all the             determines that the performances of the virtual machines
  multiple virtual machines 110 (e.g., a master index). For              110 are below a certain performance threshold, the data
  each of the virtual machines 110, the secondary storage                agent 155 could reduce the number of simultaneous storage
  computing device also populates an index with metadata                 operations that it performs. Alternatively, if the data agent
  corresponding to that virtual machine 110 (e.g., a sub­           5    155 determines that the performances of the virtual
  index). The master index points to (or refers to) the sub­             machines 110 exceed the certain performance threshold, the
  indices. When an operation to restore virtual machine data is          data agent 155 could increase the number of simultaneous
  to be performed, the master index is accessed. Because the             storage operations that it performs.
  master index points to the sub-indices, these can be                      Third, the throughput of concurrent storage operations
  accessed, and the indexed data is used so as to present the       10   could be reduced so as to utilize less of the resources (e.g.,
  virtual machine data that is available to be restored. This            CPU, disk, memory, network bandwidth, etc.) of the virtual
  available virtual machine data is displayed to an adminis­             machines 110 and/or the virtual machine host 105. This
  trator segregated by individual virtual machines 110, which            reduction in throughput may lessen the loads placed upon
  is a logical distinction that is likely intuitive to the admin­        the virtual machines 110 and/or the virtual machine host 105
  istrator. Accordingly, accessing individual virtual machine       15   by the simultaneous storage operations. However, this may
  index data involves two levels of indirection, one for the             also necessitate lengthening the window of time in which the
  master index, and one for the sub-indices.                             storage operations are performed. In each of these three
     Additionally or alternatively, the secondary storage com­           approaches, if the data agent 155 is unable to perform a
  puting device can populate a single index that is subdivided           storage operation upon a virtual machine 110, the data agent
  or otherwise logically separated into multiple sub-indexes,       20   155 may flag the virtual machine 110 for later performance
  one sub-index for each virtual machine 110. When an                    of a storage operation and move to the next virtual machine
  operation to restore virtual machine data is to be performed,          110. These three approaches are not mutually exclusive, and
  the index data populated by the secondary storage comput­              combinations of two or more of the three may be used so as
  ing device can be used to present the virtual machine data             to optimally perform storage operations upon virtual
  segregated by individual virtual machines 110. Other logical      25   machines 110.
  separations and/or segregations of virtual machine data (e.g.,         Additional Interfaces for Configuring Storage Operations
  by file type, by owner, etc.) are of course possible.                  for Virtual Machine Data
  Automatic Throttling of Storage Operations                                FIG. 11 is a display diagram illustrating an example
     As described herein, a virtual machine host 105 may host            interface 1100 provided by aspects of the invention. The
  multiple virtual machines 110. If a data agent 155 is to          30   interface 1100 enables an administrator to browse copied
  perform simultaneous storage operations on a large number              virtual machine data for purposes of restoring it. The admin­
  of the virtual machines 110, their performance, individually           istrator can specify that the latest data is to be browsed or
  or collectively, may be adversely affected. This potential             specify a point in time before which the data is to be browsed
  adverse effect may be attributable to one or more reasons,             using options 1105. The administrator can also select a
  such as, for example, the snapshotting of virtual machines        35   virtual machine storage manager 145 using list box 1110 and
  110 prior to copying their data (see FIG. 7). There may not            a secondary storage computing device 1065 using list box
  necessarily be a linear relationship between the number of             1115. The administrator can also select the intended type of
  storage operations that the data agent 155 performs (or the            restore using options 1120: either restoration of individual
  number of virtual machines 110 upon which the data agent               files and/or folders, restoration of entire volumes, or resto­
  155 is performing storage operations) and the reduction in        40   ration of virtual machines and/or virtual disks.
  performance. For example, performance may decrease lin­                   FIG. 12 is a display diagram illustrating example inter­
  early with regards to a first number of concurrent storage             faces 1200 and 1250 provided by aspects of the invention.
  operations (e.g., ten concurrent storage operations), and then         The interface 1200 may be shown after the administrator has
  may drastically decrease after surpassing that first number.           selected to browse the latest data (e.g., reference character
     Accordingly, it would be beneficial to be able to limit the    45   1105 of FIG. 11) and the selected intended restoration is that
  number of concurrent storage operations being performed                of individual files and/or folders (e.g., reference character
  upon the virtual machines 110 hosted by a virtual machine              1120 of FIG. 11). The interface 1200 includes a folder
  host 105. This could be done in one of several ways. First,            structure 1205 corresponding to the copied virtual machine
  there could be a hard limit, or threshold, on the number of            data. As shown, a folder 1208 within a volume (Volume 1)
  simultaneous storage operations performed. For example,           50   of a virtual machine (TESTVMlll) is selected. The inter­
  the data agent 155 could be limited to performing ten                  face 1250 provides the administrator with options for restor­
  simultaneous storage operations (e.g., upon ten different              ing the selected folder. These include an option 1210 to
  virtual machines 110). The data agent 155 could distribute             restore ACLs associated with the virtual machine data and
  the ten simultaneous storage operations across the sub­                an option 1215 to unconditionally overwrite data. The
  clients corresponding to the virtual machines 110. For            55   administrator can specify the destination computer and
  example, if a single virtual machine host 105 hosts 50 virtual         folder in region 1220. The administrator can also specify
  machines 110 distributed across five sub-clients, the data             options for preserving or removing source paths in region
  agent 155 could be limited to performing two simultaneous              1225.
  storage operations (e.g., upon two virtual machines 110) per            FIGS. 13A and 13B are display diagrams illustrating
  sub-client.                                                       60 example interfaces 1300 and 1340 provided by aspects of
     Second, the number of concurrent storage operations               the invention. The interface 1300 may be shown after the
  could be limited based upon the performance of one or more           administrator has selected the intended restoration to be that
  individual virtual machines 110 and/or the performance of            of an entire volume (e.g., reference character 1120 of FIG.
  the virtual machine host 105. The data agent 155 can                 11). The interface 1300 allows the administrator to select to
  measure performance using standard metrics (e.g., number          65 restore a volume as a physical volume, as a *.vhd file
  of disk writes and/or reads per second, central processing           (corresponding to Microsoft virtual machines), or as a
  unit (CPU) usage, memory usage, etc.). If the data agent 155         *.vmdk file (corresponding to VMware virtual machines)
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 130 of 271 PageID #: 159


                                                       US 9,740,723 B2
                               41                                                                     42
  using options 1305. The administrator can also select a                one virtual machine storage manager 145 were to perform
  destination computer in list box 1310, a source volume to be           copy operations upon the one or more sub-clients' virtual
  restored in region 1315, and a destination volume using                machines 110, it could take a lengthy period of time to
  button 1320. Selecting the button 1320 causes the interface            conclude all the copy operations. Accordingly, distributing
  1340 to be displayed, which allows the administrator to           5    copy operations across multiple virtual machine storage
  select a mount point on the selected destination computer              managers 145 can shorten the amount of time it takes to
  from available mount points listed in region 1325.                     conclude all the copy operations. This can be true even in the
      FIG. 13B illustrates the interface 1300 when the admin­            case of a single virtual machine 110 (for example, when the
  istrator has selected to restore a volume as a *.vhd file from         single virtual machine 110 contains a large amount of data).
  the options 1305. The administrator can select a destination      10   This workload balancing can provide significant benefits,
  computer in list box 1310 and a destination folder for the             such as when copy operations need to be performed entirely
  * .vhd file can be selected using button 1335. Once selected,          within a specific window of time (e.g., from 2:00 a.m. to
  the destination folder will be displayed in text box 1330.             4:00 a.m.). Moreover, such load balancing only requires a
      FIGS. 14A and 14B are display diagrams illustrating an             single virtual machine storage manager 145 to coordinate
  example interface 1400 provided by aspects of the inven­          15   the performance of the copy operations by the multiple
  tion. The interface 1400 may be shown after the adminis­               virtual machine storage managers 145.
  trator has selected the intended restoration to be that of                For example, an administrator could select a first virtual
  virtual machines or virtual disks (e.g., reference character           machine storage manager 145 that coordinates the copying
  1120 of FIG. 11). The interface 1400 allows the adminis­               of data of multiple virtual machines 110. The administrator
  trator to select to restore either a virtual machine or virtual   20   could also select one or more second virtual machine storage
  disks. As with the interface 1300, the administrator can               managers 145 to perform the copying of data of multiple
  select a destination computer in list box 1410 and a desti­            virtual machines 110. The first data agent 155 can allocate
  nation folder using button 1435. Once selected, the desti­             responsibility for the copying of the data amongst the second
  nation folder will be displayed in text box 1430. If restore of        virtual machine storage managers 145 such that the copying
  virtual machines is selected (FIG. 14A), the administrator        25   is more or less evenly distributed based upon selections
  can provide the name of the virtual machine to be restored             previously made (static load-balancing).
  in text box 1415, and the name of the server to which it is               Additionally or alternatively, the first virtual machine
  to be restored in text box 1420. If the virtual machine is to          storage manager 145 can distribute the copy operations
  be restored to a virtual machine host 105, the administrator           across the second virtual machine storage managers 145
  selects this option 1425 and specifies the name of the virtual    30   based upon various factors. Consider an example where ten
  machine host 105 in text box 1420. If the virtual machine is           copy operations of the data of ten virtual machines 110 are
  to be restored to a virtual machine host managed by a virtual          to be performed, and where two second virtual machine
  machine manager 202, the administrator selects this option             storage managers 145 can be used to perform the copy
  1425 and provides the name of the virtual machine manager              operations. The first virtual machine storage manager 145
  202 in text box 1420 and the name of the virtual machine          35   can determine an availability of the second virtual machine
  host 105 in text box 1440. The administrator also specifies            storage managers 145, as measured by percentage of CPU
  authentication credentials in region 1445.                             usage, percentage of network utilization, disk utilization,
      FIG. 15 is a display diagram illustrating an example               average time spent performing storage operations, and/or
  interface 1500 provided by aspects of the invention. The               other factors. For example, if the first virtual machine
  interface 1500 allows the administrator to specify options        40   storage manager 145 determines that one of the second
  for storage operations for a sub-client. Region 1505 displays          virtual machine storage managers 145 have a percentage of
  information associated with the sub-client. The administra­            CPU usage of 10%, and that the other second virtual
  tor can specify the number of data readers to use in per­              machine storage manager 145 has a percentage of CPU
  forming storage operations using spinner 1510. The speci­              usage of 50%, the storage manager 1005 may allocate eight
  fied number of data readers corresponds to the number of          45   of the copy operations to the one second virtual machine
  storage operations to be simultaneous performed on the                 storage manager 145 and the remaining two copy operations
  virtual machines 110 associated with the sub-client. As                to the other second virtual machine storage manager 145,
  described herein, the number of simultaneous storage opera­            based upon this measurement of availability (dynamic load­
  tions may be limited or capped so as not to adversely affect           balancing). The first virtual machine storage manager 145
  performance of the virtual machines 110.                          50   may also use other factors known to those of skill in the art
      The administrator can also specify the type of copy                to balance the workloads of the two virtual machine storage
  operation to be performed using options 1515: either file              managers 145. Additionally or alternatively, the storage
  level, volume level, or disk level. The administrator can also         manager 1005 may perform the load-balancing amongst the
  select one or more virtual machine storage managers 145                multiple virtual machine storage managers 145.
  that are to perform the copy operations using list box 1520.      55   Copying of Virtual Machine Data on an Incremental Basis
  Generally, the administrator has to select at least one virtual           As described herein, the primary storage data store 135
  machine storage manager 145 to perform the copy opera­                 stores the data of virtual machines 110. The data is organized
  tion.                                                                  into multiple blocks of fixed size (e.g., 64 kb, 128 kb, 256
      If the administrator selects two or more virtual machine           kb, 512 kb, etc.). A data agent 155 can perform full copies
  storage managers 145 in the list box 1520, this causes the        60   of data of virtual machines 110 using the blocks of data. In
  copy operation, when it commences, to be performed by the              some instances, it may not be necessary to perform a second
  selected virtual machine storage managers 145. This can                full backup of virtual machine data after a first full backup
  assist in load balancing and provide other benefits. For               has been performed (at least not until a set period of time has
  example, one or more sub-clients could be configured to                elapsed). Rather, incremental and/or differential backups of
  perform copy operations upon all the virtual machines 110         65   virtual machine data may suffice.
  associated with a specific virtual machine manager 202. This              FIG. 16 is a flow diagram illustrating a process 1600 for
  could be a large number of virtual machines 110, and if only           copying virtual machine data on an incremental basis (or a
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 131 of 271 PageID #: 160


                                                      US 9,740,723 B2
                               43                                                                       44
  differential basis, but incremental copies are described               and/or has been put to use since the time at which the last full
  herein for brevity). The process 1600 may be performed by              copy operation was performed. If this is the case, the data
  the data agent 155. The data agent 155 begins at step 1605             agent 155 will copy the block to the storage device, and at
  by accessing data structures within virtual disk files 140. As         step 1635 the data agent will add a row to the table 1700 with
  described herein, virtual disks 140 can be growable or            5    the block identifier and the generated substantially unique
  preallocated. In either case, virtual disks 140 may use                identifier.
  internal data structures to specify the blocks that have been             The process 1600 and the table 1700 thus enable copying
  allocated and/or are being used by the virtual machines 110.           of virtual machine data on an incremental basis. This can
  For example, VMware virtual machine disk files (* .vmdk                provide significant advantages in that it allows for only
  files) include grain directories and grain tables, and Micro-     10   copying the data that has changed while still providing for
  soft virtual disk files (* .vhd files) include block allocation        protection of virtual machine data. Changes can be made to
  tables. These internal data structures specify the blocks              the process 1600 and/or the table 1700 while still retaining
  within virtual disks 140 that have been allocated and/or are           the ability to perform storage operations on an incremental
  being used for data storage.                                           basis. For example, a monitoring agent could monitor the
     At step 1610, the data agent 155 determines the blocks         15   blocks of the virtual disks 140 and, each time a block is
  that have been allocated and/or are being used within the              changed (e.g., due to a write operation), the monitoring
  virtual disks 140. At step 1615 the data agent 155 accesses            agent could set a flag (or bit) for the block in a data structure.
  a block identifier data structure to make the determination of         When the data agent 155 is to perform an incremental copy,
  which blocks have changed since the last storage operation             it can access the data structure containing the flags and only
  involving a full copy of the virtual machine data.                20   copy blocks that have been flagged. As another example, the
     FIG. 17 is a diagram illustrating an example table 1700             table 1700 could include a time copied colunm to store
  that may be employed as a block identifier data structure.             timestamps of when a block was last copied to a storage
  The data agent 155 may create the table 1700 during, for               device. If the difference between the time of the incremental
  example, a storage operation that performs a full copy of all          copy operation and the last time copied is greater than a
  of the data of the virtual machine 110. The table 1700            25   threshold time, the data agent 155 could copy the block to
  includes a block identifier colunm 1702 and a substantially            the storage device, regardless of whether the generated
  unique identifier column 1704. The block identifier column             substantially unique identifier matches the stored substan­
  1702 stores identifiers of blocks within a virtual disk 140.           tially unique identifier.
  Block may be identified by their order within a virtual disk
  140. For example, a first block may have an identifier of one     30                           CONCLUSION
  ("1"), a second block may have an identifier of two ("2"),
  and so forth. The substantially unique identifier column                  From the foregoing, it will be appreciated that specific
  1704 stores identifiers generated for the block by the data            embodiments of the storage system have been described
  agent 155. For example, substantially unique identifiers               herein for purposes of illustration, but that various modifi­
  could be generated using Message Digest Algorithm 5               35   cations may be made without deviating from the spirit and
  (MD5) or Secure Hash Algorithm SHA 512. Although the                   scope of the invention. For example, although copy opera-
  table 1700 is illustrated as including three rows 1706 of three        tions have been described, the system may be used to
  different blocks, the table 1700 generally includes one row            perform many types of storage operations (e.g., backup
  for each block in a virtual disk 140.                                  operations, restore operations, archival operations, copy
     Returning to FIG. 16, at step 1620, for each block that the    40   operations, CDR operations, recovery operations, migration
  data agent 155 determines has been allocated and/or is in              operations, HSM operations, etc.). Accordingly, the inven-
  use, the data agent 155 generates a substantially unique               tion is not limited except as by the appended claims.
  identifier. At step 1625, the data agent 155 finds the row in             Unless the context clearly requires otherwise, throughout
  the table 1700 for which the block identifier of colunm 1702           the description and the claims, the words "comprise," "com-
  is the same as the block identifier of the block currently        45   prising," and the like are to be construed in an inclusive
  being processed. The data agent 155 then looks up the                  sense, as opposed to an exclusive or exhaustive sense; that
  substantially unique identifier in the colunm 1704, and                is to say, in the sense of "including, but not limited to." The
  compares it to the generated substantially unique identifier.          word "coupled," as generally used herein, refers to two or
  If the two substantially unique identifiers do not match, then         more elements that may be either directly connected, or
  the block currently being processed has changed. The pro­         50   connected by way of one or more intermediate elements.
  cess 1600 then continues at step 1630 where the data agent             Additionally, the words "herein," "above," "below," and
  155 copies the block to a storage device. The data agent 155           words of similar import, when used in this application, shall
  then updates the colunm 1704 of the table 1700 with the                refer to this application as a whole and not to any particular
  generated substantially unique identifier. At step 1640, the           portions of this application. Where the context permits,
  data agent 155 determines whether there are more blocks to        55   words in the above Detailed Description using the singular
  process. If so, the process 1600 returns to step 1620. If not,         or plural number may also include the plural or singular
  the process 1600 concludes. If the block has not changed               number respectively. The word "or" in reference to a list of
  (step 1625), the process 1600 continues at step 1640. The              two or more items, that word covers all of the following
  next time the data agent 155 performs a full copy of all of            interpretations of the word: any of the items in the list, all of
  the data of the virtual machine 110, the data agent 155 can       60   the items in the list, and any combination of the items in the
  regenerate substantially unique identifiers for blocks of data         list.
  and repopulate or recreate the table 1700.                                The above detailed description of embodiments of the
     If, at step 1625, the data agent 155 cannot find a row in           invention is not intended to be exhaustive or to limit the
  the table 1700 for which the block identifier of colunm 1702           invention to the precise form disclosed above. While specific
  is the same as the block identifier of the block currently        65   embodiments of, and examples for, the invention are
  being processed, this generally indicates that the data agent          described above for illustrative purposes, various equivalent
  155 is currently processing a block that has been allocated            modifications are possible within the scope of the invention,
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 132 of 271 PageID #: 161


                                                       US 9,740,723 B2
                                45                                                                      46
  as those skilled in the relevant art will recognize. For                  based on the determining that the one or more virtual
  example, while processes or blocks are presented in a given                   machines are managed by the virtual machine manager,
  order, alternative embodiments may perform routines hav­                      automatically accessing the virtual machine manager;
  ing steps, or employ systems having blocks, in a different                automatically requesting information from the virtual
  order, and some processes or blocks may be deleted, moved,         5          machine manager regarding virtual machines that the
  added, subdivided, combined, and/or modified. Each of                         virtual machine manager manages;
  these processes or blocks may be implemented in a variety                 automatically determining, by the one or more computing
  of different ways. Also, while processes or blocks are at                     systems, from information provided by the virtual
  times shown as being performed in series, these processes or                  machine manager, the virtual machines managed by the
  blocks may instead be performed in parallel, or may be             10         virtual machine manager; and
  performed at different times.
     The teachings of the invention provided herein can be                  for at least one of the determined virtual machines,
  applied to other systems, not necessarily the system                          copying the data of the virtual machine to the physical
  described above. The elements and acts of the various                         storage device.
  embodiments described above can be combined to provide             15     2. The automated method of claim 1, wherein the request
  further embodiments.                                                    further specifies at least one of the following:
     These and other changes can be made to the invention in                that a file-level copy is to be performed for at least one
  light of the above Detailed Description. While the above                      virtual machine managed by the virtual machine man­
  description details certain embodiments of the invention and                  ager;
  describes the best mode contemplated, no matter how                20     that a volume-level copy is to be performed for at least
  detailed the above appears in text, the invention can be                      one virtual machine managed by the virtual machine
  practiced in many ways. Details of the system may vary                        manager; and
  considerably in implementation details, while still being                 that a disk-level copy is to be performed for at least one
  encompassed by the invention disclosed herein. As noted                       virtual machine managed by the virtual machine man­
  above, particular terminology used when describing certain         25         ager.
  features or aspects of the invention should not be taken to
  imply that the terminology is being redefined herein to be                3. The automated method of claim 1, wherein the request
  restricted to any specific characteristics, features, or aspects        specifies that a disk-level copy is to be performed for at least
  of the invention with which that terminology is associated.             one virtual machine managed by the virtual machine man­
  In general, the terms used in the following claims should not      30   ager, and wherein the method further comprises:
  be construed to limit the invention to the specific embodi­               determining a virtual machine disk file in which the at
  ments disclosed in the specification, unless the above                        least one virtual machine stores data;
  Detailed Description section explicitly defines such terms.               copying the virtual machine disk file from a filesystem of
  Accordingly, the actual scope of the invention encompasses                    a virtual machine host hosting the at least one virtual
  not only the disclosed embodiments, but also all equivalent        35         machine to the storage device;
  ways of practicing or implementing the invention under the                extracting information from the virtual machine disk file,
  claims.                                                                       wherein extracting information includes extracting
     While certain aspects of the invention are presented below                 information that describes a location of a virtual file
  in certain claim forms, the inventors contemplate the various                 allocation table utilized by the at least one virtual
  aspects of the invention in any number of claim forms. For         40         machine;
  example, while only one aspect of the invention is recited as             associating the extracted information with the at least one
  embodied in a computer-readable medium, other aspects                         virtual machine; and
  may likewise be embodied in a computer-readable medium.
  As another example, while only one aspect of the invention                 storing the extracted information in association with the at
  is recited as a means-plus-function claim under 35 U.S.C.          45         least one virtual machine.
  §112, sixth paragraph, other aspects may likewise be embod­               4. The automated method of claim 1, wherein the request
  ied as a means-plus-function claim, or in other forms, such             specifies that a disk-level copy is to be performed for at least
  as being embodied in a computer-readable medium. (Any                   one virtual machine managed by the virtual machine man­
  claims intended to be treated under 35 U.S.C. §112, iJ6 will            ager, and wherein the method further comprises:
  begin with the words "means for.") Accordingly, the inven-         50     determining at least two virtual machine disk files in
  tors reserve the right to add additional claims after filing the              which the at least one virtual machine stores data;
  application to pursue such additional claim forms for other               copying the at least two virtual machine disk files from a
  aspects of the invention.                                                     filesystem of a virtual machine host hosting the at least
     We claim:                                                                  one virtual machine to the storage device;
     1. An automated method of managing data of one or more          55     extracting from the at least two virtual machine disk files
  virtual machines managed by a virtual machine manager,                        information that describes the relationships between
  wherein the method is performed by one or more physical                       the virtual machine disk files;
  computing systems, each computing system having a pro­
  cessor and memory, the method comprising:                                 extracting from the at least two virtual machine disk files
     receiving a request to copy data of one or more virtual         60         information that describes at least one virtual volume
        machines to a physical storage device;                                  contained within one or more of the at least two virtual
     determining whether the one or more virtual machines are                   machine disk files;
        managed by a virtual machine manager,                               extracting from the at least two virtual machine disk files
        wherein the determining is performed by reading a                       information that describes at least one virtual file
          stored indication of the virtual machine manager, or       65         allocation table that describes locations of virtual files
          by scanning a network for the virtual machine man­                    contained within the at least one virtual volume; and
          ager;                                                             storing the extracted information.
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 133 of 271 PageID #: 162


                                                       US 9,740,723 B2
                                47                                                                     48
    5. The automated method of claim 1, further comprising,                  performing multiple storage operations upon the data of
  for at least one virtual machine:                                             the multiple virtual machines hosted by the virtual
     determining distinct data objects within the virtual                       machine host,
        machine data;                                                        wherein the number of simultaneous copy operations
     indexing the distinct data objects; and                         5          performed upon the data of the multiple virtual
     storing the indexed distinct data objects in an index,                     machines hosted by the virtual machine host does not
        wherein the index also includes indexed distinct data                   exceed the threshold number.
        objects associated with at least one non-virtual                     10. The automated method of claim 1, wherein automati­
        machine.                                                          cally determining includes automatically determining mul­
                                                                     10
     6. The automated method of claim 1, further comprising:              tiple virtual machines, and wherein the method further
     determining distinct data objects within the virtual                 comprises:
        machine data;                                                        populating a first index with metadata corresponding to
     indexing the distinct data objects within the virtual                      data of a first virtual machine, wherein the metadata
        machine data;                                                15         includes a location of the data of the first virtual
     storing the indexed distinct data objects in an index,                     machine on the storage device;
        wherein the index also includes indexed distinct data                populating a second index with metadata corresponding to
        objects associated with at least one non-virtual                        the multiple virtual machines, wherein the metadata
        machine;                                                                includes a reference to the first index;
     receiving a request to query the index; and                     20      receiving a request to access data of the first virtual
     returning search results responsive to the request, wherein                machine on the storage device;
        the search results include search results associated with            analyzing the metadata included in the second index;
        distinct data objects of the least one virtual machine               determining the reference to the first index;
        and with distinct data objects at least one non-virtual              analyzing the metadata included in the first index; and
        machine.                                                     25      displaying metadata corresponding to the data of the first
     7. The automated method of claim 1, further comprising:                    virtual machine.
     determining distinct data objects within the virtual                    11. At least one computer-readable medium, excluding
        machine data; and                                                 transitory si gnals, and storing computer-executable instruc­
     for at least one of the distinct data objects:                       tions to perform an automated method of managing data of
        generating a substantially unique identifier for the         30   one or more virtual machines managed by a virtual machine
           distinct data object;
                                                                          manager, wherein the method is performed by one or more
        determining, based on the substantially unique identi­
                                                                          physical computing systems, each computing system having
           fier, if an instance of the distinct data object has
                                                                          a processor and memory, the method comprising:
           already been stored on a single instance storage
           device; and                                               35      receiving a request to copy data of one or more virtual
        if an instance of the distinct data object has not already              machines to a physical storage device;
           been stored on the single instance storage device,                determining whether the one or more virtual machines are
           then storing the data object on the single instance                  managed by a virtual machine manager,
           storage device.                                                      wherein the determining is performed by reading a
     8. The automated method of claim 1 wherein, for at least        40            stored indication of the virtual machine manager, or
  one virtual machine, copying the data of the virtual machine                     by scanning a network for the virtual machine man­
  to the storage device includes determining a virtual machine                     ager;
  disk file in which the virtual machine stores data and                     based on the determining that the one or more virtual
  copying the virtual machine disk file from a filesystem of a                  machines are managed by the virtual machine manager,
  virtual machine host hosting the virtual machine to the            45         automatically accessing the virtual machine manager;
  storage device, wherein the virtual machine is a first type of             automatically requesting information from the virtual
  virtual machine and the virtual machine disk file is in a first               machine manager regarding virtual machines that the
  format utilized by the first type of virtual machine, and                     virtual machine manager manages;
  wherein the method further comprises:                                      automatically determining, by the one or more computing
     receiving a request to convert the virtual machine disk file    50         systems, from information provided by the virtual
        to a virtual machine disk file in a second format utilized              machine manager, the virtual machines managed by the
        by a second type of virtual machine;                                   virtual machine manager; and
     accessing the virtual machine disk file stored on the                   for at least one of the determined virtual machines,
        storage device;                                                         copying the data of the virtual machine to the physical
     converting the virtual machine disk file to a virtual           55         storage device.
        machine disk file in the second format; and                          12. The computer-readable medium of claim 11, wherein
     copying the converted virtual machine disk file in the               the request specifies that a disk-level copy is to be performed
        second format to a location where it may be utilized by           for at least one virtual machine managed by the virtual
        a virtual machine of the second type.                             machine manager, and wherein the method further com­
     9. The automated method of claim 1 wherein automati-            60   prises:
  cally determining includes automatically determining mul­                  determining a virtual machine disk file in which the at
  tiple virtual machines hosted by a virtual machine host, and                  least one virtual machine stores data;
  wherein the method further comprises:                                      copying the virtual machine disk file from a filesystem of
     determining a threshold number of simultaneous storage                     a virtual machine host hosting the at least one virtual
        operations that can be performed upon the data of the        65         machine to the storage device;
        multiple virtual machines hosted by the virtual machine              extracting information from the virtual machine disk file,
        host; and                                                               wherein extracting information includes extracting
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 134 of 271 PageID #: 163


                                                       US 9,740,723 B2
                                49                                                                      50
        information that describes a location of a virtual file                 executed by the at least one processor to perform a
        allocation table utilized by the at least one virtual                   method, the method comprising:
        machine;                                                                receiving a request to copy data of one or more virtual
     associating the extracted information with the at least one                   machines to a physical storage device;
        virtual machine; and                                                    determining whether the one or more virtual machines
     storing the extracted information in association with the at                  are managed by a virtual machine manager,
        least one virtual machine.                                                 wherein the determining is performed by reading a
     13. The computer-readable medium of claim 11, wherein                            stored indication of the virtual machine manager,
  the request specifies that a disk-level copy is to be performed                     or by scamiing a network for the virtual machine
                                                                     10               manager;
  for at least one virtual machine managed by the virtual
                                                                                based on the determining that the one or more virtual
  machine manager, and wherein the method further com-
                                                                                   machines are managed by the virtual machine man­
  prises:
                                                                                   ager, automatically accessing the virtual machine
     determining at least two virtual machine disk files in                        manager;
        which the at least one virtual machine stores data;          15         automatically requesting information from the virtual
     copying the at least two virtual machine disk files from a                    machine manager regarding virtual machines that the
        filesystem of a virtual machine host hosting the at least                  virtual machine manager manages;
        one virtual machine to the storage device;                              automatically determining, by the one or more com­
     extracting from the at least two virtual machine disk files                   puting systems, from information provided by the
        information that describes the relationships between         20            virtual machine manager, the virtual machines man­
        the virtual machine disk files;                                            aged by the virtual machine manager; and
     extracting from the at least two virtual machine disk files                for at least one of the determined virtual machines,
        information that describes at least one virtual volume                     copying the data of the virtual machine to the physi­
        contained within one or more of the at least two virtual                   cal storage device.
        machine disk files;                                          25      17. The system of claim 16, wherein the request specifies
     extracting from the at least two virtual machine disk files          that a disk-level copy is to be performed for at least one
        information that describes at least one virtual file              virtual machine managed by the virtual machine manager,
        allocation table that describes locations of virtual files        and wherein the method further comprises:
        contained within the at least one virtual volume; and                determining a virtual machine disk file in which the at
     storing the extracted information.                              30         least one virtual machine stores data;
     14. The computer-readable medium of claim 11, further                   copying the virtual machine disk file from a filesystem of
  comprising:                                                                   a virtual machine host hosting the at least one virtual
     determining distinct data objects within the virtual                       machine to the storage device;
        machine data;                                                        extracting information from the virtual machine disk file,
     indexing the distinct data objects within the virtual           35         wherein extracting information includes extracting
        machine data;                                                           information that describes a location of a virtual file
     storing the indexed distinct data objects in an index,                     allocation table utilized by the at least one virtual
        wherein the index also includes indexed distinct data                   machine;
        objects associated with at least one non-virtual                     associating the extracted information with the at least one
        machine;                                                     40         virtual machine; and
     receiving a request to query the index; and                             storing the extracted information in association with the at
     returning search results responsive to the request, wherein                least one virtual machine.
        the search results include search results associated with            18. The system of claim 16, wherein the request specifies
        distinct data objects of the least one virtual machine            that a disk-level copy is to be performed for at least one
        and with distinct data objects at least one non-virtual      45   virtual machine managed by the virtual machine manager,
        machine.                                                          and wherein the method further comprises:
     15. The computer-readable medium of claim 11, further                   determining at least two virtual machine disk files in
  comprising:                                                                   which the at least one virtual machine stores data;
     determining distinct data objects within the virtual                    copying the at least two virtual machine disk files from a
        machine data; and                                            50         filesystem of a virtual machine host hosting the at least
     for at least one of the distinct data objects:                             one virtual machine to the storage device;
        generating a substantially unique identifier for the                 extracting from the at least two virtual machine disk files
           distinct data object;                                                information that describes the relationships between
        determining, based on the substantially unique identi­                  the virtual machine disk files;
           fier, if an instance of the distinct data object has      55      extracting from the at least two virtual machine disk files
           already been stored on a single instance storage                     information that describes at least one virtual volume
           device; and                                                          contained within one or more of the at least two virtual
        if an instance of the distinct data object has not already              machine disk files;
           been stored on the single instance storage device,                extracting from the at least two virtual machine disk files
           then storing the data object on the single instance       60         information that describes at least one virtual file
           storage device.                                                      allocation table that describes locations of virtual files
     16. A system configured to manage data of one or more                      contained within the at least one virtual volume; and
  virtual machines in a computing network, the system com­                   storing the extracted information.
  prising:                                                                   19. The system of claim 16, wherein the method further
     at least one physical processor;                                65   comprises:
     at least one physical memory device, coupled to the at                  determining distinct data objects within the virtual
        least one processor, and storing instructions to be                     machine data;
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 135 of 271 PageID #: 164


                                                      US 9,740,723 B2
                               51                                                                 52
    indexing the distinct data objects within the virtual                determining, based on the substantially unique identi­
       machine data;                                                        fier, if an instance of the distinct data object has
    storing the indexed distinct data objects in an index,                  already been stored on a single instance storage
       wherein the index also includes indexed distinct data                device; and
       objects associated with at least one non-virtual          5       if an instance of the distinct data object has not already
                                                                            been stored on the single instance storage device,
       machine;
                                                                            then storing the data object on the single instance
    receiving a request to query the index; and                             storage device.
    returning search results responsive to the request, wherein       21. The system of claim 16, wherein the request further
       the search results include search results associated with    specifies at least one of the following:
                                                                 10
       distinct data objects of the least one virtual machine         that a file-level copy is to be performed for at least one
       and with distinct data objects at least one non-virtual           virtual machine managed by the virtual machine man­
       machine.                                                          ager;
    20. The system of claim 16, wherein the method further            that a volume-level copy is to be performed for at least
  comprises:                                                             one virtual machine managed by the virtual machine
                                                                 15
    determining distinct data objects within the virtual                 manager; and
       machine data; and                                              that a disk-level copy is to be performed for at least one
    for at least one of the distinct data objects:                       virtual machine managed by the virtual machine man-
       generating a substantially unique identifier for the              ager.
         distinct data object;                                                              * * * * *
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 136 of 271 PageID #: 165




                   EXHIBIT E
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 137 of 271 PageID #: 166
                                                                                        I 11111 1 111111 1 1 111111111 11111 1 111 1 11 1111 1111 11111111 11 IIII I II IIII
                                                                                                                               USO 10210048B2


  c12)   United States Patent                                                                      (IO)        Patent No.:     US 10,210,048 B2
         Sancheti                                                                                  (45)        Date of Patent:       Feb.19,2019

  (54) SELECTIVE SNAPSHOT AND BACKUP                                                         (56)                                 References Cited
       COPY OPERATIONS FOR INDIVIDUAL
       VIRTUAL MACHINES IN A SHARED                                                                                   U.S. PATENT DOCUMENTS
       STORAGE
                                                                                                       4,084,231 A                 4/1978 Capozzi et al.
                                                                                                       4,267,568 A                 5/1981 Dechant et al.
  (71) Applicant: Commvault Systems, Inc., Tinton                                                      4,283,787 A                 8/ l 9 81 Chambers
                  Falls, NJ (US)                                                                                                      (Continued)

                                                                                                                 FOREIGN PATENT DOCUMENTS
  (72)   Inventor:   Ashwin Gautamchand Sancheti,
                     Ocean, NJ (US)                                                          EP                         0259912                     3/1988
                                                                                             EP                         0405926                     1/1991
  (73) Assignee: Commvault Systems, Inc., Tinton                                                                                      (Continued)
                 Falls, NJ (US)
                                                                                                                         OTHER PUBLICATIONS
  ( *) Notice:       Subject to any disclaimer, the term ofthis                              Arneson, "Mass Storage Archiving in Network Environments"
                     patent is extended or adjusted under 35                                 IEEE, Oct. 31-Nov. 1998, pp. 45-50.
                     U.S.C. 154(b) by 73 days.                                                                                        (Continued)
                                                                                             Primary Examiner - Gurtej Bansal
  (21) Appl. No.: 15/334,127                                                                 (74) Attorney, Agent, or Firm - Commvault Systems,
                                                                                             Inc.
  (22) Filed:        Oct. 25, 2016                                                           (57)                   ABSTRACT
                                                                                             System and techniques for performing selective snapshot
  (65)                 Prior Publication Data                                                and backup copy operations for individual virtual machines
                                                                                             in a shared storage. The system can include a hypervisor
         US 2018/0113623 Al               Apr. 26, 2018
                                                                                             configured to create and operate a plurality of virtual
                                                                                             machines. The system can also include one or more shared
  (51) Int. Cl.                                                                              physical computer storage devices communicatively
       G06F 12100              (2006.01)                                                     coupled to the hypervisor to store the plurality of virtual
       G06F 11114              (2006.01)                                                     machines. A plurality ofstorage volumes can be provided in
       G06F 9/455              (2018.01)                                                     the one or more shared physical computer storage devices,
                                                                                             each storage volume uniquely corresponding to one of the
  (52) U.S. Cl.                                                                              virtual machines. The system can also include a virtual
       CPC ...... G06F 1111451 (2013.01); G06F 9/45558                                       server agent configured to issue a command to the hyper­
            (2013.01); G06F 2009/45575 (2013.01); G06F                                       visor to perform a snapshot or backup copy operation for a
                                          2201/84 (2013.01)                                  selected one of the plurality of virtual machines without
  (58) Field of Classification Search                                                        performing the operation for any other unselected virtual
       CPC ...... G06F 3/065; G06F 3/0664; G06F 3/0619;                                      machine in the one or more shared physical computer
                                              G06F 3/0673                                    storage devices.
       See application file for complete search history.                                                   20 Claims, 13 Drawing Sheets


                             200                                      SOUR CE               DES TINATION
                                ----.,_                            SUBSYS TEM                SUBSYS TEM
                                                       205A      IEG., P ROD U C TION      (E.G .. FAILOVERI           205B
                                    204A                                SITE)                 DISAS TER                                        2048
                                                VI R TUAL MACHINE        2_91              RE COVERY SITE)     VIR TUAL MACHINE
                                                   (VM) HOST(S)      ..y                           2D3 \..._     (VMJ HOST(S)
                               PRIMARY               VM CLIENT                                                     VM CLIENT              PRIMARY
                               STO RAGE             COMPUTING        202A                                         COMPUTING               SlORAGE
                                                                                                      202 B
                                                      DE:VICE(S)                                                   DEVICE(S)



                                                 DATA AGENT(S)         242A                                     DATAAGENT(SJ         242B

                                                                                                                            5) RESTO RE TO
                                                                                                                        DES TINATION CLIEN T(S)
                                       1) P ROTECT              244A          3) SEND BACKUP DATA                            TO COMl'LETE
                                   CLIENT(S) AT SOURCE                     (E.G., INC REMENTAL ANDrOR                     SYNCH RONIZATION
                                                                              DEDUPLICATED COPY)
                                                 MEDIAAGENT(S) 1------------+< MEDIAAGENT(S)                                         244B

                                     1) P ROTECT                    2) RETRIEVE                      4) UPDATE                    5) RESTORE TO
                                 CLIENT(S) AT SOURCE              BACKUP DATAFOR                 BACKUP COPIES                DES TINATION CLIENT(S)
                                                                 SYNCH RONIZATION/              AT DES TINATION                    TO COMPLETE
                                                                 REPLI CATION (E.G.,           WITH DATA RECEIVED               SYNCHRONIZATION
                                                               ONLY CHAN GED BLOCKS)              F ROM SOURCE

                                                  SECONDARY             20BA                                      SECONDARY           20BB
                                               STORAGE DEVICE(S)                                               STORAGE DB/ICE(S)
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 138 of 271 PageID #: 167


                                                        US 10,210,048 B2
                                                              Page 2


  (56)                    References Cited                                 8,326,803   Bl    12/2012   Stringham
                                                                           8,346,727   Bl     1/2013   Chester
                     U.S. PATENT DOCUMENTS                                 8,364,652   B2     1/2013   Vijayan et al.
                                                                           8,370,542   B2     2/2013   Lu et al.
         4,417,321   A    11/1983   Chang et al.                           8,577,845   B2    11/2013   Nguyen et al.
         4,641,274   A     2/1987   Swank                                  8,578,120   B2    11/2013   Attarde et al.
         4,654,819   A     3/1987   Stiffler et al.                        8,656,123   B2     2/2014   Lee
         4,686,620   A     8/1987   Ng                                     8,719,226   Bl     5/2014   Jiang
         4,912,637   A     3/1990   Sheedy et al.                          8,789,208   Bl     7/2014   Sundaram et al.
         4,995,035   A     2/1991   Cole et al.                            8,954,446   B2     2/2015   Vijayan et al.
         5,005,122   A     4/1991   Griffin et al.                         9,020,900   B2     4/2015   Vijayan et al.
         5,093,912   A     3/1992   Dong et al.                            9,098,495   B2     8/2015   Gokhale
         5,133,065   A     7/1992   Cheffetz et al.                        9,239,687   B2     1/2016   Vijayan et al.
         5,193,154   A     3/1993   Kitajima et al.                        9,239,840   Bl     1/2016   Acharya
         5,212,772   A     5/1993   Masters                                9,286,110   B2     3/2016   Mitkar et al.
         5,226,157   A     7/1993   Nakano et al.                          9,298,715   B2     3/2016   Kumarasamy et al.
         5,239,647   A     8/1993   Anglin et al.                          9,311,121   B2     4/2016   Deshpande et al.
         5,241,668   A     8/1993   Eastridge et al.                       9,342,537   B2     5/2016   Kumarasamy et al.
         5,241,670   A     8/1993   Eastridge et al.                       9,448,731   B2     5/2016   Nallathambi et al.
         5,276,860   A     1/1994   Fortier et al.                         9,471,441   Bl*   10/2016   Lyadvinsky ........ G06F 11/1464
         5,276,867   A     1/1994   Kenley et al.                          9,471,578   B2    10/2016   Nallathambi et al.
         5,287,500   A     2/1994   Stoppani, Jr.                          9,495,251   B2    11/2016   Kottomtharayil et al.
         5,301,286   A     4/1994   Rajani                                 9,495,404   B2    11/2016   Kumarasamy et al.
         5,321,816   A     6/1994   Rogan et al.                           9,535,907   Bl     1/2017   Stringham
         5,347,653   A     9/1994   Flynn et al.                           9,639,426   B2     5/2017   Pawar et al.
         5,410,700   A     4/1995   Fecteau et al.                         9,703,584   B2     7/2017   Kottomtharayil et al.
         5,420,996   A     5/1995   Aoyagi                                 9,710,465   B2     7/2017   Dornemann et al.
         5,454,099   A     9/1995   Myers et al.                           9,740,702   B2     8/2017   Pawar et al.
         5,559,991   A     9/1996   Kanfi                                  9,774,672   B2     9/2017   Nallathambi et al.
         5,642,496   A     6/1997   Kanfi                                  9,886,346   B2     2/2018   Kumarasamy et al.
         6,418,478   Bl    7/2002   Ignatius et al.                    2004/0143642    Al     7/2004   Beckmann et al.
         6,542,972   B2    4/2003   Ignatius et al.                    2004/0148376    Al     7/2004   Rangan et al.
         6,557,089   Bl    4/2003   Reed et al.                        2005/0033878    Al     2/2005   Pangal et al.
         6,658,436   B2   12/2003   Oshinsky et al.                    2005/0060598    Al     3/2005   Klotz
         6,721,767   B2    4/2004   De Meno et al.                     2005/0066118    Al     3/2005   Perry
         6,760,723   B2    7/2004   Oshinsky et al.                    2005/0066225    Al     3/2005   Rowan
         7,003,641   B2    2/2006   Prahlad et al.                     2006/0136771    Al     6/2006   Watanabe
         7,035,880   Bl    4/2006   Crescenti et al.                   2006/0224846    Al    10/2006   Amarendran et al.
         7,107,298   B2    9/2006   Prahlad et al.                     2007/0115738    Al     5/2007   Emaru
         7,130,970   B2   10/2006   Devassy et al.                     2007/0185938    Al     8/2007   Prahlad
         7,162,496   B2    1/2007   Amarendran et al.                  2007/0283111    Al    12/2007   Berkowitz et al.
         7,174,433   B2    2/2007   Kottomtharayil et al.              2009/0319534    Al    12/2009   Gokhale
         7,246,207   B2    7/2007   Kottomtharayil et al.              2010/0011178    Al     1/2010   Feathergill
         7,251,713   Bl    7/2007   Zhang                              2010/0036931    Al     2/2010   Certain et al.
         7,315,923   B2    1/2008   Retnamma et al.                    2010/0070726    Al*    3/2010   Ngo .................... G06F 11/1469
         7,343,453   B2    3/2008   Prahlad et al.                                                                                   711/162
         7,389,311   Bl    6/2008   Crescenti et al.                   2010/0122053    Al     5/2010   Prahlad
         7,395,282   Bl    7/2008   Crescenti et al.                   2011/0047195    Al     2/2011   Le
         7,440,982   B2   10/2008   Lu et al.                          2011/0047340    Al     2/2011   Olson et al.
         7,454,569   B2   11/2008   Kavuri et al.                      2011/0107025    Al*    5/2011   Urkude ............... G06F 11/2094
         7,490,207   B2    2/2009   Amarendran et al.                                                                                711/112
         7,500,053   Bl    3/2009   Kavuri et al.                      2011/0295806    Al    12/2011   Erofeev
         7,529,782   B2    5/2009   Prahlad et al.                     2012/0079221    Al     3/2012   Sivasubramanian
         7,536,291   Bl    5/2009   Vijayan Retnamma et al.            2012/0150818    Al     6/2012   Vijayan Retnamma et al.
         7,543,125   B2    6/2009   Gokhale                            2012/0150826    Al     6/2012   Vijayan Retnamma et al.
         7,546,324   B2    6/2009   Prahlad et al.                     2013/0007183    Al     1/2013   Sorenson et al.
         7,603,386   B2   10/2009   Amarendran et al.                  2014/0201157    Al     7/2014   Pawar et al.
         7,606,844   B2   10/2009   Kottomtharayil                     2014/0201170    Al     7/2014   Vijayan et al.
         7,613,752   B2   11/2009   Prahlad et al.                     2015/0074536    Al     3/2015   Varadharajan et al.
         7,617,253   B2   11/2009   Prahlad et al.                     2016/0019317    Al     1/2016   Pawar et al.
         7,617,262   B2   11/2009   Prahlad et al.                     2016/0132400    Al     5/2016   Pawar et al.
         7,620,710   B2   11/2009   Kottomtharayil et al.              2016/0139836    Al     5/2016   Nallathambi
         7,636,743   B2   12/2009   Erofeev                            2016/0147607    Al     5/2016   Dornemann et al.
         7,651,593   B2    1/2010   Prahlad et al.                     2016/0350391    Al    12/2016   Vijayan et al.
         7,657,550   B2    2/2010   Prahlad et al.                     2017/0168903    Al     6/2017   Dornemann et al.
         7,660,807   B2    2/2010   Prahlad et al.                     2017/0185488    Al     6/2017   Kumarasamy et al.
         7,661,028   B2    2/2010   Erofeev                            2017/0193003    Al     7/2017   Vijayan et al.
         7,734,669   B2    6/2010   Kottomtharayil et al.              2017 /0235647   Al     8/2017   Kilaru et al.
         7,747,579   B2    6/2010   Prahlad et al.                     2017 /0242871   Al     8/2017   Kilaru et al.
         7,801,864   B2    9/2010   Prahlad et al.                     2018/0113622    Al     4/2018   Sancheti
         7,809,914   B2   10/2010   Kottomtharayil et al.
         8,156,086   B2    4/2012   Lu et al.                                    FOREIGN PATENT DOCUMENTS
         8,170,995   B2    5/2012   Prahlad et al.
         8,205,049   Bl    6/2012   Armangau                       EP                  0467546           1/1992
         8,229,954   B2    7/2012   Kottomtharayil et al.          EP                  0541281           5/1993
         8,230,195   B2    7/2012   Amarendran et al.              EP                  0774715           5/1997
         8,245,128   Bl    8/2012   Ahad                           EP                  0809184          11/1997
         8,285,681   B2   10/2012   Prahlad et al.                 EP                  0899662           3/1999
         8,307,177   B2   11/2012   Prahlad et al.                 EP                  0981090           2/2000
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 139 of 271 PageID #: 168


                                                        US 10,210,048 B2
                                                                  Page 3


  (56)                  References Cited

              FOREIGN PATENT DOCUMENTS
  WO        WO 95/13580              5/1995
  WO        WO 99/12098              3/1999
  WO      WO 2006/052872             5/2006

                    OTHER PUBLICATIONS
  Cabrera, et al. "ADSM: A Multi-Platform, Scalable, Back-up and
  Archive Mass Storage System," Digest of Papers, Compcon '95,
  Proceedings of the 40th IEEE Computer Society International
  Conference, Mar. 5, 1995-Mar. 9, 1995, pp. 420-427, San Francisco,
  CA.
  Eitel, "Backup and Storage Management in Distributed Heteroge­
  neous Environments," IEEE, 1994, pp. 124-126.
  Huff, KL, "Data Set Usage Sequence Number," IBM Technical
  Disclosure Bulletin, vol. 24, No. 5, Oct. 1981 New York, US, pp.
  2404-2406.
  Rosenblum et al., "The Design and Implementation of a Log­
  Structure File System," Operating Systems Review SIGOPS, vol.
  25, No. 5, May 1991, New York, US, pp. 1-15.

  * cited by examiner
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 140 of 271 PageID #: 169


  U.S. Patent             Feb.19,2019                                         Sheet 1 of 13                        US 10,210,048 B2




                   100
                         "\




                                                                                                                  104

                                      \
                              102
                                                                                                                 ,-·j
                                ..                                                                    -            �
                                             CLIENT COMPUTiNG                                              PRIM/\RY

                                '
                                                 DE:VICE(S)                                                STOf�AGE
                              110
                                                                                                           DEV!CE(S)
                                     r----1 APPLICATIOM(S)                          fr                     Pf�IMARY
                                                                                                                             112
                                                                                                             DATA
                                                                                                                        .   ./


                   t
                                                                         /�
        PRIMARY                                                               114
        STOF�AGE
                                                                          ----------�-------------
                                                                          ____/
       SUBSYSTEM                ......................................
       SECONDARY I
                   +                                                                                             108

                                                                         v
        STOR.AGE              10 6\
       SUBSYSTEM
                                                                                                   ,,
                                                                                                                r;
                                                                                                           SECONDARY
         118                                SECONDARY
                                        STOf�AGE COMPUTiNG •                                  ..            STORAGE
                                                                                                            DE:VICE(S)
                                              DEVICE(S)
                                                                                                                                 116
                                                                                                           SECONDA!�Y
                                                                                                             COPIES
                                                                                                                                ./
                                                                                                   .....                    �
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 141 of 271 PageID #: 170


  U.S. Patent                   Feb.19,2019           Sheet 2 of 13                        US 10,210,048 B2




                                                120        122
                                                               I




                                  129A ..--

        t    PRIMARY 117
             STORAGE __..,./
            SUBSYSTEM
                                    1298 /
                                      129C
                                                                            133A




                                                                   134B



                                133G' ,.,.-

                                       -- =
                                 122' - -   �
                                            -
                               129C' --               11,9A'
                                       Meta11                      Meta2           Meta9
                                       Meta3                       Meta10          Meta5
                                       Meta8                       Meta1           Meta6



             FIG� 1 B
      Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 142 of 271 PageID #: 171




                                                                                                                                                                                                                        e•
                                                                                                                                                                                                                        00
                                                                                                                                                                                                                        •


                                                                                                                                                                                                                        =
          100�                                                                                                                                                                                                          �
                                                                         102,                                            104
                                                                                                                                                                                                                        �
                                                                                                                                                                                                                        �
                                                                            CLIENT COMPUTING DEVICE(S)
                                                                                                                                                                                                                        �
                                                                                                                                    PRIMARY                                                                             �
                  140                                                                                                               STORAGE
                                                                                                         DATA                       DEVICE(S)
                                                                          APPl.lCATiON(S)
    154       (             I
                                156
                                                                                     \ 110
                                                                                                       AGENT(S)
                                                                                                                                    PRIMARY
                                                                                                                                                                     112
                                                                                                                                                                     /
                                                                                                                                                                                                                        "f'j
                                                                                                                                                                                                                        ('D




\    STORAGE MANAGER i                                                                                                               DATA
                                                                                                        \, 142
                                                                                                                                                                                                                        ....
                                                                                                                                                                                                                       �\,Ci
                                                   114
                                                                    .,, .,,,.,.,.
                                                                                    ✓                                                                                                                                   N
     MGMT.           JOBS                              '
                                                                                                                                                                                                                        ....
                                                                                                                                                                                                                        0



                                                                                                                                                           t
     AGENT          AGENT                              � ., �                                                                                                                   117
                                                   ,,, ,,.                                                                                                            PRIMARY /
                                                                                                                                                                                                                         \,Ci
                                                                                                 114
                                      K
                                          ,,. .-                                                                                                                      STORAGE-­
                                                                                                                                                                     SUBSYSTEM
                      USER
                                                                                                                                                           .................. ,.,.,,,.,......,....., ...............
                                                                                                                                                           I SECONDARY
                                                                                                                                                                                                                        =­
                                                                                                                                                                                                                        rJJ

                   INTERFACE ,__                                                                                                                                                                                        ....
                                                                                                                                                           f STOf�/\Gt
                                                                                                                                                                                                                        ('D

                                      158
                                                                                                                                                                                                                        ('D


                                                                         106                                             108 '"'·                                                                                       �
                                                                                        \                                                                    SUBSYSTEM)
                                                   114
                                                                                                                                                                                                                        ....
                                                                                                                                                                                                                        0
                                                                                                                                                                                                                        ....
                                      ', '.,/                                           SECONDM<Y STOF{/\GE
                                                                                                                                                                       118
                                                                                                                                                                                                                        �
                                                                                        COMPUTING DEVICE(S)
                                               V

           MGMT. DB                         '          ' ....                                                                  SECONDAf<Y
                            48                                  '                                                               STORAGE
                                                                             MEDIA
                                                                                                                                    DEv;,,-.,..(S'
                                                                                        MEDIA
                                                                                                                                        !1..,.,t: .... ;
                                                                                                                                             116
                                                                            AGENT DB 11AGENT(S)
                                                                            I       INDEX    I                                 SECm�DAf�Y Li./
                                                                                                                                 COPIES                                                                                 d
                                                                                                                                                                                                                       ='N"'""'
                                                                                                                                                                                                                        r.,;_
                                                      152 I �                                                    I 144

                                                                                                                                                                                                                       =="'""'
                                                             < 153


                                                                                            FIG� 1C                                                                                                                     �
                                                                                                                                                                                                                        00
                                                                                                                                                                                                                        =
                                                                                                                                                                                                                        N
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 143 of 271 PageID #: 172


  U.S. Patent          Feb.19,2019                  Sheet 4 of 13                   US 10,210,048 B2




                            104                                    104
                               \__ PRiMARY                                   PRIMARY
                                   sroRAGE                                   STORAGE
                                    DEViCE                                    DEVICE
                         102
                               CLI ENT COM f)UTi �JG                   CLIENT COMPUTING
                                    DEViC c:·        '
                           110                                    110 \ DEVICE(S) '142
                                                                   APPLl"ATl(l  f.!(C''vJ D, ,ir\
                                                                        \,,.,, l,�        AGENT(S)
                                                                                             MA�A




                                                                                               ( 117
                                                                                          PRIMARY
                                                                                          STORAGE
                                                                                        SUBSYSTEM ....
                                                                                                                           t
                                                                                         SECONDARY I
                                                                                           _,.....,,,..,,_...,....,....,._,,




                                                                                          STORAGE i
                                                                                         SUBSYSTEM
           -146                                                                                i.__118
                      SECONDARY STORAGE              SECONDARY STORAGE        SECONDARY STORAGE
                  10S COMIJIJTiNG DE:VICE       106 COMflLJTi NG DEVI CE 106 COMPUTING 2
                                                                                             DE:VICE
                                                  \.      1 " ,___.__,     \.      ., .15          144

                    (□ '                                                       0
                                                                                              -
                                                                                           M!:DIA
                                                                                           .A.GENT




                           108
                                    SECONDARY
                                  STORAGE DEViCE




                                            FIG. 1 D
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 144 of 271 PageID #: 173


  U.S. Patent                Feb.19,2019                  Sheet 5 of 13                       US 10,210,048 B2



                               BACKUP COPY
                                                  ,,..,..,.,,....-.
                                  FS        ___,,E_MAiL               DISK      �A'             30 DAYS/HOURLY
                               SUBCLIENT SUBCUENT LIBRI\RY
        148A ""'                    \...166 '· 168                              �
                                                                             108A    144A
                \              DISASTER RECOVERY COPY =:::
              STORAGE             FS             EMAIL 'r::::::::::T..Ap'-c 4 !lMM�
                                                                                  •?
                                                                                                    60 DAYS/DAILY
              POLlCY A         SUBCLIE�ff SUBCL!ENT LIBRARY �
                                        166 \...168                         -1088 !44B
                               COMPLIANCE COPY
                                 EMAIL                                TAPE      �            10 YEARS/QUARTERLY
                               SUBCLIENT                            LIBRARY
                                        168                                     �
                                                                             1088    1448
       140                                                          TARGE /
                                                                            T
                                  SUB-CLIENTS                                               RETENT! ON/SCHEDULING
                                                                   DATA P,I\TH
             STORAGE
             MANAGER            102
                                                                                              104
                                      CL! ENT COM f)UTING
                                            DEVICE
                                                               CD           FS SUBCLIENT
                                                                                                              r117




                                        153

                                                                                                      I
                                                                                                1088:
                                                                                               _/     I
                                                                                                      i
                                                                                                      i
                                                                                                      i
                                           iNDE,\                                                     I
                                                                                                      I
                                                                                                      I
                                                                                                      I
                                        153                                                           I
                                                                                                      !
                                                                                                      I
                                                                                                      I
                                                                                                      I
                                                                                                      I
                                                                                                      I
                                                                                                      i
                                                                               EMAIL                  :
                                                                             SUBCLIENT                1
                                                                                                      I
                                                                           --------
                         I ______________________________________                                     J
                  Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 145 of 271 PageID #: 174




                                                                                                                                                                  e•
                                                                                                                                                                  00
                                                                                                                                                                  •


                                                                                                                                                                  =
      170                                                                                                                                                         �
                                                                                                                                                                  �
                                                                                                                                                                  �
        �                                                                                                                                                         �
                                                                                                                                                                  �
         stream header 172 stream data 17 4          stream header 172 stream data 17 4                                   stream header 172 stream data 174
Length:             63KB                    Length:              63KB                                            Length:             63KB
Encrypted:               -                  Encrypted:               -                                           Encrypted:
Compressed               -                  Compressed               -                                           C:impressed              -
                                                                                                                                          _I
                                                                                                                                                                  "f'j



Archive File ID:         -   payload        Archive File ID          -     payload                               Archive File ID:              payloaa            ('D




Sinale-instanceable: y                      Single-instanceable:                                                 Single-instanceable: N                           ....
Block start:            N                   Block start:            N                                   •••      Block start:            N                       �\,Ci
                                                                                                                                                                  N
                                                                                                                                                                  ....
                                                                                                                                                                  0
                                                                                                                                                                   \,Ci

                                                                         FIG. 1 F
                                                                                                                                                                  =-
                                                                                                                                                                  rJJ
                                                                                                                                                                  ('D

      171                                                                                                                                                         ('D


                                                                                                                                                                  O'I
        �
                                                                                                                                                                  ....
                                                                                                                                                                  0
                                                                                                                                                                  ....
                                         identifier identifier                                        identifier identifier                                       �
                                          header data                                                  header data
        17"
        I I{.      174       172      174 176          178            7"
                                                                     1 I{.      174       172      174 176          178                    172         174
    L:63KB               L:1KB                                    L:62KB              L:2KB                                            L:63KB
                 data               data     l:Y     identifier               data               data     l:Y    identifier                      I   data    1
                (63KB}             (1KB)               data                  (62KB)             (2KB)              data                                           d
    BS:Y                 BS:N                                     BS:Y                BS:N                                    e e e   I BS:N     I           I   ='N"'""'
                                                                         FIG. 1G                                                                                 =="'""'
                                                                                                                                                                  =
                                                                                                                                                                  �
                                                                                                                                                                  00

                                                                                                                                                                  N
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 146 of 271 PageID #: 175


  U.S. Patent            Feb.19,2019              Sheet 7 of 13             US 10,210,048 B2



                  182




             L
                            184

                 I Chu�_OOI ]
                                                                                    180
                                            Metadatafile
                        L _I __
                                                           186
                                            N_on-_Sl dat
                                                     _ a_ -�'

                        L �I __1n_de_x _to_m_1et_ad_at _a:_,ile_.-�I
                                   Metadata indexfile             188


                                   Containerfile 001              190
                        L 82 B3 • • • Bn
                                  B1

                                   Containerfile 002              191
                        L B2 B3 • • • Bn
                                  B1


                        L I 00fB1 I 0011B21 •• , I 002181 I 0020Bn I
                                          Container indexfile         192



                            185

                  Chunk___ 002

                        L Non-SI
                           data       Link
                                                       Metadatafile 187
                                                    Link Non-    SI
                                                              data
                        L l Metadata_ ina_ ·exf-_ !le 189
                                 l ndextometadatafile
                                -- -             -       I_.
                             _--     -       -      --
                                 Container file 001   193

                                         Container indexfile
                        L
                                                                 194
                                 00·l 81 001 B2              001 Bn
                                       f     (f     •••       f
                 Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 147 of 271 PageID #: 176




                                                                                                                                                                                                               •
 200                                                                                                                                                                                                           •
         �                                               SOUl�CE                                          DESTIW-\TIO!�
                                                       SUBSYSTEM                                          SUBSYSTEM                                                                                            �
                                         205A      (E.G.; PRODUCTION                                    (E.G., FAILOVER/                                          2058                                         �
                                                                                                                                                                                                               �
                                          c!_              .c,    ..._,)··
                                                           .. !. TE                                        D!SASTER                                              L
                    -
             204A                                                                                                                                                                                  2048        �
            t!      ....,
                                    VIRTUAL MACHINE          201
                                                                 ✓
                                                                                                        F<ECOVEf�Y SITEj
                                                                                                               203�
                                                                                                                                                       VIRTUAL MACHINE                            �            �
i:::::                                (VM) HOST(S)                                                                                                          ) HOST(S)                   r=:_.:::
-...
         PRIMARV
         STOF�AGE
                 --     l+------+         VM CLHH
                                         COMPUT!NG
                                          DE:VICE(S)
                                                           ,_✓   202A
                                                                                                                                    2028,,..--......
                                                                                                                                                            VM CLIENT
                                                                                                                                                           COMPUTING
                                                                                                                                                            DEVICE(S)
                                                                                                                                                                                 �
                                                                                                                                                                                        ....
                                                                                                                                                                                               PRIMARY
                                                                                                                                                                                               STOl�AGE
                                                                                                                                                                                                          -    "f'j
                                                                                                                                                                                                               ('D



                                                                                                                                                                                                               ....
                                                                                                                                                                                                              �\,Ci
                                                                                                                                                                                                               N
                                                                                                                                                                                                               ....
                                                                                                                                                                                                               0

                                     DATAAGENT(S) t--,-.....,242A                                                                                        DATA AGENT(S) �......__..... 2428                      \,Ci



                                                                                                                                                                   I"
                                                                                                                                                                            5) RESTORE TO
                1) PROTECT                                                     3) SEND BACKUP DATA
                                                                                                                                                                        DESTIWi..TION CLIENT(S)
                                                                                                                                                                            TO COMPLETE
                                                                                                                                                                                                               =­
                                                                                                                                                                                                               rJJ

                                                       244/.\
                                                                                                                                                                                                               ('D


            CLIENT(S) AT SOURCE                                                                                                                                                                                .....
                                                                    (;::,.__,. G::,,, :;,N
                                                                                                                                                                                                               ('D

                                                                                         ' °
                                                                                           ..._,,,R;::�i   f-'.N
                                                                                                               , Ttil      •' D•_,, /0, R
                                                                                                                  :, \ -· AN                                              SYNCHRONIZATION
                                             �        £!                        DEDUPUCATED COPYj
                                                                                                   :..Jl/l '--·'                                                                                               QO

                                                                                                                                                                                                               ....
                                                                                                                                                                                                               0
                                                                                                                                                                                                               ....
                                    M        AGENT(S) i--------------11,,1 MEDI/.\ AGENT(S) i,......__. 2448                                                                                                   (,H



                                                  �
                                                          2) RETRIEVE                                                    4) UPDATE
                                                                                                                                                                         "'
                1) Pl�OTECT                                                                                                                                                       5) f�ESTOf�E TO
           CLIENT(S) AT SOURCE                     BACKUP DATA FOR                                                    BACKUP COPIES                                           DESTINATION CLIENT(S)
                                                  SYNCHf�ON!ZATION/                                                   AT DESTl��ATlm�                                             TO COMPLETE
                                                   REPLICATION (E G,                                               INITH DATA F<ECEIVED                                         SYNCHRrn�IZATION               d

                                                       -                                                                                                                                                        ="'""'
                                                                                                                                                                                                               r.,;_
                                                ONLY CHANGED BLOCKS)                                                   FROM SOURCE


                                                                                                                                                                                                              =="'""'
                                        111,
                                i:::::             .....,                                                                                         �
                                       SECONDARY
                                  STOHAGE DE\/ICE(S)
                                ,.____
                                                        r--, 208A
                                                       --                          FIG� 2A
                                                                                                                                                  .____
                                                                                                                                                          SECONDARY
                                                                                                                                                       STOl�f\GE DE:VICE(S)
                                                                                                                                                                               -
                                                                                                                                                                            1-----......, 2088

                                                                                                                                                                                                               �

                                                                                                                                                                                                               =
                                                                                                                                                                                                               N
  Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 148 of 271 PageID #: 177




                                                                                                                e•
                                                                                                                00
                                                                                                                •


                                                                                                                =
200                                                                                                             �
   �                                                                                                            �
                                                                                                                �
                        CLIENT COMPUTING                                                                        �
                            DEViCE(S)
                                                                                                                �

                                                                                      --
                                 202
                                                            r--.._
                         APPLICATiON(S)
                              2.1Q                                   PRIMARY
                                                  �-·   '
                                                        ,       STOf�AGE DEVICE(S)
                                                                                                                "f'j
                                                                                                                ('D


                                                                             2il4                               ....
                                                                                                                 \,Ci
                                                                                                               �

                         NFS PATH DATA                                                                          N
                                                                                                                ....

       ------------- : --- __:_!:-�::::::::::::::::::,----------
                                                                                                                0
                                 215                                                       PRiMARY STORAGE       \,Ci
                                                                                              SUI SYSTEM
                                                                                                  217

                                                                                                                =­
                                                                                                                rJJ
                                                                                                                ('D
                             I                                                                                  .....
                                                                                                                ('D

      STORAGE MANAGER        I
                             I         DATA AGENT(S)                                                             \,Ci
             240             I
                             I
                                            242
                                                                                    SECONDARY      SECONDARY    ....
                                                                                                                0

                                                                                                                ....
        PSEUDO-CU ENT
                             I                                        MEDIA          STOl�AGE       STORAGE     �
          MANAGER          �           NFS PATH DATA
                                                        <Ho          AGEi,JT(S) �    DE:ViCE(S)    SUBSYSTEM
               ,
                             I
                             I              219                        244                            2.lli
                             I                                                          2.QJi
                             I
                             I


                                                  ----r----------
                             I
                             1
                             ,. - - - - - ------                                                                d
                                                                                                               ='N"'""'
                                                        \ " �                                                   r.,;_
                                                            , 1.0ti


                                         FIG. 2B                                                               =="'""'
                                                                                                                �
                                                                                                                00
                                                                                                                =
                                                                                                                N
                          Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 149 of 271 PageID #: 178




                                                                                                                                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                                                                                 •
       200�




                                                                                                                     = = = = = = = =1 �= = = = = = = = = = = = = = = = = = = =- .
        -----------------------------------------------------------------------------------1                                                                                                                                                                                                                                                                     �
        !•   Pf�ODUCT !ON COMPUT!NG PLATFOf�M (E.G., CLOUD). -----. ,-----------.                                                                                                                                                                                                                                                                         1      �
        i                                                                                                                                                                                                                                                                                                                                                        �
                 .------------, ,............._________                                                                                                                                                                                                                                                                                                   i
                  CLIENT COMPUTING DEVICE CLIENT COMPUTING DE:VICE CLIENT COMPUTING DEVICE •                                                                                                                                                                                                                     •     •
                 '-----=-------��----��----''-----=-------�
                                                                                                                                                                                                                                                                                                                                                          1      �
                                                                                                                                                                                                                                                                                                                                                          i
        I
        I
                            202                         202                  202                                                                                                                                                         i                                                                                                                       �
        '-----------------------------------------                                                                                                                                              ---------------------------------------- i
                                      7
  - - - - �������:,;�����-�� ��������; 218
           EDI/\ AGENTS
        I
        I
                 lli                            ------------------�--------�                                                                                                                                                                                                                                                                                     "f'j
                                                                                                                                                                                                                                                                                                                                                                 ('D

24,;
                                                                                                                                                                                                                                                                                                                                                                 ....
        I
                                                                                                                                                                                                                                                                                                                            OEDUPLICATION
  V


  �i
        I       coNmoL MED!A
                 /-\GENT CM!i1
                                                                                                        CONmOL MEDIA
                                                                                                         AGENT CMA2
                                                                                                                                                                                        CONTHOL MEDIA
                                                                                                                                                                                         AGENT CMA3
                                                                                                                                                                                                                                                                   • • •                                                     DAT!'1BASE(S)                      �\,Ci
                                                                                                                                                                                                                                                                                                                                   247                           N
        : CONTROL Ti ER
                 ill                                                                                                                                                                                                                                                                                                                                             ....
                                                                                                                                                                                                                                                                                                                                                                 0
                                                                                                                                                                                                                                                                                                                                                                 \,Ci
                                                                             ---.
             STOR!\GE TIER '----.-------.--....._----.------------.----
                 ,..,��
                 1..JJ    STORAGE MEDIA          STORAGE MEDIA STORAGE MEDiA
                           AGENT SMA1             AGENT SfvlA2  AGENT SM/\3                                                                                                                                                                                                                                                        •       •       4lll
                                                                                                                                                                                                                                                                                                                                                                 =­
                                                                                                                                                                                                                                                                                                                                                                 rJJ

                                                                                         STORAGE MEDIA                                                                                      STORAGE MEDIA                                                                                      STORAGE MEDIA                                                     ....
                                                                                                                                                                                                                                                                                                                                                                 ('D



                                                                                                                                                                                                                                                                                                                                                                 ....
                                                                                                                                                                                                                                                                                                                                                                 ('D

                                                                                          AGENT SMA4                                                                                         AGENT SMA5                                                                                         AGENT SMA6
                                                                                                                                                                               --------------------------------------                                                                                                                                            0
                   CMA1      CMA2      CMA3        SMA.1     SMA2 ; SMA3         SMA4      SMA5      SMfo,6                                                                                                                                                                                                                  SMAN
                 PARTITION PARTITION PARTITION Pi'\RTITION PARTITIO� PARTITION PARTITION PARTITION PARTJTION                                                                                                                                                                                                               PARTITION                             ....
                                                                                                                                                                                                                                                                                                                                                                 0
                                                                                                                                                                                                                                                                                                                                                                 ....
                   251A      2518      251C        2510      251E ,    251F      251G      251H       251 i                                                                                                                                                                                                                  251N                                �
        25                                                                                                                                                                                                                                                                                                                                          SECONDAHY
                        CMA1                            CMA.2                           CMA3                            SMA1                           SMA2                            SMA3                            SflllA4                         SMA5                            SMfo,6                                   SMAN                 STORAGE
                        DATA                            DATA                            DATA                             DA.T,8\                       OATfa,                          DATA                            DATA                            DATA                            Dfo,TA                                   Di''.111,              POOL
                                  --
                ................... .......... ""'...., ......................... ........................ _, ..... ....,_ ....................... ............................. .............................. ............................... ............................... ..............................   ••• � .........................    / 208
        25          REPLICA                         REPUCA REPL!CA                                                  REPL!CA REPL.ICA                                               REPL.IC.11,                     REPLICA                         REPLICA                        REPLICA                                    REPLICA.                            d
                                                                                                                                                                                                                                                        o,;·rA
                                                                                                                                                                                                                                                                                                                                                                  ="""'
                      D,'\TA                          Df'\ll\  DATA                                                   DAli\   DAll\                                                  DATA                            DA-fA                                                              DA"fi\                                 D1\TA                             r.,;_
                      FOR                             FOR      FOR                                                    FOR     FOR                                                    FOR                             FOR                              FOR                             FOR                                      FOR


                                                                                                                                                                                                                                                                                                                                                                =="""'
                     OTHER                           OTHER    OTHER                                                  OTHER   OTHER                                                  OTHER                           OTHER                            OTHER                           OTHER                                    OTHER
                     MA(S)                           MA(S)    MA(S)                                                  MA(S)   MA(S)                                                  M/\(S)                          MA(S)                            MA(S)                           MA(S)                                      MA(S)

                                                                                                                                                                  FIG� 2C                                                                                                                                                                                        �

                                                                                                                                                                                                                                                                                                                                                                 =
                                                                                                                                                                                                                                                                                                                                                                 N
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 150 of 271 PageID #: 179


  U.S. Patent                         Feb.19,2019                   Sheet 11 of 13                       US 10,210,048 B2




                                                                 300




                                            302                                                 LUN            304
                               Hypervisor
                                                                                         Shared VM Datastore




                                                           FIG. 3


                                                                 400




                                                                470

                                                                Control
                                     402                                                                       404
                  Hypervisor
                                                                                                  412a          412b         412c
                                                                                              Volume 1.     Volume 2     Volume N




               440
     Virtual Server
         Agent
                                                                                                          Primary Storage Systern

                                                                                                      Secondary Storage System



                                                                      408
                                              1 __"'"416.a""'
                                                      """"             416a      416a
                                                  Volume 1.       Volume 2    Volume N




                                                           FIG. 4
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 151 of 271 PageID #: 180


  U.S. Patent         Feb.19,2019           Sheet 12 of 13     US 10,210,048 B2




                              Virtual Server Agent Issues
                                 Command to Perform
                              Snapshot Copy Operation

                                                       510


                                          ,,
                               Virtual Machine System
                               Executes Snapshot Copy
                                Operation and Returns
                               Metadata to the Virtual
                                    Server Agent
                                                       520


                                          H'



                               Virtual Server Agent Saves
                              Snapshot Copy Metadata in
                                        Database

                                                       530


                                          H'


                             Virtual Server Agent Receives
                              Selection of Virtual Machine
                             to Backup and Snapshot Copy
                               to Use for Creating Backup
                                          Copy
                                                         540


                                          ,,
                              Virtual Server Agent Issues
                             Command to Perform Backup
                                 Copy Operation Using
                                 Metadata from Eariier
                               Snapshot Copy Operation
                                                         550


                                       FIG. 5
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 152 of 271 PageID #: 181


  U.S. Patent                  Feb.19,2019     Sheet 13 of 13                US 10,210,048 B2




                                               600



        Virtual Server Agent




                       VM            Date      Time                   Path
                       VMN          Jan. 1    9:00 am    Primary Storage\Volume N\ ...
          88134        VM2          .Ian. l   12:00 pm   Primary Storage\Volume 2\...    1.,,
                                       y
          88079        VM:J.        Jan. l     9:00 am   Primary Storage\Volume 1\.. .
          38080        VM:J.        Jan. 2     3:00 pm   Primary Storage\Volume 1�.. .




                                              FIG. 6
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 153 of 271 PageID #: 182


                                                      US 10,210,048 B2
                                1                                                                      2
         SELECTIVE SNAPSHOT AND BACKUP                                      In some embodiments, a virtual server agent comprises: a
         COPY OPERATIONS FOR INDIVIDUAL                                  memory for storing instructions to carry out a method
          VIRTUAL MACHINES IN A SHARED                                   comprising issuing a command to a hypervisor to perform a
                    STORAGE                                              snapshot copy operation for a selected one of a plurality of
                                                                    5    virtual machines operated by the hypervisor, the hypervisor
                    COPYRIGHT NOTICE                                     being communicatively coupled to one or more shared
                                                                         physical computer storage devices which store the plurality
     A portion of the disclosure of this patent document                 of virtual machines, wherein a plurality of storage volumes
  contains material which is subject to copyright protection.            are provided in the one or more shared physical computer
  The copyright owner has no objection to the facsimile 10               storage devices, each storage volume uniquely correspond­
  reproduction by anyone of the patent document and/or the               ing to one of the virtual machines; receiving metadata
  patent disclosure as it appears in the United States Patent and        corresponding to the completed snapshot copy operation
  Trademark Office patent file and/or records, but otherwise             from the hypervisor; and storing the metadata in a database,
  reserves all copyrights whatsoever.                                    wherein the snapshot copy operation is performed for a
                                                                  15     selected one of the plurality of virtual machines without
                         BACKGROUND                                      performing the snapshot copy operation for any other unse­
                                                                         lected virtual machine in the one or more shared physical
     Businesses recognize the commercial value of their data             computer storage devices; and a processor to execute the
  and seek reliable, cost-effective ways to protect the infor­           instructions.
  mation stored on their computer networks while minimizing         20      In some embodiments, a virtual server agent method
  impact on productivity. A company might back up critical               comprises: by the virtual server agent, issuing a command to
  computing systems such as databases, file servers, web                 a hypervisor to perform a snapshot copy operation for a
  servers, virtual machines, and so on as part of a daily,               selected one of a plurality of virtual machines operated by
  weekly, or monthly maintenance schedule. The company                   the hypervisor, the hypervisor being communicatively
  may similarly protect computing systems used by its               25   coupled to one or more shared physical computer storage
  employees, such as those used by an accounting department,             devices which store the plurality of virtual machines,
  marketing department, engineering department, and so forth.            wherein a plurality of storage volumes are provided in the
  Given the rapidly expanding volume of data under manage­               one or more shared physical computer storage devices, each
  ment, companies also continue to seek innovative tech­                 storage volume uniquely corresponding to one of the virtual
  niques for managing data growth, for example by migrating         30   machines; by the virtual server agent, receiving metadata
  data to lower-cost storage over time, reducing redundant               corresponding to the completed snapshot copy operation
  data, pruning lower priority data, etc. Enterprises also               from the hypervisor; and by the virtual server agent, storing
  increasingly view their stored data as a valuable asset and            the metadata in a database, wherein the snapshot copy
  look for solutions that leverage their data. For instance, data        operation is performed for a selected one of the plurality of
  analysis capabilities, information management, improved           35   virtual machines without performing the snapshot copy
  data presentation and access features, and the like, are m             operation for any other unselected virtual machine in the one
  increasing demand.                                                     or more shared physical computer storage devices.
                                                                            In some embodiments, a non-transitory computer read­
                          SUMMARY                                        able medium stores instructions which when executed by at
                                                                    40   least one computing device perform a virtual server agent
     In some embodiments, a system comprises: a hypervisor               method comprising: by the virtual server agent, issuing a
  configured to create and operate a plurality of virtual                command to a hypervisor to perform a snapshot copy
  machines; one or more shared physical computer storage                 operation for a selected one of a plurality of virtual machines
  devices communicatively coupled to the hypervisor to store             operated by the hypervisor, the hypervisor being communi-
  the plurality of virtual machines, wherein a plurality of         45   catively coupled to one or more shared physical computer
  storage volumes are provided in the one or more shared                 storage devices which store the plurality of virtual machines,
  physical computer storage devices, each storage volume                 wherein a plurality of storage volumes are provided in the
  uniquely corresponding to one of the virtual machines; and             one or more shared physical computer storage devices, each
  a virtual server agent configured to issue a command to the            storage volume uniquely corresponding to one of the virtual
  hypervisor to perform a snapshot copy operation for a             50   machines; by the virtual server agent, receiving metadata
  selected one of the plurality of virtual machines without              corresponding to the completed snapshot copy operation
  performing the snapshot copy operation for any other unse­             from the hypervisor; and by the virtual server agent, storing
  lected virtual machine in the one or more shared physical              the metadata in a database, wherein the snapshot copy
  computer storage devices.                                              operation is performed for a selected one of the plurality of
     In some embodiments, a method comprises: by a hyper­           55   virtual machines without performing the snapshot copy
  visor, creating and operating a plurality of virtual machines;         operation for any other unselected virtual machine in the one
  by one or more shared physical computer storage devices                or more shared physical computer storage devices.
  communicatively coupled to the hypervisor, storing the                    In some embodiments, a virtual server agent comprises: a
  plurality of virtual machines, wherein a plurality of storage          memory for storing instructions to carry out a method
  volumes are provided in the one or more shared physical           60   comprising commanding an external system to create a
  computer storage devices, each storage volume uniquely                 snapshot copy of any one of a plurality of virtual machines
  corresponding to one of the virtual machines; and by a                 stored in the external system; receiving metadata regarding
  virtual server agent, issuing a command to the hypervisor to           the completed snapshot copy from the external system;
  perform a snapshot copy operation for a selected one of the            storing the metadata in a database; receiving a selection of
  plurality of virtual machines without performing the snap­        65   any of one or more completed snapshot copies to use for
  shot copy operation for any other unselected virtual machine           creating a backup copy of any of the plurality of virtual
  in the one or more shared physical computer storage devices.           machines; and commanding the external system to create a
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 154 of 271 PageID #: 183


                                                     US 10,210,048 B2
                                3                                                                      4
  backup copy of a selected virtual machine using metadata             FIG. 5 depicts some salient operations of a method
  corresponding to the selected snapshot; and a processor to         according to an illustrative embodiment of the present
  execute the instructions.                                          invention.
     In some embodiments, a method performed by a virtual              FIG. 6 depicts an illustrative graphical user interface
  server agent comprises: by the virtual server agent, com-        5 showing snapshot metadata collected by the virtual server
  mantling an external system to create a snapshot copy of any       agent in the illustrative system of FIG. 4.
  one of a plurality of virtual machines stored in the external
  system; by the virtual server agent, receiving metadata                               DETAILED DESCRIPTION
  regarding the completed snapshot copy from the external
                                                                   10      Many enterprises use virtual machines as a tool to effi­
  system; by the virtual server agent, storing the metadata in
                                                                        ciently utilize computing resources. Typically, many distinct
  a database; by the virtual server agent, receiving a selection
                                                                        and independent virtual machines are stored in a shared
  of any of one or more completed snapshot copies to use for
                                                                        datastore. For example, hundreds or thousands of virtual
  creating a backup copy of any of the plurality of virtual             machines can be stored to a single Logical Unit Number
  machines; and by the virtual server agent, commanding the        15   (LUN) in a storage system. As with any other data, enter­
  external system to create a backup copy of a selected virtual         prises have a need to create snapshots and backup copies of
  machine using metadata corresponding to the selected snap­            their virtual machine data. But in conventional virtual
  shot.                                                                 machine systems there may be difficulties with selectively
     In some embodiments, a non-transitory computer read­               making snapshots or backup copies of individual virtual
  able medium stores instructions which when executed by at        20   machine disks in the shared datastore. For example, some
  least one computing device perform a virtual server agent             systems only have the capability to perform a snapshot at the
  method comprising: by the virtual server agent, command­              LUN level, which results in a snapshot of not just a selected
  ing an external system to create a snapshot copy of any one           virtual machine but rather all of the virtual machines stored
  of a plurality of virtual machines stored in the external             to the same LUN. This is undesirable because it results in
  system; by the virtual server agent, receiving metadata          25   inefficient snapshot and backup copy operations as they
  regarding the completed snapshot copy from the external               pertain to virtual machine systems. Systems and techniques
  system; by the virtual server agent, storing the metadata in          described herein advantageously overcome this problem and
  a database; by the virtual server agent, receiving a selection        allow for snapshot and backup copy operations to be selec­
  of any of one or more completed snapshot copies to use for            tively performed for individual virtual machines in a shared
  creating a backup copy of any of the plurality of virtual        30   storage.
  machines; and by the virtual server agent, commanding the                Detailed descriptions and examples of systems and meth­
  external system to create a backup copy of a selected virtual         ods according to one or more illustrative embodiments of the
  machine using metadata corresponding to the selected snap­            present invention may be found in the section entitled
  shot.                                                                 Selective Snapshot and Backup Copy Operations for Indi-
                                                                   35   vidual Virtual Machines in a Shared Storage, as well as in
        BRIEF DESCRIPTION OF THE DRAWINGS                               the section entitled Example Embodiments, and also in
                                                                        FIGS. 4-6 herein. Furthermore, components and function­
     FIG. lA is a block diagram illustrating an exempl ary              ality for selective snapshot and backup copy operations for
  information management system.                                        individual virtual machines in a shared storage may be
     FIG. lB is a detailed view of a primary storage device, a     40   configured and/or incorporated into information manage­
  secondary storage device, and some examples of prim ary               ment systems such as those described herein in FIGS.
  data and secondary copy data.                                         lA-lH and 2A-2C.
     FIG. lC is a block diagram of an exempl ary information               Various embodiments described herein are intimately tied
  management system including a storage manager, one or                 to, enabled by, and would not exist except for, computer
  more data agents, and one or more media agents.                  45   technology. For example, the systems and techniques for
     FIG. lD is a block diagram illustrating a scalable infor­          performing selective snapshot and backup copy operations
  mation management system.                                             for individual virtual machines in a shared storage described
     FIG. lE illustrates certain secondary copy operations              herein in reference to various embodiments cannot reason-
  according to an exempl ary storage policy.                            ably be performed by humans alone, without the computer
     FIGS. lF-lH are block diagrams illustrating suitable data     50   technology upon which they are implemented.
  structures that may be employed by the information man­               Information Management System Overview
  agement system.                                                          With the increasing importance of protecting and lever­
     FIG. 2A illustrates a system and technique for synchro­            aging data, organizations simply cannot risk losing critical
  nizing primary data to a destination such as a failover site          data. Moreover, runaway data growth and other modern
  using secondary copy data.                                       55   realities make protecting and managing data increasingly
     FIG. 2B illustrates an information management system               difficult. There is therefore a need for efficient, powerful, and
  architecture incorporating use of a network file system               user-friendly solutions for protecting and managing data and
  (NFS) protocol for communicating between the primary and              for smart and efficient management of data storage. Depend-
  secondary storage subsystems.                                         ing on the size of the organization, there may be many data
     FIG. 2C is a block diagram of an example of a highly          60   production sources which are under the purview of tens,
  scalable managed data pool architecture.                              hundreds, or even thousands of individuals. In the past,
     FIG. 3 illustrates an example virtual machine system.              individuals were sometimes responsible for managing and
     FIG. 4 is a block diagram illustrating some salient por­           protecting their own data, and a patchwork of hardware and
  tions of a system for selectively and individually making             software point solutions may have been used in any given
  secondary copies of virtual machines in a shared storage,        65   organization. These solutions were often provided by dif­
  according to an illustrative embodiment of the present                ferent vendors and had limited or no interoperability. Certain
  invention.                                                            embodiments described herein address these and other short-
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 155 of 271 PageID #: 184


                                                    US 10,210,048 B2
                               5                                                                    6
  comings of prior approaches by implementing scalable,                   U.S. Pat. No. 8,954,446, entitled "Client-Side Repository
  unified, organization-wide information management, includ­                in a Networked Deduplicated Storage System";
  ing data storage management.                                            U.S. Pat. No. 9,020,900, entitled "Distributed Dedupli­
     FIG. lA shows one such information management system                   cated Storage System";
  100 (or "system 100"), which generally includes combina-        5       U.S. Pat. No. 9,098,495, entitled "Application-Aware and
  tions of hardware and software configured to protect and                   Remote Single Instance Data Management";
  manage data and metadata that are generated and used by                 U.S. Pat. No. 9,239,687, entitled "Systems and Methods
  computing devices in system 100. System 100 may be                        for Retaining and Using Data Block Signatures in Data
  referred to in some embodiments as a "storage management                  Protection Operations";
                                                                  10      U.S. Pat. Pub. No. 2006/0224846, entitled "System and
  system" or a "data storage management system." System
                                                                            Method to Support Single Instance Storage Opera­
  100 performs information management operations, some of
                                                                            tions";
  which may be referred to as "storage operations" or "data
                                                                          U.S. Pat. Pub. No. 2014/0201170, entitled "High Avail­
  storage operations," to protect and manage the data residing               ability Distributed Deduplicated Storage System";
  in and/or managed by system 100. The organization that          15      U.S. patent application Ser. No. 14/721,971, entitled
  employs system 100 may be a corporation or other business                 "Replication Using Deduplicated Secondary Copy
  entity, non-profit organization, educational institution,                 Data";
  household, governmental agency, or the like.                            U.S. Patent Application No. 62/265,339 entitled "Live
     Generally, the systems and associated components                       Synchronization and Management of Virtual Machines
  described herein may be compatible with and/or provide          20        across Computing and Virtualization Platforms and
  some or all of the functionality of the systems and corre­                 Using Live Synchronization to Support Disaster
  sponding components described in one or more of the                       Recovery";
  following U.S. patents/publications and patent applications             U.S. Patent Application No. 62/273,286 entitled "Redun­
  assigned to Commvault Systems, Inc., each of which is                     dant and Robust Distributed Deduplication Data Stor­
  hereby incorporated by reference in its entirety herein:        25        age System";
     U.S. Pat. No. 7,035,880, entitled "Modular Backup and                U.S. Patent Application No. 62/294,920, entitled "Data
        Retrieval System Used in Conjunction With a Storage                 Protection Operations Based on Network Path Infor­
        Area Network";                                                      mation";
     U.S. Pat. No. 7,107,298, entitled "System And Method                 U.S. Patent Application No. 62/297,057, entitled "Data
        For Archiving Objects In An Information Store";           30        Restoration Operations Based on Network Path Infor­
     U.S. Pat. No. 7,246,207, entitled "System and Method for               mation"; and
        Dynamically Performing Storage Operations in a Com­               U.S. Patent Application No. 62/387,384, entitled "Appli­
        puter Network";                                                     cation-Level Live Synchronization Across Computing
     U.S. Pat. No. 7,315,923, entitled "System And Method                   Platforms Including Synchronizing Co-Resident Appli­
        For Combining Data Streams In Pipelined Storage           35        cations To Disparate Standby Destinations And Selec­
        Operations In A Storage Network";                                   tively Synchronizing Some Applications And Not Oth­
     U.S. Pat. No. 7,343,453, entitled "Hierarchical Systems                ers".
        and Methods for Providing a Unified View of Storage               System 100 includes computing devices and computing
        Information";                                                  technologies. For instance, system 100 can include one or
     U.S. Pat. No. 7,395,282, entitled "Hierarchical Backup       40   more client computing devices 102 and secondary storage
        and Retrieval System";                                         computing devices 106, as well as storage manager 140 or
     U.S. Pat. No. 7,529,782, entitled "System and Methods             a host computing device for it. Computing devices can
        for Performing a Snapshot and for Restoring Data";             include, without limitation, one or more: workstations, per­
     U.S. Pat. No. 7,617,262, entitled "System and Methods             sonal computers, desktop computers, or other types of
        for Monitoring Application Data in a Data Replication     45   generally fixed computing systems such as mainframe com­
        System";                                                       puters, servers, and minicomputers. Other computing
     U.S. Pat. No. 7,734,669, entitled "Managing Copies Of             devices can include mobile or portable computing devices,
        Data";                                                         such as one or more laptops, tablet computers, personal data
     U.S. Pat. No. 7,747,579, entitled "Metabase for Facilitat­        assistants, mobile phones (such as smartphones), and other
        ing Data Classification";                                 50   mobile or portable computing devices such as embedded
     U.S. Pat. No. 8,156,086, entitled "Systems And Methods            computers, set top boxes, vehicle-mounted devices, wear­
        For Stored Data Verification";                                 able computers, etc. Servers can include mail servers, file
     U.S. Pat. No. 8,170,995, entitled "Method and System for          servers, database servers, virtual machine servers, and web
        Oflline Indexing of Content and Classifying Stored             servers. Any given computing device comprises one or more
        Data";                                                    55   processors (e.g., CPU and/or single-core or multi-core pro­
     U.S. Pat. No. 8,230,195, entitled "System And Method              cessors), as well as corresponding non-transitory computer
        For Performing Auxiliary Storage Operations";                  memory (e.g., random-access memory (RAM)) for storing
     U.S. Pat. No. 8,285,681, entitled "Data Object Store and          computer programs which are to be executed by the one or
        Server for a Cloud Storage Environment, Including              more processors. Other computer memory for mass storage
        Data Deduplication and Data Management Across             60   of data may be packaged/configured with the computing
        Multiple Cloud Storage Sites";                                 device (e.g., an internal hard disk) and/or may be external
     U.S. Pat. No. 8,307,177, entitled "Systems And Methods            and accessible by the computing device (e.g., network­
        For Management Of Virtualization Data";                        attached storage, a storage array, etc.). In some cases, a
     U.S. Pat. No. 8,364,652, entitled "Content-Aligned,               computing device includes cloud computing resources,
       Block-Based Deduplication";                                65   which may be implemented as virtual machines. For
     U.S. Pat. No. 8,578,120, entitled "Block-Level Single             instance, one or more virtual machines may be provided to
        Instancing";                                                   the organization by a third-party cloud service vendor.
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 156 of 271 PageID #: 185


                                                        US 10,210,048 B2
                                  7                                                                        8
     In some embodiments, computing devices can include                     metadata generated by client computing devices 102. How­
  one or more virtual machine(s) running on a physical host                 ever, system 100 in some cases does not include the under­
  computing device (or "host machine") operated by the                      lying components that generate and/or store prim ary data
  organization. As one example, the organization may use one                112, such as the client computing devices 102 themselves,
  virtual machine as a database server and another virtual             5    and the primary storage devices 104. Likewise secondary
  machine as a mail server, both virtual machines operating on              storage devices 108 (e.g., a third-party provided cloud
  the same host machine. A Virtual machine ("VM") is a                      storage environment) may not be part of system 100. As an
  software implementation of a computer that does not physi­                example, "information management system" or "storage
  cally exist and is instead instantiated in an operating system            management system" may sometimes refer to one or more of
  of a physical computer (or host machine) to enable appli­            10   the following components, which will be described in fur­
  cations to execute within the VM's environment, i.e., a VM                ther detail below: storage manager, data agent, and media
  emulates a physical computer. A VM includes an operating                  agent.
  system and associated virtual resources, such as computer                    One or more client computing devices 102 may be part of
  memory and processor(s). A hypervisor operates between                    system 100, each client computing device 102 having an
  the VM and the hardware of the physical host machine and             15   operating system and at least one application 110 and one or
  is generally responsible for creating and running the VMs.                more accompanying data agents executing thereon; and
  Hypervisors are also known in the art as virtual machine                  associated with one or more primary storage devices 104
  monitors or a virtual machine managers or "VMMs", and                     storing prim ary data 112. Client computing device(s) 102
  may be implemented in software, firmware, and/or special­                 and primary storage devices 104 may generally be referred
  ized hardware installed on the host machine. Examples of             20   to in some cases as primary storage subsystem 117.
  hypervisors include ESX Server, by VMware, Inc. of Palo                   Client Computing Devices, Clients, and Subclients
  Alto, Calif.; Microsoft Virtual Server and Microsoft Win­                    Typically, a variety of sources in an organization produce
  dows Server Hyper-\!, both by Microsoft Corporation of                    data to be protected and managed. As just one illustrative
  Redmond, Wash.; Sun xVM by Oracle America Inc. of Santa                   example, in a corporate environment such data sources can
  Clara, Calif.; and Xen by Citrix Systems, Santa Clara, Calif.        25   be employee workstations and company servers such as a
  The hypervisor provides resources to each virtual operating               mail server, a web server, a database server, a transaction
  system such as a virtual processor, virtual memory, a virtual             server, or the like. In system 100, data generation sources
  network device, and a virtual disk. Each virtual machine has              include one or more client computing devices 102. A com­
  one or more associated virtual disks. The hypervisor typi­                puting device that has a data agent 142 installed and oper-
  cally stores the data of virtual disks in files on the file system   30   ating on it is generally referred to as a "client computing
  of the physical host machine, called virtual machine disk                 device" 102, and may include any type of computing device,
  files ("VMDK" in VMware lingo) or virtual hard disk image                 without limitation. A client computing device 102 may be
  files (in Microsoft lingo). For example, VMware's ESX                     associated with one or more users and/or user accounts.
  Server provides the Virtual Machine File System (VMFS)                       A "client" is a logical component of information man-
  for the storage of virtual machine disk files. A virtual             35   agement system 100, which may represent a logical group­
  machine reads data from and writes data to its virtual disk               ing of one or more data agents installed on a client com­
  much the way that a physical machine reads data from and                  puting device 102. Storage manager 140 recognizes a client
  writes data to a physical disk. Examples of techniques for                as a component of system 100, and in some embodiments,
  implementing information management in a cloud comput­                    may automatically create a client component the first time a
  ing environment are described in U.S. Pat. No. 8,285,681.            40   data agent 142 is installed on a client computing device 102.
  Examples of techniques for implementing information man­                  Because data generated by executable component(s) 110 is
  agement in a virtualized computing environment are                        tracked by the associated data agent 142 so that it may be
  described in U.S. Pat. No. 8,307,177.                                     properly protected in system 100, a client may be said to
     Information management system 100 can also include                     generate data and to store the generated data to primary
  electronic data storage devices, generally used for mass             45   storage, such as prim ary storage device 104. However, the
  storage of data, including, e.g., primary storage devices 104             terms "client" and "client computing device" as used herein
  and secondary storage devices 108. Storage devices can                    do not imply that a client computing device 102 is neces­
  generally be of any suitable type including, without limita­              sarily configured in the client/server sense relative to another
  tion, disk drives, storage arrays (e.g., storage-area network             computing device such as a mail server, or that a client
  (SAN) and/or network-attached storage (NAS) technology),             50   computing device 102 carmot be a server in its own right. As
  semiconductor memory (e.g., solid state storage devices),                 just a few examples, a client computing device 102 can be
  network attached storage (NAS) devices, tape libraries, or                and/or include mail servers, file servers, database servers,
  other magnetic, non-tape storage devices, optical media                   virtual machine servers, and/or web servers.
  storage devices, DNA/RNA-based memory technology,                            Each client computing device 102 may have
  combinations of the same, etc. In some embodiments, stor­            55   application(s) 110 executing thereon which generate and
  age devices form part of a distributed file system. In some               manipulate the data that is to be protected from loss and
  cases, storage devices are provided in a cloud storage                    managed in system 100. Applications 110 generally facili­
  environment (e.g., a private cloud or one operated by a                   tate the operations of an organization, and can include,
  third-party vendor), whether for primary data or secondary                without limitation, mail server applications (e.g., Microsoft
  copies or both.                                                      60   Exchange Server), file system applications, mail client appli­
     Depending on context, the term "information manage­                    cations (e.g., Microsoft Exchange Client), database applica­
  ment system" can refer to generally all of the illustrated                tions or database management systems (e.g., SQL, Oracle,
  hardware and software components in FIG. lC, or the term                  SAP, Lotus Notes Database), word processing applications
  may refer to only a subset of the illustrated components. For             (e.g., Microsoft Word), spreadsheet applications, financial
  instance, in some cases, system 100 generally refers to a            65   applications, presentation applications, graphics and/or
  combination of specialized components used to protect,                    video applications, browser applications, mobile applica­
  move, manage, manipulate, analyze, and/or process data and                tions, entertainment applications, and so on. Each applica-
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 157 of 271 PageID #: 186


                                                      US 10,210,048 B2
                                9                                                                      10
  tion 110 may be accompanied by an application-specific data            110 executing on client computing device 102. Primary data
  agent 142, though not all data agents 142 are application­             112 is generally stored on primary storage device(s) 104 and
  specific or associated with only application. A file system,           is organized via a file system operating on the client com­
  e.g., Microsoft Windows Explorer, may be considered an                 puting device 102. Thus, client computing device(s) 102 and
  application 110 and may be accompanied by its own data            5    corresponding applications 110 may create, access, modify,
  agent 142. Client computing devices 102 can have at least              write, delete, and otherwise use primary data 112. Primary
  one operating system (e.g., Microsoft Windows, Mac OS X,               data 112 is generally in the native format of the source
  iOS, IBM z/OS, Linux, other Unix-based operating systems,              application 110. Primary data 112 is an initial or first stored
  etc.) installed thereon, which may support or host one or              body of data generated by the source application 110.
  more file systems and other applications 110. In some             10   Primary data 112 in some cases is created substantially
  embodiments, a virtual machine that executes on a host                 directly from data generated by the corresponding source
  client computing device 102 may be considered an applica­              application 110. It can be useful in performing certain tasks
  tion 110 and may be accompanied by a specific data agent               to organize prim ary data 112 into units of different granu­
  142 (e.g., virtual server data agent).                                 larities. In general, primary data 112 can include files,
     Client computing devices 102 and other components in           15   directories, file system volumes, data blocks, extents, or any
  system 100 can be connected to one another via one or more             other hierarchies or organizations of data objects. As used
  electronic communication pathways 114. For example, a                  herein, a "data object" can refer to (i) any file that is
  first communication pathway 114 may communicatively                    currently addressable by a file system or that was previously
  couple client computing device 102 and secondary storage               addressable by the file system (e.g., an archive file), and/or
  computing device 106; a second communication pathway              20   to (ii) a subset of such a file (e.g., a data block, an extent,
  114 may communicatively couple storage manager 140 and                 etc.). Primary data 112 may include structured data (e.g.,
  client computing device 102; and a third communication                 database files), unstructured data (e.g., documents), and/or
  pathway 114 may communicatively couple storage manager                 semi-structured data. See, e.g., FIG. 1B.
  140 and secondary storage computing device 106, etc. (see,                It can also be useful in performing certain functions of
  e.g., FIG. lA and FIG. lC). A communication pathway 114           25   system 100 to access and modify metadata within primary
  can include one or more networks or other connection types             data 112. Metadata generally includes information about
  including one or more of the following, without limitation:            data objects and/or characteristics associated with the data
  the Internet, a wide area network (WAN), a local area                  objects. For simplicity herein, it is to be understood that,
  network (LAN), a Storage Area Network (SAN), a Fibre                   unless expressly stated otherwise, any reference to primary
  Channel (FC) connection, a Small Computer System Inter­           30   data 112 generally also includes its associated metadata, but
  face (SCSI) connection, a virtual private network (VPN), a             references to metadata generally do not include the primary
  token ring or TCP/IP based network, an intranet network, a             data. Metadata can include, without limitation, one or more
  point-to-point link, a cellular network, a wireless data trans­        of the following: the data owner (e.g., the client or user that
  mission system, a two-way cable system, an interactive                 generates the data), the last modified time (e.g., the time of
  kiosk network, a satellite network, a broadband network, a        35   the most recent modification of the data object), a data object
  baseband network, a neural network, a mesh network, an ad              name (e.g., a file name), a data object size (e.g., a number of
  hoc network, other appropriate computer or telecommuni­                bytes of data), information about the content (e.g., an
  cations networks, combinations of the same or the like.                indication as to the existence of a particular search term),
  Communication pathways 114 in some cases may also                      user-supplied tags, to/from information for email (e.g., an
  include application programming interfaces (APis) includ­         40   email sender, recipient, etc.), creation date, file type (e.g.,
  ing, e.g., cloud service provider APis, virtual machine                format or application type), last accessed time, application
  management APis, and hosted service provider APis. The                 type (e.g., type of application that generated the data object),
  underlying infrastructure of communication pathways 114                location/network (e.g., a current, past or future location of
  may be wired and/or wireless, analog and/or digital, or any            the data object and network pathways to/from the data
  combination thereof; and the facilities used may be private,      45   object), geographic location (e.g., GPS coordinates), fre­
  public, third-party provided, or any combination thereof,              quency of change (e.g., a period in which the data object is
  without limitation.                                                    modified), business unit (e.g., a group or department that
     A "subclient" is a logical grouping of all or part of a             generates, manages or is otherwise associated with the data
  client's primary data 112. In general, a subclient may be              object), aging information (e.g., a schedule, such as a time
  defined according to how the subclient data is to be protected    50   period, in which the data object is migrated to secondary or
  as a unit in system 100. For example, a subclient may be               long term storage), boot sectors, partition layouts, file loca­
  associated with a certain storage policy. A given client may           tion within a file folder directory structure, user permissions,
  thus comprise several subclients, each subclient associated            owners, groups, access control lists (ACLs), system meta­
  with a different storage policy. For example, some files may           data (e.g., registry information), combinations of the same or
  form a first subclient that requires compression and dedu­        55   other similar information related to the data object. In
  plication and is associated with a first storage policy. Other         addition to metadata generated by or related to file systems
  files of the client may form a second subclient that requires          and operating systems, some applications 110 and/or other
  a different retention schedule as well as encryption, and may          components of system 100 maintain indices of metadata for
  be associated with a different, second storage policy. As a            data objects, e.g., metadata associated with individual email
  result, though the primary data may be generated by the           60   messages. The use of metadata to perform classification and
  same application 110 and may belong to one given client,               other functions is described in greater detail below.
  portions of the data may be assigned to different subclients              Primary storage devices 104 storing primary data 112 may
  for distinct treatment by system 100. More detail on sub­              be relatively fast and/or expensive technology (e.g., flash
  clients is given in regard to storage policies below.                  storage, a disk drive, a hard-disk storage array, solid state
  Primary Data and Exemplary Primary Storage Devices                65   memory, etc.), typically to support high-performance live
     Primary data 112 is generally production data or "live"             production environments. Primary data 112 may be highly
  data generated by the operating system and/or applications             changeable and/or may be intended for relatively short term
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 158 of 271 PageID #: 187


                                                    US 10,210,048 B2
                              11                                                                     12
  retention (e.g., hours, days, or weeks). According to some            data retention and electronic discovery (e-discovery)
  embodiments, client computing device 102 can access pri­              requirements; reducing utilized storage capacity in the pro­
  mary data 112 stored in primary storage device 104 by                 duction system and/or in secondary storage; facilitating
  making conventional file system calls via the operating               organization and search of data; improving user access to
  system. Each client computing device 102 is generally            5    data files across multiple computing devices and/or hosted
  associated with and/or in communication with one or more              services; and implementing data retention and pruning poli-
  primary storage devices 104 storing corresponding prim ary            c1es.
  data 112. A client computing device 102 is said to be                    A secondary copy 116 can comprise a separate stored
  associated with or in communication with a particular pri­            copy of data that is derived from one or more earlier-created
  mary storage device 104 if it is capable of one or more of:      10   stored copies (e.g., derived from primary data 112 or from
  routing and/or storing data (e.g., primary data 112) to the           another secondary copy 116). Secondary copies 116 can
  primary storage device 104, coordinating the routing and/or           include point-in-time data, and may be intended for rela­
  storing of data to the primary storage device 104, retrieving         tively long-term retention before some or all of the data is
  data from the primary storage device 104, coordinating the            moved to other storage or discarded. In some cases, a
  retrieval of data from the primary storage device 104, and       15   secondary copy 116 may be in a different storage device than
  modifying and/or deleting data in the primary storage device          other previously stored copies; and/or may be remote from
  104. Thus, a client computing device 102 may be said to               other previously stored copies. Secondary copies 116 can be
  access data stored in an associated storage device 104.               stored in the same storage device as primary data 112. For
     Primary storage device 104 may be dedicated or shared.             example, a disk array capable of performing hardware
  In some cases, each primary storage device 104 is dedicated      20   snapshots stores primary data 112 and creates and stores
  to an associated client computing device 102, e.g., a local           hardware snapshots of the primary data 112 as secondary
  disk drive. In other cases, one or more primary storage               copies 116. Secondary copies 116 may be stored in relatively
  devices 104 can be shared by multiple client computing                slow and/or lower cost storage (e.g., magnetic tape). A
  devices 102, e.g., via a local network, in a cloud storage            secondary copy 116 may be stored in a backup or archive
  implementation, etc. As one example, primary storage             25   format, or in some other format different from the native
  device 104 can be a storage array shared by a group ofclient          source application format or other format of primary data
  computing devices 102, such as EMC Clariion, EMC Sym­                 112.
  metrix, EMC Celerra, Dell EqualLogic, IBM XIV, NetApp                    Secondary storage computing devices 106 may index
  FAS, HP EVA, and HP 3PAR.                                             secondary copies 116 (e.g., using a media agent 144),
     System 100 may also include hosted services (not shown),      30   enabling users to browse and restore at a later time and
  which may be hosted in some cases by an entity other than             further enabling the lifecycle management of the indexed
  the organization that employs the other components of                 data. After creation of a secondary copy 116 that represents
  system 100. For instance, the hosted services may be pro­             certain primary data 112, a pointer or other location indicia
  vided by online service providers. Such service providers             (e.g., a stub) may be placed in primary data 112, or be
  can provide social networking services, hosted email ser-        35   otherwise associated with primary data 112, to indicate the
  vices, or hosted productivity applications or other hosted            current location ofa particular secondary copy 116. Since an
  applications such as software-as-a-service (SaaS), platform­          instance of a data object or metadata in primary data 112
  as-a-service (PaaS), application service providers (ASPs),            may change over time as it is modified by application 110 (or
  cloud services, or other mechanisms for delivering function­          hosted service or the operating system), system 100 may
  ality via a network. As it services users, each hosted service   40   create and manage multiple secondary copies 116 of a
  may generate additional data and metadata, which may be               particular data object or metadata, each copy representing
  managed by system 100, e.g., as prim ary data 112. In some            the state ofthe data object in primary data 112 at a particular
  cases, the hosted services may be accessed using one of the           point in time. Moreover, since an instance of a data object in
  applications 110. As an example, a hosted mail service may            primary data 112 may eventually be deleted from primary
  be accessed via browser running on a client computing            45   storage device 104 and the file system, system 100 may
  device 102.                                                           continue to manage point-in-time representations of that
  Secondary Copies and Exemplary Secondary Storage                      data object, even though the instance in primary data 112 no
  Devices                                                               longer exists. For virtual machines, the operating system and
     Primary data 112 stored on prim ary storage devices 104            other applications 110 of client computing device(s) 102
  may be compromised in some cases, such as when an                50   may execute within or under the management ofvirtualiza­
  employee deliberately or accidentally deletes or overwrites           tion software (e.g., a VMM), and the primary storage
  primary data 112. Or primary storage devices 104 can be               device(s) 104 may comprise a virtual disk created on a
  damaged, lost, or otherwise corrupted. For recovery and/or            physical storage device. System 100 may create secondary
  regulatory compliance purposes, it is therefore useful to             copies 116 of the files or other data objects in a virtual disk
  generate and maintain copies of primary data 112. Accord­        55   file and/or secondary copies 116 ofthe entire virtual disk file
  ingly, system 100 includes one or more secondary storage              itself (e.g., of an entire .vmdk file).
  computing devices 106 and one or more secondary storage                  Secondary copies 116 are distinguishable from corre­
  devices 108 configured to create and store one or more                sponding prim ary data 112. First, secondary copies 116 can
  secondary copies 116 of primary data 112 including its                be stored in a different format from primary data 112 (e.g.,
  associated metadata. The secondary storage computing             60   backup, archive, or other non-native format). For this or
  devices 106 and the secondary storage devices 108 may be              other reasons, secondary copies 116 may not be directly
  referred to as secondary storage subsystem 118.                       usable by applications 110 or client computing device 102
     Secondary copies 116 can help in search and analysis               (e.g., via standard system calls or otherwise) without modi­
  efforts and meet other information management goals as                fication, processing, or other intervention by system 100
  well, such as : restoring data and/or metadata if an original    65   which may be referred to as "restore" operations. Secondary
  version is lost (e.g., by deletion, corruption, or disaster);         copies 116 may have been processed by data agent 142
  allowing point-in-time recovery; complying with regulatory            and/or media agent 144 in the course of being created (e.g.,
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 159 of 271 PageID #: 188


                                                      US 10,210,048 B2
                               13                                                                    14
  compression, deduplication, encryption, integrity markers,                To create a secondary copy 116 involving the copying of
  indexing, formatting, application-aware metadata, etc.), and           data from primary storage subsystem 117 to secondary
  thus secondary copy 116 may represent source prim ary data             storage subsystem 118, client computing device 102 may
  112 without necessarily being exactly identical to the source.         communicate the prim ary data 112 to be copied (or a
     Second, secondary copies 116 may be stored on a sec­           5    processed version thereof generated by a data agent 142) to
  ondary storage device 108 that is inaccessible to application          the designated secondary storage computing device 106, via
  110 running on client computing device 102 and/or hosted               a communication pathway 114. Secondary storage comput­
  service. Some secondary copies 116 may be "oflline copies,"            ing device 106 in turn may further process and convey the
  in that they are not readily available (e.g., not mounted to           data or a processed version thereof to secondary storage
  tape or disk). Oflline copies can include copies of data that     10   device 108. One or more secondary copies 116 may be
  system 100 can access without human intervention (e.g.,                created from existing secondary copies 116, such as in the
  tapes within an automated tape library, but not yet mounted            case of an auxiliary copy operation, described further below.
  in a drive), and copies that the system 100 can access only            Exemplary Primary Data and an Exemplary Secondary
  with some human intervention (e.g., tapes located at an                Copy
  offsite storage site).                                            15      FIG. 1B is a detailed view of some specific examples of
  Using Intermediate Devices for Creating Secondary Cop­                 primary data stored on primary storage device(s) 104 and
  ies-Secondary Storage Computing Devices                                secondary copy data stored on secondary storage device(s)
     Creating secondary copies can be challenging when hun­              108, with other components of the system removed for the
  dreds or thousands of client computing devices 102 con­                purposes of illustration. Stored on primary storage device(s)
  tinually generate large volumes of primary data 112 to be         20   104 are primary data 112 objects including word processing
  protected. Also, there can be significant overhead involved            documents 119A-B, spreadsheets 120, presentation docu­
  in the creation of secondary copies 116. Moreover, special­            ments 122, video files 124, image files 126, email mailboxes
  ized programmed intelligence and/or hardware capability is             128 (and corresponding email messages 129A-C), HTML/
  generally needed for accessing and interacting with second­            XML or other types of markup language files 130, databases
  ary storage devices 108. Client computing devices 102 may         25   132 and corresponding tables or other data structures 133A-
  interact directly with a secondary storage device 108 to               133C. Some or all primary data 112 objects are associated
  create secondary copies 116, but in view of the factors                with corresponding metadata (e.g., "Metal-11 "), which may
  described above, this approach can negatively impact the               include file system metadata and/or application-specific
  ability of client computing device 102 to serve/service                metadata. Stored on the secondary storage device(s) 108 are
  application 110 and produce primary data 112. Further, any        30   secondary copy 116 data objects 134A-C which may include
  given client computing device 102 may not be optimized for             copies of or may otherwise represent corresponding primary
  interaction with certain secondary storage devices 108.                data 112.
     Thus, system 100 may include one or more software                      Secondary copy data objects 134A-C can individually
  and/or hardware components which generally act as inter­               represent more than one primary data object. For example,
  mediaries between client computing devices 102 (that gen-         35   secondary copy data object 134A represents three separate
  erate primary data 112) and secondary storage devices 108              primary data objects 133C, 122, and 129C (represented as
  (that store secondary copies 116). In addition to off-loading          133C', 122', and 129C', respectively, and accompanied by
  certain responsibilities from client computing devices 102,            corresponding metadata Metal1, Meta3, and Meta8, respec­
  these intermediate components provide other benefits. For              tively). Moreover, as indicated by the prime mark ('),
  instance, as discussed further below with respect to FIG. lD,     40   secondary storage computing devices 106 or other compo­
  distributing some of the work involved in creating secondary           nents in secondary storage subsystem 118 may process the
  copies 116 can enhance scalability and improve system                  data received from primary storage subsystem 117 and store
  performance. For instance, using specialized secondary stor­           a secondary copy including a transformed and/or supple­
  age computing devices 106 and media agents 144 for                     mented representation of a primary data object and/or meta­
  interfacing with secondary storage devices 108 and/or for         45   data that is different from the original format, e.g., in a
  performing certain data processing operations can greatly              compressed, encrypted, deduplicated, or other modified for-
  improve the speed with which system 100 performs infor­                mat. For instance, secondary storage computing devices 106
  mation management operations and can also improve the                  can generate new metadata or other information based on
  capacity of the system to handle large numbers of such                 said processing, and store the newly generated information
  operations, while reducing the computational load on the          50   along with the secondary copies. Secondary copy data object
  production environment of client computing devices 102.                1346 represents primary data objects 120, 1336, and 119A as
  The intermediate components can include one or more                    120', 1336', and 119A', respectively, accompanied by cor­
  secondary storage computing devices 106 as shown in FIG.               responding metadata Meta2, Metal0, and Metal, respec­
  lA and/or one or more media agents 144. Media agents are               tively. Also, secondary copy data object 134C represents
  discussed further below (e.g., with respect to FIGS. lC-lE).      55   primary data objects 133A, 1196, and 129Aas 133A', 1196',
  These special-purpose components of system 100 comprise                and 129A', respectively, accompanied by corresponding
  specialized programmed intelligence and/or hardware capa­              metadata Meta9, Meta5, and Meta6, respectively.
  bility for writing to, reading from, instructing, communicat­          Exemplary Information Management System Architecture
  ing with, or otherwise interacting with secondary storage                 System 100 can incorporate a variety of different hard-
  devices 108.                                                      60   ware and software components, which can in turn be orga­
     Secondary storage computing device(s) 106 can comprise              nized with respect to one another in many different configu­
  any of the computing devices described above, without                  rations, depending on the embodiment. There are critical
  limitation. In some cases, secondary storage computing                 design choices involved in specifying the functional respon­
  device(s) 106 also include specialized hardware componen­              sibilities of the components and the role of each component
  try and/or software intelligence (e.g., specialized interfaces)   65   in system 100. Such design choices can impact how system
  for interacting with certain secondary storage device(s) 108           100 performs and adapts to data growth and other changing
  with which they may be specially associated.                           circumstances. FIG. lC shows a system 100 designed
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 160 of 271 PageID #: 189


                                                       US 10,210,048 B2
                                15                                                                       16
  according to these considerations and includes: storage                  ated by other components of system 100 (e.g., by media
  manager 140, one or more data agents 142 executing on                    agents 144 or data agents 142), instead of or in combination
  client computing device(s) 102 and configured to process                 with storage manager 140.
  primary data 112, and one or more media agents 144                          According to certain embodiments, storage manager 140
  executing on one or more secondary storage computing                5    provides one or more of the following functions:
  devices 106 for performing tasks involving secondary stor­                  communicating with data agents 142 and media agents
  age devices 108.                                                               144, including transmitting instructions, messages,
     Storage Manager                                                             and/or queries, as well as receiving status reports, index
     Storage manager 140 is a centralized storage and/or                         information, messages, and/or queries, and responding
                                                                      10         to same;
  information manager that is confi gured to perform certain
                                                                              initiating execution of information management opera-
  control functions and also to store certain critical informa­
                                                                                 tions;
  tion about system 100-hence storage manager 140 is said
                                                                              initiating restore and recovery operations;
  to manage system 100. As noted, the number of components                    managing secondary storage devices 108 and inventory/
  in system 100 and the amount of data under management can           15         capacity of the same;
  be large. Managing the components and data is therefore a                   allocating secondary storage devices 108 for secondary
  significant task, which can grow unpredictably as the num­                     copy operations;
  ber of components and data scale to meet the needs of the                   reporting, searching, and/or classification of data in sys­
  organization. For these and other reasons, according to                        tem 100;
  certain embodiments, responsibility for controlling system          20      monitoring completion of and status reporting related to
  100, or at least a significant portion of that responsibility, is              information management operations and jobs;
  allocated to storage manager 140. Storage manager 140 can                   tracking movement of data within system 100;
  be adapted independently according to changing circum­                      tracking age information relating to secondary copies 116,
  stances, without having to replace or re-desi gn the remainder                 secondary storage devices 108, comparing the age
  of the system. Moreover, a computing device for hosting             25         information against retention guidelines, and initiating
  and/or operating as storage manager 140 can be selected to                     data pruning when appropriate;
  best suit the functions and networking needs of storage                     tracking logical associations between components in sys­
  manager 140. These and other advantages are described in                       tem 100;
  further detail below and with respect to FIG. lD.                           protecting metadata associated with system 100, e.g., in
     Storage manager 140 may be a software module or other            30         management database 146;
  application hosted by a suitable computing device. In some                  implementing job management, schedule management,
  embodiments, storage manager 140 is itself a computing                         event management, alert management, reporting, job
  device that performs the functions described herein. Storage                   history maintenance, user security management, disas­
  manager 140 comprises or operates in conjunction with one                      ter recovery management, and/or user interfacing for
  or more associated data structures such as a dedicated              35         system administrators and/or end users of system 100;
  database (e.g., management database 146), depending on the                  sending, searching, and/or viewing of log files; and
  configuration. The storage manager 140 generally initiates,                 implementing operations management functionality.
  performs, coordinates, and/or controls storage and other                    Storage manager 140 may maintain an associated data­
  information management operations performed by system                    base 146 (or "storage manager database 146" or "manage­
  100, e.g., to protect and control primary data 112 and              40   ment database 146") of management-related data and infor­
  secondary copies 116. In general, storage manager 140 is                 mation management policies 148. Database 146 is stored in
  said to manage system 100, which includes communicating                  computer memory accessible by storage manager 140. Data­
  with, instructing, and controlling in some circumstances                 base 146 may include a management index 150 (or "index
  components such as data agents 142 and media agents 144,                 150") or other data structure(s) that may store: logical
  etc.                                                                45   associations between components of the system; user pref­
     As shown by the dashed arrowed lines 114 in FIG. lC,                  erences and/or profiles (e.g., preferences regarding encryp­
  storage manager 140 may communicate with, instruct, and/                 tion, compression, or deduplication of primary data or
  or control some or all elements of system 100, such as data              secondary copies; preferences regarding the scheduling,
  agents 142 and media agents 144. In this manner, storage                 type, or other aspects of secondary copy or other operations;
  manager 140 manages the operation of various hardware and           50   mappings of particular information management users or
  software components in system 100. In certain embodi­                    user accounts to certain computing devices or other com-
  ments, control information originates from storage manager               ponents, etc.; management tasks; media containerization;
  140 and status as well as index reporting is transmitted to              other useful data; and/or any combination thereof. For
  storage manager 140 by the managed components, whereas                   example, storage manager 140 may use index 150 to track
  payload data and metadata are generally communicated                55   logical associations between media agents 144 and second­
  between data agents 142 and media agents 144 (or otherwise               ary storage devices 108 and/or movement of data to/from
  between client computing device(s) 102 and secondary                     secondary storage devices 108. For instance, index 150 may
  storage computing device(s) 106), e.g., at the direction of              store data associating a client computing device 102 with a
  and under the management of storage manager 140. Control                 particular media agent 144 and/or secondary storage device
  information can generally include parameters and instruc-           60   108, as specified in an information management policy 148.
  tions for carrying out information management operations,                   Administrators and others may configure and initiate
  such as, without limitation, instructions to perform a task              certain information management operations on an individual
  associated with an operation, timing information specifying              basis. But while this may be acceptable for some recovery
  when to initiate a task, data path information specifying                operations or other infrequent tasks, it is often not workable
  what components to communicate with or access in carrying           65   for implementing on-going organization-wide data protec­
  out an operation, and the like. In other embodiments, some               tion and management. Thus, system 100 may utilize infor-
  information management operations are controlled or initi-               mation management policies 148 for specifying and execut-
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 161 of 271 PageID #: 190


                                                     US 10,210,048 B2
                               17                                                                     18
  ing information management operations on an automated                  interactive interface(s) through which users and system
  basis. Generally, an information management policy 148 can             processes can retrieve information about the status of infor­
  include a stored data structure or other information source            mation management operations or issue instructions to stor­
  that specifies parameters (e.g., criteria and rules) associated        age manager 140 and other components. Via user interface
  with storage management or other information management           5    158, users may issue instructions to the components in
  operations. Storage manager 140 can process an information             system 100 regarding performance of secondary copy and
  management policy 148 and/or index 150 and, based on the               recovery operations. For example, a user may modify a
  results, identify an information management operation to               schedule concerning the number of pending secondary copy
  perform, identify the appropriate components in system 100             operations. As another example, a user may employ the GUI
  to be involved in the operation (e.g., client computing           10
                                                                         to view the status of pending secondary copy jobs or to
  devices 102 and corresponding data agents 142, secondary
                                                                         monitor the status of certain components in system 100 (e.g.,
  storage computing devices 106 and corresponding media
                                                                         the amount of capacity left in a storage device). Storage
  agents 144, etc.), establish connections to those components
  and/or between those components, and/or instruct and con­              manager 140 may track information that permits it to select,
  trol those components to carry out the operation. In this         15   designate, or otherwise identify content indices, deduplica­
  manner, system 100 can translate stored information into               tion databases, or similar databases or resources or data sets
  coordinated activity among the various computing devices               within its information management cell (or another cell) to
  in system 100.                                                         be searched in response to certain queries. Such queries may
     Management database 146 may maintain information                    be entered by the user by interacting with user interface 158.
  management policies 148 and associated data, although             20      Various embodiments of information management system
  information management policies 148 can be stored in                   100 may be configured and/or designed to generate user
  computer memory at any appropriate location outside man­               interface data usable for rendering the various interactive
  agement database 146. For instance, an information man­                user interfaces described. The user interface data may be
  agement policy 148 such as a storage policy may be stored              used by system 100 and/or by another system, device, and/or
  as metadata in a media agent database 152 or in a secondary       25   software program (for example, a browser program), to
  storage device 108 (e.g., as an archive copy) for use in               render the interactive user interfaces. The interactive user
  restore or other information management operations,                    interfaces may be displayed on, for example, electronic
  depending on the embodiment. Information management                    displays (including, for example, touch-enabled displays),
  policies 148 are described further below. According to                 consoles, etc., whether direct-connected to storage manager
  certain embodiments, management database 146 comprises            30   140 or communicatively coupled remotely, e.g., via an
  a relational database (e.g., an SQL database) for tracking             internet connection. The present disclosure describes vari­
  metadata, such as metadata associated with secondary copy              ous embodiments of interactive and dynamic user interfaces,
  operations (e.g., what client computing devices 102 and                some of which may be generated by user interface agent
  corresponding subclient data were protected and where the              158, and which are the result of significant technological
  secondary copies are stored and which media agent 144             35   development. The user interfaces described herein may
  performed the storage operation(s)). This and other metadata           provide improved human-computer interactions, allowing
  may additionally be stored in other locations, such as at              for significant cognitive and ergonomic efficiencies and
  secondary storage computing device 106 or on the second­               advantages over previous systems, including reduced mental
  ary storage device 108, allowing data recovery without the             workloads, improved decision-making, and the like. User
  use of storage manager 140 in some cases. Thus, manage-           40   interface 158 may operate in a single integrated view or
  ment database 146 may comprise data needed to kick off                 console (not shown). The console may support a reporting
  secondary copy operations (e.g., storage policies, schedule            capability for generating a variety of reports, which may be
  policies, etc.), status and reporting information about com­           tailored to a particular aspect of information management.
  pleted jobs (e.g., status and error reports on yesterday's                User interfaces are not exclusive to storage manager 140
  backup jobs), and additional information sufficient to enable     45   and in some embodiments a user may access information
  restore and disaster recovery operations (e.g., media agent            locally from a computing device component of system 100.
  associations, location indexing, content indexing, etc.).              For example, some information pertaining to installed data
     Storage manager 140 may include a jobs agent 156, a user            agents 142 and associated data streams may be available
  interface 158, and a management agent 154, all of which                from client computing device 102. Likewise, some infor­
  may be implemented as interconnected software modules or          50   mation pertaining to media agents 144 and associated data
  application programs. These are described further below.               streams may be available from secondary storage computing
     Jobs agent 156 in some embodiments initiates, controls,             device 106.
  and/or monitors the status of some or all information man­                Storage Manager Management Agent
  agement operations previously performed, currently being                  Management agent 154 can provide storage manager 140
  performed, or scheduled to be performed by system 100. A          55   with the ability to communicate with other components
  job is a logical grouping of information management opera­             within system 100 and/or with other information manage­
  tions such as daily storage operations scheduled for a certain         ment cells via network protocols and application program­
  set of subclients (e.g., generating incremental block-level            ming interfaces (APis) including, e.g., HTTP, HTTPS, FTP,
  backup copies 116 at a certain time every day for database             REST, virtualization software APis, cloud service provider
  files in a certain geographical location). Thus, jobs agent 156   60   APis, and hosted service provider APis, without limitation.
  may access information management policies 148 (e.g., in               Management agent 154 also allows multiple information
  management database 146) to determine when, where, and                 management cells to communicate with one another. For
  how to initiate/control jobs in system 100.                            example, system 100 in some cases may be one information
     Storage Manager User Interfaces                                     management cell in a network of multiple cells adjacent to
     User interface 158 may include information processing          65   one another or otherwise logically related, e.g., in a WAN or
  and display software, such as a graphical user interface               LAN. With this arrangement, the cells may communicate
  (GUI), an application program interface (API), and/or other            with one another through respective management agents
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 162 of 271 PageID #: 191


                                                      US 10,210,048 B2
                               19                                                                    20
  154. Inter-cell connnunications and hierarchy is described in          client computing device 102 as the associated application
  greater detail in e.g., U.S. Pat. No. 7,343,453.                       110 that data agent 142 is configured to protect. Data agent
     Information Management Cell                                         142 is generally responsible for managing, initiating, or
     An "information management cell" (or "storage operation             otherwise assisting in the performance of information man­
  cell" or "cell") may generally include a logical and/or           5    agement operations in reference to its associated
  physical grouping of a combination of hardware and soft­               application(s) 110 and corresponding primary data 112
  ware components associated with performing information                 which is generated/accessed by the particular application(s)
  management operations on electronic data, typically one                110. For instance, data agent 142 may take part in copying,
  storage manager 140 and at least one data agent 142 (execut­           archiving, migrating, and/or replicating of certain primary
  ing on a client computing device 102) and at least one media      10   data 112 stored in the primary storage device(s) 104. Data
  agent 144 (executing on a secondary storage computing                  agent 142 may receive control information from storage
  device 106). For instance, the components shown in FIG. lC             manager 140, such as connnands to transfer copies of data
  may together form an information management cell. Thus,                objects and/or metadata to one or more media agents 144.
  in some configurations, a system 100 may be referred to as             Data agent 142 also may compress, deduplicate, and encrypt
  an information management cell or a storage operation cell.       15   certain prim ary data 112, as well as capture application­
  A given cell may be identified by the identity of its storage          related metadata before transmitting the processed data to
  manager 140, which is generally responsible for managing               media agent 144. Data agent 142 also may receive instruc­
  the cell.                                                              tions from storage manager 140 to restore (or assist in
     Multiple cells may be organized hierarchically, so that             restoring) a secondary copy 116 from secondary storage
  cells may inherit properties from hierarchically superior         20   device 108 to primary storage 104, such that the restored
  cells or be controlled by other cells in the hierarchy (auto­          data may be properly accessed by application 110 in a
  matically or otherwise). Alternatively, in some embodi­                suitable format as though it were primary data 112.
  ments, cells may inherit or otherwise be associated with                  Each data agent 142 may be specialized for a particular
  information management policies, preferences, information              application 110. For instance, different individual data
  management operational parameters, or other properties or         25   agents 142 may be desi gned to handle Microsoft Exchange
  characteristics according to their relative position in a hier­        data, Lotus Notes data, Microsoft Windows file system data,
  archy of cells. Cells may also be organized hierarchically             Microsoft Active Directory Objects data, SQL Server data,
  according to function, geography, architectural consider­              SharePoint data, Oracle database data, SAP database data,
  ations, or other factors useful or desirable in performing             virtual machines and/or associated data, and other types of
  information management operations. For example, a first           30   data. A file system data agent, for example, may handle data
  cell may represent a geographic segment of an enterprise,              files and/or other file system information. If a client com­
  such as a Chicago office, and a second cell may represent a            puting device 102 has two or more types of data 112, a
  different geographic segment, such as a New York City                  specialized data agent 142 may be used for each data type.
  office. Other cells may represent departments within a                 For example, to backup, migrate, and/or restore all of the
  particular office, e.g., human resources, finance, engineer­      35   data on a Microsoft Exchange server, the client computing
  ing, etc. Where delineated by function, a first cell may               device 102 may use: (1) a Microsoft Exchange Mailbox data
  perform one or more first types of information management              agent 142 to back up the Exchange mailboxes; (2) a Micro­
  operations (e.g., one or more first types of secondary copies          soft Exchange Database data agent 142 to back up the
  at a certain frequency), and a second cell may perform one             Exchange databases; (3) a Microsoft Exchange Public
  or more second types of information management operations         40   Folder data agent 142 to back up the Exchange Public
  (e.g., one or more second types of secondary copies at a               Folders; and ( 4) a Microsoft Windows File System data
  different frequency and under different retention rules). In           agent 142 to back up the file system of client computing
  general, the hierarchical information is maintained by one or          device 102. In this example, these specialized data agents
  more storage managers 140 that manage the respective cells             142 are treated as four separate data agents 142 even though
  (e.g., in corresponding management database(s) 146).              45   they operate on the same client computing device 102. Other
     Data Agents                                                         examples may include archive management data agents such
     A variety of different applications 110 can operate on a            as a migration archiver or a compliance archiver, Quick
  given client computing device 102, including operating                 Recovery® agents, and continuous data replication agents.
  systems, file systems, database applications, e-mail applica­          Application-specific data agents 142 can provide improved
  tions, and virtual machines, just to name a few. And, as part     50   performance as compared to generic agents. For instance,
  of the process of creating and restoring secondary copies              because application-specific data agents 142 may only
  116, the client computing device 102 may be tasked with                handle data for a single software application, the design,
  processing and preparing the prim ary data 112 generated by            operation, and performance of the data agent 142 can be
  these various applications 110. Moreover, the nature of the            streamlined. The data agent 142 may therefore execute faster
  processing/preparation can differ across application types,       55   and consume less persistent storage and/or operating
  e.g., due to inherent structural, state, and formatting differ­        memory than data agents designed to generically acconnno­
  ences among applications 110 and/or the operating system of            date multiple different software applications 110.
  client computing device 102. Each data agent 142 is there­                Each data agent 142 may be configured to access data
  fore advantageously configured in some embodiments to                  and/or metadata stored in the prim ary storage device(s) 104
  assist in the performance of information management opera­        60   associated with data agent 142 and its host client computing
  tions based on the type of data that is being protected at a           device 102, and process the data appropriately. For example,
  client-specific and/or application-specific level.                     during a secondary copy operation, data agent 142 may
     Data agent 142 is a component of information system 100             arrange or assemble the data and metadata into one or more
  and is generally directed by storage manager 140 to partici­           files having a certain format (e.g., a particular backup or
  pate in creating or restoring secondary copies 116. Data          65   archive format) before transferring the file(s) to a media
  agent 142 may be a software program (e.g., in the form of              agent 144 or other component. The file(s) may include a list
  a set of executable binary files) that executes on the same            of files or other metadata. In some embodiments, a data
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 163 of 271 PageID #: 192


                                                      US 10,210,048 B2
                               21                                                                     22
  agent 142 may be distributed between client computing                  secondary storage device 108. For instance, a media agent
  device 102 and storage manager 140 (and any other inter­               144 may operate on a secondary storage computing device
  mediate components) or may be deployed from a remote                   106 in a distinct housing, package, and/or location from the
  location or its functions approximated by a remote process             associated secondary storage device 108. In one example, a
  that performs some or all of the functions of data agent 142.     5    media agent 144 operates on a first server computer and is
  In addition, a data agent 142 may perform some functions               in communication with a secondary storage device(s) 108
  provided by media agent 144. Other embodiments may                     operating in a separate rack-mounted RAID-based system.
  employ one or more generic data agents 142 that can handle                A media agent 144 associated with a particular secondary
  and process data from two or more different applications               storage device 108 may instruct secondary storage device
  110, or that can handle and process multiple data types,          10   108 to perform an information management task. For
  instead of or in addition to using specialized data agents 142.        instance, a media agent 144 may instruct a tape libr ary to use
  For example, one generic data agent 142 may be used to                 a robotic arm or other retrieval means to load or eject a
  back up, migrate and restore Microsoft Exchange Mailbox                certain storage media, and to subsequently archive, migrate,
  data and Microsoft Exchange Database data, while another               or retrieve data to or from that media, e.g., for the purpose
  generic data agent may handle Microsoft Exchange Public           15   of restoring data to a client computing device 102. As
  Folder data and Microsoft Windows File System data.                    another example, a secondary storage device 108 may
     Media Agents                                                        include an array of hard disk drives or solid state drives
     As noted, off-loading certain responsibilities from client          organized in a RAID configuration, and media agent 144
  computing devices 102 to intermediate components such as               may forward a logical unit number (LUN) and other appro-
  secondary storage computing device(s) 106 and correspond­         20   priate information to the array, which uses the received
  ing media agent(s) 144 can provide a number of benefits                information to execute the desired secondary copy opera­
  including improved performance of client computing device              tion. Media agent 144 may communicate with a secondary
  102, faster and more reliable information management                   storage device 108 via a suitable communications link, such
  operations, and enhanced scalability. In one example which             as a SCSI or Fibre Channel link.
  will be discussed further below, media agent 144 can act as       25      Each media agent 144 may maintain an associated media
  a local cache of recently-copied data and/or metadata stored           agent database 152. Media agent database 152 may be stored
  to secondary storage device(s) 108, thus improving restore             to a disk or other storage device (not shown) that is local to
  capabilities and performance for the cached data.                      the secondary storage computing device 106 on which
     Media agent 144 is a component of system 100 and is                 media agent 144 executes. In other cases, media agent
  generally directed by storage manager 140 in creating and         30   database 152 is stored separately from the host secondary
  restoring secondary copies 116. Whereas storage manager                storage computing device 106. Media agent database 152
  140 generally manages system 100 as a whole, media agent               can include, among other things, a media agent index 153
  144 provides a portal to certain secondary storage devices             (see, e.g., FIG. lC). In some cases, media agent index 153
  108, such as by having specialized features for communi­               does not form a part of and is instead separate from media
  cating with and accessing certain associated secondary star-      35   agent database 152.
  age device 108. Media agent 144 may be a software program                 Media agent index 153 (or "index 153") may be a data
  (e.g., in the form of a set of executable binary files) that           structure associated with the particular media agent 144 that
  executes on a secondary storage computing device 106.                  includes information about the stored data associated with
  Media agent 144 generally manages, coordinates, and facili­            the particular media agent and which may be generated in
  tates the transmission of data between a data agent 142           40   the course of performing a secondary copy operation or a
  (executing on client computing device 102) and secondary               restore. Index 153 provides a fast and efficient mechanism
  storage device(s) 108 associated with media agent 144. For             for locating/browsing secondary copies 116 or other data
  instance, other components in the system may interact with             stored in secondary storage devices 108 without having to
  media agent 144 to gain access to data stored on associated            access secondary storage device 108 to retrieve the infor­
  secondary storage device(s) 108, (e.g., to browse, read,          45   mation from there. For instance, for each secondary copy
  write, modify, delete, or restore data). Moreover, media               116, index 153 may include metadata such as a list of the
  agents 144 can generate and store information relating to              data objects (e.g., files/subdirectories, database objects,
  characteristics of the stored data and/or metadata, or can             mailbox objects, etc.), a logical path to the secondary copy
  generate and store other types of information that generally           116 on the corresponding secondary storage device 108,
  provides insight into the contents of the secondary storage       50   location information (e.g., offsets) indicating where the data
  devices 108-generally referred to as indexing of the stored            objects are stored in the secondary storage device 108, when
  secondary copies 116. Each media agent 144 may operate on              the data objects were created or modified, etc. Thus, index
  a dedicated secondary storage computing device 106, while              153 includes metadata associated with the secondary copies
  in other embodiments a plurality of media agents 144 may               116 that is readily available for use from media agent 144.
  operate on the same secondary storage computing device            55   In some embodiments, some or all of the information in
  106.                                                                   index 153 may instead or additionally be stored along with
     A media agent 144 may be associated with a particular               secondary copies 116 in secondary storage device 108. In
  secondary storage device 108 if that media agent 144 is                some embodiments, a secondary storage device 108 can
  capable of one or more of: routing and/or storing data to the          include sufficient information to enable a "bare metal
  particular secondary storage device 108; coordinating the 60           restore," where the operating system and/or software appli­
  routing and/or storing of data to the particular secondary             cations of a failed client computing device 102 or another
  storage device 108; retrieving data from the particular                target may be automatically restored without manually rein­
  secondary storage device 108; coordinating the retrieval of            stalling individual software packages (including operating
  data from the particular secondary storage device 108; and             systems).
  modifying and/or deleting data retrieved from the particular 65           Because index 153 may operate as a cache, it can also be
  secondary storage device 108. Media agent 144 in certain               referred to as an "index cache." In such cases, information
  embodiments is physically separate from the associated                 stored in index cache 153 typically comprises data that
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 164 of 271 PageID #: 193


                                                       US 10,210,048 B2
                                23                                                                      24
  reflects certain particulars about relatively recent secondary           manager host computing device can no longer service the
  copy operations. After some triggering event, such as after              needs of a growing system 100.
  some time elapses or index cache 153 reaches a particular                   The distributed architecture also provides scalability and
  size, certain portions of index cache 153 may be copied or               efficient component utilization. FIG. lD shows an embodi­
  migrated to secondary storage device 108, e.g., on a least-         5    ment of information management system 100 including a
  recently-used basis. This information may be retrieved and               plurality of client computing devices 102 and associated
  uploaded back into index cache 153 or otherwise restored to              data agents 142 as well as a plurality of secondary storage
  media agent 144 to facilitate retrieval of data from the                 computing devices 106 and associated media agents 144.
  secondary storage device(s) 108. In some embodiments, the                Additional components can be added or subtracted based on
  cached information may include format or containerization           10   the evolving needs of system 100. For instance, depending
  information related to archives or other files stored on                 on where bottlenecks are identified, administrators can add
  storage device(s) 108.                                                   additional client computing devices 102, secondary storage
     In some alternative embodiments media agent 144 gen­                  computing devices 106, and/or secondary storage devices
  erally acts as a coordinator or facilitator of secondary copy            108. Moreover, where multiple fungible components are
  operations between client computing devices 102 and sec-            15   available, load balancing can be implemented to dynami­
  ondary storage devices 108, but does not actually write the              cally address identified bottlenecks. As an example, storage
  data to secondary storage device 108. For instance, storage              manager 140 may dynamically select which media agents
  manager 140 (or media agent 144) may instruct a client                   144 and/or secondary storage devices 108 to use for storage
  computing device 102 and secondary storage device 108 to                 operations based on a processing load analysis of media
  communicate with one another directly. In such a case, client       20   agents 144 and/or secondary storage devices 108, respec­
  computing device 102 transmits data directly or via one or               tively.
  more intermedi ary components to secondary storage device                   Where system 100 includes multiple media agents 144
  108 according to the received instructions, and vice versa.              (see, e.g., FIG. lD), a first media agent 144 may provide
  Media agent 144 may still receive, process, and/or maintain              failover functionality for a second failed media agent 144. In
  metadata related to the secondary copy operations, i.e., may        25   addition, media agents 144 can be dynamically selected to
  continue to build and maintain index 153. In these embodi­               provide load balancing. Each client computing device 102
  ments, payload data can flow through media agent 144 for                 can communicate with, among other components, any of the
  the purposes of populating index 153, but not for writing to             media agents 144, e.g., as directed by storage manager 140.
  secondary storage device 108. Media agent 144 and/or other               And each media agent 144 may communicate with, among
  components such as storage manager 140 may in some cases            30   other components, any of secondary storage devices 108,
  incorporate additional functionality, such as data classifica­           e.g., as directed by storage manager 140. Thus, operations
  tion, content indexing, deduplication, encryption, compres­              can be routed to secondary storage devices 108 in a dynamic
  sion, and the like. Further details regarding these and other            and highly flexible manner, to provide load balancing,
  functions are described below.                                           failover, etc. Further examples of scalable systems capable
  Distributed, Scalable Architecture                                  35   of dynamic storage operations, load balancing, and failover
     As described, certain functions of system 100 can be                  are provided in U.S. Pat. No. 7,246,207.
  distributed amongst various physical and/or logical compo­                  While distributing functionality amongst multiple com-
  nents. For instance, one or more of storage manager 140,                 puting devices can have certain advantages, in other con­
  data agents 142, and media agents 144 may operate on                     texts it can be beneficial to consolidate functionality on the
  computing devices that are physically separate from one             40   same computing device. In alternative configurations, cer­
  another. This architecture can provide a number of benefits.             tain components may reside and execute on the same
  For instance, hardware and software design choices for each              computing device. As such, in other embodiments, one or
  distributed component can be targeted to suit its particular             more of the components shown in FIG. lC may be imple­
  function. The secondary computing devices 106 on which                   mented on the same computing device. In one configuration,
  media agents 144 operate can be tailored for interaction with       45   a storage manager 140, one or more data agents 142, and/or
  associated secondary storage devices 108 and provide fast                one or more media agents 144 are all implemented on the
  index cache operation, among other specific tasks. Similarly,            same computing device. In other embodiments, one or more
  client computing device(s) 102 can be selected to effectively            data agents 142 and one or more media agents 144 are
  service applications 110 in order to efficiently produce and             implemented on the same computing device, while storage
  store primary data 112.                                             50   manager 140 is implemented on a separate computing
     Moreover, in some cases, one or more of the individual                device, etc. without limitation.
  components of information management system 100 can be                   Exemplary Types of Information Management Operations,
  distributed to multiple separate computing devices. As one               Including Storage Operations
  example, for large file systems where the amount of data                    In order to protect and leverage stored data, system 100
  stored in management database 146 is relatively large,              55   can be configured to perform a variety of information
  database 146 may be migrated to or may otherwise reside on               management operations, which may also be referred to in
  a specialized database server (e.g., an SQL server) separate             some cases as storage management operations or storage
  from a server that implements the other functions of storage             operations. These operations can generally include (i) data
  manager 140. This distributed configuration can provide                  movement operations, (ii) processing and data manipulation
  added protection because database 146 can be protected with         60   operations, and (iii) analysis, reporting, and management
  standard database utilities (e.g., SQL log shipping or data­             operations.
  base replication) independent from other functions of stor­                 Data Movement Operations, Including Secondary Copy
  age manager 140. Database 146 can be efficiently replicated              Operations
  to a remote site for use in the event of a disaster or other data           Data movement operations are generally storage opera­
  loss at the primary site. Or database 146 can be replicated to      65   tions that involve the copying or migration of data between
  another computing device within the same site, such as to a              different locations in system 100. For example, data move­
  higher performance machine in the event that a storage                   ment operations can include operations in which stored data
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 165 of 271 PageID #: 194


                                                      US 10,210,048 B2
                               25                                                                      26
  is copied, migrated, or otherwise transferred from one or              differential backups because completing a restore operation
  more first storage devices to one or more second storage               may involve accessing a full backup in addition to multiple
  devices, such as from primary storage device(s) 104 to                 incremental backups.
  secondary storage device(s) 108, from secondary storage                   Synthetic full backups generally consolidate data without
  device(s) 108 to different secondary storage device(s) 108,       5    directly backing up data from the client computing device.
  from secondary storage devices 108 to primary storage                  A synthetic full backup is created from the most recent full
  devices 104, or from primary storage device(s) 104 to                  backup (i.e., standard or synthetic) and subsequent incre­
  different primary storage device(s) 104, or in some cases              mental and/or differential backups. The resulting synthetic
  within the same primary storage device 104 such as within              full backup is identical to what would have been created had
  a storage array.                                                  10   the last backup for the subclient been a standard full backup.
     Data movement operations can include by way of                      Unlike standard full, incremental, and differential backups,
  example, backup operations, archive operations, informa­               however, a synthetic full backup does not actually transfer
  tion lifecycle management operations such as hierarchical              data from primary storage to the backup media, because it
  storage management operations, replication operations (e.g.,           operates as a backup consolidator. A synthetic full backup
  continuous data replication), snapshot operations, dedupli­       15   extracts the index data of each participating subclient. Using
  cation or single-instancing operations, auxiliary copy opera­          this index data and the previously backed up user data
  tions, disaster-recovery copy operations, and the like. As             images, it builds new full backup images (e.g., bitmaps), one
  will be discussed, some of these operations do not neces­              for each subclient. The new backup images consolidate the
  sarily create distinct copies. Nonetheless, some or all of             index and user data stored in the related incremental, dif-
  these operations are generally referred to as "secondary copy     20   ferential, and previous full backups into a synthetic backup
  operations" for simplicity, because they involve secondary             file that fully represents the subclient (e.g., via pointers) but
  copies. Data movement also comprises restoring secondary               does not comprise all its constituent data.
  copies.                                                                   Any of the above types of backup operations can be at the
     Backup Operations                                                   volume level, file level, or block level. Volume level backup
     A backup operation creates a copy of a version of primary      25   operations generally involve copying of a data volume (e.g.,
  data 112 at a particular point in time (e.g., one or more files        a logical disk or partition) as a whole. In a file-level backup,
  or other data units). Each subsequent backup copy 116                  information management system 100 generally tracks
  (which is a form of secondary copy 116) may be maintained              changes to individual files and includes copies of files in the
  independently of the first. A backup generally involves                backup copy. For block-level backups, files are broken into
  maintaining a version of the copied primary data 112 as well      30   constituent blocks, and changes are tracked at the block
  as backup copies 116. Further, a backup copy in some                   level. Upon restore, system 100 reassembles the blocks into
  embodiments is generally stored in a form that is different            files in a transparent fashion. Far less data may actually be
  from the native format, e.g., a backup format. This contrasts          transferred and copied to secondary storage devices 108
  to the version in primary data 112 which may instead be                during a file-level copy than a volume-level copy. Likewise,
  stored in a format native to the source application(s) 110. In    35   a block-level copy may transfer less data than a file-level
  various cases, backup copies can be stored in a format in              copy, resulting in faster execution. However, restoring a
  which the data is compressed, encrypted, deduplicated,                 relatively higher-granularity copy can result in longer
  and/or otherwise modified from the original native applica­            restore times. For instance, when restoring a block-level
  tion format. For example, a backup copy may be stored in a             copy, the process of locating and retrieving constituent
  compressed backup format that facilitates efficient long­         40   blocks can sometimes take longer than restoring file-level
  term storage. Backup copies 116 can have relatively long               backups.
  retention periods as compared to primary data 112, which is               A reference copy may comprise copy(ies) of selected
  generally highly changeable. Backup copies 116 may be                  objects from backed up data, typically to help organize data
  stored on media with slower retrieval times than prim ary              by keeping contextual information from multiple sources
  storage device 104. Some backup copies may have shorter           45   together, and/or help retain specific data for a longer period
  retention periods than some other types of secondary copies            of time, such as for legal hold needs. A reference copy
  116, such as archive copies (described below). Backups may             generally maintains data integrity, and when the data is
  be stored at an offsite location.                                      restored, it may be viewed in the same format as the source
     Backup operations can include full backups, differential            data. In some embodiments, a reference copy is based on a
  backups, incremental backups, "synthetic full" backups,           50   specialized client, individual subclient and associated infor­
  and/or creating a "reference copy." A full backup (or "stan­           mation management policies (e.g., storage policy, retention
  dard full backup") in some embodiments is generally a                  policy, etc.) that are administered within system 100.
  complete image of the data to be protected. However,                      Archive Operations
  because full backup copies can consume a relatively large                 Because backup operations generally involve maintaining
  amount of storage, it can be useful to use a full backup copy     55   a version of the copied primary data 112 and also maintain­
  as a baseline and only store changes relative to the full              ing backup copies in secondary storage device(s) 108, they
  backup copy afterwards.                                                can consume significant storage capacity. To reduce storage
     A differential backup operation (or cumulative incremen­            consumption, an archive operation according to certain
  tal backup operation) tracks and stores changes that occurred          embodiments creates an archive copy 116 by both copying
  since the last full backup. Differential backups can grow         60   and removing source data. Or, seen another way, archive
  quickly in size, but can restore relatively efficiently because        operations can involve moving some or all of the source data
  a restore can be completed in some cases using only the full           to the archive destination. Thus, data satisfying criteria for
  backup copy and the latest differential copy.                          removal (e.g., data of a threshold age or size) may be
     An incremental backup operation generally tracks and                removed from source storage. The source data may be
  stores changes since the most recent backup copy of any           65   primary data 112 or a secondary copy 116, depending on the
  type, which can greatly reduce storage utilization. In some            situation. As with backup copies, archive copies can be
  cases, however, restoring can be lengthy compared to full or           stored in a format in which the data is compressed,
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 166 of 271 PageID #: 195


                                                       US 10,210,048 B2
                                27                                                                      28
  encrypted, deduplicated, and/or otherwise modified from the             created at the block-level, such that creation of the snapshot
  format of the original application or source copy. In addition,         occurs without awareness of the file system. Each pointer
  archive copies may be retained for relatively long periods of           points to a respective stored data block, so that collectively,
  time (e.g., years) and, in some cases are never deleted. In             the set of pointers reflect the storage location and state of the
  certain embodiments, archive copies may be made and kept           5    data object ( e.g., file(s) or volume(s) or data set(s)) at the
  for extended periods in order to meet compliance regula­                point in time when the snapshot copy was created.
  tions.                                                                     An initial snapshot may use only a small amount of disk
     Archiving can also serve the purpose of freeing up space             space needed to record a mapping or other data structure
  in primary storage device(s) 104 and easing the demand on               representing or otherwise tracking the blocks that corre­
  computational resources on client computing device 102.            10
                                                                          spond to the current state of the file system. Additional disk
  Similarly, when a secondary copy 116 is archived, the
                                                                          space is usually required only when files and directories
  archive copy can therefore serve the purpose of freeing up
                                                                          change later on. Furthermore, when files change, typically
  space in the source secondary storage device(s) 108.
  Examples of data archiving operations are provided in U.S.              only the pointers which map to blocks are copied, not the
  Pat. No. 7,107,298.                                                15   blocks themselves. For example for "copy-on-write" snap­
     Snapshot Operations                                                  shots, when a block changes in primary storage, the block is
     Snapshot operations can provide a relatively lightweight,            copied to secondary storage or cached in primary storage
  efficient mechanism for protecting data. From an end-user               before the block is overwritten in primary storage, and the
  viewpoint, a snapshot may be thought of as an "instant"                 pointer to that block is changed to reflect the new location
  image of primary data 112 at a given point in time, and may        20   of that block. The snapshot mapping of file system data may
  include state and/or status information relative to an appli­           also be updated to reflect the changed block(s) at that
  cation 110 that creates/manages prim ary data 112. In one               particular point in time. In some other cases, a snapshot
  embodiment, a snapshot may generally capture the directory              includes a full physical copy of all or substantially all of the
  structure of an object in primary data 112 such as a file or            data represented by the snapshot. Further examples of snap­
  volume or other data set at a particular moment in time and        25   shot operations are provided in U.S. Pat. No. 7,529,782. A
  may also preserve file attributes and contents. A snapshot in           snapshot copy in many cases can be made quickly and
  some cases is created relatively quickly, e.g., substantially           without significantly impacting primary computing
  instantly, using a minimum amount of file space, but may                resources because large amounts of data need not be copied
  still function as a conventional file system backup.                    or moved. In some embodiments, a snapshot may exist as a
     A "hardware snapshot" ( or "hardware-based snapshot")           30   virtual file system, parallel to the actual file system. Users in
  operation occurs where a target storage device (e.g., a
                                                                          some cases gain read-only access to the record of files and
  primary storage device 104 or a secondary storage device
                                                                          directories of the snapshot. By electing to restore primary
  108) performs the snapshot operation in a self-contained
                                                                          data 112 from a snapshot taken at a given point in time, users
  fashion, substantially independently, using hardware, firm­
  ware and/or software operating on the storage device itself.       35   may also return the current file system to the state of the file
  For instance, the storage device may perform snapshot                   system that existed when the snapshot was taken.
  operations generally without intervention or oversight from                Replication Operations
  any of the other components of the system 100, e.g., a                     Replication is another type of secondary copy operation.
  storage array may generate an "array-created" hardware                  Some types of secondary copies 116 periodically capture
  snapshot and may also manage its storage, integrity, ver-          40   images of primary data 112 at particular points in time (e.g.,
  sioning, etc. In this marmer, hardware snapshots can off-load           backups, archives, and snapshots). However, it can also be
  other components of system 100 from snapshot processing.                useful for recovery purposes to protect primary data 112 in
  An array may receive a request from another component to                a more continuous fashion, by replicating primary data 112
  take a snapshot and then proceed to execute the "hardware               substantially as changes occur. In some cases a replication
  snapshot" operations autonomously, preferably reporting            45   copy can be a mirror copy, for instance, where changes made
  success to the requesting component.                                    to prim ary data 112 are mirrored or substantially immedi-
     A "software snapshot" (or "software-based snapshot")                 ately copied to another location (e.g., to secondary storage
  operation, on the other hand, occurs where a component in               device(s) 108). By copying each write operation to the
  system 100 (e.g., client computing device 102, etc.) imple­             replication copy, two storage systems are kept synchronized
  ments a software layer that manages the snapshot operation         50   or substantially synchronized so that they are virtually
  via interaction with the target storage device. For instance,           identical at approximately the same time. Where entire disk
  the component executing the snapshot management soft­                   volumes are mirrored, however, mirroring can require sig­
  ware layer may derive a set of pointers and/or data that                nificant amount of storage space and utilizes a large amount
  represents the snapshot. The snapshot management software               of processing resources.
  layer may then transmit the same to the target storage device,     55      According to some embodiments, secondary copy opera­
  along with appropriate instructions for writing the snapshot.           tions are performed on replicated data that represents a
  One example of a software snapshot product is Microsoft                 recoverable state, or "known good state" of a particular
  Volume Snapshot Service (V SS), which is part of the                    application running on the source system. For instance, in
  Microsoft Windows operating system.                                     certain embodiments, known good replication copies may be
     Some types of snapshots do not actually create another          60   viewed as copies of prim ary data 112. This feature allows the
  physical copy of all the data as it existed at the particular           system to directly access, copy, restore, back up, or other-
  point in time, but may simply create pointers that map files            wise manipulate the replication copies as if they were the
  and directories to specific memory locations ( e.g., to specific        "live" primary data 112. This can reduce access time, storage
  disk blocks) where the data resides as it existed at the                utilization, and impact on source applications 110, among
  particular point in time. For example, a snapshot copy may         65   other benefits. Based on known good state information,
  include a set of pointers derived from the file system or from          system 100 can replicate sections of application data that
  an application. In some other cases, the snapshot may be                represent a recoverable state rather than rote copying of
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 167 of 271 PageID #: 196


                                                     US 10,210,048 B2
                               29                                                                    30
  blocks of data. Examples of replication operations (e.g.,             cally moves data between classes of storage devices, such as
  continuous data replication) are provided in U.S. Pat. No.            from high-cost to low-cost storage devices. For instance, an
  7,617,262.                                                            HSM operation may involve movement of data from pri-
     Deduplication/Single-Instancing Operations                         mary storage devices 104 to secondary storage devices 108,
     Deduplication or single-instance storage is useful to         5    or between tiers of secondary storage devices 108. With each
  reduce the amount of non-primary data. For instance, some             tier, the storage devices may be progressively cheaper, have
  or all of the above-described secondary copy operations can           relatively slower access/restore times, etc. For example,
  involve deduplication in some fashion. New data is read,              movement of data between tiers may occur as data becomes
  broken down into data portions of a selected granularity              less important over time. In some embodiments, an HSM
  (e.g., sub-file level blocks, files, etc.), compared with cor-   10   operation is similar to archiving in that creating an HSM
  responding portions that are already in secondary storage,            copy may (though not always) involve deleting some of the
  and only new/changed portions are stored. Portions that               source data, e.g., according to one or more criteria related to
  already exist are represented as pointers to the already­             the source data. For example, an HSM copy may include
  stored data. Thus, a deduplicated secondary copy 116 may              primary data 112 or a secondary copy 116 that exceeds a
  comprise actual data portions copied from primary data 112       15   given size threshold or a given age threshold. Often, and
  and may further comprise pointers to already-stored data,             unlike some types of archive copies, HSM data that is
  which is generally more storage-efficient than a full copy.           removed or aged from the source is replaced by a logical
     In order to streamline the comparison process, system 100          reference pointer or stub. The reference pointer or stub can
  may calculate and/or store signatures (e.g., hashes or cryp­          be stored in the primary storage device 104 or other source
  tographically unique IDs) corresponding to the individual        20   storage device, such as a secondary storage device 108 to
  source data portions and compare the signatures to already­           replace the deleted source data and to point to or otherwise
  stored data signatures, instead of comparing entire data              indicate the new location in (another) secondary storage
  portions. In some cases, only a single instance of each data          device 108.
  portion is stored, and deduplication operations may there­               For example, files are generally moved between higher
  fore be referred to interchangeably as "single-instancing"       25   and lower cost storage depending on how often the files are
  operations. Depending on the implementation, however,                 accessed. When a user requests access to HSM data that has
  deduplication operations can store more than one instance of          been removed or migrated, system 100 uses the stub to
  certain data portions, yet still si gnificantly reduce stored­        locate the data and may make recovery of the data appear
  data redundancy. Depending on the embodiment, dedupli­                transparent, even though the HSM data may be stored at a
  cation portions such as data blocks can be of fixed or           30   location different from other source data. In this manner, the
  variable length. Using variable length blocks can enhance             data appears to the user (e.g., in file system browsing
  deduplication by responding to changes in the data stream,            windows and the like) as if it still resides in the source
  but can involve more complex processing. In some cases,               location (e.g., in a primary storage device 104). The stub
  system 100 utilizes a technique for dynamically aligning              may include metadata associated with the corresponding
  deduplication blocks based on changing content in the data       35   data, so that a file system and/or application can provide
  stream, as described in U.S. Pat. No. 8,364,652.                      some information about the data object and/or a limited-
     System 100 can deduplicate in a variety of manners at a            functionality version (e.g., a preview) of the data object.
  variety of locations. For instance, in some embodiments,                 An HSM copy may be stored in a format other than the
  system 100 implements "target-side" deduplication by dedu­            native application format (e.g., compressed, encrypted,
  plicating data at the media agent 144 after being received       40   deduplicated, and/or otherwise modified). In some cases,
  from data agent 142. In some such cases, media agents 144             copies which involve the removal of data from source
  are generally configured to manage the deduplication pro­             storage and the maintenance of stub or other logical refer­
  cess. For instance, one or more of the media agents 144               ence information on source storage may be referred to
  maintain a corresponding deduplication database that stores           generally as "on-line archive copies." On the other hand,
  deduplication information (e.g., datablock si gnatures).         45   copies which involve the removal of data from source
  Examples of such a configuration are provided in U.S. Pat.            storage without the maintenance of stub or other logical
  No. 9,020,900. Instead of or in combination with "target­             reference information on source storage may be referred to
  side" deduplication, "source-side" (or "client-side") dedu­           as "off-line archive copies." Examples of HSM and ILM
  plication can also be performed, e.g., to reduce the amount           techniques are provided in U.S. Pat. No. 7,343,453.
  of data to be transmitted by data agent 142 to media agent       50      Auxiliary Copy Operations
  144. Storage manager 140 may communicate with other                      An auxiliary copy is generally a copy of an existing
  components within system 100 via network protocols and                secondary copy 116. For instance, an initial secondary copy
  cloud service provider APis to facilitate cloud-based dedu­           116 may be derived from primary data 112 or from data
  plication/single instancing, as exemplified in U.S. Pat. No.          residing in secondary storage subsystem 118, whereas an
  8,954,446. Some other deduplication/single instancing tech-      55   auxiliary copy is generated from the initial secondary copy
  niques are described in U.S. Pat. Pub. No. 2006/0224846               116. Auxiliary copies provide additional standby copies of
  and in U.S. Pat. No. 9,098,495.                                       data and may reside on different secondary storage devices
     Information Lifecycle Management and Hierarchical                  108 than the initial secondary copies 116. Thus, auxiliary
  Storage Management                                                    copies can be used for recovery purposes if initial secondary
     In some embodiments, files and other data over their          60   copies 116 become unavailable. Exempl ary auxiliary copy
  lifetime move from more expensive quick-access storage to             techniques are described in further detail in U.S. Pat. No.
  less expensive slower-access storage. Operations associated           8,230,195.
  with moving data through various tiers of storage are                    Disaster-Recovery Copy Operations
  sometimes referred to as information lifecycle management                System 100 may also make and retain disaster recovery
  (ILM) operations.                                                65   copies, often as secondary, high-availability disk copies.
     One type of ILM operation is a hierarchical storage                System 100 may create secondary copies and store them at
  management (HSM) operation, which generally automati-                 disaster recovery locations using auxili ary copy or replica-
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 168 of 271 PageID #: 197


                                                      US 10,210,048 B2
                               31                                                                      32
  tion operations, such as continuous data replication tech­             indexing") and/or secondary copies 116 ("off-line content
  nologies. Depending on the particular data protection goals,           indexing"). Content indexing can identify files or other data
  disaster recovery locations can be remote from the client              objects based on content (e.g., user-defined keywords or
  computing devices 102 and primary storage devices 104,                 phrases, other keywords/phrases that are not defined by a
  remote from some or all of the secondary storage devices          5    user, etc.), and/or metadata (e.g., email metadata such as
  108, or both.                                                          "to," "from," "cc," "bee," attachment name, received time,
     Data Manipulation, Including Encryption and Compres­                etc.). Content indexes may be searched and search results
  s10n                                                                   may be restored.
     Data manipulation and processing may include encryp­                   System 100 generally organizes and catalogues the results
  tion and compression as well as integrity marking and             10
                                                                         into a content index, which may be stored within media
  checking, formatting for transmission, formatting for stor­
                                                                         agent database 152, for example. The content index can also
  age, etc. Data may be manipulated "client-side" by data
                                                                         include the storage locations of or pointer references to
  agent 142 as well as "target-side" by media agent 144 in the
  course of creating secondary copy 116, or conversely in the            indexed data in primary data 112 and/or secondary copies
  course of restoring data from secondary to primary.               15   116. Results may also be stored elsewhere in system 100
     Encryption Operations                                               (e.g., in primary storage device 104 or in secondary storage
     System 100 in some cases is configured to process data              device 108). Such content index data provides storage
  (e.g., files or other data objects, primary data 112, secondary        manager 140 or other components with an efficient mecha­
  copies 116, etc.), according to an appropriate encryption              nism for locating primary data 112 and/or secondary copies
  algorithm (e.g., Blowfish, Advanced Encryption Standard           20   116 of data objects that match particular criteria, thus greatly
  (AES), Triple Data Encryption Standard (3-DES), etc.) to               increasing the search speed capability of system 100. For
  limit access and provide data security. System 100 in some             instance, search criteria can be specified by a user through
  cases encrypts the data at the client level, such that client          user interface 158 of storage manager 140. Moreover, when
  computing devices 102 (e.g., data agents 142) encrypt the              system 100 analyzes data and/or metadata in secondary
  data prior to transferring it to other components, e.g., before   25   copies 116 to create an "off-line content index," this opera­
  sending the data to media agents 144 during a secondary                tion has no si gnificant impact on the performance of client
  copy operation. In such cases, client computing device 102             computing devices 102 and thus does not take a toll on the
  may maintain or have access to an encryption key or                    production environment. Examples of content indexing
  passphrase for decrypting the data upon restore. Encryption            techniques are provided in U.S. Pat. No. 8,170,995.
  can also occur when media agent 144 creates auxiliary             30      One or more components, such as a content index engine,
  copies or archive copies. Encryption may be applied in
                                                                         can be configured to scan data and/or associated metadata
  creating a secondary copy 116 of a previously unencrypted
                                                                         for classification purposes to populate a database (or other
  secondary copy 116, without limitation. In further embodi­
                                                                         data structure) of information, which can be referred to as a
  ments, secondary storage devices 108 can implement built­
  in, high performance hardware-based encryption.                   35   "data classification database" or a "metabase." Depending
     Compression Operations                                              on the embodiment, the data classification database(s) can
     Similar to encryption, system 100 may also or alterna­              be organized in a variety of different ways, including cen­
  tively compress data in the course of generating a secondary           tralization, logical sub-divisions, and/or physical sub-divi­
  copy 116. Compression encodes information such that fewer              sions. For instance, one or more data classification databases
  bits are needed to represent the information as compared to       40   may be associated with different subsystems or tiers within
  the original representation. Compression techniques are well           system 100. As an example, there may be a first metabase
  known in the art. Compression operations may apply one or              associated with primary storage subsystem 117 and a second
  more data compression algorithms. Compression may be                   metabase associated with secondary storage subsystem 118.
  applied in creating a secondary copy 116 of a previously               In other cases, metabase(s) may be associated with indi-
  uncompressed secondary copy, e.g., when making archive            45   vidual components, e.g., client computing devices 102 and/
  copies or disaster recovery copies. The use of compression             or media agents 144. In some embodiments, a data classi­
  may result in metadata that specifies the nature of the                fication database may reside as one or more data structures
  compression, so that data may be uncompressed on restore               within management database 146, may be otherwise asso­
  if appropriate.                                                        ciated with storage manager 140, and/or may reside as a
     Data Analysis, Reporting, and Management Operations            50   separate component. In some cases, metabase(s) may be
     Data analysis, reporting, and management operations can             included in separate database(s) and/or on separate storage
  differ from data movement operations in that they do not               device(s) from primary data 112 and/or secondary copies
  necessarily involve copying, migration or other transfer of            116, such that operations related to the metabase(s) do not
  data between different locations in the system. For instance,          significantly impact performance on other components of
  data analysis operations may involve processing (e.g.,            55   system 100. In other cases, metabase(s) may be stored along
  oflline processing) or modification of already stored primary          with primary data 112 and/or secondary copies 116. Files or
  data 112 and/or secondary copies 116. However, in some                 other data objects can be associated with identifiers (e.g., tag
  embodiments data analysis operations are performed in                  entries, etc.) to facilitate searches of stored data objects.
  conjunction with data movement operations. Some data                   Among a number of other benefits, the metabase can also
  analysis operations include content indexing operations and       60   allow efficient, automatic identification of files or other data
  classification operations which can be useful in leveraging            objects to associate with secondary copy or other informa­
  data under management to enhance search and other fea­                 tion management operations. For instance, a metabase can
  tures.                                                                 dramatically improve the speed with which system 100 can
     Classification Operations/Content Indexing                          search through and identify data as compared to other
     In some embodiments, information management system             65   approaches that involve scarming an entire file system.
  100 analyzes and indexes characteristics, content, and meta­           Examples of metabases and data classification operations are
  data associated with primary data 112 ("online content                 provided in U.S. Pat. Nos. 7,734,669 and 7,747,579.
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 169 of 271 PageID #: 198


                                                       US 10,210,048 B2
                                33                                                                      34
     Management and Reporting Operations                                  storage manager 140 should initiate a particular action if a
     Certain embodiments leverage the integrated ubiquitous               storage metric or other indication drops below or otherwise
  nature of system 100 to provide useful system-wide man­                 fails to satisfy specified criteria such as a threshold of data
  agement and reporting. Operations management can gener­                 protection. In some embodiments, risk factors may be quan-
  ally include monitoring and managing the health and per­           5    tified into certain measurable service or risk levels. For
  formance of system 100 by, without limitation, performing               example, certain applications and associated data may be
  error tracking, generating granular storage/performance                 considered to be more important relative to other data and
  metrics (e.g., job success/failure information, deduplication           services. Financial compliance data, for example, may be of
  efficiency, etc.), generating storage modeling and costing              greater importance than marketing materials, etc. Network
  information, and the like. As an example, storage manager          10   administrators may assi gn priority values or "weights" to
  140 or another component in system 100 may analyze traffic              certain data and/or applications corresponding to the relative
  patterns and suggest and/or automatically route data to                 importance. The level of compliance of secondary copy
  minimize congestion. In some embodiments, the system can                operations specified for these applications may also be
  generate predictions relating to storage operations or storage          assigned a certain value. Thus, the health, impact, and
  operation information. Such predictions, which may be              15   overall importance of a service may be determined, such as
  based on a trending analysis, may predict various network               by measuring the compliance value and calculating the
  operations or resource usage, such as network traffic levels,           product of the priority value and the compliance value to
  storage media use, use of bandwidth of communication                    determine the "service level" and comparing it to certain
  links, use of media agent components, etc. Further examples             operational thresholds to determine whether it is acceptable.
  of traffic analysis, trend analysis, prediction generation, and    20   Further examples of the service level determination are
  the like are described in U.S. Pat. No. 7,343,453.                      provided in U.S. Pat. No. 7,343,453.
     In some configurations having a hierarchy of storage                    System 100 may additionally calculate data costing and
  operation cells, a master storage manager 140 may track the             data availability associated with information management
  status of subordinate cells, such as the status of jobs, system         operation cells. For instance, data received from a cell may
  components, system resources, and other items, by commu­           25   be used in conjunction with hardware-related information
  nicating with storage managers 140 (or other components) in             and other information about system elements to determine
  the respective storage operation cells. Moreover, the master            the cost of storage and/or the availability of particular data.
  storage manager 140 may also track status by receiving                  Exemplary information generated could include how fast a
  periodic status updates from the storage managers 140 (or               particular department is using up available storage space,
  other components) in the respective cells regarding jobs,          30   how long data would take to recover over a particular
  system components, system resources, and other items. In                pathway from a particular secondary storage device, costs
  some embodiments, a master storage manager 140 may store                over time, etc. Moreover, in some embodiments, such infor­
  status information and other information regarding its asso­            mation may be used to determine or predict the overall cost
  ciated storage operation cells and other system information             associated with the storage of certain information. The cost
  in its management database 146 and/or index 150 (or in             35   associated with hosting a certain application may be based,
  another location). The master storage manager 140 or other              at least in part, on the type of media on which the data
  component may also determine whether certain storage­                   resides, for example. Storage devices may be assigned to a
  related or other criteria are satisfied, and may perform an             particular cost categories, for example. Further examples of
  action or trigger event (e.g., data migration) in response to           costing techniques are described in U.S. Pat. No. 7,343,453.
  the criteria being satisfied, such as where a storage threshold    40      Any of the above types of information (e.g., information
  is met for a particular volume, or where inadequate protec­             related to trending, predictions, job, cell or component
  tion exists for certain data. For instance, data from one or            status, risk, service level, costing, etc.) can generally be
  more storage operation cells is used to dynamically and                 provided to users via user interface 158 in a single integrated
  automatically mitigate recognized risks, and/or to advise               view or console (not shown). Report types may include:
  users of risks or suggest actions to mitigate these risks. For     45   scheduling, event management, media management and data
  example, an information management policy may specify                   aging. Available reports may also include backup history,
  certain requirements (e.g., that a storage device should                data aging history, auxili ary copy history, job history, library
  maintain a certain amount of free space, that secondary                 and drive, media in libr ary, restore history, and storage
  copies should occur at a particular interval, that data should          policy, etc., without limitation. Such reports may be speci-
  be aged and migrated to other storage after a particular           50   fled and created at a certain point in time as a system
  period, that data on a secondary volume should always have              analysis, forecasting, or provisioning tool. Integrated reports
  a certain level of availability and be restorable within a given        may also be generated that illustrate storage and perfor­
  time period, that data on a secondary volume may be                     mance metrics, risks and storage costing information. More­
  mirrored or otherwise migrated to a specified number of                 over, users may create their own reports based on specific
  other volumes, etc.). If a risk condition or other criterion is    55   needs. User interface 158 can include an option to graphi­
  triggered, the system may notify the user of these conditions           cally depict the various components in the system using
  and may suggest (or automatically implement) a mitigation               appropriate icons. As one example, user interface 158 may
  action to address the risk. For example, the system may                 provide a graphical depiction of primary storage devices
  indicate that data from a primary copy 112 should be                     104, secondary storage devices 108, data agents 142 and/or
  migrated to a secondary storage device 108 to free up space        60   media agents 144, and their relationship to one another in
  on primary storage device 104. Examples of the use of risk              system 100.
  factors and other triggering criteria are described in U.S. Pat.           In general, the operations management functionality of
  No. 7,343,453.                                                          system 100 can facilitate planning and decision-making. For
     In some embodiments, system 100 may also determine                   example, in some embodiments, a user may view the status
  whether a metric or other indication satisfies particular          65   of some or all jobs as well as the status of each component
  storage criteria sufficient to perform an action. For example,          of information management system 100. Users may then
  a storage policy or other definition might indicate that a              plan and make decisions based on this data. For instance, a
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 170 of 271 PageID #: 199


                                                       US 10,210,048 B2
                                35                                                                      36
  user may view high-level information regarding secondary                assigned in some cases, some or all of the information in the
  copy operations for system 100, such as job status, compo­              storage policy can also be dynamically determined based on
  nent status, resource status (e.g., communication pathways,             criteria set forth in the storage policy. For instance, based on
  etc.), and other information. The user may also drill down or           such criteria, a particular destination storage device(s) or
  use other means to obtain more detailed information regard-        5    other parameter of the storage policy may be determined
  ing a particular component, job, or the like. Further                   based on characteristics associated with the data involved in
  examples are provided in U.S. Pat. No. 7,343,453.                       a particular secondary copy operation, device availability
     System 100 can also be configured to perform system­                 (e.g., availability of a secondary storage device 108 or a
  wide e-discovery operations in some embodiments. In gen­                media agent 144), network status and conditions (e.g.,
  eral, e-discovery operations provide a unified collection and      10   identified bottlenecks), user credentials, and the like.
  search capability for data in the system, such as data stored              Datapath information can also be included in the storage
  in secondary storage devices 108 (e.g., backups, archives, or           policy. For instance, the storage policy may specify network
  other secondary copies 116). For example, system 100 may                pathways and components to utilize when moving the data
  construct and maintain a virtual repository for data stored in          to the destination storage device(s). In some embodiments,
  system 100 that is integrated across source applications 110,      15   the storage policy specifies one or more media agents 144
  different storage device types, etc. According to some                  for conveying data associated with the storage policy
  embodiments, e-discovery utilizes other techniques                      between the source and destination. A storage policy can
  described herein, such as data classification and/or content            also specify the type(s) of associated operations, such as
  indexing.                                                               backup, archive, snapshot, auxili ary copy, or the like. Fur-
  Information Management Policies                                    20   thermore, retention parameters can specify how long the
     An information management policy 148 can include a                   resulting secondary copies 116 will be kept (e.g., a number
  data structure or other information source that specifies a set         of days, months, years, etc.), perhaps depending on organi­
  of parameters (e.g., criteria and rules) associated with sec­           zational needs and/or compliance criteria.
  ondary copy and/or other information management opera­                     When adding a new client computing device 102, admin-
  tions.                                                             25   istrators can manually configure information management
     One type of information management policy 148 is a                   policies 148 and/or other settings, e.g., via user interface
  "storage policy." According to certain embodiments, a stor­             158. However, this can be an involved process resulting in
  age policy generally comprises a data structure or other                delays, and it may be desirable to begin data protection
  information source that defines (or includes information                operations quickly, without awaiting human intervention.
  sufficient to determine) a set of preferences or other criteria    30   Thus, in some embodiments, system 100 automatically
  for performing information management operations. Storage               applies a default configuration to client computing device
  policies can include one or more of the following: (1) what             102. As one example, when one or more data agent(s) 142
  data will be associated with the storage policy, e.g., subcli­          are installed on a client computing device 102, the installa­
  ent; (2) a destination to which the data will be stored; (3)            tion script may register the client computing device 102 with
  datapath information specifying how the data will be com­          35   storage manager 140, which in tum applies the default
  municated to the destination; (4) the type of secondary copy            configuration to the new client computing device 102. In this
  operation to be performed; and ( 5) retention information               manner, data protection operations can begin substantially
  specifying how long the data will be retained at the desti­             immediately. The default configuration can include a default
  nation (see, e.g., FIG. lE). Data associated with a storage             storage policy, for example, and can specify any appropriate
  policy can be logically organized into subclients, which may       40   information sufficient to begin data protection operations.
  represent primary data 112 and/or secondary copies 116. A               This can include a type of data protection operation, sched­
  subclient may represent static or dynamic associations of               uling information, a target secondary storage device 108,
  portions of a data volume. Subclients may represent mutu­               data path information (e.g., a particular media agent 144),
  ally exclusive portions. Thus, in certain embodiments, a                and the like.
  portion of data may be given a label and the association is        45      Another type of information management policy 148 is a
  stored as a static entity in an index, database or other storage        "scheduling policy," which specifies when and how often to
  location. Subclients may also be used as an effective admin­            perform operations. Scheduling parameters may specify
  istrative scheme of organizing data according to data type,             with what frequency (e.g., hourly, weekly, daily, event­
  department within the enterprise, storage preferences, or the           based, etc.) or under what triggering conditions secondary
  like. Depending on the configuration, subclients can corre-        50   copy or other information management operations are to
  spond to files, folders, virtual machines, databases, etc. In           take place. Scheduling policies in some cases are associated
  one exemplary scenario, an administrator may find it pref­              with particular components, such as a subclient, client
  erable to separate e-mail data from financial data using two            computing device 102, and the like.
  different subclients.                                                      Another type of information management policy 148 is an
     A storage policy can define where data is stored by             55   "audit policy" (or "security policy"), which comprises pref­
  specifying a target or destination storage device (or group of          erences, rules and/or criteria that protect sensitive data in
  storage devices). For instance, where the secondary storage             system 100. For example, an audit policy may define "sen­
  device 108 includes a group of disk libraries, the storage              sitive objects" which are files or data objects that contain
  policy may specify a particular disk library for storing the            particular keywords (e.g., "confidential," or "privileged")
  subclients associated with the policy. As another example,         60   and/or are associated with particular keywords (e.g., in
  where the secondary storage devices 108 include one or                  metadata) or particular flags (e.g., in metadata identifying a
  more tape libraries, the storage policy may specify a par­              document or email as personal, confidential, etc.). An audit
  ticular tape library for storing the subclients associated with         policy may further specify rules for handling sensitive
  the storage policy, and may also specify a drive pool and a             objects. As an example, an audit policy may require that a
  tape pool defining a group of tape drives and a group of           65   reviewer approve the transfer of any sensitive objects to a
  tapes, respectively, for use in storing the subclient data.             cloud storage site, and that if approval is denied for a
  While information in the storage policy can be statically               particular sensitive object, the sensitive object should be
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 171 of 271 PageID #: 200


                                                     US 10,210,048 B2
                               37                                                                     38
  transferred to a local prim ary storage device 104 instead. To           deduplication information (e.g., hashes, data blocks,
  facilitate this approval, the audit policy may further specify              deduplication block size, deduplication efficiency or
  how a secondary storage computing device 106 or other                       other metrics);
  system component should notify a reviewer that a sensitive               an estimated or historic usage or cost associated with
  object is slated for transfer.                                              different components (e.g., with secondary storage
     Another type of information management policy 148 is a                   devices 108);
  "provisioning policy," which can include preferences, pri­               the identity of users, applications 110, client computing
  orities, rules, and/or criteria that specify how client com­                devices 102 and/or other computing devices that cre­
  puting devices 102 (or groups thereof) may utilize system                   ated, accessed, modified, or otherwise utilized primary
  resources, such as available storage on cloud storage and/or     10         data 112 or secondary copies 116;
  network bandwidth. A provisioning policy specifies, for                  a relative sensitivity (e.g., confidentiality, importance) of
  example, data quotas for particular client computing devices                a data object, e.g., as determined by its content and/or
  102 (e.g., a number of gigabytes that can be stored monthly,                metadata;
  quarterly or ammally). Storage manager 140 or other com­                 the current or historical storage capacity of various stor­
  ponents may enforce the provisioning policy. For instance,       15         age devices;
  media agents 144 may enforce the policy when transferring                the current or historical network capacity of network
  data to secondary storage devices 108. If a client computing                pathways connecting various components within the
  device 102 exceeds a quota, a budget for the client comput­                 storage operation cell;
  ing device 102 (or associated department) may be adjusted                access control lists or other security information; and
  accordingly or an alert may trigger.                             20      the content of a particular data object (e.g., its textual
     While the above types of information management poli­                    content) or of metadata associated with the data object.
  cies 148 are described as separate policies, one or more of              Exempl ary Storage Policy and Secondary Copy Opera­
  these can be generally combined into a single information             tions
  management policy 148. For instance, a storage policy may                FIG. lE includes a data flow diagram depicting perfor­
  also include or otherwise be associated with one or more         25   mance of secondary copy operations by an embodiment of
  scheduling, audit, or provisioning policies or operational            information management system 100, according to an exem­
  parameters thereof. Moreover, while storage policies are              plary storage policy 148A. System 100 includes a storage
  typically associated with moving and storing data, other              manager 140, a client computing device 102 having a file
  policies may be associated with other types of information            system data agent 142A and an email data agent 142B
  management operations. The following is a non-exhaustive         30   operating thereon, a primary storage device 104, two media
  list of items that information management policies 148 may            agents 144A, 144B, and two secondary storage devices 108:
  specify:                                                              a disk libr ary 108A and a tape libr ary 108B. As shown,
     schedules or other timing information, e.g., specifying            primary storage device 104 includes primary data 112A,
        when and/or how often to perform information man­               which is associated with a logical grouping of data associ-
        agement operations;                                        35   ated with a file system ("file system subclient"), and primary
     the type of secondary copy 116 and/or copy format (e.g.,           data 1128, which is a logical grouping of data associated
        snapshot, backup, archive, HSM, etc.);                          with email ("email subclient"). The techniques described
     a location or a class or quality of storage for storing            with respect to FIG. lE can be utilized in conjunction with
        secondary copies 116 (e.g., one or more particular              data that is otherwise organized as well.
        secondary storage devices 108);                            40      As indicated by the dashed box, the second media agent
     preferences regarding whether and how to encrypt, com­             144B and tape libr ary 108B are "off-site," and may be
        press, deduplicate, or otherwise modify or transform            remotely located from the other components in system 100
        secondary copies 116;                                           (e.g., in a different city, office building, etc.). Indeed, "off­
     which system components and/or network pathways ( e.g.,            site" may refer to a magnetic tape located in remote storage,
        preferred media agents 144) should be used to perform      45   which must be manually retrieved and loaded into a tape
        secondary storage operations;                                   drive to be read. In this manner, information stored on the
     resource allocation among different computing devices or           tape library 108B may provide protection in the event of a
        other system components used in performing informa­             disaster or other failure at the main site(s) where data is
        tion management operations (e.g., bandwidth alloca­             stored.
        tion, available storage capacity, etc.);                   50      The file system subclient 112A in certain embodiments
     whether and how to synchronize or otherwise distribute             generally comprises information generated by the file sys­
        files or other data objects across multiple computing           tem and/or operating system of client computing device 102,
        devices or hosted services; and                                 and can include, for example, file system data (e.g., regular
     retention information specifying the length of time pri­           files, file tables, mount points, etc.), operating system data
        mary data 112 and/or secondary copies 116 should be        55   (e.g., registries, event logs, etc.), and the like. The e-mail
        retained, e.g., in a particular class or tier of storage        subclient 112B can include data generated by an e-mail
        devices, or within the system 100.                              application operating on client computing device 102, e.g.,
     Information management policies 148 can additionally               mailbox information, folder information, emails, attach­
  specify or depend on historical or current criteria that may          ments, associated database information, and the like. As
  be used to determine which rules to apply to a particular data   60   described above, the subclients can be logical containers,
  object, system component, or information management                   and the data included in the corresponding primary data
  operation, such as:                                                   112A and 112B may or may not be stored conti guously.
     frequency with which primary data 112 or a secondary                  The exempl ary storage policy 148A includes backup copy
        copy 116 of a data object or metadata has been or is            preferences or rule set 160, disaster recovery copy prefer-
        predicted to be used, accessed, or modified;               65   ences or rule set 162, and compliance copy preferences or
     time-related factors (e.g., aging information such as time         rule set 164. Backup copy rule set 160 specifies that it is
        since the creation or modification of a data object);           associated with file system subclient 166 and email subclient
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 172 of 271 PageID #: 201


                                                     US 10,210,048 B2
                               39                                                                    40
  168. Each of subclients 166 and 168 are associated with the      142A, 142B may format the data into a backup format or
  particular client computing device 102. Backup copy rule set     otherwise process the data suitable for a backup copy.
  160 further specifies that the backup operation will be             At step 3, client computing device 102 communicates the
  written to disk library 108A and designates a particular         processed file system data (e.g., using file system data agent
  media agent 144A to convey the data to disk library 108A. 5 142A) and the processed email data (e.g., using email data
  Finally, backup copy rule set 160 specifies that backup          agent 142B) to the first media agent 144A according to
  copies created according to rule set 160 are scheduled to be     backup copy rule set 160, as directed by storage manager
  generated hourly and are to be retained for 30 days. In some     140. Storage manager 140 may further keep a record in
  other embodiments, scheduling information is not included        management database 146 of the association between media
  in storage policy 148A and is instead specified by a separate 10 agent 144A and one or more of: client computing device
  scheduling policy.                                               102, file system subclient 112A, file system data agent 142A,
     Disaster recovery copy rule set 162 is associated with the    email subclient 112B, email data agent 142B, and/or backup
  same two subclients 166 and 168. However, disaster recov­        copy 116A.
  ery copy rule set 162 is associated with tape library 108B,         The target media agent 144A receives the data-agent­
  unlike backup copy rule set 160. Moreover, disaster recov- 15 processed data from client computing device 102, and at step
  ery copy rule set 162 specifies that a different media agent,    4 generates and conveys backup copy 116A to disk library
  namely 144B, will convey data to tape library 108B. Disas-       108A to be stored as backup copy 116A, again at the
  ter recovery copies created according to rule set 162 will be    direction of storage manager 140 and according to backup
  retained for 60 days and will be generated daily. Disaster       copy rule set 160. Media agent 144A can also update its
  recovery copies generated according to disaster recovery 20 index 153 to include data and/or metadata related to backup
  copy rule set 162 can provide protection in the event of a       copy 116A, such as information indicating where the backup
  disaster or other catastrophic data loss that would affect the   copy 116A resides on disk library 108A, where the email
  backup copy 116A maintained on disk library 108A.                copy resides, where the file system copy resides, data and
     Compliance copy rule set 164 is only associated with the      metadata for cache retrieval, etc. Storage manager 140 may
  email subclient 168, and not the file system subclient 166. 25 similarly update its index 150 to include information relating
  Compliance copies generated according to compliance copy              to the secondary copy operation, such as information relat-
  rule set 164 will therefore not include primary data 112A             ing to the type of operation, a physical location associated
  from the file system subclient 166. For instance, the orga­           with one or more copies created by the operation, the time
  nization may be under an obligation to store and maintain             the operation was performed, status information relating to
  copies of email data for a particular period of time (e.g., 10   30   the operation, the components involved in the operation, and
  years) to comply with state or federal regulations, while             the like. In some cases, storage manager 140 may update its
  similar regulations do not apply to file system data. Com­            index 150 to include some or all of the information stored in
  pliance copy rule set 164 is associated with the same tape            index 153 of media agent 144A. At this point, the backup job
  library 108B and media agent 144B as disaster recovery                may be considered complete. After the 30-day retention
  copy rule set 162, although a different storage device or        35   period expires, storage manager 140 instructs media agent
  media agent could be used in other embodiments. Finally,              144A to delete backup copy 116A from disk library 108A
  compliance copy rule set 164 specifies that the copies it             and indexes 150 and/or 153 are updated accordingly.
  governs will be generated quarterly and retained for 10                  At step 5, storage manager 140 initiates another backup
  years.                                                                job for a disaster recovery copy according to the disaster
     Secondary Copy Jobs                                           40   recovery rule set 162. Illustratively this includes steps 5-7
     A logical grouping of secondary copy operations gov­               occurring daily for creating disaster recovery copy 1168.
  erned by a rule set and being initiated at a point in time may        Illustratively, and by way of illustrating the scalable aspects
  be referred to as a "secondary copy job" (and sometimes               and off-loading principles embedded in system 100, disaster
  may be called a "backup job," even though it is not neces­            recovery copy 1168 is based on backup copy 116A and not
  sarily limited to creating only backup copies). Secondary        45   on primary data 112A and 112B.
  copy jobs may be initiated on demand as well. Steps 1-9                  At step 6, illustratively based on instructions received
  below illustrate three secondary copy jobs based on storage           from storage manager 140 at step 5, the specified media
  policy 148A.                                                          agent 144B retrieves the most recent backup copy 116A
     Referring to FIG. lE, at step 1, storage manager 140               from disk library 108A.
  initiates a backup job according to the backup copy rule set     50      At step 7, again at the direction of storage manager 140
  160, which logically comprises all the secondary copy                 and as specified in disaster recovery copy rule set 162, media
  operations necessary to effectuate rules 160 in storage policy        agent 144B uses the retrieved data to create a disaster
  148A every hour, including steps 1-4 occurring hourly. For            recovery copy 1168 and store it to tape library 108B. In some
  instance, a scheduling service running on storage manager             cases, disaster recovery copy 1168 is a direct, mirror copy of
  140 accesses backup copy rule set 160 or a separate sched­       55   backup copy 116A, and remains in the backup format. In
  uling policy associated with client computing device 102              other embodiments, disaster recovery copy 1168 may be
  and initiates a backup job on an hourly basis. Thus, at the           further compressed or encrypted, or may be generated in
  scheduled time, storage manager 140 sends instructions to             some other manner, such as by using primary data 112A and
  client computing device 102 (i.e., to both data agent 142A            112B from primary storage device 104 as sources. The
  and data agent 142B) to begin the backup job.                    60   disaster recovery copy operation is initiated once a day and
     At step 2, file system data agent 142A and email data              disaster recovery copies 1168 are deleted after 60 days;
  agent 142B on client computing device 102 respond to                  indexes 153 and/or 150 are updated accordingly when/after
  instructions from storage manager 140 by accessing and                each information management operation is executed and/or
  processing the respective subclient primary data 112A and             completed. The present backup job may be considered
  112B involved in the backup copy operation, which can be         65   completed.
  found in primary storage device 104. Because the secondary               At step 8, storage manager 140 initiates another backup
  copy operation is a backup copy operation, the data agent(s)          job according to compliance rule set 164, which performs
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 173 of 271 PageID #: 202


                                                      US 10,210,048 B2
                               41                                                                      42
  steps 8-9 quarterly to create compliance copy 116C. For                ated with documents or data objects that (1) were created or
  instance, storage manager 140 instructs media agent 144B to            modified by legal department staff, or (2) were sent to or
  create compliance copy 116C on tape library 108B, as                   received from outside counsel via email, or (3) contain one
  specified in the compliance copy rule set 164.                         of the following keywords: "privileged" or "attorney" or
     At step 9 in the example, compliance copy 116C is              5    "counsel," or other like terms. Accordingly, all these docu­
  generated using disaster recovery copy 1168 as the source.             ments or data objects will be classified as "privileged."
  This is efficient, because disaster recovery copy resides on              One specific type of classification tag, which may be
  the same secondary storage device and thus no network                  added to an index at the time of indexing, is an "entity tag."
  resources are required to move the data. In other embodi­              An entity tag may be, for example, any content that matches
  ments, compliance copy 116C is instead generated using            10   a defined data mask format. Examples of entity tags might
  primary data 1128 corresponding to the email subclient or              include, e.g., social security numbers (e.g., any numerical
  using backup copy 116A from disk library 108A as source                content matching the formatting mask XXX-XX-XXXX),
  data. As specified in the illustrated example, compliance              credit card numbers (e.g., content having a 13-16 digit string
  copies 116C are created quarterly, and are deleted after ten           of numbers), SKU numbers, product numbers, etc. A user
  years, and indexes 153 and/or 150 are kept up-to-date             15   may define a classification policy by indicating criteria,
  accordingly.                                                           parameters or descriptors of the policy via a graphical user
     Exemplary Applications of Storage Policies-Informa­                 interface, such as a form or page with fields to be filled in,
  tion Governance Policies and Classification                            pull-down menus or entries allowing one or more of several
     Again referring to FIG. lE, storage manager 140 may                 options to be selected, buttons, sliders, hypertext links or
  permit a user to specify aspects of storage policy 148A. For      20   other kuown user interface tools for receiving user input, etc.
  example, the storage policy can be modified to include                 For example, a user may define certain entity tags, such as
  information governance policies to define how data should              a particular product number or project ID. In some imple­
  be managed in order to comply with a certain regulation or             mentations, the classification policy can be implemented
  business objective. The various policies may be stored, for            using cloud-based techniques. For example, the storage
  example, in management database 146. An information               25   devices may be cloud storage devices, and the storage
  governance policy may align with one or more compliance                manager 140 may execute cloud service provider API over
  tasks that are imposed by regulations or business require­             a network to classify data stored on cloud storage devices.
  ments. Examples of information governance policies might               Restore Operations from Secondary Copies
  include a Sarbanes-Oxley policy, a HIPAA policy, an elec­                 While not shown in FIG. lE, at some later point in time,
  tronic discovery (e-discovery) policy, and so on.                 30   a restore operation can be initiated involving one or more of
     Information governance policies allow administrators to             secondary copies 116A, 116B, and 116C. A restore operation
  obtain different perspectives on an organization's online and          logically takes a selected secondary copy 116, reverses the
  oflline data, without the need for a dedicated data silo               effects of the secondary copy operation that created it, and
  created solely for each different viewpoint. As described              stores the restored data to primary storage where a client
  previously, the data storage systems herein build an index        35   computing device 102 may properly access it as primary
  that reflects the contents of a distributed data set that spans        data. A media agent 144 and an appropriate data agent 142
  numerous clients and storage devices, including both pri­              (e.g., executing on the client computing device 102) perform
  mary data and secondary copies, and online and oflline                 the tasks needed to complete a restore operation. For
  copies. An organization may apply multiple information                 example, data that was encrypted, compressed, and/or dedu-
  governance policies in a top-down manner over that unified        40   plicated in the creation of secondary copy 116 will be
  data set and indexing schema in order to view and manipu­              correspondingly rehydrated (reversing deduplication),
  late the data set through different lenses, each of which is           uncompressed, and unencrypted into a format appropriate to
  adapted to a particular compliance or business goal. Thus,             primary data. Metadata stored within or associated with the
  for example, by applying an e-discovery policy and a                   secondary copy 116 may be used during the restore opera-
  Sarbanes-Oxley policy, two different groups of users in an        45   tion. In general, restored data should be indistinguishable
  organization can conduct two very different analyses of the            from other prim ary data 112. Preferably, the restored data
  same underlying physical set of data/copies, which may be              has fully regained the native format that may make it
  distributed throughout the information management system.              immediately usable by application 110.
     An information governance policy may comprise a clas­                  As one example, a user may manually initiate a restore of
  sification policy, which defines a taxonomy of classification     50   backup copy 116A, e.g., by interacting with user interface
  terms or tags relevant to a compliance task and/or business            158 of storage manager 140 or with a web-based console
  objective. A classification policy may also associate a                with access to system 100. Storage manager 140 may
  defined tag with a classification rule. A classification rule          accesses data in its index 150 and/or management database
  defines a particular combination of criteria, such as users            146 (and/or the respective storage policy 148A) associated
  who have created, accessed or modified a document or data         55   with the selected backup copy 116A to identify the appro­
  object; file or application types; content or metadata key­            priate media agent 144A and/or secondary storage device
  words; clients or storage locations; dates of data creation            108A where the secondary copy resides. The user may be
  and/or access; review status or other status within a work­            presented with a representation (e.g., stub, thumbnail, list­
  flow (e.g., reviewed or un-reviewed); modification times or            ing, etc.) and metadata about the selected secondary copy, in
  types of modifications; and/or any other data attributes in       60   order to determine whether this is the appropriate copy to be
  any combination, without limitation. A classification rule             restored, e.g., date that the original primary data was created.
  may also be defined using other classification tags in the             Storage manager 140 will then instruct media agent 144A
  taxonomy. The various criteria used to define a classification         and an appropriate data agent 142 on the target client
  rule may be combined in any suitable fashion, for example,             computing device 102 to restore secondary copy 116A to
  via Boolean operators, to define a complex classification         65   primary storage device 104. A media agent may be selected
  rule. As an example, an e-discovery classification policy              for use in the restore operation based on a load balancing
  might define a classification tag "privileged" that is associ-         algorithm, an availability based algorithm, or other criteria.
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 174 of 271 PageID #: 203


                                                     US 10,210,048 B2
                               43                                                                    44
  The selected media agent, e.g., 144A, retrieves secondary             tages. Example data formatting techniques including tech­
  copy 116A from disk libr ary 108A. For instance, media                niques involving data streaming, chunking, and the use of
  agent 144A may access its index 153 to identify a location            other data structures in creating secondary copies are
  of backnp copy 116A on disk library 108A, or may access               described in U.S. Pat. Nos. 7,315,923, 8,156,086, and 8,578,
  location information residing on disk library 108A itself.       5    120.
     In some cases a backup copy 116A that was recently                     FIGS. lF and lG are diagrams of example data streams
  created or accessed, may be cached to speed up the restore            170 and 171, respectively, which may be employed for
  operation. In such a case, media agent 144A accesses a                performing information management operations. Referring
  cached version of backup copy 116A residing in index 153,             to FIG. lF, data agent 142 forms data stream 170 from
  without having to access disk libr ary 108A for some or all      10   source data associated with a client computing device 102
  of the data. Once it has retrieved backup copy 116A, the              (e.g., primary data 112). Data stream 170 is composed of
  media agent 144A communicates the data to the requesting              multiple pairs of stream header 172 and stream data (or
  client computing device 102. Upon receipt, file system data           stream payload) 174. Data streams 170 and 171 shown in the
  agent 142A and email data agent 142B may unpack (e.g.,                illustrated example are for a single-instanced storage opera­
  restore from a backnp format to the native application           15   tion, and a stream payload 174 therefore may include both
  format) the data in backnp copy 116A and restore the                  single-instance (SI) data and/or non-SI data. A stream header
  unpackaged data to primary storage device 104. In general,            172 includes metadata about the stream payload 174. This
  secondary copies 116 may be restored to the same volume or            metadata may include, for example, a length of the stream
  folder in primary storage device 104 from which the sec­              payload 174, an indication of whether the stream payload
  ondary copy was derived; to another storage location or          20   174 is encrypted, an indication of whether the stream
  client computing device 102; to shared storage, etc. In some          payload 174 is compressed, an archive file identifier (ID), an
  cases, the data may be restored so that it may be used by an          indication of whether the stream payload 174 is single
  application 110 of a different version/vintage from the               instanceable, and an indication of whether the stream pay­
  application that created the original prim ary data 112.              load 174 is a start of a block of data.
  Exemplary Secondary Copy Formatting                              25       Referring to FIG. lG, data stream 171 has the stream
     The formatting and structure of secondary copies 116 can           header 172 and stream payload 174 aligned into multiple
  vary depending on the embodiment. In some cases, second­              data blocks. In this example, the data blocks are of size 64
  ary copies 116 are formatted as a series of logical data units        KB. The first two stream header 172 and stream payload 174
  or "chunks" (e.g., 512 MB, 1 GB, 2 GB, 4 GB, or 8 GB                  pairs comprise a first data block of size 64 KB. The first
  chunks). This can facilitate efficient communication and         30   stream header 172 indicates that the length of the succeeding
  writing to secondary storage devices 108, e.g., according to          stream payload 174 is 63 KB and that it is the start of a data
  resource availability. For example, a single secondary copy           block. The next stream header 172 indicates that the suc­
  116 may be written on a chunk-by-chunk basis to one or                ceeding stream payload 174 has a length of 1 KB and that
  more secondary storage devices 108. In some cases, users              it is not the start of a new data block. Immediately following
  can select different chunk sizes, e.g., to improve throughput    35   stream payload 174 is a pair comprising an identifier header
  to tape storage devices. Generally, each chunk can include a          176 and identifier data 178. The identifier header 176
  header and a payload. The payload can include files (or other         includes an indication that the succeeding identifier data 178
  data units) or subsets thereof included in the chunk, whereas         includes the identifier for the immediately previous data
  the chunk header generally includes metadata relating to the          block. The identifier data 178 includes the identifier that the
  chunk, some or all of which may be derived from the              40   data agent 142 generated for the data block. The data stream
  payload. For example, during a secondary copy operation,              171 also includes other stream header 172 and stream
  media agent 144, storage manager 140, or other component              payload 174 pairs, which may be for SI data and/or non-SI
  may divide files into chunks and generate headers for each            data.
  chunk by processing the files. Headers can include a variety              FIG. lH is a diagram illustrating data structures 180 that
  of information such as file and/or volume identifier(s),         45   may be used to store blocks of SI data and non-SI data on
  offset(s), and/or other information associated with the pay­          a storage device (e.g., secondary storage device 108).
  load data items, a chunk sequence number, etc. Importantly,           According to certain embodiments, data structures 180 do
  in addition to being stored with secondary copy 116 on                not form part of a native file system of the storage device.
  secondary storage device 108, chunk headers can also be               Data structures 180 include one or more volume folders 182,
  stored to index 153 of the associated media agent(s) 144         50   one or more chunk folders 184/185 within the volume folder
  and/or to index 150 associated with storage manager 140.              182, and multiple files within chunk folder 184. Each chunk
  This can be useful for providing faster processing of sec­            folder 184/185 includes a metadata file 186/187, a metadata
  ondary copies 116 during browsing, restores, or other opera­          index file 188/189, one or more container files 190/191/193,
  tions. In some cases, once a chunk is successfully transferred        and a container index file 192/194. Metadata file 186/187
  to a secondary storage device 108, the secondary storage         55   stores non-SI data blocks as well as links to SI data blocks
  device 108 returns an indication of receipt, e.g., to media           stored in container files. Metadata index file 188/189 stores
  agent 144 and/or storage manager 140, which may update                an index to the data in the metadata file 186/187. Container
  their respective indexes 153, 150 accordingly. During                 files 190/191/193 store SI data blocks. Container index file
  restore, chunks may be processed (e.g., by media agent 144)           192/194 stores an index to container files 190/191/193.
  according to the information in the chunk header to reas-        60   Among other things, container index file 192/194 stores an
  semble the files.                                                     indication of whether a corresponding block in a container
     Data can also be communicated within system 100 in data            file 190/191/193 is referred to by a link in a metadata file
  channels that connect client computing devices 102 to                 186/187. For example, data block B2 in the container file
  secondary storage devices 108. These data channels can be             190 is referred to by a link in metadata file 187 in chunk
  referred to as "data streams," and multiple data streams can     65   folder 185. Accordingly, the corresponding index entry in
  be employed to parallelize an information management                  container index file 192 indicates that data block B2 in
  operation, improving data transfer rate, among other advan-           container file 190 is referred to. As another example, data
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 175 of 271 PageID #: 204


                                                       US 10,210,048 B2
                                45                                                                      46
  block Bl in container file 191 is referred to by a link in               access to readily-available up-to-date recovery copies in the
  metadata file 187, and so the corresponding index entry in               event of failure, with little or no production downtime.
  container index file 192 indicates that this data block is                  FIG. 2A illustrates a system 200 configured to address
  referred to.                                                             these and other issues by using backup or other secondary
     As an example, data structures 180 illustrated in FIG. lH        5    copy data to synchronize a source subsystem 201 (e.g., a
  may have been created as a result of separate secondary copy             production site) with a destination subsystem 203 (e.g., a
  operations involving two client computing devices 102. For               failover site). Such a technique can be referred to as "live
  example, a first secondary copy operation on a first client              synchronization" and/or "live synchronization replication."
  computing device 102 could result in the creation of the first           In the illustrated embodiment, the source client computing
                                                                      10   devices 202a include one or more virtual machines (or
  chunk folder 184, and a second secondary copy operation on
                                                                           "VMs") executing on one or more corresponding VM host
  a second client computing device 102 could result in the
                                                                           computers 205a, though the source need not be virtualized.
  creation of the second chunk folder 185. Container files
                                                                           The destination site 203 may be at a location that is remote
  190/191 in the first chunk folder 184 would contain the                  from the production site 201, or may be located in the same
  blocks of SI data of the first client computing device 102. If      15   data center, without limitation. One or more of the produc­
  the two client computing devices 102 have substantially                  tion site 201 and destination site 203 may reside at data
  similar data, the second secondary copy operation on the                 centers at known geographic locations, or alternatively may
  data of the second client computing device 102 would result              operate "in the cloud."
  in media agent 144 storing primarily links to the data blocks               The synchronization can be achieved by generally apply-
  of the first client computing device 102 that are already           20   ing an ongoing stream of incremental backups from the
  stored in the container files 190/191. Accordingly, while a              source subsystem 201 to the destination subsystem 203,
  first secondary copy operation may result in storing nearly              such as according to what can be referred to as an "incre­
  all of the data subject to the operation, subsequent secondary           mental forever" approach. FIG. 2A illustrates an embodi­
  storage operations involving similar data may result in                  ment of a data flow which may be orchestrated at the
  substantial data storage space savings, because links to            25   direction of one or more storage managers (not shown). At
  already stored data blocks can be stored instead of additional           step 1, the source data agent(s) 242a and source media
  instances of data blocks.                                                agent(s) 244a work together to write backup or other sec­
     If the operating system of the secondary storage comput­              ondary copies of the primary data generated by the source
  ing device 106 on which media agent 144 operates supports                client computing devices 202a into the source secondary
  sparse files, then when media agent 144 creates container           30   storage device(s) 208a. At step 2, the backup/secondary
  files 190/191/193, it can create them as sparse files. A sparse          copies are retrieved by the source media agent(s) 244a from
  file is a type of file that may include empty space (e.g., a             secondary storage. At step 3, source media agent(s) 244a
  sparse file may have real data within it, such as at the                 communicate the backup/secondary copies across a network
  beginning of the file and/or at the end of the file, but may             to the destination media agent(s) 244b in destination sub-
  also have empty space in it that is not storing actual data,        35   system 203.
  such as a contiguous range of bytes all having a value of                   As shown, the data can be copied from source to desti­
  zero). Having container files 190/191/193 be sparse files                nation in an incremental fashion, such that only changed
  allows media agent 144 to free up space in container files               blocks are transmitted, and in some cases multiple incre­
  190/191/193 when blocks of data in container files 190/191/              mental backups are consolidated at the source so that only
  193 no longer need to be stored on the storage devices. In          40   the most current changed blocks are transmitted to and
  some examples, media agent 144 creates a new container file              applied at the destination. An example of live synchroniza-
  190/191/193 when a container file 190/191/193 either                     tion of virtual machines using the "incremental forever"
  includes 100 blocks of data or when the size of the container            approach is found in U.S. Patent Application No. 62/265,339
  file 190 exceeds 50 MB. In other examples, media agent 144               entitled "Live Synchronization and Management of Virtual
  creates a new container file 190/191/193 when a container           45   Machines across Computing and Virtualization Platforms
  file 190/191/193 satisfies other criteria (e.g., it contains from        and Using Live Synchronization to Support Disaster Recov­
  approx. 100 to approx. 1000 blocks or when its size exceeds              ery." Moreover, a deduplicated copy can be employed to
  approximately 50 MB to 1 GB). In some cases, a file on                   further reduce network traffic from source to destination. For
  which a secondary copy operation is performed may com­                   instance, the system can utilize the deduplicated copy tech­
  prise a large number of data blocks. For example, a 100 MB          50   niques described in U.S. Pat. No. 9,239,687, entitled "Sys­
  file may comprise 400 data blocks of size 256 KB. If such                tems and Methods for Retaining and Using Data Block
  a file is to be stored, its data blocks may span more than one           Signatures in Data Protection Operations."
  container file, or even more than one chunk folder. As                      At step 4, destination media agent(s) 244b write the
  another example, a database file of 20 GB may comprise                   received backup/secondary copy data to the destination
  over 40,000 data blocks of size 512 KB. If such a database          55   secondary storage device(s) 208b. At step 5, the synchroni­
  file is to be stored, its data blocks will likely span multiple          zation is completed when the destination media agent( s) and
  container files, multiple chunk folders, and potentially mul­            destination data agent(s) 242b restore the backup/secondary
  tiple volume folders. Restoring such files may require                   copy data to the destination client computing device(s)
  accessing multiple container files, chunk folders, and/or                202b. The destination client computing device(s) 202b may
  volume folders to obtain the requisite data blocks.                 60   be kept "warm" awaiting activation in case failure is
  Using Backup Data for Replication and Disaster Recovery                  detected at the source. This synchronization/replication pro­
  ("Live Synchronization")                                                 cess can incorporate the techniques described in U.S. patent
     There is an increased demand to off-load resource inten­              application Ser. No. 14/721,971, entitled "Replication Using
  sive information management tasks (e.g., data replication                Deduplicated Secondary Copy Data."
  tasks) away from production devices (e.g., physical or              65      Where the incremental backups are applied on a frequent,
  virtual client computing devices) in order to maximize                   on-going basis, the synchronized copies can be viewed as
  production efficiency. At the same time, enterprises expect              mirror or replication copies. Moreover, by applying the
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 176 of 271 PageID #: 205


                                                      US 10,210,048 B2
                               47                                                                     48
  incremental backups to the destination site 203 using backup           client computing devices 202 from the installed components
  or other secondary copy data, the production site 201 is not           of system 200, improving both scalability and plug-ability of
  burdened with the synchronization operations. Because the              system 200. Indeed, the secondary storage subsystem 218 in
  destination site 203 can be maintained in a synchronized               such environments can be treated simply as a read/write
  "warm" state, the downtime for switching over from the            5    NFS target for primary storage subsystem 217, without the
  production site 201 to the destination site 203 is substan­            need for information management software to be installed
  tially less than with a typical restore from secondary storage.        on client computing devices 202. As one example, an
  Thus, the production site 201 may flexibly and efficiently             enterprise implementing a cloud production computing
  fail over, with minimal downtime and with relatively up-to­            environment can add VM client computing devices 202
  date data, to a destination site 203, such as a cloud-based       10
                                                                         without installing and configuring specialized information
  failover site. The destination site 203 can later be reverse
                                                                         management software on these VMs. Rather, backups and
  synchronized back to the production site 201, such as after
                                                                         restores are achieved transparently, where the new VMs
  repairs have been implemented or after the failure has
  passed.                                                                simply write to and read from the designated NFS path. An
  Integrating with the Cloud Using File System Protocols            15
                                                                         example of integrating with the cloud using file system
     Given the ubiquity of cloud computing, it can be increas­           protocols or so-called "infinite backup" using NFS share is
  ingly useful to provide data protection and other information          found in U.S. Patent Application No. 62/294,920, entitled
  management services in a scalable, transparent, and highly             "Data Protection Operations Based on Network Path Infor­
  plug-able fashion. FIG. 2B illustrates an information man­             mation." Examples of improved data restoration scenarios
  agement system 200 having an architecture that provides           20   based on network-path information, including using stored
  such advantages, and incorporates use of a standard file               backups effectively as primary data sources, may be found
  system protocol between primary and secondary storage                  in U.S. Patent Application No. 62/297,057, entitled "Data
  subsystems 217, 218. As shown, the use of the network file             Restoration Operations Based on Network Path Informa-
  system (NFS) protocol (or any another appropriate file                 tion."
  system protocol such as that of the Common Internet File          25   Highly Scalable Managed Data Pool Architecture
  System (CIFS)) allows data agent 242 to be moved from the                 Enterprises are seeing explosive data growth in recent
  primary storage subsystem 217 to the secondary storage                 years, often from various applications running in geographi­
  subsystem 218. For instance, as indicated by the dashed box            cally distributed locations. FIG. 2C shows a block diagram
  206 around data agent 242 and media agent 244, data agent              of an example of a highly scalable, managed data pool
  242 can co-reside with media agent 244 on the same server         30   architecture useful in accommodating such data growth. The
  (e.g., a secondary storage computing device such as com­               illustrated system 200, which may be referred to as a
  ponent 106), or in some other location in secondary storage            "web-scale" architecture according to certain embodiments,
  subsystem 218.                                                         can be readily incorporated into both open compute/storage
     Where NFS is used, for example, secondary storage                   and common-cloud architectures.
  subsystem 218 allocates an NFS network path to the client         35      The illustrated system 200 includes a grid 245 of media
  computing device 202 or to one or more target applications             agents 244 logically organized into a control tier 231 and a
  210 running on client computing device 202. During a                   secondary or storage tier 233. Media agents assigned to the
  backup or other secondary copy operation, the client com­              storage tier 233 can be configured to manage a secondary
  puting device 202 mounts the designated NFS path and                   storage pool 208 as a deduplication store, and be configured
  writes data to that NFS path. The NFS path may be obtained        40   to receive client write and read requests from the primary
  from NFS path data 215 stored locally at the client com­               storage subsystem 217, and direct those requests to the
  puting device 202, and which may be a copy of or otherwise             secondary tier 233 for servicing. For instance, media agents
  derived from NFS path data 219 stored in the secondary                 CMA1-CMA3 in the control tier 231 maintain and consult
  storage subsystem 218.                                                 one or more deduplication databases 247, which can include
     Write requests issued by client computing device(s) 202        45   deduplication information (e.g., data block hashes, data
  are received by data agent 242 in secondary storage sub­               block links, file containers for deduplicated files, etc.) suf­
  system 218, which translates the requests and works in                 ficient to read deduplicated files from secondary storage
  conjunction with media agent 244 to process and write data             pool 208 and write deduplicated files to secondary storage
  to a secondary storage device(s) 208, thereby creating a               pool 208. For instance, system 200 can incorporate any of
  backup or other secondary copy. Storage manager 240 can           50   the deduplication systems and methods shown and described
  include a pseudo-client manager 217, which coordinates the             in U.S. Pat. No. 9,020,900, entitled "Distributed Dedupli­
  process by, among other things, communicating information              cated Storage System," and U.S. Pat. Pub. No. 2014/
  relating to client computing device 202 and application 210            0201170, entitled "High Availability Distributed Dedupli­
  (e.g., application type, client computing device identifier,           cated Storage System."
  etc.) to data agent 242, obtaining appropriate NFS path data      55      Media agents SMA1-SMA6 assigned to the secondary tier
  from the data agent 242 (e.g., NFS path information), and              233 receive write and read requests from media agents
  delivering such data to client computing device 202.                   CMA1-CMA3 in control tier 231, and access secondary
     Conversely, during a restore or recovery operation client           storage pool 208 to service those requests. Media agents
  computing device 202 reads from the designated NFS net­                CMA1-CMA3 in control tier 231 can also communicate
  work path, and the read request is translated by data agent       60   with secondary storage pool 208, and may execute read and
  242. The data agent 242 then works with media agent 244 to             write requests themselves (e.g., in response to requests from
  retrieve, re-process (e.g., re-hydrate, decompress, decrypt),          other control media agents CMA1-CMA3) in addition to
  and forward the requested data to client computing device              issuing requests to media agents in secondary tier 233.
  202 using NFS.                                                         Moreover, while shown as separate from the secondary
     By moving specialized software associated with system          65   storage pool 208, deduplication database(s) 247 can in some
  200 such as data agent 242 off the client computing devices            cases reside in storage devices in secondary storage pool
  202, the illustrative architecture effectively decouples the           208.
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 177 of 271 PageID #: 206


                                                      US 10,210,048 B2
                               49                                                                      50
     As shown, each of the media agents 244 (e.g., CMA1-                 machine reads data from, and writes data to, its virtual disk
  CMA3, SMA1-SMA6, etc.) in grid 245 can be allocated a                  similarly to how a physical machine reads data from and
  corresponding dedicated partition 251A-251I, respectively,             writes data to a physical disk.
  in secondary storage pool 208. Each partition 251 can                     Virtual storage disks are files stored in the file system of
  include a first portion 253 containing data associated with       5    the physical host system. The files are called virtual machine
  (e.g., stored by) media agent 244 corresponding to the                 disk files ("VMDK" in VMware terminology). Typically, a
  respective partition 251. System 200 can also implement a              hypervisor stores the virtual machine disk files correspond­
  desired level of replication, thereby providing redundancy in          ing to many different and independent virtual machines in a
  the event of a failure of a media agent 244 in grid 245. Along         common datastore. For example, VMware's ESX Server
  these lines, each partition 251 can further include a second      10   provides the Virtual Machine File System (VMFS) as a
  portion 255 storing one or more replication copies of the              common datastore for the storage of virtual machine disk
  data associated with one or more other media agents 244 in             files.
  the grid.                                                                 FIG. 3 illustrates an example virtual machine system 300.
     System 200 can also be configured to allow for seamless             The system 300 includes a hypervisor 302 which creates and
  addition of media agents 244 to grid 245 via automatic            15   runs multiple virtual machines VM i , VM2 , . . . VMN
  configuration. As one illustrative example, a storage man­             (respectively 310a, 310b, 310c). The hypervisor 302 is
  ager (not shown) or other appropriate component may                    communicatively connected to a primary storage system 304
  determine that it is appropriate to add an additional node to          via a data path 372. The primary storage system 304 can
  control tier 231, and perform some or all of the following:            include one or more physical computer storage devices. In
  (i) assess the capabilities of a newly added or otherwise         20   some embodiments, the primary storage system 304 is a
  available computing device as satisfying a minimum criteria            storage area network (SAN). The hypervisor 302 can be
  to be configured as or hosting a media agent in control tier           communicatively connected to the primary storage system
  231; (ii) confirm that a sufficient amount of the appropriate          304 via, for example, a Small Computer System Interface
  type of storage exists to support an additional node in control        (SCSI) over a Fibre Channel network or an Internet Com­
  tier 231 (e.g., enough disk drive capacity exists in storage      25   puter System Interface (iSCSI) over the Internet. Other
  pool 208 to support an additional deduplication database               connections and protocols can also be used to communica­
  247); (iii) install appropriate media agent software on the            tively connect the hypervisor 302 and the primary storage
  computing device and configure the computing device                    system 304. The hypervisor 302 is an example of a client
  according to a pre-determined template; (iv) establish a               computing device 102 discussed herein with respect to
  partition 251 in the storage pool 208 dedicated to the newly      30   FIGS. 1-2 and can include any of the features and perform
  established media agent 244; and (v) build any appropriate             any of the functions of that device.
  data structures (e.g., an instance of deduplication database              Typically, the primary storage system 304 includes one or
  247). An example of highly scalable managed data pool                  more logical units, each identified by a logical unit number
  architecture or so-called web-scale architecture for storage           (LUN). Each logical unit is a separate storage volume
  and data management is found in U.S. Patent Application           35   accessible by an independent file system. Within the logical
  No. 62/273,286 entitled "Redundant and Robust Distributed              unit, the hypervisor 302 provides a shared virtual machine
  Deduplication Data Storage System."                                    datastore. Typically there is a one-to-one correspondence
     The embodiments and components thereof disclosed in                 between a shared datastore (e.g., a Virtual Machine File
  FIGS. 2A, 2B, and 2C, as well as those in FIGS. lA-lH, may             System) and a logical unit. The shared virtual machine
  be implemented in any combination and permutation to              40   datastore is used to store the data corresponding to multiple
  satisfy data storage management and information manage­                independent virtual machines created and operated by the
  ment needs at one or more locations and/or data centers.               hypervisor 302. Again, the data for each virtual machine can
  Selective Snapshot and Backup Copy Operations for Indi­                be stored in a virtual machine disk file. As shown in FIG. 3,
  vidual Virtual Machines in a Shared Storage                            the shared virtual machine datastore includes a first virtual
     As discussed herein, virtual machines are in common use.       45   disk 312a which stores the data corresponding to virtual
  In general terms, a virtual machine is computer software               machine VM 1 . It also includes virtual disks 312b and 312c
  operating on a host computer hardware system so as to                  which respectively store the data corresponding to virtual
  emulate a guest computer hardware system. For example, a               machines VM2 and VMN Although FIG. 3 illustrates three
  virtual machine can emulate, in software, a guest computer's           virtual machines, it is intended to represent that any arbitrary
  processor, memory, hard disk drive, network connection,           50   number of independent virtual machines can be operated by
  and/or other hardware resources. Each virtual machine can              the hypervisor 302 and stored in the shared datastore of the
  run its own operating system and applications such that the            LUN.
  user of a virtual machine can have substantially the same                 Just as it is a useful practice to create snapshot and backup
  experience as he or she would have on dedicated hardware.              copies of the data stored on the disk of a physical computer
  Multiple virtual machines can operate on the same host            55   hardware system, it is also useful to create snapshot and/or
  computer hardware system (e.g., a virtual machine server),             backup copies of virtual machines. This can be done by
  thus allowing common hardware resources to be efficiently              making a snapshot and/or backup copy of a virtual
  and flexibly shared amongst users of the virtual guest                 machine's virtual disk file. But in conventional virtual
  machines.                                                              machine systems such as the one illustrated in FIG. 3 there
     A hypervisor is the name for software and/or hardware          60   may be difficulties with selectively making snapshot and/or
  which creates and runs virtual machines on a host computer             backup copies of individual virtual machine disks in the
  hardware system. As discussed herein, an example hyper­                shared datastore. As already discussed, typically a shared
  visor is ESX Server, available from VMware, Inc. of Palo               virtual machine datastore corresponds to a logical unit of
  Alto, Calif. A hypervisor typically provisions resources to            storage. And, as its name suggests, a logical unit has
  each virtual machine, such as a virtual processor, an aper-       65   conventionally been the smallest unit of addressable storage
  ating system, virtual memory, a virtual network device, and            in such systems. As a result, snapshots are typically per­
  a virtual storage device, such as a virtual disk. A virtual            formed at the logical unit level. In other words, storage
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 178 of 271 PageID #: 207


                                                     US 10,210,048 B2
                               51                                                                     52
  systems used in virtual machine systems may only allow or                Unlike the system 300 shown in FIG. 3, the system 400
  be capable of performing a snapshot of an entire logical unit,        shown in FIG. 4 stores the data corresponding to each virtual
  as opposed to selectively snapshotting some sub-portion of            machine in separate volumes. The provisioning of separate
  the logical unit. The result is that it may not be possible to        volumes for each virtual machine is made possible in part by
  individually snapshot a selected virtual machine; instead, it    5    a bi-directional path 470 for control information to be
  may only be possible to create a snapshot of the entire shared        exchanged between the hypervisor 402 and the primary
  virtual machine datastore in the logical unit. This naturally         storage system 404. An example of such a control path 470
  results in a snapshot of all the virtual machine disks in the         for use with VMware's ESX hypervisor is the vSphere APis
  shared datastore. Thus, it may be necessary to snapshot large         for Storage Awareness (VASA) 2.0. This control path is a
  numbers of virtual machines together or not at all. This is an   10   conduit for configuration information.
  undesirable restriction which results in inefficient snapshot            To understand the benefit of this control path 470, it is
  and backup copy operations as they pertain to virtual                 helpful to understand how storage is conventionally provi­
  machine systems. FIG. 4 illustrates an improved virtual               sioned for virtual machines in a system such as the one
  machine system which can overcome these difficulties.                 illustrated in FIG. 3. Conventionally, storage administrator
     FIG. 4 illustrates an example virtual machine system 400      15   personnel would pre-allocate LUNs with various configu­
  with improved capabilities to selectively and individually            ration parameters (e.g., performance, availability, RAID
  make snapshot and/or backup copies of virtual machines in             level, snapshot capability, compression, replication capabil­
  a shared storage. The system 400 accomplishes this in part            ity, etc.) based on the potential needs of different virtual
  by creating separate volumes for the virtual disks of the             machines provided by the hypervisor 302. Upon creation of
  various virtual machines. In the case of VMware, for             20   a virtual machine, the hypervisor 302 would then assign it to
  example, a separate volume can be created for each virtual            an available pre-allocated LUN whose capabilities matched
  machine disk file (VMDK). The virtual machine volumes                 the requirements of the virtual machine.
  are independent of the type of underlying physical storage.              But the bi-directional control path 470 illustrated in FIG.
  They do not necessarily need to be formatted with a file              4 contributes to allowing the system 400 to operate differ-
  system and can be configured on demand. As a result,             25   ently. Instead of assigning virtual machines to existing
  pre-allocated LUNs and volumes are not required. In the               LUNs, the bi-directional control path 470 allows the primary
  system 400, the virtual machine volume is the primary unit            storage system 404 to broadcast its capabilities and features
  of data management. Thus, snapshot and/or backup copy                 (e.g., performance, availability, RAID level, snapshot capa­
  and other storage operations can be performed with virtual            bility, compression, replication capability, etc.) to the hyper-
  machine-level granularity rather than LUN-level granular­        30   visor 402. Then, when the hypervisor 402 creates a virtual
  ity. For instance, the system 400 permits snapshotting of             machine, it can send the storage requirements of that par­
  individual volumes corresponding to each virtual machine.             ticular virtual machine to the primary storage system 404. In
  The components of the virtual machine system 400 will now             other words, the bi-directional control path allows storage
  be discussed.                                                         capabilities to be surfaced up from the primary storage
     The system 400 includes a hypervisor 402 which creates        35   system 404 to the hypervisor 402 and storage requirements
  and runs multiple virtual machines VM i , VM 2, . . . VMN             of virtual machines to be pushed down from the hypervisor
  (respectively 410a, 410b, 410c). The hypervisor 402 is                to the primary storage system 404. The primary storage
  communicatively connected to a primary storage system 404             system 404 is designed with the capability to create a
  via a data path 472. The primary storage system 404 can               separate volume for each virtual machine-in accordance
  include one or more physical computer storage devices. In        40   with the storage requirements specified by the hypervisor­
  some embodiments, the primary storage system 404 is a                 on demand.
  storage area network (SAN). The hypervisor 402 can be                    In addition to the bi-directional control path 470 between
  communicatively connected to the primary storage system               the hypervisor 402 and the primary storage system 404, the
  404 via, for example, SCSI over a Fibre Channel network or            data path 472 is used for the exchange of the application data
  iSCSI over the Internet. Other connections and protocols can     45   to be stored in the primary storage system 404. A demulti­
  also be used to communicatively connect the hypervisor 402            plexor 460 can be provided in this data path 472 to assist
  and the primary storage system 404. The hypervisor 402 is             with storage I/O between the hypervisor 402 and the primary
  an example of a client computing device 102 discussed                 storage system 404. This can improve scalability if, for
  herein with respect to FIGS. 1-2 and can include any of the           example, the hypervisor 402 has a limit on the number of
  features and perform any of the functions of that device.        50   storage units it can work with (e.g., ESX server is limited to
     As before, the primary storage system 404 is used to store         256 LUNs). Such limits are not typically problematic when
  the data corresponding to multiple independent virtual                many virtual machine disk files are stored in a single logical
  machines created and operated by the hypervisor 402. The              unit, but they can be limiting when there is one volume per
  data stored in the primary storage system 404 is an example           virtual machine. Given the potentially-large number of sepa-
  of primary data (as discussed herein). For example, the data     55   rate volumes that can be created in the primary storage
  in the primary storage system 404 is "live" data generated by         system 404, the demultiplexor 460 can act as a single
  the operating system and/or applications of the correspond­           connection to the primary storage system 404 for I/O
  ing virtual machine, generally in the native format of the            operations to eliminate scalability problems.
  source application. The data for each virtual machine can be             The virtual machine system 400 also includes a secondary
  stored in a virtual machine disk file. As shown in FIG. 4, the   60   storage system 408. The secondary storage system 408 is
  shared primary storage system 404 includes a first virtual            used to store backup copies (416a, 416b, 416c) of the virtual
  disk 412a which stores the data corresponding to virtual              machines VM 1 , VM2 , . . . VMN The secondary storage
  machine VM 1 . It also includes virtual disks 412b and 412c           system 408 is made up of hardware computer storage
  which respectively store the data corresponding to virtual            devices which are separate from those which make up the
  machines VM 2 and VMN Although FIG. 4 illustrates three          65   primary storage system 404. Backup copies may be stored
  virtual machines, the system 400 can operate and store any            on media with slower retrieval times than primary storage
  arbitrary number of virtual machines.                                 system.
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 179 of 271 PageID #: 208


                                                      US 10,210,048 B2
                               53                                                                     54
     The virtual machine system 400 also includes a virtual              copy operation for a selected virtual machine operated by
  server agent 440. The virtual server agent 440 generally               the hypervisor 402 and stored in the primary storage system
  initiates, performs, coordinates, and/or controls snapshot             404. The command can be transmitted from the virtual
  and backup copying operations and other information man­               server agent 440 to the hypervisor 402 and/or the primary
  agement operations performed by the system 400. For               5    storage system 404 (e.g., via the control path 470). In the
  example, the virtual server agent 440 can control the selec­           case of a system implemented using VMware software, the
  tive snapshotting of individual virtual machines as well as            command can be issued via the vStorage API for Data
  selectively making backup copies of individual virtual                 Protection (VADP).
  machines in the secondary storage system 408. These snap­                 As discussed herein, a snapshot copy operation can pro­
  shot and backup copying operations can be performed               10   vide a relatively lightweight, efficient mechanism for pro­
  according to an example method illustrated in FIG. 5. The              tecting data. From an end user viewpoint, a snapshot may be
  virtual server agent 440 may be a software module or other             thought of as an "instant" image of virtual machine data
  application hosted by a suitable computing device with a               (412a, 412b, 412c) at a given point in time. In some
  processor and memory configured to execute instructions for            embodiments, a snapshot may generally capture the direc-
  implementing the features and performing the tasks                15   tory structure of the primary data at a particular moment in
  described herein. In some embodiments, the virtual server              time and may also preserve file attributes and contents. A
  agent 440 is external to the hypervisor 402 and is imple­              snapshot can typically be created relatively quickly (e.g.,
  mented with a separate hardware device. In other embodi­               substantially instantly) using a relatively small amount of
  ments, the virtual server agent 440 can itself be a virtual            storage space. Snapshots typically do not actually create
  machine operating on the hypervisor 402.                          20   another physical copy of all the data as it existed at the
     As shown by the arrowed lines 414 in FIG. 4, the virtual            particular point in time, but may simply create pointers that
  server agent 440 may communicate with, instruct, and/or                map files and directories to specific memory locations where
  control other elements of the system 400. In this manner, the          the data resides as it existed at the particular point in time.
  virtual server agent 440 manages the operation of various              An initial snapshot may use only a small amount of disk
  hardware and software components in the system 400. In            25   space needed to record a mapping or other data structure
  some embodiments, control information originates from the              representing or otherwise tracking the blocks that corre-
  virtual server agent 440 and status, reports, metadata, and            spond to the current state of the file system. Additional disk
  other control information are transmitted to the virtual server        space is usually required only when files and directories
  agent 440 by the managed components, whereas payload                   change later on. Furthermore, when files change, typically
  data are generally communicated between the managed               30   only the pointers which map to blocks are copied, not the
  components themselves, such as the hypervisor 402, the                 blocks themselves. By electing to restore primary data
  primary storage system 404, and the secondary storage                  (412a, 412b, 412c) from a snapshot taken at a given point in
  system 408. Control information can generally include                  time, users may return a virtual machine to its state when the
  parameters and instructions for carrying out snapshot and              snapshot was taken.
  backup copying and other information management opera-            35      In some embodiments, the snapshot copy operation can be
  tions (e.g., instructions to perform a task associated with an         a snapshot of a selected individual virtual machine. The
  operation, timing information specifying when to initiate a            specific virtual machine to which the snapshot copy opera­
  task, data path information specifying what components to              tion is to be applied can be selected by, for example, a user
  communicate with or access in carrying out an operation,               via the user interface of the virtual server agent 440 or by an
  and the like).                                                    40   automated process according to a schedule, profile, etc. (A
     The virtual server agent 440 may maintain a database 446            list of the virtual machines being operated by the system 400
  of metadata associated with snapshot and backup copies of              can be provided to the virtual server agent by the hypervisor
  the virtual machine data stored in the primary storage system          402.) In addition, the command to perform the snapshot
  404. The database 446 is stored in computer memory                     copy operation can be initiated by the user or according to
  accessible by the virtual server agent 440.                       45   the automated process.
     The virtual server agent 440 can also include a user                   At block 520, once the command is received by the
  interface, such as a graphical user interface (GUI), an                hypervisor and/or the primary storage system 404, the
  application program interface (API), and/or other interactive          command is executed. For example, the primary storage
  interface(s) through which users and system processes can              system 404 can perform a hardware-level snapshot of the
  retrieve information about the status of snapshot and backup      50   specific volume corresponding to the selected virtual
  copying and other information management operations, or                machine. This can be done according to any of the snapshot
  issue instructions to the virtual server agent 440 and other           techniques discussed herein and the resulting snapshot can
  components. Via the user interface, users may issue instruc­           be stored in the primary storage system 404. As already
  tions to the components in the system 400 regarding per­               discussed, the snapshot operation can be performed for a
  formance of snapshot and backup copy operations.                  55   single virtual machine without requiring that other virtual
     FIG. 5 illustrates an example method 500 according to               machine volumes stored in the primary storage system 404
  which the virtual server agent 440 can control snapshot and            also be snapshotted. Once the snapshot copy operation has
  backup copying of the virtual machines VM 1 , VM 2, . . .              been completed, the hypervisor 402 and/or the primary
  VMN in the virtual machine system 400 illustrated in FIG. 4.           storage system 404 transmits metadata regarding the snap­
  Advantageously, the virtual server agent 440 can be used to       60   shot copy to the virtual server agent 440. The metadata can
  selectively perform snapshot and backup copy operations on             include, for example, an identifier for the snapshot (e.g., an
  any specific virtual machine stored in the shared primary              ID number). In some embodiments, the metadata can also,
  storage system 404 without necessitating that such opera­              or alternatively, include an identifier for the virtual machine
  tions be performed for any other virtual machine besides the           corresponding to the snapshot, date and time stamps, a
  selected one.                                                     65   pointer to the storage location of the snapshot, etc.
     The method 500 begins at block 510 where the virtual                   At block 530, the virtual server agent 440 stores the
  server agent 440 issues a command to perform a snapshot                snapshot metadata in its database 446. The database 446 can
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 180 of 271 PageID #: 209


                                                     US 10,210,048 B2
                               55                                                                    56
  store snapshot metadata and present this information to a              a backup copy of the selected virtual machine. For example,
  user via the user interface of the virtual server agent 440, an        the virtual server agent 440 may transmit a snapshot iden­
  example of which is illustrated in FIG. 6.                             tifier for the selected snapshot to the hypervisor 402. The
     FIG. 6 depicts an illustrative graphical user interface 600         hypervisor 402 may use the snapshot identifier to access the
  showing snapshot metadata collected by the virtual server         5    selected snapshot in the primary storage system 404. The
  agent in the illustrative system of FIG. 4. As illustrated, the        selected snapshot can then be used to create a backup copy
  user interface presents to a user a list of virtual machine            of the selected virtual machine. The backup copy is stored in
  snapshots that have been performed. Each snapshot is given             the secondary storage system 408 (e.g., a tape drive).
  an identifier, which is provided to the virtual server agent              Although certain features and functions of the virtual
  440 by the hypervisor 402 in response to completion of a          10
                                                                         server agent have just been discussed, it should be under­
  successful snapshot copy command. Examples of snapshot
                                                                         stood that the virtual server agent 440 is an example of a
  identifiers are shown in the first column of the user interface
                                                                         storage manager 140, as discussed herein with respect to
  600. In the second colunm, the user interface 600 shows the
  virtual machine to which each snapshot corresponds. The                FIGS. 1-2. As such, the virtual server agent 440 can include
  third and fourth colunms show date and time stamps of when        15   any of the features and perform any of the functions of the
  the snapshot copy was created. Finally, the last colunm of             storage manager 140 disclosed herein. In addition, the
  the user interface 600 shows the storage path where the                system 400 can include one or more data agents 142, media
  snapshot copy is located. It should be understood, however,            agents 144, secondary storage computing devices 106, etc.,
  that some embodiments may use some of the illustrated                  as discussed herein with respect to FIGS. 1-2. The virtual
  types of metadata and not others.                                 20   server agent can interact with any of these devices in the
     At block 540 of FIG. 5, the virtual server agent 440 can            ways discussed herein.
  also be used to control backup copy operations. A backup                  In regard to the figures described herein, other embodi­
  copy operation can be performed using the stored metadata              ments are possible within the scope of the present invention,
  from one or more snapshot copy operations. In particular,              such that the above-recited components, steps, blocks,
  the virtual server agent 440 can receive a selection of one of    25   operations, and/or messages/requests/queries/instructions
  the virtual machines for which to create a backup copy. The            are differently arranged, sequenced, sub-divided, organized,
  virtual server agent 440 can also receive a selection of a             and/or combined. In some embodiments, a different com­
  snapshot copy (whether existing or newly-created) to use for           ponent may initiate or execute a given operation.
  creating the backup copy. The backup copy can be made
  according to any of the techniques discussed herein. A            30                     Example Embodiments
  backup copy operation creates a copy of a version of primary
  data at a particular point in time (e.g., one or more files or            Some example enumerated embodiments of the present
  other data units). A backup generally involves maintaining a           invention are recited in this section in the form of methods,
  version of the copied primary data (412a, 412b, 412c) as
                                                                         systems, and non-transitory computer-readable media, with­
  well as backup copies (416a, 416b, 416c). Further, a backup       35
                                                                         out limitation.
  copy in some embodiments is generally stored in a form that
                                                                            In some embodiments, a system comprises: a hypervisor
  is different from the native format (e.g., a backup format).
  This contrasts to the primary data which may instead be                configured to create and operate a plurality of virtual
  stored in a format native to the source application(s). In             machines; one or more shared physical computer storage
  some embodiments, backup copies can be stored in a format         40   devices communicatively coupled to the hypervisor to store
  in which the data is compressed, encrypted, deduplicated,              the plurality of virtual machines, wherein a plurality of
  and/or otherwise modified from the original native applica­            storage volumes are provided in the one or more shared
  tion format. For example, a backup copy may be stored in a             physical computer storage devices, each storage volume
  compressed backup format that facilitates efficient long­              uniquely corresponding to one of the virtual machines; and
  term storage. Backup copies can have relatively long reten-       45   a virtual server agent configured to issue a command to the
  tion periods as compared to primary data, which is generally           hypervisor to perform a snapshot copy operation for a
  highly changeable.                                                     selected one of the plurality of virtual machines without
     Metadata for the completed snapshots can be presented to            performing the snapshot copy operation for any other unse­
  a user via a user interface 600 such as the one illustrated in         lected virtual machine in the one or more shared physical
  FIG. 6. With this interface 600 a user can select a virtual       50   computer storage devices.
  machine for which he or she would like to create a backup                 In some embodiments, the virtual server agent is external
  copy. In the case illustrated in FIG. 6, the user has selected         to the hypervisor and is implemented on separate hardware.
  to create a backup copy of virtual machine VM 1 . Accord­                 In some embodiments, the snapshot copy comprises vir­
  ingly, the user interface 600 highlights the available snap­           tual machine data stored in its native format.
  shots which have been taken for that virtual machine by           55      In some embodiments, the virtual server agent is further
  placing a box around those records. In this case, two                  configured to store metadata corresponding to the snapshot
  snapshots are available: one from January 1 st at 9:00 am and          copy operation when the snapshot copy operation is com­
  another from January rd at 3:00 pm. The virtual server                 pleted.
  agent then receives input from the user regarding a selection             In some embodiments, the metadata comprises a snapshot
  of a specific snapshot to use for completion of the backup        60   identifier.
  copy operation.                                                           In some embodiments, the virtual server agent is further
     At block 550 of FIG. 5, the virtual server agent issues a           configured to issue a command to perform a backup copy
  command to perform the selected backup copy operation.                 operation using the metadata corresponding to the com­
  This command may be transmitted to the hypervisor 402                  pleted snapshot copy operation.
  and/or the primary storage system 404. The command may            65      In some embodiments, the backup copy operation causes
  be accompanied by the stored metadata for the snapshot                 a backup copy of the virtual machine to be stored on one or
  copy which has been selected to be used in the creation of             more external computer storage devices.
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 181 of 271 PageID #: 210


                                                     US 10,210,048 B2
                               57                                                                    58
     In some embodiments, the backup copy comprises virtual             ing to one of the virtual machines; rece1vmg metadata
  machine data stored in a backup format which is different             corresponding to the completed snapshot copy operation
  from a native format of the virtual machine data.                     from the hypervisor; and storing the metadata in a database,
     In some embodiments, the hypervisor and the one or more            wherein the snapshot copy operation is performed for a
  shared physical computer storage devices are communica­          5    selected one of the plurality of virtual machines without
  tively coupled by a bi-directional control path which allows          performing the snapshot copy operation for any other unse­
  storage capabilities to be provided from the one or more              lected virtual machine in the one or more shared physical
  shared physical computer storage devices to the hypervisor            computer storage devices; and a processor to execute the
  and storage requirements of the virtual machines to be                instructions.
  provided from the hypervisor to the one or more shared           10      In some embodiments, the virtual server agent is external
  physical computer storage devices.                                    to the hypervisor and is implemented on separate hardware.
     In some embodiments, the one or more shared physical                  In some embodiments, the snapshot copy comprises vir­
  computer storage devices are configured to create a storage           tual machine data stored in its native format.
  volume for a newly-created virtual machine on demand                     In some embodiments, the metadata comprises a snapshot
  according to storage requirements for the newly-created          15   identifier.
  virtual machine.                                                         In some embodiments, the instructions further cause the
     In some embodiments, the system comprises a demulti­               processor to issue a command to the hypervisor to perform
  plexor to communicate input/output commands between the               a backup copy operation using the metadata corresponding
  hypervisor and the one or more shared physical computer               to the completed snapshot copy operation.
  storage devices.                                                 20      In some embodiments, the backup copy operation causes
     In some embodiments, the virtual server agent comprises            a backup copy of the virtual machine to be stored on one or
  one of the plurality of virtual machines operated by the              more external computer storage devices.
  hypervisor.                                                              In some embodiments, the backup copy comprises virtual
     In some embodiments, the one or more shared physical               machine data stored in a backup format which is different
  storage devices comprise a storage area network.                 25   from a native format of the virtual machine data.
     In some embodiments, a method comprises: by a hyper­                  In some embodiments, a virtual server agent method
  visor, creating and operating a plurality of virtual machines;        comprises: by the virtual server agent, issuing a command to
  by one or more shared physical computer storage devices               a hypervisor to perform a snapshot copy operation for a
  communicatively coupled to the hypervisor, storing the                selected one of a plurality of virtual machines operated by
  plurality of virtual machines, wherein a plurality of storage    30   the hypervisor, the hypervisor being communicatively
  volumes are provided in the one or more shared physical               coupled to one or more shared physical computer storage
  computer storage devices, each storage volume uniquely                devices which store the plurality of virtual machines,
  corresponding to one of the virtual machines; and by a                wherein a plurality of storage volumes are provided in the
  virtual server agent, issuing a command to the hypervisor to          one or more shared physical computer storage devices, each
  perform a snapshot copy operation for a selected one of the      35   storage volume uniquely corresponding to one of the virtual
  plurality of virtual machines without performing the snap­            machines; by the virtual server agent, receiving metadata
  shot copy operation for any other unselected virtual machine          corresponding to the completed snapshot copy operation
  in the one or more shared physical computer storage devices.          from the hypervisor; and by the virtual server agent, storing
     In some embodiments, the snapshot copy comprises vir­              the metadata in a database, wherein the snapshot copy
  tual machine data stored in its native format.                   40   operation is performed for a selected one of the plurality of
     In some embodiments, the method further comprises, by              virtual machines without performing the snapshot copy
  the virtual server agent, storing metadata corresponding to           operation for any other unselected virtual machine in the one
  the snapshot copy operation when the snapshot copy opera­             or more shared physical computer storage devices.
  tion is completed.                                                       In some embodiments, the snapshot copy comprises vir-
     In some embodiments, the metadata comprises a snapshot        45   tual machine data stored in its native format.
  identifier.                                                              In some embodiments, the metadata comprises a snapshot
     In some embodiments, the method further comprises, by              identifier.
  the virtual server agent, issuing a command to perform a                 In some embodiments, the method further comprises
  backup copy operation using the metadata corresponding to             issuing a command to the hypervisor to perform a backup
  the completed snapshot copy operation.                           50   copy operation using the metadata corresponding to the
     In some embodiments, the method further comprises, by              completed snapshot copy operation.
  the virtual server agent, causing the backup copy of the                 In some embodiments, the backup copy operation causes
  virtual machine to be stored on one or more external                  a backup copy of the virtual machine to be stored on one or
  computer storage devices.                                             more external computer storage devices.
     In some embodiments, the backup copy comprises virtual        55      In some embodiments, the backup copy comprises virtual
  machine data stored in a backup format which is different             machine data stored in a backup format which is different
  from a native format of the virtual machine data.                     from a native format of the virtual machine data.
     In some embodiments, virtual server agent comprises: a                In some embodiments, a non-transitory computer read­
  memory for storing instructions to carry out a method                 able medium stores instructions which when executed by at
  comprising issuing a command to a hypervisor to perform a        60   least one computing device perform a virtual server agent
  snapshot copy operation for a selected one of a plurality of          method comprising: by the virtual server agent, issuing a
  virtual machines operated by the hypervisor, the hypervisor           command to a hypervisor to perform a snapshot copy
  being communicatively coupled to one or more shared                   operation for a selected one of a plurality of virtual machines
  physical computer storage devices which store the plurality           operated by the hypervisor, the hypervisor being communi-
  of virtual machines, wherein a plurality of storage volumes      65   catively coupled to one or more shared physical computer
  are provided in the one or more shared physical computer              storage devices which store the plurality of virtual machines,
  storage devices, each storage volume uniquely correspond-             wherein a plurality of storage volumes are provided in the
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 182 of 271 PageID #: 211


                                                     US 10,210,048 B2
                               59                                                                    60
  one or more shared physical computer storage devices, each            of any of one or more completed snapshot copies to use for
  storage volume uniquely corresponding to one of the virtual           creating a backup copy of any of the plurality of virtual
  machines; by the virtual server agent, receiving metadata             machines; and by the virtual server agent, commanding the
  corresponding to the completed snapshot copy operation                external system to create a backup copy of a selected virtual
  from the hypervisor; and by the virtual server agent, storing    5    machine using metadata corresponding to the selected snap-
  the metadata in a database, wherein the snapshot copy                 shot.
  operation is performed for a selected one of the plurality of            In some embodiments, the snapshot copy comprises vir-
  virtual machines without performing the snapshot copy                 tual machine data stored in its native format.
  operation for any other unselected virtual machine in the one            In some embodiments, the metadata comprises a snapshot
  or more shared physical computer storage devices.                10   identifier.
     In some embodiments, the snapshot copy comprises vir-                 In some embodiments, the backup copy comprises virtual
  tual machine data stored in its native format.                        machine data stored in a backup format which is different
     In some embodiments, the metadata comprises a snapshot             from a native format of the virtual machine data.
  identifier.                                                              In some embodiments, the backup copy of the selected
     In some embodiments, the instructions further cause the       15   virtual machine is stored in an external storage device.
  computing device to issue a command to the hypervisor to                 In some embodiments, commanding the external system
  perform a backup copy operation using the metadata corre-             to create the snapshot copy causes the external system to
  sponding to the completed snapshot copy operation.                    create the snapshot copy of a selected one of the plurality of
     In some embodiments, the backup copy operation causes              virtual machines without creating a snapshot copy of any
  a backup copy of the virtual machine to be stored on one or      20   other unselected virtual machine.
  more external computer storage devices.                                  In some embodiments, commanding the external system
     In some embodiments, the backup copy comprises virtual             to create the backup copy causes the external system to
  machine data stored in a backup format which is different             create the backup copy of the selected one of the plurality of
  from a native format of the virtual machine data.                     virtual machines without creating a backup copy of any
     In some embodiments, the instructions cause the method        25   other unselected virtual machine.
  to be performed by a virtual machine operated by the                     In some embodiments, a non-transitory computer read-
  hypervisor.                                                           able medium stores instructions which when executed by at
     In some embodiments, a virtual server agent comprises: a           least one computing device perform a virtual server agent
  memory for storing instructions to carry out a method                 method comprising: by the virtual server agent, command-
  comprising commanding an external system to create a             30   ing an external system to create a snapshot copy of any one
  snapshot copy of any one of a plurality of virtual machines           of a plurality of virtual machines stored in the external
  stored in the external system; receiving metadata regarding           system; by the virtual server agent, receiving metadata
  the completed snapshot copy from the external system;                 regarding the completed snapshot copy from the external
  storing the metadata in a database; receiving a selection of          system; by the virtual server agent, storing the metadata in
  any of one or more completed snapshot copies to use for          35   a database; by the virtual server agent, receiving a selection
  creating a backup copy of any of the plurality of virtual             of any of one or more completed snapshot copies to use for
  machines; and commanding the external system to create a              creating a backup copy of any of the plurality of virtual
  backup copy of a selected virtual machine using metadata              machines; and by the virtual server agent, commanding the
  corresponding to the selected snapshot; and a processor to            external system to create a backup copy of a selected virtual
  execute the instructions.                                        40   machine using metadata corresponding to the selected snap-
     In some embodiments, the snapshot copy comprises vir-              shot.
  tual machine data stored in its native format.                           In some embodiments, the snapshot copy comprises vir-
     In some embodiments, the metadata comprises a snapshot             tual machine data stored in its native format.
  identifier.                                                              In some embodiments, the metadata comprises a snapshot
     In some embodiments, the backup copy comprises virtual        45   identifier.
  machine data stored in a backup format which is different                In some embodiments, the backup copy comprises virtual
  from a native format of the virtual machine data.                     machine data stored in a backup format which is different
     In some embodiments, the backup copy of the selected               from a native format of the virtual machine data.
  virtual machine is stored in an external storage device.                 In some embodiments, commanding the external system
     In some embodiments, the command to create the snap-          50   to create the snapshot copy causes the external system to
  shot copy causes the external system to create the snapshot           create the snapshot copy of a selected one of the plurality of
  copy of a selected one of the plurality of virtual machines           virtual machines without creating a snapshot copy of any
  without creating a snapshot copy of any other unselected              other unselected virtual machine.
  virtual machine.                                                         In some embodiments, commanding the external system
     In some embodiments, the command to create the backup         55   to create the backup copy causes the external system to
  copy causes the external system to create the backup copy of          create the backup copy of the selected one of the plurality of
  the selected one of the plurality of virtual machines without         virtual machines without creating a backup copy of any
  creating a backup copy of any other unselected virtual                other unselected virtual machine.
  machine.                                                                 In other embodiments, a system or systems may operate
     In some embodiments, a method performed by a virtual          60   according to one or more of the methods and/or computer-
  server agent comprises: by the virtual server agent, com-             readable media recited in the preceding paragraphs. In yet
  mantling an external system to create a snapshot copy of any          other embodiments, a method or methods may operate
  one of a plurality of virtual machines stored in the external         according to one or more of the systems and/or computer-
  system; by the virtual server agent, receiving metadata               readable media recited in the preceding paragraphs. In yet
  regarding the completed snapshot copy from the external          65   more embodiments, a computer-readable medium or media,
  system; by the virtual server agent, storing the metadata in          excluding transitory propagating signals, may cause one or
  a database; by the virtual server agent, receiving a selection        more computing devices having one or more processors and
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 183 of 271 PageID #: 212


                                                         US 10,210,048 B2
                                 61                                                                      62
  non-transitory computer-readable memory to operate                         from graphical user interfaces, interactive voice response,
  according to one or more of the systems and/or methods                     command line interfaces, and other suitable interfaces.
  recited in the preceding paragraphs.                                           Further, processing of the various components of the
                                                                             illustrated systems can be distributed across multiple
                            Terminology                                 5    machines, networks, and other computing resources. Two or
                                                                             more components of a system can be combined into fewer
     Conditional language, such as, among others, "can,"                     components. Various components of the illustrated systems
  "could," "might," or "may," unless specifically stated oth­                can be implemented in one or more virtual machines, rather
  erwise, or otherwise understood within the context as used,                than in dedicated computer hardware systems and/or com-
  is generally intended to convey that certain embodiments              10   puting devices. Likewise, the data repositories shown can
  include, while other embodiments do not include, certain                   represent physical and/or logical data storage, including,
  features, elements and/or steps. Thus, such conditional lan­               e.g., storage area networks or other distributed storage
                                                                             systems. Moreover, in some embodiments the connections
  guage is not generally intended to imply that features,
                                                                             between the components shown represent possible paths of
  elements and/or steps are in any way required for one or
                                                                        15   data flow, rather than actual connections between hardware.
  more embodiments or that one or more embodiments nec­
                                                                             While some examples of possible connections are shown,
  essarily include logic for deciding, with or without user                  any of the subset of the components shown can communi­
  input or prompting, whether these features, elements and/or                cate with any other subset of components in various imple­
  steps are included or are to be performed in any particular                mentations.
  embodiment.                                                           20       Embodiments are also described above with reference to
     Unless the context clearly requires otherwise, throughout               flow chart illustrations and/or block diagrams of methods,
  the description and the claims, the words "comprise," "com­                apparatus (systems) and computer program products. Each
  prising," and the like are to be construed in an inclusive                 block of the flow chart illustrations and/or block diagrams,
  sense, as opposed to an exclusive or exhaustive sense, i.e.,               and combinations of blocks in the flow chart illustrations
  in the sense of "including, but not limited to." As used              25   and/or block diagrams, may be implemented by computer
  herein, the terms "connected," "coupled," or any variant                   program instructions. Such instructions may be provided to
  thereof means any connection or coupling, either direct or                 a processor of a general purpose computer, special purpose
  indirect, between two or more elements; the coupling or                    computer, specially-equipped computer (e.g., comprising a
  connection between the elements can be physical, logical, or               high-performance database server, a graphics subsystem,
  a combination thereof. Additionally, the words "herein,"              30   etc.) or other programmable data processing apparatus to
  "above," "below," and words of similar import, when used                   produce a machine, such that the instructions, which execute
  in this application, refer to this application as a whole and              via the processor(s) of the computer or other programmable
  not to any particular portions of this application. Where the              data processing apparatus, create means for implementing
  context permits, words using the singular or plural number                 the acts specified in the flow chart and/or block diagram
  may also include the plural or singular number respectively.          35   block or blocks. These computer program instructions may
  The word "or" in reference to a list of two or more items,                 also be stored in a non-transitory computer-readable
  covers all of the following interpretations of the word: any               memory that can direct a computer or other programmable
  one of the items in the list, all of the items in the list, and any        data processing apparatus to operate in a particular manner,
  combination of the items in the list. Likewise the term                    such that the instructions stored in the computer-readable
  "and/or" in reference to a list of two or more items, covers          40   memory produce an article of manufacture including
  all of the following interpretations of the word: any one of               instruction means which implement the acts specified in the
  the items in the list, all of the items in the list, and any               flow chart and/or block diagram block or blocks. The
  combination of the items in the list.                                      computer program instructions may also be loaded to a
     In some embodiments, certain operations, acts, events, or               computing device or other programmable data processing
  functions of any of the algorithms described herein can be            45   apparatus to cause operations to be performed on the com­
  performed in a different sequence, can be added, merged, or                puting device or other programmable apparatus to produce
  left out altogether (e.g., not all are necessary for the practice          a computer implemented process such that the instructions
  of the algorithms). In certain embodiments, operations, acts,              which execute on the computing device or other program­
  functions, or events can be performed concurrently, e.g.,                  mable apparatus provide steps for implementing the acts
  through multi-threaded processing, interrupt processing, or           50   specified in the flow chart and/or block diagram block or
  multiple processors or processor cores or on other parallel                blocks.
  architectures, rather than sequentially.                                       Any patents and applications and other references noted
     Systems and modules described herein may comprise                       above, including any that may be listed in accompanying
  software, firmware, hardware, or any combination(s) of                     filing papers, are incorporated herein by reference. Aspects
  software, firmware, or hardware suitable for the purposes             55   of the invention can be modified, if necessary, to employ the
  described. Software and other modules may reside and                       systems, functions, and concepts of the various references
  execute on servers, workstations, personal computers, com­                 described above to provide yet further implementations of
  puterized tablets, PDAs, and other computing devices suit­                 the invention. These and other changes can be made to the
  able for the purposes described herein. Software and other                 invention in light of the above Detailed Description. While
  modules may be accessible via local computer memory, via              60   the above description describes certain examples of the
  a network, via a browser, or via other means suitable for the              invention, and describes the best mode contemplated, no
  purposes described herein. Data structures described herein                matter how detailed the above appears in text, the invention
  may comprise computer files, variables, prograniming                       can be practiced in many ways. Details of the system may
  arrays, programming structures, or any electronic informa­                 vary considerably in its specific implementation, while still
  tion storage schemes or methods, or any combinations                  65   being encompassed by the invention disclosed herein. As
  thereof, suitable for the purposes described herein. User                  noted above, particular terminology used when describing
  interface elements described herein may comprise elements                  certain features or aspects of the invention should not be
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 184 of 271 PageID #: 213


                                                       US 10,210,048 B2
                                63                                                                      64
  taken to imply that the terminology is being redefined herein             3. The virtual server agent of claim 1, wherein the
  to be restricted to any specific characteristics, features, or          snapshot copy comprises virtual machine data stored in its
  aspects of the invention with which that terminology is                 native format.
  associated. In general, the terms used in the following claims             4. The virtual server agent of claim 1, wherein the
  should not be construed to limit the invention to the specific     5    metadata comprises a snapshot identifier.
  examples disclosed in the specification, unless the above                  5. The virtual server agent of claim 1, wherein the
  Detailed Description section explicitly defines such terms.             instructions further cause the processor to issue a command
  Accordingly, the actual scope of the invention encompasses              to the hypervisor to perform a backup copy operation using
  not only the disclosed examples, but also all equivalent ways           the metadata corresponding to the completed snapshot copy
  of practicing or implementing the invention under the              10
                                                                          operation.
  claims.
                                                                             6. The virtual server agent of claim 5, wherein the backup
     To reduce the number of claims, certain aspects of the
                                                                          copy operation causes a backup copy of the virtual machine
  invention are presented below in certain claim forms, but the
  applicant contemplates other aspects of the invention in any            to be stored on one or more external computer storage
  number of claim forms. For example, while only one aspect          15   devices.
  of the invention is recited as a means-plus-function claim                 7. The virtual server agent of claim 5, wherein the backup
  under 35 U.S.C. sec. 112(f) (AIA), other aspects may                    copy comprises virtual machine data stored in a backup
  likewise be embodied as a means-plus-function claim, or in              format which is different from a native format of the virtual
  other forms, such as being embodied in a computer-readable              machine data.
  medium. Any claims intended to be treated under 35 U.S.C.          20      8. A virtual server agent method comprising:
  § 112(f) will begin with the words "means for," but use of                 by the virtual server agent, issuing a command to a
  the term "for" in any other context is not intended to invoke                 hypervisor to perform a snapshot copy operation for a
  treatment under 35 U.S.C. § 112(f). Accordingly, the appli­                   selected one of a plurality of virtual machines operated
  cant reserves the right to pursue additional claims after filing              by the hypervisor, the hypervisor being communica-
  this application, in either this application or in a continuing    25         tively coupled to one or more shared physical computer
  application.                                                                  storage devices which store the plurality of virtual
                                                                                machines,
     What is claimed is:                                                        wherein a plurality of storage volumes are provided in
     1. A virtual server agent comprising:                                         the one or more shared physical computer storage
     a memory for storing instructions to carry out a method         30            devices, and
        comprising:
                                                                                wherein each storage volume uniquely corresponds to
     issuing a command to a hypervisor to perform a snapshot
                                                                                   one of the virtual machines in the plurality of virtual
        copy operation for a selected one of a plurality of
                                                                                   machines;
        virtual machines operated by the hypervisor, the hyper­
        visor being communicatively coupled to one or more           35      by the virtual server agent, receiving metadata corre­
        shared physical computer storage devices which store                    sponding to the completed snapshot copy operation
        the plurality of virtual machines,                                      from the hypervisor,
        wherein a plurality of storage volumes are provided in                  wherein the snapshot copy operation is performed by
           the one or more shared physical computer storage                        one of the one or more shared physical computer
           devices, and                                              40            storage devices,
        wherein each storage volume uniquely corresponds to                     resulting in a snapshot of a given storage volume that
           one of the virtual machines in the plurality of virtual                 uniquely corresponds to the selected one of the
           machines,                                                               plurality of virtual machines,
     receiving metadata corresponding to the completed snap­                 wherein the metadata identifies the snapshot;
        shot copy operation from the hypervisor,                     45      by the virtual server agent, storing the metadata m a
        wherein the snapshot copy operation is performed by                     database,
           one of the one or more shared physical computer                      wherein the metadata that identifies the snapshot is
           storage devices,                                                        associated with the selected one of the plurality of
        resulting in a snapshot of a given storage volume that                     virtual machines; and
           uniquely corresponds to the selected one of the           50      wherein based on the command issued by the virtual
           plurality of virtual machines,                                       server agent to the hypervisor, the snapshot copy opera­
        wherein the metadata identifies the snapshot, and                       tion is performed for the selected one of the plurality of
     storing the metadata in a database,                                        virtual machines without performing the snapshot copy
        wherein the metadata that identifies the snapshot is                    operation for any unselected virtual machine having a
           associated with the selected one of the plurality of      55         storage volume in the one or more shared physical
           virtual machines;                                                    computer storage devices.
     a processor to execute the instructions; and                            9. The method of claim 8, wherein the snapshot copy
     wherein, based on the command issued by the processor                comprises virtual machine data stored in its native format.
        of the virtual server agent, the snapshot copy operation             10. The method of claim 8, wherein the metadata com-
        is performed for the selected one of the plurality of        60   prises a snapshot identifier.
        virtual machines without performing the snapshot copy                11. The method of claim 8, further comprising issuing a
        operation for any unselected virtual machine having a             command to the hypervisor to perform a backup copy
        storage volume in the one or more shared physical                 operation using the metadata corresponding to the com­
        computer storage devices.                                         pleted snapshot copy operation.
     2. The virtual server agent of claim 1, wherein the virtual     65      12. The method of claim 11, wherein the backup copy
  server agent is external to the hypervisor and is implemented           operation causes a backup copy of the virtual machine to be
  on separate hardware.                                                   stored on one or more external computer storage devices.
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 185 of 271 PageID #: 214


                                                      US 10,210,048 B2
                               65                                                                       66
    13. The method of claim 11, wherein the backup copy                         wherein the metadata that identifies the snapshot is
  comprises virtual machine data stored in a backup format                         associated with the selected one of the plurality of
  which is different from a native format of the virtual                           virtual machines; and
  machine data.                                                             wherein based on the command issued by the virtual
     14. A non-transitory computer readable medium storing          5           server agent to the hypervisor, the snapshot copy opera­
                                                                                tion is performed for the selected one of the plurality of
  instructions which, when executed by at least one computing
                                                                                virtual machines without performing the snapshot copy
  device, perform a virtual server agent method comprising:                     operation for any unselected virtual machine having a
     by the virtual server agent, issuing a command to a                        storage volume in the one or more shared physical
       hypervisor to perform a snapshot copy operation for a                    computer storage devices.
                                                                    10
       selected one of a plurality of virtual machines operated             15. The non-transitory computer readable medium of
       by the hypervisor, the hypervisor being communica­                claim 14, wherein the snapshot copy comprises virtual
       tively coupled to one or more shared physical computer            machine data stored in its native format.
       storage devices which store the plurality of virtual                 16. The non-transitory computer readable medium of
       machines,                                                         claim 14, wherein the metadata comprises a snapshot iden­
                                                                    15
       wherein a plurality of storage volumes are provided in            tifier.
          the one or more shared physical computer storage                  17. The non-transitory computer readable medium of
          devices, and                                                   claim 14, wherein the instructions cause the method to be
       wherein each storage volume uniquely corresponds to               performed by a virtual machine operated by the hypervisor.
          one of the virtual machines in the plurality of virtual   20      18. The non-transitory computer readable medium of
          machines;                                                      claim 14, wherein the instructions further cause the com­
     by the virtual server agent, receiving metadata corre­              puting device to issue a command to the hypervisor to
       sponding to the completed snapshot copy operation                 perform a backup copy operation using the metadata corre­
       from the hypervisor,                                              sponding to the completed snapshot copy operation.
       wherein the snapshot copy operation is performed by          25
                                                                            19. The non-transitory computer readable medium of
          one of the one or more physical computer storage               claim 18, wherein the backup copy operation causes a
          devices,                                                       backup copy of the virtual machine to be stored on one or
       resulting in a snapshot of a given storage volume that            more external computer storage devices.
          uniquely corresponds to the selected one of the                   20. The non-transitory computer readable medium of
          plurality of virtual machines, and                             claim 18, wherein the backup copy comprises virtual
                                                                    30
       wherein the metadata identifies the snapshot;                     machine data stored in a backup format which is different
     by the virtual server agent, storing the metadata m a               from a native format of the virtual machine data.
       database,                                                                                *   *   *    *   *
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 186 of 271 PageID #: 215




                   EXHIBIT F
                                                                      I 11111 1 111111 1 1 111111111 lllll 1 11 11111111 1 11111111 1 111111 IIII I II IIII
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 187 of 271 PageID #: 216
                                                                                                     USO 10248657B2


  c12)   United States Patent                                                   (IO)   Patent No.:     US 10,248,657 B2
         Prahlad et al.                                                         (45)   Date of Patent:        Apr. 2, 2019

  (54) DATA OBJECT STORE AND SERVER FOR A                                  (58) Field of Classification Search
       CLOUD STORAGE ENVIRONMENT,                                               CPC combination set(s) only.
       INCLUDING DATA DEDUPLICATION AND                                         See application file for complete search history.
       DATA MANAGEMENT ACROSS MULTIPLE
       CLOUD STORAGE SITES                                                 (56)                        References Cited

  (71)   Applicant: Commvault Systems, Inc., Tinton                                           U.S. PATENT DOCUMENTS
                    Falls, NJ (US)
                                                                                  4,686,620 A              8/1987 Ng
                                                                                  4,995,035 A              2/1991 Cole et al.
  (72)   Inventors: A nand Prahlad, Bangalore (IN);
                                                                                                             (Continued)
                    Marcus S. Muller, Maynard, MA (US);
                    Rajiv Kottomtharayil, Marlboro, NJ                                    FOREIGN PATENT DOCUMENTS
                    (US); Srinivas Kavuri, San Jose, CA
                    (US); Parag Gokhale, Marlboro, NJ                      CN                   1259733 A     7/2000
                    (US); Manoj Kumar Vijayan,                             CN                   1525272 A     9/2004
                    Marlboro, NJ (US)                                                                  (Continued)

  (73) Assignee: Commvault Systems, Inc., Tinton                                                 OTHER PUBLICATIONS
                 Falls, NJ (US)
                                                                           "Amazon Web Services@Amazon.com." http://web.archive.org/
  ( *)   Notice:         Subject to any disclaimer, the term ofthis        web/20080819144354/http://aws.amazon.com/s3, Aug. 19, 2008.
                         patent is extended or adjusted under 35                                  (Continued)
                         U.S.C. 154(b) by O days.
                                                                           Primary Examiner - Etienne P Leroux
  (21) Appl. No.: 15/258,252                                               (74) Attorney, Agent, or Firm - Perkins Coie LLP
  (22) Filed:            Sep. 7, 2016                                      (57)                             ABSTRACT
  (65)                     Prior Publication Data                         Data storage operations, including content-indexing, con­
                                                                          tainerized deduplication, and policy-driven storage, are per­
         US 2017/0039218 Al             Feb. 9, 2017                      formed within a cloud environment. The systems support a
                Related U.S. Application Data                             variety ofclients and cloud storage sites that may connect to
                                                                          the system in a cloud environment that requires data transfer
  (60) Division ofapplication No. 14/494,674, filed on Sep.               over wide area networks, such as the Internet, which may
       24, 2014, now Pat. No. 9,454,537, which is a                       have appreciable latency and/or packet loss, using various
                       (Continued)                                        network protocols, including HTTP and FTP. Methods are
                                                                          disclosed for content indexing data stored within a cloud
  (51)   Int. Cl.                                                         environment to facilitate later searching, including collab­
         G06F 17130                 (2006.01)                             orative searching. Methods are also disclosed for performing
         G06Q 30102                 (2012.01)                             containerized deduplication to reduce the strain on a system
                              (Continued)                                 namespace, effectuate cost savings, etc. Methods are dis­
  (52)   U.S. Cl.                                                         closed for identifying suitable storage locations, including
         CPC ...... G06F 17/30156 (2013.01); G06F 3/0605                  suitable cloud storage sites, for data files subject to a storage
                         (2013.01); G06F 3/067 (2013.01);                 policy. Further, systems and methods for providing a cloud
                        (Continued)                                                                (Continued)




                                                                                           -
                               130
                Client                                                                                                               115A


                                                               165                                                         Cloud storage
                                                                                                                               site A
                                                     Secondary                            http/https/flp
                                                  storage computer                         protocols
                                                       device                                                                        115B
                Client




                                                               165

                                                     Secondary
                                                  storage computer
                                                       device                                                                        115N
                Client
                                                                                                                           Cloud storage
                                                                                                                               site N
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 188 of 271 PageID #: 217


                                                      US 10,248,657 B2
                                                              Page 2


  gateway and a scalable data object store within a cloud              5,729,743   A       3/1998   Squibb
  environment are disclosed, along with other features.                5,751,997   A       5/1998   Kullick et al.
                                                                       5,758,359   A       5/1998   Saxon
                                                                       5,761,677   A       6/1998   Senator et al.
                 23 Claims, 33 Drawing Sheets                          5,764,972   A       6/1998   Crouse et al.
                                                                       5,778,395   A       7/1998   Whiting et al.
                                                                       5,812,398   A       9/1998   Nielsen
                                                                       5,813,009   A       9/1998   Johnson et al.
                                                                       5,813,017   A       9/1998   Morris
                 Related U.S. Application Data                         5,875,478   A       2/1999   Blumenau
          continuation of application No. 13/615,999, filed on         5,887,134   A       3/1999   Ebrahim
                                                                       5,901,327   A       5/1999   Ofek
          Sep. 14, 2012, now Pat. No. 8,849,761, which is a            5,924,102   A       7/1999   Perks
          continuation of application No. 12/751,850, filed on         5,950,205   A       9/1999   Aviani, Jr.
          Mar. 31, 2010, now Pat. No. 8,285,681.                       5,974,563   A      10/1999   Beeler, Jr.
                                                                       6,021,415   A       2/2000   Cannon et al.
  (60)    Provisional application No. 61/299,313, filed on Jan.        6,026,414   A       2/2000   Anglin
          28, 2010, provisional application No. 61/223,695,            6,052,735   A       4/2000   Ulrich et al.
                                                                       6,076,148   A       6/2000   Kedem
          filed on Jul. 7, 2009, provisional application No.           6,094,416   A       7/2000   Ying
          61/221,993, filed on Jun. 30, 2009.                          6,131,095   A      10/2000   Low et al.
                                                                       6,131,190   A      10/2000   Sidwell
  (51) Int. Cl.                                                        6,148,412   A      11/2000   Cannon et al.
       G06Q 50/18                  (2012.01)                           6,154,787   A      11/2000   Urevig et al.
                                                                       6,161,111   A      12/2000   Mutalik et al.
       H04L 29106                  (2006.01)                           6,167,402   A      12/2000   Yeager
       G06F 3/06                   (2006.01)                           6,212,512   Bl      4/2001   Barney et al.
       H04L 29108                  (2006.01)                           6,260,069   Bl      7/2001   Anglin
       G06F 11/34                  (2006.01)                           6,269,431   Bl      7/2001   Dunham
                                                                       6,275,953   Bl      8/2001   Vahalia et al.
  (52) U.S. Cl.                                                        6,301,592   Bl     10/2001   Aoyarna et al.
          CPC .......... G06F 3/0631 (2013.01); G06F 3/0667            6,324,581   Bl     11/2001   Xu et al.
                     (2013.01); G06F 171302 (2013.01); G06F            6,327,590   Bl     12/2001   Chidlovskii et al.
              1713002 (2013.01); G06F 17/30082 (2013.01);              6,328,766   Bl     12/2001   Long
                        G06F 17/30215 (2013.01); G06Q 30102            6,330,570   Bl     12/2001   Crighton
                                                                       6,330,642   Bl     12/2001   Carteau
                   (2013.01); G06Q 3010206 (2013.01); G06Q             6,343,324   Bl      1/2002   Hubis et al.
                  50/188 (2013.01); H04L 63/0428 (2013.01);            RE37,601    E       3/2002   Eastridge et al.
                       H04L 6711095 (2013.01); H04L 6711097            6,356,801   Bl      3/2002   Goodman et al.
                       (2013.01); H04L 67128 (2013.01); H04L           6,389,432   Bl      5/2002   Pothapragada et al.
                                                                       6,421,711   Bl      7/2002   Blumenau et al.
                6712852 (2013.01); G06F 11/3485 (2013.01);             6,487,561   Bl     11/2002   Ofek et al.
                        G06F 2003/0697 (2013.01); H04L 67/02           6,519,679   B2      2/2003   Devireddy et al.
              (2013.01); H04L 67/06 (2013.01); H04L 67/22              6,538,669   Bl      3/2003   Lagueux, Jr. et al.
                              (2013.01); H04L 69/08 (2013.01)          6,564,228   Bl      5/2003   O'Connor
                                                                       6,658,526   B2     12/2003   Nguyen et al.
  (56)                   References Cited                              6,941,429   Bl      9/2005   Karnvysselis et al.
                                                                       6,959,327   Bl*    10/2005   Vogl ........................ H04L 47/26
                     U.S. PATENT DOCUMENTS                                                                                           370/229
                                                                       6,973,555 B2 12/2005         Fujiwara et al.
                                                                       7,000,238 B2 * 2/2006        Nadler .................... G06F 9/548
         5,005,122   A    4/1991   Griffin et al.
         5,093,912   A    3/1992   Dong et al.                                                                                       709/217
         5,123,107   A    6/1992   Mensch, Jr.                         7,035,880 Bl        4/2006   Crescenti et al.
         5,133,065   A    7/1992   Cheffetz et al.                     7,079,341 B2        7/2006   Kistler et al.
         5,193,154   A    3/1993   Kitajima et al.                     7,096,418 Bl*       8/2006   Singhal . ... ... ... ... G06F 17/30902
         5,212,772   A    5/1993   Masters                                                                                        707 /El7.12
         5,226,157   A    7/1993   Nakano et al.                       7,107,298   B2      9/2006   Prahlad et al.
         5,239,647   A    8/1993   Anglin et al.                       7,130,272   Bl     10/2006   Gai et al.
         5,241,668   A    8/1993   Eastridge et al.                    7,225,220   B2      5/2007   Gonzalez et al.
         5,241,670   A    8/1993   Eastridge et al.                    7,246,207   B2      7/2007   Kottomtharayil et al.
         5,276,860   A    1/1994   Fortier et al.                      7,260,633   B2      8/2007   Lette et al.
         5,276,867   A    1/1994   Kenley et al.                       7,340,616   B2      3/2008   Rothman et al.
         5,287,500   A    2/1994   Stoppani, Jr.                       7,343,356   B2      3/2008   Prahlad et al.
         5,321,816   A    6/1994   Rogan et al.                        7,343,453   B2      3/2008   Prahlad et al.
         5,333,315   A    7/1994   Saether et al.                      7,346,751   B2      3/2008   Prahlad et al.
         5,347,653   A    9/1994   Flynn et al.                        7,366,846   B2      4/2008   Boyd et al.
         5,410,700   A    4/1995   Fecteau et al.                      7,386,744   B2      6/2008   Barr et al.
         5,448,724   A    9/1995   Hayashi                             7,395,282   Bl      7/2008   Crescenti et al.
         5,491,810   A    2/1996   Allen                               7,448,079   B2     11/2008   Tremain
         5,495,607   A    2/1996   Pisello et al.                      7,472,079   B2     12/2008   Fellenstein et al.
         5,504,873   A    4/1996   Martin et al.                       7,483,895   B2 *    1/2009   Hysom ............. G06F 17/30011
         5,544,345   A    8/1996   Carpenter et al.                    7,502,820   B2      3/2009   Manders et al.
         5,544,347   A    8/1996   Yanai et al.                        7,516,346   B2      4/2009   Pinheiro et al.
         5,559,957   A    9/1996   Balk                                7,526,798   B2      4/2009   Chao et al.
         5,619,644   A    4/1997   Crockett et al.                     7,546,475   B2      6/2009   Mayo et al.
         5,638,509   A    6/1997   Dunphy et al.                       7,587,570   B2      9/2009   Sarkar et al.
         5,664,204   A    9/1997   Wang                                7,617,191   B2     11/2009   Wilbrink et al.
         5,673,381   A    9/1997   Huai et al.                         7,627,827   B2     12/2009   Taylor et al.
         5,699,361   A   12/1997   Ding et al.                         7,631,351   B2     12/2009   Erofeev
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 189 of 271 PageID #: 218


                                                          US 10,248,657 B2
                                                                    Page 3


  (56)                   References Cited                                    2005/0289414 Al* 12/2005 Adya .................. G06F 11/1441
                                                                                                                                    714/724
                   U.S. PATENT DOCUMENTS                                     2006/0058994 Al   3/2006 Ravi et al.
                                                                             2006/0101174 Al   5/2006 Kanamaru et al.
         7,651,593 B2     1/2010 Prahlad et al.                              2006/0190775 Al   8/2006 Aggarwal et al.
         7,653,668 Bl*    1/2010 Shelat ................. G06F 11/2094       2006/0206507 Al   9/2006 Dahbour
                                                               707/610       2006/0224846 Al 10/2006 Amarendran et al.
       7,668,884   B2     2/2010 Prahlad et al.                              2006/0236073 Al* 10/2006 Soules .................. G06F 3/0613
       7,685,269   Bl     3/2010 Thrasher et al.                                                                                    711/216
       7,694,070   B2     4/2010 Mogi et al.                                 2006/0242356 Al 10/2006 Mogi et al.
       7,739,548   B2     6/2010 Goodrum et al.                              2006/0245411 Al 11/2006 Chen et al.
       7,761,736   B2     7/2010 Nguyen et al.                               2006/0251067 Al* 11/2006 DeSanti ............ H04L 29/12801
       7,765,167   B2     7/2010 Prahlad et al.                                                                                     370/389
       7,769,616   B2     8/2010 Ollivier                                    2007/0079156 Al   4/2007 Fujimoto
       7,778,984   B2     8/2010 Zhang et al.                                2007/0101173 Al   5/2007 Fung
       7,792,789   B2     9/2010 Prahlad et al.                              2007/0168606 Al   7/2007 Takai et al.
       7,797,453   B2     9/2010 Meijer et al.                               2008/0005168 Al   1/2008 Huff et al.
       7,814,149   Bl    10/2010 Stringham                                   2008/0162592 Al   7/2008 Huang et al.
       7,814,351   B2    10/2010 Lubbers et al.                              2008/0183891 Al   7/2008 Ni et al.
       7,818,082   B2    10/2010 Roumeliotis et al.                          2008/0228771 Al   9/2008 Prahlad et al.
       7,822,967   B2    10/2010 Fung                                        2008/0244032 Al 10/2008 Gilson et al.
       7,840,537   B2    11/2010 Gokhale et al.                              2008/0256384 Al 10/2008 Branson et al.
       7,882,077   B2     2/2011 Gokhale et al.                              2008/0270461 Al* 10/2008 Gordon ................. G06F 3/0608
       7,899,788   B2     3/2011 Chandhok et al.                             2009/0198677 Al   8/2009 Sheehy et al.
       7,917,438   B2     3/2011 Kenedy et al.                               2009/0198825 Al* 8/2009 Miller ................... H04L 67/104
       7,996,270   B2     8/2011 Sundaresan                                                                                         709/230
       8,001,277   B2     8/2011 Mega et al.                                 2009/0210464 Al   8/2009 Chiang-Lin
       8,037,028   B2    10/2011 Prahlad et al.                              2009/0268903 Al 10/2009 Bojinov et al.
       8,065,166   B2    11/2011 Maresh et al.                               2009/0282020 Al* 11/2009 McSheffrey ........ G06F 17/3002
       8,108,427   B2     1/2012 Prahlad et al.                              2009/0287665 Al 11/2009 Prahlad et al.
       8,112,605   B2     2/2012 Kavuri                                      2009/0319534 Al 12/2009 Gokhale
       8,134,727   Bl     3/2012 Shmunis et al.                              2010/0023722 Al* 1/2010 Tabbara .................. H04L 43/00
       8,140,786   B2     3/2012 Bunte et al.                                                                                       711/170
       8,219,524   B2     7/2012 Gokhale                                     2010/0064033 Al   3/2010 Travostino et al.
       8,266,406   B2     9/2012 Kavuri                                      2010/0070448 Al   3/2010 Omoigui
       8,285,681   B2    10/2012 Prahlad et al.                              2010/0070466 Al   3/2010 Prahlad et al.
       8,296,534   Bl    10/2012 Gupta et al.                                2010/0070474 Al   3/2010 Lad
       8,307,177   B2    11/2012 Prahlad et al.                              2010/0082672 Al   4/2010 Kottomtharayil et al.
       8,316,091   B2    11/2012 Hirvela et al.                              2010/0082700 Al   4/2010 Parah
       8,321,688   B2    11/2012 Auradkar et al.                             2010/0082713 Al   4/2010 Frid-Nielsen et al.
       8,352,608   Bl     1/2013 Keagy et al.                                2010/0162002 Al   6/2010 Dodgson et al.
       8,364,802   Bl     1/2013 Keagy et al.                                2010/0235333 Al* 9/2010 Bates ................ G06F 17/30156
       8,370,307   B2     2/2013 Wolfe                                                                                              707/692
       8,396,838   B2     3/2013 Brockway et al.                             2010/0257403 Al 10/2010 Virk et al.
       8,407,190   B2     3/2013 Prahlad et al.                              2010/0269164 Al 10/2010 Sosnosky et al.
       8,417,697   B2     4/2013 Ghernawat et al.                            2010/0274772 Al* 10/2010 Samuels ........... G06F 17/30156
       8,429,630   B2     4/2013 Nickolov et al.                                                                                    707/693
       8,434,131   B2     4/2013 Varadharajan et al.                         2010/0318782 Al 12/2010 Auradkar et al.
       8,510,573   B2     8/2013 Muller et al.                               2010/0332401 Al 12/2010 Prahlad et al.
       8,527,549   B2     9/2013 Cidon                                       2010/0333116 Al 12/2010 Prahlad et al.
       8,566,362   B2    10/2013 Mason, Jr. et al.                           2011/0022642 Al   1/2011 deMilo et al.
       8,578,120   B2    11/2013 Attarde et al.                              2011/0040824 Al   2/2011 Harm
       8,612,439   B2    12/2013 Prahlad et al.                              2011/0191544 Al   8/2011 Naga et al.
       8,626,741   B2     1/2014 Vijayakumar et al.                          2011/0277027 Al 11/2011 Hayton et al.
       8,635,184   B2     1/2014 Hsu et al.                                  2012/0054626 Al   3/2012 Odenheimer
       8,660,038   Bl     2/2014 Pascazio et al.                             2012/0110186 Al   5/2012 Kapur et al.
       8,674,823   Bl     3/2014 Contario et al.                             2012/0131645 Al   5/2012 Harm
       8,683,103   B2     3/2014 Ripberger                                   2012/0240183 Al   9/2012 Sinha
       8,707,070   B2     4/2014 Muller                                      2013/0007245 Al   1/2013 Malik et al.
       8,769,048   B2     7/2014 Kottomtharayil                              2013/0035795 Al   2/2013 Pfeiffer et al.
       8,780,400   B2     7/2014 Shmunis et al.                              2013/0125198 Al   5/2013 Ferguson et al.
       8,799,242   B2     8/2014 Leonard et al.                              2013/0238572 Al   9/2013 Prahlad et al.
       8,849,761   B2     9/2014 Prahlad et al.                              2013/0238969 Al   9/2013 Smith et al.
       8,849,955   B2     9/2014 Prahlad et al.                              2013/0262385 Al 10/2013 Kumarasamy et al.
       8,924,511   B2    12/2014 Brand                                       2013/0297902 Al 11/2013 Collins et al.
       8,950,009   B2     2/2015 Vijayan et al.                              2013/0326279 Al 12/2013 Chavda et al.
       9,021,282   B2     4/2015 Muller
                                                                             2014/0189432 Al   7/2014 Gokhale et al.
       9,021,307   Bl     4/2015 Parameswaran et al.
       9,454,537   B2     9/2016 Prahlad et al.                              2014/0283010 Al   9/2014 Rutkowski et al.
   2002/0035511    Al     3/2002 Haji et al.                                 2015/0113055 Al   4/2015 Vijayan et al.
   2002/0083079    Al     6/2002 Meier et al.                                2015/0127967 Al   5/2015 Dutton et al.
   2002/0095609    Al     7/2002 Tokunaga                                    2015/0198995 Al   7/2015 Muller
   2002/0129106    Al     9/2002 Gutfreund                                   2016/0100013 Al   4/2016 Vijayan et al.
   2002/0194033    Al    12/2002 Huff                                        2016/0224651 Al   8/2016 Kumarasamy et al.
   2002/0194511    Al    12/2002 Swoboda
   2003/0140068    Al     7/2003 Yeung                                                 FOREIGN PATENT DOCUMENTS
   2003/0200222    Al    10/2003 Feinberg et al.
   2004/0210724    Al    10/2004 Koning et al.                           CN                 1936818          3/2007
   2005/0076251    Al     4/2005 Barr et al.                             CN                 1968254          5/2007
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 190 of 271 PageID #: 219


                                                            US 10,248,657 B2
                                                                      Page 4


  (56)                    References Cited                                 Jander, M., "Launching Storage-Area Net," Data Communications,
                                                                           US, McGraw Hill, NY, vol. 27, No. 4 (Mar. 21, 1998), pp. 64-72.
               FOREIGN PATENT DOCUMENTS                                    Liu et al., "Semantic data de-duplication for archival storage
                                                                           system", IEEE 2008, 9 pages.
  EP              0259912      Al      3/1988                              Mell et al., "The NIST Definition of Cloud Computing," NIST
  EP              0405926      A2      1/1991
                                                                           Special Publication, 2011.
  EP              0467546      A2      1/1992
  EP              0809184      Al     11/1997                              Microsoft Corporation, "How NTFS Works," Windows Server
  EP              0817040      A2      1/1998                              TechCenter, updated Mar. 28, 2003, Internet accessed Mar. 26,
  EP              0899662      Al      3/1999                              2008, 26 pages.
  EP              0981090      Al      2/2000                              Parlante, Nick; Linked List Basics; 2001, pp. 1-26.
  WO           WO-9513580      Al      5/1995                              Rosenblum et al., "The Desi gn and Implementation of a Log­
  WO           WO-9912098      Al      3/1999                              Structured File System," Operating Systems Review SIGOPS, vol.
                                                                           25, No. 5, New York, US, pp. 1-15 (May 1991).
                     OTHER PUBLICATIONS                                    Sanbarrow.com, "Disktype-table," <http://sanbarrow.com/vmdk/
                                                                           disktypes.htrnl>, internet accessed on Jul. 22, 2008, 4 pages.
  Armstead et al., "Implementation of a Campwide Distributed Mass          Sanbarrow.com, "Files Used by a VM," <http://sanbarrow.com/
  Storage Service: The Dream vs. Reality," IEEE, Sep. 11-14, 1995,         vmx/vmx-files-used-by-a-vm.htrnl>, internet accessed on Jul. 22,
  pp. 190-199.                                                             2008, 2 pages.
  Arneson, "Mass Storage Archiving in Network Environments,"               Sanbarrow.com, "Monolithic Versus Split Disks," <http://sanbarrow.
  Digest of Papers, Ninth IEEE Symposium on Mass Storage Sys­              corn/vmdk/monolithicversusspllit.htrnl>, internet accessed on Jul.
  tems, Oct. 31, 1988-Nov. 3, 1988, pp. 45-50, Monterey, CA.               14, 2008, 2 pages.
  Bates, S. et al., "Sharepoint 2007 User's Guide," pp. 1-88, 2007,        VMware, Inc., "Open Virtual Machine Format," <http://www.
  Springer-Verlag New York, Inc., 104 pages.                               vmware.corn/appliances/learn/ovf.htrnl>, internet accessed on May
  Brandon, J., "Virtualization Shakes Up Backup Strategy," <http://        6, 2008, 2 pages.
  www.computerworld.com>, internet accessed on Mar. 6, 2008, 3             VMware, Inc., "OVF, Open Virtual Machine Format Specification,
  pages.                                                                   version 0.9," White Paper, <http://www.vmware.com>, 2007, 50
  Cabrera et al., "ADSM: A Multi-Platform, Scalable, Backup and            pages.
  Archive Mass Storage System," Digest of Papers, Compcon '95,             VMware, Inc., "The Open Virtual Machine Format Whitepaper for
  Proceedings of the 40th IEEE Computer Society International              OVF Specification, version 0.9," . White Paper, <http://www.vmware.
  Conference, Mar. 5, 1995-Mar. 9, 1995, pp. 420-427, San Francisco,       com>, 2007, 16 pages.
  CA.                                                                      VMware, Inc., "Understanding VMware Consolidated Backup,"
  Chiappetta, Marco, "ESA Enthusiast System Architecture," <http://        White Paper, <http://www.vmware.com>, 2007, 11 pages.
  hothardware.com/ Articles/NVIDIA_ESA_Enthusiast_System_                  VMware, Inc., "Using VMware Infrastructure for Backup and
  Architecture/>, Nov. 5, 2007, 2 pages.                                   Restore," Best Practices, <http://www.vmware.com>, 2006, 20 pages.
  CommVault Systems, Inc., "A CommVault White Paper: VMware                VMware, Inc., "Virtual Disk API Programming Guide," <http://
  Consolidated Backup (VCB) Certification Information Kit," 2007,          www.vmware.com>, Revision Apr. 11, 2008, 2008, 44 pages.
  23 pages.                                                                VMware, Inc., "Virtual Disk Format 1.1," VMware Technical Note,
  CommVault Systems, Inc., "CommVault Solutions-VMware," <http://          <http://www.vmware.com>, Revision Nov. 13, 2007, Version 1.1,
  www.commvault.com/solutions/vmware/>, internet accessed Mar.             2007, 18 pages.
  24, 2008, 2 pages.                                                       VMware, Inc., "Virtual Machine Backup Guide, ESX Server 3.0.1
  CommVault Systems, Inc., "Enhanced Protection and Manageabil­            and Virtual Center 2.0.1," <http://www.vmware.com>, updated Nov.
  ity of Virtual Servers," Partner Solution Brief, 2008, 6 pages.          21, 2007, 74 pages.
  Davis, D., "3 VMware Consolidated Backup (VCB) Utilities You             VMware, Inc., "Virtual Machine Backup Guide, ESX Server 3.5,
  Should Know," Petri IT Knowlegebase, <http://www.petri.co.il/            ESX Server 3i version 3.5, Virtua!Center 2.5," <http://www.vmware.
  vmware-consolidated-backup-utilities.htm>, internet accessed on          com>, updated Feb. 21, 2008, 78 pages.
  Jul. 14, 2008, Jan. 7, 2008.                                             VMware, Inc., "Virtualized iSCSI SANS: Flexible, Scalable Enter­
  Davis, D., "Understanding VMware VMX Configuration Files,"               prise Storage for Virtual Infrastructures," White Paper, <http://www.
  Petri IT Knowledgebase, <http://www.petri.co.il/virtual_vmware_          vmware.com>, Mar. 2008, 13 pages.
  vmx_configuration_files.htrn>, internet accessed on Jun. 19, 2008,       VMware, Inc., "VMware Consolidated Backup, Improvements in
  6 pages.                                                                 Version 3.5," Information Guide, <http://www.vmware.com>, 2007,
  Davis, D., "VMware Server & Workstation Disk Files Explained,"           11 pages.
  Petri IT Knowledgebase, <http://www.petri.co.il/virtual_vmware_          VMware, Inc., "VMware Consolidated Backup," Product Datasheet,
  files_explained.htm>, internet accessed on Jun. 19, 2008, 5 pages.       <http://www.vmware.com>, 2007, 2 pages.
  Davis, D., "VMware Versions Compared," Petri IT Knowledgebase,           VMware, Inc., "VMware ESX 3.5," Product Datasheet, <http://
  <http://www.petri.co.ii/virtual_vmware_versions_compared.htrn>, inter­   www.vmware.com>, 2008, 4 pages.
  net accessed on Apr. 28, 2008, 6 pages.                                  VMware, Inc., "VMware GSX Server 3.2, Disk Types: Virtual and
  Eitel, "Backup and Storage Management in Distributed Heteroge­           Physical," <http://www.vmware.corn/support/gsx3/doc/disks_types_
  neous Environments," IEEE, Jun. 12-16, 1994, pp, 124-126.                gsx.htrnl>, internet accessed on Mar. 25, 2008, 2 pages.
  Extended European Search Report for Application No. 08798909.1,          VMware, Inc., "VMware OVF Tool," Technical Note, <http://www.
  dated Mar. 21, 2016, 11 pages.                                           vmware.com>, 2007, 4 pages.
  Foster, et al., "Cloud Computing and Grid Computing 360-Degree           VMware, Inc., "VMware Workstation 5.0, Snapshots in a Linear
  Comparied," Grid Computing Environments Workshop, 2008.                  Process," <http:/www.vmware.com/support/ws5/doc/ws_preserve_
  Gait, J., "The Optical File Cabinet: A Random-Access File System         sshot_linear.htrnl>, internet accessed on Mar. 25, 2008, 1 page.
  for Write-Once Optical Disks," IEEE Computer, vol. 21, No. 6, pp.        VMware, Inc., "VMware Workstation 5.0, Snapshots in a Process
  11-22 (Jun. 1988).                                                       Tree," <http://www.vmware.com/support/ws5/doc/ws_preserve_
  International Search Report and Written Opinion for International        sshot_tree.htrnl>, internet accessed on Mar. 25, 2008, 1 page.
  Application No. PCT/US08/74686, dated Jun. 22, 2009, 13 pages.           VMware, Inc., "VMware Workstation 5.5, What Files Make Up a
  International Search Report and Written Opinion for International        Virtual Machine?" <http://www.vmware.corn/support/ws55/doc/ws_
  Application No. PCT/US2010/040402, dated Feb. 24, 2011, 11               learning_files_in_a_vm.htrnl>, internet accessed on Mar. 25, 2008,
  pages.                                                                   2 pages.
  International Search Report and Written Opinion for PCT/US2011/          Wang et al. "Performance analysis of data deduplication technology
  054374, dated May 2, 2012, 9 pages.                                      for storage", Proc. Of SPIE vol. 7517, 2007, 7 pages.
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 191 of 271 PageID #: 220


                                                        US 10,248,657 B2
                                                                  Page 5


  (56)                  References Cited                               Wikipedia, "Storage Area Network," <http://en.wikipedia.org/wiki/
                                                                       Storage_area_network>, internet accessed on Oct. 24, 2008, 5
                    OTHER PUBLICATIONS                                 pages.
                                                                       Wikipedia, "Virtualization," <http://en.wikipedia.org/wiki/
  Wikipedia, "Cloud computing," <http://en.wikipedia.org/wiki/Cloud_   Virtualization>, internet accessed Mar. 18, 2008, 7 pages.
  computing>, internet accessed Jul. 8, 2009, 13 pages.                Anonymous: "Data Deduplication technology review,"
  Wikipedia, "Cluster (file system)," <http://en.wikipedia.org/wiki/   ComputerWeekly, Oct. 2008, pp. 1-6.
                                                                       Partial Supplementary European Search Report in European Patent
  Cluster_%28file_system%29>, internet accessed Jul. 25, 2008, 1
                                                                       Application No. 10794641.0, dated Dec. 6, 2016, 7 pages.
  page.                                                                Strickland, J., "How Cloud Storage Works," Apr. 30, 2008, pp. 1-6,
  Wikipedia, "Cylinder-head-sector," <http://en.wikipedia.org/wiki/    retrieved from the inter: http://computer.howstuflworks.com/cloud­
  Cylinder-head-sector>, internet accessed Jul. 22, 2008, 6 pages.     computing/cloud-storage.htrn/printable.
  Wikipedia, "File Allocation Table," <http://en.wikipedia.org/wiki/   Extended European Search Report for Application No. 10794641.0,
  File_Allocation_Table>, internet accessed on Jul. 25, 2008, 19       dated Mar. 14, 2017, 14 pages.
  pages.                                                               Examination Report dated Jun. 27, 2018 in European Patent Appli­
  Wikipedia, "Logical Disk Manager," <http://en.wikipedia.org/wiki/    cation No. 10794641.0, 8 pages.
  Logical_Disk_Manager>, internet accessed Mar. 26, 2008, 3 pages.     European Patent Office, Examination Report dated Nov. 29, 2018 in
  Wikipedia, "Logical Volume Management," <http://en.wikipedia.        European Patent Application No. 10794641.0, 8 pages.
  org/wiki/Logical_ volume_management>, internet accessed on Mar.
  26, 2008, 5 pages.                                                   * cited by examiner
         Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 192 of 271 PageID #: 221




                                                                                                          •
                                                                                                          •
                                                                                                          �
                                                                                                          �
                                                                                                          �
                                                                                                          �
                                                                                                          �
                130
Client                                                                                            115A
                195
             Data                            165            ◄        ►                  Cloud storage
             agent                                                                          site A
                                  Secondary                http/https/flp
                                                                                                          N
                              storage computer               protocols
                                                                                                          N

Client
                                    device                                                        115B    ....
                                                                                                          0
                                                                                                          1,0

                                     •                                                  Cloud storage
                                     •                                                      site B
             a�                      •
         •
                                             165
                                                                                              •
                                                                                                          =­
                                                                                                          rJJ
                                                                                                          ('D

         •                       Secondary       �                                            •           .....
                                                                                                          ....
                                                                                                          ('D


         •                    storage computer                                                •
                                   device                 ��                                      115N    ....
                                                                                                          0

Client                I/�                                                      '-   I
                                                                                      Cloud storage
                                                                                                          �
                                                                                                          �
             Data 11

             -,
                                                                                    I     site N
             agent


                                                 FIG.1                                                    d
                                                                                                         ='N"'""'
                                                                                                          r.,;_



                                                                                                          �
                                                                                                          00
                                                                                                          UI
                                                                                                          -....l
                                                                                                          =
                                                                                                          N
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 193 of 271 PageID #: 222


  U.S. Patent                       Apr. 2, 2019                                  Sheet 2 of 33                            US 10,248,657 B2




                                                      105                                                                     �150

                                                                         ,- - - - - - - - - - - ,
                                   245


                                                                                       I I:
                                                     storage manager
                                mgmt.                        I     235    233                         I
                                 l ight                      : network mgmt.
                                in dex                                  agen t                        1
                                                             1 agen t
                                                         211 :   220      225                         :
                                                      mgmt. 1 jobs in terface                         1
                                                      in dex : agen t  agen t                         :
                  130                                                                                          130
                                                                         .__ __________ J


       270
                  clie n t
                       255       195
                                                                              I          \
                                                                                                          ''   cl ie nt
                                                                                                                    195        255       270
                                                                                          \
                  n etwork                                                   I
                                                                                           \                               n etwork
                    clien t    data                                                         \                   data        cl ien t
                                                                         I
                    agent     age n t                                   I                    \                 agent        agen t
                                                                                              \
                                                                       I
                                                                                               \
                                                                      I
                                                                                                \
                                                                     I
                                                                                                 \
                                                                    I
                                                                                                  \
                                                                   I
                    260                                                                                           .--'lr---t::.60
                                                                                                 \
                                                               I                                  \
                                                              I                                    \
                                                             I                                      \
                                                            I                                        \
                                                           I                                          \
                                                          I                                            \
                                                         I                                              \
                                                        I                                                \
                                                       I                                                  \
                                                      I                                                    \
                 primary storage                     I                                          __ _L _______
          --;econ dary storag;- - - /                      -                                                 \
                                                                                                              \
                                                 I                                                             \
         261                                    I
                                                                                      261                       \
                      165                                                                                                           165
        ss           secon dary storage computing                                    SS             secon dary storage computing
                     device                                                        in de x   -
       in dex
                              235                205                              �_ _ _ )--- ----1 device     235              205
                                          con tent                                    247                                 con ten t
           247          Network                                                                         Network
                                         i n dexin g                                                                     in dexing
                          agent                                                                          agent
                                       componen t                                    ss                                compo ne n t
        ss                                                                          light                     299
                              299
        l ight                                                                     in dex
       in dex          deduplication                                                                 deduplication
                         module                                                                         module
                                                      240                                                                     240
                      Media f ile system agen t                                                      Media file system agen t
                                                          236                                                                   236
                                                                                                                 Cloud storage
                                                                                                                  submodule

                                                                                                                                         297

                                   115                                                                               115        Deduplication
                                           Storage                                                           Storage             database
                                           Device                                                            Device
                                         (e.g., cloud                                                      (e.g., cloud
                                        storage site)                                                     storage site)
                                                                        FIG. 2
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 194 of 271 PageID #: 223


  U.S. Patent          Apr. 2, 2019           Sheet 3 of 33       US 10,248,657 B2




                                            Begin

                                                          340
                                Receive a file system request
                                to write data to a target cloud
                                          storage site

                                                          350
                                  Add data associated with
                                    received file system
                                      request to buffer



                            N




                                Convert file system requests to
                                  vendor-specific API calls

                                                          380
                                Transmit buffer using vendor­
                                     specific API calls




                                            Return



                                       FIG. 3A
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 195 of 271 PageID #: 224


  U.S. Patent          Apr. 2, 2019       Sheet 4 of 33       US 10,248,657 B2




                300�




                                          Begin

                                                        310
                                Receive copy of an original
                                data set from a file system

                                                        320
                                        Index data


                                                        330
                                Deduplicate data and store
                                deduplicated data on cloud
                                         storage


                                          Return




                                      FIG.3B
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 196 of 271 PageID #: 225


  U.S. Patent          Apr. 2, 2019            Sheet 5 of 33         US 10,248,657 B2




          400

             �




                130                                                              297


          Client 1                                                     Deduplication
                                                                        Database
                              Deduplication Module             299
                                       410              420
                                Data object       Identifier
                130              identifica-
                                    tion         generation

          Client 2                     425              430

                                 Identifier       Criteria
                                comparison       evaluation

                130                                                            115


                                                                         Storage
          Client n                                                       device



                                       FIG. 4
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 197 of 271 PageID #: 226


  U.S. Patent            Apr. 2, 2019            Sheet 6 of 33                      US 10,248,657 B2



                                  I           502

                               chunk folder

                                                                              504

                                                     ►        metadata file




                                                     •I
                                                                            506

                                                                     file
                                                                 N




                                                     •I
                                                                            508

                                                                 S f le
                                                                    i
                  500�

                                         FIG. 5A
                                  I           502

                              chunk folder 1

                                                                              504

                                                             metadata file 1

                                                                            506

                                  �---                          f e1
                                                     -►
                                                              N_ i1_ _ __
                                                          � ___
                                                           I                �
                                                                        508


              510�
                                                     ,.         S file 1


                                  I           502'

                              chunk folder 2




               515   J
                                  I                  ,.      metadata file 2
                                                                              504




                                                                              506
                                  '-----                        f e2
                                        •►
                                                          � ___
                                                              N_ i1_ _ __
                                                           I             �

                                         FIG.SB
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 198 of 271 PageID #: 227


  U.S. Patent                     Apr. 2, 2019                          Sheet 7 of 33         US 10,248,657 B2




                522             524              522              524                         522            524


           Stream           Stream       Stream              Stream                      Stream           Stream
          Header 1          Data 1      Header 2             Data 2                     Header n          Data n




                �

          520
                                                                  FIG.SC




                      542             542              542              542                         542


                 co              C1               C2               C3                           Cn



           0
            '"' '"' '"' '"'
                544
                            5

                                544
                                            10

                                                 544
                                                             15

                                                                  544
                                                                                          '"'
                                                                                         65

                                                                                              544

                �

          540
                                                                  FIG. 5D
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 199 of 271 PageID #: 228


  U.S. Patent               Apr. 2, 2019               Sheet 8 of 33              US 10,248,657 B2




                            Prune

                                                605
              Receive selection of an archive file
                          to prune

                                                 610
                Perform lookup of archive file




                                                       N




                  Delete the references out




                                                       y




               Prune archive files referenced by
                        references out




                                                       N



                                                                                          650
                     Delete references in                          Prune archive file

                                                 645                                      655
            Add reference to archive file to deleted            Add deleted time stamp
                       archive file table                         to archive file table




                            Return



                                                 FIG. 6
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 200 of 271 PageID #: 229


  U.S. Patent                        Apr. 2, 2019                Sheet 9 of 33                  US 10,248,657 B2




                                                                                                �700



                               710                    720                     730
                                �                      �                          �
                          Primary Rec. ID               File ID                   Location
          742 --------                1                     F1                    AFo, OFo

          744 --------                2                     F1                    AF1, 0F1
          746                         3                     F3                    AF1, OF3

          748 --------
                                     ...                    ...                     ...
                                      4                     F3                    AF3, OF3




                                                      FIG. 7A
                                                                                                �750


                         760              765         770           775             780
                          �                �           �              �
                         Secondary         Archive          File          Ref1N       Refour
                          Rec. ID          File ID

          792 � -'r- -AFu-- -Fr - ---AFr,OFr                                        ---         -

          794 --------          2               AF1         F1                       AFo,OFo


          796 --------          3               AF1         F3        AF3,0F3


          798 --------          4               AF3         F3                       AF1,0F3


                               ...              ...          .
                                                            . .           ...              .
                                                                                          . .


                                                      FIG. 7B
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 201 of 271 PageID #: 230


  U.S. Patent                             Apr. 2, 2019      Sheet 10 of 33          US 10,248,657 B2




                                                                                    5'     752



                                  754           756         758        762
                                   �             �           �          �
                                   Rec. ID        Archive     Ref1N       Deleted
                                                  File ID               Timestamp

          772   "'----                1            AFo       AF1,0F1         T1


          774   ...........,.._      2             AF1       AF3,0F3         T2


          776   ...........,.._      3             AF3                       T2


                                    ...            ...        ...            ...

                                                         FIG. 7C
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 202 of 271 PageID #: 231


  U.S. Patent               Apr. 2, 2019                      Sheet 11 of 33                    US 10,248,657 B2


                      802




              LI
                                804

                       Chu:k_001 ]

                                                       Metadatafile

                            L�1 --- I
                                                                                  806
                                                       Non-SI data

                                                 Metadata indexfile

                            L'-----1 --- I
                                                                                  808
                                                 Index to metadatafile

                                                     Containerfile001
                            L         B1             B2        B3     •••     Bn
                                                                                  810



                                                     Containerfile002             811
                            L         B1             B2        B3     • • •   Bn


                            I
                            4 1 0010B1           I   001 B2
                                                          1
                                                                I•.. I
                                                        Container indexfile     812
                                                                     002 B1 002 sn
                                                                              1
                                                                                        I   0    I
                  I             805

                       Chu:k_002 ]

                                                                      Metadatafile 807
                            L     Non-SI
                                   data
                                                      Link          Link
                                                                          Non-SI
                                                                            data
                                                  Metadata ind exfile             80 9
                            '
                                                 Index to metadata    file
                            4 _I.....___            _ _ - - -
                                                              -
                                                                - - - - - -- -
                                                                               __,
                                                                                   _1

                            I
                            41    B1
                                           I       Containerfile001
                                               B2I B3I B4I B5I • • •
                                                                           I I
                                                                            813
                                                                                  Bn


                            I 001 B1
                            41 1                 I   Container indexfile
                                                     00 B2 • • • 00 Bn
                                                       1
                                                         0 ,
                                                                         I 1 I
                                                                         1
                                                                           814




                                                     FIG. 8
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 203 of 271 PageID #: 232


  U.S. Patent              Apr. 2, 2019          Sheet 12 of 33             US 10,248,657 B2




                                                                                5'900


                         Prune
                                        905
               Receive selection of a job
                     to be pruned

                                        907
             Determine archive file, volume
               folders, and chunk folders
                  corresponding to job

                                        910
              Delete metadata files and
             metadata index files in chunk              Delete container file
                        folders
                                        915
             Access container file in chunk
                       folders




                                                         Free up space in
                                                          container files



                                                               Return




                                             FIG. 9
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 204 of 271 PageID #: 233


  U.S. Patent          Apr. 2, 2019         Sheet 13 of 33    US 10,248,657 B2




                                      Index content

                                                       1010

                               Select copy of data set


                                                       1020

                                  Identify content


                                                       1030

                                Update content index



                                         Return




                                      FIG. 10
      Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 205 of 271 PageID #: 234




                                                                                                                  e•
                                                                                                                  00
                                                                                                          1100
                                                                                                                  •
                                                                                                5

                                                                                                                  =
                                                                                                                  �
                                                                                                                  �
                                                                                                                  �
                                                                                                                  �
                                                                                                                  �
                      11.10                   1120              1130             1140          1150


                   Location                Keywords           User Tags       Application    Available           t:-:
            http://porta I/budget.xis    Finance, Profit,    Accounting,     Spreadsheet     Immediate
116
                                                                                                                 �N
                                              Loss           Confidential
                                                                                                                  N
                                                                                                                  ....
                                                                                                                  0


               Backup Tape C,           Vacation, France      Personal          Email          1 hour
                                                                                                                  1,0

117              Offset 160

                                          Project Plan,       Project X,                                          =­
118             Offsite Tape X                                               Presentation     1 week
                                           Schedule           Cancelled
                                                                                                                  rJJ
                                                                                                                  ('D

                                                                                                                  .....
             http://www.cloud.com/          CEO              Personnel,
                                                                                                                  ....
                                                                                                                  ('D




119        companyname/archive/v15       compensation        Confidential   Word Processor   15 minutes           .i;...

                                                                                                                  ....
                                                                                                                  0

           http://www.2ndcloud.com/
119                                     Medical Condition     Personal          Email          1 hour
                                                                                                                  �
             co_name/archive/v22
                                                                                                                  �


                     ...
                                                                                                                  d
                                                                                                                 ='N"'""'
                                                                                                                  r.,;_



                                                                                                                  �
                                                                                                                  00
                                                          FIG. 11                                                O'I
                                                                                                                  UI
                                                                                                                  -....l
                                                                                                                  =
                                                                                                                  N
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 206 of 271 PageID #: 235


  U.S. Patent          Apr. 2, 2019         Sheet 15 of 33            US 10,248,657 B2




          1200
                                              Restore

                                                 i
             �
                                                               1205
                                  Receive selection of a file to
                                           restore

                                                 i             1210
                                 Determine archive file ID and
                                            offset

                                                 i             1215
                                      Access secondary storage


                                                 i             1220
                                         Open chunk folder


                                                 i             1225
                                         Parse metadata file


                                                 i             1230
                                 Determine location of file from
                                          metadata

                                                 i             1235
                                              Open file


                                                 i             1240
                                            Restore file


                                                 i
                                               Return



                                           FIG. 12
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 207 of 271 PageID #: 236


  U.S. Patent             Apr. 2, 2019         Sheet 16 of 33           US 10,248,657 B2




                                                                        �1300



               1310               1320               1330
                  "---x             "---x              "---x
               Archive File ID       File ID             Offset
                    AF1                  F1                 OF1
                                         F2                 OF2

                                         ...
                                         Fa
                                                          ...
                                                            OFa

                                         FN                 OFn



                                 FIG.13A




                                                                        �1350



               1370               1380               1390
                  "---x             "---x              "---x
               Archive File ID    Media Chunk             Start
               C, J,Cycle, AF        M1,C1           AF1, OF1, Size
                                     M1,C2           AF1, OF2, Size

                                         ...
                                     M2,Ca
                                                          ...
                                                     AF 1 , OFa, Size




                                 FIG.13B
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 208 of 271 PageID #: 237


  U.S. Patent          Apr. 2, 2019        Sheet 17 of 33      US 10,248,657 B2




                                      Search Index

                                                     1410
                               Receive Search Request


                                                     1420
                                 Search Content Index


                                                        1425
                               Generate Search Results


                                                     1430
                                Get Next Search Result




                                                           N




                               Retrieve Archived Content




                                Provide Search Results



                                         Return




                                      FIG. 14
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 209 of 271 PageID #: 238


  U.S. Patent              Apr. 2, 2019                                  Sheet 18 of 33                       US 10,248,657 B2




                  <(                        en                                            z

                          --                                --                                    -o<
                  .....
                  I.O
                                            .....
                                            I.O
                                                                                          .....
                          Q)                                Q)                                    Q)
                          Ol                                Ol
                                                                                          I.O     Ol
                  .....                     .....                                         .....
                          Cll
                          0
                          Cf)
                                  <(
                                  Q)
                                                            o en
                                                            Cll

                                                            Cf)     Q)            • • •
                                                                                                  Cll

                                                                                                  Cf)    Q)
                          "O ·-
                              Cf)                           "O ·-
                                                                Cf)                               "O :!::
                                                                                                      Cf)
                          :::J                              :::J                                  :::J
                          0                                 0                                     0
                          0                                 0                                     0




                                       -                       -                    -
                          0
                          .....
                          (")
                                                    .....                 .....
                                       C                        C                    C
                                       Q)                       Q)                   Q)

                                       0                      0                     0
                     Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 210 of 271 PageID #: 239




                                                                                                                 •
                                                                                                                 00
                                                                                                                 •
                                                                                                                 �
                                                                                51600                            �
                                                                                                                 �
                                                                                                                 �

                       1610                                                                                      �
                                                                                                         115A
                   data
                  storage                                                                      Cloud storage
                  system
                                                                                                   site A
                                                            Cloud Gateway 1540
                                                                                                                �N
         1622                                                            1505                            115B    N




                                                                       t ��
                                                          NAS                                                    ....
                                                                                                                 0




                                                          8
                                                                                        ,'      Cloud storage    1,0
     client                                                                                   1
                                                                                                    site B


                       1622
                                                                                                     •
                                                                                                     •           =­
                                                                                                                 rJJ

                                                                                                     •
                                                                                                                 ('D

                                                   1652                                                          .....
                                                                                                                 ....
                                                                                                                 ('D


                                                                                                         115N
                     client                        M1



     __ _____
                                                                                                                 1,0

                                                                                               Cloud storage     ....
                                                                                                                 0

                                                   1654                                            site N        �
                                                                                                                 �
\...__                        )                    M2           1650
              V
              1620
                                                   1656
                                                   M3
                                                                                                                 d
                                                                                                                ='N"'""'
                                                                                                                 r.,;_



                                                  FIG. 16                                                        �
                                                                                                                 00
                                                                                                                 UI
                                                                                                                 -....l
                                                                                                                 =
                                                                                                                 N
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 211 of 271 PageID #: 240


  U.S. Patent          Apr. 2, 2019         Sheet 20 of 33          US 10,248,657 B2




          1505 �




                           1720           1750          1642          1760

                        data                         data          data
                      reception                    migration     storage
                                                                 engine




                     B
                                      callback
                           1710        layer



                                                                    1644

                           1730           1740        1770
                                                                Cache/
                                   operating       media       data store
                     file system                   agent
                                    system




                                          FIG.17
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 212 of 271 PageID #: 241


  U.S. Patent          Apr. 2, 2019        Sheet 21 of 33         US 10,248,657 B2




               1800 �




                                           begin

                                                           1810
                                identify blocks that satisfy a
                                            criteria

                                                           1820
                               transfer blocks to media agent


                                                           1825
                              �------- -------�
                              :   update allocation table :
                              L _______ _______ J
                                                           1830
                                 store blocks in data store



                                           Return



                                      FIG.JS
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 213 of 271 PageID #: 242


  U.S. Patent          Apr. 2, 2019        Sheet 22 of 33         US 10,248,657 B2




              1900

                     �

                                           begin

                                                          1910
                              identify sub-objects that satisfy
                                          a criteria

                                                          1920
                               transfer sub-objects to media
                                           agent

                                                          1925
                             �------- -------�
                             :   update allocation table :
                             L _______ _______ J
                                                          1930
                              store sub-objects in data store



                                          Return



                                      FIG.19
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 214 of 271 PageID #: 243


  U.S. Patent          Apr. 2, 2019         Sheet 23 of 33       US 10,248,657 B2




             2000 �




                                          begin

                                                         2010
                              receive a request to modify a
                                file located in a data store

                                                         2020
                             identify blocks or chunks of the
                             file associated with the request

                                                         2030
                             retrieve the identified blocks or
                               chunks from the stored file

                                                         2040

                              modify the blocks or chunks


                                                         2050
                             transfer the modified blocks or
                                chunks to the data store



                                         Return



                                      FIG.20
             Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 215 of 271 PageID #: 244




                                                                                                                                                  •
                                                                                                                                                  •
      130                                SAAS §_y_stem 2102
                       -------------------         --

                                                                                                                                                  =
Client
     255               I      105
                                                           1
                                             245           ,--s,-
                                                               tora - _ m_ an
                                                                  - ge           - - r----,
                                                                            _ a_ ge                                        I                      �
Network                                                                  -----------
 client                                                                 1                     1
 agent
                                                                                   235    233 I
                                                                                                .                          I                      �
                                                                             network    mgmt.                              I             115A
       195                                                                    agent     agent
                                                                                                                           I         cioud"
 Data                                                          211         220            225                                        storage
 agent                                                                                                                     I          site A
                                                             mgmt.       jobs      interface                                             ___,J

                                                             index       agent       agent                                 I
      130
Client                                                                   ----------·•                                      I
     255                           primary storage                                                                                               �
Network                                                              1                  ,
                                 secondary storage
                                                                                                                           I                      N
 client                                                             /                   \                                                1158
 agent                                                           I                          \                              I          Cloud I
                                                                /
                                                                                                                                                  1,0
       195                   261                                                    261 I                                            storage
                                      165                                                W 165
                                      secondary storage                                   secondary storage               JI          site A
 Data                                                                              SS
                       I              computing device                           � computing device
 agent                                                            240                                                 240!;
                       I                               Media file
                                                                                 index
                                                                                                           Media file
                                                                                                                                         .
                                                                                                                                         •        =-
                                                                                                                                                  rJJ


                                                           _____
                                             235                                                 235
                                      �--� system agent                                                  system agent
                       I 247                                                        24 7
                                                                                                                                                  ('D

   •                                    Network                   236                       Network                   236                •        ('D


   •                   I s s I1ght       agent        Cloud storage
                                                                    _,
                                                                                             agent        Cloud storage                           N
                                                        submodule                                        I submodule
                                                                                          �--�                                          115C
                       I l index
                           _
                                            299                                                     299           205                 Cloud       ....
                                                                                                                                                  0

Network                                                                                                      content                 storage      �
                                       deduplication                                       deduplication                                          �
 client                                                                                                     indexing                  site A
                                         module                                               module
 agent                                                                                                     component
       195             I   297
 Data                  I
 agent
                       I                             115                                                                                          d
                                                                                                                                                 ='N"'""'
                                                                                                                                                  r.,;_
                       I                                   storage
                                                           device
                       I
                       '------------------------                                                                                                  �
                                                                                                                                                  00
                                                                                                                               FIG. 21            UI
                                                                                                                                                  -....l
                                                                                                                                                  =
                                                                                                                                                  N
                         Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 216 of 271 PageID #: 245




                                                                                                                                                          •
                                                                                                                                                          00
                                                                                                                                                          •


                                                                                                                                                          =
    Entity A -----------------------------------------------------------
-------   ,,                                                                                                                                              �


                                                                        �
                                                       Object store 2250



                     1U
                 1                                                                           s
                                                                                                                                                          �

                                                                            Storage manag:�                                                      115A     �
        :�,::                                                                                                                                    --i

        2202A2 i i
!
I   I                I I                                                                                                                        Cloud
                     I I




    B
I                                                                                                                                        --I   storage
                                                                                                                                                site A


                                             22 2 22                                 22 2 22
i
                                                                                                                                                          >
                          Object server                              Object server                                       Object server
                     1--1 node 2208 A                               ....n�o�d�e�2=2�0�8 B��-----�                        node 2208M
1
I                    :   :                    1            14       I                 1           14    I           2212     2214                115B
!_ ______ I I
                         I                                                                                                                      Cloud    �N
                                      ingestion primary                         ingestion   primary             ingestion primary              storage    N


                                  22 0                                        22 0                              -                                         ....
                         I                                                                                                               --1

                                      database data store                       database    ata stor,           database data store             site B    0
                         I
                                     .....        �             �                                                        � '-        �
     Entity s:
                                                      '-                                                                                                  1,0

, ------1 I
-                                     1                                         1                             2210
                 1
                                Object server agent                         Object server agent             Object server agent

Iii     :�,::�       1H
                     I I                                                                                                                         115N
                                                                                                                                                          =­
                                                                                                                                                          rJJ
                                                                                                                                                          ('D

I                    11�------�----��------�----_.                                                                                                        .....
                                                                                                                                                          ('D


              2                                                                                                                               Cloud       N
                                                                                                                                         --1 storage      Ul

iI I
        :�,::� �
               I iI                                                                                                 -           �7
                                                                                                                                              site N
                                                                                                                                                          ....
                                                                                                                                                          0
                                                                                                                                                          �
I
�------1 I
                     I I                                                                                                                                  �
                                                                                                                    Deduplication
                         I
                         I
                                                                                                                     database
                         I
                         I
                         I
                         I
                                                                                                                                                          d
                                                                                                                                                         ='N"'""'
                         I
                         I                                                                                                                                r.,;_
                         I
                         I

                         �----------------------------------------------------------
                         I
                                                                                                                                                          �
                                                                                                                                                          00
                                                                               FIG. 22                                                                    UI
                                                                                                                                                          -....l
                                                                                                                                                          =
                                                                                                                                                          N
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 217 of 271 PageID #: 246


  U.S. Patent          Apr. 2, 2019                              Sheet 26 of 33                     US 10,248,657 B2




                          (                Start               )                              �2300

                     ________l_____                                2305
                     : Receive identifier for object :
                     1       and metadata            I
                     L _______ T _______ I
                                             i                     2310
                     : Perform lookup of object in                           :
                     1
                     L _______               l ·-----
                        deduplication databases                              I
                                                                             I

                                                                                                            2355
                               ,,, ,,. ,,.,,. ..... ..... .....2315
                                ,,,                             ..... .....
                        ,,, ,,,                                             ..... Yes�   Update deduplication
                              Have it already? ,,, .....
                            ''                                   ,,,   ,,,
                                                                                     r
                                                                                              database
                                               ,,, ,,,
                                    ''                     .,,.

                                            JNo
                                                                   2320

                                      Request object


                                             i                     2325
                        Update ingestion database                                ��
                             and return URI

                                             i                     2330
                        Group object and request
                              processing

                                             i                     2335

                             Content index object


                                             i                     2340

                               Deduplicate object


                                             i                     2345
                         Store dehydrated form of
                           object in archive file

                     ________ i_____ 2360I
                     I1 Apport,on
                              . costs among c1·1ents 1

                                             *_______
                      1       or related entities    1
                     L _______                                               I




                          (              Return                )                         FIG. 23
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 218 of 271 PageID #: 247


  U.S. Patent                   Apr. 2, 2019            Sheet 27 of 33                 US 10,248,657 B2




                                                      Start

                                                                    2405
                                           Receive metadata; identify
                                          logical group and archive file

                                                                    2407
                                            Receive object identifier

                                                                    2410
                                               Lookup object in
                                            deduplication database



                                    Yes



                            2420
        Update deduplication                For each block in object
             database

                            2425                                    2440
         Content index object               Receive block identifier

                            2430
          Update archive file
                                                                           Yes



                                                                                                        2450
                                                 Request block                   Update deduplication
                                                                                      database
                                                                    2465                                2455
                                       Store block in container file and
                                           update archive file and                Update archive file
                                           deduplication database



                                    Yes




                                                                                 FIG. 24A
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 219 of 271 PageID #: 248


  U.S. Patent          Apr. 2, 2019       Sheet 28 of 33            US 10,248,657 B2




                A

                                                             2475
                                      Content index object

                                                             2480
                                 Update ingestion database and
                                           return URI

                                                             2485
                                        Apportion costs



                                            Return



                                       FIG.24B
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 220 of 271 PageID #: 249


  U.S. Patent          Apr. 2, 2019         Sheet 29 of 33      US 10,248,657 B2




         2500�                                                   115A-N
                                                                 Cloud
                                                                storage
                                                                  site

                                                                     150
                                                                 Storage
                                                                   cell
               2505                2510           2520
                '--
                                                                     2540
                         Collaborative
                          document              Collaborative   Security
                         management            search system    system
                           system
                                                                     2550
                                                                Document
                                                                retention
                                                                 system



                                          FIG.25
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 221 of 271 PageID #: 250


  U.S. Patent               Apr. 2, 2019           Sheet 30 of 33        US 10,248,657 B2




                                                                    5"2600

                 HTML             2610
                 page
                          List View




                 ASPX            2620                        2630




                             □
                 page
                          Script-
                            web port
                                           __.. Configuration
                                                 database

                                                                         2610
                Schema     2640                                       Doc A
                                a....;..:;.,
                 XML�-L.....:.a
                              View                                       2670
                            definition              Parser
                                                                      DocB




                                               FIG.26
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 222 of 271 PageID #: 251


  U.S. Patent          Apr. 2, 2019          Sheet 31 of 33    US 10,248,657 B2




                                (         Start

                                            i           2705
                                                                    2700
                                Access storage policy
                                                               �

                                            i
                                  Determine storage
                                                        2710
                              requirements for groups of
                                       objects

                                            i           2712
                               Identify candidate storage
                                         devices

                                            i           2715
                                    Transmit requests


                                            i           2720
                                      Receive quotes


                                            i           2725
                              Access historical/projected
                                         data

                                            i           2730
                               Evaluate storage costs of
                                  candidate devices

                                            i           2735
                              Compare storage costs of
                                 candidate devices

                                            i           2740
                            Transmit instructions regarding
                               storage location of group

                                            �
                                           End


                                      FIG.27
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 223 of 271 PageID #: 252


  U.S. Patent          Apr. 2, 2019         Sheet 32 of 33   US 10,248,657 B2




                                      Start

                                                   2805
                                                                 2800
                          Determine system capacity and
                                quotation policies           �

                                                   2810

                                Receive requests


                                                   2815
                          Evaluate pending requests and
                                 generate quotes


                                                   2820

                                  Send quotes


                                                   2825
                              Receive acceptances




                                      End



                                 FIG.28
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 224 of 271 PageID #: 253


  U.S. Patent            Apr. 2, 2019             Sheet 33 of 33               US 10,248,657 B2




            2900�




                                                begin

                                                             2910
                                receive a request to encrypt a
                                 file located on a target cloud
                                           storage site




                                  y                             N
                                                                                    2940
                                                         download file using vendor­
                                                              specific API call

                                          2930                                      2945
                 encrypt file using vendor­
                specific API encryption calls                encrypt file locally


                                                                                    2950
                                                           overwrite the file with
                                                          encrypted version using
                                                          vendor-specific API call




                                                return



                                         FIG. 29
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 225 of 271 PageID #: 254


                                                      US 10,248,657 B2
                                1                                                                      2
      DATA OBJECT STORE AND SERVER FOR A                                 before some or all of the data is moved to other storage or
         CLOUD STORAGE ENVIRONMENT,                                      discarded. Secondary copies may be indexed so users can
      INCLUDING DATA DEDUPLICATION AND                                   browse, search and restore the data at another point in time.
      DATA MANAGEMENT ACROSS MULTIPLE                                    A fter certain primary copy data is backed up, a pointer or
             CLOUD STORAGE SI T ES                                  5    other location indicia such as a stub may be placed in the
                                                                         primary copy to indicate the current location of that data.
             CROSS-REFERENCE TO RELATE D                                 F urther details may be found in the assignee's U.S. P at. No.
                    APPLICATIONS                                         7,107,298, filed Sep. 30, 2002, entitled SYSTEM AND
                                                                         METHOD FOR ARCHIVING OBJEC T S IN AN INFOR -
     T his application is a divisional of U.S. patent application   10   MATION STORE (U.S. patent application Ser. No. 10/260,
  Ser. No. 14/494,674, filed Sep. 24, 2014, now U.S. P at. No.           209).
   9,454,537, entitled DATA OBJEC T STORE AND SERVER                        O ne type of secondary copy is a backup copy. A backup
  FOR A CLOUD STORAGE ENVIRONMENT, INCLUD­                               copy is generally a point-in-time copy of the primary copy
  ING DATA DE DUPLICATION AND DATA MANAGE­                               data stored in a backup format as opposed to in native
  MENT ACROSS MULTIPLE CLOUD STORAGE SI TES,                        15   application format. F or example, a backup copy may be
  which is a continuation of U.S. patent application Ser. No.            stored in a backup format that is optimized for compression
   13/615,999, filed Sep. 14, 2012, now U.S. P at. No. 8,849,            and efficient long-term storage. Backup copies generally
   761, entitled DATA OBJEC T STORE AND SERVER FOR                       have relatively long retention periods and may be stored on
  A CLOUD STORAGE ENVIRONMENT, INCLUDING                                 media with slower retrieval times than other types of sec-
  DATA DE DUPLICATION AND DATA MANAGE MENT                          20   ondary copies and media. In some cases, backup copies may
  ACROSS MULTIPLE CLOUD STORAGE SI TES, which is                         be stored at on offsite location.
  a continuation of U.S. patent application Ser. No. 12/751,                A nother form of secondary copy is a snapshot copy. F rom
   850, filed M ar. 31, 2010, now U.S. Pat. No. 8,285,681,               an end-user viewpoint, a snapshot may be thought as an
  entitled DATA OBJEC T STORE AND SERVER FOR A                           instant image of the primary copy data at a given point in
  CLOUD STORAGE ENVIRONMENT, INCLUDING                              25   time. A snapshot may capture the directory structure of a
  DATA DE DUPLICATION AND DATA MANAGE MENT                               primary copy volume at a particular moment in time, and
  ACROSS MULTIPLE CLOUD STORAGE SI TES, which                            may also preserve file attributes and contents. I n some
  claims the benefit of the assignee's U.S. P atent A pplication         embodiments, a snapshot may exist as a virtual file system,
  Nos. 61/299,313, filed J an. 28, 2010, entitled PERFOR M ­             parallel to the actual file system. Users may gain a read-only
  ING DATA STORAGE OPERATIONS, INCLUDING                            30   access to the record of files and directories of the snapshot.
  CONTENT-INDEXING , CONTAINERIZE D DEDUPLI ­                            By electing to restore primary copy data from a snapshot
  CATION, AND POLICY-DRIVEN STORAGE WI THIN A                            taken at a given point in time, users may also return the
  CLOUD ENVIRONMENT; 61/221,993, filed J un. 30, 2009,                   current file system to the prior state of the file system that
   entitled SYSTEM S AND METHO D S FOR PERFOR MING                       existed when the snapshot was taken.
  DATA STORAGE OPERATIONS, INCLUDING CROSS-                         35      A snapshot may be created nearly instantly, using a
  CLOUD STORAGE, OVER VARIOUS NE TWORK PRO­                              minimum of file space, but may still function as a conven­
  TOCOL S; and 61/223,695, filed J ul. 7, 2009, entitled SYS­            tional file system backup. A snapshot may not actually create
  TE M S AND METHO D S FOR PERFOR MING DATA                              another physical copy of all the data, but may simply create
  STORAGE OPERATIONS, INCLUDING CRO SS­                                  pointers that are able to map files and directories to specific
  CLOUD STORAGE, OVER VARIOUS NE TWORK PRO -                        40   disk blocks.
  TOCOL S, all of which are incorporated herein by reference.               I n some embodiments, once a snapshot has been taken,
                                                                         subsequent changes to the file system typically do not
                        BACKGROUND                                       overwrite the blocks in use at the time of snapshot. T here­
                                                                         fore, the initial snapshot may use only a small amount of
     Current storage management systems employ a number of          45   disk space to record a mapping or other data structure
  different methods to perform storage operations on elec­               representing or otherwise tracking the blocks that corre­
  tronic data. F or example, data can be stored in primary               spond to the current state of the file system. A dditional disk
  storage as a primary copy that includes production data, or            space is usually only required when files and directories are
  in secondary storage as various types of secondary copies              actually modified later. F urthermore, when files are modi­
  including, as a backup copy, a snapshot copy, a hierarchical      50   fied, typically only the pointers which map to blocks are
  storage management copy ("HSM "), as an archive copy, and              copied, not the blocks themselves. I n some embodiments,
  as other types of copies.                                              for example in the case of copy-on-write snapshots, when a
     A primary copy of data is generally a production copy or            block changes in primary storage, the block is copied to
  other " live" version of the data which is used by a software          secondary storage before the block is overwritten in primary
  application and is generally in the native format of that         55   storage and the snapshot mapping of file system data is
  application. P rimary copy data may be maintained in a local           updated to reflect the changed block(s) at that particular
  memory or other high-speed storage device that allows for              point in time.
  relatively fast data access if necessary. Such primary copy               An H SM copy is generally a copy of the primary copy
  data is typically intended for short term retention (e.g.,             data, but typically includes only a subset of the primary copy
  several hours or days) before some or all of the data is stored   60   data that meets a certain criteria and is usually stored in a
  as one or more secondary copies, for example to prevent loss           format other than the native application format. F or
  of data in the event a problem occurred with the data stored           example, an H SM copy might include only that data from
  in primary storage.                                                    the primary copy that is larger than a given size threshold or
     Secondary copies include point-in-time data and are typi­           older than a given age threshold and that is stored in a
  cally for intended for long-term retention (e.g., weeks,          65   backup format. O ften, H SM data is removed from the
  months or years depending on retention criteria, for example           primary copy, and a stub is stored in the primary copy to
  as specified in a storage policy as further described herein)          indicate its new location. W hen a user requests access to the
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 226 of 271 PageID #: 255


                                                     US 10,248,657 B2
                                3                                                                     4
  HSM data that has been removed or migrated, systems use               limited to performing storage operations on those clients and
  the stub to locate the data and often make recovery of the            secondary storage devices having pre-installed hardware or
  data appear transparent even though the HSM data may be               software.
  stored at a location different from the remaining prim ary               Although some conventional data storage systems may
  copy data.                                                       5    permit a client to communicate with the system via a
     An archive copy is generally similar to an HSM copy,               non-proprietary network protocol such as hypertext transfer
  however, the data satisfying criteria for removal from the            protocol (HTTP) or file transfer protocol (FTP), generally
  primary copy is generally completely removed with no stub             such systems do not facilitate a wide range of value-added
  left in the primary copy to indicate the new location (i.e.,          storage operations. For example, cloud storage sites typi­
                                                                   10
  where it has been moved to). Archive copies of data are               cally provide only storage of and access to data objects as a
  generally stored in a backup format or other non-native               service provided to end users. Generally, uploading, access
  application format. In addition, archive copies are generally         and manipulation of data stored on a cloud storage site is
  retained for very long periods of time (e.g., years) and in           conducted via an HTTP, FTP or similar network connection.
  some cases are never deleted. Such archive copies may be         15   Cloud storage service providers include Amazon Simple
  made and kept for extended periods in order to meet                   Storage Service, Rackspace, Windows Azure, and Iron
  compliance regulations or for other permanent storage appli­          Mountain, and Nirvanix Storage Delivery Network. Cloud
  cations.                                                              storage service providers often bill end users on a utility
     In some embodiments of storage management systems,                 computing basis, e.g., per gigabyte stored, uploaded and/or
  application data over its lifetime moves from more expen­        20   downloaded per month. Conventional cloud storage sites
  sive quick access storage to less expensive slower access             may not permit the end user to perform value-added storage
  storage. This process of moving data through these various            operations such as ILM, deduplication, content indexing,
  tiers of storage is sometimes referred to as information              data classification, data mining or searching, E-discovery
  lifecycle management ("ILM"). This is the process by which            management, collaborative searching, encryption or com­
  data is "aged" from more forms of secondary storage with         25   pression.
  faster access/restore times down through less expensive                  The need exists for systems and methods that overcome
  secondary storage with slower access/restore times, for               the above problems, as well as systems and methods that
  example, as the data becomes less important or mission                provide additional benefits. Overall, the examples herein of
  critical over time.                                                   some prior or related systems and methods and their asso-
     In some embodiments, storage management systems may           30   ciated limitations are intended to be illustrative and not
  perform additional operations upon copies, including dedu­            exclusive. Other limitations of existing or prior systems and
  plication, content indexing, data classification, data mining         methods will become apparent to those of skill in the art
  or searching, electronic discovery (E-discovery) manage­              upon reading the following Detailed Description.
  ment, collaborative searching, encryption and compression.
     One example of a system that performs storage operations      35         BRIEF DESCRIPTION OF THE DRAWINGS
  on electronic data that produce such copies is the Simpana
  storage management system by Comm Vault Systems of                       FIG. 1 illustrates an example of one arrangement of
  Oceanport, N.J. The Simpana system leverages a modular                resources in a computing network that may employ aspects
  storage management architecture that may include, among               of the invention.
  other things, storage manager components, client or data         40      FIG. 2 is a block diagram illustrating an example of a data
  agent components, and media agent components as further               storage enterprise system that may employ aspects of the
  described in U.S. Pat. No. 7,246,207, filed Apr. 5, 2004,             invention.
  entitled SYSTEM AND METHOD FOR DYNAMICALLY                               FIG. 3A is a flow diagram illustrating a routine for writing
  PERFORMING STORAGE OPERATIONS IN A COM­                               data to cloud storage sites.
  PUTER NETWORK. The Simpana system also may be                    45      FIG. 3B, is a flow diagram illustrating a routine for
  hierarchically configured into backup cells to store and              migrating or copying data into an archive format in second­
  retrieve backup copies of electronic data as further described        ary storage, including secondary cloud storage.
  in U.S. Pat. No. 7,395,282, filed Jul. 15, 1999, entitled                FIG. 4 is a block diagram illustrating an example of a
  HIERARCHICAL BACKUP AND RETRIEVAL SYSTEM.                             deduplication module.
     Components within conventional storage management             50      FIGS. SA-SD illustrate various data structures for dedu­
  systems often communicate via one or more proprietary                 plicating and storing copies or instances of data objects on
  network protocols; this limits the devices that may connect           a storage device or for other processes.
  to the system. Conventional systems may utilize propriety or             FIG. 6 is a flow diagram illustrating a process for pruning
  non-proprietary network protocols at any of the seven Open            a deduplication database by pruning or deleting data objects
  Systems Interconnection Reference Model (OSIRM) layers,          55   stored in archive files, or entire archive files.
  and may often utilize proprietary application-layer proto­               FIGS. 7 A-7C illustrate various data structures which
  cols. For example, if a client has prim ary data stored on it,        aspects of the invention may utilize for pruning object-level
  and a storage management system is utilized to create a               deduplicated data or for other processes.
  secondary copy of this data on a secondary storage device,               FIG. 8 illustrates various data structures which aspects of
  the client may communicate with the secondary storage            60   the invention may utilize for deduplicating and storing
  device by utilizing a proprietary application-level network           copies or instances of data blocks on a storage device or for
  protocol. In order to create a secondary copy on the sec­             other processes.
  ondary storage device in such a scenario, both the client and            FIG. 9 is a flow diagram illustrating a process for pruning
  secondary storage device must have proprietary software               a deduplication database by pruning or deleting data blocks
  and/or hardware installed or otherwise be configured to          65   stored in archive files, or entire archive files.
  perform the proprietary network protocol. Thus, the ability              FIG. 10 is a flow diagram that illustrates the processing of
  of a conventional storage management system is generally              a content indexing component.
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 227 of 271 PageID #: 256


                                                       US 10,248,657 B2
                                 5                                                                       6
     FIG. 11 illustrates suitable data structures for facilitating        within data centers, so existing filers and file systems fulfill
  content indexing.                                                       that need. Cloud storage, on the other hand, with associated
     FIG. 12 is a flow diagram illustrating a process for                 network latencies is not always a good fit for certain use
  restoring or retrieving data from chunk folders in an archive           cases. But cloud storage excels with Internet applications
  file format on secondary storage.                                  5    where the generation of content can be viral and where it can
     FIGS. 13A and 13B illustrate example data structures that            be virtually impossible to predict capacity or access needs.
  the system may maintain to facilitate the restoration or                Cloud storage is also ideal in the case of Web 2.0 applica­
  retrieval of data from chunk folders in an archive file format          tions which promote collaboration between hundreds and
  on secondary storage.                                                   thousands of user sharing the same files or objects.
     FIG. 14 is a flow diagram illustrating the processing of a      10
                                                                             While file systems have been a successful way of allow-
  search request by the system.                                           ing people to store their data in an intuitive form that is easy
     FIG. 15 illustrates another example of an arrangement of
                                                                          to visualize, they have complexities which get exposed
  resources in a computing network that may employ aspects
                                                                          when the number of objects they need to manage reach
  of the invention.
                                                                     15   massive proportions. File systems are typically built on
     FIG. 16 is a block diagram illustrating a suitable envi­
  ronment for utilizing a networked data storage device.                  block storage devices and all files are eventually broken
     FIG. 17 shows a block diagram illustrating components of             down into blocks that need to be placed on the storage
  the network-attached storage (NAS) filer component of a                 system. The file system has to maintain a "table of contents"
  cloud gateway configured to perform data migration.                     (e.g. a FAT), which tracks not only what files it is holding,
     FIG. 18 depicts a flow diagram illustrating a routine for       20   but which blocks on the storage comprise that file. On a
  performing block-level data migration in a cloud gateway.               system with a massive number of files, each with a large
     FIG. 19 is a flow diagram illustrating a routine for                 number of blocks, the numbers get large enough that tradi­
  performing sub-object-level data migration in a cloud gate­             tional file systems start to slow down or even crash. What's
  way.                                                                    typically done when this happens is that a new file system or
     FIG. 20 shows a flow diagram illustrating a routine for         25   filer is added. But the new file system provides a completely
  block-based or sub-object-based data restoration and modi­              different namespace than the original and all users of the file
  fication in a cloud gateway.                                            system (humans and applications) need to be aware of this
     FIG. 21 illustrates another example of an arrangement of             change and know which namespace they need to look in to
  resources in a computing network that may employ aspects                find their files.
  of the invention to provide data storage software as a             30      Systems and methods are disclosed herein for performing
  service.                                                                data storage operations, including content indexing, contain­
     FIG. 22 is a block diagram illustrating components of an             erized deduplication, and policy-driven storage, within a
  object store.                                                           cloud environment. The systems support a variety of clients
     FIG. 23 shows a flow diagram illustrating a first process            and storage devices that connect to the system in a cloud
  that may be performed by an object store to process a request      35   environment, which permits data transfer over wide area
  to store a data object.                                                 networks, such as the Internet, and which may have appre­
     FIGS. 24A and 24B together show a flow diagram illus­                ciable latency and/or packet loss. The system allows avail­
  trating a second process that may be performed by an object             able storage devices to include cloud storage sites. Methods
  store to process a request to store a data object.                      are disclosed for content indexing data stored within a cloud
     FIG. 25 is a block diagram illustrating an example archi­       40   environment to facilitate later searching, including collab­
  tecture for integrating a collaborative search system with a            orative searching. Methods are also disclosed for performing
  collaborative document management system.                               containerized deduplication to reduce the strain on a system
     FIG. 26 is a schematic diagram illustrating integration of           namespace and effectuate cost savings. Methods are dis­
  parsers with a typical collaborative document management                closed for identifying suitable storage locations, including
  system.                                                            45   suitable cloud storage sites, for data files subject to a storage
     FIG. 27 is a flow diagram of a process for identifying               policy. Further, systems and methods for providing a cloud
  suitable storage locations for various data objects subject to          gateway and a scalable data object store within a cloud
  a storage policy.                                                       environment are disclosed.
     FIG. 28 is a flow diagram of a process for scheduling                   Various examples of the invention will now be described.
  cloud storage requests.                                            50   The following description provides specific details for a
     FIG. 29 illustrates a process for encrypting files stored            thorough understanding and enabling description of these
  within a cloud storage site.                                            examples. One skilled in the relevant art will understand,
                                                                          however, that the invention may be practiced without many
                  DE TAILED DESCRIPTION                                   of these details. Likewise, one skilled in the relevant art will
                                                                 55       also understand that the invention may include many other
     The headings provided herein are for convenience only                obvious features not described in detail herein. Additionally,
  and do not necessarily affect the scope or meaning of the               some well-known structures or functions may not be shown
  claimed invention.                                                      or described in detail below, so as to avoid unnecessarily
  1. Overview                                                             obscuring the relevant description.
     With the massive volume of files being hosted in cloud 60                The terminology used below is to be interpreted in its
  environments, traditional file system based approaches are              broadest reasonable manner, even though it is being used in
  failing to scale. As much as 90% of new data created is                 conjunction with a detailed description of certain specific
  unstructured and/or file based. As such data makes its way              examples of the invention. Indeed, certain terms may even
  into the cloud, the need for systems that can scale to several          be emphasized below; however, any terminology intended to
  million files and possibly petabytes of capacity becomes 65             be interpreted in any restricted manner will be overtly and
  necessary. Traditional file systems and filers have their               specifically defined as such in this Detailed Description
  strengths, and high-performance file sharing needs still exist          section.
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 228 of 271 PageID #: 257


                                                      US 10,248,657 B2
                                7                                                                      8
     Unless described otherwise below, aspects of the inven­             production copy). During a copy, backup, archive or other
  tion may be practiced with conventional data processing and            storage operation, the clients 130 may send a copy of some
  data storage systems. Thus, the construction and operation             data objects (or some components thereof) to a secondary
  of the various blocks shown in the Figures may be of                   storage computing device 165 by utilizing one or more data
  conventional design, and need not be described in further         5    agents 195, described below.
  detail herein to make and use aspects of the invention,                   The secondary storage computing device 165 may in turn
  because such blocks will be understood by those skilled in             create secondary copies of primary data objects (or some
  the relevant art. One skilled in the relevant art can readily          components thereof) in storage devices 115, which may
  make any modifications necessary to the blocks in the                  include various cloud storage sites 115A-N. Communica-
  Figures based on the detailed description provided herein.        10   tions between the secondary storage computing devices 165
  2. Suitable Environments                                               and cloud storage sites 115A-N may utilize REST protocols
     The Figures and the discussion herein provide a brief,              (Representational state transfer interfaces) that satisfy basic
  general description of certain suitable computing environ­             C/R/U/D semantics (Create/Read/Update/Delete seman­
  ments in which aspects of the invention can be implemented.            tics), or other hypertext transfer protocol ("HTTP")-based or
  Although not required, aspects of the invention are               15   file-transfer protocol ("FTP")-based protocols (e.g. Simple
  described in the general context of computer-executable                Object Access Protocol).
  instructions, such as routines executed by a general-purpose              In conjunction with creating secondary copies in cloud
  computer, e.g., a server computer, wireless device, or per­            storage sites 115A-N, the secondary storage computing
  sonal computer. Those skilled in the relevant art will appre­          device 165 may also perform local content indexing and/or
  ciate that aspects of the invention can be practiced with other   20   local object-level, sub-object-level or block-level dedupli­
  communications, data processing, or computer system con­               cation when performing storage operations involving vari­
  figurations, including: Internet appliances, hand-held                 ous cloud storage sites 115A-N. By providing content index­
  devices (including personal digital assistants (PDAs), wear­           ing and local searching, the system may reduce the time and
  able computers, all manner of cellular or mobile phones,               cost associated with data access or data search requests sent
  multi-processor systems, microprocessor-based or program­         25   to remote cloud storage sites. By deduplicating locally, the
  mable consumer electronics, set-top boxes, network PCs,                system may reduce the amount of data transfer required over
  mini-computers, mainframe computers, and the like. The                 a wide area network between the secondary storage com­
  terms "computer," "server," and the like are generally used            puting devices 165 and the cloud storage sites 115A-N, and
  interchangeably herein, and refer to any of the above devices          may reduce the cost associated with data uploads to and data
  and systems, as well as any data processor. Aspects of the        30   storage on cloud storage sites. Further details are provided
  invention can be practiced in software that controls or                below.
  operates data storage hardware that is specifically desi gned          3. Storage Operation Cell
  for use in data storage networks, e.g., as described in detail            FIG. 2 illustrates an example of one arrangement of a
  herein.                                                                storage operation cell 150 in a computing network that may
     While aspects of the invention, such as certain functions,     35   employ the processes and techniques described herein,
  are described as being performed exclusively on a single               although many others are of course possible. FIG. 2 shows
  device, the invention can also be practiced in distributed             a hierarchical arrangement of resources, which includes a
  environments where functions or modules are shared among               storage operation cell 150 having a storage manager 105,
  disparate processing devices, which are linked through a               one or more data agents 195, one or more network client
  communications network, such as a Local Area Network              40   agents 255, one or more secondary storage computing
  (LAN), Wide Area Network (WAN), and/or the Internet. In                devices 165, one or more media file system agents 240, one
  a distributed computing environment, program modules may               or more storage devices 115, one or more clients 130, and
  be located in both local and remote memory storage devices.            one or more data or information stores 260. The cell 150 also
     Aspects of the invention including computer implemented             includes a management index 2 11, a management light
  instructions, data structures, screen displays, and other data    45   index 245, a jobs agent 220, an interface agent 225, a
  may be stored or distributed on tangible computer-readable             management agent 233, one or more network agents 235,
  storage media, including magnetically or optically readable            one or more metabases 270, one or more secondary storage
  computer discs, hard-wired or preprogrammed chips (e.g.,               indices 261, one or more deduplication modules 299, one or
  EEPROM semiconductor chips), nanotechnology memory,                    more content indexing components 205, one or more dedu­
  biological memory, or other data storage media. Alterna-          50   plication databases 297, and one or more secondary storage
  tively, computer implemented instructions, data structures,            light indices 247. Such system and elements represent a
  screen displays, and other data under aspects of the inven­            modular storage system such as the CommVault Simpana
  tion may be distributed via communication medium, such as              system, available from CommVault Systems, Inc. of Ocean­
  over the Internet or over other networks (including wireless           port, N.J., and further described in the assignee's U.S. Pat.
  networks), on a propagated signal on a propagation medium         55   No. 7,035,880, filed Jul. 6, 2000, entitled MODULAR
  (e.g., an electromagnetic wave(s), a sound wave, etc.) over            BACKUP AND RETRIEVAL SYSTEM USED IN CON-
  a period of time, or they may be provided on any analog or             JUNCTION WITH A STORAGE AREA NETWORK.
  digital network (packet switched, circuit switched, or other           Although not illustrated in FIG. 1, in some implementations,
  scheme).                                                               one or more of the secondary storage computing devices 165
     FIG. 1 illustrates an example of one arrangement of            60   (and/or deduplication databases, secondary storage indices,
  resources in a computing network that may employ the                   secondary storage light indices, and/or other system com-
  processes and techniques described herein, although many               ponents) may reside on one or more cloud storage site
  others are of course possible. Clients 130, as part of their           115A-N. For example, in such implementations, a secondary
  function, may utilize data, which includes files, directories,         storage computing device may utilize computational
  metadata (e.g., access control list (ACLs) creation/edit dates    65   resources (e.g., computational processing capacity) pro­
  associated with the data, etc.), and other data objects. The           vided by a vendor that operates a cloud storage site 115A-N
  data on the clients 130 is typically a primary copy (e.g., a           to perform its functionality.
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 229 of 271 PageID #: 258


                                                      US 10,248,657 B2
                                 9                                                                      10
     A storage operation cell, such as cell 150, may generally            target cloud storage site 115A, that a second type of files
  include combinations of hardware and software components                should be retained for seven years in a second cloud storage
  associated with performing storage operations on electronic             site 115B, and that a third type of files should be retained
  data. (While aspects of the invention are described as                  indefinitely in a third cloud storage site 115N. As yet another
  employing the hierarchical architecture with cells, those          5    example, a storage policy may specify that a first type of files
  aspects may likewise be employed in other architectures                 (e.g., secondary disk copies needed for rapid disaster recov­
  without cells, such as a simple client-server or peer-to-peer           ery) be stored only in storage sites 115, including cloud
  configuration.) Storage operation cells 150 may be related to           storage sites 115A-N, that can provide sufficient bandwidth,
  backup cells and provide some or all of the functionality of            network capacity or other performance to ensure that the
  backup cells as described in the assignee's U.S. Pat. No.          10   time needed to recover a file from the storage device 115
  7,395,282 filed Jul. 15, 1999, entitled HIERARCHICAL                    (e.g., cloud storage site 115A-N) is less a specified recovery
  BACKUP AND RETRIEVAL SYSTEM. However, storage                           time objective.
  operation cells may also perform additional types of storage               As another example, a storage policy relating to cloud
  operations and other types of storage management functions              storage sites 115A-N may specify that a cloud storage site
  that are not generally offered by backup cells.                    15   should be chosen, at least in part, based on the geographical
     Additional data storage operations performed by storage              (or network) proximity between a data source (e.g., client
  operation cells 150 may include creating, storing, retrieving,          130 and/or secondary storage computing device 165) and the
  and migrating primary storage data (e.g., data store 260) and           cloud storage site in order to improve data transfers.
  secondary storage data (which may include, for example,                    As another example, a storage policy relating to cloud
  snapshot copies, backup copies, Hierarchical Storage Man­          20   storage sites 115A-N may specify that a first type of files be
  agement (HSM) copies, archive copies, and other types of                stored only on cloud storage sites that have a sufficient level
  copies of electronic data) stored on storage devices 115. In            of fault tolerance. For example, a storage policy may specify
  some embodiments, storage operation cells may perform                   that a first type of files be stored only on cloud storage sites
  additional storage operations upon copies, including ILM,               115A-N that replicate copies of their data across two or more
  deduplication, content indexing, data classification, data         25   geographically separate regions or across two or more
  mining or searching, electronic discovery (E-discovery)                 separate power grids. As yet another example, a storage
  management, collaborative searching, encryption and com­                policy may specify that a first type of files be stored only on
  pression. Alternatively or additionally, a storage operation            cloud storage sites 115A-N that satisfy other consumer
  cell may make or retain disaster recovery copies, often as              criteria. For example, a storage policy may specify that a
  secondary, high-availability disk copies. Such cell may            30   first type of files be stored only on cloud storage sites
  make secondary disk copies to disaster recovery (DR)                    115A-N that are certified as being "environmentally green,"
  locations using auxiliary copy or replication technologies.             that align with particular political or social agendas, that do
  Storage operation cells 150 may also provide one or more                or do not have operations in certain countries ( e.g., sites that
  integrated management consoles for users or system pro­                 do have operations in developing nations and/or do not have
  cesses to interface with in order to perform certain storage       35   operations in embargoed countries), or that satisfy some
  operations on electronic data. Such integrated management               other consumer criteria.
  consoles may be displayed at a central control facility or                 A storage policy might define different classes of storage
  several similar consoles may be distributed throughout mul­             that should be utilized for different types of data. For
  tiple network locations to provide global or geographically             example, a storage policy may define "first-class storage" as
  specific network data storage information.                         40   rapid access media, such as storage devices having magnetic
     In one example, storage operations may be performed                  disk (or faster access) storage media, a high bandwidth
  according to various storage preferences, for example, as               network connection to the cloud storage site, and a cloud
  expressed by a user preference or a storage policy. A                   storage site that satisfies certain performance criteria (e.g.,
  "storage policy" is generally a data structure or other infor­          has high bandwidth for faster uploads and/or downloads
  mation source that includes a set of preferences and other         45   and/or utilizes RAID or similar methods that improve the
  storage criteria associated with performing a storage opera­            fault-tolerance of the site). "Second-class storage" may be
  tion. The preferences and storage criteria may include, but             defined under a storage policy as a second cloud storage site
  are not limited to, a storage location (or a class or quality of        having magnetic tape (or slower access) data storage, lower
  storage location), deduplication requirements, relationships            bandwidth connections and/or less fault tolerance. As
  between system components, network pathways to utilize in          50   another example, a storage policy may define storage classes
  a storage operation, retention policies, data characteristics,          based on the actual performance achieved by cloud storage
  compression or encryption requirements, preferred system                sites or other storage devices 115. For example, a storage
  components to utilize in a storage operation, the estimated or          policy may define first-class storage as cloud storage sites
  historic usage or cost associated with operating system                 that actually achieve a threshold average throughput, data
  components, frequency or use/access/etc. various time-re-          55   recovery rate, and/or specified error rate.
  lated factors, single-instancing and/or deduplication infor­               To facilitate the selection of cloud storage sites on the
  mation, and other criteria relating to a data storage or                basis of actual performance, a storage manager 105, sec­
  management operation. For example, a storage policy may                 ondary storage computing devices 165 and/or other system
  indicate that certain data is to be stored in the storage device        components may track, log and/or analyze the performance
  115, retained for a specified period of time before being aged     60   achieved by cloud storage sites. Thus, a client computer or
  to another tier of secondary storage, copied to the storage             organization may contract with a cloud storage provider for
  device 115 using a specified number of data streams, etc. As            a defined level of service, where the level of service relates
  one example, a storage policy may specify that certain data             to a storage policy as defined herein (e.g. aggregated data
  should be stored in one or more target cloud storage sites              storage volumes, fault tolerance, data recovery rates, thresh-
  115A-N, as described herein.                                       65   old latency and/or bandwidth, etc., defined under a service
     As another example, a storage policy may specify that a              level agreement (SLA).) The client computer may then
  first type of files should be retained for one year in a first          periodically perform tests or monitor performance of the
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 230 of 271 PageID #: 259


                                                       US 10,248,657 B2
                                11                                                                       12
  cloud storage provider as compared to the defined level of                  Storage operation cells may contain not only physical
  service to ensure the appropriate level of service.                      devices, but also may represent logical concepts, organiza­
     In some implementations, a storage policy may comprise                tions, and hierarchies. For example, a first storage operation
  an audit policy. An audit policy is a set of preferences, rules          cell 150 may be configured to perform a first type of storage
  and/or criteria that protect sensitive data in the storage          5    operation such as an HSM operation, which may include
  operation cell 150. For example, an audit policy may define              backup or other types of data migration, and may include a
  "sensitive objects" as files or objects that contain particular          variety of physical components including a storage manager
  keywords ( e.g. "confidential," or "privileged") and/or are              105 (or management agent 233), a secondary storage com­
  associated with particular keywords (e.g., in metadata) or               puting device 165, a client 130, and other components as
  particular flags (e.g., in metadata identifying a document or       10   described herein. A second storage operation cell 150 may
  email as personal, confidential, etc.). An audit policy may              contain the same or similar physical components; however,
  further specify rules for handling sensitive objects. As an              it may be configured to perform a second type of storage
  example, an audit policy may require that a reviewer                     operation, such as a storage resource management ("SRM")
  approve the transfer of any sensitive objects to a cloud                 operation, and may include monitoring a primary data copy
  storage site 115A-N, and that if approval is denied for a           15   or performing other known SRM operations.
  particular sensitive object, the sensitive object should be                 Thus, as can be seen from the above, although the first and
  transferred to a local storage device 115 instead. To facilitate         second storage operation cells 150 are logically distinct
  this approval, the audit policy may further specify how a                entities configured to perform different management func­
  secondary storage computing device 165 or other system                   tions (e.g., HSM and SRM, respectively), each storage
  component should notify a reviewer that a sensitive object is       20   operation cell 150 may contain the same or similar physical
  slated for transfer.                                                     devices. Alternatively, different storage operation cells 150
     In some implementations, a storage policy may comprise                may contain some of the same physical devices and not
  a provisioning policy. A provisioning policy is a set of                 others. For example, a storage operation cell 150 configured
  preferences, priorities, rules and/or criteria that specify how          to perform SRM tasks may contain a secondary storage
  various clients 130 ( or groups of clients 130, e.g., a group of    25   computing device 165, client 130, or other network device
  clients 130 associated with a department) may utilize vari­              connected to a primary storage volume, while a storage
  ous system resources, including resources such as available              operation cell 150 configured to perform HSM tasks may
  storage on cloud storage sites 115A-N and/or the network                 instead include a secondary storage computing device 165,
  bandwidth between the storage operation cell 150 and cloud               client 130, or other network device connected to a secondary
  storage sites 115A-N. A provisioning policy may specify, for        30   storage volume and may not contain the elements or com­
  example, data quotas for particular clients 130 (e.g. a                  ponents associated with and including the primary storage
  gigabyte amount of data that can be stored monthly, quar­                volume. (The term "connected" as used herein does not
  terly or annually). Components of the storage operation cell             necessarily require a physical connection; rather, it could
  150, such as the secondary storage computing devices 165,                refer to two devices that are operably coupled to each other,
  may enforce the provisioning policy (including quotas)              35   communicably coupled to each other, in communication
  during the transfer of data to secondary storage (e.g., during           with each other, or more generally, refer to the capability of
  the process 300, shown in FIG. 3B). If a client (typically               two devices to communicate with each other, often with
  associated with a department within an organization)                     intervening components in between.) These two storage
  exceeds the policy, then a budget for that client/department             operation cells 150, however, may each include a different
  may be charged for excess storage or resource allocation.           40   storage manager 105 that coordinates storage operations via
     In some implementations, a storage policy may comprise                the same secondary storage computing devices 165 and
  a cost policy. A cost policy is a set of preferences, priorities,        storage devices 115. This "overlapping" configuration
  rules and/or criteria that specify how to identify suitable              allows storage resources to be accessed by more than one
  storage locations, including suitable cloud storage locations.           storage manager 105, such that multiple paths exist to each
  For example, a cost policy may describe the method of               45   storage device 115 facilitating failover, load balancing, and
  evaluating a cost function, as described in greater detail               promoting robust data access via alternative routes.
  herein with respect to FIG. 27. Here again, if a client exceeds             Alternatively or additionally, the same storage manager
  the policy, then a budget for that client/department may be              105 may control two or more storage operation cells 150
  charged for excess storage or resource allocation.                       (whether or not each storage operation cell 150 has its own
     A storage policy may be stored in a database of the storage      50   dedicated storage manager 105). Moreover, in certain
  manager 105, such as management index 211, or in other                   embodiments, the extent or type of overlap may be user­
  locations or components of the system. As will be described              defined (through a control console) or may be automatically
  in detail herein, the system may utilize a storage policy when           configured to optimize data storage and/or retrieval.
  identifying suitable storage locations for various data objects             The clients 130, as part of their function, may utilize data,
  subject to the storage policy.                                      55   which includes files, directories, metadata, and other data
     Additionally or alternatively, a "schedule policy" may                objects. The data on the clients 130 is typically a primary
  specify when and how often to perform storage operations                 copy (e.g., a production copy). During a copy, backup,
  and may also specify performing certain storage operations               archive or other storage operation, the clients 130 may send
  on sub-clients of data and how to treat those sub-clients. A             a copy of some data objects to a secondary storage com-
  "sub-client" is a portion of one or more clients 130 and can        60   puting device 165 by utilizing one or more data agents 195.
  contain either all of the client's 130 data or a designated                 The data agent 195 may be a software module or part of
  subset thereof. For example, an administrator may find it                a software module that is generally responsible for storage
  preferable to separate email data from financial data using              operations, such as copying, archiving, migrating, and
  two different sub-clients having different storage prefer­               recovering data from client 130 stored in data store 260 or
  ences, retention criteria, etc. A schedule policy may be            65   other memory location. Each client 130 may have at least
  stored in the management index 211 of the storage manager                one data agent 195, and the system can support multiple
  105 and/or in other locations within the system.                         clients 130. Data agent 195 may be distributed between
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 231 of 271 PageID #: 260


                                                     US 10,248,657 B2
                               13                                                                    14
  client 130 and storage manager 105 (and any other inter­              as a graphical user interface ("GUI"), an application pro­
  mediate components), or it may be deployed from a remote              gramming interface ("API"), or other interactive interface
  location or its functions approximated by a remote process            through which users and system processes can retrieve
  that performs some or all of the functions of data agent 195.         information about the status of storage operations. Through
     The overall system may employ multiple data agents 195,       5    interface agent 225, users may optionally issue instructions
  each of which may back up, migrate, archive, and recover              to various storage operation cells 150 regarding the perfor-
  data associated with a different application. For example,            mance of the storage operations as described and contem­
  different individual data agents 195 may be designed to               plated herein. For example, a user may modify a schedule
  handle Microsoft Exchange data, Lotus Notes data, Micro­              concerning the number of pending snapshot copies or other
  soft Windows 2000 file system data, Microsoft Active Direc-      10   types of copies scheduled as needed to suit particular
  tory Objects data, and other types of data known in the art.          requirements. As another example, a user may employ the
  Other embodiments may employ one or more generic data                 GUI to view the status of pending storage operations in some
  agents 195 that can handle and process multiple data types            or all of the storage operation cells 150 in a given network
  rather than using the specialized data agents described               or to monitor the status of certain components in a particular
  above.                                                           15   storage operation cell 150 (e.g., the amount of storage
     If a client 130 has two or more types of data, one data            capacity left in a particular storage device 115). In some
  agent 195 may be required for each data type to copy,                 embodiments, users or other system processes may retrieve
  archive, migrate, and restore the data of the client 130.             information or issue commands by employing API com-
  Alternatively, the overall system may use one or more                 mands sent to the interface agent via the network agent 235.
  generic data agents 195, each of which may be capable of         20      The storage manager 105 may also include a management
  handling two or more data types. For example, one generic             agent 233 that is typically implemented as a software
  data agent 195 may be used to back up, migrate, and restore           module or application program. In general, management
  Microsoft Exchange 2000 Mailbox data and Microsoft                    agent 233 provides an interface that allows various man­
  Exchange 2000 Database data while another generic data                agement agents 233 in other storage operation cells 150 to
  agent 195 may handle Microsoft Exchange 2000 Public              25   communicate with one another. For example, assume a
  Folder data and Microsoft Windows 2000 File System data,              certain network configuration includes multiple storage
  etc.                                                                  operation cells 150 adjacent to one another or otherwise
     The data agents 195 may be responsible for arranging or            logically related in a WAN or LAN configuration. In this
  packing data to be copied, transferred, or migrated into a            arrangement, each storage operation cell 150 may be con-
  certain format such as an archive file format. Nonetheless, it   30   nected to the other through a respective interface agent 225.
  will be understood that this represents only one example,             This allows each storage operation cell 150 to send and
  and any suitable packing or containerization technique or             receive certain pertinent information from other storage
  transfer methodology may be used if desired. Such an                  operation cells 150, including status information, routing
  archive file may include a metadata list of files or data             information, information regarding capacity and utilization,
  objects copied in metadata, the file, and data objects them­     35   etc. These communications paths may also be used to
  selves. Moreover, any data moved by the data agents may be            convey information and instructions regarding storage
  tracked within the system by updating indexes associated              operations. The storage operation cells 150 can be organized
  with appropriate storage managers 105 or secondary storage            hierarchically such that hierarchically superior cells control
  computing devices 165. As used herein, a file or a data object        or pass information to hierarchically subordinate cells or
  refers to any collection or grouping of bytes of data that can   40   vice versa.
  be viewed as one or more logical units.                                  Storage manager 105 may also maintain a management
     The network client agent 255 may be a software module,             index 211, database, or other data structure. The data stored
  part of a software module, and/or may comprise hardware               in management index 211 may be used to indicate logical
  that generally provides the client 130 with the ability to            associations between components of the system, user pref­
  communicate with other components within the system,             45   erences, management tasks, media containerization and data
  such as storage manager 105, other clients 130, and second­           storage information or other useful data. For example, the
  ary storage computing devices 165. Network client agent               storage manager 105 may use data from management index
  255 may permit communication via one or more proprietary              211 to track the logical associations between secondary
  and/or non-propriet ary network protocols, notably to cloud­          storage computing device 165 and storage devices 115 (or
  based storage, as described herein.                              50   the movement of data as containerized from primary to
     Generally speaking, the storage manager 105 may be a               secondary storage). In the case of cloud-based storage, the
  software module or other application that coordinates and             management index may indicate which cloud-based storage
  controls storage operations performed by storage operation            site(s) stores which data set.
  cell 150. Storage manager 105 may communicate with some                  Storage manager 105 may also include a network agent
  or all elements of storage operation cell 150 including          55   235 that is typically implemented as a software module or
  clients 130, data agents 195, secondary storage computing             part of a software module. In general, network agent 235
  devices 165, and storage devices 115 to initiate and manage           provides the storage manager 105 with the ability to com­
  system backups, migrations, data recovery, and other storage          municate with other components within the system, such as
  operations.                                                           clients 130, data agents 195, and secondary storage com-
     Storage manager 105 may include a jobs agent 220 that         60   puting devices 165. As with the network client agents 255,
  monitors the status of some or all storage operations previ­          the network agents 235 may permit communication via one
  ously performed, currently being performed, or scheduled to           or more proprietary and/or non-propriet ary network proto­
  be performed by storage operation cell 150, including stor­           cols. Network agent 235 may be communicatively coupled
  age jobs sent to cloud-based storage. Jobs agent 220 may be           to management light index 245, management index 211, jobs
  communicatively coupled to interface agent 225 (e.g., a          65   agent 220, management agent 233, and interface agent 225.
  software module or application). Interface agent 225 may                 Generally speaking, the secondary storage computing
  include information processing and display software, such             device 165, which may include or be a media agent, may be
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 232 of 271 PageID #: 261


                                                     US 10,248,657 B2
                               15                                                                     16
  implemented as a software module that conveys data, as                mechanism for locating data stored or backed up. Thus, an
  directed by storage manager 105, between a client 130 and             SS index 261 and/or a management index 211 of a storage
  one or more physical storage devices 115, such as a tape              manager 105 may store data associating a client 130 with a
  library, a magnetic media storage device, an optical media            particular secondary storage computing device 165 or stor­
  storage device, a cloud storage site, or any other suitable      5    age device 115, for example, as specified in a storage policy,
  storage device. In one embodiment, secondary storage com­             while an SS index 261, metabase, database, or other data
  puting device 165 may be communicatively coupled to and               structure in secondary storage computing device 165 may
  control a storage device 115. A secondary storage computing           indicate where specifically the data of the client 130 is stored
  device 165 may be considered to be associated with a                  in storage device 115, what specific files were stored, and
  particular storage device 115 if that secondary storage          10
                                                                        other information associated with storage of the data of the
  computing device 165 is capable of routing and storing data
                                                                        client 130. I n some embodiments, such index data may be
  to that particular storage device 115.
                                                                        stored along with the data backed up in a storage device 115,
      In operation, a secondary storage computing device 165
  associated with a particular storage device 115 may instruct          with an additional copy of the index data written to index
  the storage device 115 to use a robotic arm or other retrieval   15
                                                                        cache in a secondary storage device 165. Thus the data is
  means to load or eject a certain storage media. Secondary             readily available for use in storage operations and other
  storage computing device 165 may also instruct the storage            activities without having to be first retrieved from the
  device 115 to archive, migrate, restore, or copy data to or           storage device 115.
  from the storage device 115 or its associated storage media.             Generally speaking, information stored in cache is typi­
  Secondary storage computing device 165 may also instruct         20   cally information that reflects certain particulars about
  the storage device 115 to delete, sparsify, destroy, sanitize,        operations that have recently occurred. A fter a certain period
  or otherwise remove data from the storage device 115 or its           of time, this information is sent to secondary storage and
  associated storage media. Secondary storage computing                 tracked. This information may need to be retrieved and
  device 165 may communicate with a storage device 115 via              uploaded back into a cache or other memory in a secondary
  any suitable communications path, including SCSI , a Fibre       25   computing device before data can be retrieved from storage
  Charmel communications link, or a wired, wireless, or                 device 115. In some embodiments, the cached information
  partially wired/wireless computer network, including the              may include information regarding the format or container­
  I nternet. In some embodiments, the storage device 115 may            ization of archives or other files stored on storage device
  be communicatively coupled to the storage manager 105 via             115.
  a storage area network (SAN).                                    30      A secondary storage computing device 165 may also
      A secondary storage computing device 165 may also                 include a deduplication database 297 to perform deduplica­
  include at least one media file system agent 240. Each media          tion of data in conjunction with the archival, restoration,
  file system agent 240 may be a software module or part of             migration, or copying of data, or at some other time. The
  a software module that is generally responsible for                   secondary storage computing devices 165 may also maintain
  archiving, migrating, restoring, accessing, reading, writing,    35   one or more deduplication databases 297. Single instancing
  moving, deleting, sanitizing, or otherwise performing file            is one form of deduplication and generally refers to storing
  system and data storage operations on various storage                 in secondary storage only a single instance of each data
  devices 115 of disparate types. For example, media file               object (or each data sub-object or each data block) in a set
  system agent 240 may be configured to permit secondary                of data (e.g., primary data). More details as to single
  storage computing device 165 to open, read, write, close,        40   instancing may be found in one or more of the following
  and delete data on cloud storage sites or storage devices 115         commonly assigned U.S. patent applications: 1) U.S. Pat.
  having optical, magnetic, or tape media.                              Pub. No. 2006-0224846 (entitled SYSTEM AND METHO D
      A secondary storage computing device 165 may also                 TO SUPPORT SINGLE INSTANCE STOR AGE OPERA-
  include a network agent 235 similar or identical to that              TI ONS, U.S. patent application Ser. No. 11/269,512); 2)
  described previously. Generally, network agent 235 provides      45   U.S. Pat. Pub. No. 2009-0319585 (entitled APPLI CATI ON­
  the secondary storage computing device 165 with the ability           AWARE AND REMOTE SINGLE INSTANCE DATA
  to communicate with other components within the system,               MANAGEMENT, U.S. patent application Ser. No. 12/145,
  such as other secondary storage computing devices 165,                342); 3) U.S. Pat. Pub. No. 2009-0319534 (entitled APPLI ­
  storage manager 105, clients 130, data agents 195, and                CATI ON-AWARE AND REMOTE SINGLE INSTANCE
  storage devices 115. Network agent 235 generally provides        50   DATA MANAGEMENT, U.S. patent application Ser. No.
  communication via one or more proprietary and/or non­                 12/145,347), 4) U.S. Pat. Pub. No. 2008-0243879 (entitled
  proprietary network protocols.                                        SYSTEM AND METHO D FOR STORING REDUNDANT
      A secondary storage computing device 165 may also                 INFORMATI ON, U.S. patent application Ser. No. 11/963,
  include a content indexing component 205 to perform con­              623); and 5) U.S. Pub. A pp. No. 2008-0229037 (entitled
  tent indexing of data in conjunction with the archival,          55   SYSTEMS AND METHO DS FOR CREATING COPIES
  restoration, migration, or copying of data, or at some other          OF DATA, SUCH AS ARCHIVE COPI ES, U.S. patent
  time. Content indexing of data is described in greater detail         application Ser. No. 11/950,376).
  herein. Each secondary storage computing device 165 may                  A nother form of deduplication is variable instancing,
  maintain an index, a database, or other data structure (re­           which generally refers to storing in secondary storage one or
  ferred to herein as "secondary storage index" or "SS index"      60   more instances, but fewer than the total number of instances,
  261) that may store index data generated during backup,               of each data block (or data object or data sub-object) in a set
  migration, restoration, and other storage operations for sec­         of data (e.g., primary data). More details as to variable
  ondary storage ("SS") as described herein, including creat­           instancing may be found in the commonly assigned U.S. Pat.
  ing a metabase (MB). For example, performing storage                  A pp. No. 61/164,803 (entitled STORING A VARI A BLE
  operations on Microsoft Exchange data may generate index         65   NUMBER OF INSTANCES OF DATA O BJECTS). The
  data. Such index data provides a secondary storage comput­            deduplication module 299 and deduplication database 297
  ing device 165 or other external device with an efficient             are described in greater detail herein.
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 233 of 271 PageID #: 262


                                                       US 10,248,657 B2
                                17                                                                       18
      As shown in FIG. 2, clients 130 and secondary storage                information. Within the management light index 245, each
  computing devices 165 may each have associated metabases                 data file may also be associated with a token that uniquely
  or indices (270 and 261, respectively). However, in some                 identifies the data file. In some embodiments, however, the
  embodiments, each "tier" of storage, such as primary stor­               token may not be unique for all data files in the management
  age, secondary storage, tertiary storage, etc., may have            5    light index 245; instead, the combination of the token with
  multiple metabases/indices or a centralized metabase/index,              another data field (e.g., the associated client 130) may be
  as described herein. For example, rather than a separate                 unique.
  metabase or index associated with each client in FIG. 2, the                During the operation of the storage operation cell 150,
  metabases/indices on this storage tier may be centralized.               management light index 245 may be populated or changed.
  Similarly, second and other tiers of storage may have either        10   For example, whenever a secondary storage operation is
  centralized or distributed metabases/indices. Moreover,                  performed ( due to a client 130 request, a scheduled job, the
  mixed architecture systems may be used if desired, that may              application of a storage policy, or otherwise), the manage­
  include a first tier centralized metabase/index system                   ment light index 245 may be updated by the storage manager
  coupled to a second tier storage system having distributed               105, secondary storage computing device 165, or other
  metabases/indices and vice versa, etc.                              15   system component responsible for performing some or all of
      Moreover, in operation, a storage manager 105 or other               the storage operation. For example, if a client 130 (or its data
  management module may keep track of certain information                  agent 195) requests the creation of a backup, archival, or
  that allows the storage manager to select, designate, or                 other secondary copy, the secondary storage computing
  otherwise identify metabases/indices to be searched in                   device 165 (e.g. cloud-based storage site) creating that
  response to certain queries as further described herein.            20   secondary copy may create one or more new entries in the
  Movement of data between primary and secondary storage                   management light index 245 reflecting the name, location,
  may also involve movement of associated metadata and                     size, and client 130 associated with the newly created
  index data and other tracking information as further                     secondary copy. As another example, if due to an ILM
  described herein.                                                        storage policy, a file is migrated from a first storage device
      In some embodiments, management index 211 and/or SS             25   115 to a second storage device 115, a secondary storage
  index 261 may provide content indexing of data generated                 computing device 165 may update the management light
  during backup, migration, restoration, and other storage                 index 245 to reflect the new location of the file.
  operations. In this way, management index 211 and/or SS                     In one example, the management light index 245 may
  index 261 may associate secondary storage files with various             only be populated with information regarding data files that
  attributes, characteristics, identifiers, or other tags or data     30   originated from clients 130 that connect to the storage
  classifications associated with the file content. In such                operation cell 150 via certain network protocols. For
  embodiments, a user of storage operation cell 150 may                    example, the management light index 245 may only be
  search for content within the storage operation cell via the             populated with information regarding data files that origi­
  interface agent 225. Methods of performing content index­                nated from clients 130 that connect to the storage operation
  ing and searching, including collaborative searching, within        35   cell 150 via the HTTP protocol.
  a storage operation cell 150 are described in the commonly                  The secondary storage computing device 165 may include
  assigned U.S. Patent Publication Nos. 2008-0091655 (en­                  or be operably coupled to a secondary storage light index
  titled METHOD AND SYSTEM FOR OFFLINE INDEX­                              247 ("SS light index"). Typically SS light index 247 com­
  ING OF CONTENT AND CLASSIFYING STORED                                    prises a subset of the information included in management
  DATA, U.S. patent application Ser. No. 11/694,869) and              40   light index 245. For example, SS light index 247 includes a
  2008-0222108 (entitled METHOD AND SYSTEM FOR                             subset of information pertaining to secondary storage data
  COLLABORATIVE SEARCHING, U.S. patent application                         files stored in storage devices 115 associated with the
  Ser. No. 11/874,122).                                                    secondary storage computing device 165. During the opera­
      In some embodiments, storage manager 105 may also                    tion of the storage operation cell 150, SS light index 247
  include or be operably coupled to a management light index          45   may be populated or changed in the same or similar manner
  245 that may store index data, metadata, or other informa­               as management light index 245.
  tion generated during backup, migration, restoration, or                    The management light index 245 and SS light index 247
  other storage operations. The management light index 245                 may be implemented in a non-relational database format,
  provides storage manager 105 and other components with an                such as C-Tree from Faircom, Inc., SimpleDB from Ama-
  alternate mechanism for locating data stored or backed up,          50   zon, Inc., or CouchDB from the Apache Software Founda­
  so that they may more rapidly respond to client 130 or other             tion. In this way, the storage manager 105 may provide a
  requests received via HTTP or similar protocols that are                 faster response to client 130 or other requests than if it were
  susceptible to time-outs.                                                to query management index 211, metabase 270 and/or SS
      Management light index 245 may store some subset of the              index 261, and thus prevent time-outs when communicating
  information contained in management index 211, SS index             55   via certain network protocols such as HTTP. Components of
  261, client metabase 270 and/or other information. For                   the storage operation cell 150 system, such as storage
  example, the management light index 245 comprises the                    manager 150, may be configured to facilitate data storage
  following information about each data file in the storage                provisioning and/or cost charge backs. In some implemen­
  operation cell 150: a file name or other descriptor, a descrip­          tations, the system may evaluate the state of stored data
  tor for the client 130 or sub-client associated with the file       60   relative to enterprise needs by using weighted parameters
  (typically the client 130 that created the file), the size of the        that may be user defined, e.g., in order to facilitate the
  file, the storage location of the file (including the storage            generation of or enforcement of a provisioning policy. In
  device, associated secondary storage computing devices 165               some implementations, the system may calculate data cost­
  and/or other index data), file type (e.g., file extension or             ing information and other information including information
  descriptor to associate an application with the file), etc. In      65   associated with the cost of storing data and data availability
  some embodiments, the management light index 245 may                     associated with storage operation cells, e.g., in order to
  comprise additional information, such as limited content                 facilitate charge backs. The system may identify network
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 234 of 271 PageID #: 263


                                                     US 10,248,657 B2
                               19                                                                     20
  elements, associated characteristics or metrics with the net­             Typically, each subagent manages communications made
  work elements, receive additional data, such as SRM or                 via a particular network protocol. For example, each sub­
  HSM data, from storage operation cells, and correlate the              agent manages communications utilizing a particular layer
  additional data with the network elements to calculate a cost          protocol, such as a transport layer protocol like Transport
  of data storage or an availability of data. In some imple­        5    Control Protocol ("TCP") from the TCP/IP (Internet Proto­
  mentations, data may be identified according to user, depart­          col). However, a subagent may additionally or alternatively
  ment, project, or other identifier. In other implementations,          manage one or more protocols from a layer other than the
  data availability or data cost is compared to a service level          transport layer (e.g., application layer), more than one
  agreement (SLA). In some implementations, a prediction of              transfer layer protocol.
  media usage is generated according to data use, availability,     10
                                                                            Typical network subagents, include an HTTP subagent, an
  or cost. Further details regarding provisioning and charge
                                                                         FTP subagent, and a proprietary protocol subagent. An
  backs may be found in the commonly assigned U.S. appli­
                                                                         HTTP subagent may manage connections that utilize HTTP
  cation Ser. No. 12/015,470, filed Jan. 16, 2008, entitled
  "SYSTEMS AND METHODS FOR STORAGE MODEL­                                and/or HTTP over TLS/SSL ("HTTPS"). An FTP subagent
  ING & COSTING," which is hereby incorporated herein in            15   may manage connections to the network agent 235 that
  its entirety.                                                          utilize the FTP and/or secure FTP. A proprietary protocol
     In some implementations, storage manager 150 may                    subagent may manage connections that utilize a particular
  comprise a management module configured to predict and                 proprietary application-layer protocol. In some embodi­
  plan future storage needs. The management module may                   ments, the proprietary protocol subagent may be configured
  receive information related to storage activities associated      20   to facilitate a virtual private network connection running
  with one or more storage operation components within the               over an HTTPS protocol, or another type of open/secure
  storage operation cell under the direction of the storage              pipe wrapped in an HTTPS protocol. Non-exclusive
  manager component. The management module is adapted to                 examples of other possible network subagents (not shown)
  predict storage operation resource allocations based on the            include network subagents to implement the common inter-
  received information related to the storage activities. Further   25   net file system (CIFS) protocol and the network file system
  details relating to the prediction of storage operation                (NFS) protocol.
  resource allocations may be found in the commonly                      5. Network Client Agents
  assigned U.S. application Ser. No. 11/639,830, filed Dec. 15,             Network client agents 255 are similar to the network
  2006, entitled "System and Method for Allocation of Orga­              agents 235. Typically, each network client subagent man-
  nizational Resources", and U.S. application Ser. No. 11/825,      30   ages communications utilizing a network protocol, and is
  283, filed Jul. 5, 2007, entitled "System and Method for
                                                                         substantially similar to the network subagents described
  Allocation of Organizational Resources", which are hereby
                                                                         above. Thus, typical network client subagents include an
  incorporated herein in their entirety.
                                                                         HTTP client subagent, an FTP client subagent, a proprietary
     In some implementations, components of the storage
  operation cell 150, may be configured to copy data of one or           protocol client subagent, and a telecommunications protocol
                                                                    35
  more virtual machines being hosted by one or more non­                 client subagent. An HTTP client subagent may be a web
  virtual machines (e.g., hosted by a cloud storage site 115A­           browser application configured to connect both to network
  N). Further details relating to copying data of virtual                client agents 255 as well as other resources such as general
  machines may be found in the commonly assigned U.S.                    Internet or web servers. A telecommunications protocol
  application Ser. No. 12/553,294, filed Sep. 3, 2009, entitled     40   client subagent may manage remote connections that utilize
  "SYSTEMS AND METHODS FOR MANAGEMENT OF                                 data transfer protocols supported by certain types of tele­
  VIRTUALIZATION DATA," which is hereby incorporated                     communications networks, e.g., Global System for Mobile
  herein in its entirety.                                                (GSM), code/time division multiple access (CDMA/
  4. Network Agents                                                      TDMA), and/or 3rd Generation (3G) telecommunications
     Network agent 235 may comprise one or more sub­                45   networks. For example, telecommunications protocol client
  processes or network subagents, which are typically imple­             subagent may permit a user to initiate an HTTP connection
  mented as a software module or part of a software module.              by using an API associated with a mobile operating system
  Each network subagent may be responsible for managing                  such as Windows Mobile, BlackBerry OS, iPhone OS, Palm
  communications between the network agent 235 and a                     OS, Symbian, and Android.
  remote device conducted via a particular network protocol,        50   6. Media File System Agent
  such as HTTP. Remote devices might include any compo­                     Media file system agent 240 may comprise one or more
  nent of the storage operation cell 150, such as clients 130,
                                                                         media submodules. Each media submodule may permit the
  secondary storage computing devices 165, storage devices
                                                                         media file system agent 240 to perform basic file system
  115, storage managers 105 or other networked devices. Each
                                                                         commands (e.g., open, read, write, close, and delete) on a
  network subagent may do some or all of the following:             55
  accept or initiate connections to remote devices; authenticate         certain type of storage device 115, and/or to otherwise direct
  remote devices and/or specific users on remote devices;                a certain type of storage device 115 to perform file system
  receive requests from remote devices; provide responses to             or storage operations. For example, the media file system
  remote devices; log requests and responses; detect or                  agent 240 may comprise tape, optical and/or magnetic
  respond to network time-outs; compress or encrypt data;           60   submodules to open, read, write, close, and delete data files
  serve data or content to remote devices; redirect remote               on storage devices utilizing tape, optical and magnetic
  devices to other system components; call other applications,           media, respectively. Media file system agent 240 may also
  scripts, or system resources; and implement bandwidth                  comprise one or more cloud storage submodules 236 that
  throttling. Each network subagent may include instructions             permit the media file system agent 240 to open, read, write,
  for interpreting routines, data structures, object classes,       65   close, and delete data files stored on cloud storage sites
  and/or protocols defined in a particular API or similar                and/or otherwise direct cloud storage sites to perform data
  interface.                                                             storage operations.
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 235 of 271 PageID #: 264


                                                      US 10,248,657 B2
                                21                                                                      22
  7. Cloud Storage Submodules: Vendor-Agnostic File System                retaining other information sufficient to decrypt an
  Calls, Buffering of Storage Requests, and Logging Cloud                 encrypted file). For example, a cloud storage site API may
  Storage Performance                                                     permit storing encrypted data belonging to a client on a
     Each cloud storage vendor associated with a particular               cloud storage site, together with an encrypted version of the
  cloud storage site 115A-N utilized by the system may               5    encryption key that was used to encrypt the encrypted data.
  provide an API that has vendor-specific implementation of               A password would be required from the client in order to
  basic file system calls. For example, each vendor API may               decrypt the encrypted version of the encryption key stored
  prescribe a different functional call for opening/creating a            on the storage system belonging to the application service
  new data file on the vendor's cloud storage site. Typically a           provider. This is advantageous for the client, because it
  cloud storage vendor API will utilize REST-based protocols.        10   would prevent the application service provider from
  The system described herein may used a cloud storage                    decrypting the data belonging to the customer, without the
  submodule to map each generic file system command (e.g.,                customer's permission.
  an open command) to the various implementations of the                     Additionally, using the mapping, a cloud storage submod­
  command as defined in each of the APis provided by the                  ule 236 may permit other system components to direct one
  various cloud storage vendors. Using the mapping, a cloud          15   cloud storage site 115 to transfer some or all files to another
  storage submodule may convert a generic file system com­                cloud storage site 115, without first transferring the files
  mand received by the media file system agent 240 into the               back to the storage cell 150. In this way, the system may
  appropriate vendor-specific call for a target cloud storage             efficiently and effectively "fire" underperforming or expen­
  site 115A-N. In this way, the cloud storage submodule                   sive cloud storage sites 115 or otherwise adjust how it uses
  permits the system to i gnore implementation details of the        20   multiple cloud storage sites 115A-N. For example, if the
  various cloud storage sites 115A-N used by the system and               system determines that a cloud storage site is underperform­
  simply treat each site in a manner analogous to local data              ing, it may transfer files from the underperforming site to a
  storage media, such as local optical or tape media. In this             different site that is meeting performance metrics specified
  manner, a cloud storage submodule may obviate the need for              in a storage policy.
  complex scripting or the addition of disparate cloud gateway       25      When a cloud storage submodule 236 initiates file system
  appliances to write data to multiple cloud storage site                 and storage operations on a cloud storage site, it may
  targets. In this way, a cloud storage submodule 236 also                determine or test and record (or report, e.g., to a storage
  presents clients 130 and other system components with a                 manager 105) the performance achieved by the cloud stor­
  unified name space, even if the system is storing data on               age site, such as the throughput of the site, the number of
  multiple cloud storage sites 115.                                  30   failures that occurred, the number of timeouts, speed of
     For example, the cloud storage submodule 236 includes                restores, speed of responses to queries, or other metrics. By
  an interface to translate the REST-based protocols of the               determining the actual performance of cloud storage sites
  Amazon S3 APis, the Windows Azure APis and the Rack­                    115A-N, the storage operation cell 150 may adjust its
  space APis into generic commands for use with a file system             classifications of various cloud storage sites 115 (e.g., as
  such as Windows, Solaris, Unix or Linux. Thus, the cloud           35   first-class storage, as second-class storage, etc.) dynamically
  storage submodule converts the format and parameters of                 or periodically. Additionally, on a periodic basis, the system
  relevant storage vendor APis, such as "open file" and "write            may determine which cloud storage sites are underperform­
  file", into a normalized or generic format for use with file            ing so that it may transfer files from the underperforming site
  systems. (The cloud storage submodule may likewise con­                 to a different site that is meeting performance metrics
  vert, if needed, the generic format into a format for specific     40   specified in a storage policy or take other suitable action
  file systems such as Windows, Linux, etc.) As shown in FIG.             (e.g., requesting a reduced storage price).
  2, the cloud storage submodule 236 may reside on media file                A cloud storage submodule 236 may also store and/or
  system agent 140 located on the secondary storage comput­               manage credentials or other authorization and connection
  ing device 165 to initiate file system and storage operations           information (e.g., site configuration settings, login informa-
  on cloud storage sites (including data transfers to and from       45   tion, certificates, etc.) that permit the cloud storage submod­
  a site). To initiate file system and storage operations, the            ule to perform storage operations on a cloud storage site 115.
  cloud storage submodule 236 may invoke the network agent                To add a new cloud storage site 115 to the storage operation
  235, via an HTTP subagent, an FTP subagent, or another                  cell 150, the system may populate each cloud storage
  type of network subagent, to open a suitable network con­               submodule with the appropriate configuration settings or
  nection to a target cloud storage site so that the cloud storage   50   credentials for the new site.
  submodule may make various file system requests upon the                   The cloud storage submodule 236, during a period of its
  target cloud storage site for storage operations via this               operation, may receive a series of similar requests for the
  network connection.                                                     submodule to transfer data to a target cloud storage site (e.g.,
     Some cloud storage site APis may provide advanced                    cloud storage site 115A); each individual request in the
  functionality to manipulate files stored on a cloud storage        55   series may only involve a small amount of data (e.g., a few
  site that extend beyond basic file system calls such as open,           data blocks or a small data object such as an email). For
  read, write. For example, cloud storage site APis may                   example, since the system may utilize cloud storage sub­
  provide commands for the encryption, compression and/or                 module to transfer data to cloud storage sites 115A-N during
  other advanced file operations. Cloud storage submodules                containerized deduplication, it may receive a series of simi-
  may map generic advanced file operations (e.g., a generic          60   lar file requests (e.g., to write several small email data
  encryption command) to the various implementations of the               objects to the same target container file on the same target
  command as defined in each of the APis provided by the                  cloud storage site). To facilitate more efficient data trans­
  various cloud storage vendors. As one example, a cloud                  mission, which may occur over a lossy and/or latent WAN
  storage site API may provide a command to encrypt a file                (such as the Internet), the cloud storage submodule may
  located on the cloud storage site using an encryption method       65   utilize two or more local buffers (e.g., buffers stored in local
  that does not result in the cloud storage site receiving a key          memory, such as local RAM) to manage the series of
  (or does not result in the cloud storage site receiving or              transfer requests. The buffers need not be large, and could be
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 236 of 271 PageID #: 265


                                                        US 10,248,657 B2
                                 23                                                                       24
  set in one embodiment to 128 k each, although larger buffers              separately from the other buffered requests before proceed­
  may of course be used, and the size of the various buffers                ing to step 340. For example, a received 2 MB file may
  used by the cloud storage submodule may be configurable                   bypass the buffering and simply proceed on in the process.
  by the user.                                                                 At decision step 360, cloud storage submodule 236 deter-
     As an example, the cloud storage submodule 236 may                5    mines if the buffer is full. If it is not full, steps 340-360 are
  maintain a first buffer that reflects the data transmitted in the         repeated. For example, cloud storage submodule 236 may
  last storage request from the cloud storage submodule to the              receive a request to store M additional blocks to the same file
  target cloud storage site 115A. By maintaining the first                  and add these M blocks of data to the buffer. If the buffer is
  buffer, the cloud storage submodule can easily and more                   full at decision step 360, cloud storage submodule 236
  quickly restart data transmission if the last request fails (e.g.,   10   proceeds to step 370. At step 370, cloud storage submodule
  due to packet loss/latency). In this example, the cloud                   converts the received file system requests to one or more
  storage submodule may maintain a second buffer that aggre­                vendor-specific API calls. For example, using the mapping
  gates the data associated with various storage requests                   described herein, cloud storage submodule may identify the
  received by the cloud storage submodule from other system                 calls from the target cloud storage site API that cause the
  components (e.g., the deduplication module 299) since the            15   target cloud storage site to (1) open a target file on the target
  cloud storage submodule began transmitting the last storage               cloud storage site for writing, and (2) write the received and
  request to the target cloud storage site 115A. In this example,           buffered data to the target file. At step 380, cloud storage
  the contents of the second buffer may be sent as a second                 submodule transmits the buffer using the vendor-specific
  request to the cloud storage site 115A once the cloud storage             API calls. To transmit the buffer, cloud storage submodule
  submodule successfully transmits the last request and/or             20   may utilize a network agent 235 to establish an HTTP,
  receives confirmation that the cloud storage site 115A suc­               HTTPS, and/or other suitable network connection to the
  cessfully received the last request.                                      target cloud storage site. At step 390, generally after waiting
     In this example, the size of the buffers may be adjusted to            a sufficient time for a response from the target cloud storage
  reflect relative network latency and network bandwidth. For               site, cloud storage submodule determines if the transmission
  example, a larger buffer size may be chosen if the network           25   was successful. If it was successful, process 300 returns.
  latency is high, so that more data may be added to the second             Otherwise, steps 380 and 390 are repeated and the data is
  buffer while the cloud storage submodule transmits the last               re-transmitted.
  request and/or awaits a response from the target cloud                       Although not shown in FIG. 3A, while cloud storage
  storage site 115-A regarding the last storage request. As                 submodule 236 is performing steps 380-390, it may also
  another example, a smaller buffer size may be chosen if the          30   allocate a new buffer to manage new file system requests and
  network bandwidth is low, since the maximum transmission                  may initiate a parallel process 300 to manage these new file
  size imposed by TCP/IP protocols may be lower. Buffering                  system requests using the new buffer.
  a series of requests in this manner may improve transmission                 Cloud storage submodule 236 may be configured to
  efficiency, since it may result in the transmission of less               permit a direct interface to cloud storage sites 115A-N by
  non-data (e.g., less transmission of padding zeros added to          35   presenting cloud storage sites to a user or system in the same
  the transmission as a result of TCP/IP protocols).                        manner as a local storage volume. For example, a cloud
     FIG. 3A is a flow diagram illustrating a method 300 for                storage submodule 236 operating on a computing device
  writing data to cloud storage sites. A cloud storage submod­              may permit the operating system of that computing device to
  ule 236 or another system component may perform method                    "mount" a cloud storage site as a storage volume or other­
  300 to provide other system components with vendor-                  40   wise provide an interface to have the cloud storage site
  agnostic file system calls and/or efficient data transmission             display to the operating system of the computer as a locally
  to cloud storage sites 115A-N. At step 340, cloud storage                 attached drive (similar to network attached storage (NAS)).
  submodule 236 receives a file system request to write data                Cloud storage submodule 236 may further permit the oper­
  to a target cloud storage site 115A-N. For example, cloud                 ating system to make various file system requests upon the
  storage submodule 236 may receive a request to write N               45   mounted cloud storage site in a manner analogous to local
  blocks to a first container file located on a first cloud storage         disk storage. In such implementations, cloud storage sub-
  site. At step 350, cloud storage submodule 236 adds the                   module 236 may be installed on clients 130 to facilitate
  received data (e.g., N blocks of data) to a buffer.                       easier utilization of remote cloud storage sites.
     Although not shown, prior to step 350, cloud storage                   8. Migrating or Copying Data to Secondary Storage, Includ­
  submodule 236 may first determine if the received request            50   ing Secondary Cloud Storage
  has sufficiently similar characteristics to other prior requests             FIG. 3B shows a flow diagram illustrating a suitable
  that are reflected in the buffer. For example, cloud storage              routine 300 for migrating or copying data into an archive
  submodule 236 may determine if the instant file system                    format in secondary storage, including secondary cloud
  request has the same target file on the same target cloud                 storage. In step 310, the system receives a copy of an
  storage site 115A-115N as other file system requests whose           55   original data set from a file system. Alternatively, the system
  data is already stored in the buffer. If the request is not               may access the copy or otherwise communicate with data
  sufficiently similar, cloud storage submodule 236 may pro­                storage components in a data storage system to gain access
  ceed to step 370 instead. Cloud storage submodule 236 may                 to the data to be copied.
  also allocate a new buffer and initiate a new parallel process               At step 310 (or at any other suitable point in routine 300),
  300 to handle the latest request using the new buffer.               60   the system may check the original data set against any audit
  Additionally, although not shown, prior to step 350, cloud                policies applicable to the data set to determine if the data set
  storage submodule 236 may determine if the file system                    comprises one or more sensitive objects and whether the
  request relates to a set of data exceeding the buffer size (or            migration or copying of sensitive objects to secondary
  another threshold size). If the related set of data is larger than        storage requires approval by a reviewer or other action. If
  the threshold size, the cloud storage submodule 236 may              65   approval or other action is required, the system may take
  simply convert the received file system request to one or                 appropriate steps in accordance with the applicable audit
  more vendor-specific API calls and transmit the set of data               policy, such as notifying a reviewer of the sensitive object
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 237 of 271 PageID #: 266


                                                       US 10,248,657 B2
                                25                                                                       26
  and pausing the routine 300 until the system receives an                FOR S TORING REDUNDAN T INFORMATION (U.S.
  indication that the reviewer approves of the migration/                 patent application Ser. No. 12/058,367), the entirety of
  copying. As another example, the system may continue to                 which is incorporated by reference herein. These compo-
  perform routine 300, but only for the non-sensitive data                nents include a data object identification component 410, an
  objects in the data set. If the system receives an indication      5    identifier generation component 420, an identifier compari­
  that the reviewer does not approve of the migration/copying             son component 425, and a criteria evaluation component
  of a sensitive object, the system may take other steps in               430. The data object identification component 410 identifies
  accordance with the applicable audit policy. For example,               files, data objects, sub-objects, or blocks, such as in response
  the system may break the set into two or more data subsets              to a storage operation. The identifier generation component
  (one containing no sensitive objects) and store the data           10   420 generates an identifier for the file, data object, sub­
  subsets that have sensitive objects in an archive format at a           object, or block (identifiers are discussed in more detail
  suitable alternative secondary storage location (e.g., a local          below) The identifier comparison component 425 performs
  storage device 115).                                                    comparisons of identifiers of various files, data objects,
     In step 320, the system may index the data in the copy. For          sub-objects, or blocks to determine if the files, data objects,
  example, the system may index the content of the data as           15   sub-objects, or blocks contain similar data (for example, the
  described herein. In step 330, the system may perform                   identifier comparison component 425 can compare identifi-
  deduplication upon the data, by removing duplicate                      ers of two or more files, data objects, sub-objects, or blocks
  instances of files, data objects, blocks, sub-objects, and other        to determine if the files or data objects contain the same data,
  information, and storing deduplicated data (or "dehydrated              metadata such as access control lists (ACLs), descriptive
  data") in secondary cloud storage, typically in an archive file    20   metadata that describes the files, data objects, sub-objects, or
  format. Although not shown explicitly, in some embodi­                  blocks (e.g., file name, file size, file author, etc.) of the two
  ments, the indexing of the data at block 320 may occur after            or more files, data objects, sub-objects, or blocks). The
  deduplication of the data at block 330, in order to reduce the          criteria evaluation component 430 evaluates aspects of files,
  volume of data that the system must index. Indexing,                    data objects, sub-objects, or blocks against a set of criteria.
  deduplication, and storing deduplicated data for cloud star-       25   The deduplication module 299 may also contain other
  age are described in greater detail herein, beginning with              components that perform other functions.
  deduplication and followed by indexing.                                    Examples of identifiers include a hash value, message
     Although not shown, the system may encrypt the data                  digest, checksum, digital fingerprint, digital signature, or
  before or after a secondary copy or archival copy is created.           other sequence of bytes that substantially uniquely identifies
  For example, the system may employ many different tech-            30   the file or data object in the data storage system. For
  niques for encrypting the archive copy, including encryption            example, identifiers could be generated using Message
  techniques that satisfy Federal Information Processing Stan­            Digest Algorithm 5 (MD5) or Secure Hash Algorithm SHA
  dards (PIPS). Further details about encryption and encrypt­             512. In some instances, the phrase "substantially unique" is
  ing archive copies of data may be found in commonly                     used to modify the term "identifier" because algorithms used
  assigned U.S. Patent Publication No. US2008-0320319Al,             35   to produce hash values may result in collisions, where two
  filed on Mar. 31, 2008, entitled SYS TEM AND ME THOD                    different data objects, when hashed, result in the same hash
  FOR ENCRYP TING SECONDARY COPIES OF DATA                                value. However, depending upon the algorithm or crypto­
  (U.S. patent application Ser. No. 12/060,026). Additionally,            graphic hash function used, collisions should be suitably
  although not shown, the system may compress the data                    rare and thus the identifier generated for a file or data object
  before or after a secondary copy or archival copy is shown.        40   should be unique throughout the system. The term "proba­
  For example, the system may employ many different well­                 bilistically unique identifier" may also be used. In this case,
  known techniques or applications for compressing data,                  the phrase "probabilistically unique" is used to indicate that
  including Lempel-Ziv (LZ) techniques, DEFLATE tech­                     collisions should be low-probability occurrences, and, there­
  niques, and LZ-Renau (LZR) techniques.                                  fore, the identifier should be unique throughout the system.
     In some implementations, the techniques described herein        45   In some examples, data object metadata (e.g., file name, file
  may be utilized to make secondary disk copies to disaster               size) is also used to generate the identifier for the data object.
  recovery (DR) locations using auxiliary copy or replication                 The hash values may also be used to verify data trans­
  technologies as noted above.                                            ferred to a cloud storage site. For example, a file may first
     In some examples, the techniques described herein may                be locally hashed at a client to create a first hash value. The
  be used on copies of data created by replication operations        50   file may then be transferred to the cloud storage site. The
  such as CDR (Continuous Data Replication) and DDR                       cloud storage site in tum similarly creates a hash value and
  (Discrete Data Replication). For example, for data protected            sends this second hash value back. The client may then
  by a replication operation, multiple Consistent Recovery                compare the two hash values to verify that the cloud storage
  Points (CRPs) are established, and the replicated data can              site properly received the file for storage. As explained
  analyzed at such CRPs. To create a CRP, the system sus­            55   herein, various system components, from the client, to
  pends writes to the data, and makes a copy of the data. The             storage cell components, to cloud gateways, to cloud storage
  system then transfers that copy to another location, such as            sites themselves may perform such hashing and generation
  to one of the cloud storage sites. Further details on CDR may           of hash values for verification.
  be found in the assi gnee's U.S. Pat. No. 7,651,593, entitled           10. Object-Level Deduplication
  "SYSTEMS AND ME THODS FOR PERFORMING DATA                          60       The deduplication module 299 may conduct object-level
  REPLICATION".                                                           deduplication as follows before transferring data to cloud
  9. Deduplication                                                        storage sites 115. (Further details may be found in the
     Referring to FIG. 4, the deduplication module 299                    assignee's U.S. Pat. Pub. No. 2009-0319585, entitled
  includes various components that perform various functions              APPLICATION-AWARE AND REMOTE SINGLE
  associated with deduplication, some of which are described         65   INS TANCE DATA MANAGEMEN T (U.S. patent applica­
  below. More details may be found in the assignee's U.S. Pat.            tion Ser. No. 12/145,342).) First, the deduplication module
  Pub. No. 2008-0243958, entitled SYSTEM AND ME THOD                      299 generates an identifier for a data object. After generating
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 238 of 271 PageID #: 267


                                                       US 10,248,657 B2
                                27                                                                       28
  the identifier for a data object, the deduplication module 299               The deduplication module 299 can support encrypted data
  determines whether it should be stored to the cloud storage              objects. For example, one client 130 could generate an
  site 115 as a secondary copy (e.g., a backup copy) of the data           identifier for a data object, and then encrypt it using one
  of the clients 130. To determine this, the deduplication                 encryption algorithm. Another client 130 could generate an
  module 299 accesses the deduplication database 297 to               5    identifier for another data object, and then encrypt it using
  check if a copy or sufficient number of copies or instances              another encryption algorithm. If the two data objects are
  of the data object have already been appropriately stored on             identical (meaning the two objects have the same data, while
  a cloud storage site 115. The deduplication database 297                 their metadata, such as ACLs or descriptors, could be
  utilizes one or more tables or other data structures to store            different), they will both have the same identifier. The
  the identifiers of the data objects that have already been          10   deduplication module 299 can then store both encrypted
  stored on a cloud storage site 115. In one implementation,               instances of the data object or only a single encrypted
  the system may store multiple copies of a data object, but               instance (or a reduced number of encrypted instances). In
  only one copy of the data object with each of multiple,                  some examples, the deduplication module 299 stores a key
  different cloud storage sites, and the data structure described          or other mechanism to be used to encrypt and/or decrypt
  herein facilitates that process.                                    15   data. The deduplication module 299 can also support com­
     If an insufficient number of copies or instances of the data          pressed data objects. In general, the same compression
  object have already been appropriately stored on a cloud                 algorithm may be used to compress data objects. Therefore,
  storage site 115, the deduplication module 299 sends the                 the deduplication module 299 can generate an identifier for
  data object to one of the cloud storage site 115 for storage             a data object before or after it has been compressed.
  and adds its identifier to the deduplication database 297 (or       20   11. Data Structures for Object-Level Deduplication
  if an instance already existed, the deduplication module 299                 Some details will now be provided of suitable object,
  may add a reference, e.g., to an index in the deduplication              sub-object level and block level deduplication that the
  database 297, such as by incrementing a reference count in               system may employ. Further details may be found in the
  the index). The deduplication module may also store in the               assignee's U.S. patent application Ser. No. 12/565,576, filed
  deduplication module 297 a URL, link, path or identifier of         25   Sep. 23, 2009, entitled "Systems and Methods for Managing
  the location or identity of the particular cloud storage site if         Single Instancing Data" and the assignee's U.S. patent
  multiple sites are being used.                                           application Ser. No. 12/553,199, filed Sep. 3, 2009, entitled
     If a sufficient number of instances have been appropri­               " TR ANSFERRING OR MIGRATING PORTIONS OF
  ately stored, the deduplication module 299 can avoid send­               DATA OBJECTS, SUCH AS BLOCK-LEVEL DATA
  ing another copy to the cloud storage site 115. In this case,       30   MIGRATION OR CHUNK-BASED DATA MIGRATION".
  the deduplication module 299 may add a reference (e.g., to               FIGS. SA and SB are block diagrams illustrating various
  an index in the deduplication database 297, such as by                   data structures which aspects of the invention may utilize for
  incrementing a reference count in the index) to the already              deduplicating and storing copies or instances of data objects
  stored instance of the data object, and may only store a                 on the cloud storage site 115. FIG. SA illustrates a data
  pointer to the data object on the cloud storage site 115. The       35   structure 500 used in a storage operation. For the storage
  link or pointer may comprise a URL to a data object or file              operation, a chunk folder 502 is created on the cloud storage
  within a cloud storage site 115A-N. As explained below,                  site 115. Contained within the chunk folder are three files: 1)
  adding a reference to the already stored instance of the data            a metadata file 504; 2) an "N" file 506; and 3) a single
  object enables the storage of only a single instance of the              instance, or "S" file 508. The three files are each logical
  data object (or fewer instances of the data object) while still     40   containers of data. The "S" file stores deduplicated data
  keeping track of other instances of the data object that do not          (e.g., deduplicated files). The "N" file stores data that is not
  need to be stored.                                                       deduplicated (e.g., metadata, such as descriptive metadata
     In some examples, instead of the clients 130 sending the              associated with deduplicated files). The metadata file stores
  data objects to the deduplication module 299 and the dedu­               references to the location(s) of data objects in the "S" file
  plication module 299 generating the identifiers, the clients        45   and the "N" file. Note that although three container files are
  130 can themselves generate an identifier for each data                  shown (S, N, and index), in some embodiments a chunk
  object and transmit the identifiers to the deduplication                 folder may comprise more than one "S" file (e.g., Sl, S2 .
  module 299 for lookup in the deduplication database 297.                 . . Sy, where y is an integer) to store deduplicated data and/or
  This example may be useful if the clients were to send data              more than one "N" file (e.g., Nl, N2 . . . Nz, where z is an
  directly to the cloud storage site 115, and thus deduplicating      50   integer). While described as being stored on the cloud
  data before sending it can conserve time and bandwidth, and              storage site 115, the "N" and metadata files may alterna­
  storage resources at the cloud storage site (which may                   tively or additionally be stored elsewhere, such as on the
  charge based on amount of data stored.) If the deduplication             secondary storage computer device 165 and/or storage man-
  module 299 determines that a sufficient number of instances              ager 105.
  of a data object have not already been appropriately stored         55       The chunk folder 502 and the files 504-508 may be
  on a cloud storage site 115, the deduplication module 299                equivalent to a directory and files (or folder and files) on a
  can instruct the client 130 to send it a copy of the data object,        file system. For example, the chunk folder 502 may be a
  which it then stores on the cloud storage site. In this                  directory and the files 504-508 may be files located within
  example, the deduplication module may reside on a server to              the directory. As another example, the chunk folder 502 may
  which the client is connected (e.g. over a LAN or secure            60   be a file and the files 504-508 may be portions of the file. As
  WAN). Alternatively, the client 130 itself can send the copy             another example, the files 504-508 may be collections of
  of the data object to the cloud storage site 115, in which case          blocks or bytes grouped together. Those of skill in the art
  the client may have the deduplication module 299 residing                will understand that the chunk folder 502 and the files
  on the client. In some examples, the deduplication module                504-508 may be comprised in various data structures and are
  299 generates the identifier on data already stored on the          65   not limited to a directory and files within the directory.
  cloud storage site 115 or on other cloud storage sites (e.g.,                The deduplication module 299 places data objects in the
  secondarily stored data is deduplicated).                                "S" file 508 that meet certain criteria for deduplication.
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 239 of 271 PageID #: 268


                                                       US 10,248,657 B2
                                29                                                                        30
  These criteria may include the following: 1) that the data               in the "N" file. As another example, a data object may be
  object has been determined to be data or of type data (as                smaller than the pre-configured size, e.g., the data object is
  opposed to metadata or of type metadata); and 2) that the                smaller than 64 Kb. In this case, the deduplication module
  data object is larger than a pre-configured size, such as 64             299 may incur too much overhead to generate its identifier
  Kb. Type data is generally the payload portion of a file or         5    and perform a lookup of the identifier in the deduplication
  data object (e.g., a file's contents) and type metadata is               database 297. Therefore, the data object is placed in the "N"
  generally the metadata portion of the file or data object (e.g.,         file. As another example, a prior instance of an object may
  metadata such as file name, file author, etc.). This pre­                have been stored on tape and reflected in the deduplication
  configured size may be configurable by an administrator or               database 297, but the storage policy applicable to the current
  other user with the appropriate permissions. For example, if        10   data object requires disk storage. Therefore, the data object
  the administrator wants all data objects of type data to be              is placed in the "N" file 506. For each data object that is
  deduplicated, the administrator can set the pre-configured               placed in the "N" file 506, the deduplication module 299
  size to O Kb. As another example, if the administrator wants             may also add a reference to the data object in the metadata
  only data objects of type data greater than 128 Kb to be                 file 504, called an internal reference. For example, the
  deduplicated, the administrator can set the pre-configured          15   internal reference may be a pointer or link to the location(s)
  size to 128 Kb.                                                          of the data object in the "N" file. A new "N" file may be
     The deduplication module 299 determines if a data object              created during each storage operation job.
  meets these criteria by evaluating aspects of the data object               FIG. 5B illustrates a data structure 510 that may be
  (e.g., its type, its size) against the criteria. If so, the dedu­        created as a result of one or more storage operations. The
  plication module determines if a sufficient number of               20   data structure 510 is similar to the data structure 500
  instances of the data object have already been appropriately             illustrated in FIG. SA, but now includes a second chunk
  stored on the cloud storage site 115 (or elsewhere), which               folder 502'. For example, the deduplication module 299 may
  the deduplication module determines by generating or                     create the second chunk folder 502' as a result of a second
  retrieving an identifier for the data object and looking up the          storage operation. Consider the situation where a single data
  identifier in the deduplication database 297. During this           25   object is subjected to two successive storage operations. The
  lookup, to determine whether other instances were appro­                 first storage operation would result in the creation of the first
  priately stored, the deduplication database 297 may restrict             chunk folder 502 illustrated in FIG. SA, with the single data
  the lookup to only those instances of the object stored on               object in a first "S" file 508, its metadata (e.g., ACLs) in a
  certain cloud storage sites 115 and/or certain classes of cloud          first "N" file 506, and any references to the single data object
  storage sites 115. For example, the deduplication database          30   and its metadata in a first metadata file 504.
  297 may restrict the lookup to those cloud storage sites 115                The second storage operation would result in the creation
  that would satisfy applicable storage policy parameters, such            of the second chunk folder 502' illustrated in FIG. 5B. As
  as class of storage used for the object. Additionally, during            illustrated in FIG. 5B, the second chunk folder 502' would
  this lookup, the deduplication database 297 may restrict the             have a second "N" file 506 containing the metadata (e.g., the
  lookup to only those instances of the object stored within a        35   ACLs of the single data object, regardless of whether they
  certain time frame. For example, the deduplication database              have changed) and a second metadata file 504. Instead of
  297 may restrict lookup only to those instances stored within            having a second "S" file 508, the second metadata file 504
  secondary storage in the last seven years.                               would have a pointer 515 to the single data object contained
     If a sufficient number of instances of the data object have           in the first "S" file 508. Because an instance of the single
  already been appropriately stored on a cloud storage site           40   data object is already contained within the first "S" file 508,
  115, the deduplication module 299 places the data object in              there is no need for another instance of it to be contained
  the "S" file 508. The deduplication module 299 may also                  within the second "S" file 508. However, there is a need to
  apply other criteria that the data object must meet for                  keep a record of the fact that the second storage operation
  deduplication (e.g., criteria based upon characterizing or               involved an instance of the single data object. This is
  classifying the data object using techniques such as those          45   accomplished by the pointer 515 within the second metadata
  described in commonly assigned U.S. Pat. Pub. No. 2007-                  file 504.
  0185925 (entitled SYSTEMS AND METHODS FOR                                   In some cases, instead of always placing in the "N" file
  CLASSIFYING AND TRANSFERRING INFORMATION                                 508 data objects that do not meet the above criteria for
  IN A STORAGE NETWORK, U.S. patent application Ser.                       deduplication, the deduplication module 299 generates an
  No. 11/564,119), the entirety of which is incorporated by           50   identifier for the data object, looks up the identifier in the
  reference herein).                                                       deduplication database 297 to see if the data object has
     For each data object that is placed in the "S" file 508, the          already been stored, and if not, places it in the "S" file 508.
  deduplication module 299 adds a reference to the data object             If the data object has already been stored, the deduplication
  in the metadata file 504, called an internal reference. For              module would then add a pointer to the location of the
  example, the internal reference may be a pointer or link to         55   instance of the previously stored data object in the metadata
  the location of the data object in the "S" file 508. As further          file 504. For example, this variation on the process could be
  described herein, the deduplication module 299 maintains a               used to deduplicate metadata instead of always storing it in
  primary table that contains all the deduplication records of             the "N" file 506.
  all data objects for which an identifier was created. The                   FIG. SC illustrates a data structure 520 for the metadata
  deduplication module 299 may add as the internal reference          60   file 504. The data structure 520 consists of one or more
  a record of the already stored instance of the data object               stream headers 522 and stream data 524. The stream header
  from the primary table.                                                  522 describes a data object contained in an "N" file 506 or
     The deduplication module 299 places data objects in the               an "S" file 508 (e.g., its location, its size, an offset within the
  "N" file 506 that do not meet the above criteria for dedu­               file, etc.). The stream data 524 contains the pointer to the
  plication. For example, a data object may be metadata (e.g.,        65   data object contained in the "N" file 506 or the "S" file 508.
  ACLs for a file that is placed in the "S" file, file descriptor          For example, the pointer may give its location within the
  information, etc.). In this case, the data object will be placed         "N" file 506 or the "S" file 508. The location of the data
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 240 of 271 PageID #: 269


                                                       US 10,248,657 B2
                                31                                                                       32
  object may be given by offsets within the "N" file 506 or the            system. For example, consider a first storage operation,
  "S" file 508. For example, its location may be given by a                involving a first file and a second file, and a second storage
  starting offset, and its length or size. As another example, its         operation, involving the first file and a third file, both
  location may be given by a starting offset and an ending                 occurring on the same day. Further consider that the first
  offset. As previously mentioned, the data object may be in an       5    storage operation's files are eligible to be pruned after 15
  "S" file 508 in another chunk folder, and the stream data 524            days and the second storage operation's files are eligible to
  would point to this "S" file in the other chunk folder (e.g.,            be pruned after 30 days. Using the techniques described
  give its location in the "S" file in the other chunk folder).            herein, the first storage operation would store the first and
  Each time the deduplication module 299 places a data object              second files in an "S" file 508 and the second storage
  in the "S" file 508, the deduplication module 299 adds a            10   operation would store a pointer to the first file in an "N" file
  stream header 522 and corresponding stream data 524 to the               506 and the third file in another "S" file 508.
  metadata file 504.                                                          After 15 days have elapsed, the first and second files are
     One advantage of the data structures 500, 510, 520                    eligible to be pruned. The first file is referenced by the "N"
  illustrated in FIGS. SA through SC and the techniques                    file 506 of the second storage operation and cannot yet be
  described herein is that they reduce the number of files            15   pruned. However, the second file, because it is not refer­
  stored on the file system of the cloud storage site 115. Thus,           enced by any "N" files 506 in any other storage operations,
  there are as little as three files created for each storage              can be pruned. Using the metadata file 504 corresponding to
  operation-the metadata file 504, the "N" file 506, and the               the "S" file 508, the deduplication module 299 locates the
  "S" file 508. Therefore, a maximum number of files on the                second file within the "S" file 508. The deduplication
  file system of the cloud storage site 115 may be as low as the      20   module 299 can then instruct the operating system (e.g., a
  number of storage operations performed by the deduplica­                 Windows operating system, a Unix operating system, a
  tion module 299 multiplied by three. File systems of certain             Linux operating system, etc.) of the cloud storage site 115 to
  operating systems may have practical limits to the numbers               convert the "S" file 508 into a sparse file. A sparse file is a
  of files that they can store that are well below their theo­             well-known type of file having data within but not filling the
  retical limits. For example, a file system may not, in practice,    25   file's logical space (e.g., at the beginning of the file and at
  be able to store a number of files above a certain threshold             the end of the file, and a hole or empty space in between).
  without experiencing si gnificant system degradation (which              In converting the "S" file 508 into a sparse file, the portions
  can be defined in numerous ways, such as an increase in seek             corresponding to the second file may be zeroed out. These
  time of randomly accessed media that is ten percent longer               portions are then available for storage of other files or data
  than normal, a delay in reads or writes on randomly accessed        30   objects by the operating system on cloud storage sites (e.g.,
  media, or in other ways).                                                on magnetic disks, but sparse files may be used on other
     By storing multiple data objects in a small number of                 types of cloud storage sites, such as tape or optical disks).
  container files (as few as two), the storing of each data object         Additionally or alternatively, the "S" file may be designated
  as a separate file on the file systems of the cloud storage site         as a sparse file upon its creation.
  can be avoided. This reduces the number of files that would         35      After 30 days have elapsed, the first and third files are
  be stored on the file systems of the cloud storage site,                 eligible to be pruned. Assuming that there are no intervening
  thereby ensuring that the cloud storage site can adequately              storage operations involving files that reference either of
  store the data of computing devices in the data storage                  these files, both the first and third files can be pruned. The
  network. Therefore, the file system of the cloud storage site            chunk folders 502 corresponding to the first and second
  may not necessarily have to contend with storing exces­             40   storage operations can be deleted, thereby deleting the
  sively large numbers of files, such as millions of files or              metadata files 204, the "N" files 506 and the "S" files 508
  more. Accordingly, these techniques enable very large num­               and recovering the space previously allocated for their
  bers of data objects to be stored without regard to the                  storage. (The process for pruning data objects is discussed in
  limitations of the file system of the cloud storage site.                greater detail with reference to, e.g., FIGS. 4 and 14.)
     Further, separate files may be established for separate          45   Therefore, the data structures 500, 510, 520 illustrated in
  customers using the cloud storage site. So, the could storage            FIGS. SA through SC and the techniques described herein
  site 115A may establish separate folders for each new                    also allow for pruning data objects to recover space previ­
  customer who contracts to store data at the site, and thus that          ously allocated to them on the cloud storage site 115.
  customer's data is logically segregated from data of other                  Accordingly, the data structures 500, 510, 520 illustrated
  customers.                                                          50   in FIGS. SA through SC and the techniques described herein
     Even if the deduplication module 299 performs numerous                enable the performance of storage operations cumulatively
  storage operations using these data structures 500, 510, this            involving very large numbers of data objects, while still
  will result in far fewer files on the cloud storage site 115 than        allowing for recovery of space allocated to these data objects
  storage operations where each involved data object is stored             when their storage is no longer required. For example, an
  as a separate file. Another advantage is that the metadata          55   administrator can back up numerous files across numerous
  files 504 could be used to replicate the data stored in the              clients and avoid storing redundant copies or instances of the
  deduplication database 297 or reconstruct the deduplication              files. The administrator can also easily recover space on the
  database 297 if its data is ever lost or corrupted. This is              cloud storage site 115 when it is no longer required to store
  because the metadata files 504 may store essentially the                 the files, for example, as according to a retention policy that
  same information as what is stored in the deduplication             60   indicates for how long files are to be stored on the cloud
  database 297.                                                            storage site 115. Accordingly, the data structures and tech­
     However, the storage of data objects in containers such as            niques described herein enable the optimization of storage
  the "N" file 506 and the "S" file 508 may create additional              operations involving very large numbers of data objects.
  complexities when it comes time to prune or delete data                     After having been stored on the cloud storage site 115,
  objects involved in previous storage operations. This is            65   files contained in chunk folders may be moved to secondary
  because the data objects are not stored as files on the file             storage, such as to disk drives, cloud storage sites, or to tapes
  system and thus cannot be directly referenced by the file                in tape drives. More details as to these operations may be
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 241 of 271 PageID #: 270


                                                      US 10,248,657 B2
                                33                                                                      34
  found in the previously referenced U.S. Pat. Pub. No.                   data objects stored in archive files, or entire archive files. As
  2008-0243958, entitled SYSTEM AND METHOD FOR                            previously noted, archive files can be thought of as contain­
  STORING REDUNDANT INFORMATION (U.S. patent                              ers of data objects. The process 600 begins at step 605 where
  application Ser. No. 12/058,367). In moving chunk files to              a selection of an archive file to be pruned is made. This
  secondary storage, they may be converted into an archive           5    selection can be made manually, such as by an administrator,
  file format. In some examples, the techniques described                 or automatically, such as by the archive file aging out of a
  herein may be used to deduplicate data already stored on                retention policy. At step 610, the media file system agent 240
  secondary storage.                                                      performs a lookup of the archive file in the primary 700 and
     FIG. SD is an illustration of a data structure 540 for               secondary tables 700, 750. At step 615, the media file system
  storing chunk folders and their container files in an archive      10
                                                                          agent 240 determines if the archive file has references out
  file format. The archive file may be stored on various cloud
                                                                          (e.g., to other archive files).
  storage sites, such as on disk drives, magnetic tapes, or cloud
                                                                             If the archive file has references out, the process 600
  storage sites. The archive file includes a chunk O 542 located
  at offset 0, a chunk 1 542 located at offset 5, a chunk 2 542           continues to step 620, where the references out are deleted.
  located at offset 10, a chunk 3 542 located at offset 15, and      15   At step 625, the media file system agent 240 determines if
  a chunk n located at offset 65. The offsets are in relation to          the archive files referenced by the references out have other
  the start of the archive file. More details as to a suitable            references in. If there are no other references in, at step 630,
  archive file format may be found in the assi gnee's U.S. Pat.           the media file system agent 240 prunes the archive files
  Pub. No. 2008-0229037, entitled SYSTEMS AND METH­                       referenced by the references out.
  ODS FOR CREATING COPIES OF DATA, SUCH AS                           20      If the archive file does not have any references out (step
  ARCHIVE COPIES (U.S. patent application Ser. No.                        615), or if it does, and if the archive files referenced by the
   11/950,376), the entirety of which is incorporated by refer­           references out have other references in (step 625), the
  ence herein. An archive file may be considered as a container           process 600 continues at step 635. At this step, the media file
  of data objects.                                                        system agent 240 determines if the archive file has refer-
  12. Pruning Object-Level Deduplicated Data                         25   ences in. If it does have references in, this means the archive
     Consider the example of a client for which a storage                 file cannot be pruned. The process continues at step 640,
  operation job was performed on Jan. 1, 2008, resulting in the           where the media file system agent 240 deletes the references
  creation of an archive file. A retention policy provides that           in. At step 645 the media file system agent 240 adds a
  the archive file has to be retained for 30 days. On Jan. 31,            reference to the archive file to a deleted archive file table
  2008, the archive fi l e becomes prunable and thus can be          30   (discussed below).
  deleted. Deleting the archive file may require deleting data
                                                                             If the archive file does not have any references in (step
  stored in one or more chunks on one or more media.
                                                                          635), the media file system agent 240 prunes the archive file
  However, the archive file may not be able to be deleted if it
                                                                          at step 650. The media file system agent 240 then creates an
  is referenced by data objects within other archive files. This
  is to avoid orphaning data objects, e.g., by deleting a data       35   entry in the deleted archive file table for the pruned archive
  object when it is still referenced in another archive file. The         file (if there wasn't already an entry) and adds a deleted
  system keeps tracks of references to data objects in order to           timestamp to the entry. If there is already an entry for the
  avoid orphaning data objects.                                           pruned archive file, the media file system agent 240 adds a
     To assist in pruning, the deduplication database 299                 deleted timestamp to the entry at step 655.
  maintains a prim ary table and a secondary table. The pri-         40      FIG. 7C illustrates an example deleted archive file table
  mary table contains all the single instance records of all data         752. The deleted archive file table 752 has a primary record
  objects for which an identifier was created. For each record            ID colunm 754 that may contain primary keys, an archive
  in the primary table, the secondary table contains a record             file ID colunm 756 that contains an identifier of the archive
  that may reference the record in the primary table.                     file, a referenceIN colunm 758 that contains an identifier (in
     FIGS. 7A and 7B illustrate example prim ary and second-         45   the form of an archive file ID and an offset) of a file or data
  ary tables 700, 750. The primary table 700 has a primary                object that references the archive file, and a deleted time-
  record ID column 710 that may contain primary keys, a file              stamp column 762 that contains a timestamp indicating
  ID colunm 720 that contains an identifier of a file or data             when the archive file was deleted. In the case of an archive
  object (e.g., the identifier of the file or data object), and a         file that has not yet been deleted, the timestamp deleted
  location colunm 730 that contains the location of the file or      50   column would be empty or null in the archive file's entry.
  data object (e.g., the archive file ID and its offset within the           The process 600 will now be explained using the
  archive file). The primary table 700 may also contain other             examples of the records shown in the primary and secondary
  colunms (not shown).                                                    tables 700, 750. At time T i , the process 600 begins. At step
     The secondary table 750 has a secondary record ID                    605, the media file system agent 240 receives a selection of
  colunm 760 that may contain primary keys, an archive file          55   AF 1 to prune. At step 610 the media file system agent 240
  ID column 765 that contains the archive file ID, a file                 looks up AF 1 in the primary and secondary tables 700, 750.
  colunm 770 that contains the same identifier of the file or             At step 615, the media file system agent 240 determines that
  data object as in the primary table 700, and a referenceIN              AF 1 has a reference out, shown by entry 794 in the second­
  colunm 775 that contains an identifier (in the form of an               ary table 750. (Entry 792 is shown in the secondary table 750
  archive file ID and an offset) of a file or data object that       60   with strikethrough to indicate that it was previously deleted
  references the archive file. The secondary table 750 also has           during an operation to prune AF0.) At step 620, the media
  a referenceour colunm 780 that contains an identifier (in the           file system agent 240 deletes this reference out by deleting
  form of an archive file ID and an offset) of a referenced file          entry 794 from the secondary table 750. At step 625, the
  or data object. The secondary table 750 may also contain                media file system agent 240 determines if AFO has any other
  other colunms (not shown).                                         65   references in. Since the only reference in for AFO is from AF 1
     FIG. 6 is a flow diagram illustrating a process 600 for              (which is to be pruned), AF0 does not have any other
  pruning a deduplication database 299 by pruning or deleting             references in. At step 630, the media file system agent 240
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 242 of 271 PageID #: 271


                                                      US 10,248,657 B2
                               35                                                                  36
  then prunes AFO and adds a timestamp indicating that AF0           objects, such as files, into sub-objects. The object division
  was pruned at time T 1 at entry 772 of the deleted archive file    component may receive files or objects, divide the files into
  table 752.                                                         two or more sub-objects, and then deduplicate the two or
    At step 635, the media file system agent 240 determines          more sub-objects as described previously with respect to
  ifAF1 has any references in. AF 1 has a reference in from 5 object-level deduplication.
  AF3 , shown in entry 796 of the secondary table 750. The              The object division component may perform different
  media file system agent 240 thus cannot pruneAF 1. At step         processes when determining how to divide a data object. For
  640, the media file system agent 240 deletes the references        example, the object division component may include index­
  in to AF 1 by deleting entry 796 from the secondary table          ing, header, and other identifying information or metadata in
  750. At step 645, the media file system agent 240 adds entry 10
                                                                     a first sub-object and the payload in other sub-objects. The
  774 to the deleted archive file table 752, leaving the deleted
                                                                     object division component may follow a rules-based process
  timestamp blank. The blank timestamp indicates that AF 1
                                                                     when dividing a data object. The rules may define a mini­
  should be pruned. The process 600 then concludes.
    At time T2, the process 600 begins anew.At step 605, the         mum     or maximum data size for a sub-object, a time of
  media file system agent 240 receives a selection ofAF3 to 15 creation for data within a sub-object, a type of data within
  prune.At step 610, the media file system agent 240 looks up        a sub-object, and so on.
  AF3 in the primary and secondary tables 700, 750. At step             For example, the object division component may divide a
  615, the media file system agent 240 determines thatAF3 has        user   mailbox (such as a .pst file) into a number of sub­
  a reference out, shown by entry 798 in the secondary table         objects, based on various rules that assign emails within the
  750, which references AF 1. At step 620, the media file 20 mailbox to sub-objects based on the metadata associated
  system agent 240 deletes entry 798 from the secondary table        with the emails. The object division component may place
  750.At step 625, the media file system agent 240 determines        an index of the mailbox (and its various subfolders) in a first
  ifAF1 has any other references in. Since the only reference        sub-object and all emails for that mailbox in other sub­
  in forAF 1 is fromAF3 (which is to be pruned),AF 1 does not        objects. The object division component may then divide the
  have any other references in and can now be pruned.At step 25 other sub-objects based on dates of creation, deletion or
  630, the media file system agent 240 then prunes AF 1 and          reception of the emails, size of the emails, sender of the
  adds a timestamp indicating thatAF 1 was pruned at time T2         emails, type of emails, and so on. Thus, as an example, the
  at entry 774 of the deleted archive file table 752. This entry     object division component may divide a mailbox as follows:
  now indicates that AF 1 has been pruned at time T2.
    At step 635, the media file system agent 240 determines 30                  Userl/Sub-objectl         Index
  ifAF3 has any references in.AF3 has no references in listed                   Userl/Sub-object2         Sent emails
  in the secondary table 750. The media file system agent thus                  Userl/Sub-object3         Received emails
  can pruneAF3 • At step 650, the media file system agent 240                   Userl/Sub-object4         Deleted emails
                                                                                Userl/Sub-object5         All Attachments.
  prunes AF3 • At step 655, the media file system agent 240
  adds the entry 776 to the deleted archive file table 752 with 35
  a deleted timestamp as T2. The process 600 then concludes.         Of course, other divisions are possible. Sub-objects may not
     The pruning process 600 thus enables the system to              necessarily fall within logical divisions. For example, the
  maximize available storage space for storing archive files by      object division component may divide a data object based on
  storing them efficiently and then deleting or pruning them         information or instructions not associated with the data
  when it is no longer necessary to store them. The pruning 40 object, such as information about data storage resources,
  process 600 may have additional or fewer steps than the ones       information about a target cloud storage site, historical
  described, or the order may vary other than what is                information about previous divisions, and so on.
  described. For example, instead of the media file system           Once the division component has divided an object into
  agent 240 adding a timestamp to an entry in the deleted            sub-objects, deduplication of the sub-objects proceeds in
  archive file table 752 to indicate when the archive file was 45 substantially the same fashion as described previously with
  pruned, the media file system agent may simply delete the          respect to object-level deduplication. To do this, the dedu-
  entry from the deleted archive file table 752. As another          plication module determines, by analyzing data structures in
  example, entries in the primary table 700 may also be              the deduplication database in view of the sub-object's iden­
  deleted when the corresponding archive files are deleted.          tifier, whether the sub-object of data is already stored on a
  Those of skill in the art will understand that other variations 50 cloud storage site. If it is, then the secondary storage
  are of course possible.                                            computing device 1) stores a link to the already stored
     Sub-Object-Level Deduplication                                  sub-object of data in a metadata file and 2) discards the
     Instead of deduplication of data objects, deduplication can     sub-object of data from the memory buffer. If it is not
  be performed on a sub-object level in a substantially similar      already stored, then the secondary storage computing device
  fashion to that described previously with respect to object­ 55 165 stores the sub-object of data in a container file. A link
  level deduplication.A sub-object is a set of blocks that forms     or pointer may comprise a URL to a data object or file within
  a proper subset of all of the blocks within a file or data         a cloud storage site 115A-N.
  object. That is, for a file consisting of n blocks, the largest    13. Block-Level Deduplication
  sub-object of the file comprises at most n-1 blocks. An               Instead of deduplication of files, data objects or sub-
  object may thus comprise two or more sub-objects, and be 60 objects, deduplication can be performed on a block level.
  a logical division of the data object. For example, a .pst file    Files can be broken into blocks and deduplicated by the
  may include two or more sub-objects: a first sub-object that       deduplication module 299. Typically blocks are fixed sizes,
  stores emails from a user's mailbox, and one or more               such as 64 Kb or 128 Kb. In such embodiments, typically,
  sub-objects that stores attachments or other data objects          the clients 130 will generate the identifiers, since distributed
  associated with the user's mailbox (e.g. subfolders, shared 65 identifier generation may free up the deduplication module
  folders, etc.) The deduplication module 299 may include an         299 to perform other operations (e.g., storing data, retrieving
  object division component (not shown) that divides data            data, etc.). The clients 130 typically send the blocks of data
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 243 of 271 PageID #: 272


                                                        US 10,248,657 B2
                                 37                                                                       38
  and other data (e.g., metadata and/or the data that is not                block is stored as a separate file. Therefore, the file system
  eligible for deduplication) in a data stream to the dedupli­              of the client or cloud storage site may not necessarily have
  cation module 299 . A deduplication module 299 receives                   to contend with storing excessively large numbers of files,
  blocks of data from the clients 130 and accesses a dedupli­               such as millions of files or more. Accordingly, these tech­
  cation database 297 to determine whether a sufficient num-           5    niques enable very large numbers of blocks of data to be
  ber of instances of each block have been appropriately                    stored without regard to limitations of the file system of the
  stored. To do this, the system determines, by analyzing data              client or cloud storage site.
  structures in the deduplication database 297 in view of the                   However, the storage of blocks of data in container files
  block's identifier, the number of instances of each block of              may create additional complexities when it comes time to
  data that is already appropriately stored on a cloud storage         10   prune or delete data. This is because a container file may
  site. During this lookup, to determine whether prior                      contain blocks of data that are referenced by links in
  instances were appropriately stored, the system may only                  metadata files and thus cannot be deleted, as these blocks of
  consider those instances of the object stored on certain cloud            data typically still need to be stored on the cloud storage
  storage sites 115 and/or certain classes of cloud storage sites           sites. Furthermore, because the blocks of data are not stored
  115. For example, the deduplication module 299 may restrict          15   as files on the file systems of the cloud storage sites, they
  the lookup to those cloud storage sites 115 that would satisfy            cannot be directly referenced by the file system.
  storage policy parameters applicable to each block, such as                   The systems and methods described herein provide solu-
  class of storage used for the object (e.g. data security                  tions to these problems. The deduplication module creates
  associated with a particular cloud storage site). Additionally,           the container files as sparse files (typically only on operating
  during this lookup, the deduplication database 297 may               20   systems that support sparse files, e.g., Windows operating
  restrict the lookup to only those instances of a block stored             systems, but also on other operating systems that support
  within a certain time frame. For example, the deduplication               sparse files). A sparse file is type of file that may include
  database 297 may restrict lookup only to those instances                  empty space (e.g., a sparse file may have real data within it,
  stored within secondary storage in the last seven years.                  such as at the beginning of the file and/or at the end of the
     If an appropriate number of instances of a block have             25   file, but may also have empty space in it that is not storing
  already been appropriately stored, then the deduplication                 actual data, such as a contiguous range of bytes all having
  module 299 1) stores a link to the already stored block of                a value of zero). Second, the deduplication module main­
  data in a metadata file and 2) discards the block of data from            tains a separate index that stores an indication of whether
  the memory buffer. If it is not already stored, the dedupli­              blocks of data in container files are referred to by links in
  cation module 299 stores the block of data in a container file.      30   metadata files. In some examples, this can be thought of as
  A link or pointer may comprise a URL to a block or file                   creating another file system on top of the existing file
  within a cloud storage site 115A-N.                                       systems of the cloud storage sites that keeps track of blocks
     Because the size of a block of data and associated                     of data in the container files.
  metadata is typically less than the size of a memory buffer,                  When a block of data is not referred to and does not need
  the deduplication module 299 can keep a single block of data         35   to be stored, the deduplication module can prune it. To prune
  in a single memory buffer while it looks up its identifier in             data, the deduplication module accesses the separate index
  the deduplication database 297. This allows the deduplica­                to determine the blocks of data that are not referred to by
  tion module to avoid writing the block of data to a disk (an              links. On operating systems that support sparse files, the
  operation that is typically slower than storing the block of              deduplication module can free up space in the container files
  data in a RAM buffer) until the deduplication module                 40   corresponding to those blocks of data by marking the
  determines that it needs to store the block of data in a                  portions of the physical media corresponding to the unref-
  container file on a cloud storage site. The deduplication                 erenced portions of the container file as available for storage
  module 299 stores data that is not eligible for deduplication             (e.g., by zeroing out the corresponding bytes in the container
  in metadata files.                                                        files). On operating systems that do not support sparse files,
     Alternatively, the clients 130 may transmit only the iden­        45   the deduplication module can free up space in the container
  tifiers to the deduplication module 299 for lookup in the                 files by truncating the extreme portions of the container files
  deduplication database 297. If the deduplication module 299               ( e.g., the beginnings and/or the ends of the container files),
  determines that an instance of a block has not already been               thereby making the corresponding portions of the physical
  stored on the cloud storage site 115, the deduplication                   media available to store other data. Freeing up space in
  module 299 can instruct the client 130 to send a copy of the         50   container files allows the operating system to utilize the
  block to the deduplication module, which it then stores on                freed-up space in other fashions (e.g., other programs may
  the cloud storage site 115. Alternatively, the client 130 itself          utilize the freed-up space).
  can send the copy of the block to the cloud storage site 115.             14. Data Structures for Block-Level Deduplication
     By storing multiple blocks of data in a single container                   FIG. 8 is a diagram illustrating data structures that may be
  file, the deduplication module 299 avoids storing each block         55   used to store blocks of deduplicated data and non-dedupli­
  of data as a separate file on the file systems of the cloud               cated data on the cloud storage site 115 in an archive format.
  storage sites. This reduces the number of files that would be             The data structures include one or more volume folders 802,
  stored on the file systems of the cloud storage sites, thereby            one or more chunk folders 804/805 within a volume folder
  ensuring that the cloud storage sites can adequately store the            802, and multiple files within a chunk folder 804. Each
  data of the clients 130 in the data storage system.                  60   chunk folder 804/805 includes a metadata file 806/807, a
     One advantage of these techniques is that they signifi­                metadata index file 808/809, one or more container files
  cantly reduce the number of files stored on a file system of              810 /811/813, and a container index file 812 /814. The meta­
  a client or cloud storage site. This is at least partly due to the        data file 806/807 stores non-deduplicated data blocks as well
  storage of data blocks within the container files. Even if the            as links to deduplicated data blocks stored in container files.
  deduplication module performs numerous storage opera­                65   The metadata index file 808/809 stores an index to the data
  tions, these techniques will result in storing far fewer files on         in the metadata file 806/807. The container files 810 /811/813
  the file system than storage operations where each data                   store deduplicated data blocks. The container index file
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 244 of 271 PageID #: 273


                                                       US 10,248,657 B2
                                39                                                                       40
  812/814 stores an index to the container files 810/811/813.              separate file. Therefore, the client computers need not trans­
  Among other things, the container index file 812/814 stores              fer certain blocks or files, and the file system of the cloud
  an indication of whether a corresponding block in a con­                 storage site 115 may not necessarily have to contend with
  tainer file 810/811/813 is referred to by a link in a metadata           storing excessively large numbers of files, such as millions
  file 806/807. For example, data block B2 in the container file      5    of files or more. Accordingly, the systems and methods
  810 is referred to by a link in the metadata file 807 in the             described herein enable very large numbers of blocks of data
  chunk folder 805. Accordingly, the corresponding index                   to be stored without regard to limitations of the file system
  entry in the container index file 812 indicates that the data            of the cloud storage site 115.
  block B2 in the container file 810 is referred to. As another               Another advantage is that the data storage system enables
  example, data block Bl in the container file 811 is referred        10   a reduction in the amount of blocks of data stored on the
  to by a link in the metadata file 807, and so the correspond­            cloud storage sites 115, while still maintaining at least one
  ing index entry in the container index file 812 indicates that           instance of each block of data in primary data. In examples
  this data block is referred to.                                          where the data storage system stores a variable number of
     As an example, the data structures illustrated in FIG. 8              instances of blocks of data, blocks of data can be distributed
  may have been created as a result of two storage operations         15   across two or more cloud storage sites 115, thereby adding
  involving two clients 130. For example, a first storage                  a further aspect of redundancy.
  operation on a first client 130 could result in the creation of             Another advantage is that the metadata files 806,807,the
  the first chunk folder 804,and a second storage operation on             metadata index files 808, 809, the container files 810, 811,
  a second client 130 could result in the creation of the second           813, and/or the container index files 812, 814 could be used
  chunk folder 805. The container files 810, 811 in the first         20   to replicate the data stored in the deduplication database 297,
  chunk folder 804 would contain the blocks of deduplicated                or to reconstruct the deduplication database 297 if the data
  data of the first client 130. If the two clients 130 have                of the deduplication database 297 is ever lost and/or cor­
  substantially similar data, the second storage operation on              rupted.
  the data of the second client 130 would result in the media                 The storage of data blocks in the container files may
  file system agent 240 storing primarily links to the data           25   create additional complexities when it comes time to prune
  blocks of the first client 130 that are already stored in the            (delete) data blocks that the data storage system no longer
  container files 810, 811. Accordingly, while a first storage             need retain. This is because the data blocks are not stored as
  operation may result in storing nearly all of the data subject           files on the file system on the cloud storage site 115 and thus
  to the storage operation, subsequent storage operations                  cannot be directly referenced by the file system. As
  involving storage of similar data on the same cloud storage         30   described in detail herein, the media file system agent 240
  site 115 (or another appropriate cloud storage site) may                 uses the container index files 812,814 to keep track of which
  result in substantial data storage space savings, because                blocks of data are referenced and thus which blocks are not
  links to already stored data blocks can be stored instead of             prunable (deletable).
  additional instances of data blocks.                                        In some examples, the use of the container index files 812,
     If the cloud storage site 115 (or operating system of the        35   814, the metadata index files 808, 809, and/or the primary
  cloud storage site) supports sparse files, then when the media           and secondary tables 700, 750 to track data acts as a driver,
  file system agent 240 creates container files 810, 811, 813,             agent or an additional file system that is layered on top of the
  it can create them as sparse files. A sparse file is type of file        existing file system of the cloud storage site 115. This
  that may include empty space (e.g., a sparse file may have               driver/agent/additional file system allows the data storage
  real data within it, such as at the beginning of the file and/or    40   system to efficiently keep track of very large numbers of
  at the end of the file, but may also have empty space in it that         blocks of data, without regard to any limitations of the file
  is not storing actual data, such as a contiguous range of bytes          systems of the cloud storage sites 115. Accordingly, the data
  all having a value of zero). Having the container files 810,             storage system can store very large numbers of blocks of
  811, 813 be sparse files allows the media file system agent              data.
  240 to free up space in the container files 810,811,813 when        45      Accordingly, the data structures illustrated in FIG. 8 and
  blocks of data in the container files 810, 811, 813 no longer            the techniques described herein enable the performance of
  need to be stored on the cloud storage sites 115. In some                multiple storage operations cumulatively involving very
  examples, the media file system agent 240 creates a new                  large amounts of data, while still allowing for recovery of
  container file 810, 811, 813 when a container file either                space on the cloud storage site 115 when storage of certain
  includes 100 blocks of data or when the size of the container       50   data blocks is no longer required. For example, the data of
  file 810 exceeds 50 Mb. In other examples, the media file                numerous clients 130 can be protected without having to
  system agent 240 creates a new container file 810, 811, 813              store redundant copies or instances of data blocks. Space on
  when a container file satisfies other criteria (e.g., it contains        the cloud storage site 115 can also be recovered when it is
  from approximately 100 to approximately 1,000 blocks or                  no longer necessary to store certain data blocks. Accord­
  when its size exceeds approximately 50 Mb to 1 Gb). Those           55   ingly, storage operations involving very large amounts of
  of skill in the art will understand that the media file system           data are enabled and optimized by the techniques described
  agent 240 can create a new container file 810,811,813 when               herein.
  other criteria are met.                                                  15. Deduplication Databases to Enable Containerized Dedu­
     One advantage of the data structures illustrated in FIG. 8            plication to Cloud-Based Storage
  and/or of the techniques described herein is that they sig-         60      In some embodiments, the deduplication database 297
  nificantly reduce the number of files transferred and stored             may maintain a primary block table and a secondary block
  on a file system of the cloud storage site 115. This is at least         table. The primary table may include an identifier colurmi in
  partly due to the storage of data blocks within the container            which a data block identifier is stored, a location colunm in
  files 810, 811, 813. Even if numerous storage operations                 which a location of the data block in a container file is
  using these data structures are performed, there will be far        65   stored, an offset colunm indicating the offset within the
  fewer files on the cloud storage site 115 than there would be            container file corresponding to the location of the data block,
  in storage operations where each data block is stored as a               and a reference count colunm, which contains a reference
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 245 of 271 PageID #: 274


                                                          US 10,248,657 B2
                                41                                                                            42
  count ofthe number oflinks that refer to the data block. The                     The system may maintain similar primary and secondary
  location colunm may include URLs that indicate storage                        tables to facilitate object-level and/or sub-object level dedu­
  locations on cloud storage sites 115A-N. An example pri­                      plication processes. For example, a deduplication database
  mary block table is shown below in Table 1.                                   297 may maintain a primary object table and a secondary
                                                                           5    object table having similar fields to those shown in Tables 1
                             TABLE 1                                            and 2, respectively. In such an example, each entry in a
                                                                                primary object table corresponds to a stored data object.
                         Primary Block Table
                                                                                Each entry in a primary object table corresponds to a
                                                                 Refer-         reference to a stored data object.
                                                                  ence 10       16. Pruning Block-Level Deduplicated Data
  Identifier                    Location                  Offset Count             FIG. 9 is a flow diagram of another process 900 for
  0xA1B3FG       http://www.storecloud.com/companyname/     10         2        pruning deduplicated data blocks that may be employed in
                      V_3/Chunk_l/Container File 001                            some examples. The process 900 is described as being
  0xFG329A       http://www.storecloud.com/companyname/      6         0        performed by the media file system agent 240, although
                      V_l/Chunk_5/Container File 002
  0xC13804       http://www.storecloud.com/companyname/     38
                                                                           15   those of skill in the art will understand that aspects of the
                      V_2/Chunk_l/Container File 001                            process 900 may be performed by any of the entities
                                                                                described herein. The process 900 begins at step 905 when
                                                                                the media file system agent 240 receives instructions to
     For example, row 1 includes information about a data                       prune data corresponding to a storage operation Gob). Addi­
  block for which the identifier is "0xA1B3FG." This data                  20   tionally or alternatively, one or more files can be selected to
  block is located in the container file that is indicated in the               be pruned, and/or one or more data blocks can be selected
  location colunm, at an offset of 10 within the container file.                to be pruned. This selection of a job or other data to be
  As shown, the URL indicates a cloud storage site ("store­                     deleted can be made manually, such as by an administrator,
  cloud.com") used to store the container file. As indicated in                 or automatically, such as by the job, files, and/or data blocks
  the reference count colunm, this data block is referred to               25   aging out by a retention policy.
  twice, meaning that there are two links that refer to the data                   As previously noted, the data structures illustrated in FIG.
  block. As another example, row 2 includes information                         8 may have been created as a result of two jobs involving
  about a data block for which the identifier is "0xC13804."                    two clients 130. For example, a first job on a first client 130
  The location of this data block is indicated in the location                  could result in the creation ofthe first chunk folder 804, and
  colunm at an offset of 38 within the container file, and it is           30   a second job on a second client 130 could result in the
  referred to one other time, by one link.                                      creation of the second chunk folder 805. The process 900 is
  A secondary block table includes information about links                      described using this example. More specifically, the process
  that refer to data blocks. The secondary block table includes                 900 is described below as pruning the data created as a result
  an identifier colunm, a referring location colunm, and an                     of the first job. Of course, a similar process may be used to
  offset colunm. The referring location colunm may include                 35   delete other jobs, or even smaller increments ofdata or data
  URLs that indicate storage locations on cloud storage sites                   objects, such as individual files or blocks.
  115A-N. An example secondary block table is shown below                          At step 907 the media file system agent 240 determines
  in Table 2.                                                                   the file, e.g., archive file, and the volume folders 802 and
                                                                                chunk folder 804 corresponding to the job to be pruned. The
                             TABLE 2                                       40   media file system agent 240 may do so, for example, by
                                                                                analyzing various data structures to determine this informa­
                        Secondary Block Table                                   tion. At step 910 the media file system agent 240 deletes the
  Identifier                 Referring Location                  Offset         metadata file 806 and the metadata index file 808 in the
                                                                                chunk folder 804. The media file system agent 240 can
  0xA1B3FG         http://www.storecloud.com/companyname/                  45   delete the metadata file 806 and the metadata index file 808
                        V_3/Chunk_l/MetaDataFile 001
  0xA1B3FG         http://www.2ndCloud.com/co_nameN_ 4/           15
                                                                                in this example because these files include data that is not
                           Chunk_l 8/MetaDataF ile003                           referenced by any other data.
  0xC13804         http://www.storecloud.com/companyname/         19               At step 915 the media file system agent 240 accesses the
                         V_3/Chunk_2/MetaDataFile001                            container file 810 and the container index file 812 in the
                                                                           50   chunk folder 804. The media file system agent 240 begins
                                                                                iterating through the data blocks in the container files 810.
     For example, the first row includes information about a                    At step 920, beginning with a first block in the container file
  reference to the data block having the identifier of                          810, the media file system agent 240 accesses the primary
  "OxA1B3FG" (the first row in the primary block table). The                    block table in the deduplication database 297. The media file
  location of the link (within a first cloud storage site) is              55   system agent 240 determines from the primary block table
  indicated in the second colunm, at an offset offive within the                whether the reference count of a data block in the container
  indicated metadata file. As another example, the second row                   file 810 is equal to zero. Ifso, this indicates that there are no
  includes information about another reference to the data                      references to the data block. The process 900 then continues
  block having the identifier of"0xA1B3FG." This location of                    at step 925, where the media file system agent 240 sets the
  the link (within a second cloud storage site "2ndCloud") is              60   entry in the container index file 812 corresponding to the
  indicated in the second colunm, at an offset of15 within the                  data block equal to zero, thus indicating that there are no
  indicated metadata file. As another example, the third row                    references to the data block, and it is therefore prunable.
  includes information about a reference to the block for                          Ifthe reference count of a data block is not equal to zero,
  which the identifier is "0xC13804" (the second row in the                     then the data block is not prunable, and the process 900
  primary block table). The location ofthe link is indicated in            65   continues at step 930. At this step, the media file system
  the second colunm, at an offset of 19 within the indicated                    agent 240 determines whether there are more data blocks in
  metadata file.                                                                the container file 810. If so, the process 900 returns to step
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 246 of 271 PageID #: 275


                                                       US 10,248,657 B2
                                43                                                                      44
  920, where it accesses the next data block. If there are no             system agent 240 frees up space in the container files 810,
  more data blocks in the container file 810, the process 900             811. The process 900 then concludes.
  continues at step 932, where the media file system agent 240                As a result of the process 900, the chunk folder 804 would
  determines whether all the entries in the container index file          contain only the container files 810, 811 and the container
  812 corresponding to the container file 810 are equal to zero. 5        index file 812. At a later time, when the chunk folder 805 is
   As illustrated in FIG. 8, the second index entry in the                pruned (when the job that created this chunk folder is
  container index file 812 is not equal to zero, thus indicating          selected to be pruned), then the container files 810, 811 in
  that the corresponding block in container file 810 is refer­            the chunk folder 804 can be deleted, because they no longer
  enced (by data in the chunk folder 805,as earlier described).           contain data blocks that are referenced by other data. There-
   Accordingly, the container file 810 cannot be deleted.            10   fore, pruning data corresponding to a job may also result in
     However, if the container file 810 did not contain any               pruning data corresponding to an earlier job, because the
  referenced data blocks, then at step 933, the media file                data corresponding to the earlier job is no longer referenced
  system agent 240 would delete the container file 810. The               by the later job.
  process would then continue at step 935, where the media                    Although the process 900 is described with reference to
  file system agent 240 determines whether there are more            15   the pruning of data corresponding to jobs (one or more
  container files. According to the example as illustrated in             storage operations), other data can also be pruned. For
  FIG. 8, there is an additional container file 811. The process          example, an administrator may wish to delete deduplicated
  900 then returns to step 915, where it performs the same                data but retain non-deduplicated data. In such case, the
  steps 920-933 for container file 811. As a result of perform­           administrator may instruct the media file system agent 240
  ing these steps, the media file system agent 240 would also        20   to delete the container files 810, 811, 813 but retain the
  determine that the container file 811 cannot be deleted,                metadata files 806, 807 and metadata index files 808, 809.
  because it contains a data block that is referenced (by data             As another example, an administrator or storage policy may
  in the chunk folder 805, as earlier described).                         delete one or more specific files. In such case, the media file
      After processing container files 810, 811, the process 900          system agent 240 deletes the data blocks in the container
  continues at step 940, where the media file system agent 240       25   files 810, 811, 813 corresponding to the specific files but
  determines whether to free up storage space in the container            retains other data blocks. The process 900 may include
  files 810, 811. The media file system agent 240 may do so               fewer or more steps than those described herein to accom­
  using various techniques. For example, if the operating                 modate these other pruning examples. Those of skill in the
  system of the media file system agent 240 supports sparse               art will understand that data can be pruned in various
  files, then the media file system agent 240 may free up space      30   fashions and, therefore, that the process 900 is not limited to
  by zeroing out the bytes in the container files corresponding           the steps described herein.
  to the space to be freed up. For a number of contiguous                 17. Containerizing Deduplicated Data for Storage in the
  blocks (e.g., a threshold number of contiguous blocks, such             Cloud
  as three contiguous blocks) for which the corresponding                    During a storage operation that utilizes deduplication, it
  entries in the container index file 812 indicate that the blocks   35   may be desirable to determine a suitable container file size,
  are not being referred to, then the media file system agent             particularly if the storage operation will result in the con­
  240 may mark these portions of the container files 810, 811             tainer files being stored on a target cloud storage site
  as available for storage by the operating system or the file            115A-N. As described previously, a single storage operation
  system. The media file system agent 240 may do so by                    that utilizes deduplication may result in as few as three
  calling an API of the operating system to mark the unref­          40   container files being created in a secondary cloud storage
  erenced portions of the container files 810, 811 as available           site 115, such as three for each company storing data to that
  for storage.                                                            cloud storage site. The contents of the few container files
     The media file system agent 240 may use certain optimi­              may reflect the content of thousands of data objects and/or
  zations to manage the number of times portions of the                   millions of data blocks in primary storage. By containerizing
  container file are marked as available for storage, such as        45   the objects or blocks, the system reduces the strain on the file
  only zeroing out bytes in container files when a threshold              system namespace of the secondary cloud storage site 115,
  number of unreferenced contiguous blocks is reached (e.g.,              since it reduces the number of files stored on the file system
  three unreferenced contiguous blocks). These optimizations              of the cloud storage site 115. The fewer container files used
  may result in less overhead for the operating system because            per storage operation, the less strain there is on the file
  it reduces the number of contiguous ranges of zero-value           50   system namespace of the secondary cloud storage site 115.
  bytes in the container files 810,811 that the operating system          Thus, by using larger container files, the system may reduce
  must keep track of (e.g., it reduces the amount of metadata             namespace strain on the secondary cloud storage site 115.
  about portions of the container files 810, 811 that are                    When creating or writing container files to a target cloud
  available for storage).                                                 storage site 115A-N used as a secondary cloud storage site,
     If the operating system of the media file system agent 240      55   the characteristics of the WAN network connection used to
  does not support sparse files, then the media file system               transfer the container files from the media file system agent
  agent 240 may free up space by truncating either the                    140 to the cloud storage site 115A-N may impose other
  beginning or the end of the container files 810, 811 (remov­            restrictions upon the size of container files used. For
  ing or deleting data at the beginning or end of the container           example, the bandwidth of the network connection may
  files 810, 811). The media file system agent 240 may do so         60   impose an upper limit on the size of container files that may
  by calling an API of the operating system, or by operating              be used (e.g., an upper limit of approximately 1000 blocks).
  directly on the container files 810, 811. For example, if a             If the network connection has low bandwidth, the upload of
  certain number of the last blocks of the container file are not         large container files to the cloud storage site may prove
  being referred to, the media file system agent 240 may                  prohibitively slow. Also, the restoration of a particular data
  truncate these portions of the container files 810, 811. Other     65   object or block may require the retrieval of the entire
  techniques may be used to free up space in the container files          container file comprising that data object/block from the
  810, 811 for storage of other data. At step 945 the media file          cloud storage site; if the container file is too large for a
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 247 of 271 PageID #: 276


                                                       US 10,248,657 B2
                                45                                                                     46
  low-bandwidth network, then restoration times may become                tion No. 2009-0287665, filed Jul. 29, 2009, entitled
  prohibitively slow. As another example, the latency of the              METHOD AND SYSTEM FOR SEARCHING STORED
  network connection may impose a lower limit on the size of              DATA (U.S. patent application Ser. No. 12/511,653). FIG.
  container files that may be used. This is because the total             10 is a flow diagram that illustrates the processing of a
  time needed to perform a storage operation may be increased        5    content indexing component 205 for later searching, accord­
  if for each container file created and transferred to the target        ing to one embodiment. The component is invoked when
  cloud storage site, the system must slowly transmit the                 new content is available or additional content is ready to be
  container file and/or await a response from the cloud storage           added to the content index. In step 1010, the component
  site 115A-N before processing the next container file in the            selects a copy of the data to be indexed. For example, the
  storage operation.                                                 10   copy may be a secondary copy of the data, a data snapshot,
      Other factors may also affect the choice of size for                or data stored or being stored in an archive copy. In step
  container files. For example, some cloud storage sites                  1020, the component identifies content within the copy of
  115A-N may not support sparse files and thus not support                the data. For example, the component may identify data files
  sparsification of container files. In this situation, smaller           such as word processing documents, spreadsheets, and pre-
  container files may be desirable, because then it becomes          15   sentation slides within the secondary data store. The system
  more likely the system will be able to prune entire container           may check the data against previously indexed data, and
  files from the cloud storage site 115A-N, even if it cannot             only index new or additional data. In step 1030, the com­
  prune out individual blocks/objects using sparsification                ponent updates an index of the content to make the identified
  techniques. As another example, a particular cloud storage              content available for searching. The system may parse,
  site 115A-N may have a pricing structure that charges both         20   process, and store the data. For example, the component may
  for the total amount of storage used (e.g., total gigabytes or          add information such as the location of the content, key­
  petabytes used) and the number of files or directories used             words found within the content, and other supplemental
  on the site. If the cloud storage site 115A-N bases its charges         information about the content that may be helpful for
  on the number of files or directories used on the site, larger          locating the content during a search. In one example, the
  container files may be desirable. In some embodiments, the         25   content indexing component updates a content index stored
  system may also additionally impose an absolute upper or                within the SS index 261, SS light index 247 and/or the
  lower limit on the size of container files used. For example,           management light index 245 and/or management index 211.
  the system may impose an upper limit on the size of                     After step 1030, these steps conclude.
  container files in order to minimize the amount of time it                 FIG. 11 illustrates some of the data structures used by the
  takes the system to traverse a container file during data          30   system to facilitate content indexing. While the term "field"
  restoration. For example, in some embodiments, the system               and "record" are used herein when describing certain data
  may impose an absolute 100 block size upon container files,             structures, the system described herein may employ any type
  even if the network bandwidth would theoretically allow for             of data structure. For example, relevant data can have
  larger container files. As another example, the system may              preceding headers, or other overhead data preceding (or
  impose an absolute lower limit on the size of container files      35   following) the relevant data. Alternatively, relevant data can
  used, since there may be overhead costs (e.g., processing               avoid the use of any overhead data, such as headers, and
  time and/or memory used) for each additional container file             simply be recognized by a certain byte or series of bytes
  used in a storage operation.                                            within a serial data stream. Any number of data structures
     Thus, the deduplication module 299 or another system                 and types can be employed herein.
  component may perform the following process to establish           40      FIG. 11 illustrates a data structure containing entries of a
  a container size for a storage operation. The deduplication             content index. In some embodiments, a copy of the content
  module 299 or system may (1) determine the average                      index shown (or a copy of a subset of the content index
  latency and bandwidth of the network connection between                 shown) may be stored within the SS index 261, SS light
  the target cloud storage site 115A-N and the media file                 index 247 and/or the management light index 245 and/or
  system agent 240 (or similar metrics regarding the network         45   management index 211. The ofl.line content indexing system
  connection, e.g., maximum latency and minimum band­                     uses this and similar data structures to provide more intel­
  width), (2) determine any namespace restrictions imposed                ligent content indexing. For example, the ofl.line content
  by the target cloud storage site 115A, (3) determine whether            indexing system may index multiple copies of data and data
  the target cloud storage site 115A-N supports the sparsifi­             available from the multiple copies using a secondary copy of
  cation of data files, (4) determine the pricing structure used     50   data stored on media with a higher availability based on the
  by the target cloud storage site, (5) determine any caps set            location or other attributes indicated by the data structure
  by the system upon container file size, and (6) perform an              described below. As another example, the ofl.line content
  optimization to establish a container size for the storage              indexing system may prefer an unencrypted copy of the data
  operation reflecting one or more of these determined factors            to an encrypted copy to avoid wasting time unnecessarily
  and/or other factors (e.g., such as user input).                   55   decrypting the data.
      Alternatively, the system may permit a user to select the              The table 1100 contains a location colunm 1110, a key­
  container size that will be used for one or more storage                words column 1120, a user tags colunm 1130, an application
  operations. Still alternatively, the user or the system may             column 1140, and an available colunm 1150. The table 1100
  establish for all storage operations, the container size that           contains five sample entries. The first entry 1160 specifies
  will be used for a particular cloud storage site or all cloud      60   that the location of a file is on a corporate intranet by using
  storage sites.                                                          a web universal resource locator ("URL"). The entry 1160
  18. Indexing of Data                                                    contains keywords "finance," "profit," and "loss" that iden­
      As noted above for FIG. 3B, the system may index data               tify content within the file. The entry 1160 contains tags
  to be stored at a cloud storage site, such as before the data           added by a user that specify that the content comes from the
  is sent to the cloud storage site. Some details on suitable        65   accounting department and is confidential. The entry 1160
  content indexing techniques will now be presented. Further              indicates that a spreadsheet program typically consumes the
  details may be found in the assignee's U.S. Patent Publica-             content, and that the entry is immediately available.
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 248 of 271 PageID #: 277


                                                       US 10,248,657 B2
                                47                                                                      48
      Another entry 1170 specifies that data is stored on a local         20. Restoring Dehydrated Data Objects from Cloud Storage
  tape that is a personal email, and can be available in about            Sites
  an hour. Another entry 1180 specifies an offsite tape holds a               After a storage operation has resulted in the storage of
  presentation related to a cancelled project. The entry 1180             dehydrated data on a cloud storage site 115A-N, it may be
  refers to offsite data that is available within one week due to    5    necessary to later restore some or all of the original data
  the delay of retrieving the archived data from the offsite              files, objects, sub-objects, or blocks that were archived
  location. Another entry 1190 specifies that the location of a           during the storage operation. For example, a user or cus­
  word processing document containing data relating to CEO                tomer of a cloud storage site may wish to retrieve a file that
  compensation is in a cloud storage site by using a URL that             was copied to the cloud storage site in dehydrated form if a
                                                                     10   primary copy of that file is no longer available on the user's
  points to a deduplicated archive file that may be imple-
                                                                          client 130. As another example, to comply with an electronic
  mented by a data structure similar to those shown in FIGS.
                                                                          discovery request, it may be necessary to retrieve an
  5A-D and/or FIG. 8. As shown, the estimated retrieval time
                                                                          archived version of a particular file. Some details on suitable
  from this cloud storage site is 15 minutes. Another entry               techniques for restoring files and objects from dehydrated
  1195 specifies that the location of a personal email relating      15   data will now be presented. Further details may be found in
  to a medical condition is stored in a second cloud storage site         the assi gnee's U.S. patent application Ser. No. 12/565,576,
  by using another URL that points to a deduplicated archive              filed Sep. 23, 2009, entitled SYSTEMS AND METHODS
  file that may be implemented by a data structure similar to             FOR MANAGING SINGLE INSTANCING DATA
  those shown in FIGS. 5A-D and/or FIG. 8. As shown, the                     FIG. 12 is a flow diagram illustrating a process 1200 for
  estimated retrieval time from this cloud storage site is 1         20   restoring or retrieving data from chunk folders in an archive
  hour.                                                                   file format on secondary storage. This process may be
   19. Policy-Driven Storage of Data Across Cloud Storage                 utilized to restore data objects stored on cloud storage sites
  Sites                                                                   115A-N. In order to do so, the system identifies the cloud
     Referring again to FIG. 3B, at step 330, the system stores           storage site 115, the archive file on that cloud storage site,
  deduplicated data (or "dehydrated data") in secondary cloud        25   the chunk file within that archive file, and further the
  storage by utilizing the media file system agent 240 to                 location of the data object within that chunk file. At step
  perform file system operations (such as a "write" operation)            1205 a selection of a data object to restore is received, such
  on a target cloud storage site 115A. To determine which                 as from an administrator via a graphical interface. The
  target cloud storage site the media file system agent 240               process of restoring data that has been deduplicated may be
  should write to, the media file system agent 240 may retrieve      30   referred to herein as "rehydrating deduplicated data."
                                                                              At step 1210 the media file system agent 240 is consulted
  an applicable storage policy (described previously with
                                                                          to determine an archive file ID and an offset of the data
  respect to FIG. 2) and act in accordance therewith. For
                                                                          object to be restored. The media file system agent 240 can
  example, the media file system agent 240 may retrieve a
                                                                          determine this information from a data structure, such as a
  storage policy stored in management index 211 that specifies       35   tree index (for example, a c-tree may be used, which, in
  that all email objects (and blocks contained therein) should            some examples, is a type of self-balancing b-tree), that it
  be stored on cloud storage site 115A, while document                    maintains for each archive file. For example, an archive file
  objects (and blocks contained therein) should be stored on              may be based on files 1 through n, with file 1 at offset 1, file
  cloud storage site 115B. As another example, the storage                2 at offset 2, file n at offset n, and so on. The media file
  policy stored in management index 211 may specify that all         40   system agent 240 maintains one tree index per full storage
  objects related to a particular client 130 or particular user           operation cycle. (A storage operation cycle consists of a
  (e.g., a company CEO) should be stored on a more expen­                 cycle from one full storage operation of a set of data,
  sive or reliable cloud storage site 115A while all other                including any intervening incremental storage operations,
  objects for all other clients 130 and/or users should be stored         until another full storage operation is performed.) FIG. 13A
  on a less expensive or less reliable cloud storage site 115B.      45   illustrates an example data structure 1300 that the media file
  As yet another example, at block 330, the system may                    system agent 240 maintains. The data structure 1300
  review the historical performance achieved by various target            includes an archive file ID item 1310 that contains the
  cloud storage sites 115A-N to determine which sites have                identifier of archive files, a file or data object item 1320 that
  historically achieved the desired performance metrics man­              contains the identifier of the file or data object, and an offset
  dated by a storage policy. Additionally, the system may            50   1330 containing the offset of the file or data object within the
  select a cloud storage site that has better historical perfor­          archive file or cloud container.
                                                                             The media file system agent 240 may also maintain a
  mance than other sites.
                                                                          multiple-part identifier, such as a five-part identifier, that
      As another example, a storage policy may specify that a
                                                                          includes an enterprise or domain identifier (e.g., an identifier
  first type of files should be retained for one year in a first
                                                                     55   of a company/customer, a grouping of clients/companies,
  target cloud storage site 115A, that a second type of files             etc.), a client identifier to identify a particular company,
  should be retained for seven years in a second cloud storage            customer or host computer to connect to at the customer, an
  site 115B, and that a third type of files should be retained            application type (e.g. if all Microsoft Word documents are
  indefinitely in a third cloud storage site 115N. As yet another         stored together), a storage operation set identifier to identify
  example, a storage policy may specify that a first type of files   60   when the storage operation data was obtained, and a sub­
  (e.g., secondary disk copies needed for rapid disaster recov­           client identifier to provide a further level of granularity
  ery) be stored only in storage sites 115, including cloud               within an enterprise to identify an origin, location, or the use
  storage sites 115A-N, that can provide sufficient bandwidth,            of the data (e.g., a file system on a client could be a
  network capacity or other performance to ensure that the                sub-client, or a database on a client could be a sub-client).
  time needed to recover a file from the storage device 115          65      Using the data structure maintained for the archive file,
  (e.g., cloud storage site 115A-N) is less a specified recovery          the media file system agent 240 determines the archive file
  time objective.                                                         ID and offset within the archive file of the data object to be
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 249 of 271 PageID #: 278


                                                       US 10,248,657 B2
                                49                                                                       50
  restored. The media file system agent 240 then needs to                  CONTENT AND CLASSIFYING STORED DATA (U.S.
  determine which chunk contains the data object. To do so,                patent application Ser. No. 11/694,869). For example, the
  the media file system agent 240 consults another server, such            storage manager 105 may receive and process a request to
  as a storage manager 105 (discussed below), that has a data              search the management index 211 for files matching certain
  structure that maps the archive file ID and offset to the           5    search criteria, and then return matching files. By providing
  specific media (as well as the specific chunk file within the            local searching of the content index information, the system
  specific media, optionally). For example, the storage man­               may provide more cost-effective and/or faster searches of
  ager may maintain a database table that maps the archive file            data archived or stored on a remote cloud storage site
  ID to specific media, to a URL indicating the cloud storage              115A-N, since local searches of a local content index
  site location, or to a bar code number for a magnetic tape          10   typically do not require file system calls to a cloud storage
  cartridge storing that archive file.                                     site other than to retrieve identified files stored therein.
     FIG. 13B illustrates an example data structure 1350 that                 FIG. 14 is a flow diagram that illustrates the processing of
  the storage manager 109 maintains. The data structure 1350               a search request by the system, in one embodiment. In step
  includes an archive file ID item 1370 identifying a client, a            1410, the system receives a search request specifying criteria
  storage operation job, a cycle, and an archive file ID, a media     15   for finding matching target content. For example, the search
  chunk item 1380 containing an identification of the media                request may specify one or more keywords that will be
  containing the archive file and the chunk on the media that              found in matching documents. The search request may also
  contains the archive file, and a start item 1390 that contains           specify boolean operators, regular expressions, and other
  the archive file ID, an offset, and a size. When utilizing a             common search specifications to identify relationships and
  cloud storage site, some or all of the entries in the media         20   precedence between terms within the search query. In step
  chunk colunm 1380 may comprise a URL (e.g., a URL like                   1420, the system searches the content index to identify
  https ://www.cloudstorage.com/companyname/C/JN/ 1/                       matching content items that are added to a set of search
  C_l.xml) that reflects the location of the archive file within           results. For example, the system may identify documents
  a specific cloud storage site and/or reflects a website where            containing specified keywords or other criteria and add these
  the system may otherwise access the archive file. The media         25   to a list of search results. In step 1425, the system generates
  file system agent 240 then can consult a deduplication                   search results based on the content identified in the content
  database 297 to determine the specific chunk that corre­                 index. In step 1430, the system selects the first search result.
  sponds to the data object to be restored.                                In decision step 1440, if the search result indicates that the
     At step 1215, the cloud storage server accesses a particu-            identified content is archived, then the system continues at
  lar secondary storage device and the specific media, such as        30   step 1450, else the system continues at step 1455. For
  a specific folder within a disk at a cloud storage site                  example, the content may be archived because it is on a
  (indicated by a URL) or a specific tape cartridge in an                  remote cloud storage site.
  automated tape library, is accessed. At step 1220 the cloud                 In step 1450, the system retrieves the archived content,
  storage server opens the specific chunk folder, and the                  which may utilize the data restoration methods discussed
  metadata file is accessed. At step 1225, the metadata file is       35   herein. Additionally or alternatively, the system may provide
  parsed until the stream header corresponding to the data                 an estimate of the time required to retrieve the archived
  object or block to be restored is accessed. At step 1230, the            content and add this information to the selected search
  cloud storage server determines the location of the file from            result. In decision step 1455, if there are more search results,
  the stream data. The stream data indicates the location of the           then the system loops to step 1430 to get the next search
  data object to be restored, which is either in a container file     40   results, else the system continues at step 1460. In step 1460,
  in the chunk folder or within a container file in another                the system provides the search results in response to the
  chunk folder. At step 1235 the data object is retrieved or               search query. For example, the user may receive the search
  opened, and the data object is read and streamed back to                 results through a web page that lists the search results, or the
  restore it for the requesting client/host/customer (block                search results may be provided to another system for addi-
  1240). Each data object may have a piece of data appended           45   tional processing through an APL The system may also
  to it (e.g., an EOF marker) that indicates to the reader when            perform additional processing of the search results before
  to stop reading the data object. A similar piece of data may             presenting the search results to the user. For example, the
  be prepended (e.g., a BOF marker) to the data object. The                system may order the search results, rank them by retrieval
  process 1200 then concludes.                                             time, and so forth. After step 1460, these steps conclude.
     Although the process of FIG. 12 and the data structures of       50   22. Collaborative Searching
  FIG. 13 were described with respect to object-level resto­                  In some implementations, a cloud storage site may be
  ration and retrieval, one having skill in the art will appreciate        integrated with a collaborative search system and collabora­
  that a system may employ a similar process and similar data              tive document management system to facilitate collabora­
  structures to restore and retrieve individual blocks or sub­             tive searching, data retrieval, and discovery. Some details on
  objects archived within a system.                                   55   collaborative searching are provided below; further details
  21. Local Searching of Data Stored on Remote Cloud                       may be found in the assignee's U.S. Patent Publication No.
  Storage Sites                                                            US-2008-0222108-Al, filed Oct. 17, 2007, entitled
     As described previously, during the process of FIG. 3B,               METHOD AND SYSTEM FOR COLLABORATIVE
  the system may generate one or more copies of a content                  SEARCHING (U.S. patent application Ser. No. 11/874,122).
  index as shown in FIG. 11 within the SS index 261, SS light         60   Referring to FIG. 25, a block diagram 2500 illustrating an
  index 147, the management light index 245 and/or manage­                 architecture for integrating a collaborative search system
  ment index 211. Using this content index information, the                with a collaborative document management system is
  system may provide local search capabilities. Some details               shown. A browser 2505 is used by collaborative participants
  on suitable searching techniques will now be presented.                  as an interface to access the integrated system. A collabora­
  Further details may be found in the assignee's U.S. Patent          65   tive participant submits queries, receives results, and per­
  Publication No. 2008-0091655, filed Mar. 30, 2007, entitled              forms other collaborative tasks through the browser 2505.
  METHOD AND SYSTEM FOR OFFLINE INDEXING OF                                The browser 2505 is connected to a collaborative document
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 250 of 271 PageID #: 279


                                                      US 10,248,657 B2
                               51                                                                      52
  management system 2510, such as the Microsoft SharePoint               through which a collaborative participant may select from a
  Server. The collaborative document management system                   set of templates that define common search tasks, such as a
  2510 provides a web-based portal for collaboration between             Sarbanes-Oxley template that initiates a search for materials
  collaborative participants. The collaborative document man­            required to be disclosed under the Sarbanes-Oxley Act.
  agement system 2510 is connected to a collaborative search        5       The user interface of the collaborative search system 2520
  system 2520. The collaborative search system 2520 inte­                may include custom-developed web components to assist
  grates with the collaborative document management system               with the integration with the collaborative document man­
  2510 and adds additional components, such as web compo­                agement system. For example, Microsoft SharePoint Server
  nents and content parsers, and provides access to cloud                provides an object model and API for accessing collabora-
  storage content. The collaborative search system 2520 is          10   tive features such as workflows and a search front-end that
  connected to not only one or more cloud storage sites 115,             can be invoked from custom web pages using the Active
  but also to local storage ( e.g. a storage operation cell 150),        Server Page Framework ("ASPX"). The collaborative
  as well as to a security system 2540, and a document                   search system 2520 provides a user interface that does not
  retention system 2550.                                                 require specialized software to be installed on the searching
     The storage operation cell 150, as shown in FIG. 2,            15   client system. The collaborative search system may also
  provides fast access to content from various computer                  provide a set of parsers for viewing content from many
  systems within an enterprise. The security system 2540                 different sources, such as received in a list of search results,
  provides users and groups that are meaningful to a particular          as web content. For example, the collaborative search sys­
  enterprise to facilitate searching. The security system 2540           tem may provide a parser for converting a word processing
  also enforces access rights to collaborative content. The         20   document into a Hypertext Markup Language ("HTML")
  document retention system 2550 places a legal hold on                  web page. Other parsers may convert spreadsheet content,
  documents related to a document retention request.                     database tables, instant messaging conversation logs, email,
     In some examples, the collaborative search system                   or other structured or unstructured content into a web page
  receives criteria for a search through a collaborative process.        format accessible via a collaborative participant's browser.
  For example, one collaborative participant may create a new       25   In this way, heterogeneous data from many different appli­
  query for responding to a discovery request regarding a                cations is available through a unified search user interface.
  product made by the company that employs the collabora­                   FIG. 26 illustrates the integration of parsers with the
  tive participant. The first collaborative participant may add          collaborative document management system. The collabora­
  search criteria including the product name and then submit             tive document management system 2510 contains a con­
  the search criteria to the collaborative document manage-         30   figuration database 2630, a schema file 2640, one or more
  ment system 2510 as a collaborative document. Another                  dynamic web pages 2620, and one or more generated web
  collaborative participant may open the collaborative docu­             pages 2610. When a collaborative participant accesses the
  ment and add additional search criteria, such as instructions          collaborative document management system 2510, the col­
  to narrow the list of departments from which documents                 laborative document management system 2510 consults the
  should be searched. For example, the second participant may       35   configuration database to determine what to display to the
  include the engineering, marketing, and sales teams that               collaborative participant based on factors such as the iden-
  worked on the product. The collaborative search system                 tity of the user, the particular web address the collaborative
  2520 may also add additional criteria inferred from the                participant requested, the access rights of the collaborative
  criteria added by the collaborative participants. For example,         participant, the state of previous requests by the collabora­
  based on the company's indexed data the collaborative             40   tive participant to the collaborative document management
  search system may determine that two employees, one in a               system, and so on. Based on the determined information to
  department already within the search criteria and another              display, the collaborative document management system
  outside of the current search criteria, frequently send email          consults the schema file 2640 to determine the layout of the
  about projects. Based on this information, the collaborative           information for display to the collaborative participant. The
  search system may add the user that is outside of the current     45   schema file 2640 may include instructions based on prede­
  search criteria to the search criteria, or it may prompt one of        termined layouts, dynamically determined layouts, tem-
  the collaborative participants to consider adding the user to          plates to be included in the layout, and so on. At this point,
  the search criteria.                                                   one or more parsers 2650 may be consulted to migrate data
     Alternatively or additionally, the system may provide               from one or more document types (e.g., 2660 and 2670) to
  further features. For example, the system may add additional      50   an XML or other common format. The schema data is passed
  search criteria inferred from dynamic changes made to the              to an ASPX or other dynamic page 2620 that may use scripts
  search criteria. The system may use heuristics type infor­             and an object model provided by the collaborative document
  mation when determining search criteria. The collaborative             management system to identify, parse data types, and
  search system 2520 may defines workflows that define the               dynamically build a page with the content that will be
  set of steps that are part of completing a task. The collab-      55   displayed to the collaborative participant. For example, the
  orative search system 2520 may create a collaborative                  system may present one or more templates described above.
  document based on a set of search results. The collaborative           After the scripts are run, the dynamic page 2620 generates
  document provides a mechanism for multiple collaborative               an HTML or other generic formatted page 2610 that is sent
  participants to contribute to steps within a workflow subse­           to the collaborative participant's browser/GUI that will be
  quent to the search process. In the example of a discovery        60   displayed to the collaborative participant.
  request, the steps of performing various levels of review of              The collaborative search system 2520 may integrate com­
  found documents can consume the majority of the time spent             ponents for searching data from multiple operating systems
  responding to the discovery request, and a collaborative               and multiple data formats from multiple cloud storage sites.
  participant may reviewing each document and flagging the               For example, file system data on a Microsoft Windows
  document if it contains privileged content or directly add        65   computer system may be stored differently from file system
  comments to documents within the search results. The                   data on a Linux computer system, but the collaborative
  collaborative search system 2520 provides a user interface             search system may make both types of file system data
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 251 of 271 PageID #: 280


                                                     US 10,248,657 B2
                               53                                                                    54
  available for searching. Data may be gathered from each of            Further, the system permits data to be replicated on demand
  these types of disparate data sources and forwarded to a              to selected geographies based on access usage patterns, etc.
  uniform database where the data can be collected, tagged              23. Cloud Gateway Architecture
  with various classifications, and indexed for searching. The             FIG. 16 shows a block diagram illustrating a suitable
  system may then display the data on differently formatted        5    environment for the cloud gateway 1540 that can include a
  browsers.                                                             filer or NAS filer 1505 configured to perform data migration
      Other implementations may integrate a collaborative               to cloud storage sites and other secondary storage. Some
  document management system 2510 and collaborative                     details on suitable systems and methods for performing data
  search system 2520 with another type of storage system that           migration using a NAS filer 1505 will now be presented.
                                                                   10   Further details may be found in the assignee's U.S. patent
  provides content indexing and search capabilities compa-
                                                                        application Ser. No. 12/558,640, filed Sep. 14, 2009, entitled
  rable to the storage operation cell 150 shown FIG. 2. For
                                                                        DATA TRANSFER TECHNIQUES WITHIN DATA STOR­
  example, an implementation may integrate a collaborative
                                                                        AGE DEVICES, SUCH AS NETWORK ATTACHED
  document management system and collaborative search                   STORAGE PERFORMING DATA MIGRATION.
  system with a system shown in FIG. 15, FIG. 21 and/or FIG.       15      While the examples below discuss a NAS filer 1505, any
  22, which are described in greater detail herein.                     architecture or networked data cloud storage site employing
      In some examples, the collaborative search system 2520            the following principles may be used, including a proxy
  integrates information from the security system 2540. For             computer coupled to the NAS filer 1505. The computing
  example, the collaborative search system may use Microsoft            system 1600 includes a data storage system 1610, such as
  Windows Active Directory to determine users whose content        20   storage operation cell 150. Client computers 1620, including
  should be searched as part of a discovery request. Active             computers 1622 and 1624, are associated with users or
  Directory contains all of the users in an organization and            servers that generate data to be stored in secondary storage.
  organizes the users into groups. The security system may              The client computers 1622 and 1624 communicate with the
  provide restrictions on access to content retrieved in                data storage system 1610 over a network 1630, such as a
  response to a search. For example, a temporary worker hired      25   private network such as an intranet, a public network such
  to find documents for a sales pitch might not have access to          as the Internet, and so on. The networked computing system
  documents associated with executives or documents that                1600 includes network-attached storage, such as the cloud
  contain confidential company information. The collabora­              gateway 1540.
  tive search system can manage a workflow that contains                   The cloud gateway 1540 includes NAS-based storage or
  steps performed by collaborative participants with varying       30   memory, such as a cache 1644, for storing data received
  levels of access to content. For example, a company officer           from the network, such as data from client computers 1622
  may be the only collaborative participant allowed to search           and 1624. (The term "cache" is used generically herein for
  for a particular set of documents as part of a search request,        any type of storage, and thus the cache 1644 can include any
  while other collaborative participants may be allowed to              type of storage for storing data files within the NAS filer
  search for less restricted documents.                            35   1505, such as magnetic disk, optical disk, semiconductor
      Cloud Gateway                                                     memory, or other known types of storage such as magnetic
      As shown in FIG. 15, the system can include a "cloud              tape or types of storage hereafter developed.) The cache
  gateway" 1540, which may include a network attached                   1644 may include an index or other data structure in order
  storage ("NAS") filer 1505 or NAS head with a limited                 to track where data is eventually stored (e.g., location in the
  amount of local storage, and which advertises CIFS/NFS           40   cloud), or the index may be stored elsewhere, such as on the
  interfaces out to clients 130 and cloud storage sites 115A-N.         proxy computer. The index may include information asso-
  The local storage of the NAS filer 1505 of the cloud gateway          ciating the data with information identifying a secondary
  1540 provides a way to satisfy incoming data writes from              cloud storage site that stored the data, or other information.
  clients 130 quickly, and to buffer or spool data before it is         For example, as described in detail below, the index may
  transferred to cloud storage sites 115A-N or other cloud         45   include both an indication of which blocks have been written
  storage sites 115 (not shown). The cloud gateway 1540 may             to secondary storage (and where they are stored in secondary
  include functionality to de-duplicate locally stored data             storage), and a lookup table that maps blocks to individual
  before being written up to cloud storage sites 115A-N, both           files stored within the cloud gateway 1540.
  of which may be done on a fairly rapid or aggressive                     The cloud gateway 1540 also includes a data migration
  schedule.                                                        50   component 1642 that performs data migration on data stored
      In addition to providing REST-based methods to input and          in the cache 1644. While shown in FIG. 16 as being within
  output data from the system, the cloud gateway 1540 may               the NAS filer 1505, the data migration component 1642 may
  also provide conventional methods of accessing data via a             be on a proxy computer coupled to the NAS filer. In some
  NAS filer 1505 such as via Web-based Distributed Author­              cases, the data migration component 1642 is a device driver
  ing and Versioning (WebDAV) and CIFS/NFS methods, thus           55   or agent that performs block-level, sub-object-level, or
  making it easy for users and applications to read and write           object-level data migration of data stored in the cache, or a
  data to cloud storage sites 115A-N without significant                combination of two or more types of data migration, depend­
  changes to their current mode of working.                             ing on the needs of the system. During data migration, the
      Overall, users and applications can specify parameters            NAS filer 1505 not only transfers data from the cache of the
  (e.g., under a storage policy) that dictate to the cloud         60   device to one or more cloud storage sites 115A-N located on
  gateway 1540 the handling of their content-i.e., how long             the network 1630, but also to other secondary storage
  it is retained, should it be encrypted/compressed, should it          locations 1650, such as magnetic tapes 1652, optical disks
  be deduplicated, should it be indexed and searchable, should          1654, or other secondary storage 1656. Importantly, the
  it to be replicated and if so, how many copies and to where,          cloud gateway 1540 may also retrieve data from these other
  etc. The cloud gateway 1540 may facilitate the cloud storage     65   secondary storage devices and transfer it to the cloud storage
  system by allowing for metadata to be specified on a per              sites 115A-N (under ILM or other storage policies). The
  file/object basis or on a data container or bucket basis.             NAS filer 1505 may include various data storage compo-
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 252 of 271 PageID #: 281


                                                     US 10,248,657 B2
                               55                                                                     56
  nents that are used when identifying and transferring data            stores information identifying when a data portion is
  from the cache 1644 to the secondary cloud storage sites              accessed by tracking calls from the file system 1730 to the
  1650. These components will now be discussed.                         cache 1730.
     Referring to FIG. 17, a block diagram illustrating the                 For example, adding the cloud gateway 1540 described
  components of the NAS filer 1505 component of the cloud          5    herein to an existing networked computing system can
  gateway 1540, configured to perform data migration, is                provide the computing system with expanded storage capa­
  shown. In addition to the data mi gration component 1642              bilities, but can also provide the computing system with
  and cache or data store 1644, the cloud gateway 1540 may              other data storage functionality. In some examples, the cloud
  include an input component 1710, a data reception compo­              gateway 1540 not only provides the storage benefits of a
  nent 1720, a file system 1730, and an operating system 1740.     10   NAS filer 1505, but also includes a data storage engine (e.g.,
  The input component 1710 may receive various inputs, such             a common technology engine, or CTE, provided by Com-
  as via an iSCSI protocol. That is, the cloud gateway may              mvault Systems, Inc. of Oceanport, N.J.), or other function­
  receive commands or control data from a data storage                  ality. For example, the cloud gateway may perform various
  system 1610 over IP channels. For example, the data storage           data storage functions normally provided by a backup
  system 1610 may send commands to a cloud gateway's IP            15   server, such as single instancing, data classification, mirror­
  address in order to provide instructions to the NAS filer             ing, content indexing, data backup, encryption, compres-
  1505. The data reception component 1720 may receive data              sion, and so on. Thus, in some examples, the cloud gateway
  to be stored over multiple protocols, such as NFS, CIFS, and          described herein acts as a fully functional and independent
  so on. For example, a UNIX-based system may send data to              device that an administrator can attach to a network to
  be stored on the NAS filer 1505 over an NFS communication        20   perform virtually any data storage function.
  channel, while a Windows-based system may send data to be             24. Cloud Gateway for Cloud Storage Sites and Deduplica­
  stored on the NAS filer over a CIFS communication channel.            tion and Policy-Driven Data Migration
     Additionally, the cloud gateway 1540 may include a                     As described herein, in some examples, the cloud gateway
  number of data storage resources, such as a data storage              1540 leverages block-level, sub-object-level, or object-level
  engine 1760 to direct reads from and writes to the data store    25   data migration in order to provide expanded storage capa­
  1644, and one or more media agents 1770. The media agents             bilities to a networked computing system. After selecting
  1770 may be similar to the secondary storage computing                data for migration, but prior to data migration, the cloud
  devices 165 described herein and may similarly be commu­              gateway may perform block-level, sub-object-level, and/or
  nicatively coupled to one or more SS indices (e.g., SS index          object-level deduplication using the methods and/or data
  261 and SS light index 204) and deduplication database 297.      30   structures described previously with respect to FIGS. 1-9. To
  The media agents 1770 may comprise components similar to              do so, the cloud gateway 1540 may utilize components or
  those of the secondary storage computing devices 165, such            modules within the data storage system 1610 (e.g., a dedu­
  as deduplication module 299, content indexing component               plication module 299 and/or a deduplication database 297)
  205, network agent 235, media file system agent 240 (in­              and/or utilize components within the cloud gateway itself
  cluding cloud storage submodule 236), as described previ­        35   (e.g., data migration components 1652). In this manner, the
  ously. In some cases, the cloud gateway 1540 may include              cloud gateway may avoid creating urmecessary additional
  two or more media agents 1770, such as multiple media                 instances of the selected data within secondary storage (e.g.,
  agents 1770 externally attached to the cloud gateway. The             additional instances within cloud storage sites). Addition­
  cloud gateway 1540 may expand its data storage capabilities           ally, the cloud gateway, may access and apply storage
  by adding media agents 1770, as well as other components.        40   policies as described previously with respect to the system
     As discussed herein, the cloud gateway 1540 includes a             of FIG. 1 to determine to which cloud storage site 115A-N
  data migration component 1642 capable of transferring                 or other cloud storage sites the cloud gateway should
  some or all of the data stored in the cache 1644. In some             migrate the data.
  examples, the data migration component 1642 requests                      For example, in accordance with a storage policy, the
  and/or receives information from a callback layer 1750, or       45   cloud gateway 1540 may utilize more expensive cloud
  other intermediate component, within the cloud gateway.               storage sites to store critical documents, and less expensive
  Briefly, the callback layer 1750 intercepts calls for data            cloud storage site to store personal emails. As another
  between the file system 1730 and the cache 1644 and tracks            example, the cloud gateway may implement a storage policy
  these calls to provide information to the data migration              that specifies that a first type of files should be retained for
  component 1642 regarding when data is changed, updated,          50   one year in a first target cloud storage site 115A, that a
  and/or accessed by the file system 1730. Further details              second type of files should be retained for seven years in a
  regarding the callback layer 1750 and other intermediate              second cloud storage site 115B, and that a third type of files
  components will now discussed.                                        should be retained indefinitely in a third cloud storage site
     In some examples, the cloud gateway 1540 monitors the              115N. As yet another example, the cloud gateway may
  transfer of data from the file system 1730 to the cache 1644     55   implement a storage policy that specifies that a first type of
  via the callback layer 1750. The callback layer 1750 not only         files ( e.g., secondary disk copies needed for rapid disaster
  facilitates the migration of data portions from data storage          recovery) be stored only in storage sites 115, including cloud
  on the cloud gateway to secondary storage, but also facili­           storage sites 115A-N, that can provide sufficient bandwidth,
  tates read back or callback of that data from the secondary           network capacity or other performance to ensure that the
  storage back to the cloud gateway. While described at times      60   time needed to recover a file from the storage device 115
  herein as a device driver or agent, the callback layer 1750           ( e.g., cloud storage site 115A-N) is less a specified recovery
  may be a layer, or additional file system, that resides on top        time objective. As another example, certain data may be
  of the file system 1730. The callback layer 1750 may                  migrated or copied only to cloud storage sites 115A-N
  intercept data requests from the file system 1730, in order to        having sufficient fault tolerance; for example, certain data
  identify, track, and/or monitor data requested by the file       65   may be mi grated or copied to cloud storage sites that
  system 1730, and may store information associated with                replicate data to various geographic locations to prevent data
  these requests in a data structure. Thus, the callback layer          loss in the event of a natural disaster or similar catastrophic
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 253 of 271 PageID #: 282


                                                         US 10,248,657 B2
                                 57                                                                      58
  event. For brevity, the full details of such deduplication and        where that command identifies certain blocks on a disk for
  policy-driven storage methods are not repeated here.                  access or modifications, and writes to the data structure the
      The system can perform file system data migration at a file       changed blocks and the time of the change. The data
  or block level. Block-level migration, or block-based data            structure may include information such as the identification
  migration, involves migrating disk blocks from the data 5 of the changed blocks and the date and time that the blocks
  store or cache 1644 to secondary media, such as secondary             were changed. The data structure, which may be a table,
  cloud storage sites 1650. This migration process works                bitmap, or group of pointers, such as a snapshot, may also
  particularly well with large files spanning many blocks, and          include other information, such as information that maps file
  is described in detail below. While not shown, file level             names to blocks, information that maps sub-objects to
  migration employs similar processes, but is much simpler. 10
                                                                        blocks and/or file names, and so on, and identify when
  Using block-level migration, the cloud gateway 1540 trans­
                                                                        accesses/changes were made.
  fers blocks from the cache 1644 that have not been recently
                                                                            In step 1820, the cloud gateway 1540 transfers data within
  accessed from secondary storage, freeing up space on the
  cache. By tracking migrated blocks, the system can also               the  identified blocks from the cache 1644 to a media agent
  restore data at the block level, which may avoid cost and 15 1770 to be stored in a different data store. The system may
  time issues commonly associated with restoring data at the            perform some or all of the processes described with respect
  file level.                                                           to the system of FIG. 1 when transferring the data to the
      Alternatively or additionally, a cloud gateway 1540 and           media agent. For example, before transferring data, the
  associated techniques described herein may make secondary             system may review a storage policy as described herein to
  disk copies to disaster recovery (DR) locations using aux­ 20 select a media agent, such as secondary storage computing
  iliary copy or replication technologies. Additionally or alter­       device 165, based on instructions within the storage policy.
  natively, a cloud gateway and associated techniques                   In step 1825, the system optionally updates an allocation
  described herein may be used on copies of data created by             table, such as a file allocation table ("FAT") for the file
  replication operations such as CDR (Continuous Data Rep­              system 1730 associated with the cloud gateway to indicate
  lication) and DDR (Discrete Data Replication).                    25 the data blocks that no longer contain data and are now free
     Referring to FIG. 18, a flow diagram illustrating a routine        to receive and store data from the file system.
  1800 for performing block-level data migration in a cloud                 In step 1830, via the media agent 1770, the cloud gateway
  gateway 1540 is shown. In step 1810, the cloud gateway, via           1540 stores data from the blocks to a different data store. In
  the data migration component 1642, identifies data blocks             some cases, the cloud gateway, via the media agent 1770,
  within a cache that satisfy a certain criteria. The data 30 stores the data from the blocks to a secondary cloud storage
  migration component 1642 may compare some or all of the               site, such as a cloud storage site 115A-N. For example, the
  blocks (or, information associated with the blocks) in the            cloud gateway may store the data from the blocks in
  cache 1644 with predetermined criteria. The predetermined             secondary copies of the data store, such as a backup copy, an
  criteria may be time-based criteria within a storage policy or        archive copy, and so on. Although not shown, prior to
  data retention policy.                                            3 5 storing the data from the blocks to a different data store, the
     In some examples, the data migration component 1642                cloud gateway, via the media agent 1770, may perform
  identifies blocks set to be "aged off" from the cache. That is,       block-level deduplication and/or content indexing, using the
  the data migration component 1642 identifies blocks cre­              methods and data structures described previously with
  ated, changed, or last modified before a certain date and             respect to the system of FIG. 1.
  time. For example, the system may review a cache for all 40               Although not shown, prior to storing data from the blocks
  data blocks that satisfy a criterion or criteria. The data store      to a different data store, the cloud gateway 1540 may encrypt
  may be an electronic mailbox or personal folders (.pst) file          and/or compress data as described previously with respect to
  for a Microsoft Exchange user, and the criterion may define,          FIG. 3B. The cloud gateway may create, generate, update,
  for example, all blocks or emails last modified or changed 30         and/or include an allocation table, (such as a table for the
  days ago or earlier. The data migration component 1642 45 data store) that tracks the transferred data and the data that
  compares information associated with the blocks, such as              was not transferred. The table may include information
  metadata associated with the blocks, to the criteria, and             identifying the original data blocks for the data, the name of
  identifies all blocks that satisfy the criteria. For example, the     the data object (e.g., file name), the location of any trans­
  data migration component 1642 identifies all blocks in the            ferred data blocks (including, e.g., offset information), and
  .pst file not modified within the past 30 days. The identified 50 so on. The location of the transferred data blocks may
  blocks may include all the blocks for some emails and/or a            comprise a URL to a file located on cloud storage site
  portion of the blocks for other emails. That is, for a given          115A-N. For example, Table 3 provides entry information
  email (or data object), a first portion of the blocks that            for an example .pst file:
  include the email may satisfy the criteria, while a second
  portion of the blocks that include the same email may not 55                                        TABLE 3
  satisfy the criteria. In other words, a file or data object can
                                                                        Name of
  be divided into parts or portions where only some of the              Data Object                          Location of data
  parts or portions change.
      To determine which blocks have changed, and when, the             Email!                             C:/users/blocksl -100
  cloud gateway 1540 can monitor the activity of the file 60 Email2.1   of email)
                                                                                  (body                  C :/users/blocks101-120

  system 1730 via the callback layer 1750. The cloud gateway            Email2.2          http://www.cloudstoragesite.com/companyname/remov1/
  may store a data structure, such as a bitmap, table, log, and         (attachment)                           blocksl-250
  so on within the cache 1644 or other memory in the NAS                Email3            http://www.cloudstoragesite.com/companyname/remov2/
                                                                                                              blocks300-500
  filer 1505 or elsewhere, and update the data structure when­
  ever the file system calls the cache 1644 to access, update, 65
  or change the data blocks within the cache 1644. The                      In the above example, the data for "Email2" is stored in
  callback layer 1750 traps commands to the cache 1644,                 two locations, the cache (C:/) and an offsite data store
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 254 of 271 PageID #: 283


                                                      US 10,248,657 B2
                               59                                                                     60
  located on a cloud storage site 115A-N (http://www.cloud­              division component may divide a data object based on
  storagesite.com/companyname/). The system maintains the                information or instructions not associated with the data
  body of the email, recently modified or accessed, at a                 object, such as information about data storage resources,
  location within a data store associated with a file system,            information about a target secondary cloud storage site,
  "C:/users/blocksl0l-120." The system stores the attach-           5    historical information about previous divisions, and so on.
  ment, not recently modified or accessed, in a separate data               Referring to FIG. 19, a flow diagram illustrating a routine
  store, "http://www.cloudstoragesite.com/companyname/re­                1900 for performing sub-object-level data migration in a
  mov1/blocks 1-250." Of course, the table may include other             cloud gateway 1540 is shown. In step 1910, the system
  information, fields, or entries not shown. For example, when           identifies sub-objects of data blocks within a data store that
  the system stores data to tape, the table may include tape        10   satisfy one or more criteria. The data store may store large
  identification information, tape offset information, and so            files (>50 MB), such as databases associated with a file
  on.                                                                    system, SQL databases, Microsoft Exchange mailboxes,
     Sub-object-based file migration, or sub-object-based data           virtual machine files, and so on. The system may compare
  migration, involves splitting a data object into two or more           some or all of the sub-objects (or, information associated
  portions of the data object, creating an index that tracks the    15   with the sub-objects) of the data store with predetermined
  portions, and storing the data object to secondary storage via         and/or dynamic criteria. The predetermined criteria may be
  the two or more portions. The nature of sub-objects was                time-based criteria within a storage policy or data retention
  described previously with respect to the description of                policy. The system may review an index with the division
  deduplication module 299. As described above, in some                  component 815 when comparing the sub-objects with appli-
  examples the cloud gateway 1540 migrates sub-objects of           20   cable criteria.
  data (sets of blocks) that comprise a data object from the                In step 1920, the cloud gateway 1540 transfers data within
  cache 1644 to another storage location, such as to a cloud             the identified sub-objects from the data store to a media
  storage site. In some cases, the data migration component              agent 1770, to be stored in a different data store. The cloud
  1642 may include a division component that divides data                gateway may perform some or all of the processes described
  objects into sub-objects. The division component may per­         25   with respect to FIG. 1 when transferring the data to the
  form in a substantially similar fashion to the object division         media agent. For example, the cloud gateway may review a
  component described previously with respect to the dedu­               storage policy assigned to the data store and select a media
  plication module 299. The division component may receive               agent based on instructions within the storage policy. In step
  files to be stored in the cache 1644, divide the files into two        1925, the system optionally updates an allocation table, such
  or more sub-objects, and store the files as two or more           30   as a FAT for a file system associated with the cloud gateway,
  sub-objects in the cache. The division component may                   to indicate the data blocks that no longer contain data and are
  update more or more indexes that maintains information to              now free to receive and store data from the file system.
  associate particular files with their corresponding sub-ob­               In step 1930, via one or more media agents 1770, the
  jects for that file, the data blocks of the sub-objects, and so        cloud gateway 1540 transfers or stores the data from the
  on.                                                               35   sub-objects to a different data store. In some cases, the
      The division component may perform different processes             system, via the media agent, stores the data to the cloud
  when determining how to divide a data object. For example,             storage sites 115A-N, and/or to secondary storage 1650,
  the division component may include indexing, header, and               such as magnetic tape 1652 or optical disk 1654. For
  other identifying information or metadata in a first sub­              example, the system may store the data as secondary copies,
  object, and include the payload in other sub-objects. The         40   such as backup copies, archive copies, and so on. Although
  division component may identify and/or retrieve file format            not shown, prior to storing the data from the sub-objects to
  or schema information from an index, FAT, NFS, or other                a different data store, the cloud gateway, via the media agent
  allocation table in the file system to determine where certain         1770, may perform sub-object-level or block-level dedupli­
  sub-objects of a data object reside (such as the first or last         cation and/or content indexing, using the methods and data
  sub-object of a large file). The division component may           45   structures described herein.
  follow a rules-based process when dividing a data object,              25. Data Recovery in Cloud Storage Sites via Cloud Gate­
  where the rules may define a minimum or maximum data                   way Device
  size for a sub-object, a time of creation for data within a                A data storage system, using a cloud gateway 1540
  sub-object, a type of data within a sub-object, and so on.             leveraging the block-based or sub-object-based data migra-
      For example, the division component may divide a user         50   tion processes described herein, is able to restore not only
  mailbox (such as a .pst file) into a number of sub-objects,            files, but also portions of files, such as individual blocks or
  based on various rules that assign emails within the mailbox           sub-objects that comprise portions of the files. Referring to
  to sub-objects based on the metadata associated with the               FIG. 20, a flow diagram illustrating a routine 2000 for
  emails. The division component may place an index of the               block-based or sub-object-based data restoration and modi-
  mailbox in a first sub-object and the emails in other sub­        55   fication is shown. While not shown, file level data restora­
  objects. The division component may then divide the other              tion employs similar processes, but is much simpler. In step
  sub-objects based on dates of creation, deletion or reception          2010, the system, via a restore or data recovery component,
  of the emails, size of the emails, sender of the emails, type          receives a request to modify a file located in a cache of a
  of emails, and so on. Thus, as an example, the division                NAS filer 1505 or in secondary storage in communication
  component may divide a mailbox as follows:                        60   with a cloud gateway. For example, a user submits a request
     Userl/Sub-objectl Index                                             to a file system to provide an old copy of a large PowerPoint
     Userl/Sub-object2 Sent emails                                       presentation so the user can modify a picture located on slide
     Userl/Sub-object3 Received emails                                   5 of 200 of the presentation.
     Userl/Sub-object4 Deleted emails                                       In step 2020, the system identifies one or more blocks or
     Userl/Sub-object5 All Attachments                              65   one or more sub-objects associated with the request. For
  Of course, other divisions are possible. Sub-objects may not           example, the callback layer 1750 of the system looks to an
  necessarily fall within logical divisions. For example, the            index or table similar to Table 3, identifies blocks associated
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 255 of 271 PageID #: 284


                                                      US 10,248,657 B2
                               61                                                                     62
  with page 5 of the presentation and blocks associated with             model permits a client 130 to utilize a unified and rich set of
  a table of contents of the presentation, and contacts the cloud        value-added data management services (e.g. compression,
  gateway 1540 that stored or mi grated the blocks on second­            deduplication, content-indexing/search, encryption, etc.)
  ary storage.                                                           that may be fully independent of which cloud storage
     In step 2030, the system, via the cloud gateway 1540,          5    providers actually hosting the client's data. It also provides
  retrieves the identified blocks or sub-objects from the sec­           a mechanism for a client 130 to readily transfer data between
  ondary storage and presents them to the user. For example,             various cloud storage sites 115 without being tied to a single
  the system only retrieves page 5 and the table of contents of          cloud storage vendor. A software as a service model also
  the presentation and presents the pages to the user. If some           permits clients 130 to utilize data management services and
  or all of the identified blocks or sub-objects were previously    10   cloud storage on a capacity or utilization basis (e.g., per­
  deduplicated prior to being transferred the secondary stor­            gigabyte pricing), without fixed capital expenditures (e.g.,
  age, in order to retrieve the identified blocks or sub-objects,        expenditures for a set of vendor-specific cloud boxes or a
  the cloud gateway may utilize the media agent 1770, to                 software or hardware license). Under a SaaS arrangement,
  "rehydrate" the deduplicated data using the methods                    administrative functions move off-site, since there is no local
  described previously with respect to FIG. 12.                     15   secondary storage or other hardware at a client's site and the
     In step 2040, the system receives input from a user to              software (and any software updates) may be pushed to the
  modify the retrieved blocks or sub-objects. For example, the           client 130 as needed and configured on demand. Further­
  user updates the PowerPoint presentation to include a dif­             more, remote monitoring techniques may be employed to
  ferent picture. In step 2050, the system transfers data asso­          further reduce administrative overhead of operating SaaS
  ciated with the modified blocks or sub-objects back to the        20   systems. FIG. 21 illustrates an example of an arrangement
  cloud gateway 1540, where it remains in a cache or is                  2102 of resources in a computing network that may provide
  transferred to secondary storage, and updates the table/               data storage software as a service. As shown, in this arrange­
  index. Thus, the system, leveraging block-based or sub­                ment 2102, the storage manager 105 and secondary storage
  object-based data mi gration in a cloud gateway, restores              computing devices 165 are in the cloud (e.g., separated from
  only portions of data objects required by a file system.          25   the clients 130 by a network, such as a public WAN, like the
     For example, a user submits a request to the system to              Internet). The on-premises components need only include
  retrieve an old email stored in a secondary copy on remov­             one or more data agents 195 and network client agents 255,
  able media via a cloud gateway 1540. The system identifies             which may reside on clients 130. The arrangement 2102 may
  a portion of a .pst file associated with the user that contains        permit multiple "tenants" to use a single SAAS system 2102
  a list of old emails in the cache of the cloud gateway, and       30   since the various clients 130 may be associated with differ­
  retrieves the list. That is, the system has knowledge of the           ent entities (e.g., different companies). Data agents 195
  sub-object that includes the list (e.g., a division component          utilize network client agents 255 (including HTTP client
  may always include the list in a first sub-object of a data            subagents) to communicate effectively with the storage
  object), accesses the sub-object, and retrieves the list. The          manager 105 and secondary storage computing devices 165
  other portions (e.g., all the emails with the .pst file), were    35   via their HTTP subagents located within network agents
  transferred from the cloud gateway 1540 secondary storage.             235.
  The user selects the desired email from the list. The cloud               As described previously, the transport mechanism pro­
  gateway, via an index in the cache that associates sub­                vided between the HTTP client subagent and HTTP sub­
  objects with data or files (such as an index similar to Table          agents may be cloud-aware and cloud-capable. The HTTP
  3), identifies the sub-object that contains the email, and        40   client subagent and HTTP subagents may further be con­
  retrieves the sub-object from the associated secondary stor­           figured to work via firewalls and/or to configure firewalls
  age for presentation to the user. Thus, the cloud gateway is           appropriately. Details regarding managing firewall connec­
  able to restore the email without restoring the entire mailbox         tions may be found in the assignee's U.S. patent application
  (.pst file) associated with the user.                                  Ser. No. 12/643,653, filed Dec. 21, 2009, entitled Managing
     As noted above, the callback layer 1750 maintains a data       45   Connections in a Data Storage System. Alternatively or
  structure that not only tracks where a block or sub-object             additionally, data agents 195 may utilize proprietary proto­
  resides on secondary storage, but also which file was                  col client subagents configured to facilitate a virtual private
  affected based on the migration of that block or sub-object.           network connection running over an HTTPS protocol, or
  Portions of large files may be written to secondary storage            another type of open/secure pipe wrapped in an HTTPS
  to free up space in the cache or data store 1644 of the NAS       50   protocol to communicate effectively with storage manager
  filer 1505. Thus, to the network, the total data storage of the        105 and secondary storage computing devices 165 via their
  cloud gateway is much greater than that actually available             proprietary protocol subagents.
  within the cache or data store 1644. For example, while the               In this arrangement, as described previously, media file
  cache or data store 1644 may have only a 100-gigabyte                  system agent 240 may comprise one or more cloud storage
  capacity, its capacity may actually appear as over 20 tera­       55   submodules 236 that permit the media file system agent 240
  bytes, with storage over 100 gigabytes being migrated to               to open, read, write, close, and delete data files stored on
  cloud-based storage.                                                   cloud storage sites and/or otherwise direct cloud storage
  26. System Configurations to Provide Data Storage and                  sites to perform data storage operations.
  Management Software as a Service                                          In this sample arrangement, an on-premises user control-
     Alternatively or additionally, the functionality and com­      60   ling only the client 130 may benefit from all or some of the
  ponents of the system described previously may move into               system functionalities described previously (e.g., dedupli­
  the cloud. This solution may be used for software as a                 cation, content indexing, searching, archiving of data) and
  service ("SaaS"), for application service providers (ASPs),            yet remain insulated from the details of maintaining and
  or for a managed services provider to host and provide data            monitoring the data storage architecture on a day to day
  storage and management as an offering, although it can also       65   basis. Those details may move entirely into the domain of
  easily be utilized by a large enterprise to build on top of a          the SaaS provider or other network-based or cloud-based
  private network or cloud. A software as a service (SaaS)               service provider, and explained herein.
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 256 of 271 PageID #: 285


                                                      US 10,248,657 B2
                                63                                                                  64
  27. Object Store                                                     storage computing devices 165 to cloud storage sites 115,
      Alternatively or additionally, most or all elements of the       including various cloud storage sites 115A-N, either via
  system described previously may move into the cloud and be           LAN, WAN, etc.
  re-configured to allow a cloud storage provider to utilize the          As shown in FIG. 22, each object server node 2208 may
  system as a data store, such as an object store 2250 shown 5 comprise an object server agent 2210, an ingestion database
  in FIG. 22. A large enterprise could also use this system to         2212, and a primary data store 2214. An object server agent
  provide cloud storage and data management to clients within          2210 may be built on Linux for performance and to make it
  the enterprise and/or outside the enterprise. By exposing            economical to scale the number of object server nodes 2208
  REST or other web-based interfaces via a web service layer,          as needed. An object server agent 2210 provides a REST
                                                                    10 interface or other web-based interface to clients 2202 to
  users can read, write and manipulate data in an object store
                                                                       write, read, retrieve, and manipulate data ingested by the
  2250.
                                                                       object server node 2208, and stored therein or in associated
     In many respects, the object store 2250 provides similar
                                                                       secondary cloud storage sites 115.
  functionality to the systems described previously and may               Each object server agent 2210 exposes one or more
  provide additional features. An object store 2250 system 15 sub-clients of an object server node 2208. Sub-clients are
  may provide value-added services such as retention, dedu­            containers on which default storage policy parameters may
  plication, compression, encryption, content indexing and             be set to dictate the handling or management of data within
  search, and collaborative searching. An object store 2250            that container. Individual object-level parameters that a user
  may also provide tiered storage and information life cycle           specifies and provides along with a file/object could option-
  management services. The object store 2250, like the sys­ 20 ally override these defaults parameters. Within each sub­
  tems described previously, may also utilize other cloud              client, a number of storage sites can be created, each of
  storage sites as target cloud storage sites 115 that may be          which corresponds to a logical point of data ingestion via the
  used as additional tiers of storage that provide extensible          REST interface, and may correspond to a particular cloud
  storage capacity.                                                    storage site ( e.g., a URL or web directory dedicated to a
      An operator of the object store 2250 may charge the user 25 cloud storage site serving a particular customer or com­
  of a client 2202 and/or associated entities (e.g., the employer      pany). Object store 2250 may maintain a system-level
  of a user, or another operator or owner of the client 2202) on       (and/or tiered node-level) file system of all data stored
  a subscription basis, volume basis, a mixed subscription/            within the object store 2250 and/or associated storage
  volume basis, or another pricing structure. For example, an          devices (cloud storage sites 115). However, object store
  operator may charge a monthly subscription fee to a com­ 30 2250 may expose to each particular client (or a particular
  pany for unlimited uploads and downloads to an object store          customer or company) only the subset of the larger file
  performed by its associated users or clients, so long as the         system that corresponds to the client's objects (or a custom­
  total amount of data stored within the data store at any time        er's or company's objects). As described herein, object store
  during a month does not exceed a certain limit.                      2250 may implement these effectively separate file systems
      As another example, an operator may employ a volume 35 in part by utilizing Access Control Lists and/or Access
  pricing scheme and charge an entity when a user or client            Control Entries.
  that is affiliated with the entity performs various actions             As an example, a cloud vendor who operates an object
  using the data store 2250. The operator may charge an entity         store 2250 might assign an entire sub-client to a Web 2.0
  a first rate for each unit of data uploaded to the site, and/or      customer, who in tum might partition it up into several sites
  a second rate for each unit of data stored in the site for a unit 40 and allocate one to each of its customers. More object server
  of time (the rate may vary by the type of data cloud storage         nodes 2208 can be added to the system to scale up the
  site used to store the data) and/or a third rate for conducting      capacity of the object store 2250 and its ability to respond to
  a content-based search of data stored therein that retrieves         storage operation requests, while still preserving the ability
  information about various objects (e.g., file name, user             to address any given site's namespace in the same way. The
  name, content tags), a fourth rate for conducting a collab­ 45 particular object server node 2208 utilized for the storage of
  orative search operation upon data stored therein, and/or a          a certain file may be chosen on the basis of the file type
  fifth rate for each unit of data retrieved and/or restored and       and/or other characteristics of the file (e.g. the type of
  served back to a client. As a third example, an operator may         application that created the file). Thus, certain object server
  charge a flat monthly subscription fee to keep a user's              nodes may be specific to types of applications (e.g. text-
  account active and additionally charge one or more volume­ 50 based applications such as word processing applications on
  based rates when the user performs various actions using             one node, image-based applications such as digital image
  data store 2250.                                                     applications on a second node, audio-based applications on
     FIG. 22 is a block diagram illustrating components of the         a third node, video-based application on fourth node, etc.)
  object store 2250. As shown in FIG. 22, the object store 2250        As another example, various object server agents 2210
  may comprise a storage manager 105, one or more object 55 and/or various sub-clients within an object server agent 2210
  server nodes 2208, one or more secondary storage comput­             may each be configured to each handle a different type of
  ing devices 165, one or more deduplication databases 297,            object; for example, a first object server agent 2210 may be
  and one or more SS indices 261. An object store 2250 may             configured to handle documents, a second object server
  be communicatively coupled to clients 2202 over a network            agent 2210 configured to handle email objects, and a third
  such as a LAN, MAN, WAN or other network. Clients 2202 60 configured to handle media objects, such as image files and
  may differ from the clients 130 shown in FIG. 1 in that they         video.
  may not run a dedicated data agent 195 and/or network client            Object server agents 2210 run a web server (such as an
  agent 255 configured to communicate with the object store            Apache or Microsoft IIS web server) and expose a REST
  2250, but instead communicate using existing client-based            interface or other web-based interface to clients 2202. The
  software components, such as LAN protocols (e.g. Ethernet, 65 object server agents 2210 provide data ingestion or upload
  SCSI, etc.), WAN protocols (e.g., FTP/HTTP), etc. An                 points to the object store 2250 for each storage site within
  object store is communicatively coupled via its secondary            each sub-client. Data ingested from a client 2202 by an
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 257 of 271 PageID #: 286


                                                       US 10,248,657 B2
                                65                                                                     66
  object server agent 2208 may be temporarily stored, cached,             (as described previously), form logical groups of data sub­
  or spooled on a primary data store 2214.                                objects, and copy or migrate logical groups of data sub­
     An ingestion database 2212 records information about                 objects.
  each data object ingested by its associated object server node             As a first example, an object server node 2208 may query
  2208, such as an associated URI or other token that identifies     5    an ingestion database 2212 to identify all recently ingested
  the particular data object, the sub-client and/or site associ­          email objects currently stored in primary data store 2214.
  ated with the object, the client 2202 and/or user associated            Object server node 2209 may then request a secondary
  with the object, the time the object was created within the             storage computing device 165 to process this group of email
  data store, the location(s) of instance(s) of the data object           objects into an archive file stored on a particular cloud
  within a primary data store 2214 and/or cloud storage sites        10   storage site 115. As another example, an object server node
  115, location(s) of deduplication and/or content indexing               2208 may query ingestion database 2212 to identify all
  information pertaining to the object (e.g., deduplication               recently ingested objects that are to be stored for 7 years on
  database(s) 297 or SS indices 261 having related informa­               high-quality tape storage. Object server node 2208 may then
  tion), metadata (including security metadata), default and/or           request a secondary storage computing device 165 to pro­
  object-level storage policy parameters (such as parameters         15   cess this group of objects into an archive file stored on a
  affecting retention, security, compression, encryption, and             cloud storage site 115 that provides suitable tape storage.
  content indexing), and an identifier (e.g., a hash). In some               Unless explicitly proscribed by applicable storage policy
  examples, the ingestion database may also store content                 parameters, an object server node 2208 may form a logical
  information within the ingestion database 2212 to provide               group that includes data objects from various clients 2202,
  content indexing capability at the object server node. In          20   each of whom may utilize a different cloud storage site
  some examples, the ingestion database 2212 schema com­                  and/or may be affiliated with different entities. In one
  prises tables for sites (e.g. registered sites), security (e.g.,        illustrative example, clients 2202Al, 2202A2 are affiliated
  document or folder-level security information), objects (or             with a Company A and both utilize a first storage site on a
  documents), document or object versions, document or                    first sub-client of a first object server node 2208. Clients
  object version audit information, deleted document or object       25   2202B1 and 2202B2 are affiliated with a Company B and
  versions, storage locations, a document or object cache,                both utilize a second storage site also hosted on the first
  and/or archFileReferences. In one example, the ingestion                sub-client of the first object server node 2208. Assuming the
  database 2212 is implemented using PostgreSQL, but other                default storage policy parameters of the first sub-client
  examples utilize Oracle, OpenLink Virtuoso, or a similar                specify that email messages are to be retained on tape for 1
  database management system.                                        30   year, then all email objects ingested from all four of these
     As described previously, data ingested by the object                 clients may be commingled in a logical group and then
  server agent 2210 may be temporarily stored, cached, or                 stored in a commingled fashion within a single archival tape
  spooled on the primary data store 2214. In one implemen­                file scheduled for a one year retention period. The only email
  tation, an ingestion process at the object server node 2008             objects from these clients that would not be so stored are
  may run on a prescribed schedule (according to a schedule          35   individual email objects that are associated with different
  policy described previously) to process data stored in pri­             user-specified storage policy parameters (e.g., if a user
  mary data store 2214. Using policy parameters, metadata,                specified that emails related to or from the finance depart­
  and/or other information stored in ingestion database 2212,             ment should be stored in cloud storage (not tape) and/or
  the object server node 2208 may form logical groups of data             stored for a 7 year retention period (not a 1 year period)).
  objects and request that a secondary cloud storage comput-         40      In some implementations, when a secondary storage
  ing device 165 copy or mi grate each logical group of data              computing device 165 receives a request to process a logical
  objects into an archive file or other type of secondary storage         group of data objects and the metadata associated with these
  format via a secondary storage computing device 165; each               objects, it may handle the request in accordance with the
  data object in the group is stored in association with related          process of FIG. 3B. That is, the secondary storage comput­
  metadata (including Access Control List data and/or other          45   ing device 165 may content index each object in the group,
  security-related data). Logical groups typically comprise               perform object-level, sub-object level and/or block-level
  objects having similar retention policies (e.g., similar sec­           deduplication on the group, and/or encrypt the data and
  ondary storage media requirements, similar retention times)             metadata. As a result of the processing, the secondary
  and/or similar object types (e.g., all objects in the group are         storage computing device 165 will also store each of the
  emails; all objects were created using the same application).      50   various objects in logical association with its related meta­
  Logical groups may be formed by applying additional and/or              data (including ACL or other security metadata). During this
  different criteria, such as groups reflecting specific ingestion        process, described previously, the secondary storage com­
  site(s), user(s) associated with the object, or a company or            puting device 165 may build indexing information within a
  entity associated with the object. Logical groupings may                content index or another index (e.g., SS index 261) and/or
  also be based on policy parameters provided by a client or         55   deduplication information (e.g., within deduplication data­
  customer of the object store. Thus, a customer of the object            base 297). By storing objects with similar retention policies
  store may provide policy parameters that dictate the logical            in logically grouped archival files, the system may efficiently
  groupings used. For example a customer might specify that               prune or eliminate data from the object store 2250 and/or
  they want a new logical grouping for each back-up cycle                 more efficiently perform ILM within the Object store 2250,
  performed on their data. As another example, a customer of         60   since the various objects within each archival file may have
  an object store may specify that they do not want their data            similar dates for deletion or migration.
  commingled with the data of other customers (e.g. the                      During the deduplication processing of a logical group,
  system may consolidate all of that customers data for a                 the secondary storage computing device 165 may perform
  particular job or back-up cycle/window to be stored in new              lookups on one, some, or all of the deduplication databases
  containers for that job/cycle/window). In some implemen-           65   297 within the object store 2250. In one example, during
  tations, an object server node 2208 (or secondary storage               deduplication, a secondary storage computing device 165
  computing device 165) may divide objects into sub-objects               only performs lookups on one deduplication database 297,
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 258 of 271 PageID #: 287


                                                      US 10,248,657 B2
                                67                                                                      68
  which may decrease the time required for deduplication                      When a client 2202 or application running on a client
  (and/or pruning and/or data restoration) but increase the               2202 checks in or stores an object into an object store 2250,
  volume of data stored within the data store. In another                 an object server node 2208 may serve it a unique Universal
  example, during deduplication, a secondary storage com­                 Resource Identifier ("URI") or token that points to or
  puting device 165 performs lookups on all deduplication            5    identifies the object, which the client 2202 or application
  databases 297 within an object store 2250, which may                    may store locally on the client side. This token or URI may
  increase the time required for deduplication (and/or pruning            be globally unique to all objects within the object store 2250.
  and/or object restoration) but decrease the volume of data              Alternatively, it may be unique with respect to all objects
  stored within the data store.                                           stored by a single client 2202, ingested by a particular object
                                                                     10   server node 2208, sub-client and/or site, and/or unique with
      Note that deduplication of data objects in a logical group
                                                                          respect to another factor. In this way, the URI in conjunction
  may occur across clients 2202 and/or across various com­
                                                                          with other information (e.g., a user's login information) may
  panies. Returning the prior example, if client 2202Al and
                                                                          still uniquely identify a particular data object.
  client 2202B2 (from two different companies) both receive                   To provide verification to a user of the integrity of files
  a particular email message and associated large attachment,        15   stored in an object store 2250, an object store can optionally
  secondary cloud storage site 165 may store only one                     generate a unique identifier such as a hash (or probabilisti­
  instance of the email data object and attachment (although it           cally unique identifier) using a particular identifier-genera­
  stores and associates the instance with two different sets of           tion algorithm for each data object ingested and return that
  metadata, one set for client 2202Al and one set for client              identifier to a calling application on a client 2202 at the time
  2202B2). Thus, by storing data received from multiple              20   of ingestion. When an application on the client 2202 later
  clients, even associated with different and independent com­            retrieves the same data object, a client-side application can
  panies, the system can realized greater deduplication over              use the same identifier-generated algorithm to compute a
  what either client would realize individually. Once cross­              hash for the retrieved object. If this newly computed iden­
  client or cross-company deduplication occurs, if a particular           tifier matched the identifier returned during ingestion, it
  client or company requests the deletion of a shared object (or     25   would assure the client that the data object had not been
  shared sub-object or block), the system will not necessarily            modified since it was originally ingested. In addition, an
  delete the physical copy of the shared object (or sub-object            object store 2250 may run similar periodic data verification
  or block). Instead, the system may simply update one or                 processes within the object store 2250 asynchronously to
  more indices or databases such as a deduplication database              ensure the integrity of the data stored therein. Further details
  (e.g., by removing a link, URL or other pointer to a physical      30   may be found in the assignee's U.S. Patent Publication No.
  copy), delete the file name from a file allocation table (FAT)          2009-0319534, filed Jun. 24, 2008, entitled APPLICATION­
  or similar file system data structure, etc. In this way the             AWARE AND REMOTE SINGLE INSTANCE DATA
  client or customer who "deleted" the object no longer has               MANAGEMEN T (U.S. patent application Ser. No. 12/145,
  access to the object and no longer sees the object as part of           347).
  the file system that is exposed to them by the object store.       35       Optionally, data objects may be ingested inline into mul­
      Additionally in this example, under the deduplication               tiple archive files on separate object server nodes 2208 (for
  processes described previously, even if the two identical               redundancy or other reasons). Also, in one example, geo­
  email objects were ingested by an object server node 2208               graphically separate replication may be configured per cloud
  at different times (e.g., a month apart), when a second copy            storage site, which allows the system to serve up objects
  eventually reaches a secondary storage computing device            40   from a remote location (which may include continuous data
  165, it still might not result in a second instance being               replication technology), for fault tolerance (because separate
  created. This result occurs because during the deduplication            power grids, long-haul communication links, etc. would be
  process, a deduplication module 299 on a secondary storage              used), etc.
  computing device 165 might detect an instance of the object                 An object store 2250 may also optionally make a copy of
  in a deduplication database 297. However, the system may           45   data on removable media such as tape to enable secure
  alternatively determine that the first version, while identical,        ofl.line storage. Alternatively or additionally, an object store
  is too old and could have been stored on storage medium that            may make secondary disk copies to disaster recovery (DR)
  may be degrading, and thus the system may store the second              locations using auxiliary copy or replication technologies as
  version it receives years later.                                        noted herein.
      As described previously, when a media file system agent        50       Each site within an object store 2250 may be protected via
  240 performs the process shown in FIG. 3B it will typically             security policies that limit which users or clients 2202 have
  result in the storage of one or more aggregated or contain­             access to the site (and/or to particular objects stored within
  erized archive files. The individual data objects of a logical          the site). As described previously, a system may include
  group are not stored as individual files on a file system of a          mechanisms to permit authentication (e.g., by the use of
  cloud storage site 115. As described previously, by contain-       55   registered username and password combinations and/or
  erizing data, the object store 2250 may thus reduce the                 similar known authentication methods). A system may also
  limitations posed by file system scalability by reducing the            enable customers to specify and store access privileges,
  strain on the namespace of the object store 2250. The                   including privileges for object access within the object store
  generation of these archive files also generates catalogs (e.g.,        2250. As described previously, user-level security and other
  deduplication databases 297, SS indices 261, and/or other          60   metadata may be provided and stored along with the object.
  information) that makes it easier to access, search for,                   For example, an object may be stored with a provided
  retrieve, or restore a single object even from the aggregated           ACL containing Access Control Entries ("ACE"). An ACL
  archive form. Further details on archive files may be found             contains a list of users and/or groups that are allowed to
  in the assignee's U.S. Patent Publication No. 2008-0229037,             access a data object, type of data object, or resource con­
  filed Dec. 4, 2007, entitled SYSTEMS AND ME THODS                  65   taining a data object. Each ACE may specify a user, group,
  FOR CREATING COPIES OF DATA, SUCH AS                                    or other entity that has access to the data object associated
  ARCHIVE COPIES.                                                         with the ACL. In some embodiments, an ACL may contain
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 259 of 271 PageID #: 288


                                                      US 10,248,657 B2
                                69                                                                      70
  a list of users or groups that are specifically denied access to        storage cost of the object. The process 2300 may result when
  a data object. To implement user-level security, when a user,           a calling application on a client 2202 requests that an object
  system, or process attempts to access a data object on an               server agent 2210 store a particular object.
  object store 2250 (or related information or metadata, such                The process 2300 begins in block 2305 where an object
  as a file name), the object store 2250 may access and parse        5    server node 2208 receives an identifier (e.g., a token, URI or
  an ACL and any associated ACEs or other security data                   hash) for an object and metadata associated with the object
  related to the data object to determine whether the user has            (including, e.g., object-level security, content tags, and/or
  the appropriate access level to access the object or its related        storage policy parameters). For example, a calling applica­
  information. Further details on such security and access                tion on the client 2202 may generate a hash identifier for an
  control may be found in the assignee's U.S. Patent Publi­          10   object and send that identifier to object store 2250 along with
  cation No. 2008-0243855, filed Mar. 28, 2008, entitled                  metadata. At optional block 2310 the object server node
  SYSTEM AND METHOD FOR STORAGE OPERATION                                 2208 performs a lookup of the received identifier in one or
  ACCESS SECURITY (U.S. patent application Ser. No.                       more deduplication database(s) 297 to ascertain whether the
  12/058,511).                                                            object has already been ingested and processed by object
     When an application running on a client 2202 requests the       15   store 2250 (or ingested or processed by particular object
  retrieval of a data object stored in the object store 2250, the         server node(s) 2208, particular storage site(s), or particular
  client may present a URI (or other token) back to the object            secondary storage computing device(s) 165, such as those
  server node 2208. Before the object server 2250 returns the             secondary storage computing device(s) 165 associated with
  data object (and/or provides other related information or               a particular object server node 2208). Alternatively or addi-
  metadata to the user, such as the file name of the data object),   20   tionally, an object server node 2208 performs a lookup of the
  the object server (e.g., via the object server agent 2210) may          received identifier in one or more ingestion databases 2212
  parse the ACL or other security information to confirm that             within data store 2250 to ascertain whether the object has
  returning the object (or providing other information) is in             already been ingested by object store 2250 (or ingested by
  conformance with the object's security settings and/or pre­             particular object server node(s) 2208, particular sub-
  viously defined policies stored in the storage manager. If the     25   client(s), or particular storage site(s)). Alternatively or addi­
  user of the client 2202 is properly authenticated, and the user         tionally, the object server node sends the received identifier
  has sufficient access rights to the object (as determined by            to one or more cloud storage sites to see if a copy of the
  the ACL or other security information stored in conjunction             object has already been stored therein.
  with the object), the user will be able to retrieve the data               At optional decision block 2315, the system uses the
  object. In this manner, the object store 2250 ensures suffi­       30   information acquired at block 2310 to determine if the
  cient privacy between various clients 2202Al, despite the               system currently has the object stored in a manner that is
  fact that their objects may be commingled in the prim ary               consistent with the storage policy parameters applicable to
  data store 2214 and cloud storage sites 115.                            the object. If it does, the process proceeds to block 2355,
     A web-based portal may be provided by the object store               otherwise it proceeds to block 2320. For example, if the
  to readily allow a user to authenticate interactively and          35   system has only one copy of the object stored in tape storage,
  browse, view, and restore their data as well. For example, a            but the calling application on the client 2202 has specified
  web-based portal may permit a user to log on to the system,             that the object should be stored on disk storage, the process
  and may then present a user with an interface that presents             may proceed to block 2320.
  to them various data objects associated with the user. For                 If object store 2250 already has the object stored in an
  example, it may present objects that were ingested from the        40   appropriate manner, at block 2355, the object server node
  user's client 2202, and/or objects ingested from some clients           2208 updates deduplication database 297 to reflect how the
  from the user's entity, and/or objects associated with a                new request refers to previously stored blocks. For example,
  collaborative search in which the user is a participant. The            the system may increase reference counts in a primary block
  interactive interface will also support search capabilities,            table and may add additional entries to a secondary block
  end-user tagging of data, and the ability to classify data into    45   table within deduplication database 297 to reflect how the
  folders ("review sets") for future reference.                           new request refers to previously stored blocks. In some
     Data indexing capabilities, described above, may be                  implementations, the system may additionally or alterna­
  incorporated into an object store 2250 to permit policy­                tively update an object-level deduplication database 297
  based searches of content or other information relating to              (e.g., by incrementing an object-level reference count in an
  data objects, that have been indexed. Such data indexing and       50   object-level index within the deduplication database).
  classification permits the object store 2250 to offer "active              At block 2355, the object store 2250 may not request a
  management" of the data to an administrator of the system.              new copy of the object, saving the time and system cost
  For example, an administrator can define the actions to be              associated with uploading the object anew, and may instead
  performed on data based on criteria pertaining to the data­             simply update a deduplication database 297. For example, if
  e.g., tag, check into an ECM system, restore into a review set     55   a cloud storage site already has a copy of an object stored
  for a knowledge worker to review later, etc. In one example,            therein, at step 2355, the object store may add a link or URL
  indexing capabilities may also permit users to conduct                  to a previously stored copy in the deduplication database
  collaborative searching and collaborative document man­                 297 and/or elsewhere. The process then proceeds to block
  agement of objects within the object store 2250 as described            2325.
  previously.                                                        60    If optional blocks 2305-2315 are not performed by the
  28. Object Store Methods                                              system, the process begins instead at block 2320.
     In one implementation, an object store 2250 may avoid                 At block 2320, object server node 2208 requests the
  the system costs associated with uploading and storing an             object from client 2202. If object server node 2208 has not
  unnecessarily duplicative copy of an object during a data             already received metadata, it also requests metadata from
  storage request by a client 2202. FIG. 23 shows a first            65 client 2202 at block 2320. The process then proceeds to
  process 2300 for managing a request to store an object                block 2325. Alternatively, if at decision block 2315, the
  within an object store 2250, including apportioning the               object server node 2208 determines that the object store
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 260 of 271 PageID #: 289


                                                        US 10,248,657 B2
                                 71                                                                       72
  2250 currently has the object in storage, but it is stored in a           archived, the dehydrated form of the object may be repre­
  manner that is inconsistent with applicable storage policy                sented within the archive file by metadata and one or more
  parameters, object server node 2208 may instead retrieve or               pointers or similar references. For example, during dedupli­
  request a copy of the object from another system component                cation, if a cloud storage site already has a copy of an object
  (e.g., a primary data store 2214 or a cloud storage site 115)        5    stored therein, at step 2345, the object store may store in a
  and if necessary, request metadata from client 2202.                      container file, a link, URL or other pointer to a previously
     At block 2325, after receiving the object and/or its meta­             stored copy. If instead, block-level deduplication is per­
  data, the system stores these in the primary data store 2214.             formed upon the object but a prior instance of the object was
  If object store 2250 already has a copy of the object stored              not already appropriately archived, the dehydrated form of
  in an appropriate manner, at block 2325 the system may               10   the object within the archive file may comprise metadata,
  store one or more pointers, links, or references to the object            pointers/references to some blocks stored previously, and
  and/or its constituent blocks (e.g., a pointer to a dehydrated            new copies of some other blocks within the object.
  instance of the object within object store 2250 or cloud                     At optional block 2360, the system may apportion the cost
  storage site 115, or a pointer or reference to an entry in a              of storing the object between one or more clients or their
  deduplication database 297) in the primary data store 2214           15   related entities. Stated conversely, at block 2360, the system
  instead of storing a copy of the object. At block 2325, an                may attempt to apportion any cost savings resulting from the
  object server node 2208 may also generate a URI for the                   avoidance of unnecessary storage within the data store
  object, update an ingestion database 2212 to reflect infor­               and/or urmecessary uploads to the object store 2250. For
  mation about data object (as described previously), and may               example, if two different clients 2202 from two different
  return a URI or other token to client 2202. Additionally or          20   companies both request that an object store 2250 provide
  alternatively, an object server node 2008 may also generate               storage of the same data object, the two companies may
  and return an identifier ( e.g., a hash) for the object to provide        receive adjusted pricing for their requests to reflect the cost
  later validation to the client 2202. Object server node 2208              savings realized by the system during deduplication. As
  may also store an identifier for the object in ingestion                  described previously with respect to FIG. 22, in the event
  database 2212 and/or deduplication database 297.                     25   that some or all of the blocks of the data object were
     At block 2330, during a scheduled ingestion process                    previously stored appropriately within the storage operation
  described previously, object server node 2208 may associate               cell 2250, the deduplication at block 2340 may reduce the
  the object (and its metadata) with a logical group of objects             amount of data needed to process a new request to store the
  (logical groupings are described further herein). Object                  same data object. Thus, block 2340 may reduce the amount
  server node 2208 may further request a secondary storage             30   of data storage needed to accommodate a storage request.
  computing device 165 to process the logical group by                      Additionally, if the system performs the optional identifier
  copying or migrating each logical group of data objects into              lookup shown in blocks 2305-2315 and the process proceeds
  a compressed, deduplicated or "dehydrated" archive file that              to block 2355, the system avoids the cost of receiving the
  may employ data structures such as those shown in FIGS. 5                 data object (e.g., ingestion bandwidth of an object server
  and 8.                                                               35   agent 2210 used and/or the system resources needed to
     At block 2335, a secondary storage computing device 165                transfer the object into and out of a primary data store 2214).
  performs content indexing of the object in the manner                        To apportion cost savings, the system may utilize or mine
  described previously with respect to FIG. 10. At block 2340,              the data stored in deduplication databases 297, SS index
  a secondary storage computing device 165 performs dedu­                   261, management index 211, and/or ingestion databases
  plication of the object using one or more of the deduplication       40   2212. As described previously, these databases correlate
  methods and data structures described previously. In one                  client 2202 information with data ingested into and stored by
  example, deduplication may be file or block-level dedupli­                the object store 2250, such as the time of creation, dedupli­
  cation. In other examples, the deduplication may be object­               cation information, deletion dates, and storage locations.
  level or sub-object level deduplication. During deduplica­                Thus, the system may use these databases to determine
  tion at block 2340, the system may perform lookups on or             45   which storage requests initiated by a particular client 2202
  otherwise examine one, several, or all deduplication data­                were processed via direct ingestion of an object from the
  bases 297 within object store 2250 to determine the number                client 2202, in contrast to those storage requests initiated by
  of instances of the object that are currently stored and/or the           the client that were able to utilize previously stored instances
  number of instances of each block in the object that are                  of an object or some of its blocks. Such a determination
  current stored. Thus, the scope of deduplication within an           50   permits the system to determine where cost savings have
  object store 2250 may be quite limited or quite broad. In one             occurred. When apportioning costs, the system may utilize
  example, a deduplication process only utilizes deduplication              a sliding ratio that is selected using criteria such as the size
  databases 297 associated with the same object server node                 of a shared data object, the quantity and/or quality of total
  2208 that received or ingested the object. A deduplication                data stored on the object store by a particular company or
  database 297 is associated with an object server node 2208           55   client, the terms of a service contract or agreement between
  if the deduplication database has any entries reflecting a                a particular company and an operator of an object store, the
  storage operation initiated by the same object server node                storage policy for the company, and/or any other suitable
  2208.                                                                     criteria.
     At block 2345 the system stores a dehydrated form of the                  In one example, a first client 2202A associated with a first
  object within an archive file, which may also comprise data          60   company uploads a new object to an object store 2250, and
  relating to any or all of the objects in the logical group. As            later a second client 2202C associated with a second com­
  illustrated previously, the precise dehydrated form of an                 pany sends an identifier (hash) of the same object to the
  object within an archive file will depend on the type of                  object store and requests storage of that object. In this
  deduplication performed and whether some or all of the                    example, a second upload of the object itself may be avoided
  object's content had previously been stored. For example, if         65   (i.e., the process of FIG. 23 proceeds to block 2355) and a
  block-level deduplication is performed upon the object and                second copy of the object within the object store 2250 may
  a prior instance of the object was already appropriately                  be avoided. In this example, the system may initially charge
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 261 of 271 PageID #: 290


                                                      US 10,248,657 B2
                                73                                                                     74
  the first company a first non discounted rate for the upload            2214 that reflects a dehydrated form of the objects (i.e., an
  of the object (e.g., a rate based on its size) and a second non         archive file that utilizes data structures similar to those
  discounted rate for the storage of that object (e.g., a rate            shown in FIGS. 5 and 8). Later, during a scheduled ingestion
  based on the object's size and the duration and quality of              process, the archive file may be transferred or copied to one
  storage used to store it). At a later time, the system may         5    or more secondary cloud storage sites 115.
  charge the second company a third discounted rate for their                Alternatively, during process 2400, the object store 2250
  requested upload of the object (e.g., a rate based on its size)         may write a dehydrated form of data objects directly to an
  and a fourth discounted rate for the storage of that object             archive file located in a secondary data store 115 by utilizing
  (e.g., a rate based on the object's size and the duration and           secondary storage computing device 165. As described
  quality of storage used to store it).                              10   previously, an archive file may comprise one or more
     Additionally or alternatively, the first company may                 volume folders 802 that further comprise one or more chunk
  receive a credit or rebate to its account to reflect some or all        files 804, 805. The chunk folders may further comprise one
  of the cost savings realized from avoiding a second upload;             or more of each of the following: metadata files 806,
  this credit or rebate may be for an amount that is different            metadata index files 808, container files 810, 811, and
  from (e.g. less than) the second client's third rate. Addition­    15   container index files 812.
  ally, after the second client requests storage, so long as both            The process 2400 begins at block 2405, where the system
  the first and second clients have effective access to the data          receives object metadata, identifies a logical group, and
  object (e.g., their "virtual copy" of the object has not been           identifies an archive file for storing a dehydrated form of the
  eliminated due to a retention policy and the client has not             object. At block 2405, the system may identify a logical
  requested its deletion), one or both companies may receive         20   group for the object by using the received metadata (e.g.,
  a discounted or reduced storage rate. For example, the first            reflecting the type of object, the storage policy parameters,
  company may receive a storage rate lower than the second                and/or security information), and/or other information (e.g.,
  non-discounted rate that was originally charged.                        the identity of the client 2202 making the storage request) to
     In a second example, a first client 2202A associated with            identify a logical group of objects having similar storage
  a first company uploads a first object that is new to the object   25   policy parameters, similar object types, and/or other simi­
  store 2250, and later a second client 2202C associated with             larities. Once a logical group is identified, the system
  a second company sends an identifier (e.g., a hash) of a                identifies an archive file utilized by the system to store the
  similar second object and requests storage of the object. A             logical group in a dehydrated form. The archive file may be
  second object is similar to a first object if it shares one or          located in primary data store 2214 or on a secondary cloud
  more blocks in common with the first object. In this               30   storage site 115. If a suitable archive file does not already
  example, a second upload of the object itself is not avoided            exist in primary data store 2214 (e.g., because archive files
  (e.g., the process proceeds to block 2320), since the two               were recently migrated from primary data store 2214 to
  objects have different identifiers. However, block-level                secondary cloud storage sites 115), the system may create a
  deduplication (e.g., at block 2340) may reduce the amount               new archive file in primary data store 2214 for the logical
  of new data needed to store the second object. After the           35   group. Alternatively, the system may create a new archive
  second client requests storage, so long as both clients have            file in a secondary cloud storage site 115 for the logical
  effective access to the common blocks (e.g., their "virtual             group.
  copy" of the blocks has not been eliminated due to retention               At optional blocks 2407-2415, the system receives an
  policies and the client has not requested deletion), one or             object identifier and performs a lookup of the object in
  both of the two companies may receive a reduced storage            40   deduplication database(s) 297 to determine whether the
  rate for the common blocks.                                             object store 2250 already has a copy of the object appro­
     In a third example, cost apportionment is not tied to a              priately stored within the object store. Blocks 2407-2415 are
  particular storage request, but rather occurs in an aggregated          performed in the same manner as blocks 2305-2315
  way. For example, the system may periodically (e.g.,                    described previously with respect to FIG. 23. If optional
  monthly) determine what percentage of blocks uploaded              45   blocks 2407-2415 are not performed, the process 2400
  directly from a first company's clients 2202 are referenced             proceeds directly to block 2435.
  by another company's deduplication database entries. The                   If at decision block 2415 the system determines that
  system might then provide a rebate to the first company's               object store 2250 does have a copy of the object appropri­
  account, offer lower rates to the first company for another             ately stored therein, then at block 2420 the system updates
  future period (e.g., the next month), apportion costs that         50   one or more deduplication databases 297 to reflect how the
  month between the two companies so that each company's                  identified archive file refers to previously stored blocks. For
  bill is less that what it would have been if each had stored            example, the system may increase reference counts in a
  its own copy, etc.                                                      primary block table. As another example, the system may
     In a second implementation, an object store 2250 may                 add additional entries to a secondary block table within
  avoid the system costs associated with uploading and storing       55   deduplication database 297. For example, if a cloud storage
  unnecessary duplicate copies of data blocks when process­               site already has a copy of an object stored therein, at step
  ing a data storage request by a client 2202. FIG. 24 shows              2415, the object store may add in a deduplication database
  a second process 2400 for managing a request to store an                297 and/or elsewhere, links or URLs to previously stored
  object within an object store 2250, including apportioning              blocks. At block 2425, the system may content index the
  the storage cost of the object. The process 2400 of FIG. 24        60   object. To do so, the system may associate the new storage
  is similar to process 2300 of FIG. 23, however, in process              request with content indexing information previously
  2400, the system may avoid the costs associated with                    derived and/or associate the new storage request with meta­
  uploading redundant blocks, not just redundant objects, by              data provided. Alternatively or additionally, the system may
  performing block-level deduplication at substantially the               restore all or part of the data object using the processes
  same time as data ingestion. In this implementation, during        65   described previously and content index a restored data
  process 2400 the system may cache or store a logical group              object and/or a restored portion of the data object. The
  of objects in an archive file stored in the primary data store          system may store some or all of the content index informa-
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 262 of 271 PageID #: 291


                                                      US 10,248,657 B2
                                75                                                                      76
  tion in the SS index 261 and/or ingestion database 2212. The         all or part of the data object using the processes described
  process then proceeds to block 2430.                                 previously and content index a restored data object and/or a
     At block 2430, the system updates the identified archive          restored portion of the data object. The system may store
  file to reflect the storage request. To do so, the system may        some or all of the index information in the SS index 261
  (1) add the received metadata to a metadata file (2) add links,    5 and/or ingestion database 2212 before proceeding to block
  references, or pointers within the metadata file that point or          2480.
  refer to previously stored blocks, and (3) update a metadata            At block 2480, the system updates ingestion database
  index file. If all of the blocks in the object were previously        2212 to reflect the processed storage request and received
  stored in an appropriate manner, the system may not need to           metadata, and returns a URI to the requesting client 2202.
  add any additional blocks to a container file. For example, if     10   At optional block 2485, the system may apportion costs
  a cloud storage site already has a copy of an object stored             among clients or their related entities in a manner similar to
  therein, at step 2345, the object store may store in a metadata         that described previously with respect to FIG. 23. When
  file, metadata index file, or another container file, links or          apportioning costs, the system may utilize a sliding ratio that
  URLs to previously stored blocks.                                       is selected using criteria such as the size of a shared data
     If optional blocks 2407-2415 are not performed or if, at        15   object/block, the quantity and/or quality of total data stored
  decision block 2415, the object store does not have a copy              on the object store by a particular company or client, the
  of the object appropriately stored therein, the process pro­            terms of a service contract or agreement between a particular
  ceeds to the loop shown at block 2450, where the system                 company and an operator of an object store, storage policy
  performs blocks 2440-2470 for each block within the object.             requirements, and/or any other suitable criteria. In one
  At block 2440, the system receives a block identifier. At          20   example, a first client 2202A associated with a first company
  decision block 2445 the system determines if the system                 uploads a first object that is new to the object store 2250, and
  already has an appropriately stored copy of the block by                later a second client 2202C associated with a second com­
  querying one or more deduplication databases 297. During                pany sends an identifier (e.g., a hash) of a similar second
  block 2445, the system may perform lookups on or other­                 object and requests storage of the object. The second object
  wise examine one, several, or all deduplication databases          25   is similar to a first object because it shares a set of blocks in
  297 within object store 2250 to determine the number of                 common with the first object. In this example, via the
  instances of the block that are appropriately stored. Alter­            process 2400 shown in FIG. 24, a second upload of the
  natively or additionally, the system sends the received block           common blocks is avoided. Furthermore, block-level dedu­
  identifier to one or more cloud storage sites to see if a copy          plication (e.g., at blocks 2440-2465) may reduce the amount
  of the block has already been stored therein. Thus, the scope      30   of new data needed to store the second object. In this
  of block-level deduplication within an object store 2250 may            example, the system may initially charge the first company
  be limited or broadened.                                                a non discounted first rate for both the upload of the object
     If the system does have a copy of the block appropriately            (e.g., based on its size) and a non discounted second rate for
  stored, then the system at block 2450 updates deduplication             the storage of that object (e.g., based on the object's size and
  databases 297 to associate the current storage request with        35   the duration and quality of storage used to store it). At a later
  that block. For example, the system may increment a refer­              time, the system may charge the second company a reduced
  ence count in a prim ary block table and add an additional              third rate for its request to upload the object to reflect cost
  entry to a secondary block table. The process then continues            savings realized by avoiding a second upload of common
  to block 2455, where the system updates the identified                  blocks. Additionally or alternatively, the first company may
  archive file by (1) adding received metadata to a metadata         40   receive a credit or rebate to its account to reflect some or all
  file and/or (2) adding a link, reference, or pointer within the         of the cost savings realized from avoiding a second upload;
  metadata file that points or refers to a previously stored copy         this credit or rebate may be for an amount that is different
  of the block. For example, if a cloud storage site already has          from the second client's third rate or discount. After the
  a copy of a block stored therein, at step 2325, the object store        second client requests storage of the second object, so long
  may add in a metadata file or another container file, a link       45   as both clients have effective access to the common blocks
  or URL to a previously stored copy. The process then                    (e.g., their "virtual copy" of the common blocks has not been
  proceeds to decision block 2470.                                        eliminated due to retention policies and the client has not
     If the system does not have a copy of the block appro­               requested deletion of an associated object), one or both of
  priately stored therein, then the system proceeds to block              the two companies may receive a reduced storage rate for the
  2460, where the system requests a copy of the block from the       50   common blocks.
  client 2202. Once the block is received, at block 2465, the                Process for Cost-Balancing Cloud Storage
  system stores the block in a container file within the iden­               FIG. 27 is a flow diagram illustrating a process 2700 for
  tified archive file and otherwise updates the archive file. For         identifying suitable storage locations for a set of data objects
  example, the system may update a metadata file 806 with a               subject to a storage policy. Process 2700 may be performed
  link to the newly stored block and with received metadata.         55   by the systems of FIGS. 1, 2, 15, 16, 21, and 22 and/or other
  The system may further update deduplication databases 297               suitable systems. The process 2700 begins at block 2705
  by adding a new entry to a primary block table and/or adding            when the system accesses the storage policy applicable to
  an additional entry to a secondary block table.                         the set of data objects. This storage policy may define
     As shown at decision block 2470, the sub-process of                  different classes of storage devices 115. For example, the
  blocks 2440-2465 repeats so long as there are additional           60   storage policy might define "first-class storage" as any local
  blocks within the object that require processing by the                 storage device having magnetic disk or otherwise faster­
  system.                                                                 access storage media and a first cloud storage site that
     The process 2400 then proceeds to block 2475, where the              satisfies certain criteria (e.g., has high bandwidth for faster
  system content indexes the object. During content indexing,             uploads and/or downloads and/or utilizes RAID or similar
  the system may simply index the object using received              65   methods that improve the fault-tolerance of the site), and
  metadata (e.g., using content tags provided as metadata by              "second-class storage" as a second cloud storage site that
  a user). Alternatively or additionally, the system may restore          may have greater latencies or lower fault-tolerance and any
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 263 of 271 PageID #: 292


                                                      US 10,248,657 B2
                                77                                                                      78
  local storage device having magnetic tape or otherwise                  accessed once stored or how often (i.e., accessibility of data,
  slower data storage. Additionally, the storage policy may               including desired data transfer rates), a suggested or required
  also define different categories of data objects (e.g. func­            upload time window or deadline, estimated storage lifetime
  tional categories such as email objects, audio objects, video           of the objects, suggested pricing rate(s), the type of storage
  objects, database objects, document objects, etc.) and may         5    medium desired (e.g., tape or optical or magnetic media),
  require different classes of storage for each.                          maximum pricing rate(s), suggested download, upload, and/
     At block 2710, the system logically groups the various               or storage pricing rates (and/or a promotional code or similar
  data objects and determines the storage requirements of each            indicator of a pricing rate package), and/or any other infor­
  group. Typically the system groups the set of data objects so           mation suitable for requesting a storage quote.
  that each group requires a particular class of storage. How­       10
                                                                             Alternatively, or additionally, the system may obtain
  ever, the system may group the various data objects by any
                                                                          estimated storage costs for one or more cloud storage sites
  other logical grouping such as groups based around func­
                                                                          by sending similar requests for quotes to one or more
  tional categories, or to improve the possibility of realizing
  deduplication benefits. The particular grouping used by the             third-party sites that provide binding, non-binding and/or
  system will be chosen to conform to the storage policy.            15   informational storage quotes (e.g., a website operated by a
  Logical groupings are described in greater detail herein.               data storage dealer-broker or a site that aggregates informa­
     The system may first utilize the storage policy and the              tion regarding cloud storage costs). The format and content
  management light index 245, the management index 211, the               of the request may be customized to each site and may be
  SS index 261, the SS light index 247, deduplication database            dictated by an API set utilized by a particular cloud storage
  297 and/or metabase 270 to determine the number of bytes,          20   or third-party site. Alternatively or additionally, the system
  kilobytes, gigabytes, terabytes or similar units required to            may estimate the storage costs for a candidate cloud storage
  store each individual data object, and any other requirements           site by accessing historical, projected or other cost informa­
  necessary to conform to the storage policy. For example, the            tion stored within the storage manager 105 or elsewhere in
  system might determine that a particular data object requires           the storage operation cell 150.
  25 megabytes of first-class storage. The system may next           25      At block 2720, the system may receive one or more
  determine the aggregate storage requirements for each group             quotes from one or more cloud storage and/or third-party
  of data objects. For example, the system may determine that             sites. For each cloud storage site, the system may receive no
  a first group of data objects requires an aggregate 200                 quote, a single quote, or several quotes covering various
  gigabytes of first-class storage and a second group of data             storage options. Each quote may include information such
  objects requires an aggregate 450 gigabytes of second-class        30   as: one or more pricing rates, the accessibility of stored data,
  storage. The aggregate storage requirements determined by               identifiers or tokens associated with the quote, time win­
  the system may reflect the effect of deduplication; for                 dows during which data may be transmitted or retrieved, an
  example, the system may utilize deduplication database 297              acceptance window during which the quote would be hon­
  to determine the size of an archive file created in part by             ored by the site, etc. The quote may provide various pricing
  block-level deduplication.                                         35   rates for different types of data operations. For example, the
     The system then performs blocks 2712-2740 for each                   quote may specify a first rate for an initial upload to the site,
  group of data objects to determine the appropriate storage              a second rate for downloads from the site, and a third rate for
  location of the various data objects in the group. At block             searching or accessing the data, a fourth rate for continued
  2712, the system identifies the storage devices 115 (includ­            storage and maintenance of the data on the site (e.g., a rate
  ing cloud storage sites 115A-N) that may be suitably               40   charged for each gigabyte stored per month), maximum
  employed to store the group of data objects. To determine               storage space allotted, maximum or minimum storage life­
  the list of potential storage devices 115 (referred to as               time; and so forth. The format and content of the quote may
  "candidates"), the system may access storage device class               be different for each cloud storage or third-party site and
  definitions in the storage policy. The system may also access           may be dictated by an API set (or similar) utilized by a
  data regarding storage devices 115 stored in the management        45   particular cloud storage or third-party site. The system may
  index 211, secondary storage computing devices 265 and/or               perform additional blocks, such as data extraction, to create
  storage devices 115. For example, if the group of data                  a uniform set of data for all of the received quotes.
  objects requires first-class storage, the system may query the             At optional block 2725, the system may access other
  management index 211 to determine which local magnetic                  historical or projected data pertaining to storage device
  storage devices 115 have sufficient storage capacity to            50   candidates, including optical, tape or magnetic disk storage
  accommodate the group of data objects.                                  device candidates located locally within the storage opera­
     At block 2715, the system may transmit a request for                 tion cell 150. In some embodiments, the system may access
  quotes to candidate cloud storage sites (which may be                   historical or projected operating costs of each candidate that
  operated by independent organizations) identified at block              may be stored in management index 211, secondary storage
  2712 (or other appropriate types of data storage service           55   computing devices 265, or elsewhere in the storage opera­
  providers accessible via the network). To do so, the system             tion cell 150. In still other embodiments, the system may
  may initiate communications via the network agent 235. For              access data relating to: current or projected power consump­
  example, the system will request a quote from each cloud                tion, current or projected power rates, acquisition cost of the
  storage site by initiating an HTTP connection with the cloud            storage devices, mean operating time, mean repair time,
  storage site and sending the request via one or more HTTP          60   mean data access rates, or similar performance and cost
  messages. This request for quotes may include information               metrics that may be stored in the management index 211,
  such as: the amount of storage space required, a unique                 secondary storage computing devices 265 or elsewhere.
  identifier associated with the request, an identifier associated           At block 2730, the system may evaluate the cost of storing
  with a prior request made or a quote received from the site             the group of data objects on some or all of the storage device
  (e.g., in the case of a counter offer), information that           65   candidates (the "storage cost"). The storage cost associated
  identifies the system making the request (or identifies a               with a particular storage device may refer simply to the
  related entity, such as a billing party), how the data will be          estimated monet ary expense associated with uploading the
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 264 of 271 PageID #: 293


                                                      US 10,248,657 B2
                               79                                                                     80
  group of data objects to the storage device and/or maintain­              At block 2735, the system compares the costs associated
  ing it there for its estimated lifetime (or other time period).        with the various candidate storage devices. For example, the
     Alternatively or additionally, the "storage cost" of a              system compares these various costs to identify one or more
  certain storage device candidate may refer more generally to           candidates ("identified devices" or "sites") having an asso­
  the value of a numerical cost function that may take into         5    ciated cost that is lower than the other candidates. If more
  account several variables. Non-exclusive examples of cost              than one storage site is identified, the system may divide the
  function variables include: historical or projected informa­           group of data into one or more subgroups, and associate each
  tion pertaining to storage device candidates; any quoted               with an identified site. However, in some embodiments, the
  pricing rates; the amount of storage required; the network             system may also compare these costs to make other types of
                                                                    10
  load associated with uploading and/or downloading the data             determinations. For example, the system may select identi­
  to a site; projected data access costs; other accessibility            fied sites using criteria other than minimizing associated
  metrics; site reliability, quality or reputation; geographical         cost. As another example, the system may compare the costs
  location of a candidate; mean operating time; mean repair              to ensure that at least one candidate satisfies a particular
  time; mean data access rates; or similar performance and          15   criteria, such having an associated cost that falls below a
  cost metrics. Some of these variables may be a single value            specified maximum value (that may be defined in the storage
  variable, still others may be set or matrix variables. In some         policy). Depending on the results of these determinations,
  embodiments, the system may evaluate or calculate one or               the system may repeat some or all of blocks 2710-2735
  more storage related metrics as described in the commonly              using different quote parameters, different groupings, and/or
  assigned U.S. patent application Ser. No. 11/120,662, now         20   different cost functions and/or may take other actions such
  U.S. Pat. No. 7,346,751, entitled "SYSTEMS AND METH­                   as notifying an administrator. For example, in some embodi-
  ODS FOR GENERATING A STORAGE-RELATED MET­                              ments, the system may repeat block 2715 by making another
  RIC", U.S. application Ser. No. 11/639,830, filed Dec. 15,             round of quote requests to some cloud storage sites that
  2006, entitled "System and method for allocation of orga­              includes lower suggested or maximum rates (counteroffers
  nizational resources", U.S. application Ser. No. 11/825,283,      25   to the first set of quotes).
  filed Jul. 5, 2007, entitled "System and method for allocation            At block 2740, the system may transmit instructions to the
  of organizational resources", which are hereby incorporated            jobs agent 220 (or other component) regarding the identified
  herein in their entirety. which is hereby incorporated by              storage location of the group of data objects (or if the group
  reference in its entirety. Such storage metrics may also be            has been subdivided, the identified storage location of each
  utilized as variables within a cost function.                     30   subgroup of data objects). For example, the system transmits
     The system may evaluate a cost function as follows. First,          instructions to the jobs agent 220 to migrate or transfer the
  the system may mathematically transform the cost function              data objects of the group or subgroup to its identified storage
  variables to create a second set of intermediate variables             location. In some embodiments, the system may also trans­
  (e.g., to normalize the variables). Each variable may be               mit other information to the jobs agent 220 regarding the
  subjected to a different transformation. The transformations      35   migration/transfer of the data objects. For example, the
  may be a linear transformation (including an identity trans­           system may transmit a token or other identifier associated
  formation) or non-linear transformation. The transforma­               with a winning quote and/or may transmit information
  tions may also be invertible or non-invertible transforma­             regarding the schedule of data migration/transfer. In some
  tions. Non-exhaustive examples of transformations include:             embodiments, the system may instead instruct a secondary
     scaling the variable (by a constant);                          40   storage computing device 265 or other system component
     raising the variable to a power;                                    regarding the identified storage location of a group or
     taking a logarithm of the variable;                                 subgroup of data objects.
     applying a ceiling or floor mapping to the variable (i.e.,          29. Process for Scheduling Cloud Storage Requests
        quantization);                                                      FIG. 28 is a flow diagram illustrating a process 2800 for
     reducing a set variable to its mean value, variance or other   45   scheduling cloud storage requests received from auction
        moment.                                                          clients; the process 2800 may be performed by an auction
  The transformation applied to a cost function variable may             service component (not shown) forming part of a cloud
  also merge a number of these suitable transformations.                 storage site 115A-N or any other suitable system (e.g., a
  Second, the system may evaluate the cost function by                   component of a cloud storage brokerage site). An auction
  mathematically combining the various intermediate vari­           50   client may be a component of a storage manager 105, a
  ables. The combination may be a linear combination or a                secondary storage computing device 165, or any other
  non-linear combination. Non-exclusive examples of combi­               device seeking cloud storage. For simplicity, the process
  nations include any polynomial of the intermediate vari­               refers to requests for an upload of data from an auction client
  ables, including a simple summation of the various inter­              (or related device) to a cloud storage site 115A-N; however,
  mediate variables. Often, a cost function is a weighted           55   auction clients may make requests for any type of cloud
  sunmiation of various cost function variables.                         storage operation that requires system resources from a
     The system evaluates the same cost function for each                cloud storage site (e.g., downloading data or searching the
  storage device candidate and each group of data objects.               contents of stored data).
  However in other embodiments, the system may utilize                      In this process 2800, the auction service evaluates
  different cost functions for different groups of data objects.    60   requests from auction clients to upload data to the cloud
  In still other embodiments, the system may utilize different           storage site. The auction service may respond to some or all
  cost functions for different types of storage devices ( e.g.,          auction clients with a quote for their requested upload ("a
  there may be one cost function for optical media devices,              quoted job"). Those requests that do not receive a quote in
  another for tape media devices, and yet another for cloud              response may be queued for additional evaluation later
  storage sites). The cost function(s) and their associations       65   ("queued requests"). If a quote is accepted by an auction
  with particular groups or storage media types may be                   client, the upload may be added to a list of "scheduled jobs."
  defined in the storage policy or elsewhere.                            Once a job is scheduled, other components within the cloud
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 265 of 271 PageID #: 294


                                                       US 10,248,657 B2
                                81                                                                      82
  storage site (e.g., file servers) may accept the associated             erates responsive quotes. To do so, the auction service may
  upload during its scheduled upload window.                              first identify those requests that either (1) do not satisfy
     The process 2800 begins at block 2805, when the auction              minimum requirements specified by the quotation policy, or
  service determines the current system capacity and appli­               (2) cannot be accommodated due to a lack of system
  cable quotation policies. In particular, auction service may       5    resources. Typically, the auction service will reject such
  access capacity policies, scheduled or quoted jobs, queued              requests by removing them from the list of pending requests.
  requests, quotation policies, and/or other information about            However, the auction service may also (1) send a quote with
  system capacity and pricing. A "capacity policy" is generally           terms different from those requested (e.g., with higher rates
  a data structure or other information source that includes a            or with a different scheduled upload window) in order to
  set of preferences and other criteria associated with allocat­     10
                                                                          conform to the quotation policy, (2) send an explicit rejec­
  ing system resources. The preferences and criteria may
                                                                          tion of the request to the auction client, (3) queue the request
  include, the system resources (e.g., data transfer volume or
                                                                          for later evaluation, and/or ( 4) take another appropriate
  bandwidth) available for auction during specified periods,
  scheduled maintenance windows, and the current storage                  action.
  capacity available on particular servers or devices. The           15      At 2815, the auction service may next identify which
  auction service may also determine the system resources                 remaining pending requests should receive quotes and gen­
  required for jobs already scheduled or quoted. Using this               erate quotes. The auction service will apply the preferences
  information, the auction service may determine the available            and criteria specified in the quotation policy described
  system resources available for providing new quotations.                previously to determine which "winning" requests should
     The auction service may also access a quotation policy. A       20   receive responsive quotes. In some embodiments, the auc­
  "quotation policy" is generally a data structure or other               tion service will choose the set of requests that results in a
  information source that includes a set of preferences and               maximum combined value of a revenue function. Those
  other criteria associated with generating a quote in response           pending requests that do not receive quotes will typically be
  to auction client requests. The preferences and criteria may            queued by the auction service for later evaluation, but the
  include, but are not limited to: a revenue function; a pricing     25   auction service may also (1) send an explicit rejection of a
  function; pricing rate tables; codes and schedules associated           request to the auction client, (2) remove it from the list of
  with marketing promotions; a list of preferred and/or disfa­            pending requests, and/or (3) take another appropriate action.
  vored auction clients; current system capacity; classes or                 For each winning request, the auction service will gen­
  quality of storage; retention policies; upload time periods;            erate a responsive quote. Quotes generated may specify: the
  data characteristics; compression or encryption require-           30   unique identifier that the auction client has associated with
  ments; the estimated or historic cost of storage, including the
                                                                          the request; various pricing rates for different types of data
  cost of power. A "revenue function" is generally a descrip­
                                                                          operations (e.g., a first rate for an initial upload to the site,
  tion of how the auction service may numerically evaluate the
                                                                          a second rate for downloads from the site, and a third rate for
  projected revenue (and/or other benefits) that would be
  generated by one or more auction client requests. A "pricing       35   searching or accessing the data, a fourth rate for continued
  function" is generally a description of how the auction                 storage and maintenance of the data on the site (e.g., a rate
  service may generate the various values (e.g., pricing rates)           charged for each gigabyte stored per month)); maximum
  associated with a responsive quote.                                     storage space allotted; maximum or minimum storage life­
     At block 2810, the auction service may receive one or                time; the accessibility of stored data; time windows during
  more new requests from auction clients seeking cloud star-         40   which data may be transmitted to the site or retrieved; etc.
  age. The request may include various information such as: a             Each quote will typically include a token or other identifier
  unique identifier that the auction client has associated with           associated with the quote and may specify an acceptance
  the request; an identifier associated with a prior request              window during which the quotation will be honored by the
  made or a quote received from the site (e.g., in the case of            site. The auction service generally applies the preferences
  a counter offer); information that identifies the auction client   45   and criteria specified in the quotation policy described
  making the request (or identifies a related entity, such as a           previously (including a pricing function) to determine the
  billing party); the amount of storage space desired; how the            values given in the quotes. For example, the pricing function
  data will be accessed once stored (e.g., accessibility of data,         may require the auction service to specify upload and
  including desired data transfer rates); suggested or required           storage rates associated with a marketing promotion, even if
  upload window; estimated storage lifetime of data; the type        50   the client request proposed higher pricing rates. However, in
  of storage medium desired (e.g., tape or optical or magnetic            some embodiments, the auction service may simply utilize
  media); suggested download, upload, and/or storage pricing              in its quote some or all of the values proposed in the request.
  rates (and/or a promotional code or similar indicator of a                 At block 2820, the auction service sends a copy of the
  pricing rate package); and/or any other information suitable            generated quotes to auction clients. In response, each auc­
  for requesting cloud storage. The format and content of the        55   tion client may send another request (e.g. a "counteroffer"),
  request will typically conform to a specified API or similar            may send an indication of acceptance of the quote and/or
  convention employed by the auction service.                             may take no action in response.
     Although not shown, during block 2810, the auction                      At block 2825, the auction service may receive an indi­
  service may authenticate each of the requests and/or auction            cation of acceptance of one or more quotes. For each
  clients to ensure that each request is from a valid auction        60   accepted quote, the auction service may add the associated
  client. This authentication may happen via any acceptable               upload to the list of scheduled jobs so that other system
  method, including the use of passwords or security certifi­             components will accept the upload. For example, the auction
  cates. Those requests that cannot be authenticated may be               service only adds an upload to the list of scheduled jobs if
  discarded by the auction service without further consider­              the acceptance is received within the specified acceptance
  ation.                                                             65   window. If the acceptance is received outside of this win­
     At block 2815, the auction service evaluates queued and              dow, the auction service may treat the acceptance as it would
  new requests (collectively the "pending requests") and gen-             a new request and repeat some or all of the previous blocks.
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 266 of 271 PageID #: 295


                                                     US 10,248,657 B2
                               83                                                                      84
  30. Process for Encrypting Files within Cloud Storage                 example, cloud storage submodule may utilize vendor­
      As described previously with respect to FIG. 3B, when a           specific API calls that open the original file for writing, write
  system migrates or copies data to secondary storage, includ­          the contents of the encrypted version of the file to the
  ing secondary cloud storage, the system may encrypt the               original file, and close the original file. Alternatively, cloud
  data before or after a secondary copy or archival copy is        5    storage submodule 236 may utilize vendor-specific API calls
  created. When data is encrypted prior to mi grating or                to create a new file on the target cloud storage site 115A-N,
  copying data to secondary storage, the encryption enhances            write the contents of the encrypted version of the original file
  the "at-rest" security of files stored within a cloud storage         to the new file, close the new file, and delete the original file.
  site 115A-N, by reducing the risk of unauthorized access to           31. Protecting Remote Office and Branch Office (Robo) Data
  the files' content. In such implementations, it may be           10
                                                                           In one example, the systems described herein may be
  desirable to store encryption keys (and/or other information
                                                                        utilized to protect remote office and branch office (ROBO)
  necessary to decrypt files) within the storage operation cell
                                                                        data. In some implementations, a subset of clients 130 may
  150, not within the cloud storage site 115A-N used to store
  the encrypted files. In this way, even an operator of a cloud         be "remote clients" who are geographically separated from
  storage site may not breach the security of an encrypted file.   15
                                                                        other components of an associated storage operation cell
  If local encryption occurs within the storage operation cell          150. Remote clients 130 may only be connected to other
  150 prior to copying or migrating data to a cloud storage site        components of an associated storage operation cell 150 via
  115A-N, the encryption keys or similar encryption informa­            a WAN such as the Internet due to a physical separation
  tion may easily be stored within storage operation cell (e.g.,        between the remote client 130 and other system compo-
  within a local index or database of the storage operation cell   20   nents. One intuitive example of a remote client 130 is a
  or a different storage device 115). Alternatively, if local           laptop computer utilized by a traveling employee: when the
  encryption is performed within a storage operation cell 150,          employee is traveling, she will be geographically separated
  the storage operation cell 150 may "scramble" encryption              from their company's main storage operation cell 150.
  keys and store the scrambled keys with the encrypted files.              In such implementations, a remote client 130 may include
  This method provides some level of protection against            25   a media file system agent 240, including a cloud storage
  intrusions, even intrusions by the operator of a cloud storage        submodule 236, to permit data agents 195 on the remote
  site. Further details may be found in U.S. Patent Publication         client to directly write data to a cloud storage site 115A-N
  No. US2008-0320319Al referenced above.                                (e.g., over a network connection established by an HTTP
     In some circumstances, however, decrypted files may be             client subagent). For example, in this manner a remote client
  stored within a cloud storage site 115A-N without first          30   130 may directly mirror data to cloud-based storage for
  encrypting the files within the storage operation cell 150. In        disaster recovery purposes and/or to comply with other
  such circumstances, it may be desirable to later encrypt the          system-level data retention policies. In accordance with
  files stored on the cloud storage site to protect those files         system-wide storage and scheduling policies, other system
  thereafter.                                                           components (e.g., jobs agent 220) may instruct a remote
     FIG. 29 illustrates a process 2900 for encrypting files       35   client 130 regarding when and how to perform a remote
  stored within a cloud storage site 115A-N. The process may            storage operation. Additionally, a remote client 130 may
  be performed by cloud storage submodule 236, or any other             provide information regarding a storage operation made in
  suitable system component. The process begins at block                this manner to other system components, so that those
  2910, when cloud storage submodule 236 receives a request             system components may update the various system-wide
  to encrypt a file located on a target cloud storage site. For    40   indices and databases to reflect the storage operation. For
  example, cloud storage submodule 236 may receive an                   example, client 130 may provide storage manager 105 with
  indication of which target files within a target cloud storage        information that is sufficient for storage manager 105 to
  site should be encrypted. Cloud storage submodule 236 may             update management index 211, management light index
  also receive an indication of which encryption method                 245, SS index 261, SS light index 247, and deduplication
  should be utilized, one or more encryption keys and/or           45   database 297.
  additional information.                                                  In such implementations, the system may avoid routing
      At block 2915, cloud storage submodule 236 determines             data slated for cloud storage through a secondary storage
  if the type of encryption method requested is supported by            computing device 165, thereby conserving system resources
  the API provided by the operator of the target cloud storage          (e.g., the bandwidth of a secondary storage computing
  site 115A-N. If it is not, the process proceeds to block 2940.   50   device). Such implementations preserve the ability of the
  Otherwise, the process 2900 proceeds to block 2930, where             storage cell 150 to perform upon all data, including data
  cloud storage submodule utilizes the mapping described                generated by remote clients 130: policy-driven storage,
  herein to generate vendor-specific API calls to encrypt the           ILM, content indexing, data restoration, and searching.
  original file. The process then returns.                                 In some implementations, a group of clients 130 may be
     If the target cloud storage site API does not support the     55   geographically separated from most of the system compo­
  desired type of encryption, the process 2900 proceeds                 nents of an associated storage operation cell 150 but may not
  instead to block 2940. At block 2940, cloud storage sub­              be geographically separated from one or more locally acces­
  module 236 utilizes its mapping described herein to generate          sible secondary storage computing devices 165. For
  and send a vendor-specific API call to download the file to           example, a group of clients (e.g. a group of clients associated
  the cloud storage submodule, or another component of the         60   with a particular branch office of a company) may be
  storage operation cell 150. At block 2945, the downloaded             connected to a locally accessible secondary storage com­
  file is encrypted locally (e.g., by a component of storage            puting device 165 over a LAN, but may be connected to
  operation cell 150 configured to perform encryption, such as          other components (e.g. storage manager 105, storage
  a secondary storage computing device 165). At block 2950              devices 115, other secondary storage computing devices
  cloud storage submodule utilizes its mapping described           65   165) only over a WAN like the Internet. In such implemen­
  herein to generate and send vendor-specific API calls to              tations, the group of clients 130 may copy or migrate data to
  overwrite the original file with an encrypted version. For            a locally accessible secondary storage computing device,
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 267 of 271 PageID #: 296


                                                      US 10,248,657 B2
                               85                                                                     86
  which may in tum write this data to a cloud storage site                  However leveraging cloud-based storage can be challeng­
  115A-N in accordance with applicable system-wide storage               ing for some organizations for a variety of reasons. First is
  and scheduling policies.                                               the inherent complexity associated with managing two sets
     Thus the locally accessible secondary storage computing             of infrastructure, one physical and on-premise and another
  device 165 may mirror data from a branch office directly to       5    online in the virtual storage cloud. This duplication of effort
  cloud-based storage for disaster recovery purposes and/or to           extends across a number of crucial aspects of data manage-
  comply with other data retention policies, without first               ment including: Backup, Archive, Reporting and search/
  routing that data over a WAN to other system components.               eDiscovery. There are challenges often associated with
  Additionally, a locally accessible secondary storage com­              taking full-advantage of cloud-based storage. The first is
                                                                    10   complexity associated with moving data into and out of the
  puting device 165 may provide information regarding a
                                                                         cloud. Gateway appliances are often expensive, complex
  storage operation made in this manner to other system
                                                                         and represent a short-term fix that can aggravate infrastruc­
  components, so that those system components may update
                                                                         ture management challenges as the use of cloud-based
  the various system-wide indices and databases to reflect the           storage grows. A related concern is the amount of data being
  storage operation. For example, a locally accessible second-      15   moved to and managed within cloud storage. This not only
  ary storage computing device 165 may provide storage                   impacts the ongoing service charges, which are often priced
  manager 105 with information that is sufficient for storage            on a per-GB basis but also impacts the ability to meet backup
  manager 105 to update management index 211, management                 windows over limited bandwidth. Data security and reliabil­
  light index 245, SS index 261, SS light index 247, and                 ity are critical both from a data integrity perspective as well
  deduplication database 297. Such implementations preserve         20   as to ensure that a company's critical data is not accessed by
  the ability of the storage cell 150 to perform upon all data,          unauthorized parties, even including individuals working for
  including data generated by remote clients 130: policy­                a cloud-storage provider. Further, companies don't want to
  driven storage, ILM, content indexing, data restoration, and           be locked in to a single vendor when it comes to data stored
  searching.                                                             in the cloud. So data portability becomes critical, along with
     Alternatively or additionally, a group of clients may be       25   the ability to choose from among a variety of providers for
  connected to a locally accessible cloud gateway 1540 over              specific performance and pricing requirements.
  a LAN, but may be connected to other system components                    The systems herein permit policy-driven storage that
  only over a WAN. In such implementations, the locally                  defines what data stays on-premise and what moves to the
  accessible cloud gateway 1540 may provide the same func­               cloud. Storage policies may consider "data value" deter­
  tionality of a locally accessible secondary storage computing     30   mined from factors such as (a) access requirements, (b)
  device 165 described in this section, in addition to other             latency requirements, and (c) corporate requirements includ-
  cloud gateway functionality described herein.                          ing: how recently was the data accessed, how often was the
  32. Conclusion                                                         data required over a given time period, such as the last 12
     IT organizations continue to deal with massive unstruc­             months, how many end-users/applications required access to
  tured data growth, stronger regulatory requirements and           35   the data in the last 12 months, how quickly will the data need
  reduced budgets. To meet the needs of more stringent data              to be restored, what downstream applications/processing are
  retention requirements and faster RTO's, many users have               dependent on the data, whether the data needs to be iden­
  over provisioned low-cost disk storage which, combined                 tified and pulled in/put on Legal Hold for an eDiscovery
  with non-integrated data management products, creates inef­            request, whether the data contains corporate trade secrets or
  ficient storage infrastructures resulting in high operating       40   IP, whether the data might be considered highly sensitive
  costs. In fact, many data centers have reached a limit where           (e.g., legal communication, or social security numbers).
  there is no power or real estate left to continue expanding.              The systems and methods described herein provide inte­
     Today's IT organizations are struggling to keep pace with           grated data management platforms that address a wide
  multiple factors that are starting to severely impact the ways         variety of data management needs. The systems and meth-
  that they protect, manage and recover their business-critical     45   ods herein may deliver unified data management from a
  data, data that is increasingly located in remote offices and          single console. W hen combined with cloud storage, a seem­
  on user laptops/desktops, outside of core IT facilities.               ingly unlimited storage pool, these systems and methods
  Relentless, ongoing data growth across the enterprise, often           may offer users lower operating costs, ensure disaster recov-
  growing at 30-50% per year ensures that some storage teams             ery, while improving long-term compliance management.
  are looking at a doubling of capacity requirements every 18       50      The systems described herein provide a unified data
  months. Increased government regulation around data reten­             management platform that may be built on a single codebase
  tion policies adds to the burden, often requiring that critical        or as a unified application, with modules or agents for
  data be kept for years or even decades. Further, many IT               backup and recovery, archive, replication, reporting, and
  organizations worldwide are being forced to justify not only           search/eDiscovery. These systems may provide automated,
  incremental spending, but also justify their existing             55   policy-based data movement from local, deduplicated copies
  expenses and/or headcount in the face of potential budget              into and out of cloud storage environments-all from the
  cuts.                                                                  same centralized console. This incremental approach to data
     Cloud storage sites represent an increasingly viable option         management may permit organizations to leverage the eco-
  to manage the growing bodies of data. They promise lower               nomics of cloud-based storage.
  costs through better utilization and management of the            60      The systems and methods described herein may result in
  underlying storage infrastructure. Cloud-based storage also            various other performance advantages. For example, these
  eliminates the need to buy lots of spare capacity in antici­           systems and methods may reduce administrative and storage
  pation of future storage growth, enabling companies to "pay            overhead for infrequently-accessed data in a data center by
  as you grow". Further cloud-based storage enables IT orga­             automatically tiering older/infrequently-accessed data in a
  nizations to minimize investment in new Data Center capac­        65   data center to more efficient, lower-cost cloud-based storage,
  ity, and extends the life of their existing investment in both         freeing up existing capacity to accommodate ongoing data
  building and computing infrastructure.                                 growth.
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 268 of 271 PageID #: 297


                                                      US 10,248,657 B2
                               87                                                                     88
     Integrated deduplication ensures that unique (or semi­              ments continue to grow as well. The systems described
  unique) data segments are stored "in the cloud", minimizing            herein may offer at least four key benefits for search/
  costs associated with redundant data across backups and                eDiscovery:
  archive. Block-based data deduplication and replication                    1. Indexes of all data retained can be kept on-premise.
  reduce network bandwidth requirements to minimize net-            5    This enables a user to retain control of the most critical and
  work costs and backup windows. Deduplication also reduces              sensitive aspects of information management, and ensures
  ongoing storage costs up to 75%, minimizing operational                that content indexes are accessible only to desi gnated per­
  expenses across the entire lifespan of the data being retained         sonnel within an organization.
     The systems described herein may permit a better data                   2. Since the indexes are searchable locally, there is no
  encryption approach to meet applicable requirements. A user       10   latency with regards to data that may be retained in the cloud
  may protect data starting from the source with in-stream               over a number of years or even decades. This reduces the
  encryption, and then extend encryption to data "at-rest".              amount of time and data required by a company's legal
  This ensures that not only is a user protected during data             and/or IT teams.
  mi gration, but also from unwarranted access of data already               3. Only the specific data required for eDiscovery requests
  on the cloud. Because the data encryptions are controlled by      15   is restored back from the cloud. This saves on bandwidth,
  a company's IT team, data is safe even from unintentional              the time needed for data restore and minimizes the data
  access by a cloud storage providers' IT staff.                         retrieval costs charged by a cloud-storage vendor.
     By providing encryption of data in-flight and at-rest data,             4. Global indexing of all relevant data, from the Data
  the systems and methods help protect data, even from cloud             Center to remote sites, mobiles users and cloud-based data.
  storage site operators. Built-in data encryption and verifi-      20   This ensures that a company has a global view of all their
  cation technology ensures data has been securely and safely            data, so that a company can also avoid the legal and financial
  written to the cloud without errors. Encryption of data at-rest        risks associated with incomplete responses to eDiscovery
  helps ensures that only appropriate personnel have full                requests
  access to readable data, no matter where it's stored.                      Integrated content indexing done prior to tiering to the
     The systems herein are designed to work with a wide            25   cloud, ensures that administrators can do fast searches on a
  variety of storage partners, both physical and a growing               local index and retrieve only specific data that meets the
  number of cloud-based storage providers. Today these                   search criteria.
  include Amazon's S3, Microsoft Azure, Nirvanix SDN with                    A variety of data reduction techniques can also be used to
  upcoming support for Iron Mountain and Rackspace. This                 minimize the amount of data sent to the cloud, and minimize
  open approach ensures that additional cloud-storage vendors       30   the cloud-based capacity usage. Block-based deduplication
  will continue to be added in the future to increase the choices        reduces backup and archive times and data volumes by
  available.                                                             filtering out redundant data before it reaches the cloud. This
     The systems described herein may deliver a seamless                 can be done in a data center or even at remote sites,
  solution for data-aware movement into cloud storage to help            depending on the system configuration. Additional data
  reduce overall complexity and costs. Lack of a native             35   management approaches such as incremental backups and
  cloud-storage connector often requires complex scripting,              data compression at the source can further reduce the
  adding both time and risk to moving data into the cloud.               amount of data in-transit and at-rest.
  Using gateway appliances can present an ongoing and                        As data volumes continue to increase, many companies
  growing management burden as cloud-storage use increases.              find themselves bumping up against the capacity, cooling or
  An integrated approach such as that described herein elimi-       40   power limitations of their existing data centers. Meanwhile
  nates the costs and risk associated with either approach.              they're now required to keep every- growing amount of data
  Integrated data management of both local storage and cloud             as mandated by their corporate legal staff, acting under the
  storage from a single console minimizes administrative                 aegis of governmental regulation. This 3-way balancing act
  overhead and the need for specialized gateway appliances.              between capacity, compliance and cost requires a flexible
  The systems described may also be readily configured to           45   approach to data management that requires a multi-tier
  support an expanding list of industry-leading cloud provid-            approach that extends to cloud-based storage. The systems
  ers to provide flexibility and choice for how to host cloud­           described herein may be used for an end-to-end approach to
  based data immediately and in the future. Native integration           tiering a combination of data from within the data center,
  with REST/HTTP protocols seamlessly extends data man­                  from remote offices and from individual employees world­
  agement to the cloud without the need for scripting or            50   wide.
  specialized vendor-specific gateway appliances.                            A second use case of the described systems centers around
     A highly efficient platform automates the movement of               protecting data outside of the Data Center and storing it in
  data across systems from a variety of storage vendors, and             the cloud. This enables the central IT team to control the
  across different types of storage devices including disk, tape,        movement and management of data along with defining the
  CAS, YTL, optical-and now cloud storage. By integrating           55   appropriate data retention and recovery policies.
  these functions together, users can leverage one interface to              Data from remote offices (and even end-users/employees
  manage one data management suite across a virtual shared               if configured) can be backed up directly to cloud-based
  storage environment. Moving data into and out of the cloud             storage, eliminating the need to mi grate the data to the data
  using the systems herein is as easy as moving data between             center first, and then migrating the data again to the cloud.
  any 2 data storage tiers. For existing users, this can be done    60   In other cases, data may be mirrored to cloud-based storage
  in as little as 3 steps: choosing one or more cloud-storage            for Disaster Recovery purposes as well for long-term data
  sites, setting up a storage service similar to what a user             retention. As data ages past retention requirements it can be
  would do to add disk-based storage, and adding the new                 automatically deleted in the cloud, creating ongoing savings
  cloud-based storage to existing backup and/or archive poli­            in capacity utilization charges.
  cies and data paths.                                              65       Because data is managed just the same as if were stored
     As data management expands to beyond a physical infra­              in a core data center, Storage Reporting and Management
  structure, and into the cloud, legal and reporting require-            (SRM) can be easily used to monitor, analyze and monitor
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 269 of 271 PageID #: 298


                                                      US 10,248,657 B2
                                89                                                                      90
  data across the enterprise regardless of whether it stored in           examples described above can be combined to provide
  the cloud, in a core data center or in remote offices or other          further implementations of the invention. Some alternative
  locations.                                                              implementations of the invention may include not only
     The systems and methods described herein may provide                 additional elements to those implementations noted above,
  the following benefits and features, inter alia:                   5    but also may include fewer elements.
     Ensuring data security when: data is in transit, both to and            All patents and applications and other references noted
        from the cloud and when data is at-rest (including                above, including any that may be listed in accompanying
        security from service-provider personnel).                        filing papers, are incorporated herein by reference in their
     Portability, by permitting a user to easily move data back           entireties. Aspects of the invention can be modified, if
        from the cloud if required, and to move data quickly         10   necessary, to employ the systems, functions, and concepts
        between cloud-based storage providers, to improve                 included in such references to provide further implementa­
        price and performance.                                            tions of the invention.
     Restoring data quickly and directly from any physical or                 These and other changes can be made to the invention in
        cloud-based storage tier.                                         light of the above Detailed Description. While the above
     Configuring data management policies so that most fre­          15   description describes certain examples of the invention, and
        quently accessed data is more easily and quickly                  describes the best mode contemplated, no matter how
        retrieved when required.                                          detailed the above appears in text, the invention can be
     Matching network bandwidth capacities to data's RTO                  practiced in many ways. Details of the system may vary
        (recovery time objective) requirements.                           considerably in its specific implementation, while still being
     Archiving data to the cloud, including setting up auto­         20   encompassed by the invention disclosed herein. As noted
        mated retention and deletion policies.                            above, particular terminology used when describing certain
     Easily configurable global reporting of all data (physical           features or aspects of the invention should not be taken to
        and in-the-cloud).                                                imply that the terminology is being redefined herein to be
     Easily and securely extending cloud-based data manage­               restricted to any specific characteristics, features, or aspects
        ment to include search/eDiscovery.                           25   of the invention with which that terminology is associated.
     Unless the context clearly requires otherwise, throughout            In general, the terms used in the following claims should not
  the detailed description and the claims, the words "com­                be construed to limit the invention to the specific examples
  prise," "comprising," and the like are to be construed in an            disclosed in the specification, unless the above Detailed
  inclusive sense (i.e., to say, in the sense of "including, but          Description section explicitly defines such terms. Accord-
  not limited to"), as opposed to an exclusive or exhaustive         30   ingly, the actual scope of the invention encompasses not
  sense. As used herein, the terms "connected," "coupled," or             only the disclosed examples, but also all equivalent ways of
  any variant thereof means any connection or coupling, either            practicing or implementing the invention under the claims.
  direct or indirect, between two or more elements. Such a                   We claim:
  coupling or connection between the elements can be physi­                   1. A method for storing a secondary copy, of an original
  cal, logical, or a combination thereof. Additionally, the          35   data set, on a cloud storage site using a cloud gateway,
  words "herein," "above," "below," and words of similar                  wherein the cloud gateway is coupled between multiple
  import, when used in this application, refer to this applica­           computers and one or more cloud storage sites via a net­
  tion as a whole and not to any particular portions of this              work, the method comprising:
  application. Where the context permits, words in the above                  identifying data blocks within a cache of the cloud
  Detailed Description using the singular or plural number           40          gateway that satisfy certain criteria,
  may also include the plural or singular number respectively.                   wherein the original data set comprises data blocks, and
  The word "or," in reference to a list of two or more items,                    wherein the certain criteria are from a storage policy;
  covers all of the following interpretations of the word: any                performing block-level deduplication of the identified
  of the items in the list, all of the items in the list, and any                data blocks to create a deduplicated set of data,
  combination of the items in the list.                              45          wherein the block-level deduplication includes-
     The above Detailed Description of examples of the inven­                       determining a size for a container file to utilize when
  tion is not intended to be exhaustive or to limit the invention                      deduplicating the identified data blocks; and
  to the precise form disclosed above. While specific examples                      deduplicating at least some of the identified data
  for the invention are described above for illustrative pur­                          blocks to create one or more container files con­
  poses, various equivalent modifications are possible within        50                taining deduplicated data,
  the scope of the invention, as those skilled in the relevant art               wherein at least one of the container files has the
  will recognize. While processes or blocks are presented in a                      determined size; and
  given order in this application, alternative implementations                   storing the deduplicated set of data on the cloud storage
  may perform routines having blocks or steps performed in a                        site by:
  different order, or employ systems having blocks in a              55             buffering data, to a data buffer, for transmission to
  different order. Some processes or blocks may be deleted,                            the cloud storage site;
  moved, added, subdivided, combined, and/or modified to                            repeating the following steps while the data buffer is
  provide alternative or subcombinations. Also, while pro­                             not full:
  cesses or blocks are at times shown as being performed in                            receiving a file system request to write a group of
  series, these processes or blocks may instead be performed         60                   data to the cloud storage site; and
  or implemented in parallel, or may be performed at different                         adding the group of data to the buffer;
  times. Further any specific numbers noted herein are only                   converting a file system request to one or more applica­
  examples. It is understood that alternative implementations                    tion program interface calls associated with the cloud
  may employ differing values or ranges.                                         storage site; and
     The various illustrations and teachings provided herein         65       transmitting contents of the data buffer to the cloud
  can also be applied to systems other than the system                           storage site using the one or more application program
  described above. The elements and acts of the various                          interface calls associated with the cloud storage site.
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 270 of 271 PageID #: 299


                                                      US 10,248,657 B2
                                91                                                                     92
    2. The method of claim 1, further comprising identifying                7. The system of claim 5, wherein the forwarding further
  the cloud storage site on which to store the secondary copy             includes:
  of the original data set by:                                               buffering data, to a data buffer, for transmission to the
     identifying two or more candidate cloud storage sites;                     cloud storage site by:
     accessing a storage policy having a set of preferences and      5          receiving a file system request to write a group of data
        storage criteria,                                                          to the cloud storage site; and
        wherein the set of preferences and storage criteria                     adding the group of data to the data buffer.
           includes at least two of the following:                           8. The system of claim 5, wherein the certain criteria
           one or more preferred cloud storage sites,                     include time-based criteria, wherein the deduplication
                                                                     10   includes block-level deduplication, and wherein the block­
           one or more preferred classes or quality of cloud
                                                                          level deduplication includes-
              storage sites,
                                                                             determining a size for a container file to utilize when
           requirements regarding deduplication of the original
                                                                                deduplicating the identified data blocks; and
              data set,                                                      deduplicating at least some of the identified data blocks to
           requirements regarding encryption of the original         15         create one or more container files containing dedupli­
              data set,                                                         cated data,
           requirements regarding compression of the original                   wherein at least one of the container files has the
              data set,                                                            determined size; and
           quality of a network connection available to the                     wherein the container file is forwarded to the cloud
              cloud storage site,                                    20            storage site.
           one or more data retention periods,                               9. The system of claim 5, wherein the forwarding further
           data characteristics of at least some data in the              includes:
              original data set,                                             buffering data, to a data buffer, for transmission to the
           estimated or historic usage associated with operating                cloud storage site by repeating the following steps
              one or more system components,                         25         while the data buffer is not full:
           frequency with which the original data set was                       receiving a file system request to write a group of data
              accessed or modified during a particular time                        to the cloud storage site; and
              period,                                                           adding the group of data to the buffer.
           a specified level of fault tolerance, or                          10. A computer-implemented method for copying mul­
           one or more geographical locations or political states    30   tiple files at a cloud storage site, wherein the cloud storage
              in which data storage devices for a cloud storage           site is coupled to a computer executing a file system for
              site exist; and                                             accessing a secondary storage computing device, the method
    selecting at least one of the two or more of the candidate            comprising:
        cloud storage sites based at least in part on the set of             receiving a copy operation request to copy n number of
        preferences and storage criteria in the storage policy.      35         files at the cloud storage site,
    3. The method of claim 1 wherein the contents of the data                   wherein each of the n number of files includes metadata
  buffer are transmitted to the cloud storage site using at least                  and data, and
  one of hypertext transfer protocol (HTTP) and HTTP over                       wherein the n number of files exceeds a threshold;
  Transport Layer Security/Secure Sockets Layer.                             establishing a container size determined by one or more
     4. The method of claim 1 wherein the certain criteria           40         factors
  include time-based criteria.                                               processing the n number of files by-
     5. A system for creating a secondary copy of an original                   copying the metadata of each of the n number of files
  data set using a cloud storage site, the system comprising a                     to a first container;
  memory and processor that are configured to:                                  copying at least a portion of the data for the n number
     identify sub-objects of the original data set that satisfy      45            of files into a second container, wherein the second
        certain criteria,                                                          container is separate from the first container; and
        wherein the certain criteria are related a storage policy,           updating a data structure, wherein the data structure­
           and                                                                  tracks, for each of the n number of files, a location of
        wherein the original data set is received from one or                      the metadata for that file in the first container, and
           more client computers;                                    50         tracks, for the at least a portion of the data for the n
    perform deduplication of the identified data sub-objects to                    number of files, a location of the data in the second
        create a deduplicated set of data; and,                                    container.
    forward the deduplicated set of data to the cloud storage                11. The computer-implemented method of claim 10
        site, wherein the forwarding includes:                            wherein the threshold is a number of files that the file system
        converting file system requests into application pro-        55   can operate on without system degradation.
           gram interface calls associated with the cloud storage            12. The computer-implemented method of claim 10
           site; and,                                                     wherein the threshold is related to at least of one of the
        forwarding the data to the cloud storage site using the           factors.
           one or more application program interface calls                   13. The computer-implemented method of claim 10
           associated with the cloud storage site.                   60   wherein the factors include at least one of:
     6. The system of claim 5, wherein the memory and                        a latency associated with a network connection to the
  processor are further configured to:                                          cloud storage site, or
    determine a size for a container file and for deduplicating              a bandwidth associated with a network connection to the
        at least some of the data sub-objects to create one or                  cloud storage site, or
        more container files containing deduplicated data,           65      whether the cloud storage site imposes a restriction on a
        wherein at least one of the container files has the                     namespace associated with the computer or the file
        determined size.                                                        system, or
Case 1:20-cv-00524-UNA Document 1-1 Filed 04/21/20 Page 271 of 271 PageID #: 300


                                                      US 10,248,657 B2
                               93                                                                      94
     whether the cloud storage site permits sparsification of               whether the cloud storage site permits sparsification of
        data files, or                                                         data files.
     a pricing structure associated with the cloud storage site,            �O. The tangible computer-readable storage medium of
        or                                                               claim 15, wherein determining the size for the container file
     a maximum specified container file size, or                    5
                                                                         considers:
     a minimum specified container file size.                               a prici�g structure associated with the cloud storage site;
     14. The computer-implemented method of claim 10                        a maximum specified container file size; or
  wherein the size of at least one of the first and second                  a minimum specified container file size.
  containers is no greater than the established container size.             21. A system for storing, on a cloud storage site, a
     15. A tangible computer-readable storage medium whose          10   �econdary copy of an original data set, the system compris­
  contents cause a data storage system to perform a method of            mg:
  migrating data from local primary storage to secondary                    at least one processor;
  storage located on a remote cloud storage site, the method                memory coupled to the at least one processor, wherein the
  comprising:                                                                  memory stores contents that, when executed by the at
     identifying no more than n-1 data blocks, located within       15         least one processor performs a method of:
        the lo�al primary storage, that satisfy a criteria,                    identifying a cloud storage site on which to store a
        wherem the n-1 data blocks represent a portion of a                       secondary copy of a primary data set;
           data file consisting of n blocks, and                               updating an index of content to reflect at least some
        wherein the n blocks contain data written by a file                       data content in the primary data set;
           system associated with the local primary storage; and    20         deduplicating at least some of the data content in the
     determining a size for a container file in which to store                    primary data set;
        some or all of the no more than n-1 data blocks·                       creating one or more container files containing the
     transferring data contained by the identified no more' than                  deduplicated data; and
        n-1 data blocks from the primary storage to the sec­                   transferring the one or more container files to the cloud
        onda� storage located on a cloud storage site,              25            storage site,
        wherem transferring data includes writing data first to                   wherein the transferring includes:
           a container file of the determined size· and                              converting file system requests into application
     updating an index with information associa;ing the trans­                          program interface calls associated with the
        ferred data with information identifying blocks within                          cloud storage site; and,
        the secondary storage that contain the transferred data     30
                                                                                     forwarding the one or more container files to the
        wherein the information includes at least one unifo�                            cloud storage site using one or more application
           resource locator or logical address that identifies at                       program interface calls associated with the
           least one logical location from which the transferred                        cloud storage site.
           data may be accessed.                                           22. The system of claim 21 wherein the transferring
     16. The tangible computer-readable storage medium of           35
                                                                         further includes:
  claim 15 wherein the index further comprises information                 buffering the one or more container files, to a data buffer,
  associating the transferred data with information identifying                for transmission to the cloud storage site by repeating
  tape offsets for secondary storage that contain the transferred              the following steps while the data buffer is not full:
  data.                                                                        receiving a file system request to write a group of data
     17. The tangible computer-readable storage medium of           40
                                                                                  to the cloud storage site; and
  claim 15, further comprising:                                                adding the group of data to the buffer.
     receiving a copy operation request to copy m number of                23. The system of claim 21 wherein the memory and
        files at the cloud storage site,                                 processor are further configured to:
        wherein each of the m number of files includes meta­               determine a size for a container file based on one or more
           data and data, and                                       45
                                                                               factors,
        wherein the m number of files exceeds a size threshold.                wherein the factors include at least one of:
     18. The tangible computer-readable storage medium of                         a latency associated with a network connection to the
  claim 15, wherein determining the size for the container file                      secondary storage computing device, or
  considers:                                                                      a bandwidth associated with a network connection to
     a latency associated with a network connection to the          50               the secondary storage computing device, or
        secondary storage computing device; or                                    whether the cloud storage site permits sparsification
     a bandwidth associated with a network connection to the                         of data files, or
        secondary storage computing device.                                       a pricing structure associated with the cloud storage
     19. The tangible computer-readable storage medium of                            site, or
  claim 15, wherein determining the size for the container file     55
                                                                                  a maximum specified container file size, or
  considers:                                                                      a minimum specified container file size; and
     whether the cloud storage site imposes a restriction on a                 wherein at least one of the container files has the
        namespace associated with the computer or the file                        determined size.
        system; or                                                                             *   *   *    *   *
